 

Exhibit 10.1

 

EXECUTION VERSION

 



 

 

TERM LOAN CREDIT AGREEMENT

Dated as of March 8, 2019,

Among

BERRY GLOBAL GROUP, INC.,

BERRY GLOBAL, INC.,
as Borrower,

THE LENDERS PARTY HERETO,

GOLDMAN SACHS BANK USA ,
as Administrative Agent

GOLDMAN SACHS BANK USA
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners

 



 


GOLDMAN SACHS BANK USA
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers


 



 

 



 

 

 

 

 

TABLE OF CONTENTS

 



    Page       ARTICLE I   Definitions       SECTION 1.01. Defined Terms 1
SECTION 1.02. Terms Generally 43 SECTION 1.03. Effectuation of Transactions 44
SECTION 1.04. Senior Debt 44 SECTION 1.05. Currency Equivalents Generally 44
SECTION 1.06. Lending Office 44       ARTICLE II   The Credits       SECTION
2.01. Commitments 44 SECTION 2.02. Loans and Borrowings 45 SECTION 2.03.
Requests for Borrowings 45 SECTION 2.04. [Reserved] 46 SECTION 2.05. [Reserved]
46 SECTION 2.06. Funding of Borrowings 46 SECTION 2.07. Interest Elections 46
SECTION 2.08. Termination of Term Loan Commitments 47 SECTION 2.09. Repayment of
Loans; Evidence of Debt 48 SECTION 2.10. Repayment of Term Loans 48 SECTION
2.11. Prepayment of Loans 49 SECTION 2.12. Fees 50 SECTION 2.13. Interest 51
SECTION 2.14. Alternate Rate of Interest 51 SECTION 2.15. Increased Costs 52
SECTION 2.16. Break Funding Payments 53 SECTION 2.17. Taxes 53 SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs 55 SECTION 2.19.
Mitigation Obligations; Replacement of Lenders 56 SECTION 2.20. Illegality 57
SECTION 2.21. Incremental Commitments 57       ARTICLE III   Representations and
Warranties       SECTION 3.01. Organization; Powers 59 SECTION 3.02.
Authorization 59 SECTION 3.03. Enforceability 59 SECTION 3.04. Governmental
Approvals 59 SECTION 3.05. Financial Statements 59 SECTION 3.06. No Material
Adverse Effect 60 SECTION 3.07. Title to Properties; Possession Under Leases 60
SECTION 3.08. Subsidiaries 60 SECTION 3.09. Litigation; Compliance with Laws 60
SECTION 3.10. Federal Reserve Regulations 61 SECTION 3.11. Investment Company
Act 61

 



 -i- 

 

 

 

    Page       SECTION 3.12. Use of Proceeds 61 SECTION 3.13. Tax Returns 61
SECTION 3.14. No Material Misstatements 61 SECTION 3.15. Employee Benefit Plans
62 SECTION 3.16. Environmental Matters 62 SECTION 3.17. Security Documents 63
SECTION 3.18. Location of Real Property and Leased Premises 63 SECTION 3.19.
Solvency 64 SECTION 3.20. Labor Matters 64 SECTION 3.21. Insurance 64 SECTION
3.22. No Default 64 SECTION 3.23. Intellectual Property; Licenses, Etc 65
SECTION 3.24. [Reserved] 65 SECTION 3.25. Sanctioned Persons; Anti-Money
Laundering; Etc. 65 SECTION 3.26. Acquisition Documents 66       ARTICLE IV  
Conditions Precedent       SECTION 4.01. Conditions to Effectiveness of this
Agreement 66 SECTION 4.02. Conditions Precedent to Closing Date of this
Agreement 68 SECTION 4.03. Certain Funds 70       ARTICLE V   Affirmative
Covenants       SECTION 5.01. Existence; Businesses and Properties 71 SECTION
5.02. Insurance 71 SECTION 5.03. Taxes 72 SECTION 5.04. Financial Statements,
Reports, etc 72 SECTION 5.05. Litigation and Other Notices 74 SECTION 5.06.
Compliance with Laws 74 SECTION 5.07. Maintaining Records; Access to Properties
and Inspections 74 SECTION 5.08. Use of Proceeds 74 SECTION 5.09. Compliance
with Environmental Laws 75 SECTION 5.10. Further Assurances; Additional Security
75 SECTION 5.11. Certain Funds Covenants 76 SECTION 5.12. Conditions Subsequent
78 SECTION 5.13. Collateral and Guarantee Requirement 78       ARTICLE VI  
Negative Covenants       SECTION 6.01. Indebtedness 78 SECTION 6.02. Liens 82
SECTION 6.03. Sale and Lease-Back Transactions 85 SECTION 6.04. Investments,
Loans and Advances 85 SECTION 6.05. Mergers, Consolidations, Sales of Assets and
Acquisitions 88 SECTION 6.06. Dividends and Distributions 90 SECTION 6.07.
Transactions with Affiliates 92 SECTION 6.08. Business of the Borrower and the
Subsidiaries 93

 



 -ii- 

 

 

    Page       SECTION 6.09. Limitation on Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc. 94 SECTION 6.10. Fiscal Year; Accounting 96 SECTION 6.11.
Qualified CFC Holding Companies 96 SECTION 6.12. Rating 96       ARTICLE VIA  
Holdings Covenants       ARTICLE VII   Events of Default       SECTION 7.01.
Events of Default 96 SECTION 7.02. Exclusion of Immaterial Subsidiaries 98      
ARTICLE VIII   The Agents       SECTION 8.01. Appointment 99 SECTION 8.02.
Delegation of Duties 100 SECTION 8.03. Exculpatory Provisions 100 SECTION 8.04.
Reliance by Administrative Agent 101 SECTION 8.05. Notice of Default 101 SECTION
8.06. Non-Reliance on Agents and Other Lenders 101 SECTION 8.07. Indemnification
102 SECTION 8.08. Agent in Its Individual Capacity 102 SECTION 8.09. Successor
Administrative Agent 102 SECTION 8.10. Agents and Arrangers 103 SECTION 8.11.
Certain ERISA Matters 103       ARTICLE IX   Miscellaneous       SECTION 9.01.
Notices; Communications 104 SECTION 9.02. Survival of Agreement 105 SECTION
9.03. Binding Effect 105 SECTION 9.04. Successors and Assigns 105 SECTION 9.05.
Expenses; Indemnity 108 SECTION 9.06. Right of Set-off 109 SECTION 9.07.
Applicable Law 109 SECTION 9.08. Waivers; Amendment 109 SECTION 9.09. Interest
Rate Limitation 111 SECTION 9.10. Entire Agreement 111 SECTION 9.11. WAIVER OF
JURY TRIAL 111 SECTION 9.12. Severability 111 SECTION 9.13. Counterparts 112
SECTION 9.14. Headings 112 SECTION 9.15. Jurisdiction; Consent to Service of
Process 112 SECTION 9.16. Confidentiality 112 SECTION 9.17. Platform; Borrower
Materials 113 SECTION 9.18. Release of Liens and Guarantees 113

 



 -iii- 

 

 

    Page       SECTION 9.19. PATRIOT Act Notice 113 SECTION 9.20. Intercreditor
Agreements and Collateral Agreement 114 SECTION 9.21. Acknowledgement and
Consent to Bail-In of EEA Financial Institutions 114







 

Exhibits and Schedules       Exhibit A Form of Assignment and Acceptance Exhibit
B Form of Solvency Certificate Exhibit C Form of Borrowing Request Exhibit D
[Reserved] Exhibit E Form of Collateral Agreement Exhibit F Form of Term Loan
Joinder to Senior Lender Intercreditor Agreement Exhibit G Form of Term Loan
Joinder to Second Priority Intercreditor Agreement Exhibit H Form of Term Loan
Joinder to Senior Fixed Collateral Intercreditor Agreement     Schedule 1.01(a)
Certain U.S.  Subsidiaries Schedule 1.01(c) Mortgaged Properties Schedule
1.01(d) Immaterial Subsidiaries Schedule 1.01(i) Unrestricted Subsidiaries
Schedule 2.01 Commitments Schedule 3.01 Organization and Good Standing Schedule
3.04 Governmental Approvals Schedule 3.07(b) Possession under Leases Schedule
3.08(a) Subsidiaries Schedule 3.08(b) Subscriptions Schedule 3.13 Taxes Schedule
3.16 Environmental Matters Schedule 3.21 Insurance Schedule 3.23 Intellectual
Property Schedule 5.13 Post-Closing Interest Deliveries Schedule 6.01
Indebtedness Schedule 6.02(a) Liens Schedule 6.04 Investments Schedule 6.05
Mergers, Consolidations, Sales of Assets and Acquisitions Schedule 6.07
Transactions with Affiliates Schedule 9.01 Notice Information

 

 -iv- 

 

 

This TERM LOAN CREDIT AGREEMENT is entered into as of March 8, 2019 (this
“Agreement”), among BERRY GLOBAL GROUP, INC., a Delaware corporation
(“Holdings”), BERRY GLOBAL, INC., a Delaware corporation (“Berry” or the
“Borrower”), the LENDERS party hereto from time to time and GOLDMAN SACHS BANK
USA, as administrative agent and collateral agent (in such capacities, the
“Administrative Agent”) for the Lenders.

 

WHEREAS, Holdings, the Borrower, the lenders and agents named therein, and
Credit Suisse AG, Cayman Islands Branch, as administrative agent for such
lenders, are parties to that certain Second Amended and Restated Credit
Agreement dated as of April 3, 2007 (the “Original Agreement Date”) (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Existing Credit Agreement”);

 

WHEREAS, Holdings, the Borrower, the other borrowers party thereto from time to
time, the lenders party thereto from time to time, Bank of America, N.A., as
administrative agent, and the other parties thereto are parties to that certain
Revolving Credit Agreement dated as of May 18, 2006 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Existing ABL Agreement”);

 

WHEREAS, on the Closing Date, the Borrower shall acquire (the “Acquisition”),
indirectly through a newly incorporate special purpose vehicle, Berry Global
International Holdings Limited (“Acquisition SPV”),up to 100% of the outstanding
shares of RPC Group plc, a public limited company incorporated in England and
Wales with registration number 11832875 (the “Target”), which may be effected by
means of a Scheme (as defined herein) under which the Target Shares will be
transferred and the Borrower will, directly or indirectly, become the holder of
such transferred Target Shares) or pursuant to a public offer by, or made on
behalf of, the Borrower in accordance with the Takeover Code (as defined herein)
and the provisions of the Companies Act of 2006 for the Borrower to acquire,
directly or indirectly, all of the Target Shares by way of an Offer;

 

WHEREAS, in connection with the Acquisition, the Borrower desires to obtain (A)
(i) Initial Euro Term Loans hereunder in an aggregate principal amount of
€2,500,000,000, (ii) Initial Sterling Term Loans hereunder in an aggregate
principal amount of £400,000,000, (iii) funding under a senior secured first
lien bridge credit facility in an aggregate principal amount of €1,500,000,000
and an aggregate principal amount of £300,000,000 (the “First Lien Bridge Credit
Facility”) and (iv) funding under a senior secured second lien bridge credit
facility in an aggregate principal amount of $1,275,000,000 (the “Second Lien
Bridge Credit Facility”), in each case, the proceeds of which will be used to
purchase the Target Shares, refinance existing debt of the Target and pay fees
and expenses related to the foregoing; and (B) (i) $1,545,000,000 in aggregate
principal amount of term loan commitments under a new term loan facility to
backstop any refinancing of the existing Term Q Loans (the “Backstop Term Q
Facility”, and the loans and commitments thereunder the “Backstop Term Q Loans”
and the “Backstop Term Q Loan Commitments,” respectively), (ii) $493,000,000 in
aggregate principal amount of term loan commitments under a new term loan
facility to backstop any refinancing of the existing Term R Loans (the “Backstop
Term R Facility”, and the loans and commitments thereunder the “Backstop Term R
Loans” and the “Backstop Term R Loan Commitments,” respectively), (iii)
$814,000,000 in aggregate principal amount of term loan commitments under a new
term loan facility to backstop any refinancing of the existing Term T Loans (the
“Backstop Term T Facility”, and the loans and commitments thereunder the
“Backstop Term T Loans” and the “Backstop Term T Loan Commitments,”
respectively) and (iv) $700,000,000 in aggregate principal amount of term loan
commitments under a new term loan facility to backstop any refinancing of the
existing Term S Loans (the “Backstop Term S Facility”, and the loans and
commitments thereunder the “Backstop Term S Loans” and the “Backstop Term S Loan
Commitments,” respectively, and, any or all such refinancing, the “Backstop Term
Loan Refinancing”), and, together with cash on hand, pay any fees or expenses in
connection with the foregoing.

 

NOW, THEREFORE, the Borrower, the Lenders and the other parties hereto hereby
agree, effective as of the Effective Date and upon fulfillment of the conditions
set forth herein, as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01.         Defined Terms. As used in this Agreement, the following
terms shall have the meanings specified below:

 

 

 

 

“ABL Assets” shall mean any Accounts and Inventory (as such terms are defined in
the Revolving Credit Agreement) of the Borrower or any Subsidiary.

 

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as announced from time to time by Credit Suisse as its
“prime rate” at its principal office in New York, New York and notified to the
Borrower (the “Prime Rate”) and (c) the daily ICE LIBOR (as defined below)
(provided that, for the avoidance of doubt, the ICE LIBOR for any day shall be
based on the rate determined on such day at approximately 11:00 a.m., London
time) for a one month interest period plus 1%. Any change in the ABR due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate for Dollar denominated Loans shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any Term Loan bearing interest at a rate determined by
reference to the ABR in accordance with the provisions of Article II.

 

“Acquisition” shall have the meaning assigned to such term in the recitals
hereto.

 

“Acquisition Documents” shall mean (i) if the Acquisition is to be effected by
means of the Scheme, the Scheme Documents; or (ii) if the Acquisition is to be
effected by means of the Offer, the Offer Documents.

 

“Acquisition SPV” shall have the meaning assigned to such term in the recitals
hereto.

 

“Additional Mortgage” shall have the meaning assigned to such term in
Section 5.10(c).

 

“Adjusted LIBO Rate” shall mean, (i) with respect to any Eurocurrency Borrowing
for any Interest Period to the extent denominated in Dollars, an interest rate
per annum equal to (a) the LIBO Rate in effect for such Interest Period divided
by (b) one minus the Statutory Reserves applicable to such Eurocurrency
Borrowing, if any and (ii) with respect to any Eurocurrency Borrowing for any
Interest Period to the extent denominated in Sterling, an interest rate per
annum equal to (a) the LIBO Rate in effect for such Interest Period divided by
(b) one minus the Statutory Reserves applicable to such Eurocurrency Borrowing,
if any.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Agents” shall mean the Administrative Agent and the Collateral Agent.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Applicable Margin” shall mean for any day:

 

(a)           with respect to Initial Euro Term Loans, 3.25% per annum;

 

(b)           with respect to Initial Sterling Term Loans, 4.25% per annum;

 

 -2- 

 

 

(c)           with respect to Backstop Term T Loans, 2.50% per annum in the case
of any Eurocurrency Loan and 1.50% per annum in the case of any ABR Loan;

 

(d)           with respect to Backstop Term Q Loans, 2.50% per annum in the case
of any Eurocurrency Loan and 1.50% per annum in the case of any ABR Loan;

 

(e)           with respect to Backstop Term R Loans, 2.50% per annum in the case
of any Eurocurrency Loan and 1.50% per annum in the case of any ABR Loan; and

 

(f)           with respect to Backstop Term S Loans, 2.50% per annum in the case
of any Eurocurrency Loan and 1.50% per annum in the case of any ABR Loan.

 

Notwithstanding the foregoing, the Applicable Margin with respect to any
Incremental Term Loan and any Incremental Term Loan Commitment of any Series
means the rate per annum for such Incremental Term Loan and Incremental Term
Loan Commitment agreed to by the Borrower and the respective Incremental Term
Lender or Lenders in the related Incremental Assumption Agreement for such
Series.

 

“Applicable Period” means an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.

 

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

 

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
sale, transfer or other disposition (including any sale and leaseback of assets
and any mortgage or lease of real property) to any person of any asset or assets
of the Borrower or any Subsidiary, including any disposition of property to a
Delaware Divided LLC pursuant to a Delaware LLC Division.

 

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower (if required by such assignment and acceptance), in the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.

 

“Backstop Facilities” shall mean the Backstop Term Q Facility, the Backstop Term
R Facility, the Backstop Term T Facility and the Backstop Term S Facility.

 

“Backstop Term Loan Refinancing” shall have the meaning assigned to such term in
the recitals hereto.

 

“Backstop Term Loans” shall mean the Backstop Term Q Loans, the Backstop Term R
Loans, the Backstop Term S Loan and the Backstop Term T Loans.

 

“Backstop Term Q Facility” shall have the meaning assigned to such term in the
recitals hereto.

 

“Backstop Term Q Facility Maturity Date” shall mean October 1, 2022.

 

“Backstop Term Q Loan” shall have the meaning assigned to such term in the
recitals hereto.

 

“Backstop Term Q Loan Commitments” shall have the meaning assigned to such term
in the recitals hereto.

 

“Backstop Term R Facility” shall have the meaning assigned to such term in the
recitals hereto.

 

“Backstop Term R Facility Maturity Date” shall mean January 19, 2024.

 

“Backstop Term R Loan” shall have the meaning assigned to such term in the
recitals hereto.

 

 -3- 

 

 

“Backstop Term R Loan Commitments” shall have the meaning assigned to such term
in the recitals hereto.

 

“Backstop Term S Facility” shall have the meaning assigned to such term in the
recitals hereto.

 

“Backstop Term S Facility Maturity Date” shall mean February 8, 2020.

 

“Backstop Term S Loan” shall have the meaning assigned to such term in the
recitals hereto.

 

“Backstop Term S Loan Commitments” shall have the meaning assigned to such term
in the recitals hereto.

 

“Backstop Term T Facility” shall have the meaning assigned to such term in the
recitals hereto.

 

“Backstop Term T Facility Maturity Date” shall mean January 6, 2021.

 

“Backstop Term T Loan” shall have the meaning assigned to such term in the
recitals hereto.

 

“Backstop Term T Loan Commitments” shall have the meaning assigned to such term
in the recitals hereto.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the IRS Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the IRS Code) the assets of any such “employee benefit plan” or “plan”.

 

“Berry” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Berry Plastics” means Berry Plastics Opco, Inc., that certain wholly owned
subsidiary of Berry.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Board of Directors” shall mean as to any person, the board of directors or
other governing body of such person, or, if such person is owned or managed by a
single entity, the board of directors or other governing body of such person.

 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

 

“Borrowing” shall mean a group of Loans of a single Type and made on a single
date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Minimum” shall mean, with respect to the Initial Euro Term Loans,
€5.0 million and, with respect to the Initial Sterling Term Loans, £5.0 million.

 

 -4- 

 

 

“Borrowing Multiple” shall mean, with respect to the Initial Euro Term Loans,
€1.0 million and, with respect to the Initial Sterling Term Loans, £1.0 million
.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C.

 

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or in London are authorized or required
by law to remain closed; provided, that when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market.

 

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person, provided, however, that Capital Expenditures for the Borrower and
the Subsidiaries shall not include:

 

(a)           expenditures to the extent they are made with proceeds of the
issuance of Equity Interests of Holdings after the Effective Date or funds that
would have constituted any Net Proceeds under clause (a) of the definition of
the term “Net Proceeds” (but for the application of the first proviso to such
clause (a)),

 

(b)           expenditures with proceeds of insurance settlements, condemnation
awards and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
Borrower and the Subsidiaries within 15 months of receipt of such proceeds (or,
if not made within such period of 15 months, are committed to be made during
such period),

 

(c)           interest capitalized during such period,

 

(d)           expenditures that are accounted for as capital expenditures of
such person and that actually are paid for by a third party (excluding Holdings,
the Borrower or any Subsidiary thereof) and for which neither Holdings, the
Borrower nor any Subsidiary has provided or is required to provide or incur,
directly or indirectly, any consideration or obligation to such third party or
any other person (whether before, during or after such period),

 

(e)           the book value of any asset owned by such person prior to or
during such period to the extent that such book value is included as a capital
expenditure during such period as a result of such person reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period; provided, that (i) any expenditure
necessary in order to permit such asset to be reused shall be included as a
Capital Expenditure during the period that such expenditure actually is made and
(ii) such book value shall have been included in Capital Expenditures when such
asset was originally acquired,

 

(f)           the purchase price of equipment purchased during such period to
the extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business,

 

(g)           Investments in respect of a Permitted Business Acquisition,

 

(h)           the Acquisition, or

 

 -5- 

 

 

(i)           the purchase of property, plant or equipment made within 15 months
of the sale of any asset to the extent purchased with the proceeds of such sale
(or, if not made within such period of 15 months, to the extent committed to be
made during such period).

 

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

 

“Cash Interest Expense” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of, without duplication, (a) pay in kind Interest Expense
or other noncash Interest Expense (including as a result of the effects of
purchase accounting), (b) to the extent included in Interest Expense, the
amortization of any financing fees paid by, or on behalf of, the Borrower or any
Subsidiary, including such fees paid in connection with the Transactions or upon
entering into a Permitted Receivables Financing, (c) the amortization of debt
discounts, if any, or fees in respect of Swap Agreements and (d) cash interest
income of Borrower and its Subsidiaries for such period; provided, that Cash
Interest Expense shall exclude any one time financing fees, including those paid
in connection with the Transactions, or upon entering into a Permitted
Receivables Financing or any amendment of this Agreement.

 

“Certain Funds Credit Extension” means any Initial Euro Term Borrowing, any
Initial Sterling Term Borrowing and any Borrowing made or to be made under the
Backstop Term Loans, in each case during the Certain Funds Period.

 

“Certain Funds Default” means, in each case, an Event of Default arising under
sub-paragraph (i) to (vii) below but only to the extent that such Event of
Default relates to, or is made in relation to, Holdings, the Borrower, Berry
Plastics or Acquisition SPV (and not in respect of any member of the Target
Group or any subsidiary of Holdings (other than the Borrower, Berry Plastics or
Acquisition SPV) and excluding any procurement obligation on the part of
Holdings, the Borrower, Berry Plastics or Acquisition SPV in respect of any
member of the Target Group or any subsidiary of Holdings (other than the
Borrower, Berry Plastics or Acquisition SPV):

 

(i)           Section 7.01(a) (but only to the extent arising from a Certain
Funds Representation);

 

(ii)          Section 7.01(b);

 

(iii)         Section 7.01(c) (but only with respect to a default in the payment
of any interest on any Loan or in the payment of any fee due to any Lender,
Agent or Joint Lead Arranger under any Fee Letter);

 

(iv)         Section 7.01(d) (but only with respect to Section 5.01(a) (solely
as it relates to the Borrower’s, Berry Plastics’ and Acquisition SPV’s
existence, Section 5.08(a), Section 5.11 (other than Sections 5.11(d), (e) or
(h)), Section 6.01, Section 6.02, Section 6.04, Section 6.05, Section 6.06);

 

(v)          Section 7.01(g) (but only in respect of clauses (a)(i) and (a)(iii)
of the definition of Change in Control);

 

(vi)         Section 7.01(h) (but excluding, in relation to involuntary
proceedings, any Event of Default caused by a frivolous or vexatious (and, in
either case, lacking in merit) action, proceeding or petition in respect of
which no order or decree in respect of such involuntary proceeding shall have
been entered);

 

(vii)        Section 7.01(i); or

 

(viii)       Section 7.01(l).

 

 -6- 

 

 

“Certain Funds Period” means the period beginning on the Effective Date and
ending on the earliest to occur of:

 

(a)           where the Acquisition proceeds by way of a Scheme, the earliest
of: (i) the tenth Business Day following the Effective Date if the Rule 2.7
Announcement has not been made; (ii) the date on which the Scheme lapses or is
withdrawn with the consent of the Takeover Panel or by order of the Court
(unless, on or prior to that date, Acquisition SPV has notified the Joint Lead
Arrangers that it intends to launch an Offer and the Rule 2.7 Announcement for
the Offer has been released); (iii) the date on which the Target has become a
direct or indirect wholly owned subsidiary of Holdings and all of the
consideration payable under the Acquisition in respect of the shares of the
Target or proposals made or to be made under Rule 15 of the Takeover Code in
connection with the Acquisition, has in each case been paid in full, including
in respect of (A) the acquisition of any shares in the Target to be acquired
after the Closing Date (including pursuant to the Target’s amended articles of
association), and (B) any proposal made or to be made in connection with the
Acquisition pursuant to Rule 15 of the Takeover Code; and (iv) if the Scheme has
not become effective prior to such time, 11:59 p.m. (London time) on the
Longstop Date (or such later date as may be agreed by the Administrative Agent
(acting on the instructions of all Lenders)), or

 

(b)           where the Acquisition is to be consummated pursuant to an Offer,
the earliest of: (i) the tenth Business Day following the Effective Date if the
Rule 2.7 Announcement has not been made; (ii) the date on which the Offer
lapses, terminates or is withdrawn with the consent of the Takeover Panel or a
court order (unless, on or prior to that date, Acquisition SPV has notified the
Joint Lead Arrangers that it intends to launch a Scheme and the Rule 2.7
Announcement for the Scheme has been released); (iii) the date on which the
Target has become a direct or indirect wholly owned subsidiary of Holdings and
all of the consideration payable under the Offer in respect of the shares of the
Target or proposals made or to be made under Rule 15 of the Takeover Code in
connection with the Acquisition, has in each case been paid in full, including
in respect of (A) the acquisition of any shares in the Target to be acquired
after the Closing Date (including pursuant to a Squeeze-Out Procedure), and (B)
any proposal made or to be made in connection with the Acquisition pursuant to
Rule 15 of the Takeover Code; and (iv) if the Offer has not been declared wholly
unconditional prior to such time, 11:59 p.m. (London time) on the Longstop Date
(or such later date as may be agreed by the Administrative Agent (acting on the
instructions of all Lenders));

 

provided that a switch from a Scheme to an Offer or from an Offer to a Scheme
(or, for the avoidance of doubt, any amendments to the terms or conditions of a
Scheme or an Offer) shall not constitute a lapse, termination or withdrawal for
the purpose of this definition.

 

“Certain Funds Representations” means the representations and warranties
contained in Section 3.01(a), Section 3.01(c), Section 3.02(a), Section
3.02(b)(i) (but excluding the representation and warranty under Section
3.02(b)(i)(C)), except to the extent such representation and warranty relates to
a violation of any existing debt finance documents entered into by Holdings, the
Borrower, the Acquisition SPV or Berry Plastics, in each case on or before the
Effective Date), Section 3.02(b)(ii) (only to the extent such representation and
warranty relates to any existing debt finance documents entered into by
Holdings, the Borrower, Acquisition SPV or Berry Plastics, in each case on or
before the Effective Date, Section 3.03, Section 3.04, Section 3.10(b), Section
3.11, and Section 3.26 in each case with respect to Holdings, the Borrower,
Berry Plastics and Acquisition SPV only (and not in respect of any member of the
Target Group or Contributed Group or any other Restricted Subsidiary and
excluding any procurement obligation on the part of the Original Obligors in
respect of any member of the Target Group or any subsidiary of Holdings (other
than the Borrower, Berry Plastics or Acquisition SPV)).

 

A “Change in Control” shall be deemed to occur if:

 

(a)           at any time, (i) Holdings shall fail to own, directly or
indirectly, beneficially and of record, 100% of the issued and outstanding
Equity Interests of the Borrower, (ii) a majority of the seats (other than
vacant seats) on the Board of Directors of Holdings shall at any time be
occupied by persons who were neither (A) nominated by the board of directors of
Holdings or a member of the Management Group, (B) appointed by directors so
nominated nor (C) appointed by a member of the Management Group or (iii) the
Borrower shall fail to own, directly or indirectly, beneficially and of record,
100% of the issued and outstanding Equity Interests of Berry Plastics and/or
Acquisition SPV;

 

 -7- 

 

 

(b)           [reserved]; or

 

(c)           any person or “group” (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the Effective Date) shall have acquired
beneficial ownership of 35% or more on a fully diluted basis of the voting
interest in Holdings’ Equity Interests.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Effective Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Effective Date.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Closing Date” shall mean the first date on which the conditions set forth in
Section 4.02 have been satisfied (or waived in accordance with the terms
herein).

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Collateral Agent or any Subagent for the
benefit of the Lenders pursuant to any Security Documents.

 

“Collateral Agent” means the party acting as collateral agent for the Secured
Parties under the Security Documents. On the Effective Date, the Collateral
Agent is the same person as the Administrative Agent. Unless the context
otherwise requires, the term “Administrative Agent” as used herein shall, unless
the context otherwise requires, include the Collateral Agent, notwithstanding
various specific references to the Collateral Agent herein.

 

“Collateral Agreement” shall mean the First Lien Guarantee and Collateral
Agreement, dated as of the date hereof, as amended, supplemented or otherwise
modified from time to time, in the form of Exhibit E, among Holdings, the
Borrower, each Subsidiary Loan Party and the Collateral Agent.

 

“Collateral and Guarantee Requirement” shall mean the requirement that:

 

(a)           on the Effective Date, the Collateral Agent shall have received
(i) from Holdings, the Borrower and each Person that is a Subsidiary Loan Party
pursuant to clause (a) of the definition thereof, a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such Person and
(ii) an Acknowledgment and Consent in the form attached to the Collateral
Agreement, executed and delivered by each issuer of Pledged Collateral (as
defined in the Collateral Agreement) on the Effective Date, if any, that is not
a Loan Party;

 

(b)           on or before the Effective Date, (i) the Collateral Agent shall
have received (A) a pledge of all the issued and outstanding Equity Interests of
(x) the Borrower and (y) each Person that is a Domestic Subsidiary on the
Effective Date (other than Subsidiaries listed on Schedule 1.01(a)) owned on the
Effective Date directly by or on behalf of the Borrower or any Subsidiary Loan
Party and (B) a pledge of 65% of the outstanding Equity Interests of (1) each
“first tier” Foreign Subsidiary directly owned by any Loan Party (except for NIM
Holdings Limited, Berry Plastics Asia Pte. Ltd., and Ociesse s.r.l., Berry
Plastics Acquisition Corporation II, and Berry Plastics Acquisition Corporation
XIV, LLC), and (2) each “first tier” Qualified CFC Holding Company directly
owned by any Loan Party and (ii) the Collateral Agent (or its bailee pursuant to
the Senior Fixed Collateral Intercreditor Agreement or the Senior Lender
Intercreditor Agreement) shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;

 

 -8- 

 

 

(c)           (i) all Indebtedness of the Borrower and each Subsidiary having,
in the case of each instance of Indebtedness, an aggregate principal amount in
excess of $5.0 million (other than (A) intercompany current liabilities incurred
in the ordinary course of business in connection with the cash management
operations of Holdings and its Subsidiaries or (B) to the extent that a pledge
of such promissory note or instrument would violate applicable law) that is
owing to any Loan Party shall be evidenced by a promissory note or an instrument
and shall have been pledged pursuant to the Collateral Agreement (or other
applicable Security Document as reasonably required by the Administrative Agent)
(which pledge, in the case of any intercompany note evidencing debt owed by a
Foreign Subsidiary to a Loan Party, shall be limited to 65% of the amount
outstanding thereunder), and (ii) the Collateral Agent (or its bailee pursuant
to the Senior Fixed Collateral Intercreditor Agreement or the Senior Lender
Intercreditor Agreement) shall have received all such promissory notes or
instruments, together with note powers or other instruments of transfer with
respect thereto endorsed in blank;

 

(d)           in the case of any Person that becomes a Subsidiary Loan Party
after the Effective Date, the Collateral Agent shall have received a supplement
to each of the Collateral Agreement, the Second Priority Intercreditor
Agreement, the Senior Lender Intercreditor Agreement and the Senior Fixed
Collateral Intercreditor Agreement, in the form specified therein, duly executed
and delivered on behalf of such Subsidiary Loan Party;

 

(e)           in the case of any person that becomes a “first tier” Foreign
Subsidiary directly owned by the Borrower or a Subsidiary Loan Party after the
Effective Date, the Collateral Agent shall have received, as promptly as
practicable following a request by the Collateral Agent, a Foreign Pledge
Agreement, duly executed and delivered on behalf of such Foreign Subsidiary and
the direct parent company of such Foreign Subsidiary;

 

(f)           after the Effective Date, (i) all the outstanding Equity Interests
of (A) any Person that becomes a Subsidiary Loan Party after the Effective Date
and (B) subject to Section 5.10(g), all the Equity Interests that are acquired
by a Loan Party after the Effective Date (including, without limitation, the
Equity Interests of any Special Purpose Receivables Subsidiary established after
the Effective Date), shall have been pledged pursuant to the Collateral
Agreement; provided that in no event shall more than 65% of the issued and
outstanding Equity Interests of any “first tier” Foreign Subsidiary or any
“first tier” Qualified CFC Holding Company directly owned by such Loan Party be
pledged to secure Obligations, and in no event shall any of the issued and
outstanding Equity Interests of any Foreign Subsidiary that is not a “first
tier” Foreign Subsidiary of a Loan Party or any Qualified CFC Holding Company
that is not a “first tier” Subsidiary of a Loan Party be pledged to secure
Obligations, and (ii)  the Collateral Agent (or its bailee pursuant to the
Senior Fixed Collateral Intercreditor Agreement or the Senior Lender
Intercreditor Agreement) shall have received all certificates or other
instruments (if any) representing such Equity Interests, together with stock
powers or other instruments of transfer with respect thereto endorsed in blank;

 

(g)           except as otherwise contemplated by any Security Document, all
documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Collateral Agent to
be filed, registered or recorded to create the Liens intended to be created by
the Security Documents (in each case, including any supplements thereto) and
perfect such Liens to the extent required by, and with the priority required by,
the Security Documents, shall have been filed, registered or recorded or
delivered to the Collateral Agent for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

 

(h)           within 90 days (or such longer period as the Administrative Agent
may determine) after the Closing Date, the Collateral Agent shall have received
(i) counterparts of each Mortgage to be entered into with respect to each
Mortgaged Property set forth on Schedule 1.01(c) duly executed and delivered by
the record owner of such Mortgaged Property and suitable for recording or filing
and (ii) such other documents including, but not limited to, any consents,
agreements and confirmations of third parties, as the Collateral Agent may
reasonably request with respect to any such Mortgage or Mortgaged Property;

 

(i)            within 90 days (or such longer period as the Administrative Agent
may determine) after the Closing Date, the Collateral Agent shall have received,
except as otherwise set forth in clause (l) below, a policy or policies or
marked-up unconditional binder of title insurance or foreign equivalent thereof,
as applicable, paid for by the Borrower, issued by a nationally recognized title
insurance company insuring the Lien of each Mortgage to be entered into on or
after the Closing Date as a valid first Lien on the Mortgaged Property described
therein, free of any other Liens except as permitted by Section 6.02 and Liens
arising by operation of law, together with such customary endorsements
(including zoning endorsements where reasonably appropriate and available),
coinsurance and reinsurance as the Collateral Agent may reasonably request, and
with respect to any such property located in a state in which a zoning
endorsement is not available, a zoning compliance letter from the applicable
municipality in a form reasonably acceptable to the Collateral Agent;

 

 -9- 

 

 

(j)            at or prior to delivery of any Mortgages, evidence of the
insurance required by the terms of the Mortgages;

 

(k)           except as otherwise contemplated by any Security Document, each
Loan Party shall have obtained all consents and approvals required to be
obtained by it in connection with (i) the execution and delivery of all Security
Documents (or supplements thereto) to which it is a party and the granting by it
of the Liens thereunder and (ii) the performance of its obligations thereunder;
and

 

(l)            after the Closing Date, the Administrative Agent shall have
received (i) such other Security Documents as may be required to be delivered
pursuant to Section 5.10, and (ii) upon reasonable request by the Administrative
Agent, evidence of compliance with any other requirements of Section 5.10.

 

“Commitments” shall mean, with respect to any Lender, such Lender’s (A) Initial
Euro Term Loan Commitment and Initial Sterling Term Loan Commitment, (B)
Backstop Term T Loan Commitment, Backstop Term Q Loan Commitment, Backstop Term
R Loan Commitment and Backstop Term S Loan Commitment (C) and Incremental Term
Loan Commitment.

 

“Companies Act of 2006” shall mean the Companies Act of 2006 of the United
Kingdom (as amended).

 

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

 

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit to the extent undrawn but including all
bankers’ acceptances issued under the Revolving Credit Agreement), Disqualified
Stock and Indebtedness in respect of the deferred purchase price of property or
services of the Borrower and its Subsidiaries determined on a consolidated basis
on such date in accordance with GAAP.

 

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

 

(i)           any net after-tax extraordinary, nonrecurring or unusual gains or
losses or income or expense or charge (less all fees and expenses relating
thereto) including, without limitation, any severance, relocation or other
restructuring expenses, any expenses relating to any reconstruction,
recommissioning or reconfiguration of fixed assets for alternative uses and
fees, expenses or charges relating to new product lines, plant shutdown costs,
acquisition integration costs, and fees, expenses or charges related to any
offering of Equity Interests of Holdings, any Investment, acquisition or
Indebtedness permitted to be incurred hereunder (in each case, whether or not
successful), including any such fees, expenses, charges or change in control
payments related to the Transactions (including any transition-related expenses
incurred before, on or after the Closing Date), in each case, shall be excluded,

 

 -10- 

 

 

(ii)          any net after-tax income or loss from discontinued operations and
any net after-tax gain or loss from disposed, abandoned, transferred, closed or
discontinued operations shall be excluded,

 

(iii)         any net after-tax gain or loss (less all fees and expenses or
charges relating thereto) attributable to business dispositions or asset
dispositions other than in the ordinary course of business (as determined in
good faith by the Board of Directors of the Borrower) shall be excluded,

 

(iv)         any net after-tax income or loss (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment of
indebtedness shall be excluded,

 

(v)          (A) the Net Income for such period of any person that is not a
subsidiary of such person, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent person or a
subsidiary thereof in respect of such period and (B) the Net Income for such
period shall include any ordinary course dividend distribution or other payment
in cash received from any person in excess of the amounts included in
clause (A),

 

(vi)         Consolidated Net Income for such period shall not include the
cumulative effect of a change in accounting principles during such period,

 

(vii)       any increase in amortization or depreciation or any one-time
non-cash charges resulting from purchase accounting (or similar accounting, in
the case of the Transactions) in connection with the Transactions or any
acquisition that is consummated after the Original Agreement Date shall be
excluded,

 

(viii)      any non-cash impairment charges or asset write-off resulting from
the application of GAAP, and the amortization of intangibles arising pursuant to
GAAP, shall be excluded,

 

(ix)         any non-cash expenses realized or resulting from stock option
plans, employee benefit plans or post-employment benefit plans, grants of stock
appreciation or similar rights, stock options, restricted stock grants or other
rights to officers, directors and employees of such person or any of its
subsidiaries shall be excluded,

 

(x)          accruals and reserves that are established within twelve months
after the Original Agreement Date and that are so required to be established in
accordance with GAAP shall be excluded,

 

(xi)         non-cash gains, losses, income and expenses resulting from fair
value accounting required by Statement of Financial Accounting Standards No. 133
shall be excluded, and

 

(xii)        non-cash charges for deferred tax asset valuation allowances shall
be excluded.

 

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and the consolidated Subsidiaries, determined in accordance with GAAP,
as set forth on the consolidated balance sheet of the Borrower as of such date.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Court” shall mean the High Court of Justice of England and Wales.

 

“Court Meeting” shall mean, if the Acquisition proceeds by way of a Scheme, the
meeting(s) of the holders of the Target Shares or any adjournment thereof to be
convened by an order of the Court and, if thought fit, approve the Scheme (with
or without amendment), together with any meeting held as a result of an
adjournment or reconvention by the Court thereof.

 

 -11- 

 

 

“Court Orders” shall mean, if the Acquisition proceeds by way of a Scheme, the
order(s) of the Court sanctioning the Scheme.

 

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)           $100.0 million, plus:

 

(b)           the Cumulative Retained Excess Cash Flow Amount at such time, plus

 

(c)           the aggregate amount of proceeds received after the Original
Agreement Date and prior to such time that would have constituted Net Proceeds
pursuant to clause (a) of the definition thereof except for the operation of
clause (A), (B) or (C) of the second proviso thereof (the “Below Threshold Asset
Sale Proceeds”), plus

 

(d)           the cumulative amount of proceeds (including cash and the fair
market value of property other than cash) from the sale of Equity Interests of
Holdings or any Parent Entity after the Original Agreement Date and on or prior
to such time (including upon exercise of warrants or options) which proceeds
have been contributed as common equity to the capital of the Borrower and common
Equity Interests of the Borrower issued upon conversion of Indebtedness of the
Borrower or any Subsidiary owed to a person other than the Borrower or a
Subsidiary not previously applied for a purpose other than use in the Cumulative
Credit, plus

 

(e)          100% of the aggregate amount of contributions to the common capital
of the Borrower received in cash (and the fair market value of property other
than cash) after the Original Agreement Date (subject to the same exclusions as
are applicable to clause (d) above), plus

 

(f)           the principal amount of any Indebtedness (including the
liquidation preference or maximum fixed repurchase price, as the case may be, of
any Disqualified Stock) of Borrower or any Subsidiary thereof issued after the
Original Agreement Date (other than Indebtedness issued to a Subsidiary), which
has been converted into or exchanged for Equity Interests (other than
Disqualified Stock) in Holdings or any Parent Entity, plus

 

(g)          100% of the aggregate amount received by Borrower or any Subsidiary
in cash (and the fair market value of property other than cash received by
Borrower or any Subsidiary) after the Original Agreement Date from:

 

(A)         the sale (other than to Borrower or any Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary, or

 

(B)         any dividend or other distribution by an Unrestricted Subsidiary,
plus

 

(h)           in the event any Unrestricted Subsidiary has been redesignated as
a Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, Holdings, Borrower or
any Subsidiary, the fair market value of the Investments of Holdings, Borrower
or any Subsidiary in such Unrestricted Subsidiary at the time of such Subsidiary
Redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), plus

 

(i)           an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower or any Subsidiary in respect
of any Investments made pursuant to Section 6.04(j) (or the corresponding
provision of the senior secured bank credit facility then applicable to such
entity) after the Original Agreement Date, minus

 

 -12- 

 

 

(j)            any amounts thereof used to make Investments pursuant to
Section 6.04(b)(y) (or the corresponding provision of the senior secured bank
credit facility then applicable to such entity) after the Original Agreement
Date prior to such time, minus

 

(k)           any amounts thereof used to make Investments pursuant to
Section 6.04(j)(ii) (or the corresponding provision of the senior secured bank
credit facility then applicable to such entity) after the Original Agreement
Date prior to such time, minus

 

(l)            the cumulative amount of dividends paid and distributions made
pursuant to Section 6.06(e) (or the corresponding provision of the senior
secured bank credit facility then applicable to such entity) after the Original
Agreement Date prior to such time, minus

 

(m)          payments or distributions in respect of Junior Financings pursuant
to Section 6.09(b)(i) (or the corresponding provision of the senior secured bank
credit facility then applicable to such entity) (other than payments made with
proceeds from the issuance of Equity Interests that were excluded from the
calculation of the Cumulative Credit pursuant to clause (d) above) after the
Original Agreement Date;

 

provided, however, for purposes of Section 6.06(e), the calculation of the
Cumulative Credit shall not include any Below Threshold Asset Sale Proceeds
except to the extent they are used as contemplated in clauses (j) and (k) above.

 

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero in the aggregate, determined on a cumulative basis
equal to:

 

(a)           the aggregate cumulative sum of the Retained Percentage of Excess
Cash Flow for all Excess Cash Flow Periods ending after the Original Agreement
Date and prior to such date, plus

 

(b)           for each Excess Cash Flow Interim Period ended prior to such date
but as to which the corresponding Excess Cash Flow Period has not ended, an
amount equal to the Retained Percentage of Excess Cash Flow for such Excess Cash
Flow Interim Period, minus

 

(c)           the cumulative amount of all Retained Excess Cash Flow
Overfundings as of such date.

 

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of (a) all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, and (b) in the event that a Permitted Receivables Financing
is accounted for off balance sheet, (x) gross accounts receivable comprising
part of the Receivables Assets subject to such Permitted Receivables Financing
less (y) collections against the amounts sold pursuant to clause (x).

 

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) accruals of any costs or expenses related to (i) severance or
termination of employees prior to the Original Agreement Date or (ii) bonuses,
pension and other post-retirement benefit obligations, and (f) accruals for
add-backs to EBITDA included in clauses (a)(iv) through (a)(vi) of the
definition of such term.

 

“Debt Service” shall mean, with respect to the Borrower and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period plus
scheduled principal amortization of Consolidated Debt for such period.

 

 -13- 

 

 

“Declining Lender” shall have the meaning assigned to such term in
Section 2.11(d).

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

 

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by the Borrower or one of its Subsidiaries in connection
with an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer, setting forth the basis of
such valuation, less the amount of cash equivalents received in connection with
a subsequent sale of such Designated Non-Cash Consideration.

 

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
redeemable or exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payments
of dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is ninety-one (91) days after the
latest Term Facility Maturity Date; provided, however, that only the portion of
the Equity Interests that so mature or are mandatorily redeemable, are so
convertible or exchangeable or are so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock; provided,
further, however, that if such Equity Interests are issued to any employee or to
any plan for the benefit of employees of the Borrower or the Subsidiaries or by
any such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because they may be required to be repurchased by the
Borrower in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, death or disability.

 

“Dollars” or “$” shall mean the lawful currency of the United States of America.

 

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in Euros, the equivalent of such amount in Dollars determined by using
the rate of exchange for the purchase of Dollars with Euros last provided
(either by publication or otherwise provided to the Administrative Agent) by the
applicable Thomson Reuters Corp. (“Reuters”) source on the Business Day (New
York City time) immediately preceding the date of determination or if such
service ceases to be available or ceases to provide a rate of exchange for the
purchase of dollars with Euros, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Administrative Agent in its sole discretion (or if such
service ceases to be available or ceases to provide such rate of exchange, the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its reasonable
discretion), (c) if such amount is expressed in Sterling, the equivalent of such
amount in Dollars determined by using the rate of exchange for the purchase of
Dollars with Sterling last provided (either by publication or otherwise provided
to the Administrative Agent) by the applicable Reuters source on the Business
Day (New York City time) immediately preceding the date of determination or if
such service ceases to be available or ceases to provide a rate of exchange for
the purchase of Dollars with Sterling, as provided by such other publicly
available information service which provides that rate of exchange at such time
in place of Reuters chosen by the Administrative Agent in its sole discretion
(or if such service ceases to be available or ceases to provide such rate of
exchange, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its reasonable discretion) and (d) if such amount is denominated in any other
currency, the equivalent of such amount in Dollars as determined by the
Administrative Agent using any method of determination it deems appropriate in
its reasonable discretion.

 

 -14- 

 

 

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary, a Qualified CFC Holding Company or a subsidiary listed on
Schedule 1.01(a).

 

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (vii) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):

 

(i)           provision for Taxes based on income, profits or capital of the
Borrower and the Subsidiaries for such period, including, without limitation,
state, franchise and similar taxes,

 

(ii)          Interest Expense of the Borrower and the Subsidiaries for such
period (net of interest income of the Borrower and its Subsidiaries for such
period),

 

(iii)         depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period,

 

(iv)         business optimization expenses and other restructuring charges
(which, for the avoidance of doubt, shall include, without limitation, the
effect of inventory optimization programs, plant closure, retention, severance,
systems establishment costs and excess pension charges); provided, that with
respect to each business optimization expense or other restructuring charge, the
Borrower shall have delivered to the Administrative Agent an officers’
certificate specifying and quantifying such expense or charge,

 

(v)          any other non-cash charges; provided, that, for purposes of this
subclause (v) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made,

 

(vi)         [reserved], and

 

(vii)        non-operating expenses;

 

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges in
any prior period).

 

For purposes of determining EBITDA under this Agreement for any quarter ending
prior to the first full quarter ending after the Closing Date, EBITDA for such
fiscal quarter shall be calculated on a Pro Forma Basis giving effect to the
Acquisition and the other Transactions occurring on the Closing Date.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

 -15- 

 

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” shall mean the first date on which the conditions set forth in
Section 4.01 have been satisfied (or waived in accordance with the terms
herein).

 

“EMU” shall mean the economic and monetary union as contemplated in the Treaty
on European Union.

 

“Engagement Letter” shall mean that certain Engagement Letter dated March 8,
2019 by and among the Borrower, Goldman Sachs Bank USA and Wells Fargo
Securities, LLC.

 

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees or judgments, promulgated
or entered into by any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material or to occupational health and safety matters (to the extent relating to
the environment or Hazardous Materials).

 

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the IRS Code, or, solely for
purposes of Section 302 of ERISA and Section 412 of the IRS Code, is treated as
a single employer under Section 414 of the IRS Code.

 

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the IRS Code or Section 302 of ERISA), whether or not waived;
(c) the filing pursuant to Section 412(d) of the IRS Code or Section 303(d) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, the failure to make by its due date a required installment
under Section 412(m) of the IRS Code with respect to any Plan or the failure to
make any required contribution to a Multiemployer Plan; (d) the incurrence by
Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the receipt by Holdings, the Borrower, a Subsidiary or
any ERISA Affiliate from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or to appoint a trustee to administer any
Plan under Section 4042 of ERISA; (f) the incurrence by Holdings, the Borrower,
a Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by Holdings, the Borrower, a Subsidiary or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from Holdings, the Borrower, a
Subsidiary or any ERISA Affiliate of any notice, concerning the impending
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA; (h) the conditions for imposition of a lien under
Section 302(f) of ERISA shall have been met with respect to any Plan; or (i) the
adoption of an amendment to a Plan requiring the provision of security to such
Plan pursuant to Section 307 of ERISA.

 

 -16- 

 

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EURIBOR Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, to the extent denominated in Euros, the EURIBOR Screen Rate, in
each case at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period; provided that if the EURIBOR Screen
Rate shall not be available at such time for such Interest Period with respect
to Euros then the Eurodollar Rate shall be the Interpolated Rate.

 

“EURIBOR Screen Rate” shall mean the euro interbank offered rate administered by
the European Money Markets Institute (or any other person which takes over the
administration of that rate) for the relevant period displayed (before any
correction, recalculation or republication by the administrator) on page
EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters page
which displays that rate) or on the appropriate page of such other information
service which publishes that rate from time to time in place of Thomson Reuters
as of 11:00 a.m. London time two Business Days prior to the commencement of such
Interest Period. If such page or service ceases to be available, the
Administrative Agent may specify another page or service displaying the relevant
rate after consultation with the Borrower Representative. If the EURIBOR Screen
Rate shall be less than zero, the EURIBOR Screen Rate shall be deemed to be zero
for purposes of this Agreement.

 

“Euro” or “€” means the official lawful currency of the participating member
states of the EMU.

 

“Euro Term Loan Repricing Event” shall mean any prepayment or repayment of
Initial Euro Term Loans with the proceeds of, or any conversion or amendment of
Initial Euro Term Loans into, any new or replacement tranche of term loans
bearing interest with an “effective yield” (taking into account, for example,
upfront fees, interest rate spreads, interest rate benchmarks floors and
original interest discount, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders of such new or replacement loans and
without taking into account any fluctuations in the EURIBOR Rate or comparable
rate) less than the “effective yield” applicable to the Initial Euro Term Loans
(as such comparative yields are determined consistent with generally accepted
financial practices) (it being understood that (x) in each case, the yield shall
exclude any structuring, commitment and arranger fees or other fees unless such
similar fees are paid to all lenders generally in the primary syndication of
such new or replacement tranche of term loans and shall include any rate floors
and any upfront or similar fees paid to all lenders generally in the primary
syndication of such new or replacement tranche of term loans or original issue
discount payable with respect to such new or replacement tranche of term loans
and (y) any such repayment, prepayment or conversion shall only constitute a
Euro Term Loan Repricing Event to the extent the primary purpose of such
repayment, prepayment, conversion or amendment, as reasonably determined by the
Borrower in good faith, is to reduce the “effective yield” on the Initial Euro
Term Loans).

 

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

 

“Eurocurrency Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in the case of Term Loans
denominated in Dollars or Sterling and EURIBOR Rate in the case of Term Loans
denominated in Euro, in each case, in accordance with the provisions of
Article II.

 

“European Commission” shall mean the institution of the European Union known as
the European Commission.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

 -17- 

 

 

“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication,

 

(a)           Debt Service for such Applicable Period,

 

(b)           the amount of any voluntary prepayment permitted hereunder (or, if
made prior to the Closing Date, permitted under the senior secured bank credit
facility then applicable to such entity) of term Indebtedness during such
Applicable Period (other than any voluntary prepayment of the Loans), so long as
the amount of such prepayment is not already reflected in Debt Service,

 

(c)           (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash (to the
extent permitted under this Agreement) and (ii) the aggregate consideration paid
in cash during the Applicable Period in respect of Permitted Business
Acquisitions and other Investments permitted hereunder less any amounts received
in respect thereof as a return of capital,

 

(d)           Capital Expenditures that the Borrower or any Subsidiary shall,
during such Applicable Period, become obligated to make but that are not made
during such Applicable Period (to the extent permitted under this Agreement or
if prior to the Closing Date, the senior secured bank credit facility then
applicable to such entity); provided, that (i) Holdings shall deliver a
certificate to the Administrative Agent not later than 90 days after the end of
such Applicable Period, signed by a Responsible Officer of the Borrower and
certifying that such Capital Expenditures and the delivery of the related
equipment will be made in the following Applicable Period, and (ii) any amount
so deducted shall not be deducted again in a subsequent Applicable Period,

 

(e)           Taxes paid in cash by Holdings and its Subsidiaries on a
consolidated basis during such Applicable Period or that will be paid within six
months after the close of such Applicable Period; provided, that with respect to
any such amounts to be paid after the close of such Applicable Period, (i) any
amount so deducted shall not be deducted again in a subsequent Applicable
Period, and (ii) appropriate reserves shall have been established in accordance
with GAAP,

 

(f)           an amount equal to any increase in Working Capital of the Borrower
and its Subsidiaries for such Applicable Period,

 

(g)           cash expenditures made in respect of Swap Agreements during such
Applicable Period, to the extent not reflected in the computation of EBITDA or
Interest Expense,

 

(h)           permitted dividends or distributions or repurchases of its Equity
Interests paid in cash by the Borrower during such Applicable Period and
permitted dividends paid by any Subsidiary to any person other than Holdings,
the Borrower or any of the Subsidiaries during such Applicable Period, in each
case in accordance with Section 6.06 hereof (or the corresponding provision of
the senior secured bank credit facility then applicable to such entity) (other
than Section 6.06(e) or the corresponding provision of the senior secured bank
credit facility then applicable to such entity),

 

(i)            amounts paid in cash during such Applicable Period on account of
(A) items that were accounted for as noncash reductions of Net Income in
determining Consolidated Net Income or as noncash reductions of Consolidated Net
Income in determining EBITDA of the Borrower and its Subsidiaries in a prior
Applicable Period and (B) reserves or accruals established in purchase
accounting,

 

(j)            to the extent not deducted in the computation of Net Proceeds in
respect of any asset disposition or condemnation giving rise thereto, the amount
of any mandatory prepayment of Indebtedness (other than Indebtedness created
hereunder or under any other Loan Document), together with any interest, premium
or penalties required to be paid (and actually paid) in connection therewith,
and

 

 -18- 

 

 

(k)           the aggregate amount of items that were added to or not deducted
from Net Income in calculating Consolidated Net Income or were added to or not
deducted from Consolidated Net Income in calculating EBITDA to the extent such
items represented a cash payment (which had not reduced Excess Cash Flow upon
the accrual thereof in a prior Applicable Period), or an accrual for a cash
payment, by the Borrower and its Subsidiaries or did not represent cash received
by the Borrower and its Subsidiaries, in each case on a consolidated basis
during such Applicable Period,

 

plus, without duplication,

 

(i)           an amount equal to any decrease in Working Capital for such
Applicable Period,

 

(ii)          all amounts referred to in clauses (b), (c), (d) and (h) above to
the extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (including Capital Lease Obligations and purchase money
Indebtedness, but excluding, solely as relating to Capital Expenditures,
proceeds of Revolving Facility Loans (or, if prior to the Closing Date,
revolving loans pursuant to the senior secured bank credit facility then
applicable to such entity)), the sale or issuance of any Equity Interests
(including any capital contributions) and any loss, damage, destruction or
condemnation of, or any sale, transfer or other disposition (including any sale
and leaseback of assets and any mortgage or lease of Real Property) to any
person of any asset or assets, in each case to the extent there is a
corresponding deduction from Excess Cash Flow above,

 

(iii)         to the extent any permitted Capital Expenditures referred to in
clause (d) above and the delivery of the related equipment do not occur in the
following Applicable Period of the Borrower specified in the certificate of the
Borrower provided pursuant to clause (d) above, the amount of such Capital
Expenditures that were not so made in such following Applicable Period,

 

(iv)         cash payments received in respect of Swap Agreements during such
Applicable Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense,

 

(v)          any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)),

 

(vi)         to the extent deducted in the computation of EBITDA, cash interest
income, and

 

(vii)        the aggregate amount of items that were deducted from or not added
to Net Income in connection with calculating Consolidated Net Income or were
deducted from or not added to Consolidated Net Income in calculating EBITDA to
the extent either (i) such items represented cash received by the Borrower or
any Subsidiary or (ii) such items do not represent cash paid by the Borrower or
any Subsidiary, in each case on a consolidated basis during such Applicable
Period.

 

“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one-, two-, or three-quarter period (a) commencing on the later of
(i) the end of the immediately preceding Excess Cash Flow Period and (ii) if
applicable, the end of any prior Excess Cash Flow Interim Period occurring
during the same Excess Cash Flow Period and (b) ending on the last day of the
most recently ended fiscal quarter (other than the last day of the Fiscal Year)
during such Excess Cash Flow Period for which financial statements are available
and (y) during the period from the Original Agreement Date until the beginning
of the first Excess Cash Flow Period, any period commencing on the Original
Agreement Date and ending on the last day of the most recently ended fiscal
quarter for which financial statements are available.

 

“Excess Cash Flow Period” shall mean (i) each fiscal year of the Borrower,
commencing with the first full fiscal year of the Borrower following the Closing
Date, and (ii) the period from January 1, 2007 through the day prior to the
initial fiscal year referred to in clause (i).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

 -19- 

 

 

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (other than Section 6.01(v)).

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) any income taxes imposed on (or
measured by) its net income (or franchise taxes imposed in lieu of net income
taxes) by the United States of America (or any state or locality thereof) or the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or any other jurisdiction as a result of
such recipient engaging in a trade or business in such jurisdiction for tax
purposes, (b) any branch profits tax or any similar tax that is imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender making a
Loan to the Borrower, any tax (including any backup withholding tax) imposed by
the United States (or the jurisdiction under the laws of which such Lender is
organized or in which its principal office is located or in which its applicable
Lending Office is located or any other jurisdiction as a result of such Lender
engaging in a trade or business or having a taxable presence in such
jurisdiction for tax purposes) that (x) is in effect and would apply to amounts
payable hereunder to such Lender at the time such Lender becomes a party to such
Loan to the Borrower (or designates a new Lending Office) except to the extent
that the assignor to such Lender in the case of an assignment or the Lender in
the case of a designation of a new Lending Office (for the absence of doubt,
other than the Lending Office at the time such Lender becomes a party to such
Loan) was entitled, at the time of such assignment or designation of a new
Lending Office, respectively, to receive additional amounts from a Loan Party
with respect to any withholding tax pursuant to Section 2.17(a) or
Section 2.17(c) or (y) is attributable to such Lender’s failure to comply with
Section 2.17(e) or (f) with respect to such Loan and (d) any taxes that are
imposed as a result of any event occurring after the Lender becomes a Lender
(other than a Change in Law) in the case of clause (a), (b), (c) and (d),
together with any and all interest and penalties related thereto.

 

“Existing ABL Agreement” shall have the meaning assigned to such term in the
recitals hereto.

 

“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals hereto.

 

“Existing Second Lien 5.50% 2022 Notes” shall mean the 5.50% Second Priority
Senior Secured Notes due 2022, issued by the Borrower pursuant to the Existing
Second Lien 5.50% 2022 Notes Indenture and any notes in exchange for, and as
contemplated by, the Existing Second Lien 5.50% 2022 Notes.

 

“Existing Second Lien 6.00% 2022 Notes” shall mean the 6.00% Second Priority
Senior Secured Notes due 2022, issued by the Borrower pursuant to the Existing
Second Lien 6.00% 2022 Notes Indenture and any notes in exchange for, and as
contemplated by, the Existing Second Lien 6.00% 2022 Notes.

 

“Existing Second Lien 2023 Notes” shall mean the 5.125% Second Priority Senior
Secured Notes due 2023, issued by the Borrower pursuant to the Existing Second
Lien 2023 Notes Indenture and any notes in exchange for, and as contemplated by,
the Existing Second Lien 2023 Notes.

 

“Existing Second Lien 2026 Notes” shall mean the 4.50% Second Priority Senior
Secured Notes due 2026, issued by the Borrower pursuant to the Existing Second
Lien 2026 Notes Indenture and any notes in exchange for, and as contemplated by,
the Existing Second Lien 2026 Notes.

 

“Existing Second Lien Note Documents” shall mean the Existing Second Lien Notes,
the Existing Second Lien Notes Indentures and the Existing Second Lien Security
Documents.

 

“Existing Second Lien Notes” shall mean the Existing Second Lien 5.50% 2022
Notes, the Existing Second Lien 6.00% 2022 Notes, the Existing Second Lien 2023
Notes and the Existing Second Lien 2026 Notes.

 

“Existing Second Lien 5.50% 2022 Notes Indenture” shall mean the Indenture dated
as of May 22, 2014 among Berry and certain of its subsidiaries party thereto and
the trustee named therein from time to time, as in effect on the Effective Date
and as amended, restated, supplemented or otherwise modified from time to time
in accordance with the requirements thereof and of this Agreement.

 

 -20- 

 

 

“Existing Second Lien 6.00% 2022 Notes Indenture” shall mean the Indenture dated
as of October 1, 2015 among Berry and certain of its subsidiaries party thereto
and the trustee named therein from time to time, as in effect on the Effective
Date and as amended, restated, supplemented or otherwise modified from time to
time in accordance with the requirements thereof and of this Agreement.

 

“Existing Second Lien 2023 Notes Indenture” shall mean the Indenture dated as of
June 5, 2015 among Berry and certain of its subsidiaries party thereto and the
trustee named therein from time to time, as in effect on the Effective Date and
as amended, restated, supplemented or otherwise modified from time to time in
accordance with the requirements thereof and of this Agreement.

 

“Existing Second Lien 2026 Notes Indenture” shall mean the Indenture dated as of
January 26, 2018 among Berry and certain of its subsidiaries party thereto and
the trustee named therein from time to time, as in effect on the Effective Date
and as amended, restated, supplemented or otherwise modified from time to time
in accordance with the requirements thereof and of this Agreement.

 

“Existing Second Lien Notes Indentures” shall mean the Existing Second Lien
5.50% 2022 Notes Indenture, the Existing Second Lien 6.00% 2022 Notes Indenture,
the Existing Second Lien 2023 Notes Indenture and the Existing Second Lien 2026
Notes Indenture.

 

“Existing Second Lien Security Documents” shall mean the “Security Documents” as
defined in each of the Existing Second Lien Notes Indentures.

 

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there shall be five Facilities, i.e. the Initial Euro Term
Facility, the Initial Sterling Term Facility, the Backstop Term T Facility, the
Backstop Term Q Facility, the Backstop Term R Facility and the Backstop Term S
Facility and after the Closing Date may include the Incremental Term Facility.

 

“FATCA” shall mean Sections 1471 through 1474 of the IRS Code as of the
Effective Date (or any amended or successor provisions that are substantively
similar) and any current or future regulations thereunder or official
interpretation thereof.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate (rounded upward, if necessary, to a whole multiple of 1/100 of
1%) charged to Goldman Sachs Bank USA on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letters” shall mean each of that certain (i) Target Financing Syndication,
Engagement and Fee Letter dated March 8, 2019 and (ii) Backstop Financing
Syndication, Engagement and Fee Letter dated March 8, 2019 each by and among the
Borrower, Goldman Sachs Bank USA, Goldman Sachs Lending Partners, LLC, Wells
Fargo Bank, National Association and Wells Fargo Securities, LLC.

 

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such person.

 

“First Lien Bridge Credit Agreement” shall mean that certain First Lien Bridge
Credit Agreement, as in effect on the Effective Date and as the same may be
amended, amended and restated, modified, supplemented, extended, or renewed from
time to time in accordance with the terms hereof and thereof among Holdings, the
Borrower, certain lenders party thereto and Goldman Sachs Bank USA as the
administrative agent and collateral agent. References to the First Lien Bridge
Credit Agreement shall include any indenture or other agreement evidencing
extension or exchange notes issuances in accordance with the terms of the First
Lien Bridge Credit Agreement but shall not include indentures relating to other
issuances of New First Lien Notes.

 

 -21- 

 

 

“First Lien Bridge Credit Facility” shall have the meaning assigned to such term
in the recitals hereto.

 

“First Lien Bridge Joinder to Second Priority Intercreditor Agreement” shall
mean the First Lien Bridge Joinder to Second Priority Intercreditor Agreement,
dated as of the date hereof, as amended, supplemented or otherwise modified from
time to time, in the form of Exhibit G under the First Lien Bridge Credit
Agreement, among Holdings, the Borrower, the Subsidiary Loan Parties, each
Subsidiary that becomes a party thereto after the date hereof, the “Collateral
Agent” under the Existing Credit Agreement, the “Administrative Agent” under the
Existing Credit Agreement, the “Administrative Agent” under the Revolving Credit
Agreement, the “Collateral Agent” under the Revolving Credit Agreement, U.S.
Bank National Association, as Existing Second Priority Agent, the “Collateral
Agent” under the First Lien Bridge Credit Agreement and the “Administrative
Agent” under the First Lien Bridge Credit Agreement.

 

“First Lien Bridge Joinder to Senior Fixed Collateral Intercreditor Agreement”
shall mean the First Lien Bridge Joinder to Senior Lender Intercreditor
Agreement, dated as of the date hereof, as amended, supplemented or otherwise
modified from time to time, in the form of Exhibit H under the First Lien Bridge
Credit Agreement, among Holdings, the Borrower, the Subsidiary Loan Parties,
each Subsidiary that becomes a party thereto after the date hereof, the
“Collateral Agent” under the Existing Credit Agreement, the “Administrative
Agent” under the Existing Credit Agreement, the “Collateral Agent” under the
First Lien Bridge Credit Agreement and the “Administrative Agent” under the
First Lien Bridge Credit Agreement.

 

“First Lien Bridge Joinder to Senior Lender Intercreditor Agreement” shall mean
the First Lien Bridge Joinder to Senior Lender Intercreditor Agreement, dated as
of the date hereof, as amended, supplemented or otherwise modified from time to
time, in the form of Exhibit F under the First Lien Bridge Credit Agreement,
among Holdings, the Borrower, the Subsidiary Loan Parties, each Subsidiary that
becomes a party thereto after the date hereof, the “Collateral Agent” under the
Existing Credit Agreement, the “Administrative Agent” under the Existing Credit
Agreement, the “Administrative Agent” under the Revolving Credit Agreement, the
“Collateral Agent” under the Revolving Credit Agreement, the “Collateral Agent”
under the First Lien Bridge Credit Agreement and the “Administrative Agent”
under the First Lien Bridge Credit Agreement.

 

“First Lien Debt” at any date shall mean (i) the aggregate principal amount of
Consolidated Debt of the Borrower and its Subsidiaries outstanding at such date
that consists of, without duplication, Indebtedness that in each case is then
secured by first priority Liens on property or assets of the Borrower and its
Subsidiaries (other than property or assets held in a defeasance or similar
trust or arrangement for the benefit of the Indebtedness secured thereby), less
(ii) without duplication, the Unrestricted Cash and Permitted Investments of the
Borrower and its Subsidiaries on such date.

 

“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a “first tier” Foreign
Subsidiary, in form and substance reasonably satisfactory to the Collateral
Agent; provided, that in no event shall more than 65% of the issued and
outstanding Equity Interests of such Foreign Subsidiary be pledged to secure
Obligations of the Borrower.

 

“Foreign Subsidiary” shall mean (a) any Subsidiary that is incorporated or
organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia, and (b) any Subsidiary
of any Subsidiary described in the foregoing clause (a).

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02; provided that any reference to the application of
GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a Foreign Subsidiary
(and not as a consolidated Subsidiary of the Borrower) shall mean generally
accepted accounting principles in effect from time to time in the jurisdiction
of organization of such Foreign Subsidiary.

 

 -22- 

 

 

“General Meeting” shall mean the extraordinary general meeting of the Target
shareholders (and any adjournment thereof) to be convened in connection with the
Scheme.

 

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.

 

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit, bank guarantee,
bankers’ acceptance or other letter of guaranty issued to support such
Indebtedness or other obligation, or (b) any Lien on any assets of the guarantor
securing any Indebtedness (or any existing right, contingent or otherwise, of
the holder of Indebtedness to be secured by such a Lien) of any other person,
whether or not such Indebtedness or other obligation is assumed by the
guarantor; provided, however, the term “Guarantee” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Effective Date or entered into in connection with any acquisition or disposition
of assets permitted by this Agreement (other than such obligations with respect
to Indebtedness). The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the Indebtedness in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such person is
required to perform thereunder) as determined by such person in good faith.

 

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.

 

“Hedging Obligations” means, with respect to any person, the obligations of such
person under (i) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements, and (ii) other
agreements or arrangements designed to protect such person against fluctuations
in currency exchange, interest rates or commodity prices.

 

“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Immaterial Subsidiary” shall mean any Subsidiary that, as of the last day of
the fiscal quarter of the Borrower most recently ended, (a) did not have assets
with a value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date and (b) when taken together
with all other Immaterial Subsidiaries as of such date, did not have assets with
a value in excess of 10.0% of the Consolidated Total Assets or revenues
representing in excess of 10.0% of total revenues of the Borrower and the
Subsidiaries on a consolidated basis as of such date. Each Immaterial Subsidiary
as of the Effective Date shall be set forth in Schedule 1.01(d).

 

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.21(a).

 

 -23- 

 

 

“Incremental Amount” shall mean, at any time, the greater of (a) the excess, if
any of (i) $600 million over (ii) the aggregate amount of all Incremental Term
Loan Commitments established prior to such time pursuant to Section 2.21 and
(b) the aggregate principal amount such that the Total Net First Lien Leverage
Ratio shall not exceed 4:00 to 1.00.

 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrower, the Administrative Agent and one or more Incremental
Term Lenders.

 

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

 

“Incremental Term Facility” shall mean the Incremental Term Loan Commitments and
the Incremental Term Loans made hereunder.

 

“Incremental Term Facility Maturity Date” shall mean, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the maturity date for as set forth in such Incremental
Assumption Agreement.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loan Installment Date” shall have, with respect to any series
or tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the meaning assigned to such term in Section 2.10(a)(ii).

 

“Incremental Term Loans” shall mean Loans made by one or more Lenders to the
Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in the
form of the Initial Term Loans or, to the extent permitted by Section 2.21 and
provided for in the relevant Incremental Assumption Agreement, Other Term Loans.

 

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services, to the extent that the same would be required to be shown
as a long term liability on a balance sheet prepared in accordance with GAAP,
(e) all Capital Lease Obligations of such person, (f) all net payments that such
person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding Swap
Agreements, (g) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above) and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (A) trade payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue arising in the ordinary course of business, (C) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase prices of an asset to satisfy unperformed obligations of the seller of
such asset or (D) earn-out obligations until such obligations become a liability
on the balance sheet of such person in accordance with GAAP. The Indebtedness of
any person shall include the Indebtedness of any partnership in which such
person is a general partner, other than to the extent that the instrument or
agreement evidencing such Indebtedness expressly limits the liability of such
person in respect thereof. To the extent not otherwise included, Indebtedness
shall include the amount of any Receivables Net Investment.

 

 -24- 

 

 

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Ineligible Institution” shall mean the persons identified in writing to the
Administrative Agent by the Borrower on the Effective Date, and as may be
identified in writing to the Administrative Agent by the Borrower from time to
time thereafter with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), by delivery of a notice thereof to the
Administrative Agent setting forth such person or persons (or the person or
persons previously identified to the Administrative Agent that are to be no
longer considered “Ineligible Institutions”).

 

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

“Information Memorandum” shall mean any Confidential Information Memorandum used
to syndicate the Term Loans, as modified or supplemented prior to the Closing
Date.

 

“Initial Euro Term Borrowing” shall mean a Borrowing comprised of Initial Euro
Term Loans.

 

“Initial Euro Term Facility” shall mean the Initial Euro Term Loan Commitments
and the Initial Euro Term Loans made hereunder.

 

“Initial Euro Term Facility Maturity Date” shall mean the date that is the
seventh anniversary of the Closing Date.

 

“Initial Euro Term Lender” shall mean a Lender with an Initial Euro Term Loan
Commitment or an outstanding Initial Euro Term Loan.

 

“Initial Euro Term Loan Commitment” shall mean with respect to each Lender, the
commitment of such Lender to make Initial Euro Term Loans as set forth in
Section 2.01(a). The initial amount of each Lender’s Initial Euro Term Loan
Commitment is set forth on Schedule 2.01, or in the Assignment and Acceptance.
The aggregate amount of the Initial Euro Term Loan Commitments on the Effective
Date is € 2,500,000,000.

 

“Initial Euro Term Loans” shall mean term loans made by the Lenders to the
Borrower pursuant to Section 2.01(a) in Euros on the Closing Date.

 

“Initial Sterling Term Borrowing” shall mean a Borrowing comprised of Initial
Sterling Term  Loans.

 

“Initial Sterling Term Facility” shall mean the Initial Sterling Term Loan
Commitments and the Initial Sterling Term Loans made hereunder.

 

“Initial Sterling Term Facility Maturity Date” shall mean the date that is the
seventh anniversary of the Closing Date.

 

“Initial Sterling Term Lender” shall mean a Lender with an Initial Sterling Term
Loan Commitment or an outstanding Initial Sterling Term Loan.

 

“Initial Sterling Term Loan Commitment” shall mean with respect to each Lender,
the commitment of such Lender to make Initial Sterling Term Loans as set forth
in Section 2.01(b). The initial amount of each Lender’s Initial Sterling Term
Loan Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance. The aggregate amount of the Initial Sterling Term Loan Commitments
on the Effective Date is £400,000,000.

 

“Initial Sterling Term Loans” shall mean the term loans made by the Lenders to
the Borrower pursuant to Section 2.01(b).

 

“Initial Term Facilities” shall mean the Initial Euro Term Facility and the
Initial Sterling Term Facility.

 

 -25- 

 

 

“Initial Term Loans” shall mean the Initial Euro Term Loans and the Initial
Sterling Term Loans.

 

“Intellectual Property Rights” shall have the meaning assigned to such term in
Section 3.23.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Term Borrowing in accordance with Section 2.07.

 

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense, and (iv) net
payments and receipts (if any) pursuant to interest rate Hedging Obligations,
(b) capitalized interest of such person, and (c) commissions, discounts, yield
and other fees and charges incurred in connection with any Permitted Receivables
Financing which are payable to any person other than the Borrower or a
Subsidiary Loan Party. For purposes of the foregoing, gross interest expense
shall be determined after giving effect to any net payments made or received and
costs incurred by the Borrower and the Subsidiaries with respect to Swap
Agreements.

 

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
the last day of each Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type, and
(b) with respect to any ABR Loan, the last Business Day of each calendar
quarter.

 

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
Lenders agree to make interest periods of such length available), as the
Borrower may elect, or the date any Eurocurrency Borrowing is converted to an
ABR Borrowing in accordance with Section 2.07 or repaid or prepaid in accordance
with Section 2.09, 2.10 or 2.11; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.

 

“Interpolated Rate” shall mean, (i) in relation to the Eurocurrency Loan for any
Loan in Dollars or Sterling, the rate which results from interpolating on a
linear basis between: (a) the ICE Benchmark Administration’s Interest Settlement
Rates for deposits in Dollars or Sterling, as applicable, for the longest period
(for which that rate is available) which is less than the Interest Period and
(b) the ICE Benchmark Administration’s Interest Settlement Rates for deposits in
Dollars or Sterling, as applicable, for the shortest period (for which that rate
is available) which exceeds the Interest Period, each as of approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period and (ii) in relation to the Eurocurrency Loan for any Loan in Euros, the
rate which results from interpolating on a linear basis between: (a) the EURIBOR
Screen Rate for the longest period (for which the EURIBOR Screen Rate is
available for Euros) which is less than the Interest Period; and (b) the EURIBOR
Screen Rate for the shortest period (for which the EURIBOR Screen Rate is
available for Euros) which exceeds the Interest Period, in each case, as of
approximately 11:00 a.m. London time, two Business Days prior to the
commencement of such Interest Period.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“IRS Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and rulings issued thereunder.

 -26- 

 

 

“Joint Bookrunners” shall mean Goldman Sachs Bank USA and Wells Fargo
Securities, LLC in their capacities as joint bookrunners.

 

“Joint Lead Arrangers” shall mean Goldman Sachs Bank USA and Wells Fargo
Securities, LLC, in their capacities as joint lead arrangers.

 

“Junior Financing” shall have the meaning assigned to such term in
Section 6.09(b).

 

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any person that becomes a “Lender” hereunder pursuant to Section 9.04.

 

“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing, or (ii) a Lender having
notified the Borrower and/or the Administrative Agent that it does not intend to
comply with its obligations under Section 2.06 or (iii) a Lender has, or has a
direct or indirect parent company that has, become the subject of a Bail-In
Action.

 

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

 

“Letter of Credit” shall mean any letter of credit issued pursuant to the
Revolving Credit Agreement.

 

“LIBO Rate” shall mean, (a) with respect to any Eurocurrency Borrowing for any
Interest Period denominated in Dollars, the greater of (x) 0.00% per annum and
(y) the rate per annum equal to the ICE Benchmark Administration (“ICE LIBOR”),
as published by Bloomberg (or other commercially available source providing
quotations of ICE LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided, that if such rate is not available at such time for any
reason, then the “LIBO Rate” for such Interest Period shall be the Interpolated
Rate and (b) with respect to any Eurocurrency Borrowing for any Interest Period
denominated in Sterling, the greater of (x) 0.00% per annum and (y) the rate per
annum equal to the ICE Benchmark Administration (“ICE LIBOR”), as published by
Bloomberg (or other commercially available source providing quotations of ICE
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Sterling deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided, that if such rate is not available at such time for any
reason, then the “LIBO Rate” for such Interest Period shall be the Interpolated
Rate.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar encumbrance in
or on such asset and (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, provided, that in no event shall an operating
lease or an agreement to sell be deemed to constitute a Lien.

 

“Limited Condition Acquisition” shall mean any acquisition, including by way of
merger, amalgamation or consolidation, by one or more of the Borrower or its
Restricted Subsidiaries of any assets, business or Person permitted by this
Agreement whose consummation is not conditioned on the availability of, or on
obtaining, third party acquisition financing and which is designated as a
Limited Condition Acquisition by the Borrower in writing to the Administrative
Agent and Lenders.

 

“Loan Documents” shall mean this Agreement, the Security Documents, the Second
Priority Intercreditor Agreement, the Senior Lender Intercreditor Agreement, the
Senior Fixed Collateral Intercreditor Agreement, the Term Loan Joinder to Second
Priority Intercreditor Agreement, the Term Loan Joinder to Senior Lender
Intercreditor Agreement, the Term Loan Joinder to Senior Fixed Collateral
Intercreditor Agreement and any Note issued under Section 2.09(e), and solely
for the purposes of Article IV and Section 7.01 hereof, the Fee Letters.

 

“Loan Parties” shall mean Holdings, the Borrower and the Subsidiary Loan
Parties.

 

 -27- 

 

 

“Loans” shall mean the Initial Euro Term Loans, the Initial Sterling Term Loans,
the Backstop Term T Loans, the Backstop Term Q Loans, the Backstop Term R Loans,
the Backstop Term S Loans and the Incremental Term Loans (in each case, if any).

 

“Local Time” shall mean, with respect to Dollar denominated Loans, New York City
time, and, with respect to Euro or Sterling denominated Loans, London time.

 

“Longstop Date” shall mean October 29, 2019.

 

“Management Group” means the group consisting of the directors, executive
officers and other management personnel of the Borrower, Holdings and their
Subsidiaries, as the case may be, on the Effective Date together with (a) any
new directors whose election by such boards of directors or whose nomination for
election by the shareholders of the Borrower or Holdings, as the case may be,
was approved by a vote of a majority of the directors of the Borrower or
Holdings, as the case may be, then still in office who were either directors on
the Effective Date or whose election or nomination was previously so approved
and (b) executive officers and other management personnel of the Borrower or
Holdings and their Subsidiaries, as the case may be, hired at a time when the
directors on the Effective Date together with the directors so approved
constituted a majority of the directors of the Borrower or Holdings, as the case
may be.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or condition of the Borrower and its Subsidiaries, taken as
a whole, or the validity or enforceability of any of the material Loan Documents
or the rights and remedies of the Administrative Agent and the Lenders
thereunder.

 

“Material Indebtedness” shall mean Indebtedness (other than Loans) of any one or
more of the Borrower or any Subsidiary in an aggregate principal amount
exceeding $75 million.

 

“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Minimum Acceptance Condition” shall mean , with respect to an Offer, the
condition set forth in the Offer Documents with respect to the number of
acceptances to an Offer which must be secured to declare such Offer
unconditional as to acceptances which shall be equal to or more than 75% of the
Target shares carrying voting rights.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Properties” shall mean the Real Properties owned in fee by the Loan
Parties that are set forth on Schedule 1.01(c) and each additional Real Property
encumbered by a Mortgage pursuant to Section 5.10.

 

“Mortgages” shall mean the mortgages, trust deeds, deeds of trust, deeds to
secure debt, assignments of leases and rents, and other security documents
delivered with respect to Mortgaged Properties, each in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower, as
amended, supplemented or otherwise modified from time to time. For the avoidance
of doubt, Mortgages may include mortgages delivered under the Existing Credit
Agreement to the extent amended to be in a form otherwise satisfactory to the
Administrative Agent.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower, Holdings or any Subsidiary or
any ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant
to subsection (m) or (o) of IRS Code Section 414) is making or accruing an
obligation to make contributions, or has within any of the preceding six plan
years made or accrued an obligation to make contributions.

 

 -28- 

 

 

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“Net Proceeds” shall mean:

 

(a)           100% of the cash proceeds actually received by the Borrower or any
Subsidiary Loan Party (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but only as and when received) from any
Asset Sale (other than those pursuant to Section 6.05(a), (b), (c), (d) (except
as contemplated by Section 6.03(b)(y)), (e), (f), (h), (i) or (j) or (p)), net
of (i) attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, required debt payments and
required payments of other obligations relating to the applicable asset to the
extent such debt or obligations are secured by a Lien permitted hereunder (other
than pursuant to the Loan Documents or the Revolving Loan Documents) on such
asset, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) Taxes paid or payable as a
result thereof, and (iii) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) above) (x) related to any
of the applicable assets and (y) retained by the Borrower or any of the
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Asset Sale occurring on
the date of such reduction); provided, that, if no Event of Default exists and
the Borrower shall deliver a certificate of a Responsible Officer of the
Borrower to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Borrower’s intention to use any portion of such
proceeds, to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business of the Borrower and the Subsidiaries or to make
investments in Permitted Business Acquisitions, in each case within 15 months of
such receipt, such portion of such proceeds shall not constitute Net Proceeds
except to the extent not, within 15 months of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 15-month period but within such
15-month period are contractually committed to be used, then, upon the
termination of such contract, such remaining portion shall constitute Net
Proceeds as of the date of such termination or expiry without giving effect to
this proviso); provided, further, that (A) no proceeds realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such proceeds shall exceed $5.0 million, (B) no proceeds shall constitute
Net Proceeds in any fiscal year until the aggregate amount of all such proceeds
in such fiscal year shall exceed $10.0 million, (C) at any time during the
15-month period contemplated by the immediately preceding proviso above, if, on
a Pro Forma Basis after giving effect to the Asset Sale and the application of
the proceeds thereof, the Total Net First Lien Leverage Ratio is less than or
equal to 4.00 to 1.00, none of such proceeds shall constitute Net Proceeds, and
(D) proceeds from the sale or other disposition of any ABL Assets (including any
indirect sale or other disposition occurring by reason of the indirect sale or
other disposition of the person that holds such ABL Assets) shall not constitute
Net Proceeds to the extent that the Revolving Credit Agreement requires that
such proceeds be applied in payment of any obligations thereunder, and

 

(b)           100% of the cash proceeds from the incurrence, issuance or sale by
the Borrower or any Subsidiary Loan Party of any Indebtedness (other than
Excluded Indebtedness), net of all taxes and fees (including investment banking
fees), commissions, costs and other expenses, in each case incurred in
connection with such issuance or sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any Affiliate of the
Borrower shall be disregarded, except for financial advisory fees customary in
type and amount paid to Affiliates of the Funds and otherwise not prohibited
from being paid hereunder.

 

 -29- 

 

 

“New First Lien Notes” shall mean any senior secured first lien notes issued by
the Borrower for the purposes of refinancing its Indebtedness under the First
Lien Bridge Credit Agreement (or, on or prior to the Closing Date, its undrawn
commitments thereunder) or otherwise to fund a portion of the Acquisition in an
aggregate principal amount not to exceed €1,500,000,000 and £300,000,000.

 

“New Second Lien Notes” shall mean any senior secured second lien notes issued
by the Borrower for the purposes of refinancing its Indebtedness under the
Second Lien Bridge Credit Agreement (or, on or prior to the Closing Date, its
undrawn commitments thereunder) or otherwise to fund a portion of the
Acquisition in an aggregate principal amount not to exceed $1,275,000,000.

 

“New York Courts” shall have the meaning assigned to such term in Section 9.15.

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Note” shall have the meaning assigned to such term in Section 2.09(e).

 

“Obligations” shall mean all amounts owing to the Administrative Agent or any
Lender pursuant to the terms of this Agreement or any other Loan Document.

 

“Offer” means a takeover offer (as defined in Chapter 3 of Part 28 of the
Companies Act of 2006) to be made by or on behalf of Holdings in accordance with
the Offer Documents to acquire the entire issued and to be issued share capital
of the Target and, where the context admits, any subsequent revision, variation,
extension or renewal of such offer.

 

“Offer Closing Certificate” means in respect of an Offer, a certificate from the
Borrower confirming that:

 

(a)           the Minimum Acceptance Condition has been satisfied; and

 

(b)           all other conditions (except for any condition relating to the
payment of the consideration in respect of the Acquisition) of the Offer have
been satisfied or waived (and, to the extent waived, confirming that any such
waiver does not, or will not upon becoming effective, constitute a Certain Funds
Default).

 

“Offer Documents” means the Rule 2.7 Announcement, the Offering Circular and any
other documents to be sent by the Acquisition SPV to the Target’s shareholders,
and otherwise made available to such persons and in the manner required by Rule
24.1 of the Takeover Code, in connection with the Offer.

 

“Offer Effective Date” means, if the Acquisition proceeds by way of an Offer,
the date on which the Offer is declared unconditional in all respects by
Acquisition SPV.

 

“Offering Circular” means, if the Acquisition proceeds by way of an Offer, any
public offer document issued or to be issued by Acquisition SPV to the Target’s
shareholders in connection with an Offer setting out the terms of the Offer
(including any amendments, revisions or extensions thereof).

 

“Original Agreement Date” shall have the meaning assigned to such term in the
recitals hereto.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise, transfer, sales, property, intangible, mortgage
recording, or similar taxes, charges or levies arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, the Loan Documents, and any and all interest and penalties related
thereto (but not Excluded Taxes).

 

“Other Term Loans” shall have the meaning assigned to such term in Section 2.21.

 

“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(w).

 

 -30- 

 

 

“Parent Entity” means any direct or indirect parent of Holdings.

 

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

 

“PATRIOT Act” shall have the meaning assigned to such term in Section 9.19.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate with respect to
Borrower and the other Loan Parties in a form reasonably satisfactory to the
Administrative Agent.

 

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, or merger or consolidation with, a person or
division or line of business of a person (or any subsequent investment made in a
person, division or line of business previously acquired in a Permitted Business
Acquisition), if immediately after giving effect thereto: (i) no Event of
Default shall have occurred and be continuing or would result therefrom (or, in
connection with a Limited Condition Acquisition, no Specified Event of Default
shall have occurred and be continuing or would result therefrom); (ii) all
transactions related thereto shall be consummated in accordance with applicable
laws; (iii) with respect to any such acquisition or investment with a fair
market value in excess of $20.0 million, the Borrower and its Subsidiaries shall
be in Pro Forma Compliance after giving effect to such acquisition or investment
and any related transactions; (iv) any acquired or newly formed Subsidiary shall
not be liable for any Indebtedness except for Indebtedness permitted by
Section 6.01; (v) to the extent required by Section 5.10, any person acquired in
such acquisition, if acquired by the Borrower or a Domestic Subsidiary, shall be
merged into the Borrower or a Subsidiary Loan Party or become upon consummation
of such acquisition a Subsidiary Loan Party, and (vi) the aggregate amount of
such acquisitions and investments in assets that are not owned by the Borrower
or Subsidiary Loan Parties or in Equity Interests in persons that are not
Subsidiary Loan Parties or persons that do not become Subsidiary Loan Parties
upon consummation of such acquisition (within the time periods provided in
Section 5.10) shall not exceed the greater (x) 4.5% of Consolidated Total Assets
as of the end of the fiscal quarter immediately prior to the date of such
acquisition or investment for which financial statements have been delivered
pursuant to Section 5.04 and (y) $150 million.

 

“Permitted Investments” shall mean:

 

(a)           direct obligations of the United States of America or any member
of the European Union or any agency thereof or obligations guaranteed by the
United States of America or any member of the European Union or any agency
thereof, in each case with maturities not exceeding two years;

 

(b)           time deposit accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company that is organized under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States of America having capital, surplus and undivided profits in excess of
$250 million and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act));

 

(c)           repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;

 

(d)           commercial paper, maturing not more than one year after the date
of acquisition, issued by a corporation (other than an Affiliate of the
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of P-1 (or higher)
according to Moody’s, or A-1 (or higher) according to S&P;

 

 -31- 

 

 

(e)           securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s;

 

(f)           shares of mutual funds whose investment guidelines restrict 95% of
such funds’ investments to those satisfying the provisions of clauses (a)
through (e) above;

 

(g)           money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000.0 million;

 

(h)           time deposit accounts, certificates of deposit and money market
deposits in an aggregate face amount not in excess of 0.5% of the total assets
of the Borrower and the Subsidiaries, on a consolidated basis, as of the end of
the Borrower’s most recently completed fiscal year; and

 

(i)           instruments equivalent to those referred to in clauses (a) through
(h) above denominated in any foreign currency comparable in credit quality and
tenor to those referred to above and commonly used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.

 

“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition of such Receivables
Assets or interests therein, or the financing thereof, by selling or borrowing
against Receivables Assets; provided that (A) recourse to the Borrower or any
Subsidiary (other than the Special Purpose Receivables Subsidiaries) in
connection with such transactions shall be limited to the extent customary for
similar transactions in the applicable jurisdictions (including, to the extent
applicable, in a manner consistent with the delivery of a “true sale”/“absolute
transfer” opinion with respect to any transfer by the Borrower or any Subsidiary
(other than a Special Purpose Receivables Subsidiary), and (B) the aggregate
Receivables Net Investment since the Effective Date shall not exceed $100
million at any time.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b) except with respect to
Section 6.01(i), the weighted average life to maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the earlier of the weighted
average life to maturity of the Indebtedness being Refinanced and (ii) the final
maturity date of such Permitted Refinancing Indebtedness is no earlier than the
final maturity date of the Indebtedness being Refinanced and no earlier than the
final maturity date on the Initial Euro Term Facility Maturity Date or the
Initial Sterling Term Facility Maturity Date, (c) if the Indebtedness being
Refinanced is subordinated in right of payment to the Obligations under this
Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
Refinanced, (d) no Permitted Refinancing Indebtedness shall have different
obligors, or greater guarantees or security, than the Indebtedness being
Refinanced and (e) if the Indebtedness being Refinanced is secured by any
collateral (whether equally and ratably with, or junior to, the Secured Parties
or otherwise), such Permitted Refinancing Indebtedness may be secured by such
collateral (including in respect of working capital facilities of Foreign
Subsidiaries otherwise permitted under this Agreement only, any collateral
pursuant to after-acquired property clauses to the extent any such collateral
secured the Indebtedness being Refinanced) on terms no less favorable to the
Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced; provided, further, that with respect to a
refinancing of (x) subordinated Indebtedness permitted to be incurred herein,
such Permitted Refinancing Indebtedness shall (i) be subordinated to the
guarantee by Holdings and the Subsidiary Loan Parties of the Facilities, and be
otherwise on terms not materially less favorable to the Lenders than those
contained in the documentation governing the Indebtedness being refinanced and
(y) the Existing Second Lien Notes, Indebtedness under the First Lien Bridge
Agreement, the New First Lien Notes, Indebtedness under the Second Lien Bridge
Agreement and the New Second Lien Notes, (i) the Liens, if any, securing such
Permitted Refinancing Indebtedness shall be subject to an intercreditor
agreement that is substantially consistent with and no less favorable to the
Lenders in all material respects than the Second Priority Intercreditor
Agreement and (ii) such Permitted Refinancing Indebtedness shall be otherwise on
terms not materially less favorable to the Lenders than those contained in the
documentation governing the Indebtedness being Refinanced.

 

 -32- 

 

 

“Permitted Supplier Finance Facility” shall mean an arrangement entered into
with one or more third-party financial institutions for the purpose of
facilitating the processing of receivables such that receivables are purchased
directly by such third-party financial institutions from the Borrower or one of
its Subsidiaries at such discounted rates as may be agreed; provided that (i) no
third-party financial institution shall have any recourse to the Borrower, its
Material Subsidiaries or any other Loan Party in connection with such
arrangement and (ii) none of the Borrower, any of its Material Subsidiaries or
any other Loan Party shall Guarantee any liabilities or obligations with respect
to such arrangement (including, without limitation, none of the Borrower, any of
its Material Subsidiaries or any other Loan Party shall provide any guarantee,
surety or other credit support for any of the obligations owed by any customer
to such third party financial institution under any such financing arrangement).

 

“Person” or “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

 

“Plan” shall mean any employee pension benefit plan, as such term is defined in
Section 3(2) of ERISA, (other than a Multiemployer Plan), (i) subject to the
provisions of Title IV of ERISA, (ii) sponsored or maintained (at the time of
determination or at any time within the five years prior thereto) by Holdings,
the Borrower or any ERISA Affiliate, or (iii) in respect of which Holdings, the
Borrower, any Subsidiary or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.17.

 

“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

 

“Pro Forma Adjusted EBITDA” shall have the meaning assigned to such term in
Section 3.05.

 

 -33- 

 

 

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) in making any determination of EBITDA,
effect shall be given to any Asset Sale, any acquisition (or any similar
transaction or transactions not otherwise permitted under Section 6.04 or 6.05
that require a waiver or consent of the Required Lenders and such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation, and any restructurings of the business of the Borrower
or any of its Subsidiaries that are expected to have a continuing impact and are
factually supportable, which would include cost savings resulting from head
count reduction, closure of facilities and similar operational and other cost
savings, which adjustments the Borrower determines are reasonable as set forth
in a certificate of a Financial Officer of the Borrower (the foregoing, together
with any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to the definition of the term
“Permitted Business Acquisition” or pursuant to Sections 2.11(b), 6.01(r),
6.02(u) or 6.06(e), occurring during the Reference Period or thereafter and
through and including the date upon which the respective Permitted Business
Acquisition or incurrence of Indebtedness or Liens, Asset Sale, or dividend is
consummated), (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Receivables
Financing, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Permitted Business
Acquisition” or pursuant to Sections 2.11(b), 6.01(r), 6.02(u) or 6.06(e),
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Permitted Business Acquisition or incurrence
of Indebtedness or Liens, Asset Sale, or dividend is consummated) shall be
deemed to have been issued, incurred, assumed or permanently repaid at the
beginning of such period and (y) Interest Expense of such person attributable to
interest on any Indebtedness, for which pro forma effect is being given as
provided in preceding clause (x) (A) bearing floating interest rates shall be
computed on a pro forma basis as if the rate in effect on the date of such
calculation had been the applicable rate for the entire period (taking into
account any Hedging Obligations applicable to such Indebtedness if such Hedging
Obligation has a remaining term in excess of 12 months), and (B) in respect of a
Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Borrower to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP; and (iii) (A) any Subsidiary Redesignation then being
designated, effect shall be given to such Subsidiary Redesignation and all other
Subsidiary Redesignations after the first day of the relevant Reference Period
and on or prior to the date of the respective Subsidiary Redesignation then
being designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.

 

Calculations made pursuant to the definition of the term “Pro Forma Basis” shall
be determined in good faith by a Responsible Officer of the Borrower and may
include adjustments to reflect (1) operating expense reductions and other
operating improvements or synergies reasonably expected to result from such
relevant transaction, which adjustments are reasonably anticipated by the
Borrower to be realizable in connection with such relevant transaction (or any
similar transaction or transactions made in compliance with this Agreement or
that require a waiver or consent of the Required Lenders) and are estimated on a
good faith basis by the Borrower, and (2) all adjustments reflected in the Pro
Forma Financial Statements and Pro Forma Adjusted EBITDA to the extent such
adjustments, without duplication, continue to be applicable. The Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer of the
Borrower setting forth such demonstrable or additional operating expense
reductions and other operating improvements or synergies and information and
calculations supporting them in reasonable detail.

 

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower (together with its Subsidiaries on a consolidated basis) shall be in
compliance, on a Pro Forma Basis after giving effect on a Pro Forma Basis to the
relevant transactions (including the assumption, the issuance, incurrence and
permanent repayment of Indebtedness), with a Total Net First Lien Leverage Ratio
not to exceed 4.00 to 1.00, recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Subsidiaries for which the
financial statements and certificates required pursuant to Section 5.04 have
been delivered, and the Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer of the Borrower to such effect,
together with all relevant financial information.

 

“Projections” shall mean any projections of Holdings, the Borrower and the
Subsidiaries included in the Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior to
the Closing Date.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

 -34- 

 

 

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

 

“Qualified CFC Holding Company” shall mean a Wholly Owned Subsidiary of the
Borrower that is a limited liability company, that (a) is in compliance with
Section 6.11 and (b) the primary asset of which consists of Equity Interests in
either (i) a Foreign Subsidiary or (ii) a limited liability company that is in
compliance with Section 6.11 and the primary asset of which consists of Equity
Interests in a Foreign Subsidiary.

 

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Stock.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Loan Party, together with, in each case,
all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures incidental to the ownership or lease
thereof.

 

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

 

“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Receivables Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Receivables Documents (but excluding any such collections
used to make payments of items included in clause (c) of the definition of
“Interest Expense”); provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

 

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

 

“Related Sections” shall have the meaning assigned to such term in Section 6.04.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment.

 

 -35- 

 

 

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(a) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the IRS Code).

 

“Required Lenders” shall mean, at any time, Lenders having Loans outstanding
that represent more than 50% of all Loans outstanding. The Loans of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

 

“Required Percentage” shall mean, with respect to an Excess Cash Flow Period (or
Excess Cash Flow Interim Period), 0%.

 

“Required Prepayment Date” shall have the meaning assigned to such term in
Section 2.11(d).

 

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

 

“Retained Excess Cash Flow Overfunding” shall mean, at any time, in respect of
any Excess Cash Flow Interim Period as to which the corresponding Excess Cash
Flow Period has ended at such time, a portion of the cumulative Excess Cash Flow
for such Excess Cash Flow Interim Period equal to the amount, if any, by which
the Retained Percentage of Excess Cash Flow for such Excess Cash Flow Interim
Period exceeds the Retained Percentage of Excess Cash Flow for such
corresponding Excess Cash Flow Period.

 

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period
(or Excess Cash Flow Interim Period), (a) 100% minus (b) the Required Percentage
with respect to such Excess Cash Flow Period (or Excess Cash Flow Interim
Period).

 

“Revaluation Date” shall mean, with respect to any Term Loan denominated in
Euros, each of the following: (a) (i) the date of the Borrowing of such Term
Loan and (ii) each date of a conversion into or continuation of such Term Loan
pursuant to the terms of this Agreement and (b) any additional date as the
Administrative Agent may determine at any time when an Event of Default exists.

 

“Revolving Credit Agreement” shall mean that certain Amended and Restated
Revolving Credit Agreement dated as of April 3, 2007 and as amended on or prior
to the date hereof, including any refinancing thereof, among Holdings, the
Borrower, certain subsidiaries of the Borrower party thereto, the lenders and
agents party thereto and Bank of America, as administrative agent, as amended,
restated, supplemented, waived, replaced, restructured, repaid, refunded,
refinanced or otherwise modified from time to time, including any agreement or
indenture extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Indebtedness under such agreement or
agreements or indenture or indentures or increasing the amount loaned thereunder
or altering the maturity thereof.

 

“Revolving Facility Loans” shall mean loans made pursuant to and in accordance
with the Revolving Credit Agreement.

 

“Revolving Facility Collateral Agent” shall have the meaning assigned to such
term in the Senior Lender Intercreditor Agreement.

 

“Revolving Facility Secured Parties” shall have the meaning assigned thereto in
the Senior Lender Intercreditor Agreement.

 

 -36- 

 

 

“Revolving Loan Documents” shall mean the “Loan Documents” as defined in the
Revolving Credit Agreement.”

 

“Rule 2.7 Announcement” shall mean the press announcement released by
Acquisition SPV and the Target to announce a firm intention on the part of
Acquisition SPV to make an offer to acquire the Target Shares on the terms of
the Scheme or the Offer (as applicable) in accordance with Rule 2.7 of the
Takeover Code.

 

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

 

“Scheme” means a scheme of arrangement made pursuant to Part 26 of the Companies
Act of 2006 between the Target and the holders of the Target Shares in relation
to the transfer of the entire issued and to be issued share capital of the
Target (with or subject to any modification, addition or condition approved or
imposed by the Court and agreed by Acquisition SPV and the Target) as
contemplated by the Scheme Circular (with or subject to any modification,
addition or condition approved or imposed by the Court and agreed by Acquisition
SPV and the Target).

 

“Scheme Circular” means a document issued by or on behalf of the Target to
shareholders of the Target setting out the proposals for the Scheme stating the
recommendation of the Scheme to the shareholders of Target by the board of
directors of Target including the notice of General Meeting and the Court
Meeting.

 

“Scheme Documents” means the Rule 2.7 Announcement, the Scheme Circular together
with the notices of the Court Meeting and General Meeting which accompany that
Scheme Circular , the Scheme Resolutions, any other document dispatched by or on
behalf of the Target to its shareholders in connection with the Scheme.

 

“Scheme Effective Date” means, if the Acquisition proceeds by way of a Scheme,
the date on which the Court Orders are duly filed with the Registrar of
Companies in England and Wales and the Scheme becomes effective in accordance
with English law.

 

“Scheme Resolutions” means, if the Acquisition proceeds by way of a Scheme, the
resolutions of the Target shareholders for the implementation of the Scheme
referred to and substantially in the form to be set out in the Scheme Circular.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Second Lien Bridge Credit Agreement” shall mean that certain Second Lien Credit
Agreement, as in effect on the Effective Date and as the same may be amended,
amended and restated, modified, supplemented, extended, or renewed from time to
time in accordance with the terms hereof and thereof among Holdings, the
Borrower, certain lenders party thereto and Wells Fargo Bank, National
Association, as the administrative agent and collateral agent. References to the
Second Lien Bridge Credit Agreement shall include any indenture or other
agreement evidencing extension or exchange notes issuances in accordance with
the terms of the Second Lien Bridge Credit Agreement but shall not include
indentures relating to other issuances of New Second Lien Notes.

 

“Second Lien Bridge Credit Facility” shall have the meaning assigned to such
term in the recitals hereto.

 

“Second Lien Bridge Joinder to Second Priority Intercreditor Agreement” shall
mean the Second Lien Bridge Joinder to Second Priority Intercreditor Agreement,
dated as of the date hereof, as amended, supplemented or otherwise modified from
time to time, in the form of Exhibit F under the Second Lien Bridge Credit
Agreement, among Holdings, the Borrower, the Subsidiary Loan Parties, each
Subsidiary that becomes a party thereto after the date hereof, the “Collateral
Agent” under the Existing Credit Agreement, the “Administrative Agent” under the
Existing Credit Agreement, the “Administrative Agent” under the Revolving Credit
Agreement, the “Collateral Agent” under the Revolving Credit Agreement, U.S.
Bank National Association, as Existing Second Priority Agent, the “Collateral
Agent” under the Second Lien Bridge Credit Agreement and the “Administrative
Agent” under the Second Lien Bridge Credit Agreement.

 

 -37- 

 

 

“Second Priority Intercreditor Agreement” shall mean the Second Amended and
Restated Intercreditor Agreement dated February 5, 2008, as amended,
supplemented or otherwise modified from time to time, among Holdings, the
Borrower, the Subsidiary Loan Parties, each Subsidiary that becomes a party
thereto after the date hereof, the “Collateral Agent” under the Existing Credit
Agreement, the “Administrative Agent” under the Existing Credit Agreement, the
“Administrative Agent” under the Revolving Credit Agreement and the “Collateral
Agent” under the Revolving Credit Agreement and U.S. Bank National Association,
as Second Priority Agent and as further supplemented by each of the Term Loan
Joinder to Second Priority Intercreditor Agreement, the First Lien Bridge
Joinder to Second Priority Intercreditor Agreement and the Second Lien Bridge
Joinder to Second Priority Intercreditor Agreement.

 

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Foreign Pledge Agreements and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.10.

 

“Senior Fixed Collateral Intercreditor Agreement” shall mean the Senior Fixed
Collateral Priority and Intercreditor Agreement dated February 5, 2008, as
amended, supplemented or otherwise modified from time to time, among Holdings,
the Borrower, the Subsidiary Loan Parties, each Subsidiary that becomes a party
thereto after the date hereof, the “Collateral Agent” under the Existing Credit
Agreement, the “Administrative Agent” under the Existing Credit Agreement and as
further supplemented by each of the Term Loan Joinder to Senior Fixed Collateral
Intercreditor Agreement and the First Lien Bridge Joinder to Senior Fixed
Collateral Intercreditor Agreement.

 

“Senior Lender Intercreditor Agreement” shall mean the Second Amended and
Restated Senior Lender Priority and Intercreditor Agreement dated February 5,
2008, as amended, supplemented or otherwise modified from time to time, among
Holdings, the Borrower, the Subsidiary Loan Parties, each Subsidiary that
becomes a party thereto after the date hereof, the “Collateral Agent” under the
Existing Credit Agreement, the “Administrative Agent” under the Existing Credit
Agreement, the “Administrative Agent” under the Revolving Credit Agreement and
the “Collateral Agent” under the Revolving Credit Agreement and as further
supplemented by each of the Term Loan Joinder to Senior Lender Intercreditor
Agreement and the First Lien Bridge Joinder to Senior Lender Intercreditor
Agreement.

 

“Series” has the meaning set forth in Section 2.21(b).

 

“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Receivables Financing for the acquisition of Receivables Assets or interests
therein, and which is organized in a manner intended to reduce the likelihood
that it would be substantively consolidated with Holdings, the Borrower or any
of the Subsidiaries (other than Special Purpose Receivables Subsidiaries) in the
event Holdings, the Borrower or any such Subsidiary becomes subject to a
proceeding under the U.S. Bankruptcy Code (or other insolvency law).

 

“Specified Event of Default” means an Event of Default under Section 7.01(b),
(c), (h) or (i).

 

“Squeeze-Out” shall mean any procedure under the Companies Act of 2006 for the
compulsory acquisition by Acquisition SPV of any minority shareholders in the
Target.

 

“Squeeze-Out Date” shall mean the first date on which Acquisition SPV becomes
entitled to exercise the Squeeze-Out Procedures.

 

“Squeeze-Out Procedure” shall mean the procedure to be implemented following the
date on which the Offer is declared or becomes unconditional in all respects
under sections 979 to 982 (inclusive) of the Companies Act of 2006 to acquire
all of the outstanding Target Shares which Acquisition SPV has not acquired,
contracted to acquire or in respect of which it has not received valid
acceptances.

 

 -38- 

 

 

“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.

 

“Sterling” or “£” means the official lawful currency of the United Kingdom.

 

“Sterling Term Loan Repricing Event” shall mean any prepayment or repayment of
Initial Sterling Term Loans with the proceeds of, or any conversion or amendment
of Initial Sterling Term Loans into, any new or replacement tranche of term
loans bearing interest with an “effective yield” (taking into account, for
example, upfront fees, interest rate spreads, interest rate benchmarks floors
and original interest discount, but excluding the effect of any arrangement,
structuring, syndication or other fees payable in connection therewith that are
not shared with all lenders or holders of such new or replacement loans and
without taking into account any fluctuations in the Adjusted LIBO Rate or
comparable rate) less than the “effective yield” applicable to such Initial
Sterling Term Loans (as such comparative yields are determined consistent with
generally accepted financial practices) (it being understood that (x) in each
case, the yield shall exclude any structuring, commitment and arranger fees or
other fees unless such similar fees are paid to all lenders generally in the
primary syndication of such new or replacement tranche of term loans and shall
include any rate floors and any upfront or similar fees paid to all lenders
generally in the primary syndication of such new or replacement tranche of term
loans or original issue discount payable with respect to such new or replacement
tranche of term loans and (y) any such repayment, prepayment or conversion shall
only constitute a Sterling Term Loan Repricing Event to the extent the primary
purpose of such repayment, prepayment, conversion or amendment, as reasonably
determined by the Borrower in good faith, is to reduce the “effective yield” on
the Initial Sterling Term Loans).

 

“Subagent” shall have the meaning assigned to such term in Section 8.02.

 

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

 

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of
Sections 3.09, 3.13, 3.15, 3.16, 5.03, 5.09 and 7.01(k), and the definition of
Unrestricted Subsidiary contained herein), an Unrestricted Subsidiary shall be
deemed not to be a Subsidiary of the Borrower or any of its Subsidiaries for
purposes of this Agreement.

 

“Subsidiary Loan Party” shall mean (a) each Domestic Subsidiary of the Borrower
on the Effective Date and (b) each Domestic Subsidiary of the Borrower that
becomes, or is required to become, a party to the Collateral Agreement, the
Second Priority Intercreditor Agreement, the Senior Fixed Collateral
Intercreditor Agreement and the Senior Lender Intercreditor Agreement after the
Effective Date.

 

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

 

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities (including,
for the avoidance of doubt, resin), equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions; provided, that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of Holdings, the Borrower or any of the
Subsidiaries shall be a Swap Agreement.

 

 -39- 

 

 

“Takeover Code” shall mean the United Kingdom City Code on Takeovers and
Mergers, as administered by the Takeover Panel, as may be amended from time to
time.

 

“Takeover Panel” shall mean the United Kingdom Panel on Takeovers and Mergers.

 

“Target” shall have the meaning assigned to such term in the recitals hereto.

 

“Target Group” shall mean the Target and its subsidiaries.

 

“Target Shares” shall mean the existing unconditionally allotted or issued and
fully paid ordinary shares of Five pence each in the capital of the Target and
any further such ordinary shares which are unconditionally allotted or issued
before the Closing Date.

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, withholdings or similar charges (including
ad valorem charges) imposed by any Governmental Authority and any and all
interest and penalties related thereto.

 

“Term Borrowing” shall mean any Initial Euro Term Borrowing, Initial Sterling
Term Borrowing or any Incremental Term Borrowing.

 

“Term Facility” shall mean any or all of the Backstop Facilities, the Initial
Facilities, and/or any or all of the Incremental Term Facilities, as applicable.

 

“Term Facility Maturity Date” shall mean the Backstop Term T Facility Maturity
Date, the Backstop Term Q Facility Maturity Date, the Backstop Term R Facility
Maturity Date, the Backstop Term S Facility Maturity Date, the Initial Euro Term
Facility Maturity Date, the Initial Sterling Term Facility Maturity Date or any
Incremental Term Facility Maturity Date, as applicable.

 

“Term Loan Installment Date” shall mean any Incremental Term Loan Installment
Date.

 

“Term Loan Joinder to Second Priority Intercreditor Agreement” shall mean the
Term Loan Joinder to Second Priority Intercreditor Agreement, dated as of the
date hereof, as amended, supplemented or otherwise modified from time to time,
in the form of Exhibit G, among Holdings, the Borrower, the Subsidiary Loan
Parties, each Subsidiary that becomes a party thereto after the date hereof, the
“Collateral Agent” under the Existing Credit Agreement, the “Administrative
Agent” under the Existing Credit Agreement, the “Administrative Agent” under the
Revolving Credit Agreement, the “Collateral Agent” under the Revolving Credit
Agreement, U.S. Bank National Association, as Existing Second Priority Agent,
the Collateral Agent and the Administrative Agent.

 

“Term Loan Joinder to Senior Fixed Collateral Intercreditor Agreement” shall
mean the Term Loan Joinder to Senior Lender Intercreditor Agreement, dated as of
the date hereof, as amended, supplemented or otherwise modified from time to
time, in the form of Exhibit H, among Holdings, the Borrower, the Subsidiary
Loan Parties, each Subsidiary that becomes a party thereto after the date
hereof, the “Collateral Agent” under the Existing Credit Agreement, the
“Administrative Agent” under the Existing Credit Agreement, the Collateral Agent
and the Administrative Agent.

 

“Term Loan Joinder to Senior Lender Intercreditor Agreement” shall mean the Term
Loan Joinder to Senior Lender Intercreditor Agreement, dated as of the date
hereof, as amended, supplemented or otherwise modified from time to time, in the
form of Exhibit F, among Holdings, the Borrower, the Subsidiary Loan Parties,
each Subsidiary that becomes a party thereto after the date hereof, the
“Collateral Agent” under the Existing Credit Agreement, the “Administrative
Agent” under the Existing Credit Agreement, the “Administrative Agent” under the
Revolving Credit Agreement, the “Collateral Agent” under the Revolving Credit
Agreement, the Collateral Agent and the Administrative Agent.

 

 -40- 

 

 

“Term Loan Repricing Event” shall mean any prepayment or repayment of Term Loans
(other than Initial Sterling Term Loans) with the proceeds of, or any conversion
or amendment of Term Loans into, any new or replacement tranche of term loans
denominated in the same currency and bearing interest with an “effective yield”
(taking into account, for example, upfront fees, interest rate spreads, interest
rate benchmarks floors and original interest discount, but excluding the effect
of any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such new or
replacement loans and without taking into account any fluctuations in the
Adjusted LIBO Rate, EURIBOR Rate or comparable rate) less than the “effective
yield” applicable to the Term Loans (as such comparative yields are determined
consistent with generally accepted financial practices) (it being understood
that (x) in each case, the yield shall exclude any structuring, commitment and
arranger fees or other fees unless such similar fees are paid to all lenders
generally in the primary syndication of such new or replacement tranche of term
loans and shall include any rate floors and any upfront or similar fees paid to
all lenders generally in the primary syndication of such new or replacement
tranche of term loans or original issue discount payable with respect to such
new or replacement tranche of term loans and (y) any such repayment, prepayment
or conversion shall only constitute a Term Loan Repricing Event to the extent
the primary purpose of such repayment, prepayment, conversion or amendment, as
reasonably determined by the Borrower in good faith, is to reduce the “effective
yield” on the Term Loans).

 

“Term Loans” shall mean the Initial Euro Term Loans, the Initial Sterling Term
Loans, the Backstop Term T Loans, the Backstop Term Q Loans, the Backstop Term R
Loans, the Backstop Term S Loans, and/or the Incremental Term Loans.

 

“Term T Facility” shall mean the Term T Loan Commitments and the Term T Loans
made under the Existing Credit Agreement.

 

“Term T Facility Maturity Date” shall mean January 6, 2021.

 

“Term T Loan” shall have the meaning assigned to such term in the Existing
Credit Agreement, as amended by the Incremental Assumption Agreement, dated as
of May 16, 2018.

 

“Term T Loan Commitment” shall have the meaning assigned to such term in the
Existing Credit Agreement, as amended by the Incremental Assumption Agreement,
dated as of May 16, 2018.

 

“Term Q Facility” shall mean the Term Q Loan Commitments and the Term Q Loans
made under the Existing Credit Agreement.

 

“Term Q Facility Maturity Date” shall mean October 1, 2022.

 

“Term Q Loan” shall have the meaning assigned to such term in the Existing
Credit Agreement, as amended by the Incremental Assumption Agreement, dated as
of February 12, 2018.

 

“Term Q Loan Commitment” shall have the meaning assigned to such term in the
Existing Credit Agreement, as amended by the Incremental Assumption Agreement,
dated as of February 12, 2018.

 

“Term R Facility” shall mean the Term R Loan Commitments and the Term R Loans
made under the Existing Credit Agreement.

 

“Term R Facility Maturity Date” shall mean January 19, 2024.

 

“Term R Loan” shall have the meaning assigned to such term in the Existing
Credit Agreement, as amended by the Incremental Assumption Agreement, dated as
of February 12, 2018.

 

“Term R Loan Commitment” shall have the meaning assigned to such term in the
Existing Credit Agreement, as amended by the Incremental Assumption Agreement,
dated as of February 12, 2018.

 

 -41- 

 

 

“Term S Facility” shall mean the Term S Loan Commitments and the Term S Loans
made under the Existing Credit Agreement.

 

“Term S Facility Maturity Date” shall mean February 8, 2020.

 

“Term S Loan” shall have the meaning assigned to such term in the Existing
Credit Agreement, as amended by the Incremental Assumption Agreement, dated as
of May 16, 2018.

 

“Term S Loan Commitment” shall have the meaning assigned to such term in the
Existing Credit Agreement, as amended by the Incremental Assumption Agreement,
dated as of May 16, 2018.

 

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period).

 

“Total Net First Lien Leverage Ratio” means, on any date, the ratio of (a) First
Lien Debt as of such date to (b) EBITDA for the period of four consecutive
fiscal quarters of the Borrower most recently ended as of such date, all
determined on a consolidated basis in accordance with GAAP; provided, that
EBITDA shall be determined for the relevant Test Period on a Pro Forma Basis.

 

“Transaction Documents” shall mean the Loan Documents and the Acquisition
Documents.

 

“Transaction Equity Investment” shall mean an Investment by the Borrower or
another Subsidiary Loan Party in a Subsidiary of the Borrower that is not a
Subsidiary Loan Party in aggregate amount necessary to fund the Acquisition or
refinance existing debt of the Target.

 

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrower (or any direct or indirect parent of the Borrower) or any of its
Subsidiaries in connection with the Transactions, this Agreement and the other
Loan Documents (including expenses in connection with Swap Agreements) and the
transactions contemplated hereby and thereby.

 

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the consummation of the Acquisition;
(b) the execution and delivery of the Loan Documents, the creation or
continuation of the Liens pursuant to the Security Documents, and the initial
borrowings hereunder; (c) the Backstop Term Loan Refinancing; (d) the issuance
of the New First Lien Notes and the New Second Lien Notes; and (f) the payment
of all Transaction Expenses.

 

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate, the EURIBOR Rate and the ABR.

 

“Unfunded Pension Liability” means the excess of a Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Plan’s
assets, determined in accordance with the assumptions used for funding the Plan
pursuant to Section 412 of the IRS Code for the applicable plan year.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

 

“Unrestricted Cash” shall mean domestic cash or cash equivalents of the Borrower
or any of its Subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of the Borrower or any of its Subsidiaries.

 

 -42- 

 

 

“Unrestricted Subsidiary” shall mean any subsidiary of the Borrower that is
acquired or created after the Effective Date and designated by the Borrower as
an Unrestricted Subsidiary hereunder by written notice to the Administrative
Agent; provided, that the Borrower shall only be permitted to so designate a new
Unrestricted Subsidiary after the Effective Date and so long as (a) no Default
or Event of Default has occurred and is continuing or would result therefrom,
(b) such Unrestricted Subsidiary shall be capitalized (to the extent capitalized
by the Borrower or any of its Subsidiaries) through Investments as permitted by,
and in compliance with, Section 6.04(j), and any prior or concurrent Investments
in such Subsidiary by the Borrower or any of its Subsidiaries shall be deemed to
have been made under Section 6.04(j), (c) without duplication of clause (b), any
assets owned by such Unrestricted Subsidiary at the time of the initial
designation thereof shall be treated as Investments pursuant to Section 6.04(j),
and (d) such Subsidiary shall have been designated an “unrestricted subsidiary”
(or otherwise not be subject to the covenants and defaults) under Existing the
Second Lien Notes Indenture, the First Lien Bridge Agreement, the Second Lien
Bridge Agreement, any other Indebtedness permitted to be incurred hereby and all
Permitted Refinancing Indebtedness in respect of any of the foregoing and all
Disqualified Stock; provided, further, that at the time of the initial
Investment by the Borrower or any of its Subsidiaries in such Subsidiary, the
Borrower shall designate such entity as an Unrestricted Subsidiary in a written
notice to the Administrative Agent. The Borrower may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided, that (i) such Unrestricted Subsidiary,
both before and after giving effect to such designation, shall be a Wholly Owned
Subsidiary of the Borrower, (ii) no Default or Event of Default has occurred and
is continuing or would result therefrom, (iii) all representations and
warranties contained herein and in the other Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Subsidiary Redesignation (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date, and (iv) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate executed by a Responsible Officer of the
Borrower, certifying to the best of such officer’s knowledge, compliance with
the requirements of preceding clauses (i) through (iii), inclusive.

 

“Waivable Mandatory Prepayment” shall have the meaning assigned to such term in
Section 2.11(d).

 

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

SECTION 1.02.         Terms Generally. The definitions set forth or referred to
in Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

 -43- 

 

 

SECTION 1.03.         Effectuation of Transactions. Each of the representations
and warranties of Holdings and the Borrower contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

 

SECTION 1.04.         Senior Debt. The Obligations constitute (a) “First-Lien
Indebtedness” pursuant to, and as defined in, the Senior Lender Intercreditor
Agreement, (b) [reserved], and (c) “First-Priority Lien Obligations” pursuant
to, and as defined in, the Existing Second Lien Notes Indentures. This Agreement
is a “Credit Agreement” for purposes of the Existing Second Lien Notes
Indentures.

 

SECTION 1.05.         Currency Equivalents Generally. The Administrative Agent
shall determine or redetermine the Dollar Equivalent of each Loan denominated in
a currency other than Dollars on each Revaluation Date and, unless otherwise
specified herein, the Administrative Agent may determine or redetermine the
Dollar Equivalent of any amount hereunder on any other date in its reasonable
discretion. For purposes of any calculation of whether the requisite percentage
of Lenders have consented to any amendment, waiver or modification of any Loan
Document, the Administrative Agent may, in consultation with the Borrower, set a
record date for determining the Dollar Equivalent amount of any Loan denominated
in a currency other than Dollars so long as such record date is within 30 days
of the effective date of such amendment, waiver or modification.

 

SECTION 1.06.         Lending Office. Any Lender may, by notice to the
Administrative Agent and the Borrower, designate an Affiliate of such Lender as
its applicable Lending Office with respect to any Loans to be made by such
Lender to any Borrower or make any Loan available to any Borrower by causing any
foreign or domestic branch or Affiliate of such Lender to make such Loans. In
the event that a Lender designates an Affiliate of such Lender as its applicable
Lending Office for Loans to any Borrower under any Facility or makes any Loan
available to any Borrower by causing any foreign or domestic branch or Affiliate
of such Lender to make such Loans, then all Loans and reimbursement obligations
to be funded by such Lender under such Facility to such Borrower shall be funded
by such applicable Lending Office or foreign or domestic branch or Affiliate, as
applicable, and all payments of interest, fees, principal and other amounts
payable to such Lender under such Facility shall be payable to such applicable
Lending Office or foreign or domestic branch or Affiliate, as applicable. Except
as provided in the immediately preceding sentence, no designation by any Lender
of an Affiliate as its applicable Lending Office or making any Loan available to
any Borrower by causing any foreign or domestic branch or Affiliate of such
Lender to make such Loans shall alter the obligation of the Borrower to pay any
principal, interest, fees or other amounts hereunder.

 

ARTICLE II

The Credits

 

SECTION 2.01.         Commitments. Subject to the terms and conditions set forth
herein:

 

(a)           Each Lender having an Initial Euro Term Loan Commitment agrees to
make Initial Euro Term Loans to the Borrower during the Certain Funds Period in
an aggregate principal amount not to exceed its Initial Euro Term Loan
Commitment.

 

(b)           Each Lender having an Initial Sterling Term Loan Commitment agrees
to make Initial Sterling Term Loans to the Borrower during the Certain Funds
Period in an aggregate principal amount not to exceed its Initial Sterling Term
Loan Commitment.

 

 -44- 

 

 

(c)          Each Lender having an Incremental Term Loan Commitment agrees,
subject to the terms and conditions set forth in the applicable Incremental
Assumption Agreement, to make Incremental Term Loans to the Borrower, in an
aggregate principal amount not to exceed its Incremental Term Loan Commitment.

 

(d)          Each Lender having a Backstop Term T Loan Commitment agrees,
subject to the terms and conditions set forth herein, to make a Backstop Term T
Loan upon demand with respect to the Term T Loan Commitments and Term T Loans.

 

(e)          Each Lender having a Backstop Term Q Loan Commitment agrees,
subject to the terms and conditions set forth herein, to make a Backstop Term Q
Loan upon demand with respect to the Term Q Loan Commitments and Term Q Loans.

 

(f)           Each Lender having a Backstop Term R Loan Commitment agrees,
subject to the terms and conditions set forth herein, to make a Backstop Term R
Loan upon demand with respect to the Term R Loan Commitments and Term R Loans.

 

(g)          Each Lender having a Backstop Term S Loan Commitment agrees,
subject to the terms and conditions set forth herein, to make a Backstop Term S
Loan upon demand with respect to the Term S Loan Commitments and Term S Loans.

 

SECTION 2.02.         Loans and Borrowings.

 

(a)           Each Loan shall be made as part of a Borrowing consisting of Loans
under the same Facility and of the same Type made by the Lenders ratably in
accordance with their respective Commitments under the applicable Facility. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided, that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

(b)           Subject to Section 2.14, each Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any ABR Loan or
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided, that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 2.15 or 2.17 solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.

 

(c)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the applicable Term Facility Maturity Date.

 

SECTION 2.03.         Requests for Borrowings. To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by (A) telephone
or (B) other Borrowing Request; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Request. Each notice, (a) in the case of a Eurocurrency Borrowing, not
later than 12:00 p.m., Local Time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
12:00 noon, Local Time, one Business Day before the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i)            the aggregate amount and currency of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

 -45- 

 

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

 

(iv)          in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and

 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed.

 

If no Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

 

SECTION 2.04.         [Reserved].

 

SECTION 2.05.         [Reserved].

 

SECTION 2.06.         Funding of Borrowings.

 

(a)           Each Lender shall make each Term Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds by
12:00 noon, Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in London.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans at such time. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

 

SECTION 2.07.         Interest Elections.

 

(a)           Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurocurrency Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing; provided that no
Borrowings denominated in Euros or Sterling may be an ABR Borrowing.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.

 

 -46- 

 

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

 

(ii)         the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)        whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

 

(iv)        the currency of the Borrowing; and

 

(v)         if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing denominated in Dollars prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing
denominated in Euros or Sterling prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing, the Borrower shall be deemed to
have selected an Interest Period for a Eurocurrency Borrowing of one month’s
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the written
request (including a request through electronic means) of the Required Lenders,
so notifies the Borrower, then, so long as an Event of Default is continuing
(i) no outstanding Dollar denominated Borrowing may be converted to or continued
as a Eurocurrency Borrowing, (ii) unless repaid, each Dollar denominated
Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto and (iii) Borrowing denominated in Euros or
Sterling shall be deemed converted or continued as Eurocurrency Borrowings of
one month’s duration.

 

SECTION 2.08.         Termination of Term Loan Commitments.

 

(a)           The parties hereto acknowledge that each of the Backstop Term T
Loan Commitment the Backstop Term Q Loan Commitment, the Backstop Term R Loan
Commitment and the Backstop Term S Loan Commitment will terminate on the
earliest of (i) execution and effectiveness of an amendment to the Existing
Credit Agreement satisfactory to the Borrower and the Administrative Agent, (ii)
the last day of the Certain Funds Period and (iii) the Longstop Date. In
addition, unless previously terminated in accordance with other terms hereof,
each of the Initial Euro Term Loan Commitments and the Initial Sterling Term
Loan Commitments shall automatically terminate at 11.59 p.m., (London time), on
the earlier to occur of (i) the last day of the Certain Funds Period and (ii)
the consummation of the Acquisition without the use of the Initial Euro Term
Loans, the Initial Sterling Term Loans and/or the Backstop Facilities.

 

 -47- 

 

 

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Commitments under the Term Facility; provided, that each reduction
of the Commitments under the Term Facility shall be in an amount that is an
integral multiple of, with respect to the Initial Euro Term Loans, €1.0 million
and not less than €5.0 million and the Initial Sterling Term Loans, £1.0 million
and not less than £5.0 million. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments under a Term Facility
shall be made ratably among the Lenders in accordance with their respective
Commitments under such Term Facility.

 

SECTION 2.09.         Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan of such Lender as provided in Section 2.10.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder and the currency, the Facility
and Type thereof and the Interest Period (if any) applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

 

(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note (a “Note”). In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent and reasonably acceptable to the
Borrower. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

SECTION 2.10.         Repayment of Term Loans.

 

(a)           Subject to the other paragraphs of this Section:

 

(i)            from and after the Certain Funds Period, the Borrower shall repay
Term Facilities on the last day of each March, June, September and December
(commencing on the day of the first fiscal quarter ending after the Certain
Funds Period) in a principal amount equal to 0.25% of the sum of the outstanding
principal amount of Term Loans immediately after the last day of the Certain
Funds Period;

 

(ii)           in the event that any Incremental Term Loans are made on an
Increased Amount Date, the Borrower shall repay such Incremental Term Loans on
the dates and in the amounts set forth in the Incremental Assumption Agreement
(each such date being referred to as an “Incremental Term Loan Installment
Date”); and

 

(iii)          to the extent not previously paid, outstanding Loans shall be due
and payable on the applicable Term Facility Maturity Date.

 

(b)           [Reserved].

 

 -48- 

 

 

(c)           Prepayment of the Loans from (after the Closing Date):

 

(i)           all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow
pursuant to Section 2.11(c) shall be applied to the Loans pro rata among the
Term Facilities, with the application thereof in direct order to amounts due on
the next succeeding Incremental Term Loan Installment Dates under the applicable
Term Facilities;

 

(ii)         any optional prepayments of the Loans pursuant to Section 2.11(a)
shall be applied as the Borrower may direct; and

 

(iii)        all proceeds of Initial Euro Term Loans and Initial Sterling Term
Loans which have not been applied in accordance with Section 5.08, on or before
the date falling one Business Day after the last day of the Certain Funds
Period;

 

provided that any such prepayment pursuant to clause (i) above that would
otherwise be required to be made during the Certain Funds Period shall be
deferred until (and shall instead by made on) the date falling immediately after
the last day of the Certain Funds Period.

 

(d)           Any mandatory prepayment of Loans pursuant to Section 2.11(b) or
(c) shall be applied so that the aggregate amount of such prepayment is
allocated among the Initial Euro Term Loans, the Initial Sterling Term Loans,
the Backstop Term Loans, if any, and Other Term Loans, if any (except any
mandatory prepayments of Loans pursuant to Section 2.11(c)(iii), which shall be
applied so that the aggregate principal amount of such prepayment is allocated
among the Initial Euro Term Loans and the Initial Sterling Term Loans only), pro
rata based on the Dollar Equivalent on the date of such prepayment of the
aggregate principal amount of outstanding the Initial Euro Term Loans, the
Initial Sterling Term Loans and (to the extent applicable) Backstop Term Loans
and Other Term Loans, if any (unless, with respect to Other Term Loans, the
Incremental Assumption Agreement relating thereto does not so require)
irrespective of whether such outstanding Loans are ABR Loans or Eurocurrency
Loans; provided, that if no Lenders exercise the right to waive a given
mandatory prepayment of the Loans pursuant to Section 2.11(d), then, with
respect to such mandatory prepayment, prior to the repayment of any Term Loan,
the Borrower may select the Borrowing or Borrowings to be repaid and shall
notify the Administrative Agent by telephone (confirmed by telecopy) of such
selection not later than 2:00 p.m., Local Time, (i) in the case of an ABR
Borrowing, one Business Day before the scheduled date of such repayment and
(ii) in the case of a Eurocurrency Borrowing, three Business Days before the
scheduled date of such repayment. Each repayment of a Borrowing shall be applied
ratably to the Loans included in the repaid Borrowing. Repayments of Loans shall
be accompanied by accrued interest on the amount repaid.

 

SECTION 2.11.         Prepayment of Loans.

 

(a)           The Borrower shall have the right at any time and from time to
time to prepay any Loan in whole or in part, without premium or penalty (but
subject to clauses (e) and (f) of this Section 2.11 and Section 2.16), in an
aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, subject to prior notice in accordance with Section 2.10(d).

 

(b)           The Borrower shall apply all Net Proceeds promptly upon receipt
thereof to prepay Loans in accordance with paragraphs (c) and (d) of
Section 2.10. Notwithstanding the foregoing, the Borrower may retain Net
Proceeds pursuant to clause (b) of the definition thereof, provided, that the
Total Net First Lien Leverage Ratio on the last day of the Borrower’s then most
recently completed fiscal quarter for which financial statements are available
shall be less than or equal to 2.00 to 1.00.

 

(c)           Not later than 90 days after the end of each Excess Cash Flow
Period, the Borrower shall calculate Excess Cash Flow for such Excess Cash Flow
Period and shall apply an amount equal to (i) the Required Percentage of such
Excess Cash Flow, minus (ii) to the extent not financed, using the proceeds of,
without duplication, the incurrence of Indebtedness and the sale or issuance of
any Equity Interests (including any capital contributions), the amount of any
voluntary prepayments during such Excess Cash Flow Period of Loans to prepay
Loans in accordance with paragraphs (c) and (d) of Section 2.10. Not later than
the date on which the Borrower is required to deliver financial statements with
respect to the end of each Excess Cash Flow Period under Section 5.04(a), the
Borrower will deliver to the Administrative Agent a certificate signed by a
Financial Officer of the Borrower setting forth the amount, if any, of Excess
Cash Flow for such fiscal year and the calculation thereof in reasonable detail.

 

 -49- 

 

 

(d)           Anything contained herein to the contrary notwithstanding, in the
event the Borrower is required to make any mandatory prepayment including, for
the avoidance of doubt, payments under Section 2.10(a) (a “Waivable Mandatory
Prepayment”) of the Loans, not less than three Business Days prior to the date
(the “Required Prepayment Date”) on which the Borrower elects (or is otherwise
required) to make such Waivable Mandatory Prepayment, the Borrower shall notify
Administrative Agent of the amount of such prepayment, and Administrative Agent
will promptly thereafter notify each Lender holding an outstanding Term Loan of
the amount of such Lender’s pro rata share of such Waivable Mandatory Prepayment
and such Lender’s option to refuse such amount. Each such Lender may exercise
such option by giving written notice to the Administrative Agent of its election
to do so on or before the second Business Day prior to the Required Prepayment
Date (it being understood that any Lender which does not notify the
Administrative Agent of its election to exercise such option on or before the
first Business Day prior to the Required Prepayment Date shall be deemed to have
elected, as of such date, not to exercise such option). On the Required
Prepayment Date, the Borrower shall pay to Administrative Agent the amount of
the Waivable Mandatory Prepayment, which amount shall be applied (i) in an
amount equal to that portion of the Waivable Mandatory Prepayment payable to
those Lenders that have elected not to exercise such option (each, a “Declining
Lender”), to prepay the Loans of such Declining Lenders (which prepayment shall
be applied to the scheduled Installments of principal of the Loans in accordance
with Section 2.11(b)), and (ii) in an amount equal to that portion of the
Waivable Mandatory Prepayment otherwise payable to those Lenders that have
elected to exercise such option, to the Borrower.

 

(e)           Notwithstanding anything herein to the contrary, in the event
that, on or prior to the six-month anniversary of the Closing Date, there occurs
any Euro Term Loan Repricing Event or in connection with an Euro Term Loan
Repricing Event constituting an amendment or conversion of Initial Euro Term
Loans, any Lender is required to assign its Initial Euro Term Loans pursuant to
Section 2.19(c), the Borrower shall on the date of such Euro Term Loan Repricing
Event pay to the Administrative Agent, for the account of each Lender with such
Initial Euro Term Loans that are subject to such Euro Term Loan Repricing Event
or are required to be so assigned, a fee equal to 1.00% of the principal amount
of the Initial Euro Term Loans subject to such Euro Term Loan Repricing Event or
required to be so assigned; provided that any prepayment of any Initial Euro
Term Loans made in connection with a Change in Control shall not require the
payment of the 1.00% premium otherwise provided for in this Section 2.11(e).

 

(f)           Notwithstanding anything herein to the contrary, in the event
that, on or prior to the six-month anniversary of the Closing Date, there occurs
any Sterling Term Loan Repricing Event or in connection with an Sterling Term
Loan Repricing Event constituting an amendment or conversion of Initial Sterling
Term Loans, any Lender is required to assign its Initial Sterling Term Loans
pursuant to Section 2.19(c), the Borrower shall on the date of such Sterling
Term Loan Repricing Event pay to the Administrative Agent, for the account of
each Lender with such Initial Sterling Term Loans that are subject to such
Sterling Term Loan Repricing Event or are required to be so assigned, a fee
equal to 1.00% of the principal amount of the Initial Sterling Term Loans
subject to such Sterling Term Loan Repricing Event or required to be so
assigned; provided that any prepayment of any Initial Sterling Term Loans made
in connection with a Change in Control shall not require the payment of the
1.00% premium otherwise provided for in this Section 2.11(f).

 

SECTION 2.12.         Fees.

 

(a)           The Borrower agrees to pay to the Administrative Agent, for the
account of the Administrative Agent, such fees as shall have been separately
agreed upon in writing, including in the Fee Letters, as amended, restated,
supplemented or otherwise modified from time to time, at the times specified
therein.

 

(b)           All fees shall be paid on the dates due, in immediately available
funds, to the Administrative Agent for distribution, if and as appropriate,
among the Lenders. Once paid, none of the fees shall be refundable under any
circumstances.

 

 -50- 

 

 

SECTION 2.13.         Interest.

 

(a)           The Loans denominated in Dollars comprising each ABR Borrowing
shall bear interest at the ABR plus the Applicable Margin. No Loans denominated
in Euros or Sterling may be comprised of ABR Borrowings.

 

(b)           The Loans denominated in Dollars comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate, for the Interest Period
in effect for such Borrowing plus the Applicable Margin. The Loans denominated
in Euros comprising each Eurocurrency Borrowing shall bear interest at the
EURIBOR Rate, for the Interest Period in effect for such Borrowing plus the
Applicable Margin. The Loans denominated in Sterling comprising each
Eurocurrency Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fees or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section; provided,
that this paragraph (c) shall not apply to any Event of Default that has been
waived by the Lenders pursuant to Section 9.08.

 

(d)           Accrued interest on each Loan shall be payable in arrears (i) on
each Interest Payment Date for such Loan, and (ii) on the applicable Term
Facility Maturity Date; provided, that (x) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (y) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment, and (z) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the ABR at times when
the ABR is based on the “prime rate” shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable ABR, Adjusted LIBO Rate or LIBO Rate or EURIBOR Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.14.         Alternate Rate of Interest.

 

(a)           If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

 

(i)            the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate or EURIBOR Rate,
as applicable, for such Interest Period; or

 

(ii)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate or EURIBOR Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing, and (ii) if any Borrowing Request requests a Eurocurrency Borrowing,
such Borrowing shall be made as an ABR Borrowing.

 

 -51- 

 

 

(b)           If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) or the Borrower
notifies the Administrative Agent that (i) the circumstances set forth in
Section 2.14(a)(i) have arisen and such circumstances are unlikely to be
temporary, (ii) the circumstances set forth in Section 2.14(a)(i) have not
arisen but the supervisor for the administrator of the LIBO Rate or EURIBOR
Rate, as applicable, or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Rate or EURIBOR Rate, as applicable, shall no longer be
used for determining interest rates for loans or (iii) syndicated loans
currently being executed, or that include language similar to that contained in
this Section 2.14, are being executed or amended (as applicable) to incorporate
or adopt a new benchmark interest rate to replace the Adjusted LIBO Rate or
EURIBOR Rate, as applicable, then the Administrative Agent and the Borrower
shall endeavor to establish an alternate rate of interest to the LIBO Rate or
EURIBOR Rate, as applicable, that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans
denominated in Dollars in the U.S., in Sterling or in Euros at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin); provided, that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. Notwithstanding anything to the contrary in
Section 9.08, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within three Business Days of the date a copy of
such amendment is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this Section
2.14(b) (but, in the case of the circumstances described in clause (ii) or
clause (iii) above, only to the extent the LIBO Rate or EURIBOR Rate, as
applicable, for such Interest Period is not available or published at such time
on a current basis), (A) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective shall be continued as, or converted
into, an ABR Borrowing and (B) if any Borrowing Request requests a Eurocurrency
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.15.         Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate or EURIBOR Rate); or

 

(ii)           impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurocurrency Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered.

 

(b)           If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by, such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower shall pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)           A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as specified in
paragraph (a) or (b) of this Section 2.15 shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

 -52- 

 

 

(d)           Promptly after any Lender has determined that it will make a
request for increased compensation pursuant to this Section 2.15, such Lender
shall notify the Borrower thereof. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section 2.15 shall not constitute a waiver
of such Lender’s right to demand such compensation; provided, that the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.15 for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

(e)           The foregoing provisions of this Section 2.15 shall not apply in
the case of any Change in Law in respect of Taxes, which shall instead be
governed by Section 2.17.

 

SECTION 2.16.         Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurocurrency Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to be the amount determined by such Lender (it being
understood that the deemed amount shall not exceed the actual amount) to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate or EURIBOR Rate, as applicable, that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue a Eurocurrency Loan, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in dollars of a comparable amount and period from other banks in the
Eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

SECTION 2.17.         Taxes.

 

(a)           Any and all payments by or on account of any obligation of any
Loan Party hereunder shall be made free and clear of and without deduction for
any Indemnified Taxes or Other Taxes; provided, that if a Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or any Lender, as applicable,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

(b)           In addition, the Loan Parties shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c)           Each Loan Party shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as applicable, on or with respect to any payment by or on account of any
obligation of such Loan Party hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to such Loan Party by a Lender
or by the Administrative Agent on its own behalf, on behalf of another Agent or
on behalf of a Lender, shall be conclusive absent manifest error.

 

 -53- 

 

 

(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), to the extent such Lender is legally entitled to do so,
at the time or times prescribed by applicable law, such properly completed and
executed documentation prescribed by applicable law as may reasonably be
requested by the Borrower to permit such payments to be made without such
withholding Tax or at a reduced rate; provided, that no Lender shall have any
obligation under this paragraph (e) with respect to any withholding Tax imposed
by any jurisdiction other than the United States if in the reasonable judgment
of such Lender such compliance would subject such Lender to any material
unreimbursed cost or expense or would otherwise be disadvantageous to such
Lender in any material respect.

 

(f)           Each Lender shall deliver to the Borrower and the Administrative
Agent on the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), two original copies of whichever of the following is
applicable: (i) duly completed copies of Internal Revenue Service Form W-8BEN
(or any subsequent versions thereof or successors thereto), claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party, (ii) duly completed copies of Internal Revenue Service Form W 8ECI (or
any subsequent versions thereof or successors thereto), (iii) in the case of a
Lender claiming the benefits of the exemption for portfolio interest under
section 871(h) or 881(c) of the IRS Code, (x) a certificate to the effect that,
for United States federal income tax purposes, such Lender is not (A) a “bank”
within the meaning of section 881(c)(3)(A) of the IRS Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of section 871(h)(3) or
881(c)(3)(B) of the IRS Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the IRS Code and that, accordingly, such
Lender qualifies for such exemption and (y) duly completed copies of Internal
Revenue Service Form W-8BEN (or any subsequent versions thereof or successors
thereto), (iv) duly completed copies of Internal Revenue Service Form W-8IMY,
together with forms and certificates described in clauses (i) through (iii)
above (and additional Form W-8IMYs) as may be required or (v) any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made. In addition, in each of the foregoing circumstances, each Lender shall
deliver such forms, if legally entitled to deliver such forms, promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Lender. Each Lender shall promptly notify the Borrower at any time it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
United States of America or other taxing authorities for such purpose). In
addition, each Lender that is a “United States person” (as defined in Section
770(a)(30) of the IRS Code) shall deliver to the Borrower and the Administrative
Agent two copies of Internal Revenue Service Form W-9 (or any subsequent
versions thereof or successors thereto) on or before the date such Lender
becomes a party and upon the expiration of any form previously delivered by such
Lender. Notwithstanding any other provision of this paragraph, a Lender shall
not be required to deliver any form pursuant to this paragraph that such Lender
is not legally able to deliver.

 

(g)           If the Administrative Agent or a Lender receives a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which such Loan Party has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.17 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (including any Taxes imposed with respect to
such refund) as is determined by the Administrative Agent or such Lender, as
applicable, in good faith and in its sole discretion, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that such Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay as soon as reasonably
practicable the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section 2.17(g) shall not be construed to require the Administrative Agent
or any Lender to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the Loan Parties or any
other person.

 

 -54- 

 

 

(h)           If a payment made by the Borrower hereunder or under any other
Loan Document would be subject to United States federal withholding tax imposed
pursuant to FATCA if any Lender fails to comply with applicable reporting and
other requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the IRS Code, as applicable), such Lender shall use commercially
reasonable efforts to deliver to the Borrower and the Administrative Agent, at
the time or times prescribed by applicable law or as reasonably requested by the
Borrower or the Administrative Agent, any documentation reasonably requested by
the Borrower or the Administrative Agent reasonably satisfactory to the Borrower
or the Administrative Agent for the Borrower and the Administrative Agent to
comply with their obligations under FATCA to determine the amount to withhold or
deduct from such payment and to determine whether such Lender has complied with
such applicable reporting and other requirements of FATCA, provided, that,
notwithstanding any other provision of this subsection, no Lender shall be
required to deliver any document pursuant to this subsection that such Lender is
not legally able to deliver or, if in the reasonable judgment of such Lender,
such compliance would subject such Lender to any material unreimbursed cost or
expense or would otherwise be disadvantageous to such Lender in any material
respect, provided, further, that in the event a Lender does not comply with the
requirements of this subsection 2.17(h) as a result of the application of the
first proviso of this subsection 2.17(h), then such Lender shall be deemed for
purposes of this Agreement to have failed to comply with the requirements under
FATCA.

 

SECTION 2.18.         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           Unless otherwise specified, the Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest or fees, or
of amounts payable under Section 2.15, 2.16, or 2.17, or otherwise) prior to
2:00 p.m., Local Time, on the date when due, in immediately available funds,
without condition or deduction for any defense, recoupment, set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to the applicable
account designated to the Borrower by the Administrative Agent, except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly
to the persons entitled thereto. The Administrative Agent shall distribute any
such payments received by it for the account of any other person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under the Loan Documents shall be made in Dollars
(except that payments in respect of any Euro denominated Obligations shall be
made in Euros). Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent from the Borrower to pay fully all amounts of
principal, interest and fees then due from the Borrower hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due from
the Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal then due from such Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
then due to such parties.

 

 -55- 

 

 

(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans (based on the Dollar Equivalent on the date of such
purchase); provided, that (i) if any such participations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
paragraph (c) shall not be construed to apply to any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
or any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph (c) shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.06(b) or 2.18(d), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

SECTION 2.19.         Mitigation Obligations; Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. Nothing
in this Section 2.19 shall be deemed to prejudice any rights that the Borrower
may have against any Lender that is a Defaulting Lender.

 

 -56- 

 

 

(c)           If any Lender (such Lender, a “Non-Consenting Lender”) has failed
to consent to a proposed amendment, waiver, discharge or termination which
pursuant to the terms of Section 9.08 requires the consent of all of the Lenders
affected and with respect to which the Required Lenders shall have granted their
consent, then the Borrower shall have the right (unless such Non-Consenting
Lender grants such consent) to replace such Non-Consenting Lender by deeming
such Non-Consenting Lender to have assigned its Loans, and its Commitments
hereunder to one or more Assignees reasonably acceptable to the Administrative
Agent (unless such assignee is a Lender, an Affiliate of a Lender or an Approved
Fund); provided, that: (i) all Obligations of the Borrower owing to such
Non-Consenting Lender being replaced shall be paid in full to such
Non-Consenting Lender concurrently with such assignment, and (ii) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon. No action by or consent of the Non-Consenting Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically effective upon payment of such purchase price. In connection with
any such assignment the Borrower, Administrative Agent, such Non-Consenting
Lender and the replacement Lender shall otherwise comply with Section 9.04;
provided, that if such Non-Consenting Lender does not comply with Section 9.04
within three Business Days after Borrower’s request, compliance with
Section 9.04 shall not be required to effect such assignment.

 

SECTION 2.20.         Illegality. If any Lender reasonably determines that any
Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable Lending Office to make or maintain any Eurocurrency Loans, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Loans or to
convert ABR Borrowings to Eurocurrency Borrowings shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall upon demand from such Lender (with a copy to the
Administrative Agent), either, (i) in the case of Loans denominated in Dollars,
convert all Eurocurrency Borrowings of such Lender to ABR Borrowings, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Borrowings to such day, or immediately,
if such Lender may not lawfully continue to maintain such Loans, prepay such
Loans or (ii) in the case of Loans denominated in Euros or Sterling, convert all
Eurocurrency Borrowings of such Lender to an alternative interest rate mutually
acceptable to the Borrower and the Lenders, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans, prepay such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

SECTION 2.21.         Incremental Commitments.

 

(a)           The Borrower may, by written notice to the Administrative Agent
from time to time, request Incremental Term Loan Commitments, in an amount not
to exceed the Incremental Amount from one or more Incremental Term Lenders
(which may include any existing Lender) willing to provide such Incremental Term
Loans in their own discretion; provided, that each Incremental Term Lender shall
be subject to the approval of the Administrative Agent (which approval shall not
be unreasonably withheld) unless such Incremental Term Lender is a Lender, an
Affiliate of a Lender or an Approved Fund; provided, further, that (i)
Incremental Term Loans may be incurred without regard to the Incremental Amount
solely to the extent that the Net Proceeds therefrom are used substantially
concurrently with the incurrence of such Incremental Term Loans to prepay
existing Term Loans in accordance with the first sentence of Section 2.11(b) (it
being understood that such Incremental Term Loans shall not be deemed Excluded
Indebtedness). Such notice shall set forth (i) the amount of the Incremental
Term Loan Commitments being requested (which shall be in minimum increments of,
with respect to the Initial Euro Term Loans, €5.0 million and, with respect to
the Initial Sterling Term Loans, £5.0 million and a minimum amount of, with
respect to the Initial Euro Term Loans, €25.0 million and, with respect to the
Initial Sterling Term Loans, £25.0 million or equal to the remaining Incremental
Amount), (ii) the date on which such Incremental Term Loan Commitments are
requested to become effective (the “Increased Amount Date”), and (iii) whether
such Incremental Term Loan Commitments are to be Initial Euro Term Loan
Commitments, Initial Sterling Term Loan Commitments or commitments to make term
loans with pricing and/or amortization terms different from the Initial Term
Loans (“Other Term Loans”).

 

 -57- 

 

 

(b)           The Borrower and each Incremental Term Lender shall execute and
deliver to the Administrative Agent an Incremental Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of such Incremental Term Lender.
Each Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans (all such Incremental Term Loans to be made pursuant to
any Incremental Assumption Agreement, a “Series”); provided, that (i) the Other
Term Loans shall rank pari passu or junior in right of payment and of security
with the Initial Euro Term Loans and Initial Sterling Term Loans and, except as
to pricing, amortization and final maturity date, shall have (x) the same terms
as the Initial Euro Term Loans and Initial Sterling Term Loans, as applicable,
or (y) such other terms as shall be reasonably satisfactory to the
Administrative Agent, (ii) the final maturity date of any Other Term Loans shall
be no earlier than the Initial Euro Term Facility Date or Initial Sterling Term
Facility Maturity Date, as applicable, and (iii) the weighted average life to
maturity of any Other Term Loans shall be no shorter than the remaining weighted
average life to maturity of the Initial Euro Term Loans and the Initial Sterling
Term Loans, as applicable. Each of the parties hereto hereby agrees that upon
the effectiveness of any Incremental Assumption Agreement this Agreement shall
be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Term Loan Commitments evidenced thereby
as provided for in Section 9.08(e). Any such deemed amendment may be
memorialized in writing by the Administrative Agent with the Borrower’s consent
(not to be unreasonably withheld) and furnished to the other parties hereto.

 

(c)           Notwithstanding the foregoing, no Incremental Term Loan Commitment
shall become effective under this Section 2.21 unless (i) on the date of such
effectiveness, (x) the representations and warranties set forth in Article III
shall be true and correct in all material respects as of such date, in each
case, with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date), immediately after giving effect
to such Borrowing and no Event of Default or Default shall have occurred and be
continuing or would result therefrom (other than any Incremental Term Loan under
the Term Facility to be made during the Certain Funds Period) or (y) if the
proceeds of such Incremental Term Loans are being used to fund a Limited
Condition Acquisition, and the Lenders providing such Incremental Term Loans so
agree, the availability thereof shall be subject to customary “SunGard”
conditionality, it being understood that in any event, no Specified Event of
Default shall have occurred and be continuing or result from such Borrowing and
the use of proceeds thereof, and in each case the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Responsible Officer of the Borrower, and (ii) the Administrative Agent shall
have received customary legal opinions, board resolutions and other customary
closing certificates and documentation as required by the relevant Incremental
Assumption Agreement and, to the extent required by the Administrative Agent,
consistent with those delivered on the Closing Date under Article IV and such
additional customary documents and filings (including amendments to the
Mortgages and other Security Documents and title endorsement bringdowns) as the
Administrative Agent may reasonably require to assure that the Incremental Term
Loans are secured by the Collateral ratably with (or, to the extent agreed by
the applicable Incremental Term Lenders in the applicable Incremental Assumption
Agreement, junior to) the existing Loans.

 

(d)           Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
all Initial Euro Term Loans or Initial Sterling Term Loans, when originally
made, are included in each Borrowing of outstanding Initial Euro Term Loans or
Initial Sterling Term Loans on a pro rata basis. The Borrower agrees that
Section 2.16 shall apply to any conversion of Eurocurrency Loans to ABR Loans
reasonably required by the Administrative Agent to effect the foregoing.

 

(e)           Notwithstanding anything to the contrary in this Agreement, this
Section 2.21 shall not become operative until after the Closing Date.

 

ARTICLE III

Representations and Warranties

 

On the Effective Date, the Borrower represents and warrants to each of the
Lenders that:

 

 -58- 

 

 

SECTION 3.01.         Organization; Powers. Except as set forth on
Schedule 3.01, each of Holdings, the Borrower and each of the Material
Subsidiaries (a) is a partnership, limited liability company or corporation duly
organized, validly existing and in good standing (or, if applicable in a foreign
jurisdiction, enjoys the equivalent status under the laws of any jurisdiction of
organization outside the United States) under the laws of the jurisdiction of
its organization, (b) has all requisite power and authority to own its property
and assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify would not reasonably be expected to have a Material
Adverse Effect, and (d) has the power and authority to execute, deliver and
perform its obligations under each of the Loan Documents and each other
agreement or instrument contemplated thereby to which it is or will be a party
and, in the case of the Borrower, to borrow and otherwise obtain credit
hereunder.

 

SECTION 3.02.         Authorization. The execution, delivery and performance by
Holdings, the Borrower and each of the Subsidiary Loan Parties of each of the
Loan Documents to which it is a party, and the borrowings hereunder and the
transactions forming a part of the Transactions (a) have been duly authorized by
all corporate, stockholder, partnership or limited liability company action
required to be obtained by Holdings, the Borrower and such Subsidiary Loan
Parties and (b) will not (i) violate (A) any provision of law, statute, rule or
regulation, or of the certificate or articles of incorporation or other
constitutive documents (including any partnership, limited liability company or
operating agreements) or by-laws of Holdings, the Borrower or any such
Subsidiary Loan Party, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which Holdings, the Borrower or any such Subsidiary Loan Party is
a party or by which any of them or any of their property is or may be bound,
other than the required consent under the Existing Credit Agreement , (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
or to a loss of a material benefit under any such indenture, certificate of
designation for preferred stock, agreement or other instrument, where any such
conflict, violation, breach or default referred to in clause (i) or (ii) of this
Section 3.02(b), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon or with respect to any property or assets now owned
or hereafter acquired by Holdings, the Borrower or any such Subsidiary Loan
Party, other than the Liens created by the Loan Documents and Permitted Liens.

 

SECTION 3.03.         Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

 

SECTION 3.04.         Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, the perfection or
maintenance of the Liens created under the Security Documents or the exercise by
any Agent or any Lender of its rights under the Loan Documents or the remedies
in respect of the Collateral, except for (a) the filing of Uniform Commercial
Code financing statements, (b) filings with the United States Patent and
Trademark Office and the United States Copyright Office and comparable offices
in foreign jurisdictions and equivalent filings in foreign jurisdictions,
(c) recordation of the Mortgages, (d) such as have been made or obtained and are
in full force and effect, (e) such actions, consents and approvals the failure
of which to be obtained or made would not reasonably be expected to have a
Material Adverse Effect and (f) filings or other actions listed on
Schedule 3.04.

 

SECTION 3.05.         Financial Statements.

 

(a)           [Reserved].

 

(b)           The audited consolidated balance sheets of each of Berry (or its
predecessor) as at the end of 2018, 2017 and 2016 fiscal years, and the related
audited consolidated statements of income, stockholders’ equity and cash flows
for such fiscal years, reported on by and accompanied by a report from Ernst &
Young LLP, respectively, copies of which have heretofore been furnished to each
Lender, present fairly in all material respects the consolidated financial
position of Berry as at such date and the consolidated results of operations,
shareholders’ equity and cash flows of Berry for the years then ended.

 

 -59- 

 

 

SECTION 3.06.         No Material Adverse Effect. Since September 29, 2018,
there has been no event, development or circumstance that has or would
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.07.         Title to Properties; Possession Under Leases.

 

(a)           Each of Holdings, the Borrower and the Subsidiaries has valid fee
simple title to, or valid leasehold interests in, or easements or other limited
property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and assets, in each
case, except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.

 

(b)           Each of the Borrower and the Subsidiaries has complied with all
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and all such leases are in full force and
effect, except leases in respect of which the failure to be in full force and
effect would not reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 3.07(b), each of the Borrower and each of the
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

(c)           As of the Effective Date, none of the Borrower or the Subsidiaries
has received any notice of any pending or contemplated condemnation proceeding
affecting any material portion of the Mortgaged Properties or any sale or
disposition thereof in lieu of condemnation that remains unresolved as of the
Effective Date.

 

(d)           None of the Borrower or the Subsidiaries is obligated on the
Effective Date under any right of first refusal, option or other contractual
right to sell, assign or otherwise dispose of any Mortgaged Property or any
interest therein, except as permitted under Section 6.02 or 6.05.

 

SECTION 3.08.         Subsidiaries.

 

(a)           Schedule 3.08(a) sets forth as of the Effective Date the name and
jurisdiction of incorporation, formation or organization of each subsidiary of
Holdings and, as to each such subsidiary, the percentage of each class of Equity
Interests owned by Holdings or by any such subsidiary.

 

(b)           As of the Effective Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options or stock appreciation rights granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Equity Interests of
Holdings, the Borrower or any of the Subsidiaries, except rights of employees to
purchase Equity Interests of Holdings in connection with the Transactions or as
set forth on Schedule 3.08(b).

 

SECTION 3.09.         Litigation; Compliance with Laws.

 

(a)           There are no actions, suits or proceedings at law or in equity or,
to the knowledge of the Borrower, investigations by or on behalf of any
Governmental Authority or in arbitration now pending, or, to the knowledge of
Holdings or the Borrower, threatened in writing against or affecting Holdings or
the Borrower or any of the Subsidiaries or any business, property or rights of
any such person which would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

 -60- 

 

 

(b)           None of Holdings, the Borrower, the Subsidiaries and their
respective properties or assets is in violation of (nor will the continued
operation of their material properties and assets as currently conducted
violate) any law, rule or regulation (including any zoning, building, ordinance,
code or approval or any building permit, but excluding any Environmental Laws,
which are subject to Section 3.16) or any restriction of record or agreement
affecting any Mortgaged Property, or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

SECTION 3.10.         Federal Reserve Regulations.

 

(a)           None of Holdings, the Borrower or the Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.

 

(b)           No part of the proceeds of any Loan will be used, whether directly
or indirectly, and whether immediately, incidentally or ultimately, (i) to
purchase or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

 

SECTION 3.11.         Investment Company Act. None of Holdings, the Borrower and
the Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

 

SECTION 3.12.         Use of Proceeds. The Borrower will use the proceeds of the
Term Loans made during the Certain Funds Period to fund the Transactions.

 

SECTION 3.13.         Tax Returns. Except as set forth on Schedule 3.13:

 

(a)           Except as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) each of Holdings, the
Borrower and the Subsidiaries has filed or caused to be filed all federal,
state, local and non-U.S. Tax returns required to have been filed by it and
(ii) taken as a whole, and each such Tax return is true and correct;

 

(b)           Each of Holdings, the Borrower and the Subsidiaries has timely
paid or caused to be timely paid all Taxes shown to be due and payable by it on
the returns referred to in clause (a) and all other Taxes or assessments (or
made adequate provision (in accordance with GAAP) for the payment of all Taxes
due) with respect to all periods or portions thereof ending on or before the
Effective Date (except Taxes or assessments that are being contested in good
faith by appropriate proceedings in accordance with Section 5.03 and for which
Holdings, the Borrower or any of the Subsidiaries (as the case may be) has set
aside on its books adequate reserves in accordance with GAAP), which Taxes, if
not paid or adequately provided for, would, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and

 

(c)           Other than as would not be, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect, as of the Effective Date,
with respect to each of Holdings, the Borrower and the Subsidiaries, there are
no claims being asserted in writing with respect to any Taxes.

 

SECTION 3.14.         No Material Misstatements.

 

(a)           All written information (other than the Projections, estimates and
information of a general economic nature or general industry nature) (the
“Information”) concerning Holdings, the Borrower, the Subsidiaries, the
Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, was true and correct in all material respects, as
of the date such Information was furnished to the Lenders and as of the
Effective Date and did not, taken as a whole, contain any untrue statement of a
material fact as of any such date or omit to state a material fact necessary in
order to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made.
Notwithstanding anything herein or in any other Loan Documents to the contrary,
any and all information in respect of or in connection with the Transactions
received at any time and from time to time prior to or during the Certain Funds
Period shall be deemed to constitute Information.

 

 -61- 

 

 

(b)           The Projections and estimates and information of a general
economic nature prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby (i) have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof (it
being understood that actual results may vary materially from the Projections),
as of the date such Projections and estimates were furnished to the Lenders and
as of the Effective Date, and (ii) as of the Effective Date, have not been
modified in any material respect by the Borrower.

 

(c)           As of the Effective Date, to the knowledge of the Borrower, the
information included in the Beneficial Ownership Certification provided on or
prior to the Effective Date to any Lender in connection with this Agreement is
true and correct in all material respects.

 

SECTION 3.15.         Employee Benefit Plans.

 

(a)           Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance in
all material respects with the applicable provisions of ERISA and the IRS Code;
(ii) no Reportable Event has occurred during the past five years as to which the
Borrower, Holdings, any of their Subsidiaries or any ERISA Affiliate was
required to file a report with the PBGC, other than reports that have been
filed; (iii) no Plan has any Unfunded Pension Liability in excess of $50.0
million; (iv) no ERISA Event has occurred or is reasonably expected to occur;
and (v) none of the Borrower, Holdings, the Subsidiaries and the ERISA
Affiliates (A) has received any written notification that any Multiemployer Plan
is in reorganization or has been terminated within the meaning of Title IV of
ERISA, or has knowledge that any Multiemployer Plan is reasonably expected to be
in reorganization or to be terminated or (B) has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan.

 

(b)           Each of Holdings, the Borrower and the Subsidiaries is in
compliance (i) with all applicable provisions of law and all applicable
regulations and published interpretations thereunder with respect to any
employee pension benefit plan or other employee benefit plan governed by the
laws of a jurisdiction other than the United States and (ii) with the terms of
any such plan, except, in each case, for such noncompliance that would not
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.16.         Environmental Matters. Except as set forth in
Schedule 3.16 and except as to matters that would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect: (i) no
written notice, request for information, order, complaint or penalty has been
received by the Borrower or any of its Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or, to the
Borrower’s knowledge, threatened which allege a violation of or liability under
any Environmental Laws, in each case relating to the Borrower or any of its
Subsidiaries, (ii) each of the Borrower and its Subsidiaries has all
environmental permits, licenses and other approvals necessary for its operations
to comply with all applicable Environmental Laws and is, and during the term of
all applicable statutes of limitation, has been, in compliance with the terms of
such permits, licenses and other approvals and with all other applicable
Environmental Laws, (iii) to the Borrower’s knowledge, no Hazardous Material is
located at, on or under any property currently owned, operated or leased by the
Borrower or any of its Subsidiaries that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrower or any of its
Subsidiaries under any Environmental Laws, and no Hazardous Material has been
generated, owned, treated, stored, handled or controlled by the Borrower or any
of its Subsidiaries and transported to or Released at any location in a manner
that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrower or any of its Subsidiaries under any Environmental
Laws, and (iv) there are no agreements in which the Borrower or any of its
Subsidiaries has expressly assumed or undertaken responsibility for any known or
reasonably likely liability or obligation of any other person arising under or
relating to Environmental Laws, which in any such case has not been made
available to the Administrative Agent prior to the date hereof.

 

 -62- 

 

 

SECTION 3.17.         Security Documents.

 

(a)           The Collateral Agreement is effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof. In the case of the Pledged Collateral described in the Collateral
Agreement, when certificates or promissory notes, as applicable, representing
such Pledged Collateral are delivered to the Collateral Agent (or its bailee
pursuant to the Senior Fixed Collateral Intercreditor Agreement or the Senior
Lender Intercreditor Agreement), and in the case of the other Collateral
described in the Collateral Agreement (other than the Intellectual Property (as
defined in the Collateral Agreement)), when financing statements and other
filings specified in the Perfection Certificate are filed in the offices
specified in the Perfection Certificate, the Collateral Agent (for the benefit
of the Secured Parties) shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to any other person (except
Permitted Liens).

 

(b)           When the Collateral Agreement or a summary thereof is properly
filed in the United States Patent and Trademark Office and the United States
Copyright Office, and, with respect to Collateral in which a security interest
cannot be perfected by such filings, upon the proper filing of the financing
statements referred to in paragraph (a) above, the Collateral Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties
thereunder in all domestic Intellectual Property, in each case prior and
superior in right to any other person (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the grantors after the Closing Date) (except Permitted
Liens).

 

(c)           Each Foreign Pledge Agreement, if any, shall be effective to
create in favor of the Collateral Agent, for the benefit of the Secured Parties,
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof to the fullest extent permissible under applicable
law. In the case of the Pledged Collateral described in a Foreign Pledge
Agreement, when certificates representing such Pledged Collateral (if any) are
delivered to the Collateral Agent (or its bailee pursuant to the Senior Fixed
Collateral Intercreditor Agreement or the Senior Lender Intercreditor
Agreement), the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral and the proceeds thereof, as
security for the Obligations, in each case prior and superior in right to any
other person.

 

(d)           The Mortgages (if any) executed and delivered on or before the
Closing Date are, and the Mortgages to be executed and delivered after the
Closing Date pursuant to Section 5.10 shall be, effective to create in favor of
the Collateral Agent (for the benefit of the Secured Parties) a valid Lien on
all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when such Mortgages are filed
or recorded in the proper real estate filing or recording offices, the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Mortgaged Property and, to the extent applicable,
subject to Section 9-315 of the Uniform Commercial Code, the proceeds thereof,
in each case prior and superior in right to any other person, other than with
respect to the rights of a person pursuant to Permitted Liens.

 

(e)           Notwithstanding anything herein (including this Section 3.17) or
in any other Loan Document to the contrary, other than to the extent set forth
in the applicable Foreign Pledge Agreements, neither the Borrower nor any other
Loan Party makes any representation or warranty as to the effects of perfection
or non-perfection, the priority or the enforceability of any pledge of or
security interest in any Equity Interests of any Foreign Subsidiary that is not
a Loan Party, or as to the rights and remedies of the Agents or any Lender with
respect thereto, under foreign law.

 

SECTION 3.18.         Location of Real Property and Leased Premises.

 

(a)           The Perfection Certificate lists completely and correctly, in all
material respects, as of the Effective Date all material Real Property owned by
Holdings, the Borrower and the Subsidiary Loan Parties and the addresses
thereof. As of the Effective Date, Holdings, the Borrower and the Subsidiary
Loan Parties own in fee all the Real Property set forth as being owned by them
on the Perfection Certificate.

 

 -63- 

 

 

(b)           The Perfection Certificate lists completely and correctly in all
material respects, as of the Effective Date, all material real property leased
by Holdings, the Borrower and the Subsidiary Loan Parties and the addresses
thereof. As of the Effective Date, Holdings, the Borrower and the Subsidiary
Loan Parties have in all material respects valid leases in all the real property
set forth as being leased by them on the Perfection Certificate.

 

SECTION 3.19.         Solvency.

 

(a)           Immediately after giving effect to the Transactions on the
Effective Date, (i) the fair value of the assets of the Borrower (individually)
and Holdings, the Borrower and its Subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Borrower (individually) and Holdings, the
Borrower and its Subsidiaries on a consolidated basis, respectively; (ii) the
present fair saleable value of the property of the Borrower (individually) and
Holdings, the Borrower and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
the Borrower (individually) and Holdings, the Borrower and its Subsidiaries on a
consolidated basis, respectively, on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Borrower (individually) and Holdings, the
Borrower and its Subsidiaries on a consolidated basis will be able to pay their
debts and liabilities, direct, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (iv) the Borrower
(individually) and Holdings, the Borrower and its Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are now conducted and
are proposed to be conducted following the Effective Date.

 

(b)           On the Effective Date, neither Holdings nor the Borrower intends
to, and neither Holdings nor the Borrower believes that it or any of its
subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such subsidiary.

 

SECTION 3.20.         Labor Matters. Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect:
(a) there are no strikes or other labor disputes pending or threatened against
Holdings, the Borrower or any of the Subsidiaries; (b) the hours worked and
payments made to employees of Holdings, the Borrower and the Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
law dealing with such matters; and (c) all payments due from Holdings, the
Borrower or any of the Subsidiaries or for which any claim may be made against
Holdings, the Borrower or any of the Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of Holdings, the Borrower or such Subsidiary
to the extent required by GAAP. Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect, the
consummation of the Transactions will not give rise to a right of termination or
right of renegotiation on the part of any union under any material collective
bargaining agreement to which Holdings, the Borrower or any of the Subsidiaries
(or any predecessor) is a party or by which Holdings, the Borrower or any of the
Subsidiaries (or any predecessor) is bound.

 

SECTION 3.21.         Insurance. Schedule 3.21 sets forth a true, complete and
correct description of all material insurance maintained by or on behalf of
Holdings, the Borrower or the Subsidiaries as of the Effective Date. As of such
date, such insurance is in full force and effect.

 

SECTION 3.22.         No Default. No Default or Event of Default has occurred
and is continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

 -64- 

 

 

SECTION 3.23.         Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect and as set forth in
Schedule 3.23, (a) the Borrower and each of its Subsidiaries owns, or possesses
the right to use, all of the patents, patent rights, trademarks, service marks,
trade names, copyrights and any and all applications or registrations for any of
the foregoing (collectively, “Intellectual Property Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other person, (b) to the best knowledge of the Borrower,
no intellectual property right, proprietary right, product, process, method,
substance, part, or other material now employed, sold or offered by or
contemplated to be employed, sold or offered by the Borrower or its Subsidiaries
infringes upon any rights held by any other person, and (c) no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened.

 

SECTION 3.24.         [Reserved].

 

SECTION 3.25.         Sanctioned Persons; Anti-Money Laundering; Etc.

 

(a)           The operations of the Borrower, the Loan Parties and their
respective subsidiaries are and have been conducted at all times in compliance
with applicable financial recordkeeping and reporting requirements of the money
laundering statutes and the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Borrower or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Borrower, threatened.

 

(b)           None of the Borrower, the Loan Parties or any of their respective
subsidiaries or to the knowledge of the Borrower or the Loan Parties, any
director, officer, agent, employee or affiliate of the Borrower or any of its
subsidiaries (i) is 50% or more owned by or is acting on behalf of, an
individual or individuals or entity or entities that are currently the subject
of any sanctions administered or enforced by the United States (including any
administered or enforced by the Office of Foreign Assets Control (“OFAC”) of the
U.S. Department of the Treasury, the U.S. Department of State or the Bureau of
Industry and Security of the U.S. Department of Commerce), the United Nations
Security Council, the European Union, the United Kingdom (including sanctions
administered or enforced by Her Majesty’s Treasury) or other relevant sanctions
authority (collectively, “Sanctions” and such persons, “Sanctioned Persons” and
each such person, a “Sanctioned Person”), (ii) is organized or resident in a
country or territory that is, or whose government is, the subject of Sanctions
that broadly prohibit dealings with that country or territory (collectively,
“Sanctioned Countries” and each, a “Sanctioned Country”) or (iii) will, directly
or indirectly, use the proceeds of the Loans, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
individual or entity in any manner that would result in a violation of any
Sanctions by, or could result in the imposition of Sanctions against, any
individual or entity (including any individual or entity making any Loans,
whether as Lender, advisor, investor or otherwise). Neither the Borrower, the
Loan Parties nor any of their respective subsidiaries has engaged in any
dealings or transactions with or for the benefit of a Sanctioned Person, or with
or in a Sanctioned Country, in the preceding 3 years in violation of law, nor
does the Borrower, the Loan Parties nor any of their respective subsidiaries
have any plans to increase its dealings or transactions with or for the benefit
of Sanctioned Persons, or with or in Sanctioned Countries in violation of law.

 

(c)           None of the Borrower, the Loan Parties or any of their respective
subsidiaries nor, to the knowledge of the Borrower or the Loan Parties, any
director, officer, agent, employee or Affiliate of the Borrower, the Loan
Parties or any of their respective subsidiaries is aware of or has taken any
action, directly or indirectly, that would result in a violation by such persons
of the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder (the “FCPA”), including, without limitation, making use
of the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and the Borrower,
the Loan Parties and their respective subsidiaries and, to the knowledge of the
Borrower and the Loan Parties, their controlled Affiliates have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, continued compliance therewith.

 

(d)           Holdings, the Borrower and the Subsidiaries are in compliance, in
all material respects, with the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001, as amended from time to time)) (the “PATRIOT
Act”).

 

 -65- 

 

 

SECTION 3.26.         Acquisition Documents.

 

(a)           In the case of an Offer, the Offer Documents contain all material
terms of the Offer (taken as a whole) as at the date on which they were
published.

 

(b)           In the case of a Scheme, the Scheme Documents contain all the
material terms of the Scheme (taken as a whole) as at the date on which they
were published.

 

ARTICLE IV

Conditions Precedent

 

SECTION 4.01.         Conditions to Effectiveness of this Agreement. The
effectiveness of this Agreement is subject to prior or concurrent satisfaction
of each of the following conditions:

 

(i)            The Administrative Agent (or its counsel) shall have received
from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party, or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement;

 

(ii)           The Administrative Agent shall have received, on behalf of itself
and the Lenders on the Effective Date, a favorable written opinion of (A) Bryan
Cave Leighton Paisner LLP, special counsel for the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent, (B) Jason Greene,
in-house counsel for the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent and (C) Godfrey & Kahn, S.C., Wisconsin
counsel for certain of the Loan Parties, in form and substance reasonably
satisfactory to the Administrative Agent, in each case (x) dated the Effective
Date, (y) addressed to the Administrative Agent and the Lenders and (z) in form
and substance reasonably satisfactory to the Administrative Agent and covering
such other matters relating to the Loan Documents as the Administrative Agent
shall reasonably request;

 

(iii)          The Administrative Agent shall have received in the case of each
Loan Party each of the items referred to in clauses (A), (B) and (C) below:

 

(A)         (1) only if such document or item shall have changed since May 29,
2018, in respect of the Borrower and any Loan Party that was a direct or
indirect Subsidiary of the Borrower prior to such date, or September 24, 2018,
in respect of any Loan Party that became a Loan Party after such date, a copy of
the certificate or articles of incorporation, certificate of limited partnership
or certificate of formation, including all amendments thereto, of each such Loan
Party, certified as of a recent date by (x) with respect to any Loan Party that
is a corporation or other registered entity, the Secretary of State (or other
similar official) of the jurisdiction of its organization, and (y) with respect
to any Loan Party that is not a registered entity, the Secretary of Assistant
Secretary of each such Loan Party, and (2) a certificate as to the good standing
(to the extent such concept or a similar concept exists under the laws of such
jurisdiction) of each Loan Party as of a recent date from the Secretary of State
(or other similar official);

 

(B)         a certificate of the Secretary or Assistant Secretary or similar
officer of each Loan Party dated the Effective Date and certifying:

 

(1)         (x) that attached thereto is a true and complete copy of the by-laws
(or partnership agreement, limited liability company agreement or other
equivalent governing documents) of such Loan Party as in effect on the Effective
Date and at all times since the date of the resolutions described in clause (2)
below, or (y) that the by-laws (or partnership agreement, limited liability
company agreement or other equivalent governing documents) of such Loan Party,
as in effect on the Effective Date, have not been modified, rescinded or amended
since May 29, 2018, in respect of the Borrower and any Loan Party that was a
direct or indirect Subsidiary of the Borrower prior to such date, or September
24, 2018, in respect of any Loan Party that became a Loan Party after such date,

 

 -66- 

 

 

(2)         that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors (or equivalent governing body) of such
Loan Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Effective Date,

 

(3)         that the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation of such Loan Party has not been
amended since the date of the resolutions described in clause (2) above,

 

(4)         as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party, and

 

(5)         as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party; and

 

(C)         a certificate of a director or another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary or similar
officer executing the certificate pursuant to clause (B) above;

 

(iv)          The Lenders shall have received an unaudited consolidated balance
sheet of the Borrower and related statements of operations, cash flow and
owners’ equity for each fiscal quarter ended after September 29, 2018 (so long
as such fiscal quarters have ended at least 45 days prior to the Effective
Date). The Borrower’s filing of quarterly reports on Form 10-Q will satisfy the
requirement under this paragraph;

 

(v)           The Lenders shall have received a solvency certificate
substantially in the form of Exhibit B and signed by the Chief Financial Officer
of the Borrower confirming the solvency of the Borrower (individually ) and
Holdings, the Borrower and its Subsidiaries on a consolidated basis after giving
effect to the Transactions on the Effective Date;

 

(vi)          Each of (i) the Collateral Agreement, (ii) the Term Loan Joinder
to Senior Lender Intercreditor Agreement, (iii) Term Loan Joinder to Second
Priority Intercreditor Agreement, (iv) the Term Loan Joinder to Senior Fixed
Collateral Intercreditor Agreement, (v) the First Lien Bridge Joinder to Senior
Lender Intercreditor Agreement, (vi) the First Lien Bridge Joinder to Second
Priority Intercreditor Agreement, (vii) the First Lien Bridge Joinder to Senior
Fixed Collateral Intercreditor Agreement and (viii) the Second Lien Bridge
Joinder to Second Priority Intercreditor Agreement shall have been executed and
delivered by the respective parties thereto and shall have become effective, and
the Administrative Agent shall have received evidence satisfactory to it of such
execution and delivery and effectiveness;

 

(vii)         The First Lien Bridge Credit Agreement and the Second Lien Bridge
Credit Agreement shall have been fully executed and delivered;

 

(viii)        Each Certain Funds Representation shall, except to the extent it
relates to a particular date, be true and correct in all material respects on
and as of the Effective Date as if made on and as of such date; provided that,
to the extent that such representations and warranties are qualified by
materiality, material adverse effect or similar language, they shall be true and
correct in all respects; it being understood that the truth and accuracy of any
other representation or warranty of the Loan Parties under the Loan Documents
made on the Closing Date shall not constitute a condition precedent under this
Section 4.01;

 

 -67- 

 

 

(ix)          Receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Borrower certifying that the condition specified in
Sections 4.01(viii) has been satisfied;

 

(x)           The Administrative Agent shall have received all information
requested by the Lenders in writing at least ten Business Days prior to the
Effective Date, to the extent necessary to enable such Lender to identify the
Loan Parties to the extent required for compliance with the PATRIOT Act or other
“know your customer” rules and regulations (which requested information shall
have been received at least three (3) Business Days prior to the Effective
Date);

 

(xi)           To the extent the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, no later than three Business Days in
advance of the Effective Date, the Administrative Agent shall have received a
Beneficial Ownership Certification in relation to the Borrower to the extent
reasonably requested by it at least 10 Business Days in advance of the Effective
Date;

 

(xii)          The Administrative Agent shall have received a copy, in
substantially final form and in form and substance reasonably satisfactory to
Administrative Agent, of the Rule 2.7 Announcement; and

 

(xiii)         Each of the Borrower and Holdings shall have executed and
delivered the Fee Letters and the Engagement Letter and each such letter shall
be in full force and effect.

 

For purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the proposed Effective Date specifying its objection
thereto.

 

SECTION 4.02.         Conditions Precedent to Closing Date of this Agreement.
Notwithstanding anything herein (including in Section 4.01(a)) or in any other
Loan Document to the contrary but subject to Section 4.03, during the Certain
Funds Period the obligation of each Lender to honor any request for a Certain
Funds Credit Extension is subject to solely the following conditions precedent:

 

(i)            The Effective Date shall have occurred;

 

(ii)           The Administrative Agent’s receipt of a Borrowing Request in
accordance with the requirements hereof;

 

(iii)          In the case of a Scheme:

 

(A)         the Scheme Effective Date shall have occurred;

 

(B)          the Acquisition shall have been, or substantially concurrently with
the occurrence of the Closing Date shall be, consummated in all material
respects in accordance with the terms of the Scheme Documents (including the
Scheme Circular), after giving effect to any modifications, amendments, consents
or waivers thereof or thereto, other than those modifications, amendments,
consents or waivers that are materially adverse to the interests of the Lenders
that are effected without the prior written consent of the Joint Lead Arrangers,
provided that no consent of the Joint Lead Arrangers shall be required (a) if
any such modification, amendment, consent or waiver shall have been required by
any applicable Law (including, without limitation, the Companies Act of 2006 or
the Takeover Rules), the Takeover Panel, any applicable stock exchange, any
applicable government or other regulatory authority, or a court of competent
jurisdiction (including, without limitation, the Court) and/or (b) to any waiver
of a condition to the Scheme where such waiver does not relate to a condition
which the Acquisition SPV reasonably considers that it would be entitled to in
accordance with Rule 13.5(a) of the Code, to invoke so as to cause the Scheme
not to proceed, to lapse, or to be withdrawn;

 

 -68- 

 

  

(C)         receipt by the Administrative Agent of a copy certified by the
Borrower of:

 

(1)       the Court Orders; and

 

(2)       each of (i) the Scheme Documents and (ii) documents reflecting
amendments or waivers thereof and thereto as are permitted by the terms of this
Agreement;

 

(iv)         In the case of an Offer:

 

(A)        the Offer Effective Date has occurred;

 

(B)         receipt by the Administrative Agent of a copy certified by the
Borrower of each of (i) the Offer Documents and (ii) documents otherwise
reflecting amendments or waivers thereof and thereto as are permitted by the
terms of this Agreement;

 

(C)         the acquisition of no less than 75% of the Target Shares shall have
been, or substantially concurrently with the occurrence of the Closing Date
shall be, consummated in all material respects in accordance with the terms of
the Offer Documents (including the Rule 2.7 Announcement), after giving effect
to any modifications, amendments, consents or waivers thereof or thereto, other
than those modifications, amendments, consents or waivers that are materially
adverse to the interests of the Lenders that are effected without the prior
written consent of the Joint Lead Arrangers, provided that no consent of the
Joint Lead Arrangers shall be required (a) if any such modification, amendment,
consent or waiver shall have been required by any applicable Law (including,
without limitation, the Companies Act of 2006 or the Takeover Rules), the
Takeover Panel, any applicable stock exchange, any applicable government or
other regulatory authority, or a court of competent jurisdiction (including,
without limitation, the Court) and/or (b) to any waiver of a condition to the
Offer where such waiver does not relate to a condition which the Acquisition SPV
reasonably considers that it would be entitled to in accordance with Rule
13.5(a) of the Code, to invoke so as to cause the Offer not to proceed, to
lapse, or to be withdrawn; and

 

(D)         receipt by the Administrative Agent of the Offer Closing
Certificate, duly signed for and on behalf of the Borrower.

 

(v)           Each Certain Funds Representation shall, except to the extent it
relates to a particular date, be true and correct in all material respects on
and as of the Closing Date as if made on and as of such date; provided that, to
the extent that such representations and warranties are qualified by
materiality, material adverse effect or similar language, they shall be true and
correct in all respects; it being understood that the truth and accuracy of any
other representation or warranty of the Loan Parties under the Loan Documents
made on the Closing Date shall not constitute a condition precedent under this
Section 4.02.

 

(vi)          As of the Closing Date, no Certain Funds Default has occurred and
is continuing or would result from the consummation of the requested Certain
Funds Credit Extension or from the application of the proceeds therefrom.

 

(vii)         The Administrative Agent shall have received evidence that all
fees required to be paid on or prior to the Closing Date pursuant to the Fee
Letters have been or shall be paid on or prior to such date.

 

(viii)        Receipt by the Administrative Agent of a certificate signed by a
Responsible Officer of the Borrower certifying that the conditions specified in
Sections 4.02(iii), (iv), (v) and (vi) have been satisfied.

 



 -69- 

 

 

(ix)           In relation to any Borrowing of the Backstop Facilities, the
Closing Date shall have occurred (or occur simultaneously with the use of
proceeds of such Borrowing) and the Backstop Facilities shall not have been
terminated.

 

The provisions of this Section 4.02 are for the benefit of the Lenders only and,
notwithstanding anything herein to the contrary, the Loan Parties and the
Lenders may amend, waive or otherwise modify this Section 4.02 or the defined
terms used solely for purposes of this Section 4.02 or waive any Default
resulting from a breach of this Section 4.02 without the consent of any other
Lender.

 

The making of Certain Funds Credit Extensions by the Lenders shall conclusively
be deemed to constitute an acknowledgment by the Administrative Agent and each
Lender that each of the conditions precedent set forth in this Section 4.02
shall have been satisfied in accordance with its respective terms or shall have
been irrevocably waived by such Person.

 

SECTION 4.03.    Certain Funds. Notwithstanding (x) anything to the contrary in
this Agreement or any other Loan Document or (y) that any condition set forth in
Section 4.01 or Section 4.02 may subsequently be determined not to have been
satisfied, during the Certain Funds Period (unless (i) a Certain Funds Default
has occurred and is continuing or, in respect of clause (a) below, would result
therefrom or (ii) in respect of clause (a) below, the conditions set forth in
Section 4.02, as applicable, are not satisfied or (iii) it becomes illegal for
any Lender to maintain its Commitment; provided that such Lender has used
commercially reasonable efforts to maintain its Commitment through an Affiliate
of such Lender not subject to a legal restriction and that the occurrence of
such event in relation to one Lender shall not enable any other Lender to cancel
its Commitment), each Lender shall comply with its obligations to fund Initial
Euro Term Loans, Initial Sterling Term Loans, Backstop Term Z Loans, Backstop
Term R Loans, Backstop Term S Loans or Backstop Term T Loans under this
Agreement and no Lender shall:

 

(a)          refuse to participate in or make available its participation in any
Certain Funds Credit Extension;

 

(b)          cancel any of its Commitments to the extent to do so would prevent
or limit the making of a Certain Funds Credit Extension;

 

(c)          rescind, terminate or cancel this Agreement or any of its
Commitments or exercise any similar right or remedy or make or enforce any claim
under the Loan Documents it may have to the extent to do so would prevent or
limit the making of a Certain Funds Credit Extension;

 

(d)          exercise any right, power or discretion to terminate or cancel the
obligation to make available any Certain Funds Credit Extension;

 

(e)          exercise any right of set-off or counterclaim in respect of any
Certain Funds Credit Extension (other than set-off in respect of fees as agreed
in the applicable funds flow document); or

 

(f)           take any steps to seek any repayment or prepayment of any Loan
made hereunder in any way to the extent to do so would prevent or limit the
making of a Certain Funds Credit Extension;

 

in each case, (i) unless a Certain Funds Default has occurred and is continuing
on the date, or would result from the making, of such Certain Funds Credit
Extension or (ii) except to the extent it is illegal for such Lender to make
such Certain Funds Credit Extension, provided that (x) such Lender has used
commercially reasonable efforts to make the Certain Funds Credit Extension
through an Affiliate of such Lender not subject to the respective legal
restriction and (y) the occurrence of such event with respect to one Lender
shall not relieve any other Lender of its obligation hereunder. Upon the
expiration of the Certain Funds Period, all rights, remedies and entitlements in
clauses (a) through (f) above shall, subject to and in accordance with the
applicable provisions of the Loan Documents, be available even though they have
not been exercised or available during the Certain Funds Period.

 



 -70- 

 

 

ARTICLE V

Affirmative Covenants

 

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification obligations for which no claim has been made) and until the
Commitments have been terminated and the Obligations (including principal of and
interest on each Loan, all fees and all other expenses or amounts payable under
any Loan Document) shall have been paid in full, unless the Required Lenders
shall otherwise consent in writing, the Borrower will, and will cause each of
the Material Subsidiaries to:

 

SECTION 5.01.     Existence; Businesses and Properties.

 

(a)       Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence, except, in the case of a
Subsidiary of the Borrower, where the failure to do so would not reasonably be
expected to have a Material Adverse Effect, and except as otherwise expressly
permitted under Section 6.05, and except for the liquidation or dissolution of
Subsidiaries if the assets of such Subsidiaries to the extent they exceed
estimated liabilities are acquired by the Borrower or a Wholly Owned Subsidiary
of the Borrower in such liquidation or dissolution; provided, that Subsidiary
Loan Parties may not be liquidated into Subsidiaries that are not Loan Parties
and Domestic Subsidiaries may not be liquidated into Foreign Subsidiaries.

 

(b)       Except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, patents, trademarks, service marks,
trade names, copyrights, licenses and rights with respect thereto necessary to
the normal conduct of its business and (ii) at all times maintain and preserve
all property necessary to the normal conduct of its business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as expressly permitted by this Agreement).

 

SECTION 5.02.     Insurance.

 

(a)          Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations and cause the Collateral Agent to be
listed as a co-loss payee on property and casualty policies and as an additional
insured on liability policies.

 

(b)          With respect to any Mortgaged Properties, if at any time the area
in which the Premises (as defined in the Mortgages) are located is designated a
“flood hazard area” in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such reasonable total amount as the Administrative Agent may from time to time
reasonably require, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time.

 

(c)          In connection with the covenants set forth in this Section 5.02, it
is understood and agreed that:

 

(i)       none of the Administrative Agent, the Lenders, and their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (A) the Loan Parties shall look solely to their insurance
companies or any other parties other than the aforesaid parties for the recovery
of such loss or damage and (B) such insurance companies shall have no rights of
subrogation against the Administrative Agent, the Lenders, or their agents or
employees. If, however, the insurance policies, as a matter of the internal
policy of such insurer, do not provide waiver of subrogation rights against such
parties, as required above, then each of Holdings and the Borrower, on behalf of
itself and behalf of each of its subsidiaries, hereby agrees, to the extent
permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Lenders, and their agents and employees; and

 



 -71- 

 

 

(ii)       the designation of any form, type or amount of insurance coverage by
the Administrative Agent under this Section 5.02 shall in no event be deemed a
representation, warranty or advice by the Administrative Agent or the Lenders
that such insurance is adequate for the purposes of the business of Holdings,
the Borrower and the Subsidiaries or the protection of their properties.

 

SECTION 5.03.     Taxes. Pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property,
before the same shall become delinquent or in default, as well as all lawful
claims which, if unpaid, might give rise to a Lien upon such properties or any
part thereof; provided, however, that such payment and discharge shall not be
required with respect to any such Tax or claim so long as the validity or amount
thereof shall be contested in good faith by appropriate proceedings, and
Holdings, the Borrower or the affected Subsidiary, as applicable, shall have set
aside on its books reserves in accordance with GAAP with respect thereto.

 

SECTION 5.04.     Financial Statements, Reports, etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

 

(a)          within 90 days (or, if applicable, such shorter period as the SEC
shall specify for the filing of annual reports on Form 10-K) after the end of
each fiscal year, a consolidated balance sheet and related statements of
operations, cash flows and owners’ equity showing the financial position of the
Borrower and its Subsidiaries as of the close of such fiscal year and the
consolidated results of its operations during such year and, setting forth in
comparative form the corresponding figures for the prior fiscal year, which
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity shall be audited by independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which
opinion shall not be qualified as to scope of audit or as to the status of the
Borrower or any Material Subsidiary as a going concern) to the effect that such
consolidated financial statements fairly present, in all material respects, the
financial position and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by the Borrower of annual reports on Form 10-K of
the Borrower and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.04(a) to the extent such annual reports include the information
specified herein);

 

(b)          within 45 days (or, if applicable, such shorter period as the SEC
shall specify for the filing of quarterly reports on Form 10-Q) after the end of
each of the first three fiscal quarters of each fiscal year beginning with the
fiscal quarter ending June 30, 2007, for each of the first three fiscal quarters
of each fiscal year, (i) a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and the then-elapsed portion of the
fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year, and (ii) management’s
discussion and analysis of significant operational and financial developments
during such quarterly period, all of which shall be in reasonable detail and
which consolidated balance sheet and related statements of operations and cash
flows shall be certified by a Financial Officer of the Borrower on behalf of the
Borrower as fairly presenting, in all material respects, the financial position
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP (subject to normal year-end audit adjustments and
the absence of footnotes) (it being understood that the delivery by the Borrower
of quarterly reports on Form 10-Q of the Borrower and its consolidated
Subsidiaries shall satisfy the requirements of this Section 5.04(b) to the
extent such quarterly reports include the information specified herein);

 



 -72- 

 

 

(c)          (x) concurrently with any delivery of financial statements under
paragraphs (a) or (b) above, a certificate of a Financial Officer of the
Borrower (i) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (ii) setting forth the calculation and uses of the Cumulative
Credit for the fiscal period then ended if the Borrower shall have used the
Cumulative Credit for any purpose during such fiscal period, (iii) certifying a
list of names of all Immaterial Subsidiaries for the following fiscal quarter,
that each Subsidiary set forth on such list individually qualifies as an
Immaterial Subsidiary and that all such Subsidiaries in the aggregate (together
with all Unrestricted Subsidiaries) do not exceed the limitation set forth in
clause (b) of the definition of the term Immaterial Subsidiary, and
(iv) certifying a list of names of all Unrestricted Subsidiaries, that each
Subsidiary set forth on such list individually qualifies as an Unrestricted
Subsidiary, and (y) concurrently with any delivery of financial statements under
paragraph (a) above, if the accounting firm is not restricted from providing
such a certificate by its policies of its national office, a certificate of the
accounting firm opining on or certifying such statements stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default (which certificate may be limited to accounting
matters and disclaim responsibility for legal interpretations);

 

(d)          promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by the Administrative Agent, other materials filed by Holdings,
the Borrower or any of the Subsidiaries with the SEC, or after an initial public
offering, distributed to its stockholders generally, as applicable; provided,
however, that such reports, proxy statements, filings and other materials
required to be delivered pursuant to this clause (d) shall be deemed delivered
for purposes of this Agreement when posted to the website of the Borrower;

 

(e)          within 90 days after the beginning of each fiscal year, a
reasonably detailed consolidated quarterly budget for such fiscal year
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, and the related
consolidated statements of projected cash flow and projected income), including
a description of underlying assumptions with respect thereto (collectively, the
“Budget”), which Budget shall in each case be accompanied by the statement of a
Financial Officer of the Borrower to the effect that the Budget is based on
assumptions believed by such Financial Officer to be reasonable as of the date
of delivery thereof;

 

(f)           upon the reasonable request of the Administrative Agent, an
updated Perfection Certificate (or, to the extent such request relates to
specified information contained in the Perfection Certificate, such information)
reflecting all changes since the date of the information most recently received
pursuant to this paragraph (f) or Section 5.10(g);

 

(g)          promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any of the Subsidiaries, or compliance with the terms of any Loan Document,
or such consolidating financial statements as in each case the Administrative
Agent may reasonably request (for itself or on behalf of any Lender);

 

(h)          in the event that (i) in respect of the Existing Second Lien Notes,
and any Refinancing Indebtedness with respect thereto, the rules and regulations
of the SEC permit the Borrower, Holdings or any Parent Entity to report at
Holdings’ or such Parent Entity’s level on a consolidated basis and
(ii) Holdings or such Parent Entity, as the case may be, is not engaged in any
business or activity, and does not own any assets or have other liabilities,
other than those incidental to its ownership directly or indirectly of the
capital stock of the Borrower and the incurrence of Indebtedness for borrowed
money (and, without limitation on the foregoing, does not have any subsidiaries
other than the Borrower and the Borrower’s Subsidiaries and any direct or
indirect parent companies of the Borrower that are not engaged in any other
business or activity and do not hold any other assets or have any liabilities
except as indicated above) such consolidated reporting at such Parent Entity’s
level in a manner consistent with that described in paragraphs (a) and (b) of
this Section 5.04 for the Borrower will satisfy the requirements of such
paragraphs;

 

(i)           promptly upon request by the Administrative Agent, copies of:
(i) each Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) filed with the Internal Revenue Service with respect to a
Plan; (ii) the most recent actuarial valuation report for any Plan; (iii) all
notices received from a Multiemployer Plan sponsor, a plan administrator or any
governmental agency, or provided to any Multiemployer Plan by Holdings, the
Borrower, a Subsidiary or any ERISA Affiliate, concerning an ERISA Event; and
(iv) such other documents or governmental reports or filings relating to any
Plan or Multiemployer Plan as the Administrative Agent shall reasonably request;
and

 



 -73- 

 

 

(j)            promptly upon Holdings, Borrower or Subsidiaries becoming aware
of any fact or condition which would reasonably be expected to result in an
ERISA Event, Borrower shall deliver to Administrative Agent a summary of such
facts and circumstances and any action it or Holdings or Subsidiaries intend to
take regarding such facts or conditions.

 

SECTION 5.05.    Litigation and Other Notices. Furnish to the Administrative
Agent (which will promptly thereafter furnish to the Lenders) written notice of
the following promptly after any Responsible Officer of Holdings or the Borrower
obtains actual knowledge thereof:

 

(a)           any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;

 

(b)           the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against Holdings, the Borrower or any of the Subsidiaries as to
which an adverse determination is reasonably probable and which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect;

 

(c)           any other development specific to Holdings, the Borrower or any of
the Subsidiaries that is not a matter of general public knowledge and that has
had, or would reasonably be expected to have, a Material Adverse Effect; and

 

(d)           the development of any ERISA Event that, together with all other
ERISA Events that have developed or occurred, would reasonably be expected to
have a Material Adverse Effect.

 

SECTION 5.06.     Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03.

 

SECTION 5.07.     Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and permit any persons
designated by the Administrative Agent or, upon the occurrence and during the
continuance of an Event of Default, any Lender to visit and inspect the
financial records and the properties of Holdings, the Borrower or any of the
Subsidiaries at reasonable times, upon reasonable prior notice to Holdings or
the Borrower, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to Holdings or the
Borrower to discuss the affairs, finances and condition of Holdings, the
Borrower or any of the Subsidiaries with the officers thereof and independent
accountants therefor (subject to reasonable requirements of confidentiality,
including requirements imposed by law or by contract).

 

SECTION 5.08.     Use of Proceeds. (a) Use the proceeds of the Initial Euro Term
Loans and the Initial Sterling Term Loans, together with other cash, to
consummate the Transactions (excluding the Backstop Term Loan Refinancing), to
refinance certain indebtedness of the Target Group, and to pay certain fees and
expenses incurred in connection with the Transactions, provided that (if the
offer price is increased above the price specified in the Rule 2.7 Announcement)
the proceeds of such Initial Term Loans (together with the First Lien Bridge
Facility (or any New First Lien Notes issued in lieu thereof) and the Second
Lien Bridge Facility (or any New Second Lien Notes issued in lieu thereof) (in
this Section 5.08, the “Acquisition Facilities”)) may only be used (on a pro
rata basis as between the Acquisition Facilities) to purchase Target Shares in
an amount (from time to time) which does not exceed the aggregate amount of the
Acquisition Facilities multiplied by Z (where “Z” is the percentage ownership
(expressed as a decimal number) by the Acquisition SPV of the Target after
giving pro forma effect to such use of proceeds), and (b) use of the proceeds of
the Backstop Facilities, together with other cash, to consummate the Backstop
Term Loan Refinancing.

 



 -74- 

 

 

SECTION 5.08A. Proceeds Not Yet Applied in Accordance with Section 5.08. Any
proceeds of the Initial Euro Term Loans and the Initial Sterling Term Loans
which are not applied for the purposes specified in Section 5.08 promptly after
the Borrowing of such Loans must (until such time as such proceeds are to be
applied promptly in accordance with the purposes specified in Section 5.08) be
held in an arrangement which is satisfactory to the financial advisors to the
Acquisition.

 

SECTION 5.09.     Compliance with Environmental Laws. Comply, and make
reasonable efforts to cause all lessees and other persons occupying its
properties to comply, with all Environmental Laws applicable to its operations
and properties; and obtain and renew all material authorizations and permits
required pursuant to Environmental Law for its operations and properties, in
each case in accordance with Environmental Laws, except, in each case with
respect to this Section 5.09, to the extent the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 5.10.     Further Assurances; Additional Security.

 

(a)       Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, Mortgages and
other documents and recordings of Liens in stock registries), that may be
required under any applicable law, or that the Collateral Agent may reasonably
request, to satisfy the Collateral and Guarantee Requirement and to cause the
Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Loan Parties and provide to the Collateral Agent, from time to
time upon reasonable request, evidence reasonably satisfactory to the Collateral
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

 

(b)       If any asset (including any Real Property (other than Real Property
covered by paragraph (c) below) or improvements thereto or any interest therein)
that has an individual fair market value in an amount greater than $5.0 million
is acquired by the Borrower or any other Loan Party after the Effective Date or
owned by an entity at the time it becomes a Subsidiary Loan Party (in each case
other than (x) assets constituting Collateral under a Security Document that
become subject to the Lien of such Security Document upon acquisition thereof
and (y) assets that are not required to become subject to Liens in favor of the
Collateral Agent pursuant to Section 5.10(g) or the Security Documents)
(i) notify the Collateral Agent thereof, (ii) if such asset is comprised of Real
Property with a value of over $10.0 million at the time of acquisition, deliver
to Collateral Agent an updated Schedule 1.01(c) reflecting the addition of such
asset, and (iii) cause such asset to be subjected to a Lien securing the
Obligations and take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Collateral Agent to
grant and perfect such Liens, including actions described in paragraph (a) of
this Section, all at the expense of the Loan Parties, subject to paragraph (g)
below.

 

(c)       Within 5 Business Days notify the Collateral Agent of the acquisition
of and, within 90 days (or such longer period as the Administrative Agent shall
agree) after any such acquisition, grant and cause each of the Subsidiary Loan
Parties to grant to the Collateral Agent security interests and mortgages in
such Real Property of the Borrower or any such Subsidiary Loan Parties as are
not covered by the original Mortgages, to the extent acquired after the
Effective Date and having a value at the time of acquisition in excess of $10.0
million pursuant to documentation substantially in the form of the Mortgages
delivered to the Collateral Agent on the Effective Date or in such other form as
is reasonably satisfactory to the Collateral Agent (each, an “Additional
Mortgage”) and constituting valid and enforceable Liens subject to no other
Liens except Permitted Liens, at the time of perfection thereof, record or file,
and cause each such Subsidiary to record or file, the Additional Mortgage or
instruments related thereto in such manner and in such places as is required by
law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent required to be granted pursuant to the Additional Mortgages and
pay, and cause each such Subsidiary to pay, in full, all Taxes, fees and other
charges payable in connection therewith, in each case subject to paragraph (g)
below. Unless otherwise waived by the Collateral Agent, with respect to each
such Additional Mortgage, the Borrower shall deliver to the Collateral Agent
contemporaneously therewith a title insurance policy, and a survey.

 



 -75- 

 

 

(d)       If any additional direct or indirect Subsidiary of the Borrower is
formed or acquired after the Effective Date (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary being deemed to
constitute the acquisition of a Subsidiary) and if such Subsidiary is a
Subsidiary Loan Party, within five Business Days after the date such Subsidiary
is formed or acquired, notify the Collateral Agent and the Lenders thereof and,
within 60 days after the date such Subsidiary is formed or acquired or such
longer period as the Collateral Agent shall agree, cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Subsidiary owned by or
on behalf of any Loan Party, subject to paragraph (g) below.

 

(e)       If any additional Foreign Subsidiary of the Borrower is formed or
acquired after the Effective Date (with any Subsidiary Redesignation resulting
in an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute
the acquisition of a Subsidiary) and if such Subsidiary is a “first tier”
Foreign Subsidiary, within five Business Days after the date such Foreign
Subsidiary is formed or acquired, notify the Collateral Agent and the Lenders
thereof and, within 90 days after the date such Foreign Subsidiary is formed or
acquired or such longer period as the Collateral Agent shall agree, cause the
Collateral and Guarantee Requirement to be satisfied with respect to any Equity
Interest in such Foreign Subsidiary owned by or on behalf of any Loan Party,
subject to paragraph (g) below.

 

(f)       (i) Furnish to the Collateral Agent prompt written notice of any
change (A) in any Loan Party’s corporate or organization name, (B) in any Loan
Party’s identity or organizational structure or (C) in any Loan Party’s
jurisdiction of organization; provided, that the Borrower shall not effect or
permit any such change unless all filings have been made, or will have been made
within any statutory period, under the Uniform Commercial Code or otherwise that
are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the Secured Parties and (ii) promptly
notify the Collateral Agent if any material portion of the Collateral is damaged
or destroyed.

 

(g)       The Collateral and Guarantee Requirement and the other provisions of
this Section 5.10 need not be satisfied with respect to (i) any Real Property
held by the Borrower or any of its Subsidiaries as a lessee under a lease,
(ii) any vehicle, (iii) cash, deposit accounts and securities accounts, (iv) any
Equity Interests acquired after the Effective Date (other than Equity Interests
in the Borrower or, in the case of any person which is a Subsidiary, Equity
Interests in such person issued or acquired after such person became a
Subsidiary) in accordance with this Agreement if, and to the extent that, and
for so long as (A) such Equity Interests constitute less than 100% of all
applicable Equity Interests of such person and the person holding the remainder
of such Equity Interests are not Affiliates, (B) doing so would violate
applicable law or a contractual obligation binding on such Equity Interests and
(C) with respect to such contractual obligations, such obligation existed at the
time of the acquisition thereof and was not created or made binding on such
Equity Interests in contemplation of or in connection with the acquisition of
such Subsidiary, (v) any assets acquired after the Effective Date, to the extent
that, and for so long as, taking such actions would violate an enforceable
contractual obligation binding on such assets that existed at the time of the
acquisition thereof and was not created or made binding on such assets in
contemplation or in connection with the acquisition of such assets (except in
the case of assets acquired with Indebtedness permitted pursuant to
Section 6.01(i) that is secured by a Permitted Lien) or (vi) those assets as to
which the Collateral Agent shall reasonably determine that the costs of
obtaining or perfecting such a security interest are excessive in relation to
the value of the security to be afforded thereby; provided, that, upon the
reasonable request of the Collateral Agent, the Borrower shall, and shall cause
any applicable Subsidiary to, use commercially reasonable efforts to have waived
or eliminated any contractual obligation of the types described in clauses (iv)
and (v) above.

 

SECTION 5.11.     Certain Funds Covenants.

 

(a)       Holdings shall comply in all material respects with applicable laws
and regulations relevant to the Scheme or the Offer, as applicable, including
the Takeover Code and the Companies Act of 2006 (subject to any applicable
waivers or dispensations granted by the Takeover Panel).

 

(b)       Unless the Takeover Panel agrees otherwise, if Acquisition SPV
proceeds with the Acquisition the Borrower shall dispatch (or cause the dispatch
of) the Offering Circular or Scheme Circular, as applicable, within 28 days of
the date of issue of the Rule 2.7 Announcement (or on such later date as the
Takeover Panel may permit).

 



 -76- 

 

 

(c)       Holdings shall ensure that the published version of the Rule 2.7
Announcement is consistent in all material respects with the copy delivered to
the Administrative Agent pursuant to Section 4.01(x). Holdings shall ensure that
the terms of the Scheme Circular or as the case may be the Offering Circular are
not inconsistent with, or contrary to, the terms of the Rule 2.7 Announcement in
any respect materially adverse to the interests of the Lenders, unless the Joint
Lead Arrangers have consented to the applicable change (such consent not to be
unreasonably withheld, delayed or conditioned) or unless the applicable change
is required by any applicable Law (including, without limitation, the Companies
Act of 2006 or the Takeover Code), the Takeover Panel, any applicable stock
exchange, any applicable government or other regulatory authority, or a court of
competent jurisdiction (including, without limitation, the Court). Holdings will
not amend or waive any material term of any Offer Document or, as the case may
be, Scheme Document in a manner or to an extent that would be materially
prejudicial to the interests of the Lenders under the Loan Documents, other than
any amendment or waiver (i) made with the consent of Administrative Agent; (ii)
required by the Takeover Panel, the Court, the Takeover Code or any other
applicable law, regulation court or regulatory body; or (iii) where such waiver
does not relate to a condition which the Acquisition SPV reasonably considers
that it would be entitled, in accordance with Rule 13.5(a) of the Code, to
invoke so as to cause the Acquisition not to proceed, to lapse, or to be
withdrawn..

 

(d)       Other than as required by the Takeover Panel, the Takeover Code, the
London Stock Exchange, Financial Conduct Authority or any other applicable law,
regulation, court or regulatory body and to the extent practicable, Holdings and
its subsidiaries shall not make any press release or other public statement in
respect of the Acquisition (other than in the Rule 2.7 Announcement, the Scheme
Circular or any Offer Document), without first obtaining the prior approval of
Administrative Agent (such approval not to be unreasonably withheld or delayed).

 

(e)       Holdings, upon the reasonable request of the Joint Lead Arrangers,
deliver to the Administrative Agent (for further delivery to the Lenders) and
the Joint Lead Arrangers updates as to the status and progress in respect of the
Acquisition, including, if applicable details of the level of acceptances of the
Offer, and will notify the Joint Lead Arrangers promptly following any
Responsible Officer of the Borrower becoming aware of any reasonably likely
failure to fully satisfy any condition of the Scheme or the Offer, as
applicable, that would allow Acquisition SPV to not proceed with the Scheme or
the Offer or the Scheme, as applicable, in each case, to the extent it is able
to do so in compliance with applicable law (including, without limitation, the
Companies Act of 2006 or the Takeover Code). Holdings and its subsidiaries
shall, to the extent that they are able to do so in compliance with applicable
law and confidentiality or other obligations to which they are subject, promptly
supply to Administrative Agent (i) copies of all documents, certificates,
notices or announcements received or issued by Holdings or any of its
subsidiaries (or on their behalf) in relation to a Scheme or an Offer (as the
case may be) to the extent material to the interests of the Lenders and (ii) any
other information regarding the progress of an Offer or a Scheme (as the case
may be), in each case as Administrative Agent may reasonably request.

 

(f)        Holdings shall pay (or cause payment of) all amounts payable under
the Acquisition Documents as and when they become due (except to the extent that
any such amounts are being contested in good faith by Holdings or any of its
subsidiaries and where adequate reserves are set aside for any such payment)
with the time periods required by applicable law.

 

(g)       Holdings shall not and shall procure that none of its subsidiaries,
without the prior written consent of the Administrative Agent, finance the
purchase of any Target Shares (whether pursuant to the Offer, or the Scheme, or
otherwise) with any amounts other than (i) the proceeds of the Initial Euro Term
Loans, the Initial Sterling Term Loans, the First Lien Bridge Facility (or any
New First Lien Notes issued in lieu thereof) and the Second Lien Bridge Facility
(or any New Second Lien Notes issued in lieu thereof) in each case with
accordance with Section 5.08 of this Agreement and (ii) cash on balance sheet
(for the avoidance of doubt, not generated from any debt financing or any
issuance of equity, other than common equity with no debt-like features).
Holdings and its subsidiaries shall not acquire any Target Shares in the market
(outside of the Offer or Scheme) at a price higher than the price per Target
Share paid or to be paid pursuant to the Offer or Scheme (as applicable).

 

(h)       Where the Acquisition is to be undertaken by way of a Scheme but then
changes to an Offer (or vice versa), Holdings shall promptly notify the
Administrative Agent of such change. Following any change in the way in which
the Acquisition is to be undertaken, as notified by Holdings under this clause
(h), each reference to “Acquisition Documents” in this Agreement shall be
construed accordingly.

 



 -77- 

 

 

(i)        Where the Acquisition is to be undertaken by way of an Offer,
Holdings shall not declare the Offer unconditional as to acceptances until the
Minimum Acceptance Condition has been achieved.

 

(j)        Holdings and its subsidiaries shall not take any action which would
require Holdings or any of its Subsidiaries to make a mandatory offer for the
Target Shares in accordance with Rule 9 of the Takeover Code.

 

The provisions of this Section 5.11 are for the benefit of the Lenders only and,
notwithstanding anything herein to the contrary, the Required Lenders under the
Term Facility may amend, waive or otherwise modify this Section 5.11 or the
defined terms used solely for purposes of this Section 5.11 or waive any Default
resulting from a breach of this Section 5.11 without the consent of any Lenders
other than such Required Lenders.

 

SECTION 5.12.     Conditions Subsequent. Holdings undertakes that:

 

(a)        if the Squeeze-Out Date occurs, it shall promptly commence the
Squeeze-Out in respect of those Target Shares that have not been assented to the
Offer and shall ensure that within four weeks thereafter notices in the
prescribed form are given to the holders of such Target Shares that Holdings
desires to acquire such Target Shares in accordance with the Squeeze-Out;

 

(b)       it shall procure as soon as possible, and in any event within three
(3) months of the Closing Date where the Acquisition proceeds by means of a
Scheme or within four (4) months of the Closing Date where the Acquisition
proceeds by means of an Offer, that the Target shall be re-registered as a
private company pursuant to Section 97 of the Companies Act of 2006; and

 

(c)       shall use its best efforts to procure that, by no later than the
expiry of the Certain Funds Period, the Memorandum and Articles of Association
of the Target shall be amended so that Holdings shall have the right to acquire
any Target Shares which are required to be issued by the Target pursuant to any
rights of any person under any option scheme and evidence shall be provided to
the Administrative Agent of such amendment.

 

SECTION 5.13.     Collateral and Guarantee Requirement. The Borrower shall
satisfy the elements of the Collateral and Guarantee Requirement required to be
satisfied on the Effective Date (other than in the case of any security interest
in the intended Collateral or any deliverable related to the perfection of
security interests in the intended Collateral (other than any Collateral the
security interest in which may be perfected by the filing of a UCC financing
statement or the delivery of stock certificates and the security agreement
giving rise to the security interest therein) that is not provided on the
Effective Date after the Borrower’s use of commercially reasonable efforts to do
so, which such security interest or deliverable shall be delivered within the
time periods specified with respect thereto in Schedule 5.13, and the
Administrative Agent shall have received a completed Perfection Certificate,
dated the Effective Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby.

 

ARTICLE VI

Negative Covenants

 

The Borrower covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification obligations for which no claim has been made) and until the
Commitments have been terminated and the Obligations (including principal of and
interest on each Loan, all fees and all other expenses or amounts payable under
any Loan Document) have been paid in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, and will not permit any of
the Material Subsidiaries to:

 

SECTION 6.01.     Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a)       Indebtedness existing on the Effective Date and set forth on
Schedule 6.01 and any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness (other than intercompany indebtedness Refinanced with
Indebtedness owed to a person not affiliated with the Borrower or any
Subsidiary);

 



 -78- 

 

 

(b)       Indebtedness created hereunder and under the other Loan Documents and
any Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness;

 

(c)       Indebtedness pursuant to Swap Agreements;

 

(d)       Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business; provided, that upon the incurrence of
Indebtedness with respect to reimbursement obligations regarding workers’
compensation claims, such obligations are reimbursed not later than 30 days
following such incurrence;

 

(e)       Indebtedness of the Borrower to Holdings or any Subsidiary and of any
Subsidiary to Holdings, the Borrower or any other Subsidiary; provided, that
(i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party owing to
the Loan Parties shall be subject to Section 6.04(b) and (ii) Indebtedness of
the Borrower to Holdings or any Subsidiary and Indebtedness of any other Loan
Party to Holdings or any Subsidiary that is not a Subsidiary Loan Party (the
“Subordinated Intercompany Debt”) shall be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent;

 

(f)        Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and completion guarantees and similar obligations, in each
case provided in the ordinary course of business, including those incurred to
secure health, safety and environmental obligations in the ordinary course of
business;

 

(g)       Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided, that (x) such Indebtedness (other
than credit or purchase cards) is extinguished within ten Business Days of
notification to the Borrower of its incurrence and (y) such Indebtedness in
respect of credit or purchase cards is extinguished within 60 days from its
incurrence;

 

(h)       (i) Indebtedness of a Subsidiary acquired after the Effective Date or
an entity merged into or consolidated with the Borrower or any Subsidiary after
the Effective Date and Indebtedness assumed in connection with the acquisition
of assets, which Indebtedness in each case exists at the time of such
acquisition, merger or consolidation and is not created in contemplation of such
event and where such acquisition, merger or consolidation is permitted by this
Agreement and (ii) any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness; provided, (A) no Default or Event of Default shall have
occurred and be continuing or would result therefrom, and (B) if immediately
after giving effect to such acquisition, merger or consolidation, the assumption
and incurrence of any Indebtedness and any related transactions, the Total Net
First Lien Leverage Ratio of the Borrower on a Pro Forma Basis would be greater
than 4.00 to 1.00, then the amount of Indebtedness incurred pursuant to this
paragraph (h) shall not exceed the greater of $140 million and 4.00% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04;

 

(i)        Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease or improvement of the respective asset
permitted under this Agreement in order to finance such acquisition or
improvement, and any Permitted Refinancing Indebtedness in respect thereof;
provided, that, if immediately after giving effect to such transaction, the
Total Net First Lien Leverage Ratio of the Borrower on a Pro Forma Basis would
be greater than 4.00 to 1.00, then the amount of Indebtedness incurred pursuant
to this paragraph (i), when combined with the Remaining Present Value of
outstanding leases permitted under Section 6.03, shall not exceed the greater of
$150 million and 4.5% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04;

 



 -79- 

 

 

(j)        Capital Lease Obligations incurred by the Borrower or any Subsidiary
in respect of any Sale and Lease-Back Transaction that is permitted under
Section 6.03 and any Permitted Refinancing Indebtedness in respect thereof;

 

(k)       other Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount that at the time of, and after giving effect to, the incurrence
thereof, would not exceed the greater of $175 million and 5.0% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
of such incurrence for which financial statements have been delivered pursuant
to Section 5.04;

 

(l)        Indebtedness of the Borrower or any Subsidiary pursuant to (i) the
Existing Second Lien Notes in an aggregate principal amount that is not in
excess of $2,100,000,000, (ii) the extensions of credit under the Revolving
Credit Agreement, (iii) the Existing Credit Agreement, and (iv) any Permitted
Refinancing Indebtedness incurred to Refinance any such Indebtedness;

 

(m)      Guarantees (i) by the Borrower and the Subsidiary Loan Parties of the
Indebtedness described in paragraph (1) of this Section 6.01 and so long as any
Liens securing the Guarantee of the Existing Second Lien Notes and/or
Obligations (as defined therein) under the Second Lien Bridge Credit Agreement
or any Permitted Refinancing Indebtedness in respect thereof are subject to the
Second Priority Intercreditor Agreement, (ii) by the Borrower or any Subsidiary
Loan Party of any Indebtedness of the Borrower or any Subsidiary Loan Party
expressly permitted to be incurred under this Agreement, (iii) by the Borrower
or any Subsidiary Loan Party of Indebtedness otherwise permitted hereunder of
Holdings or any Subsidiary that is not a Subsidiary Loan Party to the extent
such Guarantees are permitted by Section 6.04 (other than Section 6.04(v)),
(iv) by any Foreign Subsidiary of Indebtedness of another Foreign Subsidiary,
and (v) by the Borrower of Indebtedness of Foreign Subsidiaries incurred for
working capital purposes in the ordinary course of business on ordinary business
terms so long as such Indebtedness is permitted to be incurred under
Section 6.01(s) to the extent such Guarantees are permitted by 6.04 (other than
Section 6.04(v));

 

(n)       Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations, in each case, incurred or assumed in connection with the
Transactions and any Permitted Business Acquisition or the disposition of any
business, assets or a Subsidiary not prohibited by this Agreement, other than
Guarantees of Indebtedness incurred by any person acquiring all or any portion
of such business, assets or a Subsidiary for the purpose of financing such
acquisition;

 

(o)       Indebtedness in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations and trade letters of credit (other than obligations in respect of
other Indebtedness) in the ordinary course of business;

 

(p)       Indebtedness supported by a Letter of Credit, in a principal amount
not in excess of the stated amount of such Letter of Credit;

 

(q)       Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

(r)       (i) other Indebtedness incurred by the Borrower or any Subsidiary Loan
Party; provided that (A) at the time of the incurrence of such Indebtedness and
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing or would result therefrom (or, if the proceeds of such
Indebtedness are being used to fund a Limited Condition Acquisition, at the time
of the incurrence of such Indebtedness and after giving effect thereto, no
Specified Event of Default shall have occurred and be continuing or would result
therefrom), (B) the Borrower and its Subsidiaries shall be in Pro Forma
Compliance after giving effect to the issuance incurrence or assumption of such
Indebtedness and (C) in the case of any such Indebtedness that is secured,
immediately after giving effect to the issuance, incurrence or assumption of
such Indebtedness, the Total Net First Lien Leverage Ratio on a Pro Forma Basis
shall not be greater than 4.00 to 1.00 and (ii) Permitted Refinancing
Indebtedness in respect thereof;

 



 -80- 

 

 

(s)       Indebtedness of Foreign Subsidiaries; provided that the aggregate
amount of Indebtedness incurred under this clause (s), when aggregated with all
other Indebtedness incurred and outstanding pursuant to this clause (s), shall
not exceed the greater of $100 million and 10% of the consolidated assets of the
Foreign Subsidiaries at the time of such incurrence;

 

(t)        unsecured Indebtedness in respect of obligations of the Borrower or
any Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided, that
such obligations are incurred in connection with open accounts extended by
suppliers on customary trade terms (which require that all such payments be made
within 60 days after the incurrence of the related obligations) in the ordinary
course of business and not in connection with the borrowing of money or any Swap
Agreements;

 

(u)       Indebtedness representing deferred compensation to employees of the
Borrower or any Subsidiary incurred in the ordinary course of business;

 

(v)       Indebtedness in connection with Permitted Receivables Financings;
provided that the proceeds thereof are applied in accordance with
Section 2.11(b);

 

(w)       Indebtedness of the Foreign Subsidiaries incurred under lines of
credit or overdraft facilities (including, but not limited to, intraday, ACH and
purchasing card/T&E services) extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or one or more of the Lenders
and (in each case) established for such Foreign Subsidiaries’ ordinary course of
operations (such Indebtedness, the “Overdraft Line”), which Indebtedness may be
secured as, but only to the extent, provided in Section 6.02(b) and in the
Security Documents;

 

(x)       Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures not in excess, at any one time outstanding, of
the greater of $175 million or 5.0% of Consolidated Total Assets as of the end
of the fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04;

 

(y)       Indebtedness consisting of promissory notes issued by the Borrower or
any Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings or any Parent Entity permitted by
Section 6.06;

 

(z)       Indebtedness consisting of obligations of the Borrower or any
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with the Transactions and Permitted Business
Acquisitions or any other Investment expressly permitted hereunder;

 

(aa)     Indebtedness incurred pursuant to the First Lien Bridge Credit
Agreement as in effect on the Effective Date in an aggregate principal amount
not to exceed €1,500,000,000 and £300,000,000 and the New First Lien Notes;

 

(bb)    Indebtedness incurred pursuant to the Second Lien Bridge Credit
Agreement as in effect on the Effective Date in an aggregate principal amount
not to exceed $1,275,000,000 and the New First Lien Notes; and

 

(cc)     all premium (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in paragraphs (a) through (bb) above.

 



 -81- 

 

 

SECTION 6.02.     Liens. Create, incur, assume or permit to exist any Lien on
any property or assets (including stock or other securities of any person,
including the Borrower and any Subsidiary) at the time owned by it or on any
income or revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

 

(a)       Liens on property or assets of the Borrower and the Subsidiaries
existing on the Effective Date and set forth on Schedule 6.02(a) or, to the
extent not listed in such Schedule, where such property or assets have a fair
market value that does not exceed $10.0 million in the aggregate, and any
modifications, replacements, renewals or extensions thereof; provided, that such
Liens shall secure only those obligations that they secure on the Effective Date
(and any Permitted Refinancing Indebtedness in respect of such obligations
permitted by Section 6.01(a)) and shall not subsequently apply to any other
property or assets of the Borrower or any Subsidiary other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien, and (B) proceeds and products thereof;

 

(b)       any Lien created under the Loan Documents (including, without
limitation, Liens created under the Security Documents securing obligations in
respect of Swap Agreements owed to a person that is a Lender or an Affiliate of
a Lender at the time of entry into such Swap Agreements) or permitted in respect
of any Mortgaged Property by the terms of the applicable Mortgage and, provided
that (with respect to Liens securing Indebtedness of the Borrower or a
Subsidiary Loan Party) such Liens are subject to the terms of the Senior Lender
Intercreditor Agreement, any Lien securing the Revolving Credit Agreement, the
Existing Credit Agreement or any Indebtedness or obligations under the Revolving
Credit Agreement, the Existing Credit Agreement, or any “Loan Documents”
thereunder; provided, however, in no event shall the holders of the Indebtedness
under the Overdraft Line have the right to receive proceeds in respect of a
claim in excess of $20 million in the aggregate (plus (i) any accrued and unpaid
interest in respect of Indebtedness incurred by the Borrower and the
Subsidiaries under the Overdraft Line and (ii) any accrued and unpaid fees and
expenses owing by the Borrower and the Subsidiaries under the Overdraft Line)
from the enforcement of any remedies available to the Secured Parties under all
of the Loan Documents;

 

(c)       any Lien on any property or asset of the Borrower or any Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h); provided, that such Lien (i) does not apply to any other
property or assets of the Borrower or any of the Subsidiaries not securing such
Indebtedness at the date of the acquisition of such property or asset (other
than after acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such date and which Indebtedness and other
obligations are permitted hereunder that require a pledge of after acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), (ii) such Lien is not created in contemplation of or in
connection with such acquisition and (iii) in the case of a Lien securing
Permitted Refinancing Indebtedness, any such Lien is permitted, subject to
compliance with clause (e) of the definition of the term “Permitted Refinancing
Indebtedness”;

 

(d)       Liens for Taxes, assessments or other governmental charges or levies
not yet delinquent or that are being contested in compliance with Section 5.03;

 

(e)       Liens imposed by law, such as landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business and securing obligations that are not overdue
by more than 30 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

 

(f)       (i) pledges and deposits and other Liens made in the ordinary course
of business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and
(ii) pledges and deposits and other Liens securing liability for reimbursement
or indemnification obligations of (including obligations in respect of letters
of credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

 



 -82- 

 

 

(g)       deposits to secure the performance of bids, trade contracts (other
than for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance and return of money bonds,
bids, leases, government contracts, trade contracts, agreements with utilities,
and other obligations of a like nature (including letters of credit in lieu of
any such bonds or to support the issuance thereof) incurred in the ordinary
course of business, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business;

 

(h)       zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, covenants,
conditions, restrictions and declaration on or with respect to the use of Real
Property, servicing agreements, development agreements, site plan agreements and
other similar encumbrances incurred in the ordinary course of business and title
defects or irregularities that are of a minor nature and that, in the aggregate,
do not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any Subsidiary;

 

(i)        Liens securing Indebtedness permitted by Section 6.01(i) (limited to
the assets subject to such Indebtedness);

 

(j)        Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

 

(k)       Liens securing judgments that do not constitute an Event of Default
under Section 7.01(j);

 

(l)        Liens disclosed by the title insurance policies delivered on or
subsequent to the Effective Date and pursuant to Section 5.10 and any
replacement, extension or renewal of any such Lien; provided, that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement;

 

(m)      any interest or title of a lessor or sublessor under any leases or
subleases entered into by the Borrower or any Subsidiary in the ordinary course
of business;

 

(n)       Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of the Borrower or any Subsidiary in the ordinary course of
business;

 

(o)       Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights;

 

(p)       Liens securing obligations in respect of trade-related letters of
credit, banker’s acceptances or bank guarantees permitted under Section 6.01(f),
(k) or (o) and covering the goods (or the documents of title in respect of such
goods) financed by such letters of credit, banker’s acceptances or bank
guarantees and the proceeds and products thereof;

 

(q)       leases or subleases, licenses or sublicenses (including with respect
to intellectual property and software) granted to others in the ordinary course
of business not interfering in any material respect with the business of the
Borrower and its Subsidiaries, taken as a whole;

 



 -83- 

 

 

(r)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

(s)       Liens solely on any cash earnest money deposits made by the Borrower
or any of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

 

(t)        Liens with respect to property or assets of any Foreign Subsidiary
securing Indebtedness of a Foreign Subsidiary permitted under Section 6.01;

 

(u)       other Liens with respect to property or assets of the Borrower or any
Subsidiary; provided that (i) after giving effect to any such Lien and the
incurrence of Indebtedness, if any, secured by such Lien is created, incurred,
acquired or assumed (or any prior Indebtedness becomes so secured) on a Pro
Forma Basis, the Total Net First Lien Leverage Ratio on the last day of the
Borrower’s then most recently completed fiscal quarter for which financial
statements are available shall be less than or equal to 4.00 to 1.00, (ii) at
the time of the incurrence of such Lien and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom (or, if the proceeds of such Indebtedness are being used to
fund a Limited Condition Acquisition, at the time of the incurrence of such
Indebtedness and after giving effect thereto, no Specified Event of Default
shall have occurred and be continuing or would result therefrom), (iii) the
Indebtedness or other obligations secured by such Lien are otherwise permitted
by this Agreement, and (iv) to the extent such Liens are pari passu or
subordinated to the Liens granted hereunder, an intercreditor agreement
reasonably satisfactory to the Administrative Agent shall be entered into
providing that such new liens will be secured equally and ratably with the Liens
granted hereunder, or, as applicable, subordinated to the Liens granted
hereunder, in each case, on customary terms;

 

(v)       the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

 

(w)      agreements to subordinate any interest of the Borrower or any
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the Borrower or any of its Subsidiaries pursuant to an agreement
entered into in the ordinary course of business;

 

(x)       Liens arising from precautionary Uniform Commercial Code financing
statements or consignments entered into in connection with any transaction
otherwise permitted under this Agreement;

 

(y)       Liens on Equity Interests in joint ventures securing obligations of
such joint venture;

 

(z)       Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

 

(aa)     Liens in respect of Permitted Receivables Financings that extend only
to the receivables subject thereto;

 

(bb)    Liens on goods or inventory the purchase, shipment or storage price of
which is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the Borrower or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of the Borrower or such Subsidiaries in respect of such letter of
credit, bankers’ acceptance or bank guarantee to the extent permitted under
Section 6.01;

 

(cc)     Liens securing insurance premiums financing arrangements, provided,
that such Liens are limited to the applicable unearned insurance premiums;

 

(dd)    Liens in favor of the Borrower or any Subsidiary Loan Party; provided
that if any such Lien shall cover any Collateral, the holder of such Lien shall
execute and deliver to the Administrative Agent a subordination agreement in
form and substance reasonably satisfactory to the Administrative Agent;

 



 -84- 

 

 

(ee)     Liens securing obligations under the Second Lien Note Documents and any
Permitted Refinancing Indebtedness in respect thereof, to the extent such Liens
are subject to the Second Priority Intercreditor Agreement;

 

(ff)      Liens on not more than $30 million of deposits securing Swap
Agreements;

 

(gg)    Liens securing Obligations (as defined in the First Lien Bridge Credit
Agreement ) under the First Lien Bridge Credit Agreement and the credit
documents related thereto pursuant to Section 6.01(aa) , the New First Lien
Notes and any Permitted Refinancing Indebtedness in respect of the foregoing;

 

(hh)    Liens securing Obligations (as defined in the Second Lien Bridge Credit
Agreement) under the Second Lien Bridge Credit Agreement and the credit
documents related thereto pursuant to Section 6.01(bb), the New Second Lien
Notes and any Permitted Refinancing Indebtedness in respect of the foregoing;
and

 

(ii)       other Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate principal amount outstanding at
any time not to exceed $30 million.

 

SECTION 6.03.     Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”);
provided, that a Sale and Lease-Back Transaction shall be permitted (a) with
respect to property owned by the Borrower or any Domestic Subsidiary that is
acquired after the Closing Date so long as such Sale and Lease-Back Transaction
is consummated within 180 days of the acquisition of such property or (ii) by
any Foreign Subsidiary regardless of when such property was acquired and
(b) with respect to any property owned by the Borrower or any Domestic
Subsidiary, (x) if at the time the lease in connection therewith is entered
into, and after giving effect to the entering into of such lease, (A) the Total
Net First Lien Leverage Ratio is equal to or less than 4.00 to 1.00, or (B) if
the Total Net First Lien Leverage Ratio is greater than 4.00 to 1.00, the
Remaining Present Value of such lease, together with Indebtedness outstanding
pursuant to Section 6.01(i) and the Remaining Present Value of outstanding
leases previously entered into under this Section 6.03(b), shall not exceed the
greater of $150 million and 4.5% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date the lease was entered into for
which financial statements have been delivered pursuant to Section 5.04 and
(y) if such Sale and Lease-Back Transaction is of property owned by the Borrower
or any Domestic Subsidiary as of the Effective Date, the Net Proceeds therefrom
are used to prepay the Loans to the extent required by Section 2.11(b).

 

SECTION 6.04.     Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of, make or permit to exist any loans or
advances to or Guarantees of the obligations of, or make or permit to exist any
investment or any other interest in (each, an “Investment”), any other person,
except:

 

(a)       the Transactions;

 



 -85- 

 

 

(b)       (i) Investments by the Borrower or any Subsidiary in the Equity
Interests of the Borrower or any Subsidiary; (ii) intercompany loans from the
Borrower or any Subsidiary to the Borrower or any Subsidiary; and
(iii) Guarantees by the Borrower or any Subsidiary Loan Party of Indebtedness
otherwise expressly permitted hereunder of the Borrower or any Subsidiary;
provided, that the sum of (A) Investments (valued at the time of the making
thereof and without giving effect to any write-downs or write-offs thereof) made
after the Effective Date by the Loan Parties pursuant to clause (i) in
Subsidiaries that are not Subsidiary Loan Parties, plus (B) net intercompany
loans made after the Effective Date to Subsidiaries that are not Subsidiary Loan
Parties pursuant to clause (ii), plus (C) Guarantees of Indebtedness after the
Effective Date of Subsidiaries that are not Subsidiary Loan Parties pursuant to
clause (iii), shall not exceed an aggregate net amount equal to (x) the greater
of (1) $100 million and (2) 4.5% of Consolidated Total Assets as of the end of
the fiscal quarter immediately prior to the date of such Investment for which
financial statements have been delivered pursuant to Section 5.04 (plus any
return of capital actually received by the respective investors in respect of
Investments theretofore made by them pursuant to this paragraph (b)); plus
(y) the portion, if any, of the Cumulative Credit on the date of such election
that the Borrower elects to apply to this Section 6.04(b)(y), such election to
be specified in a written notice of a Responsible Officer of the Borrower
calculating in reasonable detail the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied;
provided, further, that intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Borrower and the Subsidiaries and intercompany liabilities incurred in
connection with the Transaction shall not be included in calculating the
limitation in this paragraph at any time.

 

(c)       Permitted Investments and Investments that were Permitted Investments
when made;

 

(d)       Investments arising out of the receipt by the Borrower or any
Subsidiary of noncash consideration for the sale of assets permitted under
Section 6.05;

 

(e)       loans and advances to officers, directors, employees or consultants of
the Borrower or any Subsidiary (i) in the ordinary course of business not to
exceed the greater of $25 million and 1.0% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date of such loan or
advance for which financial statements have been delivered pursuant to
Section 5.04, in the aggregate at any time outstanding (calculated without
regard to write downs or write offs thereof), (ii) in respect of payroll
payments and expenses in the ordinary course of business and (iii) in connection
with such person’s purchase of Equity Interests of Holdings (or any Parent
Entity) solely to the extent that the amount of such loans and advances shall be
contributed to the Borrower in cash as common equity;

 

(f)        accounts receivable, security deposits and prepayments arising and
trade credit granted in the ordinary course of business and any assets or
securities received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss and any prepayments and other credits to suppliers made
in the ordinary course of business;

 

(g)       Swap Agreements;

 

(h)       Investments existing on, or contractually committed as of, the
Effective Date and set forth on Schedule 6.04 and any extensions, renewals or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (h) is not increased at any time above the amount of
such Investment existing on the Effective Date;

 

(i)        Investments resulting from pledges and deposits under
Sections 6.02(f), (g), (k), (r), (s), and (u);

 

(j)        other Investments by the Borrower or any Subsidiary in an aggregate
amount (valued at the time of the making thereof, and without giving effect to
any write-downs or write-offs thereof) not to exceed (i) the greater of $225
million and 6.5% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such incurrence for which financial
statements have been delivered pursuant to Section 5.04 (plus any returns of
capital actually received by the respective investor in respect of investments
theretofore made by it pursuant to this paragraph (j)) plus (ii) the portion, if
any, of the Cumulative Credit on the date of such election that the Borrower
elects to apply to this Section 6.04(j)(ii), such election to be specified in a
written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied;

 



 -86- 

 

 

(k)       Investments constituting Permitted Business Acquisitions;

 

(l)        intercompany loans between Foreign Subsidiaries and Guarantees by
Foreign Subsidiaries permitted by Section 6.01(m);

 

(m)      Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers, in each case in the ordinary course
of business or Investments acquired by the Borrower as a result of a foreclosure
by the Borrower or any of the Subsidiaries with respect to any secured
Investments or other transfer of title with respect to any secured Investment in
default;

 

(n)       Investments of a Subsidiary acquired after the Effective Date or of an
entity merged into the Borrower or merged into or consolidated with a Subsidiary
after the Effective Date, in each case, to the extent permitted under this
Section 6.04 and, in the case of any merger or consolidation, in accordance with
Section 6.05 to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

 

(o)       acquisitions by the Borrower of obligations of one or more officers or
other employees of Holdings, any Parent Entity, the Borrower or its Subsidiaries
in connection with such officer’s or employee’s acquisition of Equity Interests
of Holdings or any Parent Entity, so long as no cash is actually advanced by the
Borrower or any of the Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;

 

(p)       Guarantees by the Borrower or any Subsidiary of operating leases
(other than Capital Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by the Borrower or any
Subsidiary in the ordinary course of business;

 

(q)       Investments to the extent that payment for such Investments is made
with Equity Interests of Holdings (or any Parent Entity);

 

(r)        Investments in the equity interests of one or more newly formed
persons that are received in consideration of the contribution by Holdings, the
Borrower or the applicable Subsidiary of assets (including Equity Interests and
cash) to such person or persons; provided, that (i) the fair market value of
such assets, determined on an arms’-length basis, so contributed pursuant to
this paragraph (r) shall not in the aggregate exceed $30 million and (ii) in
respect of each such contribution, a Responsible Officer of the Borrower shall
certify, in a form to be agreed upon by the Borrower and the Administrative
Agent (x) after giving effect to such contribution, no Default or Event of
Default shall have occurred and be continuing, (y) the fair market value of the
assets so contributed and (z) that the requirements of paragraph (i) of this
proviso remain satisfied;

 

(s)       Investments consisting of the redemption, purchase, repurchase or
retirement of any Equity Interests permitted under Section 6.06;

 

(t)        Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

 

(u)       Investments in Foreign Subsidiaries not to exceed the greater of $70
million and 2.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which financial
statements have been delivered pursuant to Section 5.04, in the aggregate, as
valued at the fair market value of such Investment at the time such Investment
is made;

 

(v)       Guarantees permitted under Section 6.01 (except to the extent such
Guarantee is expressly subject to Section 6.04);

 



 -87- 

 

 

(w)      advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of the Borrower
or such Subsidiary;

 

(x)       Investments by Borrower and its Subsidiaries, including loans to any
direct or indirect parent of the Borrower, if the Borrower or any other
Subsidiary would otherwise be permitted to make a dividend or distribution in
such amount (provided that the amount of any such investment shall also be
deemed to be a distribution under the appropriate clause of Section 6.06 for all
purposes of this Agreement);

 

(y)       Investments arising as a result of Permitted Receivables Financings;

 

(z)       Investments received substantially contemporaneously in exchange for
Equity Interests of any Parent Entity; provided that such Investments are not
included in any determination of the Cumulative Credit;

 

(aa)     Investments in joint ventures not in excess of the greater of $70
million and 2.0% of Consolidated Total Assets as of the end of the fiscal
quarter immediately prior to the date of such Investment for which financial
statements have been delivered pursuant to Section 5.04, in the aggregate; and

 

(bb)    the Transaction Equity Investment.

 

The amount of Investments that may be made at any time pursuant to clause (C) of
the proviso of Section 6.04(b) or 6.04(j) (such Sections, the “Related
Sections”) may, at the election of the Borrower, be increased by the amount of
Investments that could be made at such time under the other Related Section;
provided that the amount of each such increase in respect of one Related Section
shall be treated as having been used under the other Related Section.

 

SECTION 6.05.     Mergers, Consolidations, Sales of Assets and Acquisitions.
Merge into or consolidate with any other person, or permit any other person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired) (including, in each case,
pursuant to a Delaware LLC Division), or issue, sell, transfer or otherwise
dispose of any Equity Interests of the Borrower or any Subsidiary, or purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or any substantial part of the assets of any other person or any division, unit
or business of any person, except that this Section shall not prohibit:

 

(a)       (i) the purchase and sale of inventory in the ordinary course of
business by the Borrower or any Subsidiary and the sale of receivables by any
Foreign Subsidiary pursuant to non-recourse factoring arrangements in the
ordinary course of business of such Foreign Subsidiary, (ii) the acquisition or
lease (pursuant to an operating lease) of any other asset in the ordinary course
of business by the Borrower or any Subsidiary, (iii) the sale of surplus,
obsolete or worn out equipment or other property in the ordinary course of
business by the Borrower or any Subsidiary or (iv) the sale of Permitted
Investments in the ordinary course of business;

 

(b)       if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing or would result
therefrom, (i) the merger or Delaware LLC Division of any Subsidiary into the
Borrower in a transaction in which the Borrower is the survivor, (ii) the
merger, consolidation or Delaware LLC Division of any Subsidiary into or with
any Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is a Subsidiary Loan Party and, in the case of each of clauses (i) and
(ii), no person other than the Borrower or Subsidiary Loan Party receives any
consideration, (iii) the merger, consolidation or Delaware LLC Division of any
Subsidiary that is not a Subsidiary Loan Party into or with any other Subsidiary
that is not a Subsidiary Loan Party, (iv) the liquidation or dissolution or
change in form of entity of any Subsidiary (other than the Borrower) if the
Borrower determines in good faith that such liquidation, dissolution or change
in form is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders or (v) any Subsidiary may merge or effect a
Delaware LLC Division with any other person in order to effect an Investment
permitted pursuant to Section 6.04 so long as the continuing or surviving person
shall be a Subsidiary, which shall be a Loan Party if the merging Subsidiary was
a Loan Party and which together with each of its Subsidiaries shall have
complied with the requirements of Section 5.10;

 



 -88- 

 

 

(c)       sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary (upon voluntary liquidation or otherwise); provided, that any sales,
transfers, leases or other dispositions by a Loan Party to a Subsidiary that is
not a Subsidiary Loan Party in reliance on this paragraph (c) shall be made in
compliance with Section 6.07 and shall be included in Section 6.05(g);

 

(d)       Sale and Lease-Back Transactions permitted by Section 6.03;

 

(e)       Investments permitted by Section 6.04, Permitted Liens, Dividends
permitted by Section 6.06 and capital expenditures;

 

(f)        the sale of defaulted receivables in the ordinary course of business
and not as part of an accounts receivables financing transaction;

 

(g)       sales, transfers, leases, Delaware LLC Division or other dispositions
of assets not otherwise permitted by this Section 6.05 (or required to be
included in this clause (g) pursuant to Section 6.05(c)); provided, that
(i) (A) after giving effect to such sale, transfer, lease, Delaware LLC Division
or other disposition of assets, the application of proceeds thereof, the
assumption and incurrence of any Indebtedness and any related transactions, the
Total Net First Lien Leverage Ratio of the Borrower on a Pro Forma Basis would
be equal to or less than 4.00 to 1.00 or (B) if otherwise, then the aggregate
gross proceeds (including noncash proceeds) of any or all assets sold,
transferred, leased, Delaware LLC Division or otherwise disposed of in reliance
upon this clause (g)(i)(B) shall not exceed, in any fiscal year of the Borrower,
the greater of (x) $200 million and (y) 6.5% of Consolidated Total Assets as of
the end of the fiscal quarter immediately prior to the date of such incurrence
for which financial statements have been delivered pursuant to Section 5.04;
(ii) no Default or Event of Default exists or would result therefrom and
(iii) the Net Proceeds thereof are applied in accordance with Section 2.11(b);

 

(h)       Permitted Business Acquisitions (including any merger, consolidation
or Delaware LLC Division in order to effect a Permitted Business Acquisition);
provided, that following any such merger, consolidation or Delaware LLC Division
(i) involving the Borrower, the Borrower is the surviving corporation,
(ii) involving a Domestic Subsidiary, the surviving or resulting entity shall be
a Subsidiary Loan Party that is a Wholly Owned Subsidiary and (iii) involving a
Foreign Subsidiary, the surviving or resulting entity shall be a Wholly Owned
Subsidiary;

 

(i)        leases, licenses (on a non-exclusive basis with respect to
intellectual property), or subleases or sublicenses (on a non-exclusive basis
with respect to intellectual property) of any real or personal property in the
ordinary course of business;

 

(j)        sales, leases or other dispositions of inventory of the Borrower and
its Subsidiaries determined by the management of the Borrower to be no longer
useful or necessary in the operation of the business of the Borrower or any of
the Subsidiaries;

 

(k)       acquisitions and purchases made with the proceeds of any Asset Sale
pursuant to the first proviso of paragraph (a) of the definition of “Net
Proceeds”;

 

(l)        the purchase and sale or other transfer (including by capital
contribution) of Receivables Assets pursuant to Permitted Receivables
Financings; provided that the Net Proceeds thereof are applied in accordance
with Section 2.11(b);

 



 -89- 

 

 

(m)      any exchange of assets for services and/or other assets of comparable
or greater value; provided, that (i) at least 90% of the consideration received
by the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) in the event of a swap with a fair market
value in excess of $10.0 million, the Administrative Agent shall have received a
certificate from a Responsible Officer of the Borrower with respect to such fair
market value and (iii) in the event of a swap with a fair market value in excess
of $20.0 million, such exchange shall have been approved by at least a majority
of the Board of Directors of Holdings or the Borrower; provided, that the Net
Proceeds, if any, thereof are applied in accordance with Section 2.11(b);
provided, further, that (A) (i) after giving effect to such exchange, the
application of proceeds thereof, the assumption and incurrence of any
Indebtedness and any related transactions, the Total Net First Lien Leverage
Ratio of the Borrower on a Pro Forma Basis would be equal to or less than 4.00
to 1.00 or (ii) if otherwise, the aggregate gross consideration (including
exchange assets, other noncash consideration and cash proceeds) of any or all
assets exchanged in reliance upon this clause (m) shall not exceed, in any
fiscal year of the Borrower, the greater of $200 million and 6.5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such incurrence for which financial statements have been
delivered pursuant to Section 5.04; (B) no Default or Event of Default exists or
would result therefrom;

 

(n)       the sale of assets described on Schedule 6.05;

 

(o)       the Acquisition; and

 

(p)       the purchase and sale or other transfer of Receivables Assets in
connection with a Permitted Supplier Finance Facility.

 

Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
sale, transfer or other disposition of assets shall be permitted by this
Section 6.05 (other than sales, transfers, leases, licenses or other
dispositions to Loan Parties pursuant to paragraph (c) of this Section 6.05)
unless such disposition is for fair market value and (ii) no sale, transfer or
other disposition of assets in excess of $15.0 million shall be permitted by
paragraph (g) of this Section 6.05 unless such disposition is for at least 75%
cash consideration; provided, that for purposes of clause (ii), (a) the amount
of any liabilities (as shown on the Borrower’s or any Subsidiary’s most recent
balance sheet or in the notes thereto) of the Borrower or any Subsidiary of the
Borrower (other than liabilities that are by their terms subordinated to the
Obligations) that are assumed by the transferee of any such assets, (b) any
notes or other obligations or other securities or assets received by the
Borrower or such Subsidiary of the Borrower from such transferee that are
converted by the Borrower or such Subsidiary of the Borrower into cash within
180 days of the receipt thereof (to the extent of the cash received) and (c) any
Designated Non-Cash Consideration received by the Borrower or any of its
Subsidiaries in such Asset Sale having an aggregate fair market value, taken
together with all other Designated Non-Cash Consideration received pursuant to
this clause (c) that is at that time outstanding, not to exceed the greater of
3.0% of Consolidated Total Assets and $100 million at the time of the receipt of
such Designated Non-Cash Consideration (with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value) shall be deemed to be
cash. To the extent any Collateral is disposed of in a transaction expressly
permitted by this Section 6.05 to any Person other than Holdings, the Borrower
or any Subsidiary, such Collateral shall be sold free and clear of the Liens
created by the Loan Documents, and the Administrative Agent shall take, and
shall be authorized by each Lender to take, any actions reasonably requested by
the Borrower in order to evidence the foregoing.

 

SECTION 6.06.     Dividends and Distributions. Declare or pay any dividend or
make any other distribution (by reduction of capital or otherwise), whether in
cash, property, securities or a combination thereof, with respect to any of its
Equity Interests (other than dividends and distributions on Equity Interests
payable solely by the issuance of additional Equity Interests (other than
Disqualified Stock) of the person paying such dividends or distributions) or
directly or indirectly redeem, purchase, retire or otherwise acquire for value
(or permit any Subsidiary to purchase or acquire) any of its Equity Interests or
set aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the person
redeeming, purchasing, retiring or acquiring such shares); provided, however,
that:

 

(a)       any Subsidiary of the Borrower may declare and pay dividends to,
repurchase its Equity Interests from or make other distributions to the Borrower
or to any Wholly Owned Subsidiary of the Borrower (or, in the case of non-Wholly
Owned Subsidiaries, to the Borrower or any Subsidiary that is a direct or
indirect shareholder of such Subsidiary and to each other owner of Equity
Interests of such Subsidiary on a pro rata basis (or more favorable basis from
the perspective of the Borrower or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not the Borrower or a Subsidiary is permitted under
Section 6.04);

 



 -90- 

 

 

(b)       the Borrower may declare and pay dividends or make other distributions
to Holdings in respect of (i) overhead, legal, accounting and other professional
fees and expenses of Holdings or any Parent Entity, (ii) fees and expenses
related to any public offering or private placement of debt or equity securities
of Holdings or any Parent Entity whether or not consummated, (iii) franchise
taxes and other fees, taxes and expenses in connection with the maintenance of
its existence and its (or any Parent Entity’s indirect) ownership of the
Borrower, (iv) payments permitted by Section 6.07(b), (v) the tax liability to
each relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated returns for the relevant jurisdiction of Holdings (or any Parent
Entity) attributable to Holdings, the Borrower or its Subsidiaries and
(vi) customary salary, bonus and other benefits payable to, and indemnities
provided on behalf of, officers and employees of Holdings or any Parent Entity,
in each case in order to permit Holdings or any Parent Entity to make such
payments; provided, that in the case of clauses (i), (ii) and (iii), the amount
of such dividends and distributions shall not exceed the portion of any amounts
referred to in such clauses (i), (ii) and (iii) that are allocable to the
Borrower and its Subsidiaries (which shall be 100% for so long as Holdings or
such Parent Entity, as the case may be, owns no assets other than the Equity
Interests in the Borrower, Holdings or another Parent Entity);

 

(c)       the Borrower may declare and pay dividends or make other distributions
to Holdings the proceeds of which are used to purchase or redeem the Equity
Interests of Holdings or any Parent Entity (including related stock appreciation
rights or similar securities) held by then present or former directors,
consultants, officers or employees of Holdings, the Borrower or any of the
Subsidiaries or by any Plan or shareholders’ agreement then in effect upon such
person’s death, disability, retirement or termination of employment or under the
terms of any such Plan or any other agreement under which such shares of stock
or related rights were issued; provided, that the aggregate amount of such
purchases or redemptions under this paragraph (c) shall not exceed in any fiscal
year $20 million (plus the amount of net proceeds contributed to the Borrower
that were (x) received by Holdings or any Parent Entity during such calendar
year from sales of Equity Interests of Holdings or any Parent Entity of Holdings
to directors, consultants, officers or employees of Holdings, any Parent Entity,
the Borrower or any Subsidiary in connection with permitted employee
compensation and incentive arrangements and (y) of any key-man life insurance
policies received during such calendar year), which, if not used in any year,
may be carried forward to any subsequent calendar year;

 

(d)       noncash repurchases of Equity Interests deemed to occur upon exercise
of stock options if such Equity Interests represent a portion of the exercise
price of such options;

 

(e)       the Borrower may pay dividends to Holdings in an aggregate amount
equal to the portion, if any, of the Cumulative Credit on such date that the
Borrower elects to apply to this Section 6.06(e), such election to be specified
in a written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied; provided, that no
Default or Event of Default has occurred and is continuing or would result
therefrom and, after giving effect thereto, that the Borrower and its
Subsidiaries shall be in Pro Forma Compliance;

 

(f)        the Borrower may pay dividends on the Closing Date to consummate the
Transactions;

 

(g)       the Borrower may pay dividends or distributions to allow Holdings or
any Parent Entity to make payments in cash, in lieu of the issuance of
fractional shares, upon the exercise of warrants or upon the conversion or
exchange of Equity Interests of any such person;

 

(h)       the Borrower may pay dividends and make distributions to, or
repurchase or redeem shares from, its equity holders in an amount equal to 6.0%
per annum of the net proceeds received by the Borrower from any public offering
of Equity Interests of the Borrower or any direct or indirect parent of the
Borrower; and

 



 -91- 

 

 

(i)        the Borrower may make distributions to Holdings or any Parent Entity
to finance any Investment permitted to be made pursuant to Section 6.04;
provided, that (A) such distribution shall be made substantially concurrently
with the closing of such Investment and (B) such parent shall, immediately
following the closing thereof, cause (1) all property acquired (whether assets
or Equity Interests) to be contributed to the Borrower or a Subsidiary or
(2) the merger (to the extent permitted in Section 6.05) of the Person formed or
acquired into the Borrower or a Subsidiary in order to consummate such Permitted
Business Acquisition or Investment.

 

SECTION 6.07.     Transactions with Affiliates.

 

(a)       Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates or any known direct or indirect holder of 10% or more of any
class of capital stock of Holdings or the Borrower in a transaction involving
aggregate consideration in excess of $5.0 million, unless such transaction is
(i) otherwise permitted (or required) under this Agreement or (ii) upon terms no
less favorable to the Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate.

 

(b)       The foregoing paragraph (a) shall not prohibit, to the extent
otherwise permitted under this Agreement,

 

(i)        any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, equity purchase agreements, stock options and stock ownership
plans approved by the Board of Directors of Holdings or of the Borrower,

 

(ii)       loans or advances to employees or consultants of Holdings (or any
Parent Entity), the Borrower or any of the Subsidiaries in accordance with
Section 6.04(e),

 

(iii)      transactions among the Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or Delaware LLC Division in which a Subsidiary is the surviving
entity) not prohibited by this Agreement,

 

(iv)      the payment of fees, reasonable out-of-pocket costs and indemnities to
directors, officers, consultants and employees of Holdings, any Parent Entity,
the Borrower and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to the Borrower and its Subsidiaries (which shall be 100% for so
long as Holdings or such Parent Entity, as the case may be, owns no assets other
than the Equity Interests in the Borrower, Holdings or another Parent Entity and
assets incidental to the ownership of the Borrower and its Subsidiaries)),

 

(v)       transactions pursuant to the Transaction Documents and permitted
agreements in existence on the Effective Date and set forth on Schedule 6.07 or
any amendment thereto to the extent such amendment is not adverse to the Lenders
in any material respect and other transactions, agreements and arrangements
described on Schedule 6.07 and any amendment thereto to the extent such
amendment is not adverse to the Lenders in any material respect or similar
transactions, agreements or arrangements entered into by the Borrower or any of
its Subsidiaries.

 

(vi)      (A) any employment agreements entered into by the Borrower or any of
the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (C) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto,

 

(vii)    dividends, redemptions and repurchases permitted under Section 6.06,
including payments to Holdings (and any Parent Entity),

 



 -92- 

 

 

(viii)    any purchase by Holdings of the equity capital of the Borrower;
provided, that any Equity Interests of the Borrower purchased by Holdings shall
be pledged to the Administrative Agent on behalf of the Lenders pursuant to the
Collateral Agreement,

 

(ix)      payments by the Borrower or any of the Subsidiaries to any Person made
for any financial advisory, financing, underwriting or placement services or in
respect of other investment banking activities, including in connection with
acquisitions or divestitures, which payments are approved by the majority of the
Board of Directors of the Borrower, or a majority of disinterested members of
the Board of Directors of the Borrower, in good faith,

 

(x)       transactions with Wholly Owned Subsidiaries for the purchase or sale
of goods, products, parts and services entered into in the ordinary course of
business in a manner consistent with past practice,

 

(xi)      any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of the Borrower qualified to render such letter and
(B) reasonably satisfactory to the Administrative Agent, which letter states
that such transaction is on terms that are no less favorable to the Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate,

 

(xii)     the payment of all fees, expenses, bonuses and awards related to the
Transactions contemplated by the Fee Letters,

 

(xiii)    transactions with joint ventures for the purchase or sale of goods,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice,

 

(xiv)    [reserved],

 

(xv)     the issuance, sale, transfer of Equity Interests of Borrower to
Holdings and capital contributions by Holdings to Borrower,

 

(xvi)    the Acquisition and all transactions in connection therewith,

 

(xvii)   without duplication of any amounts otherwise paid with respect to
taxes, payments by Holdings (and any Parent Entity), the Borrower and the
Subsidiaries pursuant to tax sharing agreements among Holdings (and any such
Parent Entity), the Borrower and the Subsidiaries on customary terms that
require each party to make payments when such taxes are due or refunds received
of amounts equal to the income tax liabilities and refunds generated by each
such party calculated on a separate return basis and payments to the party
generating tax benefits and credits of amounts equal to the value of such tax
benefits and credits made available to the group by such party,

 

(xviii)  transactions pursuant to any Permitted Receivables Financing, or

 

(xix)     the Transaction Equity Investment.

 

SECTION 6.08.     Business of the Borrower and the Subsidiaries. Notwithstanding
any other provisions hereof, engage at any time in any business or business
activity other than any business or business activity conducted by any of them
on the Effective Date and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar or
complementary thereto or a reasonable extension, development or expansion
thereof or ancillary thereto, and in the case of a Special Purpose Receivables
Subsidiary, Permitted Receivables Financing.

 



 -93- 

 

 

SECTION 6.09.     Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements; etc. 

 

(a)       Amend or modify in any manner materially adverse to the Lenders, or
grant any waiver or release under or terminate in any manner (if such granting
or termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation, by-laws, limited liability company operating
agreement, partnership agreement or other organizational documents of the
Borrower or any of the Subsidiaries.

 

(b)       (i) Make, or agree or offer to pay or make, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on the loans under any
Indebtedness subordinated in right of payment or any Permitted Refinancing
Indebtedness in respect thereof or any preferred Equity Interests or any
Disqualified Stock (“Junior Financing”), or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination in respect of any Junior Financing
except for (A) refinancings permitted by Section 6.01(l) or (r), (B) payments of
regularly scheduled interest, and, to the extent this Agreement is then in
effect, principal on the scheduled maturity date of any Junior Financing,
(C) payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds contributed to the Borrower by Holdings from the
issuance, sale or exchange by Holdings (or any Parent Entity) of Equity
Interests made within eighteen months prior thereto, (D) the conversion of any
Junior Financing to Equity Interests of Holdings or any Parent Entity; and
(E) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom and after giving effect to such payment or distribution
the Borrower would be in Pro Forma Compliance, payments or distributions in
respect of Junior Financings prior to their scheduled maturity made, in an
aggregate amount, not to exceed the sum of (x) $60 million and (y) the
Cumulative Credit; or

 

(ii)       Amend or modify, or permit the amendment or modification of, any
provision of Junior Financing, any Permitted Receivables Document, or any
agreement, document or instrument evidencing or relating thereto, other than
amendments or modifications that (A) are not in any manner materially adverse to
Lenders and that do not affect the subordination or payment provisions thereof
(if any) in a manner adverse to the Lenders and (B) otherwise comply with the
definition of “Permitted Refinancing Indebtedness”.

 

(c)       Permit any Material Subsidiary to enter into any agreement or
instrument that by its terms restricts (i) the payment of dividends or
distributions or the making of cash advances to the Borrower or any Subsidiary
that is a direct or indirect parent of such Subsidiary or (ii) the granting of
Liens by the Borrower or such Material Subsidiary pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:

 

(A)      restrictions imposed by applicable law;

 

(B)      contractual encumbrances or restrictions in effect on the Effective
Date under Indebtedness existing on the Effective Date and set forth on
Schedule 6.01, the Existing Second Lien Notes, the First Lien Bridge Credit
Agreement, the Second Lien Bridge Credit Agreement or any agreements related to
any Permitted Refinancing Indebtedness in respect of any such Indebtedness that
does not expand the scope of any such encumbrance or restriction;

 

(C)       any restriction on a Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

 

(D)      customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

 

(E)       any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;

 



 -94- 

 

 

(F)       any restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 6.01(r), to the extent such restrictions are not
more restrictive, taken as a whole, than the restrictions contained in the
Existing Second Lien Note Documents;

 

(G)       customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

 

(H)      customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

 

(I)        customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

 

(J)        customary restrictions and conditions contained in any agreement
relating to the sale, transfer, lease or other disposition of any asset
permitted under Section 6.05 pending the consummation of such sale, transfer,
lease or other disposition;

 

(K)      customary restrictions and conditions contained in the document
relating to any Lien, so long as (1) such Lien is a Permitted Lien and such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.09;

 

(L)       customary net worth provisions contained in Real Property leases
entered into by Subsidiaries of the Borrower, so long as the Borrower has
determined in good faith that such net worth provisions would not reasonably be
expected to impair the ability of the Borrower and its Subsidiaries to meet
their ongoing obligations;

 

(M)     any agreement in effect at the time such subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary other than Subsidiaries of such new
Subsidiary;

 

(N)      restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the Borrower that is not a Subsidiary Loan
Party;

 

(O)      customary restrictions on leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;

 

(P)       restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

 

(Q)       restrictions contained in any Permitted Receivables Document with
respect to any Special Purpose Receivables Subsidiary; or

 

(R)       any encumbrances or restrictions of the type referred to in
Sections 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (A) through (Q) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions prior to such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing.

 



 -95- 

 

 

SECTION 6.10.     Fiscal Year; Accounting. Permit its fiscal year to end on any
date other than the Saturday nearest September 30 in respect of any other year,
without prior notice to the Administrative Agent given concurrently with any
required notice to the SEC.

 

SECTION 6.11.     Qualified CFC Holding Companies. Permit any Qualified CFC
Holding Company to (a) create, incur or assume any Indebtedness or other
liability, or create, incur, assume or suffer to exist any Lien on, or sell,
transfer or otherwise dispose of, other than in a transaction permitted under
Section 6.05, any of the Equity Interests of a Foreign Subsidiary held by such
Qualified CFC Holding Company, or any other assets, or (b) engage in any
business or activity or acquire or hold any assets other than the Equity
Interests of one or more Foreign Subsidiaries of the Borrower and/or one or more
other Qualified CFC Holding Companies and the receipt and distribution of
dividends and distributions in respect thereof.

 

SECTION 6.12.     Rating. Exercise commercially reasonable efforts to maintain
corporate ratings from each of Moody’s and S&P for the Loans; provided that the
Term Facility need not be so rated prior to the consummation of the Acquisition.

 

ARTICLE VIA

Holdings Covenants

 

(a)       Holdings covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect (other than in respect of contingent
indemnification obligations for which no claim has been made) and until the
Commitments have been terminated and the Obligations (including principal of and
interest on each Loan, all fees and all other expenses or amounts payable under
any Loan Document) have been paid in full, unless the Required Lenders shall
otherwise consent in writing, (a) Holdings will not create, incur, assume or
permit to exist any Lien (other than Liens of a type described in
Section 6.02(d), (e) or (k)) on any of the Equity Interests issued by the
Borrower other than the Liens created under the Loan Documents, (b) Holdings
shall do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence; provided, that so long as no Default
or Event of Default exists or would result therefrom, Holdings may merge with
any other person, and (c) Holdings shall at all times own directly 100% of the
Equity Interests of the Borrower and shall not sell, transfer or otherwise
dispose of the Equity Interests in the Borrower.

 

ARTICLE VII

Events of Default

 

SECTION 7.01.     Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

 

(a)       any representation or warranty made or deemed made by Holdings, the
Borrower or any other Loan Party herein or in any other Loan Document or any
certificate or document delivered pursuant hereto or thereto shall prove to have
been false or misleading in any material respect when so made or deemed made;

 

(b)       default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;

 

(c)       default shall be made in the payment of any interest on any Loan or in
the payment of any fee or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;

 



 -96- 

 

 

(d)       default shall be made in the due observance or performance by
Holdings, the Borrower or any of the Subsidiaries of any covenant, condition or
agreement contained in Section 5.01(a), 5.05(a) or 5.08, 5.11 or in Article VI
or VIA;

 

(e)       default shall be made in the due observance or performance by
Holdings, the Borrower or any of the Subsidiaries of any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraphs (b), (c) and (d) above) and such default shall continue unremedied
for a period of 30 days (or 60 days if such default results solely from a
Foreign Subsidiary’s failure to duly observe or perform any such covenant,
condition or agreement) after notice thereof from the Administrative Agent to
the Borrower;

 

(f)        (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) Holdings, the Borrower or any of the Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided, that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

 

(g)       there shall have occurred a Change in Control;

 

(h)       an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of Holdings, the Borrower or any of the Subsidiaries, or of a
substantial part of the property or assets of Holdings, the Borrower or any
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, examiner, conservator or similar official for
Holdings, the Borrower or any of the Subsidiaries or for a substantial part of
the property or assets of Holdings, the Borrower or any of the Subsidiaries or
(iii) the winding-up or liquidation of Holdings, the Borrower or any Subsidiary
(except, in the case of any Subsidiary, in a transaction permitted by
Section 6.05); and such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

 

(i)        Holdings, the Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any of the Subsidiaries or for a substantial part of
the property or assets of Holdings, the Borrower or any Subsidiary, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due;

 

(j)         the failure by Holdings, the Borrower or any Subsidiary to pay one
or more final judgments aggregating in excess of $35 million (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 45 consecutive days;

 

(k)       (i) a trustee shall be appointed by a United States district court to
administer any Plan, (ii) an ERISA Event or ERISA Events shall have occurred
with respect to any Plan or Multiemployer Plan, (iii) the PBGC shall institute
proceedings (including giving notice of intent thereof) to terminate any Plan or
Plans, (iv) Holdings, the Borrower or any Subsidiary or any ERISA Affiliate
shall have been notified by the sponsor of a Multiemployer Plan that such
Multiemployer Plan is in reorganization or is being terminated, within the
meaning of Title IV of ERISA, or (v) Holdings, the Borrower or any Subsidiary
shall engage in any “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the IRS Code) involving any Plan; and in each case in
clauses (i) through (v) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect;

 



 -97- 

 

 

(l)        (i) any Loan Document shall for any reason be asserted in writing by
Holdings, the Borrower or any Subsidiary not to be a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to assets that are not immaterial
to Holdings, the Borrower and the Subsidiaries on a consolidated basis shall
cease to be, or shall be asserted in writing by the Borrower or any other Loan
Party not to be, a valid and perfected security interest (perfected as or having
the priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, except to the
extent that any such loss of perfection or priority results from the limitations
of foreign laws, rules and regulations as they apply to pledges of Equity
Interests in Foreign Subsidiaries or the application thereof, or from the
failure of the Administrative Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Collateral
Agreement or to file Uniform Commercial Code continuation statements or take the
actions described on Schedule 3.04 and except to the extent that such loss is
covered by a Lender’s title insurance policy and the Administrative Agent shall
be reasonably satisfied with the credit of such insurer, or (iii) the Guarantees
pursuant to the Security Documents by Holdings, the Borrower or the Subsidiary
Loan Parties of any of the Obligations shall cease to be in full force and
effect (other than in accordance with the terms thereof), or shall be asserted
in writing by Holdings or the Borrower or any Subsidiary Loan Party not to be in
effect or not to be legal, valid and binding obligations;

 

(m)       (i) the Obligations shall fail to constitute “Senior Debt” (or the
equivalent thereof) and “Designated Senior Debt” (or the equivalent thereof)
under the documentation governing any Indebtedness incurred pursuant to
Section 6.01(r) constituting subordinated Indebtedness, or (ii) the
subordination provisions thereunder shall be invalidated or otherwise cease, or
shall be asserted in writing by Holdings, the Borrower or any Subsidiary Loan
Party to be invalid or to cease to be legal, valid and binding obligations of
the parties thereto, enforceable in accordance with their terms; or

 

(n)       there shall occur and be continuing an “Event of Default” under and as
defined in the Revolving Credit Agreement;

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, but in each case subject to Section 4.03, the
Administrative Agent, at the request of the Required Lenders, shall, by notice
to the Borrower, take any or all of the following actions, at the same or
different times: (i) terminate forthwith the Commitments, and (ii) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding; and in any event with respect to the Borrower
described in paragraph (h) or (i) above, the Commitments shall automatically
terminate, and the principal of the Loans then outstanding, together with
accrued interest thereon and any unpaid accrued fees and all other liabilities
of the Borrower accrued hereunder and under any other Loan Document, shall
automatically become due, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding.

 

SECTION 7.02.     Exclusion of Immaterial Subsidiaries. Solely for the purposes
of determining whether an Event of Default has occurred under clause (h), (i) or
(l) of Section 7.01, any reference in any such clause to any Subsidiary shall be
deemed not to include any Immaterial Subsidiary affected by any event or
circumstance referred to in any such clause.

 



 -98- 

 

 

ARTICLE VIII

The Agents

 

SECTION 8.01.     Appointment.

 

(a)       Each Lender (in such capacity and on behalf of itself and its
Affiliates as potential counterparties to Swap Agreements) hereby irrevocably
designates and appoints the (A) Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, including as a Collateral
Agent for such Lender and the other Secured Parties (including the Revolving
Facility Secured Parties) under the Security Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto and (B) the Revolving Facility Collateral Agent as collateral
agent for such lender for purposes of the Security Documents. In addition, to
the extent required under the laws of any jurisdiction other than the United
States, each of the Lenders hereby grants to the Administrative Agent any
required powers of attorney to execute any Security Document governed by the
laws of such jurisdiction on such Lender’s behalf. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

 

(b)       In furtherance of the foregoing, each Lender (in such capacity and on
behalf of itself and its Affiliates as potential counterparties to Swap
Agreements) hereby appoints and authorizes the Collateral Agent to act as the
agent of such Lender for purposes of acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto and to enter into and take such action on its behalf under
the provisions of the Second Priority Intercreditor Agreement, the Senior Fixed
Collateral Intercreditor Agreement and the Senior Lender Intercreditor Agreement
and to exercise such powers and perform such duties as are expressly delegated
to the Collateral Agent by the terms of the Second Priority Intercreditor
Agreement, the Senior Fixed Collateral Intercreditor Agreement and the Senior
Lender Intercreditor Agreement, together with such other powers as are
reasonably incidental thereto. In this connection, the Collateral Agent (and any
Subagents appointed by the Collateral Agent pursuant to Section 8.02 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights or
remedies thereunder at the direction of the Collateral Agent) shall be entitled
to the benefits of this Article VIII (including, without limitation,
Section 8.07) as though the Collateral Agent (and any such Subagents) were an
“Agent” under the Loan Documents, as if set forth in full herein with respect
thereto.

 

(c)       Each Lender (in such capacity and on behalf of itself and its
Affiliates as potential counterparties to Swap Agreements) irrevocably
authorizes each of the Administrative Agent and the Collateral Agent, at its
option and in its discretion, (i) to release any Lien on any property granted to
or held by the Collateral Agent under any Loan Document (A) upon termination of
the Commitments and payment in full of all Obligations (other than contingent
indemnification obligations), (B) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (C) if approved, authorized or ratified in writing in accordance with
Section 9.08 hereof, (ii) to release any Subsidiary Loan Party from its
obligations under the Loan Documents if such person ceases to be a Subsidiary as
a result of a transaction permitted hereunder; and (iii) to subordinate any Lien
on any property granted to or held by the Collateral Agent under any Loan
Document to the holder of any Lien on such property that is permitted by
Section 6.02(i) and (j). Upon request by the Administrative Agent or the
Collateral Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s and the Collateral Agent’s authority to release its
interest in particular types or items of property, or to release any Subsidiary
Loan Party from its obligations under the Loan Documents.

 



 -99- 

 

 

(d)       In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, (i) the Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent and any
Subagents allowed in such judicial proceeding, and (B) to collect and receive
any monies or other property payable or deliverable on any such claims and to
distribute the same, and (ii) any custodian, receiver, assignee, trustee,
liquidator, examiner, sequestrator or other similar official in any such
judicial proceeding is hereby authorized by each Lender to make such payments to
the Administrative Agent and, if the Administrative Agent shall consent to the
making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

SECTION 8.02.     Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement and the other Loan Documents (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care. The Administrative Agent may also from time
to time, when the Administrative Agent deems it to be necessary or desirable,
appoint one or more trustees, co-trustees, collateral co-agents, collateral
subagents or attorneys-in-fact (each, a “Subagent”) with respect to all or any
part of the Collateral; provided, that no such Subagent shall be authorized to
take any action with respect to any Collateral unless and except to the extent
expressly authorized in writing by the Administrative Agent. Should any
instrument in writing from the Borrower or any other Loan Party be required by
any Subagent so appointed by the Administrative Agent to more fully or certainly
vest in and confirm to such Subagent such rights, powers, privileges and duties,
the Borrower shall, or shall cause such Loan Party to, execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. If any Subagent, or successor thereto, shall die, become incapable of
acting, resign or be removed, all rights, powers, privileges and duties of such
Subagent, to the extent permitted by law, shall automatically vest in and be
exercised by the Administrative Agent until the appointment of a new Subagent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent, attorney-in-fact or Subagent that it selects in
accordance with the foregoing provisions of this Section 8.02 in the absence of
the Administrative Agent’s gross negligence or willful misconduct.

 

SECTION 8.03.     Exculpatory Provisions. Neither any Agent or its Affiliates
nor any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agents under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) the Administrative Agent shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
person serving as the Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until written notice describing such
Default or Event of Default is given to the Administrative Agent by the Borrower
or a Lender. The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document, (ii)
the contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or the creation, perfection or priority of any Lien purported to be
created by the Security Documents, (v) the value or the sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 



 -100- 

 

 

SECTION 8.04.     Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) or conversation believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan hereunder, that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan. The Administrative Agent may consult with legal counsel
(including counsel to Holdings or the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or, if
so specified by this Agreement, all or other Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, if so specified by this Agreement, all or other Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

 

SECTION 8.05.     Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default unless the Administrative Agent has received written notice from a
Lender, Holdings or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default.” In the event that the Administrative Agent receives such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all or other Lenders); provided, that unless and
until the Administrative Agent shall have received such directions, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the Lenders.

 

SECTION 8.06.     Non-Reliance on Agents and Other Lenders. Each Lender
expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender. Each Lender represents to the Agents that
it has, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

 



 -101- 

 

 

SECTION 8.07.     Indemnification. The Lenders agree to indemnify each Agent in
its capacity as such (to the extent not reimbursed by Holdings or the Borrower
and without limiting the obligation of Holdings or the Borrower to do so), in
the amount of its pro rata share (based on its outstanding Loans), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents (including, without limitation, the Second Priority Intercreditor
Agreement, the Senior Fixed Collateral Intercreditor Agreement and the Senior
Lender Intercreditor Agreement) or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct. The failure of any
Lender to reimburse any Agent, promptly upon demand for its ratable share of any
amount required to be paid by the Lenders to such Agent as provided herein shall
not relieve any other Lender of its obligation hereunder to reimburse such Agent
for its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse such Agent for such other Lender’s
ratable share of such amount. The agreements in this Section shall survive the
payment of the Loans and all other amounts payable hereunder.

 



SECTION 8.08.     Agent in Its Individual Capacity. Each Agent and its
affiliates may make loans to, accept deposits from, and generally engage in any
kind of business with any Loan Party as though such Agent were not an Agent.
With respect to its Loans made or renewed by it, each Agent shall have the same
rights and powers under this Agreement and the other Loan Documents as any
Lender and may exercise the same as though it were not an Agent, and the terms
“Lender” and “Lenders” shall include each Agent in its individual capacity.

 

SECTION 8.09.     Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 7.01(b), (c),
(h) or (i) shall have occurred and be continuing) be subject to approval by the
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
retiring Administrative Agent shall, on behalf of the Lenders, appoint a
successor agent which shall (unless an Event of Default under Section 7.01(b),
(c), (h) or (i) shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed).
After any retiring Administrative Agent’s resignation as Administrative Agent,
the provisions of this Section 8.09 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

 



 -102- 

 

 

SECTION 8.10.     Agents and Arrangers. None of the Joint Lead Arrangers shall
have any duties or responsibilities hereunder in its capacity as such.

 

SECTION 8.11.     Certain ERISA Matters.

 

(a)       Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

 

(i)          such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

(ii)         the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)       In addition, unless either (1) sub-clause (i) in the immediately
preceding paragraph is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding paragraph, such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).To the extent the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing is not
reimbursed and indemnified by the Borrower, the Lenders severally agree to
reimburse and indemnify the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, in proportion to their respective “pro rata
shares” (determined as set forth below) for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by the Administrative Agent (or such sub-agent) or
such Related Party in performing its duties hereunder or under any other Loan
Document or in any way relating to or arising out of this Agreement or any other
Loan Document; provided, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or such Related Party’s, as applicable, gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). For purposes of this paragraph, a Lender’s
“pro rata share” shall be determined based upon its share of the sum of, without
duplication, outstanding Loans, in each case, at the time (or most recently
outstanding and in effect).

 



 -103- 

 

 

ARTICLE IX

Miscellaneous

 

SECTION 9.01.     Notices; Communications.

 

(a)       Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 9.01(b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

 

(i)          if to any Loan Party or to the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such person on Schedule 9.01; and

 

(ii)         if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

(b)       Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

(c)       Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received.
Notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in Section 9.01(b) above shall be effective as provided in such
Section 9.01(b).

 

(d)       Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.

 

(e)       Documents required to be delivered pursuant to Section 5.04 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically (including as set forth in Section 9.17)
and if so delivered, shall be deemed to have been delivered on the date (i) on
which the Borrower posts such documents, or provides a link thereto on the
Borrower’s website on the Internet at the website address listed on
Schedule 9.01, or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided, that (A) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender, and (B) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the certificates required by Section 5.04(c) to the Administrative Agent.
Except for such certificates required by Section 5.04(c), the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

 



 -104- 

 

 

SECTION 9.02.     Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans and the execution and delivery of
the Loan Documents, regardless of any investigation made by such persons or on
their behalf, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not been terminated. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, and the
termination of the Commitments or this Agreement.

 

SECTION 9.03.     Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrower and the Administrative Agent
and when the Administrative Agent shall have been notified by each Lender (or
otherwise received evidence satisfactory to the Administrative Agent) that such
Lender has executed it and thereafter shall be binding upon and inure to the
benefit of Holdings, the Borrower, the Administrative Agent and each Lender and
their respective permitted successors and assigns.

 

SECTION 9.04.     Successors and Assigns.

 

(a)       The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement or the other Loan Documents.

 

(b)       (i) Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

 

(A)       the Borrower; provided, that no consent of the Borrower shall be
required for an assignment to a Lender, an affiliate of a Lender, an Approved
Fund (as defined below) or, if an Event of Default under Sections 7.01(b), (c),
(h) or (i) has occurred and is continuing, any other person; and

 

(B)       the Administrative Agent; provided, that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)       except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than,
with respect to the Initial Euro Term Loans, €1.0 million and, with respect to
the Initial Sterling Term Loans, £1.0 million, unless each of the Borrower and
the Administrative Agent otherwise consent; provided, that (1) no such consent
of the Borrower shall be required if an Event of Default under Sections 7.01(b),
(c), (h) or (i) has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds (with
simultaneous assignments to or by two or more Related Funds shall be treated as
one assignment), if any;

 



 -105- 

 

 

(B)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

 

(C)       the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms; and

 

(D)       the Assignee shall not be the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

 

Notwithstanding anything herein (including in clause (A) above) or in any other
Loan Document to the contrary, no Lender shall affect any assignment with
respect to the Initial Term Facilities or the Backstop Facilities during the
Certain Funds Period (other than an assignment to Goldman Sachs International
Bank, Goldman Sachs Lending Partners, Wells Fargo Securities International
Limited, Wells Fargo Securities, LLC or to those banks, financial institutions
or other institutional lenders that have been agreed by the Borrower and the
Joint Lead Arrangers prior to the Effective Date) without the Borrower’s prior
written consent in the Borrower’s sole discretion.

 

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. Notwithstanding the foregoing, no Lender shall be permitted to assign
or transfer any portion of its rights and obligations under this Agreement to an
Ineligible Institution without the prior written consent of the Borrower.

 

(iii)       Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) below, from and after the effective date specified in each
Assignment and Acceptance the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 9.04.

 

(iv)       The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)       Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), all applicable tax forms, the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall promptly accept such Assignment and Acceptance and record the information
contained therein in the Register. No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this paragraph (b)(v).

 



 -106- 

 

 

(c)       (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided, that (x) such agreement may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that (1) requires the consent of each
Lender directly affected thereby pursuant to Section 9.04(a)(i) or clauses (i),
(ii), (iii), (iv), (v) or (vi) of the first proviso to Section 9.08(b) and
(2) directly affects such Participant and (y) no other agreement with respect to
amendment, modification or waiver may exist between such Lender and such
Participant. Subject to paragraph (c)(ii) of this Section 9.04, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 9.04. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.06 as though it were a Lender, provided such Participant shall be
subject to Section 2.18(c) as though it were a Lender.

 

(ii)       A Participant shall not be entitled to receive any greater payment
under Section 2.15, 2.16 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant shall not be entitled to the
benefits of Section 2.17 to the extent such Participant fails to comply with
Section 2.17(e) and (f) as though it were a Lender.

 

(d)       Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided, that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or Assignee for such Lender as a party
hereto.

 

(e)       The Borrower, upon receipt of written notice from the relevant Lender,
agrees to issue Notes to any Lender requiring Notes to facilitate transactions
of the type described in paragraph (d) above.

 

(f)       Notwithstanding the foregoing, any Conduit Lender may assign any or
all of the Loans it may have funded hereunder to its designating Lender without
the consent of the Borrower or the Administrative Agent. Each of Holdings, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto and each Loan Party for any loss, cost, damage
or expense arising out of its inability to institute such a proceeding against
such Conduit Lender during such period of forbearance.

 

(g)       If the Borrower wishes to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the Administrative Agent and subject to at least three Business Days’
advance notice to the Lenders under such Facility, instead of prepaying the
Loans or reducing or terminating the Commitments to be replaced, to (i) require
the Lenders under such Facility to assign such Loans or Commitments to the
Administrative Agent or its designees and (ii) amend the terms thereof in
accordance with Section 9.08 (with such replacement, if applicable, being deemed
to have been made pursuant to Section 9.08(d)). Pursuant to any such assignment,
all Loans and Commitments to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrower), accompanied by payment of any
accrued interest and fees thereon and any other amounts owing pursuant to
Section 9.05(b). By receiving such purchase price, the Lenders under such
Facility shall automatically be deemed to have assigned the Loans or Commitments
under such Facility pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

 



 -107- 

 

 

(h)       Notwithstanding the foregoing, no assignment may be made to an
Ineligible Institution without the prior written consent of the Borrower.

 

SECTION 9.05.     Expenses; Indemnity.

 

(a)       The Borrower agrees to pay (i) all reasonable out-of-pocket expenses
(including Other Taxes) incurred by the Administrative Agent in connection with
the preparation of this Agreement and the other Loan Documents, or by the
Administrative Agent in connection with the syndication of the Commitments or
the administration of this Agreement (including expenses incurred in connection
with due diligence and initial and ongoing Collateral examination to the extent
incurred with the reasonable prior approval of the Borrower and the reasonable
fees, disbursements and charges for no more than one counsel in each
jurisdiction where Collateral is located) or in connection with the
administration of this Agreement and any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the Transactions hereby
contemplated shall be consummated), including the reasonable fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent and the Joint Lead Arrangers and Allen & Overy LLP, special U.K. counsel
for the Administrative Agent and the Joint Lead Arrangers, and, if necessary,
the reasonable fees, charges and disbursements of one local counsel per
jurisdiction, and (ii) all out-of-pocket expenses (including Other Taxes)
incurred by the Administrative Agent or any Lender in connection with the
enforcement or protection of their rights in connection with this Agreement and
the other Loan Documents, in connection with the Loans made hereunder, including
the fees, charges and disbursements of counsel for the Administrative Agent
(including any special and local counsel).

 

(b)       The Borrower agrees to indemnify the Administrative Agent, the Agents,
the Joint Lead Arrangers, each Lender, each of their respective Affiliates and
each of their respective directors, trustees, officers, employees, agents,
trustees and advisors (each such person being called an “Indemnitee”) against,
and to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements (except the allocated costs of in-house counsel), incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document (including, without limitation, the Second Priority Intercreditor
Agreement, the Senior Fixed Collateral Intercreditor Agreement and the Senior
Lender Intercreditor Agreement) or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby, (ii) the use of the proceeds of the
Loans, or (iii) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by Holdings,
the Borrower or any of their subsidiaries or Affiliates; provided, that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee (for
purposes of this proviso only, each of the Administrative Agent, the Joint Lead
Arrangers or any Lender shall be treated as several and separate Indemnitees,
but each of them together with its respective Related Parties, shall be treated
as a single Indemnitee). Subject to and without limiting the generality of the
foregoing sentence, the Borrower agrees to indemnify each Indemnitee against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel or consultant
fees, charges and disbursements (limited to not more than one counsel, plus, if
necessary, one local counsel per jurisdiction) (except the allocated costs of
in-house counsel), incurred by or asserted against any Indemnitee arising out
of, in any way connected with, or as a result of (A) any claim related in any
way to Environmental Laws and Holdings, the Borrower or any of their
Subsidiaries, or (B) any actual or alleged presence, Release or threatened
Release of Hazardous Materials at, under, on or from any Real Property;
provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or any of its Related Parties. None of the Indemnitees (or any
of their respective affiliates) shall be responsible or liable to the Funds,
Holdings, the Borrower or any of their respective subsidiaries, Affiliates or
stockholders or any other person or entity for any special, indirect,
consequential or punitive damages, which may be alleged as a result of the
Facilities or the Transactions. The provisions of this Section 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent or any Lender.
All amounts due under this Section 9.05 shall be payable on written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

 



 -108- 

 

 

(c)       Except as expressly provided in Section 9.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to
Section 2.17, this Section 9.05 shall not apply to Taxes.

 

(d)       To the fullest extent permitted by applicable law, Holdings and the
Borrower shall not assert, and hereby waive, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)       The agreements in this Section 9.05 shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations and the termination of this Agreement.

 

SECTION 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, subject to Section 4.03, each Lender is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender to or for the credit or the account of Holdings, the Borrower or any
Subsidiary against any of and all the obligations of Holdings or the Borrower
now or hereafter existing under this Agreement or any other Loan Document held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or such other Loan Document and although the
obligations may be unmatured. The rights of each Lender under this Section 9.06
are in addition to other rights and remedies (including other rights of set-off)
that such Lender may have.

 

SECTION 9.07.     Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

 

SECTION 9.08.     Waivers; Amendment.

 

(a)       No failure or delay of the Administrative Agent or any Lender in
exercising any right or power hereunder or under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by Holdings, the Borrower or any other Loan Party therefrom
shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on Holdings, the Borrower or any other Loan Party in any case shall entitle such
person to any other or further notice or demand in similar or other
circumstances.

 



 -109- 

 

 

(b)       Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by Holdings, the Borrower and the Required
Lenders, and (z) in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by each party thereto and the
Administrative Agent (or, in the case of any Security Documents, the Collateral
Agent if so provided therein) and consented to by the Required Lenders;
provided, however, that no such agreement shall

 

(i)          decrease or forgive the principal amount of, or extend the final
maturity of, or decrease the rate of interest on, any Loan without the prior
written consent of each Lender directly affected thereby,

 

(ii)         increase or extend the Commitment of any Lender or decrease any
fees of any Lender without the prior written consent of such Lender (it being
understood that waivers or modifications of conditions precedent, covenants,
Defaults or Events of Default or of a mandatory reduction in the aggregate
Commitments shall not constitute an increase of the Commitments of any Lender),

 

(iii)        extend or waive any Term Loan Installment Date or reduce the amount
due on any Term Loan Installment Date or extend any date on which payment of
interest on any Loan or any fees is due, without the prior written consent of
each Lender adversely affected thereby,

 

(iv)        amend the provisions of Section 5.02 of the Collateral Agreement in
a manner that would by its terms alter the pro rata sharing of payments required
thereby, without the prior written consent of each Lender adversely affected
thereby,

 

(v)         amend or modify the provisions of this Section 9.08 or the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Closing Date),

 

(vi)        release all or substantially all the Collateral or release any of
Holdings, the Borrower or all or substantially all of the Subsidiary Loan
Parties from their respective Guarantees under the Collateral Agreement, unless,
in the case of a Subsidiary Loan Party, all or substantially all the Equity
Interests of such Subsidiary Loan Party is sold or otherwise disposed of in a
transaction permitted by this Agreement, without the prior written consent of
each Lender;

 

(vii)       effect any waiver, amendment or modification that by its terms
adversely affects the rights in respect of payments or collateral of Lenders
participating in any Facility differently from those of Lender participating in
another Facility, without the consent of the majority-in-interest of the Lenders
participating in the adversely affected Facility (it being agreed that the
Required Lenders may waive, in whole or in part, any prepayment or Commitment
reduction required by Section 2.11 so long as the application of any prepayment
or Commitment reduction still required to be made is not changed);

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent acting as such at the
effective date of such agreement, as applicable. Each Lender shall be bound by
any waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any assignee of
such Lender.

 



 -110- 

 

 

(c)       Without the consent of any Joint Lead Arranger or Lender, the Loan
Parties and the Administrative Agent may (in their respective sole discretion,
or shall, to the extent required by any Loan Document) enter into any amendment,
modification or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable law.

 

(d)       Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent, Holdings and the Borrower (a) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Loans and the accrued interest and fees in
respect thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

 

(e)       Notwithstanding the foregoing, (i) this Agreement and the other Loan
Documents may be amended (or amended and restated) with written consent of the
Administrative Agent and the Borrower in order to make modification contemplated
by the terms of the Fee Letters and (ii) technical and conforming modifications
to the Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental Term
Loan Commitments on substantially the same basis as the Loans.

 

SECTION 9.09.     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the applicable interest rate, together with all
fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender, shall exceed the maximum lawful rate (the
“Maximum Rate”) that may be contracted for, charged, taken, received or reserved
by such Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided, that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.

 

SECTION 9.10.     Entire Agreement. This Agreement, the other Loan Documents and
the agreements regarding certain fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letters shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

SECTION 9.11.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

SECTION 9.12.     Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 



 -111- 

 

 

SECTION 9.13.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission (or other electronic transmission pursuant to
procedures approved by the Administrative Agent) shall be as effective as
delivery of a manually signed original.

 

SECTION 9.14.     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.15.     Jurisdiction; Consent to Service of Process.

 

(a)       Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof (collectively, “New York
Courts”), in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or any of the
other Loan Documents in the courts of any jurisdiction, except that each of the
Loan Parties agrees that (a) it will not bring any such action or proceeding in
any court other than New York Courts (it being acknowledged and agreed by the
parties hereto that any other forum would be inconvenient and inappropriate in
view of the fact that more of the Lenders who would be affected by any such
action or proceeding have contacts with the State of New York than any other
jurisdiction), and (b) in any such action or proceeding brought against any Loan
Party in any other court, it will not assert any cross-claim, counterclaim or
setoff, or seek any other affirmative relief, except to the extent that the
failure to assert the same will preclude such Loan Party from asserting or
seeking the same in the New York Courts.

 

(b)       Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

SECTION 9.16.     Confidentiality. Each of the Lenders and each of the Agents
agrees that it shall maintain in confidence any information relating to
Holdings, the Borrower and any Subsidiary furnished to it by or on behalf of
Holdings, the Borrower or any Subsidiary (other than information that (a) has
become generally available to the public other than as a result of a disclosure
by such party, (b) has been independently developed by such Lender or such Agent
without violating this Section 9.16 or (c) was available to such Lender or such
Agent from a third party having, to such person’s knowledge, no obligations of
confidentiality to Holdings, the Borrower or any other Loan Party) and shall not
reveal the same other than to its directors, trustees, officers, employees and
advisors with a need to know or to any person that approves or administers the
Loans on behalf of such Lender (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 9.16),
except: (A) to the extent necessary to comply with law or any legal process or
the requirements of any Governmental Authority, the National Association of
Insurance Commissioners or of any securities exchange on which securities of the
disclosing party or any Affiliate of the disclosing party are listed or traded,
(B) as part of normal reporting or review procedures to, or examinations by,
Governmental Authorities or self-regulatory authorities, including the National
Association of Insurance Commissioners or the National Association of Securities
Dealers, Inc., (C) to its parent companies, Affiliates or auditors (so long as
each such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (D) in order to enforce its rights under any
Loan Document in a legal proceeding, (E) to any pledge under Section 9.04(d) or
any other prospective assignee of, or prospective Participant in, any of its
rights under this Agreement (so long as such person shall have been instructed
to keep the same confidential in accordance with this Section 9.16) and (F) to
any direct or indirect contractual counterparty in Swap Agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 9.16).

 



 -112- 

 

 

The Borrower, in respect of the Agents and the Lenders, and the Agents and the
Lenders, in respect of the Borrower, the Target and their respective
Subsidiaries and other Affiliates, may not issue any press release or make any
public announcement which references the other relevant party in the context of
the Acquisition except with the applicable party’s prior written consent, such
consent not to be unreasonably withheld or delayed and not to be required in the
case of references required by the Takeover Rules or applicable laws or
regulations in relation to the Acquisition or the rules of any securities
exchange or regulatory authority (but the parties shall use all reasonable
endeavors to consult with each other prior to making any such press release or
public announcement).

 

SECTION 9.17.     Platform; Borrower Materials. The Borrower hereby acknowledges
that (a) the Administrative Agent and/or the Joint Lead Arrangers will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (i) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof, (ii) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers and the Lenders to treat such Borrower Materials
as either publicly available information or not material information (although
it may be sensitive and proprietary) with respect to the Borrower or its
securities for purposes of United States Federal and state securities laws,
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (iv) the
Administrative Agent and the Joint Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

 

SECTION 9.18.     Release of Liens and Guarantees. In the event that any Loan
Party conveys, sells, leases, assigns, transfers or otherwise disposes of all or
any portion of any of the Equity Interests or assets of any Subsidiary Loan
Party to a person that is not (and is not required to become) a Loan Party in a
transaction not prohibited by Section 6.05, the Collateral Agent shall promptly
(and the Lenders hereby authorize the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by Holdings or the
Borrower and at the Borrower’s expense to release any Liens created by any Loan
Document in respect of such Equity Interests or assets, and, in the case of a
disposition of the Equity Interests of any Subsidiary Loan Party in a
transaction permitted by Section 6.05 and as a result of which such Subsidiary
Loan Party would cease to be a Subsidiary, terminate such Subsidiary Loan
Party’s obligations under its Guarantee. In addition, the Collateral Agent
agrees to take such actions as are reasonably requested by Holdings or the
Borrower and at the Borrower’s expense to terminate the Liens and security
interests created by the Loan Documents when all the Obligations (other than
contingent indemnification Obligations) are paid in full and all Commitments are
terminated. Any representation, warranty or covenant contained in any Loan
Document relating to any such Equity Interests, asset or subsidiary of Holdings
shall no longer be deemed to be made once such Equity Interests or asset is so
conveyed, sold, leased, assigned, transferred or disposed of.

 

SECTION 9.19.     PATRIOT Act Notice. Each Lender that is subject to the PATRIOT
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the PATRIOT Act.

 



 -113- 

 

 

SECTION 9.20.     Intercreditor Agreements and Collateral Agreement. Each Lender
hereunder (a) consents to the priority and/or subordination of Liens provided
for in the Second Priority Intercreditor Agreement, (b) consents to the priority
and/or subordination of Liens provided for in the Senior Lender Intercreditor
Agreement, (c) consents to the priority and/or subordination of Liens provided
for in the Senior Fixed Collateral Intercreditor Agreement, (d) agrees that it
will be bound by and will take no actions contrary to the provisions of the
Second Priority Intercreditor Agreement, the Senior Lender Intercreditor
Agreement or the Senior Fixed Collateral Intercreditor Agreement, (e) authorizes
and instructs the Collateral Agent to enter into the Term Loan Joinder to Second
Priority Intercreditor Agreement on behalf of itself and such Lender,
(f) authorizes and instructs the Administrative Agent and the Collateral Agent
to enter into the Term Loan Joinder to Senior Lender Intercreditor Agreement on
behalf of itself and such Lender, (g) authorizes and instructs the
Administrative Agent and the Collateral Agent to enter into the Term Loan
Joinder to Senior Fixed Collateral Intercreditor Agreement and (h) consents to
entering into the First Lien Guarantee and Collateral Agreement in the form of
Exhibit E herein. The foregoing provisions are intended as an inducement to the
Lenders to extend credit and such Lenders are intended third party beneficiaries
of such provisions and the provisions of the Second Priority Intercreditor
Agreement, the Senior Lender Intercreditor Agreement and the Senior Fixed
Collateral Intercreditor Agreement.

 

SECTION 9.21.     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[SIGNATURE PAGES FOLLOW]

 

 -114- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

  BERRY GLOBAL GROUP, INC.       By: /s/ Mark W. Miles     Name: Mark W. Miles  
  Title: Chief Financial Officer and Treasurer         BERRY GLOBAL, INC.      
By: /s/ Mark W. Miles     Name: Mark W. Miles     Title: Chief Financial Officer
and Treasurer

 

[Signature Page to the Term Loan Credit Agreement]

 

 -115- 

 

 

  GOLDMAN SACHS BANK USA,   as Administrative Agent, Collateral Agent and as a
Lender         By: /s/ Robert Ehudin     Name: Robert Ehudin     Title:
Authorized Signatory

 

[Signature Page to the Term Loan Credit Agreement]

 



 -116- 

 





 

  Goldman Sachs Lending Partners, LLC, as   a Lender         By: /s/ Robert
Ehudin     Name: Robert Ehudin     Title: Authorized Signatory

 

[Signature Page to the Term Loan Credit Agreement]

 



 -117- 

 





 

  Wells Fargo Bank, National Association, as   a Lender         By: /s/ Kay
Reedy     Name: Kay Reedy     Title: Managing Director

 

[Signature Page to the Term Loan Credit Agreement]

 



 -118- 

 





 

EXHIBIT A

[FORM OF]
ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex I attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all such outstanding rights
and obligations of the Assignor under the respective facilities identified below
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 



  1. Assignor:             2. Assignee:       [and is an Affiliate/Approved Fund
of [Identify Lender]]         3. Borrower:           4. Administrative
Agent:  Goldman Sachs Bank USA, as Administrative Agent under the Credit
Agreement         5. Credit Agreement:  Term Loan Credit Agreement dated as of
March [8], 2019 (as amended, restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”), among BERRY GLOBAL GROUP,
INC. (formerly known as Berry Plastics Group, Inc.), a Delaware corporation
(“Holdings”), BERRY GLOBAL, INC. (formerly known as Berry Plastics Holding
Corporation), a Delaware corporation (the “Borrower”), the LENDERS party thereto
from time to time and Goldman Sachs Bank USA, as administrative agent and
collateral agent (in such capacities, the “Administrative Agent”) for the
Lenders.         6. Assigned Interest:



  

A-1 

 

  

Facility Assigned   Aggregate Amount of
Commitment/Loans
for all Lenders   Amount of
Commitment/Loans
Assigned   Percentage Assigned
of
Commitment/Loans1 Term Loans           %

 

Effective Date: ____________ __, 20__. [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 



 

 



1Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 



A-2 

 

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

  

  ASSIGNOR [NAME OF ASSIGNOR]         By:       Title:         ASSIGNEE [NAME OF
ASSIGNEE]       By:       Title:

 

Consented2 to and accepted:

 

GOLDMAN SACHS BANK USA

AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT

 

By:       Name:     Title:  

 



 

 



2Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

 

A-3 

 

 

[Consented3 to:]

 

BERRY GLOBAL, INC.

 

By:       Title:  

 



 

 



3Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

 

A-4 

 

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.       Representations and Warranties.

 

1.1       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby, and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document or any other instrument or document
furnished pursuant thereto (other than this Assignment and Acceptance) or any
collateral thereunder, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any other instrument
or document furnished in connection therewith or any collateral thereunder,
(iii) the financial condition of Holdings, Borrower, any of its Subsidiaries or
Affiliates or any other person obligated in respect of any Loan Document, (iv)
any requirements under applicable law for the Assignee to become a lender under
the Credit Agreement or to charge interest at the rate set forth therein from
time to time or (v) the performance or observance by Holdings, Borrower, any of
its Subsidiaries or Affiliates or any other person of any of their respective
obligations under any Loan Document or any other instrument or document
furnished pursuant thereto .

 

1.2.       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) attached to this
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to Section 9.4(b) and any other terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender and, based on such documentation and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (ii) it appoints and
authorizes the Administrative Agent to take such action on its behalf and to
exercise such powers and discretion under the Credit Agreement, the other Loan
Documents or any other instrument or document furnished pursuant hereto and
thereto as are delegated to the Administrative Agent, by the terms thereof,
together with such powers as a reasonably incidental thereto, and (iii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

 

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

 

A-5 

 

 

3.       General Provisions. This Assignment and Acceptance shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Acceptance may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Acceptance
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-6 

 

 

EXHIBIT B

[FORM OF]

SOLVENCY CERTIFICATE

 

This Certificate is being delivered pursuant to Section 4.01(v) of the Term Loan
Credit Agreement dated as of March [8], 2019 (the “Credit Agreement”), among
Berry Global Group, Inc. (formerly known as Berry Plastics Holding Corporation),
a Delaware corporation (“Holdings”), Berry Global, Inc. (formerly known as Berry
Plastics Group, Inc.), a Delaware corporation (the “Borrower”), the lenders
party thereto from time to time and Goldman Sachs Bank USA, as collateral agent
and administrative agent (in such capacities, the “Administrative Agent”) for
the Lenders. Terms defined in the Credit Agreement are used herein with the same
meaning.

 

I, [ ], hereby certify that I am the Chief Financial Officer of the Borrower and
that I am knowledgeable of the financial and accounting matters of the Borrower
and its Subsidiaries, the Credit Agreement and the covenants and representations
(financial or otherwise) contained therein and that, as such, I am authorized to
execute and deliver this Certificate on behalf of the Borrower. I further
certify, in my capacity as Chief Financial Officer of the Borrower, and not
individually, as follows:

 

Immediately after giving effect to the Transactions on the Effective Date, (i)
the fair value of the assets of the Borrower (individually) and Holdings, the
Borrower and its Subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower (individually) and Holdings, the Borrower and its Subsidiaries
on a consolidated basis, respectively; (ii) the present fair saleable value of
the property of the Borrower (individually) and Holdings, the Borrower and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of the Borrower (individually) and
Holdings, the Borrower and its Subsidiaries on a consolidated basis,
respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Borrower (individually) and Holdings, the Borrower and its
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower (individually)
and Holdings, the Borrower and its Subsidiaries on a consolidated basis will not
have unreasonably small capital with which to conduct the businesses in which
they are engaged as such businesses are now conducted and are proposed to be
conducted following the Effective Date.

 

I represent the foregoing information is provided to the best of my knowledge
and belief and execute this Certificate this [ ] day of [ ], 20__.

 

  By:       Name:     Title:

 

B-1

 

 

EXHIBIT C

[FORM OF]
BORROWING REQUEST

 

Goldman Sachs Bank USA, as Administrative Agent
200 West Street
New York, NY 10282

 

Ladies and Gentlemen:

 

Reference is made to the proposed Term Loan Credit Agreement dated as of March
[8], 2019 (as amended, restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among BERRY GLOBAL GROUP, INC. (formerly
known as Berry Plastics Holding Corporation), a Delaware corporation
(“Holdings”), BERRY GLOBAL, INC. (formerly known as Berry Plastics Group, Inc.),
a Delaware corporation (the “Borrower”), the LENDERS party thereto from time to
time and Goldman Sachs Bank USA, as administrative agent and collateral agent
(in such capacities, the “Administrative Agent”) for the Lenders. Terms defined
in the Credit Agreement are used herein with the same meanings. This notice
constitutes a Borrowing Request and the Borrower hereby requests Borrowing under
the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to such Borrowing requested hereby:

 

For a Term Borrowing,

 



  (1) Facility:               (2) Aggregate Amount and Currency of Borrowing:  
  (3) Date of Borrowing (which shall be a Business Day):     (4) Type of
Borrowing (ABR or Eurocurrency):     (5) Interest Period (if a Eurocurrency
Borrowing)4:           (6)

Location and number of Borrower’s account with the Administrative Agent to which
proceeds of Borrowing are to be disbursed:



 

The Borrower named below hereby represents and warrants that as of the Closing
Date, (a) the representations and warranties set forth in Article III of the
Credit Agreement shall be true and correct in all material respects as of such
date, in each case, with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date) and (b)
immediately after giving effect to the Borrowing, no Event of Default or Default
shall have occurred and be continuing or would result therefrom.

 

[Signature Page Follows]

 



 

 



4Which must comply with the definition of “Interest Period”

 



C-1

 



 



  Very truly yours,

BERRY GLOBAL, INC.

 

By:       Name:     Title:

 



C-2

 

 

EXHIBIT D

[Reserved.]

 

D-1

 

 

EXHIBIT E

[FORM OF]

COLLATERAL AGREEMENT

 

[See attached.]

 

E-1

 



 

 

 

TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT

 

dated and effective as of

 

[    ], 2019

 

Among

 

BERRY GLOBAL GROUP, INC.,

 

BERRY GLOBAL, INC.,

 

each Subsidiary of the Company

identified herein,

 

and

 

[    ],

as Collateral Agent,

 

 

 

 

   

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I DEFINITIONS 1       Section 1.01. Credit Agreement 1
Section 1.02. Other Defined Terms 2       ARTICLE II GUARANTEE 5       Section
2.01. Guarantee 5 Section 2.02. Guarantee of Payment 6 Section 2.03. No
Limitations, Etc. 6 Section 2.04. Reinstatement 7 Section 2.05. Agreement To
Pay; Contribution; Subrogation 7 Section 2.06. Information 8 Section 2.07.
Maximum Liability 8 Section 2.08. Payment Free and Clear of Taxes 8 Section
2.09. No Foreign Guarantee of U.S. Obligations 8       ARTICLE III PLEDGE OF
SECURITIES 9       Section 3.01. Pledge 9 Section 3.02. Section 3.02. Delivery
of the Pledged Collateral 10 Section 3.03. Representations, Warranties and
Covenants 10 Section 3.04. Registration in Nominee Name; Denominations 12
Section 3.05. Section 3.05. Voting Rights; Dividends and Interest, Etc. 12      
ARTICLE IV SECURITY INTERESTS IN OTHER PERSONAL PROPERTY 14       Section 4.01.
Security Interest 14 Section 4.02. Representations and Warranties 16 Section
4.03. Covenants 18 Section 4.04. Other Actions 20 Section 4.05. Covenants
Regarding Patent, Trademark and Copyright Collateral 21       ARTICLE V
REMEDIES; APPLICATION OF PROCEEDS 23       Section 5.01. Remedies Upon Default
23 Section 5.02. Apportionment, Application, and Reversal of Payments 24 Section
5.03. Securities Act, Etc 26       ARTICLE VI INDEMNITY, SUBROGATION AND
SUBORDINATION 26       Section 6.01. Indemnity 26 Section 6.02. Contribution and
Subrogation 27 Section 6.03. Subordination; Subrogation 27

 



 -i- 

 

 

  Page     ARTICLE VII MISCELLANEOUS 29       Section 7.01. Notices 29 Section
7.02. Security Interest Absolute 29 Section 7.03. Limitation By Law 29 Section
7.04. Binding Effect; Several Agreement 29 Section 7.05. Successors and Assigns
29 Section 7.06. Administrative Agent’s and Collateral Agent’s Fees and
Expenses; Indemnification 30 Section 7.07. Collateral Agent Appointed
Attorneys-in-Fact 31 Section 7.08. GOVERNING LAW 31 Section 7.09. Waivers;
Amendment 32 Section 7.10. WAIVER OF JURY TRIAL 32 Section 7.11. Severability 32
Section 7.12. Counterparts 32 Section 7.13. Headings 32 Section 7.14.
Jurisdiction; Consent to Service of Process 33 Section 7.15. Termination or
Release 33 Section 7.16. Additional Subsidiaries 34 Section 7.17. Right of
Set-off 34 Section 7.18. Intercreditor Agreements 34

 

Schedules           Schedule I Subsidiary Parties   Schedule II Pledged Stock;
Debt Securities   Schedule III Intellectual Property         Exhibits          
Exhibit A Form of Supplement to the Guarantee and Collateral Agreement  

 

 -ii- 

 

 

TERM LOAN GUARANTEE AND COLLATERAL AGREEMENT, dated and effective as of [    ],
2019 (this “Agreement”), among BERRY GLOBAL GROUP, INC. (formerly Berry Plastics
Group, Inc.), a Delaware corporation (“Holdings”), BERRY GLOBAL, INC. (formerly
Berry Plastics Holdings Corporation), a Delaware corporation (the “Company”),
each Subsidiary of the Company identified herein as a party or that becomes a
party hereto pursuant to Section 7.16 (each, a “Subsidiary Party”), and [    ],
as collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties (as defined below).

 

WHEREAS, Holdings, the Company, the lenders party thereto from time to time and
[    ], as administrative agent for such lenders (the “Administrative Agent”),
are parties to that certain Term Loan Credit Agreement dated as of [    ], 2019
(the “Credit Agreement”);

 

[WHEREAS, on the Closing Date (as defined in the Credit Agreement), the Borrower
shall acquire (the “Acquisition”), directly or indirectly, 100% of the
outstanding shares of RPC Global plc, a public limited company incorporated in
England and Wales (the “Target”), which may be effected by means of a Scheme (as
defined in the Credit Agreement) under which the Target Shares will be cancelled
(or transferred) and the Borrower will become the holder of new shares issued in
place of such cancelled Target Shares (or, as the case may be, the holder of
such transferred Target Shares) or pursuant to a public offer by, or made on
behalf of, the Borrower in accordance with the Takeover Code (as defined in the
Credit Agreement) and the provisions of the Companies Act (as defined in the
Credit Agreement) for the Borrower to acquire all of the Target Shares by way of
an Offer (as defined in the Credit Agreement) (either of such Scheme or such
Offer, the “Acquisition”)]1;

 

WHEREAS, in connection with the Acquisition, the lenders party to the Credit
Agreement (collectively, together with any person that becomes a lender under
the Credit Agreement and their respective successors and assigns, the “Lenders”)
have agreed to extend credit to the Company and the Subsidiary Parties
(collectively, the “Borrowers”), in each case subject to the terms and
conditions set forth in the Credit Agreement; and

 

WHEREAS, Holdings and the Subsidiary Parties are affiliates of the Borrowers,
will derive substantial benefits from the extension of credit to the Borrowers
pursuant to the Credit Agreement, and are willing to execute and deliver this
Agreement in order to induce the Lenders to extend credit to the Borrowers in
accordance with the terms of the Credit Agreement;

 

NOW, THEREFORE, Holdings, the Company, each Subsidiary Party and the Collateral
Agent hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.                Credit Agreement.

 

(a)          Unless otherwise stated herein:

 

(i)           Capitalized terms used in this Agreement and not otherwise defined
herein have the respective meanings assigned thereto in the Credit Agreement.

 



 



1 NTD: To be conformed to Credit Agreement description.

 



  

 

 

(ii)          All terms defined in the New York UCC (as defined below) and not
defined in this Agreement have the meanings specified therein.

 

(iii)         The term “instrument” shall have the meaning specified in Article
9 of the New York UCC.

 

(b)          The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.

 

Section 1.02.                Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:

 

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper,
General Intangibles, Instruments or Investment Property.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

 

“Administrative Agent” has the meaning assigned to such term in the recitals
hereto.

 

“Agent” means the Administrative Agent and the Collateral Agent

 

“Borrowers” has the meaning assigned to such term in the recitals hereto.

 

“Collateral” means Article 9 Collateral and Pledged Collateral.

 

“Control Agreement” means a deposit account control agreement, a securities
account control agreement or a commodity account control agreement, as
applicable, enabling the Collateral Agent to obtain “control” (within the
meaning of the New York UCC) of any such accounts, in form and substance
reasonably satisfactory to the Collateral Agent.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).

 

“Copyrights” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all copyright rights in any work subject to the copyright laws of
the United States or any other country, whether as author, assignee, transferee
or otherwise; and (b) all registrations and applications for registration of any
such Copyright in the United States or any other country, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule III.

 

“Credit Agreement” has the meaning assigned to such term in the recitals hereto.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

 



 -2- 

 

 

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Pledgor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Pledgor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements
and other agreements), Intellectual Property, goodwill, registrations,
franchises, tax refund claims and any guarantee, claim, security interest or
other security held by or granted to any Pledgor to secure payment by an Account
Debtor of any of the Accounts.

 

“Guarantors” means Holdings and the Subsidiary Parties.

 

“Intellectual Property” means all intellectual property of every kind and nature
now owned or hereafter acquired by any Pledgor, including, inventions, designs,
Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses, Trademark
Licenses, trade secrets, domain names, confidential or proprietary technical and
business information, know-how, show-how or other data or information and all
related documentation.

 

“Intellectual Property Security Agreement” means a security agreement in the
form hereof or a short form hereof, in each case, which form shall be reasonably
acceptable to the Administrative Agent.

 

“Intercreditor Agreements” means the Second Priority Intercreditor Agreement,
the Senior Lender Intercreditor Agreement and the Senior Fixed Collateral
Intercreditor Agreement.

 

“IP Agreements” means all material Copyright Licenses, Patent Licenses,
Trademark Licenses, and all other agreements, permits, consents, orders and
franchises relating to the license, development, use or disclosure of any
material Intellectual Property to which a Pledgor, now or hereafter, is a party
or a beneficiary, including, without limitation, the agreements set forth on
Schedule III hereto.

 

“Joinder to Second Priority Intercreditor Agreement” shall have the meaning
assigned to such term in the Credit Agreement.

 

“Joinder to Senior Fixed Collateral Intercreditor Agreement” shall have the
meaning assigned to such term in the Credit Agreement.

 

“Joinder to Senior Lender Intercreditor Agreement” shall have the meaning
assigned to such term in the Credit Agreement.

 

“Lenders” has the meaning assigned to such term in the recitals hereto.

 

“Loan Collateral” means all “Collateral” as defined in the Credit Agreement.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 



 -3- 

 

 

“Obligations” means (a) the due and punctual payment by each Borrower of (i) the
unpaid principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to such Borrower, when and as due, whether at maturity, by
acceleration, upon one or more dates set for prepayment or otherwise and (ii)
all other monetary obligations of such Borrower to any of the Secured Parties
under the Credit Agreement or any of the other Loan Documents, including
obligations to pay fees, expense and reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of each Borrower under or pursuant
to the Credit Agreement or any of the other Loan Documents, and (c) the due and
punctual payment and performance of all other obligations of each Loan Party
under or pursuant to this Agreement and each of the other Loan Documents.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including, without
limitation, any such rights that such Pledgor has the right to license).

 

“Patents” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all letters patent of the United States or the equivalent thereof
in any other country or jurisdiction, including those listed on Schedule III,
and all applications for letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on Schedule
III, and (b) all provisionals, reissues, extensions, continuations, divisions,
continuations-in- part, reexaminations or revisions thereof, and the inventions
disclosed or claimed therein, including the right to make, use, import and/or
sell the inventions disclosed or claimed therein.

 

“Perfection Certificate” means a Perfection Certificate with respect to the
Pledgors, in a form reasonably acceptable to the Collateral Agent, completed and
supplemented with the schedules and attachments contemplated thereby, and duly
executed by an Officer of the Company.

 

“Permitted Liens” means any Lien not prohibited by Section 6.02 of the Credit
Agreement.

 

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

 

“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.

 

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

 

“Pledgor” shall mean each Borrower and each Guarantor.

 

“Secured Parties” means (a) the Lenders, (b) the Administrative Agent and the
Collateral Agent, (c) the beneficiaries of each indemnification obligation
undertaken by any Loan Party to the Credit Agreement under any Loan Document and
(d) the successors and permitted assigns of the foregoing.

 



 -4- 

 

 

“Second Priority Intercreditor Agreement” shall have the meaning assigned to
such term in the Credit Agreement.

 

“Security Interest” has the meaning assigned to such term in Section 4.01.

 

“Senior Fixed Collateral Intercreditor Agreement” shall have the meaning
assigned to such term in the Credit Agreement.

 

“Senior Lender Intercreditor Agreement” shall have the meaning assigned to such
term in the Credit Agreement.

 

“Subsidiary Party” has the meaning assigned to such term in the preliminary
statement of this Agreement, and any Subsidiary that becomes a party hereto
pursuant to Section 7.16.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including, without limitation, any such rights that such
Pledgor has the right to license).

 

“Trademarks” means all of the following now owned or hereafter acquired by any
Pledgor: (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade styles, trade dress, logos,
other source or business identifiers, designs and general intangibles of like
nature, now existing or hereafter adopted or acquired, all registrations thereof
(if any), and all registration and recording applications filed in connection
therewith, including registrations and registration applications in the United
States Patent and Trademark Office or any similar offices in any State of the
United States or any other country or any political subdivision thereof (except
for “intent-to-use” applications for trademark or service mark registrations
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and
until an Amendment to Allege Use or a Statement of Use under Sections 1(c) and
1(d) of Lanham Act has been filed, to extent that any assignment of an
“intent-to-use” application prior to such filing would violate the Lanham Act),
and all renewals thereof, including those listed on Schedule III and (b) all
goodwill associated therewith or symbolized thereby.

 

ARTICLE II

 

GUARANTEE

 

Section 2.01.                Guarantee. Each Guarantor unconditionally
guarantees, jointly with the other Guarantors and severally, to the
Administrative Agent for the ratable benefit of the Secured Parties, as a
primary obligor and not merely as a surety, the due and punctual payment and
performance of the Obligations now or hereafter owing to such Secured Parties.
Each Guarantor further agrees that the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Obligation. Each Guarantor waives presentment to, demand of payment from and
protest to the Borrowers or any other Loan Party of any of the Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

 



 -5- 

 

 

Section 2.02.                Guarantee of Payment. Each Guarantor further agrees
that its guarantee hereunder constitutes a guarantee of payment when due
(whether at the stated maturity, by acceleration or otherwise) and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Secured Party to any security held for the
payment of the Obligations or to any balance of any deposit account or credit on
the books of the Collateral Agent or any other Secured Party in favor of a
Borrower or any other person.

 

Section 2.03.                No Limitations, Etc.

 

(a)          Except for termination of a Guarantor's obligations hereunder as
expressly provided for in Section 7.15, the obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations or otherwise (other than
defense of payment or performance). Without limiting the generality of the
foregoing, the obligations of each Guarantor hereunder, to the fullest extent
permitted by applicable law, shall not be discharged or impaired or otherwise
affected by, and each Guarantor hereby waives any defense to the enforcement
hereof by reason of:

 

(i)           the failure of the Administrative Agent or Collateral Agent or any
other Secured Party to assert any claim or demand or to exercise or enforce any
right or remedy under the provisions of any Loan Document or otherwise;

 

(ii)          any rescission, waiver, amendment or modification of, increase in
the Obligations with respect to, or any release from any of the terms or
provisions of, any Loan Document or any other agreement, including with respect
to any other Guarantor under this Agreement;

 

(iii)         the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the Collateral
Agent or any other Secured Party for the Obligations;

 

(iv)         any default, failure or delay, willful or otherwise, in the
performance of the Obligations;

 

(v)          any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Obligations),

 

(vi)         any illegality, lack of validity or enforceability of any
Obligation,

 

(vii)        any change in the corporate existence, structure or ownership of
any Loan Party, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Loan Party or its assets or any resulting release or
discharge of any Obligation,

 



 -6- 

 

 

(viii)       the existence of any claim, set-off or other rights that the
Guarantor may have at any time against any Borrower, the Collateral Agent, the
Administrative Agent, any Secured Party, or any other corporation or person,
whether in connection herewith or any unrelated transactions, provided that
nothing herein will prevent the assertion of any such claim by separate suit or
compulsory counterclaim,

 

(ix)         any action permitted or authorized hereunder, or

 

(x)          any other circumstance (including without limitation, any statute
of limitations) or any existence of or reliance on any representation by the
Collateral Agent, the Administrative Agent or any other Secured Party that might
otherwise constitute a defense to, or a legal or equitable discharge of, any
Borrower or any Guarantor or any other guarantor or surety.

 

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.

 

(b)          To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the payment in full in cash or immediately available funds of all the
Obligations (other than contingent or unliquidated obligations or liabilities).
Subject to the terms of the Senior Lender Intercreditor Agreement, the
Collateral Agent and the other Secured Parties may, at their election, foreclose
on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent the
Obligations (other than contingent or unliquidated obligations or liabilities)
have been paid in full in cash or immediately available funds. To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any other Loan
Party, as the case may be, or any security.

 

Section 2.04.                Reinstatement. Each Guarantor agrees that its
guarantee hereunder shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by the Administrative Agent or any other
Secured Party upon the bankruptcy or reorganization of any Borrower or any other
Loan Party or otherwise.

 

Section 2.05.                Agreement To Pay; Contribution; Subrogation. In
furtherance of the foregoing and not in limitation of any other right that the
Collateral Agent or any other Secured Party has at law or in equity against any
Guarantor by virtue hereof, upon the failure of any Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Collateral Agent
for distribution to the Secured Parties as provided in the Senior Lender
Intercreditor Agreement, in cash the amount of such unpaid Obligation. Each
Guarantor hereby unconditionally and irrevocably agrees that in the event any
payment shall be required to be made to any Secured Party under this guarantee,
such Guarantor will contribute, to the maximum extent permitted by law, such
amounts to each other Guarantor so as to maximize the aggregate amount paid to
the Secured Parties under or in respect of the Loan Documents. Upon payment by
any Guarantor of any sums to the Collateral Agent as provided above, all rights
of such Guarantor against any Borrower, or other Loan Party or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.

 



 -7- 

 

 

Section 2.06.                Information. Each Guarantor assumes all
responsibility for being and keeping itself informed of the financial condition
and assets of the Borrowers and each other Loan Party, and of all other
circumstances bearing upon the risk of nonpayment of the Obligations and the
nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that neither the Collateral Agent, the Administrative
Agent nor the other Secured Parties will have any duty to advise such Guarantor
of information known to it or any of them regarding such circumstances or risks.

 

Section 2.07.                Maximum Liability. Each Guarantor, and by its
acceptance of this guarantee, the Collateral Agent and each Secured Party hereby
confirms that it is the intention of all such Persons that this guarantee and
the Obligations of each Guarantor hereunder not constitute a fraudulent transfer
or conveyance for purposes of the U.S. Bankruptcy Code or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to thus guarantee
and the Obligations of each Guarantor hereunder. To effectuate the foregoing
intention, the Collateral Agent and the Secured Parties hereby irrevocably agree
that the Obligations of each Subsidiary Party under this guarantee at any time
shall be limited to the maximum amount as will result in the Obligations of such
Guarantor under this guarantee not constituting a fraudulent transfer or
conveyance.

 

Section 2.08.                Payment Free and Clear of Taxes. Any and all
payments by or on account of any obligation of any Guarantor hereunder or under
any other Loan Document shall be made free and clear of, and without deduction
for, any Indemnified Taxes or Other Taxes on the same terms and to the same
extent that payments by any Loan Party are required to be made pursuant to the
terms of Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of
the applicable Credit Agreement shall apply to each Guarantor mutatis mutandis.

 

Section 2.09.                No Foreign Guarantee of U.S. Obligations.
Notwithstanding anything to the contrary contained herein, no Foreign Subsidiary
shall, or shall be deemed to, provide a guarantee of any Obligations of any
Borrower or any Domestic Subsidiary pursuant to the terms hereof.

 



 -8- 

 

 

ARTICLE III

 

PLEDGE OF SECURITIES

 

Section 3.01.                Pledge. As security for the payment or performance,
as the case may be, in full of its Obligations, each Pledgor hereby assigns and
pledges to the Collateral Agent and its successors and permitted assigns for the
benefit of the Secured Parties, and hereby grants to the Collateral Agent and
its successors and permitted assigns for the benefit of the Secured Parties, a
security interest in all of such Pledgor's right, title and interest in, to and
under (a) the Equity Interests directly owned by it (including those listed on
Schedule II) and any other Equity Interests obtained in the future by such
Pledgor and any certificates representing all such Equity Interests (the
“Pledged Stock”); provided that the Pledged Stock shall not include (i) (A) more
than 65% of the issued and outstanding voting Equity Interests of any “first
tier” Foreign Subsidiary directly owned by such Pledgor, (B) more than 65% of
the issued and outstanding voting Equity Interests of any “first tier” Qualified
CFC Holding Company directly owned by such Pledgor, (C) any issued and
outstanding Equity Interest of any Foreign Subsidiary that is not a “first tier”
Foreign Subsidiary, (D) any issued and outstanding Equity Interests of any
Qualified CFC Holdings Company that is not a “first tier” Qualified CFC Holding
Company or (E) any Equity Interests in [NIM Holdings Limited, Berry Plastics
Acquisition Corporation II, Berry Plastics Acquisition Corporation XIV, LLC,
Berry Plastics Asia Pte. Ltd., or Ociesse s.r.l.]2 (ii) to the extent applicable
law requires that a Subsidiary of such Pledgor issue directors' qualifying
shares, such shares or nominee or other similar shares, (iii) any Equity
Interests with respect to which the Collateral and Guarantee Requirement or the
other paragraphs of the respective Sections 5.10 of the Credit Agreement need
not be satisfied by reason of Section 5.10(g) of the Credit Agreement, (iv) any
Equity Interests of a Subsidiary to the extent that, as of the Effective Date
(as defined in the Credit Agreement), and for so long as, such a pledge of such
Equity Interests would violate a contractual obligation binding on or relating
to such Equity Interests, or (v) any Equity Interests of a person that is not
directly or indirectly a Subsidiary; (b)(i) the debt obligations listed opposite
the name of such Pledgor on Schedule II, (ii) any debt obligations in the future
issued to such Pledgor having, in the case of each instance of debt securities,
an aggregate principal amount in excess of $5.0 million (which pledge, in the
case of any intercompany note evidencing debt owed by a Foreign Subsidiary to a
Loan Party, shall be limited to 65% of the amount outstanding thereunder), and
(iii) the certificates, promissory notes and any other instruments, if any,
evidencing such debt obligations (the “Pledged Debt Securities”); (c) subject to
Section 3.05 hereof, all payments of principal or interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other proceeds received in respect of, the securities referred to in
clauses (a) and (b) above; (d) subject to Section 3.05 hereof, all rights and
privileges of such Pledgor with respect to the securities and other property
referred to in clauses (a), (b) and (c) above; and (e) all proceeds of any of
the foregoing (the items referred to in clauses (a) through (e) above being
collectively referred to as the “Pledged Collateral”).

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent and its successors and permitted assigns for the
benefit of the Secured Parties, forever; subject, however, to the terms,
covenants and conditions hereinafter set forth.

 



 

2 BC to confirm.

 

 -9- 

 

 

Section 3.02.                Section 3.02. Delivery of the Pledged Collateral.

 

(a)          Subject to the provisions of the Intercreditor Agreements, each
Pledgor agrees promptly to deliver or cause to be delivered to the Collateral
Agent, as agent for the Secured Parties, any and all Pledged Securities to the
extent such Pledged Securities, in the case of promissory notes or other
instruments evidencing Indebtedness, are required to be delivered pursuant to
paragraph (b) of this Section 3.02. If any Pledged Stock that is uncertificated
on the date hereof shall hereafter become certificated, the applicable Pledgor
shall promptly cause the certificate or certificates representing Pledged Stock
to be delivered to the Collateral Agent, as agent for the Secured Parties,
together with the accompanying stock powers or other documentation required by
Section 3.02(c). None of the Pledgors shall permit any other party to “control”
(for purposes of Section 8-106 of the New York UCC (or any analogous provision
of the Uniform Commercial Code in effect in the jurisdiction whose law applies))
any uncertificated securities that constitute Pledged Collateral other than the
Collateral Agent, as agent for the Secured Parties or any other agent pursuant
to the applicable Intercreditor Agreement.

 

(b)          To the extent any Indebtedness for borrowed money constitutes
Pledged Collateral (other than (i) intercompany current liabilities incurred in
the ordinary course of business in connection with the cash management
operations of Holdings, the Company and its Subsidiaries or (ii) to the extent
that a pledge of such promissory note or instrument would violate applicable
law) the Pledgor holding such Indebtedness for borrowed money shall cause such
Indebtedness to be evidenced by a duly executed promissory note, such Pledgor
shall cause such promissory note to be pledged and, subject to the provisions of
the Intercreditor Agreements, delivered to the Collateral Agent, as agent for
the Secured Parties, pursuant to the terms hereof; provided that, such pledge in
the case of any intercompany note evidencing debt owed by a Foreign Subsidiary
to a Loan Party, shall be limited to 65% of the amount outstanding thereunder.
To the extent any such promissory note is a demand note, each Pledgor party
thereto agrees, if requested by the Collateral Agent, to immediately demand
payment thereunder upon an Event of Default specified under Section 7.01(b),
(c), (f), (h) or (i) of the Credit Agreement unless such demand would not be
commercially reasonable or would otherwise expose Pledgor to liability to the
maker.

 

(c)          Upon delivery to the Collateral Agent, (i) any Pledged Securities
required to be delivered pursuant to the foregoing paragraphs (a) and (b) of
this Section 3.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Collateral Agent and by such other instruments and documents
as the Collateral Agent may reasonably request and (ii) all other property
composing part of the Pledged Collateral delivered pursuant to the terms of this
Agreement shall be accompanied to the extent necessary to perfect the security
interest in or allow realization on the Pledged Collateral by proper instruments
of assignment duly executed by the applicable Pledgor and such other instruments
or documents as the Collateral Agent may reasonably request. Each delivery of
Pledged Securities shall be accompanied by a schedule describing the securities,
which schedule shall be attached hereto as Schedule II (or a supplement to
Schedule II, as applicable) and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities. Each schedule so delivered shall supplement any prior
schedules so delivered.

 

Section 3.03.                Representations, Warranties and Covenants. The
Pledgors, jointly and severally, represent, warrant and covenant to and with the
Collateral Agent for the benefit of the Secured Parties:

 



 -10- 

 

 

(a)          Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by the Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness required
to be (i) pledged in order to satisfy the Collateral and Guarantee Requirement,
or (ii) delivered pursuant to Section 3.02(b);

 

(b)          the Pledged Stock and Pledged Debt Securities (solely with respect
to Pledged Debt Securities issued by a person that is not a Subsidiary of
Holdings or an Affiliate of any such subsidiary, to the best of each Pledgor's
knowledge) have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Stock, are fully paid and nonassessable
and (ii) in the case of Pledged Debt Securities (solely with respect to Pledged
Debt Securities issued by a person that is not a Subsidiary of Holdings or an
Affiliate of any such subsidiary, to the best of each Pledgor's knowledge) are
legal, valid and binding obligations of the issuers thereof, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors' rights
generally, general equitable principles (whether considered in a proceeding at
law or in equity) and an implied covenant of good faith and fair dealing;

 

(c)          except for the security interests granted hereunder, each Pledgor
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Pledgor, (ii)
holds the same free and clear of all Liens, other than Permitted Liens, (iii)
will make no assignment, pledge, hypothecation or transfer of, or create or
permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than pursuant to a transaction permitted by the Credit
Agreement and other than Permitted Liens and (iv) subject to the rights of such
Pledgor under the Loan Documents to dispose of Pledged Collateral, will use
commercially reasonable efforts to defend its title or interest hereto or
therein against any and all Liens (other than Permitted Liens), however arising,
of all persons;

 

(d)          other than as set forth in the Credit Agreement or the schedules
thereto, and except for restrictions and limitations imposed by the Loan
Documents or securities laws generally or otherwise permitted to exist pursuant
to the terms of the Credit Agreement, the Pledged Stock (other than partnership
interests) is and will continue to be freely transferable and assignable, and
none of the Pledged Stock is or will be subject to any option, right of first
refusal, shareholders agreement, charter or by-law provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge of such Pledged Stock hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Collateral Agent of rights and remedies
hereunder;

 

(e)          each Pledgor has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

 

(f)          other than as set forth in the Credit Agreement or the respective
schedules thereto, no consent or approval of any Governmental Authority, any
securities exchange or any other person was or is necessary to the validity of
the pledge effected hereby (other than such as have been obtained and are in
full force and effect);

 



 -11- 

 

 

(g)          by virtue of the execution and delivery by the Pledgors of this
Agreement and the Foreign Pledge Agreements, when any Pledged Securities
(including Pledged Stock of any Domestic Subsidiary or any Qualified CFC Holding
Company and any foreign stock covered by a Foreign Pledge Agreement) are
delivered to the Collateral Agent, for the ratable benefit of the Secured
Parties, in accordance with this Agreement and a financing statement covering
such Pledge Securities is filed in the appropriate filing office, the Collateral
Agent and its successors and permitted assigns for the benefit of the Secured
Parties will obtain a legal, valid and perfected lien upon and security interest
in such Pledged Securities under the New York UCC, subject only to Liens
permitted under the Credit Agreement or arising by operation of law, as security
for the payment and performance of the Obligations;

 

(h)          each Pledgor that is an issuer of the Pledged Collateral confirms
that it has received notice of the security interest granted hereunder and
consents to such security interest and agrees to transfer record ownership of
the securities issued by it in connection with any request by the Administrative
Agent;

 

Section 3.04.                Registration in Nominee Name; Denominations. The
Collateral Agent, as agent for the Secured Parties, shall have the right (in its
sole and absolute discretion) to hold the Pledged Securities in the name of the
applicable Pledgor, endorsed or assigned in blank or in favor of the Collateral
Agent or, if an Event of Default shall have occurred and be continuing, in its
own name as pledgee or the name of its nominee (as pledgee or as sub-agent).
Each Pledgor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Pledgor. If an Event of Default shall have
occurred and be continuing, the Collateral Agent, as agent for the Secured
Parties, shall have the right to exchange the certificates representing Pledged
Securities for certificates of smaller or larger denominations for any purpose
consistent with this Agreement. Each Pledgor shall use its commercially
reasonable efforts to cause any Loan Party that is not a party to this Agreement
to comply with a request by the Collateral Agent, pursuant to this Section 3.04,
to exchange certificates representing Pledged Securities of such Loan Party for
certificates of smaller or larger denominations.

 

Section 3.05.                Section 3.05. Voting Rights; Dividends and
Interest, Etc.

 

(a)          Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have given notice to the relevant
Pledgors of the Collateral Agent's intention to exercise its rights hereunder:

 

(i)           Each Pledgor shall be entitled to exercise any and all voting
and/or other consensual rights and powers inuring to an owner of Pledged
Collateral or any part thereof for any purpose consistent with the terms of this
Agreement, the Credit Agreement and the other Loan Documents; provided, that,
except as permitted under the Credit Agreement, such rights and powers shall not
be exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral, the rights and remedies of the
Administrative Agent, the Collateral Agent, or the other Secured Parties under
this Agreement, the Credit Agreement or any other Loan Document or the ability
of the Secured Parties to exercise the same.

 

(ii)          The Collateral Agent shall promptly execute and deliver to each
Pledgor, or cause to be executed and delivered to such Pledgor, all such
proxies, powers of attorney and other instruments as such Pledgor may reasonably
request for the purpose of enabling such Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above.

 



 -12- 

 

 

(iii)         Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided,
that (A) any noncash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise or (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities,
in connection with a partial or total liquidation or dissolution or in
connection with a reduction of capital, capital surplus or paid in surplus,
shall be and become part of the Pledged Collateral, and, if received by any
Pledgor, shall not be commingled by such Pledgor with any of its other funds or
property but shall be held separate and apart therefrom, shall be held in trust
for the benefit of the Collateral Agent, for the ratable benefit of the Secured
Parties, and shall be forthwith delivered to the Collateral Agent, for the
ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Administrative Agent).

 

(b)          Upon the occurrence and during the continuance of an Event of
Default and after notice by the Collateral Agent to the Company of the
Collateral Agent's intention to exercise its rights hereunder, all rights of any
Pledgor to receive dividends, interest, principal or other distributions that
such Pledgor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 3.05 shall cease, and all such rights shall thereupon become vested, for
the ratable benefit of the Secured Parties, in the Collateral Agent which,
subject to the terms of the Senior Lender Intercreditor Agreement, shall have
the sole and exclusive right and authority to receive and retain such dividends,
interest, principal or other distributions. All dividends, interest, principal
or other distributions received by any Pledgor contrary to the provisions of
this Section 3.05 shall not be commingled by such Pledgor with any of its other
funds or property but shall be held separate and apart therefrom, shall be held
in trust for the benefit of the Collateral Agent, for the ratable benefit of the
Secured Parties, and shall be forthwith delivered to the Collateral Agent, for
the ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Collateral Agent). Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 5.02 hereof. After all Events of Default have been
cured or waived and the Company has delivered to the Collateral Agent a
certificate to that effect, the Collateral Agent shall promptly repay to each
Pledgor (without interest) all dividends, interest, principal or other
distributions that such Pledgor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 3.05 and that remain in such
account.

 



 -13- 

 

 

(c)          Upon the occurrence and during the continuance of an Event of
Default and after notice by the Collateral Agent to the Company of the
Collateral Agent's intention to exercise its rights hereunder, all rights of any
Pledgor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section 3.05, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this Section
3.05, shall cease, and all such rights shall thereupon become vested in the
Collateral Agent, for the ratable benefit of the Secured Parties, which shall
have the sole and exclusive right and authority to exercise such voting and
consensual rights and powers, subject to the terms of the Senior Lender
Intercreditor Agreement; provided that, unless otherwise directed by the
Required Lenders under the Credit Agreement, the Collateral Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit the Pledgors to exercise such rights. After all Events of
Default have been cured or waived and the Company has delivered to the
Collateral Agent a certificate to that effect, each Pledgor shall have the right
to exercise the voting and/or consensual rights and powers that such Pledgor
would otherwise be entitled to exercise pursuant to the terms of paragraph
(a)(i) above.

 

ARTICLE IV

 

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

 

Section 4.01.                Security Interest.

 

(a)          As security for the payment or performance when due (whether at the
stated maturity, by acceleration or otherwise), as the case may be, in full of
its Obligations, each Pledgor other than Holdings (all references to a Pledgor
or to the Pledgors in this Article IV shall be deemed to be a reference to each
Pledgor other than Holdings) hereby assigns and pledges to the Collateral Agent
and its successors and permitted assigns for the benefit of the Secured Parties,
and hereby grants to the Collateral Agent and its successors and permitted
assigns for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title and interest in or to any and all of
the following assets and properties now owned or at any time hereafter acquired
by such Pledgor or in which such Pledgor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

 

(i)           all Accounts;

 

(ii)          all Chattel Paper;

 

(iii)         all cash and Deposit Accounts;

 

(iv)         all Documents;

 

(v)          all Equipment;

 

(vi)         all General Intangibles;

 

(vii)        all Instruments;

 

(viii)       all Inventory;

 

(ix)         all Investment Property;

 

(x)          all Letter of Credit Rights;

 

 -14- 

 



 

(xi)         all Commercial Tort Claims;

 

(xii)        all other personal property not otherwise described above (except
for property specifically excluded from any defined term used in any of the
foregoing clauses);

 

(xiii)       all books and records pertaining to the Article 9 Collateral; and

 

(xiv)       to the extent not otherwise included, all proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.

 

Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (a) any vehicle covered by a
certificate of title or ownership, whether now owned or hereafter acquired, (b)
any assets (including Equity Interests), whether now owned or hereafter
acquired, with respect to which the Collateral and Guarantee Requirement or the
other paragraphs of Section 5.10 of the Credit Agreement would not be required
to be satisfied by reason of Section 5.10(g) of the Credit Agreement if
hereafter acquired, (c) any property excluded from the definition of Pledged
Collateral pursuant to Section 3.01 hereof, (d) any Letter of Credit Rights to
the extent any Pledgor is required by applicable law to apply the proceeds of a
drawing of such Letter of Credit for a specified purpose, (e) any Pledgor's
right, title or interest in any license, contract or agreement to which such
Pledgor is a party or any of its right, title or interest thereunder to the
extent, but only to the extent, that such a grant would, under the terms of such
license, contract or agreement, result in a breach of the terms of, or
constitute a default under, or result in the abandonment, invalidation or
unenforceability of, any license, contract or agreement to which such Pledgor is
a party (other than to the extent that any such term would be rendered
ineffective pursuant to Section 9-406, 9407, 9-408 or 9-409 of the New York UCC
or any other applicable law (including, without limitation, Title 11 of the
United States Code) or principles of equity); provided, that immediately upon
the ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Pledgor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect, or (f) any Equipment owned by any Pledgor that is subject to a
purchase money lien or a Capital Lease Obligation if the contract or other
agreement in which such Lien is granted (or the documentation providing for such
Capital Lease Obligation) prohibits or requires the consent of any person other
than the Pledgors as a condition to the creation of any other security interest
on such Equipment.

 

(b)          Each Pledgor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Pledgor is an organization, the type of organization
and any organizational identification number issued to such Pledgor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Collateral Agent may reasonably determine is necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets” or “all property.” Each Pledgor agrees to provide such information
to the Collateral Agent promptly upon request.

 



 -15- 

 

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be reasonably
necessary or advisable for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Pledgor, without
the signature of such Pledgor, and naming such Pledgor or the Pledgors as
debtors and the Collateral Agent as secured party.

 

(c)          The Security Interest is granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or in any way alter
or modify, any obligation or liability of any Pledgor with respect to or arising
out of the Article 9 Collateral.

 

Section 4.02.                Representations and Warranties. The Pledgors
jointly and severally represent and warrant to the Collateral Agent and the
Secured Parties that:

 

(a)          Each Pledgor has good and valid rights in and title to the Article
9 Collateral with respect to which it has purported to grant a Security Interest
hereunder and has full power and authority to grant to the Collateral Agent the
Security Interest in such Article 9 Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other person other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in the Credit Agreement.

 

(b)          The Perfection Certificate has been duly prepared, completed and
executed and the information set forth therein, including the exact legal name
of each Pledgor, is correct and complete, in all material respects, as of the
Effective Date. The Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral that have
been prepared by the Collateral Agent based upon the information provided to the
Collateral Agent in the Perfection Certificate for filing in each governmental,
municipal or other office specified in Schedule 7 to the Perfection Certificate
(or specified by notice from the Company to the Collateral Agent after the
Effective Date in the case of filings, recordings or registrations required by
Section 5.10 of each Credit Agreement) constitute all the filings, recordings
and registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Article 9 Collateral including all material
United States Patents, United States registered Trademarks and United States
registered Copyrights) that are necessary to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent and its successors and permitted assigns for the
benefit of the Secured Parties in respect of all Article 9 Collateral (other
than Commercial Tort Claims) in which the Security Interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof) and its territories and possessions, and no further or
subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Each Pledgor represents and warrants that a fully executed
Intellectual Property Security Agreement containing a description of all Article
9 Collateral consisting of Intellectual Property with respect to United States
Patents (and Patents for which United States registration applications are
pending), United States registered Trademarks (and Trademarks for which United
States registration applications are pending) and United States registered
Copyrights (and Copyrights for which United States registration applications are
pending) has been delivered to the Collateral Agent for recording with the
United States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and reasonably requested by the
Collateral Agent, to protect the validity of and to establish a legal, valid and
perfected security interest in favor of the Collateral Agent, for the ratable
benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of such material Intellectual Property in which a security interest
may be perfected by recording with the United States Patent and Trademark Office
and the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such actions as are necessary to perfect the Security Interest with
respect to any Article 9 Collateral consisting of Patents, Trademarks and
Copyrights (or registration or application for registration thereof) acquired or
developed after the date hereof).

 



 -16- 

 

 

(c)          The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral (other than Article 9 Collateral
described in Section 3.01(a)(xii)) securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral (other than Commercial
Tort Claims) in which a security interest may be perfected by filing, recording
or registering a financing statement or analogous document in the United States
(or any political subdivision thereof) and its territories and possessions
pursuant to the Uniform Commercial Code or other applicable law in such
jurisdictions and (iii) a security interest that shall be perfected in all
Article 9 Collateral in which a security interest may be perfected upon the
receipt and recording of the Intellectual Property Security Agreement with the
United States Patent and Trademark Office and the United States Copyright Office
upon the making of such filings with such office, in each case, as applicable,
with respect to material Intellectual Property Collateral. The Security Interest
is and shall be prior to any other Lien on any of the Article 9 Collateral other
than Permitted Liens.

 

(d)          The Article 9 Collateral is owned by the Pledgors free and clear of
any Lien, other than Permitted Liens. None of the Pledgors has filed or
consented to the filing of (i) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable laws covering any
Article 9 Collateral, (ii) any assignment in which any Pledgor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens.

 

(e)          None of the Pledgors holds any Commercial Tort Claim individually
in excess of $5.0 million as of the Effective Date except as indicated on the
Perfection Certificate.

 

(f)          Except as set forth in the Perfection Certificate, as of the
Effective Date, all Accounts have been originated by the Pledgors and all
Inventory has been produced or acquired by the Pledgors in the ordinary course
of business.

 

(g)          As to itself and its Article 9 Collateral consisting of
Intellectual Property (the “Intellectual Property Collateral”), to the best of
each Pledgor's knowledge:

 

(i)           The Intellectual Property Collateral set forth on Schedule III
includes all of the material Patents, domain names, Trademarks, Copyrights and
IP Agreements owned by such Pledgor as of the date hereof.

 



 -17- 

 

 

(ii)          The Intellectual Property Collateral is subsisting and has not
been adjudged invalid or unenforceable in whole or part, and to the best of such
Pledgor's knowledge, is valid and enforceable, except as would not reasonably be
expected to have a Material Adverse Effect. Such Pledgor is not aware of any
uses of any item of Intellectual Property Collateral that would be expected to
lead to such item becoming invalid or unenforceable, except as would not
reasonably be expected to have a Material Adverse Effect.

 

(iii)         Such Pledgor has made or performed all commercially reasonable
acts, including without limitation filings, recordings and payment of all
required fees and taxes, required to maintain and protect its interest in each
and every item of Intellectual Property Collateral in full force and effect in
the United States and such Pledgor has used proper statutory notice in
connection with its use of each Patent, Trademark and Copyright in the
Intellectual Property Collateral, in each case, except to the extent that the
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

(iv)         With respect to each IP Agreement, the absence, termination or
violation of which would reasonably be expected to have a Material Adverse
Effect: (A) such Pledgor has not received any notice of termination or
cancellation under such IP Agreement; (B) such Pledgor has not received any
notice of a breach or default under such IP Agreement, which breach or default
has not been cured or waived; and (C) neither such Pledgor nor any other party
to such IP Agreement is in breach or default thereof in any material respect,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a breach or default or permit termination, modification or
acceleration under such IP Agreement.

 

(v)          Except as would not reasonably be expected to have a Material
Adverse Effect, no Pledgor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.

 

Section 4.03.                Covenants.

 

(a)          Each Pledgor agrees promptly to notify the Collateral Agent in
writing of any change (i) in its corporate or organization name, (ii) in its
identity or type of organization or corporate structure, (iii) in its Federal
Taxpayer Identification Number or organizational identification number or (iv)
in its jurisdiction of organization. Each Pledgor agrees promptly to provide the
Collateral Agent with certified organizational documents reflecting any of the
changes described in the immediately preceding sentence. Each Pledgor agrees not
to effect or permit any change referred to in the first sentence of this
paragraph (a) unless all filings have been made, or will have been made within
any applicable statutory period, under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected first priority
security interest in all the Article 9 Collateral, for the ratable benefit of
the Secured Parties. Each Pledgor agrees promptly to notify the Collateral Agent
if any material portion of the Article 9 Collateral owned or held by such
Pledgor is damaged or destroyed.

 



 -18- 

 

 

(b)          Subject to the rights of such Pledgor under the Loan Documents to
dispose of Collateral, each Pledgor shall, at its own expense, use commercially
reasonable efforts to defend title to the Article 9 Collateral against all
persons and to defend the Security Interest of the Collateral Agent, for the
ratable benefit of the Secured Parties, in the Article 9 Collateral and the
priority thereof against any Lien that is not a Permitted Lien.

 

(c)          Each Pledgor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, preserve, protect and perfect the Security
Interest and the rights and remedies created hereby, including, without
limitation, the payment of any fees and taxes required in connection with the
execution and delivery of this Agreement and the granting of the Security
Interest and the filing of any financing statements (including fixture filings)
or other documents in connection herewith or therewith, all in accordance with
the terms hereof and of Section 5.10 of the Credit Agreement. If any
Indebtedness payable under or in connection with any of the Article 9 Collateral
that is in excess of $5.0 million shall be or become evidenced by any promissory
note or other instrument, such note or instrument shall be promptly pledged to
the Collateral Agent and its successors and permitted assigns for the benefit of
the Secured Parties, and, subject to the Intercreditor Agreements, delivered to
the Collateral Agent, duly endorsed in a manner reasonably satisfactory to the
Collateral Agent.

 

Without limiting the generality of the foregoing, each Pledgor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Pledgors, to supplement
this Agreement by supplementing Schedule III or adding additional schedules
hereto to specifically identify any asset or item that may constitute material
Copyrights, Patents, Trademarks, Copyright Licenses, Patent Licenses or
Trademark Licenses; provided that any Pledgor shall have the right, exercisable
within 30 days after the Company has been notified by the Collateral Agent of
the specific identification of such Article 9 Collateral, to advise the
Collateral Agent in writing of any inaccuracy of the representations and
warranties made by such Pledgor hereunder with respect to such Article 9
Collateral. Each Pledgor agrees that it will use its commercially reasonable
efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Article 9 Collateral within 30 days after the date it has been notified
by the Collateral Agent of the specific identification of such Article 9
Collateral.

 

(d)          After the occurrence of an Event of Default and during the
continuance thereof, the Collateral Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or Article 9 Collateral in the possession of
any third person, by contacting Account Debtors or the third person possessing
such Article 9 Collateral for the purpose of making such a verification. The
Collateral Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.

 

(e)          At its option, the Collateral Agent may discharge past due taxes,
assessments, charges, fees, Liens, security interests or other encumbrances at
any time levied or placed on the Article 9 Collateral and not a Permitted Lien,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Pledgor fails to do so as required by the Credit Agreement or
this Agreement, and each Pledgor jointly and severally agrees to reimburse the
Collateral Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(e) shall be
interpreted as excusing any Pledgor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Pledgor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

 



 -19- 

 

 

(f)          Each Pledgor (rather than the Collateral Agent or any Secured
Party) shall remain liable for the observance and performance of all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral and each
Pledgor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.

 

(g)          None of the Pledgors shall make or permit to be made an assignment,
pledge or hypothecation of the Article 9 Collateral or shall grant any other
Lien in respect of the Article 9 Collateral, except as expressly permitted by
the Credit Agreement. None of the Pledgors shall make or permit to be made any
transfer of the Article 9 Collateral and each Pledgor shall remain at all times
in possession of the Article 9 Collateral owned by it, except as permitted by
the Credit Agreement.

 

(h)          [Reserved].

 

(i)           Each Pledgor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Pledgor's true and lawful agent (and attorney-in-fact)
for the purpose, during the continuance of an Event of Default, of making,
settling and adjusting claims in respect of Article 9 Collateral under policies
of insurance, endorsing the name of such Pledgor on any check, draft, instrument
or other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto. In the event that
any Pledgor at any time or times shall fail to obtain or maintain any of the
policies of insurance required hereby or to pay any premium in whole or part
relating thereto, the Collateral Agent may, without waiving or releasing any
obligation or liability of the Pledgors hereunder or any Event of Default, in
its sole discretion, obtain and maintain such policies of insurance and pay such
premium and take any other actions with respect thereto as the Collateral Agent
reasonably deems advisable. All sums disbursed by the Collateral Agent in
connection with this Section 4.03(i), including reasonable attorneys' fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Pledgors to the Collateral Agent and shall be additional
Obligations secured hereby.

 

Section 4.04.                Other Actions. In order to further ensure the
attachment, perfection and priority of, and the ability of the Collateral Agent
to enforce, for the ratable benefit of the Secured Parties, the Collateral
Agent's security interest in the Article 9 Collateral, each Pledgor agrees, in
each case at such Pledgor's own expense, to take the following actions with
respect to the following Article 9 Collateral:

 

(a)          Instruments and Tangible Chattel Paper. If any Pledgor shall at any
time hold or acquire any Instruments (other than checks received and processed
in the ordinary course of business) or Tangible Chattel Paper evidencing an
amount in excess of $5.0 million, such Pledgor shall, subject to the
Intercreditor Agreements, forthwith endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time reasonably
request.

 



 -20- 

 

 

(b)          Investment Property. Except to the extent otherwise provided in
Article III, if any Pledgor shall at any time hold or acquire any Certificated
Security included in the Pledged Collateral, such Pledgor shall, subject to the
Intercreditor Agreements, forthwith endorse, assign and deliver the same to the
Collateral Agent, accompanied by such instruments of transfer or assignment duly
executed in blank as the Collateral Agent may from time to time reasonably
specify. If any security of a domestic issuer now owned or hereafter acquired by
any Pledgor is uncertificated and is issued to such Pledgor or its nominee
directly by the issuer thereof, such Pledgor shall promptly notify the
Collateral Agent of such uncertificated securities and (i) upon the Collateral
Agent’s reasonable request or (ii) upon the occurrence and during the
continuance of an Event of Default, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (i) cause the
issuer to agree to comply with instructions from the Collateral Agent as to such
security, without further consent of any Pledgor or such nominee, or (ii) cause
the issuer to register the Collateral Agent, as agent for the Secured Parties,
as the registered owner of such security. If any security or other Investment
Property, whether certificated or uncertificated, representing an Equity
Interest in a third party and having a fair market value in excess of $5.0
million now or hereafter acquired by any Pledgor is held by such Pledgor or its
nominee through a securities intermediary or commodity intermediary, such
Pledgor shall promptly notify the Collateral Agent thereof and, at the
Collateral Agent’s request and option, pursuant to a Control Agreement in form
and substance reasonably satisfactory to the Collateral Agent, either (A) cause
such securities intermediary or commodity intermediary, as applicable, to agree,
in the case of a securities intermediary, to comply with entitlement orders or
other instructions from the Collateral Agent to such securities intermediary as
to such securities or other investment Property or, in the case of a commodity
intermediary, to apply any value distributed on account of any commodity
contract as directed by the Collateral Agent to such commodity intermediary, in
each case without further consent of any Pledgor or such nominee, or (B) in the
case of Financial Assets or other Investment Property held through a securities
intermediary, arrange for the Collateral Agent to become entitlement holders
with respect to such Investment Property, for the ratable benefit of the Secured
Parties, with such Pledgor being permitted, only with the consent of the
Collateral Agent, to exercise rights to withdraw or otherwise deal with such
Investment Property. The Collateral Agent agrees with each of the Guarantors
that the Collateral Agent shall not give any such entitlement orders or
instructions or directions to any such issuer, securities intermediary or
commodity intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Pledgor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such withdrawal or
dealing rights, would occur. The provisions of this paragraph (b) shall not
apply to any Financial Assets credited to a securities account for which the
Collateral Agent is the securities intermediary.

 

(c)          Commercial Tort Claims. If any Pledgor shall at any time hold or
acquire a Commercial Tort Claim in an amount reasonably estimated to exceed
$5,000,000, such Pledgor shall promptly notify the Collateral Agent thereof in a
writing signed by such Pledgor, including a summary description of such claim,
and grant to the Collateral Agent in writing a security interest therein and in
the proceeds thereof, all under the terms and provisions of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent.

 

Section 4.05.                Covenants Regarding Patent, Trademark and Copyright
Collateral.

 

(a)          Each Pledgor agrees that it will not knowingly do any act or omit
to do any act (and will exercise commercially reasonable efforts to prevent its
licensees from doing any act or omitting to do any act) whereby any Patent that
is material to the normal conduct of such Pledgor’s business may become
prematurely invalidated, abandoned, lapsed or dedicated to the public, and
agrees that it shall take commercially reasonable steps with respect to any
material products covered by any such Patent as necessary and sufficient to
establish and preserve its rights under applicable patent laws.

 



 -21- 

 

 

(b)          Each Pledgor will, and will use its commercially reasonable efforts
to cause its licensees or its sublicensees to, for each material Trademark
necessary to the normal conduct of such Pledgor’s business, (i) maintain such
Trademark in full force free from any adjudication of abandonment or invalidity
for non-use, (ii) maintain the quality of products and services offered under
such Trademark, (iii) display such Trademark with notice of federal or foreign
registration or claim of trademark or service mark as required under applicable
law and (iv) not knowingly use or knowingly permit its licensees” use of such
Trademark in violation of any third-party rights.

 

(c)          Each Pledgor will, and will use its commercially reasonable efforts
to cause its licensees or its sublicensees to, for each work covered by a
material Copyright necessary to the normal conduct of such Pledgor’s business
that it publishes, displays and distributes, use copyright notice as required
under applicable copyright laws.

 

(d)          Each Pledgor shall notify the Collateral Agent promptly if it knows
that any Patent, Trademark or Copyright material to the normal conduct of such
Pledgor’s business may imminently become abandoned, lapsed or dedicated to the
public, or of any materially adverse determination or development, excluding
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country, regarding such Pledgor’s ownership of any such
material Patent, Trademark or Copyright or its right to register or to maintain
the same.

 

(e)          Each Pledgor, either itself or through any agent, employee,
licensee or designee, shall (i) inform the Collateral Agent on an annual basis
of each application by itself, or through any agent, employee, licensee or
designee, for any Patent with the United States Patent and Trademark Office and
each registration of any Trademark or Copyright with the United States Patent
and Trademark Office, the United States Copyright Office or any comparable
office or agency in any other country filed during the preceding twelve-month
period, in each case to the extent such application or registration relates to
Intellectual Property material to the normal course of such Pledgor’s business
and (ii) upon the reasonable request of the Collateral Agent, execute and
deliver any and all agreements, instruments, documents and papers as the
Collateral Agent may reasonably request to evidence the Collateral Agent’s
security interest in such Patent, Trademark or Copyright.

 

(f)          Each Pledgor shall exercise its reasonable business judgment
consistent with the practice in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any comparable
office or agency in any other country with respect to maintaining and pursuing
each application relating to any Patent, Trademark and/or Copyright (and
obtaining the relevant grant or registration) material to the normal conduct of
such Pledgor’s business and to maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright that is material to the
normal conduct of such Pledgor’s business, including, when applicable and
necessary in such Pledgor’s reasonable business judgment, timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if any Pledgor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

 



 -22- 

 

 

(g)          In the event that any Pledgor knows or has reason to know that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the normal conduct of its business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Pledgor shall
promptly notify the Collateral Agent and shall, if such Pledgor deems it
necessary in its reasonable business judgment, promptly sue and recover any and
all damages, and take such other actions as are reasonably appropriate under the
circumstances.

 

ARTICLE V

 

REMEDIES; APPLICATION OF PROCEEDS

 

Section 5.01.                Remedies Upon Default. Upon the occurrence and
during the continuance of any Event of Default, each Pledgor agrees to deliver
on demand each item of Collateral to the Collateral Agent and it is agreed that
the Collateral Agent shall have the right to take any of or all the following
actions at the same or different times (acknowledging the terms of the Senior
Lender Intercreditor Agreement and the Senior Fixed Collateral Intercreditor
Agreement): (a) with respect to any Article 9 Collateral consisting of
Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Article 9 Collateral
by the applicable Pledgors to the Collateral Agent (on behalf of the Secured
Parties) or to license or sublicense, whether general, special or otherwise, and
whether on an exclusive or a nonexclusive basis, any such Article 9 Collateral
throughout the world on such terms and conditions and in such manner as the
Collateral Agent shall determine (other than in violation of any then-existing
licensing arrangements to the extent that waivers thereunder cannot be obtained
with the use of commercially reasonable efforts, which each Pledgor hereby
agrees to use) and (b) with or without legal process and with or without prior
notice or demand for performance, to take possession of the Article 9 Collateral
and without liability for trespass to the applicable Pledgor to enter any
premises where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the applicable Uniform
Commercial Code or other applicable law. Without limiting the generality of the
foregoing, each Pledgor agrees that the Collateral Agent shall have the right
(acknowledging the terms of the Senior Lender Intercreditor Agreement and the
Senior Fixed Collateral Intercreditor Agreement ), subject to the mandatory
requirements of applicable law, to sell or otherwise dispose of all or any part
of the Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. The Collateral Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof. Upon consummation of any such sale of Collateral
pursuant to this Section 5.01, the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold. Each such purchaser at any such sale shall hold the property
sold absolutely, free from any claim or right on the part of any Pledgor, and
each Pledgor hereby waives and releases (to the extent permitted by law) all
rights of redemption, stay, valuation and appraisal that such Pledgor now has or
may at any time in the future have under any rule of law or statute now existing
or hereafter enacted.

 



 -23- 

 

 

The Collateral Agent shall give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale.
At any such sale, the Collateral, or the portion thereof, to be sold may be sold
in one lot as an entirety or in separate parcels, as the Collateral Agent may
(in its sole and absolute discretion) determine. The Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given. The Collateral Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by law, private) sale made pursuant to this Section
5.01, any Secured Party may bid for or purchase for cash, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Pledgor (all such rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property in accordance with Section 5.02 hereof
without further accountability to any Pledgor therefor. For purposes hereof, a
written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Pledgor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Obligations paid in full.
As an alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver. Any sale pursuant to the
provisions of this Section 5.01 shall be deemed to conform to the commercially
reasonable standards as provided in Section 9-610(b) of the New York UCC or its
equivalent in other jurisdictions.

 

Section 5.02.                Apportionment, Application, and Reversal of
Payments.

 

(a)          Subject to the provisions of the Senior Lender Intercreditor
Agreement (including, without limitation, the provisions of Section 2.01 thereof
regarding the application of proceeds of any sale, collection or liquidation of
any Loan Collateral and the provisions of the Senior Fixed Collateral
Intercreditor Agreement ), all payments received by the Administrative Agent or
by the Collateral Agent for application to the Obligations (including, without
limitation, proceeds of Loan Collateral to be applied to the Obligations
pursuant to the Senior Lender Intercreditor Agreement) shall be applied as
follows:

 



 -24- 

 

 

First, to pay any fees, indemnities or expense reimbursements then due to the
Collateral Agent and Administrative Agent from the Company and other Loan
Parties under the Credit Agreement;

 

Second, to pay interest and fees then due from the Company and other Loan
Parties to the Lenders under the Credit Agreement, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties;

 

Third, to pay principal then due from the Company and other Loan Parties under
the Credit Agreement, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties; and

 

Fourth, to pay any other amounts then due from the Company and other Loan
Parties under the Credit Agreement, ratably among the parties entitled thereto
in accordance with the amounts then due to such parties.

 

(b)          [Reserved].

 

(c)          [Reserved].

 

(d)          [Reserved].

 

(e)          Subject to the terms of the Senior Lender Intercreditor Agreement
and the Senior Fixed Collateral Intercreditor Agreement, the Collateral Agent
shall have absolute discretion as to the time of application of any such
proceeds, moneys or balances in accordance with this Agreement. Upon any sale of
Collateral by the Collateral Agent (including pursuant to a power of sale
granted by statute or under a judicial proceeding), the receipt of the purchase
money by the Collateral Agent or of the officer making the sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication thereof.

 

(f)          If, after receipt of any payment which is applied to the payment of
all or any part of any Obligations, the Collateral Agent, Administrative Agent
or any Lender is for any reason compelled to surrender such payment or proceeds
to any person because such payment or application of proceeds is invalidated,
declared fraudulent, set aside, determined to be void or voidable as a
preference, impermissible set-off, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by such Agent or such
Lender and the Company shall be liable to pay to such Agent and the Lenders, and
shall indemnify such Agents and the Lenders and holds the Agent and the Lenders
harmless for the amount of such payment or proceeds surrendered. The provisions
of this Section 5.02(f) shall be and remain effective notwithstanding any
contrary action which may have been taken by an Agent or any Lender in reliance
upon such payment or application of proceeds, and any such contrary action so
taken shall be without prejudice to the Agents’ and the Lenders’ rights under
this Agreement and shall be deemed to have been conditioned upon such payment or
application of proceeds having become final and irrevocable. The provisions of
this Section 5.02(f) shall survive the termination of this Agreement.

 



 -25- 

 

 

Section 5.03.                Securities Act, Etc. In view of the position of the
Pledgors in relation to the Pledged Collateral, or because of other current or
future circumstances, a question may arise under the Securities Act of 1933, as
now or hereafter in effect, or any similar federal statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statute as from
time to time in effect being called the “Federal Securities Laws”) with respect
to any disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Pledged Collateral, and might
also limit the extent to which or the manner in which any subsequent transferee
of any Pledged Collateral could dispose of the same. Similarly, there may be
other legal restrictions or limitations affecting the Collateral Agent in any
attempt to dispose of all or part of the Pledged Collateral under applicable
Blue Sky or other state securities laws or similar laws analogous in purpose or
effect. Each Pledgor acknowledges and agrees that in light of such restrictions
and limitations, the Collateral Agent, in its sole and absolute discretion, (a)
may proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws or, to the extent applicable, Blue Sky
or other state securities laws and (b) may approach and negotiate with a single
potential purchaser to effect such sale. Each Pledgor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions. In the
event of any such sale, the Collateral Agent shall not incur any responsibility
or liability for selling all or any part of the Pledged Collateral at a price
that the Collateral Agent, in its sole and absolute discretion, may in good
faith deem reasonable under the circumstances, notwithstanding the possibility
that a substantially higher price might have been realized if the sale were
deferred until after registration as aforesaid or if more than a single
purchaser were approached. The provisions of this Section 5.03 will apply
notwithstanding the existence of a public or private market upon which the
quotations or sales prices may exceed substantially the price at which the
Collateral Agent sells.

 

ARTICLE VI

 

INDEMNITY, SUBROGATION AND SUBORDINATION

 

Section 6.01.                Indemnity. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6.03 hereof), each Borrower agrees that (a) in the event a
payment shall be made by any Guarantor under this Agreement in respect of any
Obligation of such Borrower, such Borrower shall indemnify such Guarantor for
the full amount of such payment and such Guarantor shall be subrogated to the
rights of the person to whom such payment shall have been made to the extent of
such payment and (b) in the event any assets of any Guarantor shall be sold
pursuant to this Agreement or any other Security Document to satisfy in whole or
in part an Obligation owed to any Secured Party by any Borrower, such Borrower
shall indemnify such Guarantor in an amount equal to the greater of the book
value or the fair market value of the assets so sold.

 



 -26- 

 

 

Section 6.02.                Contribution and Subrogation. Each Guarantor (other
than Holdings and the Company) (a “Contributing Guarantor”) agrees (subject to
Section 6.03 hereof) that, in the event a payment shall be made by any other
Guarantor (other than Holdings and the Company) hereunder in respect of any
Obligation or assets of any other Guarantor (other than Holdings and the
Borrower) shall be sold pursuant to any Security Document to satisfy any
Obligation owed to any Secured Party and such other Guarantor (the “Claiming
Guarantor”) shall not have been fully indemnified by the applicable Borrower, as
provided in Section 6.01 hereof, the Contributing Guarantor shall indemnify the
Claiming Guarantor in an amount equal to the amount of such payment or the
greater of the book value or the fair market value of such assets, as
applicable, in each case multiplied by a fraction of which the numerator shall
be the net worth of such Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 7.16 hereof, the date of the supplement hereto executed and delivered by
such Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 6.02 shall be subrogated to the rights of
such Claiming Guarantor under Section 6.01 hereof to the extent of such payment.

 

Section 6.03.                Subordination; Subrogation.

 

(a)          Each Guarantor hereby subordinates any and all debts, liabilities
and other obligations owed to such Guarantor by each other Loan Party (the
“subordinated Obligations”) to the Obligations to the extent and in the manner
hereinafter set forth in this Section 6.03:

 

(i)           Prohibited Payments, Etc. Each Guarantor may receive payments from
any other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default, if required by
the Required Lenders, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations until the
Obligations have been paid in full in cash.

 

(ii)          Prior Payment of Guaranteed Obligations. In any proceeding under
the U.S. Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law relating to any other Loan Party, each
Guarantor agrees that the Secured Parties shall be entitled to receive payment
in full in cash of all Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any U.S. Bankruptcy Code or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, whether or not constituting an allowed claim in such proceeding
(“Post-Petition Interest”)) before such Guarantor receives payment of any
Subordinated Obligations.

 

(iii)         Turn-Over. After the occurrence and during the continuance of any
Event of Default, each Guarantor shall, if a Collateral Agent so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Secured Parties and deliver such payments to the Collateral
Agent (for the benefit of the Secured Parties and subject to the terms of the
Senior Lender Intercreditor Agreement) on account of the Obligations (including
all Post-Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Guarantor under the other provisions of this Agreement.

 

(iv)         Collateral Agent Authorization. After the occurrence and during the
continuance of any Event of Default, the Collateral Agent is authorized and
empowered (but without any obligation to so do), in its discretion
(acknowledging the terms of the Senior Lender Intercreditor Agreement and the
Senior Fixed Collateral Intercreditor Agreement, as applicable), (i) in the name
of each Guarantor, to collect and enforce, and to submit claims in respect of,
the Subordinated Obligations and to apply any amounts received thereon to the
Obligations (including any and all Post-Petition Interest), and (ii) to require
each Guarantor (A) to collect and enforce, and to submit claims in respect of,
the Subordinated Obligations and (B) to pay any amounts received on such
obligations to the Collateral Agent for application to the Guaranteed
Obligations (including any and all Post-Petition Interest) in each case in
accordance with the terms of the Senior Lender Intercreditor Agreement and the
Senior Fixed Collateral Intercreditor Agreement, as applicable.

 



 -27- 

 

 

(b)          Each Guarantor hereby unconditionally and irrevocably agrees not to
exercise any rights that it may now have or hereafter acquire against any
Borrower, any other Loan Party or any other insider guarantor that arise from
the existence, payment, performance or enforcement of such Guarantor’s
Obligations under or in respect of the guarantee set forth in Article II hereof
or any other Loan Document, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of any Secured Party against such
Borrower, any other Loan Party or any other insider guarantor or any Collateral,
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from any Borrower, any other Loan Party or any other insider guarantor,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right, unless
and until all of the Obligations and all other amounts payable under the
guarantee set forth in Article II shall have been paid in full in cash and the
Commitments shall have expired. If any amount shall be paid to any Guarantor in
violation of the immediately preceding sentence at any time prior to the latest
of (a) the payment in full in cash of the Obligations and all other amounts
payable under the guarantee set forth in Article II and (b) the termination or
expiration of all Commitments, such amount shall be received and held in trust
for the benefit of the Secured Parties, shall be segregated from other property
and funds of such Guarantor and shall forthwith be paid or delivered to the
Collateral Agent in the same form as so received (with any necessary endorsement
or assignment) to be credited and applied to the Obligations (in accordance with
the terms of the Senior Lender Intercreditor Agreement and the Senior Fixed
Collateral Intercreditor Agreement, as applicable) and all other amounts payable
under the guarantee set forth in Article II, whether matured or unmatured, in
accordance with the terms of the Loan Documents, or to be held as Collateral for
any Obligations or other amounts payable under such guarantee thereafter
arising. If (i) any Guarantor shall make payment to any Secured Party of all or
any part of the Obligations and (ii) all of the Obligations and all other
amounts payable under the guarantee set forth in Article II shall have been paid
in full in cash, the Administrative Agent will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Obligations
resulting from such payment made by such Guarantor pursuant to such guarantee.

 



 -28- 

 

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01.                Notices. All communications and notices hereunder
shall (except as otherwise expressly permitted herein) be in writing and given
as provided in Section 9.01 of the Credit Agreement. All communications and
notices hereunder to any Subsidiary Party shall be given to it in care of the
Company, with such notice to be given as provided in Section 9.01 of the Credit
Agreement.

 

Section 7.02.                Security Interest Absolute. All rights of the
Collateral Agent hereunder, the Security Interest in the Article 9 Collateral,
the security interest in the Pledged Collateral and all obligations of each
Pledgor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Pledgor in respect of the
Obligations or this Agreement (other than a defense of payment or performance).

 

Section 7.03.                Limitation By Law. All rights, remedies and powers
provided in this Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they shall not render this Agreement invalid, unenforceable,
in whole or in part, or not entitled to be recorded, registered or filed under
the provisions of any applicable law.

 

Section 7.04.                Binding Effect; Several Agreement. This Agreement
shall become effective as to any party to this Agreement when a counterpart
hereof executed on behalf of such party shall have been delivered to the
Administrative Agent and the Collateral Agent and a counterpart hereof shall
have been executed on behalf of the Collateral Agent, and thereafter shall be
binding upon such party, the Collateral Agent and each of their respective
permitted successors and assigns, and shall inure to the benefit of such party,
the Collateral Agent and the other Secured Parties and their respective
permitted successors and assigns, except that no party shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in the Collateral (and any such assignment or transfer shall be void) except as
expressly contemplated by this Agreement or the Credit Agreement. This Agreement
shall be construed as a separate agreement with respect to each party and may be
amended, modified, supplemented, waived or released with respect to any party
without the approval of any other party and without affecting the obligations of
any other party hereunder.

 

Section 7.05.                Successors and Assigns. Whenever in this Agreement
any of the parties hereto is referred to, such reference shall be deemed to
include the permitted successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of any Pledgor or the Collateral Agent
that are contained in this Agreement shall bind and inure to the benefit of
their respective permitted successors and assigns; provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent and the
Administrative Agent. Unless otherwise agreed by the Administrative Agent, the
Collateral Agent hereunder shall at all times be the same person that is the
Administrative Agent under the Credit Agreement. Written notice of resignation
by an Administrative Agent pursuant the Credit Agreement shall also constitute
notice of resignation by such entity as the Collateral Agent under this
Agreement, unless otherwise agreed by the Administrative Agent. Upon the
acceptance of any appointment as an Administrative Agent under the Credit
Agreement by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the Collateral Agent pursuant hereto, except as
otherwise agreed by the Administrative Agent.

 



 -29- 

 

 

Section 7.06.                Administrative Agent’s and Collateral Agent’s Fees
and Expenses; Indemnification.

 

(a)          The parties hereto agree that the Administrative Agent and the
Collateral Agent shall each be entitled to reimbursement of their expenses
incurred hereunder as provided in the Section 9.05 of each Credit Agreement.

 

(b)          Without limitation of its indemnification obligations under the
other Loan Documents, each Pledgor jointly and severally agrees to indemnify the
Administrative Agent, the Collateral Agent and the other “Indemnitees” (as
defined in Section 9.05 of the Credit Agreement) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including reasonable counsel fees, charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of, (i) the execution, delivery or performance of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
other transactions contemplated hereby, (ii) the use of proceeds of the Loans or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, or to the Collateral, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

 

(c)          Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 7.06 shall be payable on written demand therefor, accompanied
by reasonable documentation with respect to any reimbursement, indemnification
or other amount requested.

 



 -30- 

 

 

Section 7.07.                Collateral Agent Appointed Attorneys-in-Fact. Each
Pledgor hereby appoints the Collateral Agent an attorney-in-fact of such Pledgor
for the purpose of carrying out the provisions of this Agreement, and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. The Collateral Agent shall have the right
(acknowledging the terms of the Senior Lender Intercreditor Agreement and the
Senior Fixed Collateral Intercreditor Agreement), upon the occurrence and during
the continuance of any Event of Default, with full power of substitution either
in the Collateral Agent’s name or in the name of such Pledgor, (a) to receive,
endorse, assign or deliver any and all notes, acceptances, checks, drafts, money
orders or other evidences of payment relating to the Collateral or any part
thereof, (b) to demand, collect, receive payment of, give receipt for and give
discharges and releases of all or any of the Collateral; (c) to ask for, demand,
sue for, collect, receive and give acquittance for any and all moneys due or to
become due under and by virtue of any Collateral; (d) to sign the name of any
Pledgor on any invoice or bill of lading relating to any of the Collateral; (e)
to send verifications of Accounts to any Account Debtor; (f) to commence and
prosecute any and all suits, actions or proceedings at law or in equity in any
court of competent jurisdiction to collect or otherwise realize on all or any of
the Collateral or to enforce any rights in respect of any Collateral; (g) to
settle, compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (h) to notify, or to require any
Pledgor to notify, Account Debtors to make payment directly to any Collateral
Agent or to the Administrative Agent; and (i) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes; provided, that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby. The Collateral Agent and the other Secured Parties
shall be accountable only for amounts actually received as a result of the
exercise of the powers granted to them herein, and neither they nor their
officers, directors, employees or agents shall be responsible to any Pledgor for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct.

 

Section 7.08.                GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 



 -31- 

 

 

Section 7.09.                Waivers; Amendment.

 

(a)          No failure or delay by the Collateral Agent, the Administrative
Agent or any Lender in exercising any right, power or remedy hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights, powers and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights, powers or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by paragraph (b) of this Section 7.09, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan shall not be construed as a waiver of any Default or Event of
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default or Event of Default at the time. No
notice or demand on any Loan Party in any case shall entitle any Loan Party to
any other or further notice or demand in similar or other circumstances.

 

(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with the terms of Section 9.08 of the Credit
Agreement.

 

Section 7.10.                WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.

 

Section 7.11.                Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

Section 7.12.                Counterparts. This Agreement may be executed in two
or more counterparts, each of which shall constitute an original but all of
which when taken together shall constitute but one contract, and shall become
effective as provided in Section 7.04 hereof. Delivery of an executed
counterpart to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed original.

 

Section 7.13.                Headings. Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and are not to affect the construction of, or to be taken
into consideration in interpreting, this Agreement.

 



 -32- 

 

 

Section 7.14.                Jurisdiction; Consent to Service of Process.

 

(a)          Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or any other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Collateral Agent or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Pledgor, or its properties, in
the courts of any jurisdiction.

 

(b)          Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

Section 7.15.                Termination or Release.

 

(a)          This Agreement, the guarantees made herein, the pledges made
herein, the Security Interest and all other security interests granted hereby
shall terminate when all the Loan Document Obligations (other than contingent or
unliquidated obligations or liabilities with respect to which no claim has been
asserted) have been paid in full in cash or immediately available funds and the
Lenders have no further commitment to lend under the Credit Agreement.

 

(b)          A Subsidiary Party shall automatically be released from its
obligations hereunder and the security interests in the Collateral of such
Subsidiary Party shall be automatically released upon the consummation of any
transaction permitted by the Credit Agreement, as a result of which such
Subsidiary Party ceases to be a Subsidiary of the Company or otherwise ceases to
be a Guarantor; provided that the Required Lenders shall have consented to such
transaction (to the extent such consents are required by the Credit Agreement)
and the terms of such consent did not provide otherwise.

 

(c)          Upon any sale or other transfer by any Pledgor of any Collateral
that is permitted under the Credit Agreement to any person that is not a
Pledgor, or upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Collateral pursuant to the terms of
Section 9.08 of the Credit Agreement, the security interest in such Collateral
shall be automatically released.

 



 -33- 

 

 

(d)          In connection with any termination or release pursuant to paragraph
(a), (b) or (c) of this Section 7.15, the Collateral Agent shall execute and
deliver to any Pledgor, at such Pledgor’s expense, all documents that such
Pledgor shall reasonably request to evidence such termination or release;
provided, that the Collateral Agent shall not be required to take any action
under this Section 7.15(d) unless such Pledgor shall have delivered to the
Collateral Agent together with such request, which may be incorporated into such
request, (i) a reasonably detailed description of the Collateral, which in any
event shall be sufficient to effect the appropriate termination or release
without affecting any other Collateral, and (ii) a certificate of a Responsible
Officer of the Company or such Pledgor certifying that the transaction giving
rise to such termination or release is permitted by each Credit Agreement and
was consummated in compliance with the Loan Documents. Any execution and
delivery of documents pursuant to this Section 7.15 shall be without recourse to
or warranty by the Collateral Agent.

 

Section 7.16.                Additional Subsidiaries. Upon execution and
delivery by the Collateral Agent and any Subsidiary that is required to become a
party hereto by Section 5.10 of the Credit Agreement of an instrument in the
form of Exhibit A hereto, such subsidiary shall become a Subsidiary Party
hereunder with the same force and effect as if originally named as a Subsidiary
Party herein. The execution and delivery of any such instrument shall not
require the consent of any other party to this Agreement. The rights and
obligations of each party to this Agreement shall remain in full force and
effect notwithstanding the addition of any new party to this Agreement.

 

Section 7.17.                Right of Set-off. If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set-off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of any party to this Agreement against any of and
all the obligations of such party now or hereafter existing under this Agreement
owed to such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
The rights of each Lender under this Section 7.17 are in addition to other
rights and remedies (including other rights of set-off) that such Lender may
have.

 

Section 7.18.                Intercreditor Agreements. Notwithstanding anything
to the contrary contained herein, the Grantors shall execute a Joinder to Senior
Lender Intercreditor Agreement, a Joinder to Second Priority Intercreditor
Agreement and a Joinder to Senior Fixed Collateral Intercreditor Agreement, and
the terms of this Agreement shall be subject to the terms of the Senior Lender
Intercreditor Agreement, the Second Priority Intercreditor Agreement and the
Senior Fixed Collateral Intercreditor Agreement, and in the event of any
inconsistency between any provision herein and therein, the terms of the
applicable lntercreditor Agreement shall govern. In accordance with the
provisions of the Credit Agreement, the Collateral Agent is acting herein as
Collateral Agent for the Secured Parties under the Credit Agreement. Anything
contained herein or in any of the other Loan Documents to the contrary
notwithstanding, the Collateral Agent shall not be required to take any action
under this Agreement that would result in a breach by the Collateral Agent of
its obligations under any other Loan Document. So long as the Senior Lender
Intercreditor Agreement and/or the Senior Fixed Collateral Intercreditor
Agreement is outstanding, any requirement of this Agreement to deliver
Collateral to the Collateral Agent shall be deemed satisfied by delivery of such
Collateral to the applicable agent under the applicable Intercreditor Agreement.

 

[Signature Pages Follow]

 

 -34- 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  BERRY GLOBAL, INC.         By:       Name:     Title:

 

[Signature Page to the First Lien Guarantee and Collateral Agreement]

 



   

 

 

  BERRY GLOBAL GROUP, INC.,         By:       Name:     Title:        
[          ],   as Collateral Agent         By:       Name:     Title:

 

[Signature Page to the First Lien Guarantee and Collateral Agreement]

 

   

 

 

  AEROCON, LLC   AVINTIV ACQUISITION CORPORATION   AVINTIV INC.   AVINTIV
SPECIALTY MATERIALS INC.   BERRY FILM PRODUCTS ACQUISITION COMPANY, INC.   BERRY
FILM PRODUCTS COMPANY, INC.   BERRY PLASTICS ACQUISITION CORPORATION V   BERRY
PLASTICS ACQUISITION CORPORATION XII   BERRY PLASTICS ACQUISITION CORPORATION
XIII   BERRY GLOBAL FILMS, LLC   BERRY PLASTICS ACQUISITION LLC X   BERRY
PLASTICS DESIGN, LLC   BERRY PLASTICS FILMCO, INC.   BERRY PLASTICS 1K, LLC  
BERRY PLASTICS OPCO, INC.   BERRY PLASTICS SP, INC.   BERRY PLASTICS TECHNICAL
SERVICES, INC.   BERRY SPECIALTY TAPES, LLC   BERRY STERLING CORPORATION   BPREX
BRAZIL HOLDING INC.   BPREX CLOSURE SYSTEMS, LLC   BPREX CLOSURES KENTUCKY INC.
  BPREX CLOSURES, LLC   BPREX DELTA INC.   BPREX HEALTHCARE BROOKVILLE INC.  
BPREX HEALTHCARE PACKAGING INC.   BPREX PLASTIC PACKAGING INC.   BPREX PLASTICS
SERVICES COMPANY INC.   BPREX PRODUCT DESIGN AND ENGINEERING INC.   BPREX
SPECIALTY PRODUCTS PUERTO RICO INC.   CAPLAS LLC   CAPLAS NEPTUNE, LLC   CAPTIVE
PLASTICS HOLDINGS, LLC   CAPTIVE PLASTICS, LLC   CARDINAL PACKAGING, INC.  
CHICOPEE, INC.   COVALENCE SPECIALTY ADHESIVES LLC   COVALENCE SPECIALTY
COATINGS LLC   CPI HOLDING CORPORATION   DOMINION TEXTILE (USA), L.L.C.  
FABRENE, L.L.C.   FIBERWEB GEOS, INC.

 

[Signature Page to the First Lien Guarantee and Collateral Agreement]

 



   

 

 

  FIBERWEB, LLC   KERR GROUP, LLC   KNIGHT PLASTICS, LLC   OLD HICKORY
STEAMWORKS, LLC   PACKERWARE, LLC   PESCOR, INC.   PGI EUROPE, INC.   PGI
POLYMER, INC.   PLIANT INTERNATIONAL, LLC   PLIANT, LLC   POLY-SEAL, LLC   PRIME
LABEL & SCREEN INCORPORATED   PRISTINE BRANDS CORPORATION   PROVIDENCIA USA,
INC.   ROLLPAK CORPORATION   SAFFRON ACQUISITION, LLC   SEAL FOR LIFE
INDUSTRIES, LLC   SETCO, LLC   SUN COAST INDUSTRIES, LLC   UNIPLAST HOLDINGS,
LLC   UNIPLAST U.S., INC.   VENTURE PACKAGING, INC.   VENTURE PACKAGING MIDWEST,
INC.

 

  By:          Name: Jason K. Greene   Title: Executive Vice President, General
Counsel and Secretary

 

[Signature Page to the First Lien Guarantee and Collateral Agreement]

 

   

 

 

  LADDAWN, INC.   DUMPLING ROCK, LLC   ESTERO PORCH, LLC   LAMB’S GROVE, LLC  
MILLHAM, LLC   SUGDEN, LLC

 

  By:     Name:  Jason K. Greene   Title:  Executive Vice President        
GRAFCO INDUSTRIES LIMITED PARTNERSHIP         By: Caplas Neptune, LLC, its
General Partner         By:     Name:  Jason K. Greene   Title:  Executive Vice
President, General Counsel and Secretary         CHOCKSETT ROAD LIMITED
PARTNERSHIP         By: Berry Global, Inc., its General Partner         By:    
Name:  Jason K. Greene   Title:  Executive Vice President, General Counsel and
Secretary         CHOCKSETT ROAD REALTY TRUST         By: Laddawn, Inc., its
Trustee         By:     Name:  Jason K. Greene   Title:  Executive Vice
President

 

[Signature Page to the First Lien Guarantee and Collateral Agreement]

 

   

 

 



SCHEDULE I

 

Subsidiary Parties

 

 

  Name Jurisdiction 1. AeroCon, LLC Delaware 2. AVINTIV Acquisition Corporation
Delaware 3, AVINTIV Inc. Delaware 4. AVINTIV Specialty Materials Inc. Delaware
5. Berry Film Products Acquisition Company, Inc. Delaware 6. Berry Film Products
Company, Inc. Delaware 7. Berry Global Films, LLC Delaware 8. Berry Plastics
Acquisition Corporation V Delaware 9. Berry Plastics Acquisition Corporation XII
Delaware 10. Berry Plastics Acquisition Corporation XIII Delaware 11. Berry
Plastics Acquisition LLC X Delaware 12. Berry Plastics Design, LLC Delaware 13.
Berry Plastics Filmco, Inc. Delaware 14. Berry Plastics IK, LLC Delaware 15.
Berry Plastics Opco, Inc. Delaware 16. Berry Plastics SP, Inc. Delaware 17.
Berry Plastics Technical Services, Inc. Delaware 18. Berry Specialty Tapes, LLC
Delaware 19. Berry Sterling Corporation Delaware 20. BPRex Brazil Holding Inc.
Delaware 21. BPRex Closure Systems, LLC Delaware 22. BPRex Closures Kentucky
Inc. Delaware 23. BPRex Closures, LLC Delaware 24. BPRex Delta Inc. Delaware 25.
BPRex Healthcare Brookville Inc. Delaware 26. BPRex Healthcare Packaging Inc.
Delaware

 



 

 

 

  Name Jurisdiction 27. BPRex Plastic Packaging Inc. Delaware 28. BPRex Plastics
Services Company Inc. Delaware 29. BPRex Product Design and Engineering Inc.
Minnesota 30. BPRex Specialty Products Puerto Rico Inc. New Jersey 31. Caplas
LLC Delaware 32. Caplas Neptune, LLC Delaware 33. Captive Plastics Holdings, LLC
Delaware 34. Captive Plastics, LLC Delaware 35. Cardinal Packaging, Inc.
Delaware 36. Chicopee, Inc. Delaware 37. Chocksett Road Limited Partnership
Massachusetts 38. Chocksett Road Realty Trust Massachusetts 39. Covalence
Specialty Adhesives LLC Delaware 40. Covalence Specialty Coatings LLC Delaware
41. CPI Holding Corporation Delaware 42. Dominion Textile (USA), L.L.C. Delaware
43. Dumpling Rock, LLC Massachusetts 44. Estero Porch, LLC Delaware 45. Fabrene,
L.L.C. Delaware 46. Fiberweb GEOS, Inc. Virginia 47. Fiberweb, LLC Delaware 48.
Grafco Industries Limited Partnership Maryland 49. Kerr Group, LLC Delaware 50.
Knight Plastics, LLC Delaware 51. Laddawn, Inc. Massachusetts 52. Lamb’s Grove,
LLC Delaware 53. Millham, LLC Delaware 54. Old Hickory Steamworks, LLC Delaware
55. Packerware, LLC Delaware

 



 

 

 

  Name Jurisdiction 56. Pescor, Inc. Delaware 57. PGI Europe, Inc. Delaware 58.
PGI Polymer, Inc. Delaware 59. Pliant International, LLC Delaware 60. Pliant,
LLC Delaware 61. Poly-Seal, LLC Delaware 62. Prime Label & Screen Incorporated
Wisconsin 63. Pristine Brands Corporation Delaware 64. Providencia USA, Inc.
North Carolina 65. Rollpak Corporation Delaware 66. Saffron Acquisition, LLC
Delaware 67. Seal for Life Industries, LLC Delaware 68. Setco, LLC Delaware 69.
Sugden, LLC Delaware 70. Sun Coast Industries, LLC Delaware 71. Uniplast
Holdings, LLC Delaware 72. Uniplast U.S., Inc. Delaware 73. Venture Packaging
Midwest, Inc. Delaware 74. Venture Packaging, Inc. Delaware

 



 

 

 

Schedule II

 

Pledged Stock; Debt Securities

 



  Name of Company Country State Parent/Owned by

Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests

1. 159422 Canada Inc. Canada   DT Acquisition, Inc. 35.00% 2. AEP Canada Inc.
Canada   Berry Global Films, LLC 100.00% 3. AEP Industries Finance Inc. USA DE
Berry Global Films, LLC 100.00% 4. AeroCon, LLC USA DE Berry Global, Inc.
100.00% 5. Aspen Industrial S.A. de C.V. Mexico   Pliant, LLC and Pliant
Corporation International (1 share) 100.00% 6. AVINTIV  Inc. USA DE Berry
Global, Inc. 100.00% 7. AVINTIV Acquisition Corporation USA DE AVINTIV  Inc.
100.00% 8. AVINTIV Specialty Materials, Inc. USA DE AVINTIV Acquisition
Corporation 100.00% 9. Berry Film Products Acquisition Company, Inc. (f/k/a
Clopay Plastic Products Acquisition Company, Inc.) USA DE Berry Film Products
Company, Inc. (f/k/a Clopay Plastic Products Company, Inc.) 100.00% 10. Berry
Film Products Company, Inc. (f/k/a Clopay Plastic Products Company, Inc.) USA DE
Berry Global, Inc. 100.00% 11. Berry Global Films, LLC (f/k/a Berry Plastics
Acquisition Corporation XV, LLC) USA DE Berry Global, Inc. 100.00% 12. Berry
Global Group, Inc. (f/k/a Berry Plastics Group, Inc.) USA DE     13. Berry
Global, Inc. (f/k/a Berry Plastics Corporation) USA DE Berry Plastics Group,
Inc. 100.00% 14. Berry Plastics Acquisition Corporation V USA DE Berry Global,
Inc. 100.00% 15. Berry Plastics Acquisition Corporation XII USA DE Berry Global,
Inc. 100.00% 16. Berry Plastics Acquisition Corporation XIII USA DE Berry
Global, Inc. 100.00% 17. Berry Plastics Acquisition Corporation XIV, LLC USA DE
Berry Global, Inc. 100.00% 18. Berry Plastics Acquisition LLC II USA DE Berry
Global, Inc. 100.00% 19. Berry Plastics Acquisition LLC X USA DE Berry Global,
Inc. 100.00% 20. Berry Plastics Asia Pacific Limited Hong Kong   Berry Plastics
Hong Kong Limited 100.00% 21. Berry Plastics Asia Pte. Ltd. Singapore   Berry
Plastics International B.V. 100.00%

 



 

 

 

  Name of Company Country State Parent/Owned by Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 22. Berry Plastics Beheer B.V. Netherlands   Berry Global Dutch
Holding B.V. 100.00% 23. Berry Plastics Canada, Inc. Canada   Berry Global, Inc.
100.00% 24. Berry Plastics de Mexico, S. de R.L. de C.V. Mexico   Berry Plastics
Acquisition Corporation V 100.00% 25. Berry Plastics Design, LLC USA DE Berry
Global, Inc. 100.00% 26. Berry Global Dutch Holding B.V. Netherlands   Berry
Plastics International B.V. 100.00% 27. Berry Plastics Escrow Corporation USA DE
Berry Global, Inc. 100.00% 28. Berry Plastics Escrow, LLC USA DE Berry Global,
Inc. 100.00% 29. Berry Plastics Filmco, Inc. USA DE Berry Global, Inc. 100.00%
30. Berry Plastics France Holdings SAS France   Berry Plastics International
B.V. 100.00% 31. Berry Plastics GmbH Germany   Berry Plastics Holding GmbH & Co.
KG 100.00% 32. Berry Plastics Holding GmbH & Co. KG Germany   Berry Plastics
International GmbH is the General Partner and Berry Plastics International B.V.
is the limited partner 100.00% 33. Berry Plastics Hong Kong Limited Hong Kong  
Berry Plastics International B.V. 100.00% 34. Berry Plastics IK, LLC USA DE
Berry Global, Inc. 100.00% 35. Berry Plastics International B.V. Netherlands  
Berry Plastics International C.V. 100.00% 36. Berry Plastics International C.V.
Netherlands   Pliant, LLC (1%) and Berry Global, Inc. (99%) 100.00% 37. Berry
Plastics International GmbH Germany   Berry Plastics International B.V. 100.00%
38. Berry Plastics International, LLC USA DE Berry Plastics International B.V.
100.00% 39. Berry Plastics Malaysia SDN BHD Malaysia   Berry Plastics Singapore
Pte. Ltd. 60.00% 40. Berry Plastics Opco, Inc. USA DE Berry Global, Inc. 100.00%
41. Berry Plastics Qingdao Limited CHINA   Berry Plastics Hong Kong Limited
100.00% 42. Berry Plastics SP, Inc. USA DE Berry Global, Inc. 100.00% 43. Berry
Plastics Technical Services, Inc. USA DE Venture Packaging, Inc. 100.00% 44.
Berry Specialty Tapes, LLC (f/k/a Berry Plastics Acquisition Corporation XI) USA
DE Berry Global, Inc. 100.00%

 



 

 

 

  Name of Company Country State Parent/Owned by Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 45. Berry Sterling Corporation USA DE Berry Global, Inc. 100.00% 46.
Bonlam, S.A. DE C.V. Mexico   Pristine Brands Corporation 99.99% 47. Bonlam,
S.A. DE C.V. Mexico   Chicopee, Inc. 0.01% 48. BP Parallel, LLC USA DE Berry
Global, Inc. 100.00% 49. BPRex Brazil Holding Inc. USA DE BPRex Healthcare
Brookville, Inc. 100.00% 50. BPRex Closure Systems, LLC USA DE Berry Global,
Inc. 100.00% 51. BPRex Closures Kentucky Inc. USA DE Berry Global, Inc. 100.00%
52. BPRex Closures, LLC USA DE Berry Global, Inc. 100.00% 53. BPRex de Mexico
S.A. de R.L. de CV Mexico   Berry Global, Inc. and Berry Plastics Acquisition
LLC X (1 share) 100.00% 54. BPRex Delta Inc. USA DE Berry Global, Inc. 100.00%
55. BPRex Healthcare Brookville Inc. USA DE BPRex Plastic Packaging, Inc.
100.00% 56. BPRex Healthcare Offranville France   Berry Plastics France Holdings
SAS 100.00% 57. BPRex Healthcare Packaging, Inc. USA DE BPRex Plastic Packaging,
Inc. 100.00% 58. BPRex Partipacoes Ltda Brazil   Berry Plastics International
B.V. 99.00% 59. BPRex Partipacoes Ltda Brazil   Berry Plastics Acquisition LLC X
1.00% 60. BPRex Plastic Packaging (India Holdings) Limited UK   Berry Plastics
International B.V. 100.00% 61. BPRex Plastic Packaging de Mexico S.A. de C.V.
Mexico   Berry Global, Inc. 50.00% 62. BPRex Plastic Packaging de Mexico S.A. de
C.V. Mexico   BPRex Plastics Services Company Inc. 0.002% 63. BPRex Plastic
Packaging de Mexico S.A. de C.V. Mexico   BPRex Healthcare Packaging, Inc.
49.998% 64. BPRex Plastic Packaging, Inc. USA DE Berry Global, Inc. 100.00% 65.
BPRex Plastic Services Company Inc. USA DE BPRex Plastic Packaging, Inc. 100.00%
66. BPRex Plasticos Do Brasil Ltda Brazil   BPRex Partipacoes Ltda 100.00% 67.
BPRex Product Design & Engineering Inc. USA MN BPRex Healthcare Brookville, Inc.
100.00% 68. BPRex Singapore Pte. Ltd. Singapore   Berry Plastics International
B.V. 100.00%

 



 

 

 

  Name of Company Country State Parent/Owned by Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 69. BPRex Specialty Products Puerto Rico Inc. USA NJ BPRex Plastic
Packaging, Inc. 100.00% 70. Caplas LLC USA DE Captive Plastics LLC 100.00% 71.
Caplas Neptune, LLC USA DE Captive Plastics LLC 100.00% 72. Captive Plastics
Holdings, LLC USA DE Berry Plastics SP, Inc. 100.00% 73. Captive Plastics, LLC
USA DE Berry Plastics SP, Inc. 100.00% 74. Cardinal Packaging, Inc. USA DE CPI
Holding Corporation 100.00% 75. Chicopee Asia, Limited Hong Kong   Chicopee,
Inc. 100.00% 76. Chicopee Holdings B.V. Netherlands   PGI Europe, Inc. 100.00%
77. Chicopee Holdings C.V. Netherlands   Chicopee Holdings, B.V. 99.99% 78.
Chicopee Holdings C.V. Netherlands   PGI Holdings, B.V. 0.01% 79. Chicopee, Inc.
USA DE PGI Polymer, Inc. 100.00% 80. Chocksett Road Limited Partnership USA MA
Berry Global, Inc.

98% Limited Partnership Interests

2% General Partnership Interests

81. Chocksett Road Realty Trust USA MA Chocksett Road Limited Partnership Sole
Beneficiary 82. Berry Acquisition Company do Brasil Ltda. Brazil   Berry Holding
Company do Brasil Ltda. 99.99% 83. Berry Acquisition Company do Brasil Ltda.
Brazil   Berry Film Products Company, Inc. (f/k/a Clopay Plastic Products
Company, Inc.) 00.01% 84. Berry Aschersleben GmbH Germany   Berry Europe GmbH
100.00% 85. Berry do Brasil Ltda. Brazil   Berry Acquisition Company do Brasil
Ltda. 92.74% 86. Berry do Brasil Ltda. Brazil   Berry Holding Company do Brasil
Ltda. 00.01% 87. Berry do Brasil Ltda. Brazil   Berry Film Products Company,
Inc. (f/k/a Clopay Plastic Products Company, Inc.) 07.25%

 



 

 

 

  Name of Company Country State Parent/Owned by Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 88. Berry Dombühl GmbH Germany   Berry Europe GmbH 100.00% 89. Berry
Europe GmbH Germany   Berry Film Products Company, Inc. (f/k/a Clopay Plastic
Products Company, Inc.) 100.00% 90. Berry Holding Company do Brasil Ltda. Brazil
  Berry Film Products Company, Inc. (f/k/a Clopay Plastic Products Company,
Inc.) 99.99% 91. Berry Holding Company do Brasil Ltda. Brazil   Berry Global,
Inc. 00.01% 92. Berry Trading (Shanghai) Co., Ltd. China   Berry Plastic
Products Acquisition Company, Inc. 100.00% 93. Companhai Providencia Industria e
Comercio Brazil   PGI Polimeros do Brazil S.A. 100.00% 94. Covalence Specialty
Adhesives LLC USA DE Berry Global, Inc. 100.00% 95. Covalence Specialty Coatings
LLC USA DE Berry Global, Inc. 100.00% 96. CPI Holding Corporation USA DE Berry
Global, Inc. 100.00% 97. CSM Mexico SPV LLC USA DE Berry Global, Inc. 100.00%
98. Dominion Textile (USA), L.L.C. USA DE Chicopee, Inc. 100.00% 99. Dominion
Textile Inc. Canada   DT Acquisition, Inc. 100.00% 100. Dominion Textile
Mauritius Inc. Mauritius   PGI Polymer Group Inc. 100.00% 101. Dounor SAS France
  PGI France Holdings SAS 100.00% 102. DT Acquisition Inc. Canada   AVINTIV
Specialty Materials, Inc. 100.00% 103. Dumpling Rock, LLC USA MA Berry Global,
Inc. 100.00% 104. Estero Porch, LLC USA DE Berry Global, Inc. 100.00% 105.
Fabrene, Inc. Canada   Chicopee Holdings B.V. 100.00% 106. Fabrene, L.L.C. USA
DE PGI Europe, Inc. 100.00% 107. Fiberweb (Tianjin) Specialty Nonwovens Company
Limited China   Fiberweb Asia Pacific Limited 100.00% 108. Fiberweb Asia Pacific
Limited Hong Kong   Fiberweb Holdings Limited 100.00% 109. Fiberweb Berlin GmbH
Germany   Fiberweb Holding Deutschland Gmbh 100.00% 110. Fiberweb France SAS
France   PGI Holdings France SAS 100.00%

 



 

 

 

  Name of Company Country State Parent/Owned by Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 111. Fiberweb Geos, Inc. USA VA PGI Europe, Inc. 100.00% 112. Fiberweb
Geosynthetics Limited UK   Fiberweb Holdings Limited 100.00% 113. Fiberweb
Geosynthetiques Sarl France   Fiberweb France SAS 100.00% 114. Fiberweb Holding
Deutschland GmbH Germany   Fiberweb Holdings Limited 100.00% 115. Fiberweb
Holdings Limited UK   Fiberweb Limited 100.00% 116. Fiberweb Italia S.p.A. Italy
  Fiberweb Holdings Limited 100.00% 117. Fiberweb Limited UK   PGI Acquisition
Limited 100.00% 118. Fiberweb Terno D’Isola Srl Italy   Fiberweb Italia S.p.A.
100.00% 119. Fiberweb, LLC f/k/a Fiberweb, Inc. USA DE PGI Europe, Inc. 100.00%
120. Fortunes Best Trading Limited Hong Kong   Berry Plastics Hong Kong Ltd
100.00% 121. Frans Nooren Afdichtingssystemen B.V. Netherlands   Berry Plastics
Beheer B.V. 100.00% 122. Geca-Tapes B.V. Netherlands   PGI Nonwovens B.V.
100.00% 123. Genius World Holding Ltd Hong Kong   Berry Plastics Hong Kong Ltd
100.00% 124. Grafco Industries Limited Partnership USA MD Caplas LLC 99.00% 125.
Grafco Industries Limited Partnership USA MD Caplas Neptune, LLC 1.00% 126.
Grupo de Servicios Berpla, S. de R.L. de C.V. Mexico   Berry Plastics
Acquisition Corporation V 65.00% 127. Jacinto Mexico, S.A. de C.V. Mexico  
Pliant, LLC <1% 128. Jacinto Mexico, S.A. de C.V. Mexico   Aspen Industrial S.A.
de C.V. 99+% 129. Kerr Group, LLC USA DE Berry Global, Inc. 100.00% 130. Knight
Plastics, LLC USA DE Berry Plastics SP, Inc. 100.00% 131. Korma S.p.A. Italy  
Fiberweb Italia S.p.A. 100.00% 132. Laddawn, Inc. USA MA Berry Global, Inc.
100.00% 133. Lamb’s Grove, LLC USA DE Berry Global, Inc. 100.00% 134. Millham,
LLC USA DE Berry Global, Inc. 100.00% 135. Nanhai Nanxin Non Woven Co. Ltd China
  PGI Nonwovens (Mauritius) 100.00% 136. Old Hickory Steamworks, LLC USA DE
Fiberweb, LLC 100.00% 137. Packerware, LLC USA DE Berry Plastics SP, Inc.
100.00% 138. Pescor, Inc. USA DE Berry Global, Inc. 100.00% 139. Pfizer
Investment Ltd Hong Kong   Berry Plastics Hong Kong Ltd 100.00%

 



 

 

 

  Name of Company Country State Parent/Owned by Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 140. PGI Acquisition Limited UK   PGI Europe, Inc. 100.00% 141. PGI
Argentina S.A. Argentina   PGI Nonwovens B.V. 97.41% 142. PGI Argentina S.A.
Argentina   PGI Netherlands Holdings (No. 2) B.V. 2.59% 143. PGI Colombia LTDA
Columbia   Plymer Group Holdings C.V. 5.30% 144. PGI Columbia LTDA Columbia  
PGI Netherlands Holdings (No. 2) B.V. 94.70% 145. PGI Europe, Inc. USA DE
Chicopee, Inc. 100.00% 146. PGI France Holdings SAS France   PGI Netherlands
Holdings B.V. 100.00% 147. PGI France SAS France   PGI France Holdings SAS
100.00% 148. PGI Holdings B.V. Netherlands   Chicopee Holdings B.V. 100.00% 149.
PGI Netherlands Holdings (NO. 2) B.V. Netherlands   Polymer Group Holdings C.V.
100.00% 150. PGI Netherlands Holdings B.V. Netherlands   Polymer Group Holdings
C.V. 100.00% 151. PGI Non-Woven (China) Co. Ltd China   PGI Nonwovens
(Mauritius) 100.00% 152. PGI Nonwovens (Mauritius) Netherlands   PGI Polymer,
Inc. 100.00% 153. PGI Nonwovens B.V. Netherlands   Polymer Group Holdings C.V.
94.90% 154. PGI Nonwovens B.V. Netherlands   Chicopee Holdings B.V. 5.10% 155.
PGI Nonwovens Germany GmbH Germany   PGI Nonwovens B.V. 100.00% 156. PGI
Polimeros Do Brazil S.A. Brazil   Polymer Group Holdings C.V. 99.80% 157. PGI
Polimeros Do Brazil S.A. Brazil   PGI Netherlands Holdings B.V. 0.20% 158. PGI
Polymer, Inc. USA DE Avintiv Specialty Materials, Inc. 100.00% 159. PGI Spain
S.L. U Spain   Chicopee Holdings B.V. 100.00% 160. Pliant de Mexico S.A. de C.V.
Mexico   Aspen Industrial S.A. de C.V. 63.97% 161. Pliant de Mexico S.A. de C.V.
Mexico   Pliant, LLC 36.03% 162. Pliant International, LLC USA DE Pliant, LLC
100.00% 163. Pliant, LLC USA DE Berry Global, Inc. 100.00% 164. Polymer Group
Holdings C.V. Netherlands   Chicopee Holdings C.V. 100.00%

 



 

 

 

  Name of Company Country State Parent/Owned by Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 165. Poly-Seal, LLC USA DE Berry Global, Inc. 100.00% 166. Prime Label
& Screen Incorporated USA WI Berry Global, Inc. 100.00% 167. Pristine Brands
Corporation USA DE PGI Europe, Inc. 100.00% 168. Providencia USA, Inc. USA NC
Chicopee, Inc. 100.00% 169. Rafypak, S.A. de C.V. Mexico   Tyco Acquisition
Alpha LLC 99.00% 170. Rafypak, S.A. de C.V. Mexico   CSM Mexico SPV LLC 1.00%
171. Rexam Pharma Packaging India Pvt. Ltd. India   BPRex Plastic Packaging
(India) Ltd. 100.00% 172. Rollpak Corporation USA DE Berry Global, Inc. 100.00%
173. Saffron Acquisition, LLC USA DE Kerr Group, LLC 100.00% 174. SCI Vertuquet
France   Dounor SAS 100.00% 175. Seal for Life India Private Limited India  
Berry Global, Inc. 100.00% 176. Seal for Life Industries Beta LLC USA DE Seal
for Life Industries Tijuana LLC 100.00% 177. Seal for Life Industries BVBA
Belgium   Berry Plastics Acquisition LLC II and Berry Plastics Holding Gmbh &
Co. KG (99.99%) 100.00% 178. Seal for Life Industries Mexico, S. de R.L. de C.V.
Mexico   Seal for Life Industries Beta LLC 99+% 179. Seal for Life Industries
Mexico, S. de R.L. de C.V. Mexico   Seal for Life Industries Tijuana LLC One
Share 180. Seal for Life Industries Tijuana LLC USA DE Berry Global, Inc.
100.00% 181. Seal for Life Industries, LLC USA DE Berry Global, Inc. 100.00%
182. Setco, LLC USA DE Kerr Group, LLC 100.00% 183. Stopaq B.V. Netherlands  
Berry Plastics Beheer B.V. 100.00% 184. Stopaq Saudi Factory LLC Saudi   Stopaq
B.V. 51.00% 185. Sugden, LLC USA DE Berry Global, Inc. 100.00% 186. Sun Coast
Industries, LLC USA DE Saffron Acquisition, LLC 100.00% 187. Berry Film Products
Co., Ltd. China   Berry Film Products Acquisition Company, Inc. 100.00% 188.
Terram Defencell Limited UK   Terram Limited 50.00% 189. Terram Geosynthetics
Private Limited India   Fiberweb Holdings Limited 53.20%

 



 

 

 

  Name of Company Country State Parent/Owned by Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 190. Terram Geosynthetics Private Limited India   Terram Limited
11.80% 191. Terram Limited UK   Fiberweb Holdings Limited 100.00% 192. Tyco
Acquisition Alpha LLC USA DE CSM Mexico SPF LLC 100.00% 193. Uniplast Holdings,
LLC USA DE Pliant, LLC 100.00% 194. Uniplast U.S., Inc. USA DE Uniplast
Holdings, Inc. 100.00% 195. United Packaging Dongguan China   Genius World
Holding Ltd 100.00% 196. United Packaging Jiangmen China   Genius World Holding
Ltd 100.00% 197. Venture Packaging Midwest, Inc. USA DE Venture Packaging, Inc.
100.00% 198. Venture Packaging, Inc. USA DE Berry Global, Inc. 100.00%

 

Intercompany Notes for legacy Berry entities:

 

·Promissory Note in the initial principal amount of approximately USD 30,000,000
dated April 1, 2016, by Berry Europe GmbH to Clopay Plastic Products Company,
Inc., now known as Berry Film Products Company, Inc.

 

Intercompany Notes for legacy AVINTIV Entities:

 

Type of Instrument Debtor Initial Principal Amount AVINTIV Specialty Materials
Inc. (f/k/a Polymer Group, Inc.) Promissory Note Chicopee Holdings B.V.
$37,000,000 Promissory Note Dominion Textile Mauritius Inc. $5,225,000
   Promissory Note PGI Nonwovens Germany GmbH € 6,845,000 PGI Europe, Inc.
Promissory Note Polymer Group Holdings C.V. $244,438,341    Promissory Note
Polymer Group Holdings C.V. $65,984,955 PGI Polymer, Inc.    Promissory Note PGI
Nonwovens Germany GmbH € 6,844,731

 

Intercompany Notes in connection with the Acquisition

 

·Promissory Note dated March 8, 2019, by Berry Global International Holdings
Limited to AVINTIV Inc.

·Promissory Note dated March 8, 2019, by AVINTIV Inc. to Berry Global Inc.

 



 

 

 

Schedule III

 

Intellectual Property

 

Patents

 

See attached.

 

 

Trademarks

 

See attached.

 

 

Copyrights

 

Title Claimant Authorship on
Application Registration No. Registration
Date

Date of
Creation

Date of
Publication Nation of First
Publication Cookie Snack Bag Packaging Photograph AEP Industries Inc.
125 Phillips Ave
South Hackensack,
NJ 07606 U.S.A. AEP Industries Inc., employer for hire VA0001811441 4/24/2012
1997 9/27/1999 United States

 

 



 

 

 



Country Title Filing Date Application Number Publication Date Publication Number
Issue Date Patent Number Status Owner Argentina Nonwoven Fabric (New Spinlace
Design) Oct 16, 2015 89117     Oct 16, 2015 89117 Issued AVINTIV Specialty
Materials Inc. Argentina Nonwoven Fabric Dec 30, 2015 89491     Dec 30, 2015
89491 Issued AVINTIV Specialty Materials Inc. Argentina Nonwoven Fabric Dec 30,
2015 89492     Dec 30, 2015 89492 Issued AVINTIV Specialty Materials Inc.
Argentina Nonwoven Fabric (Vista Design Pattern) Aug 24, 2016 90439     Aug 24,
2016 90439 Issued AVINTIV Specialty Materials Inc. Argentina Nonwoven Fabric
(Vista Design Pattern) Aug 25, 2016 90443     Aug 25, 2016 90443 Issued AVINTIV
Specialty Materials Inc. Argentina Nonwoven Fabric (Whistler Wave Design) Sep
26, 2016 90718     Sep 26, 2016 90718 Issued AVINTIV Specialty Materials Inc.
Argentina Nonwoven Fabric (Tough Mudder Design) Sep 26, 2016 90719     Sep 26,
2016 90719 Issued AVINTIV Specialty Materials Inc. Argentina Nonwoven Fabric
(Whistler Wave Design) Sep 26, 2016 90720     Sep 26, 2016 90720 Issued AVINTIV
Specialty Materials Inc. Argentina Nonwoven Fabric (Whistler Wave Design) Sep
26, 2016 90721     Sep 26, 2016 90721 Issued AVINTIV Specialty Materials Inc.
Argentina Nonwoven Fabric (Tough Mudder Design) Sep 26, 2016 90722     Sep 26,
2016 90722 Issued AVINTIV Specialty Materials Inc. Argentina Nonwoven Fabric
(Tough Mudder Design) Sep 26, 2016 90723         Pending AVINTIV Specialty
Materials Inc. Argentina Nonwoven Fabric With Improved Hand-Feel Jan 9, 2017
20170100051   AR107326A1     Published AVINTIV Specialty Materials Inc.
Argentina Nonwovens With Additive Enhancing Barrier Properties Mar 1, 2017
20170100506   AR107764A1     Published AVINTIV Specialty Materials Inc.
Argentina Bonding Pattern for a Nonwoven Fabric Nov 22, 2018 94210        
Pending Berry Global, Inc. Argentina Bonding Pattern for a Nonwoven Fabric Nov
22, 2018 94211         Pending Berry Global, Inc. Argentina Bonding Pattern for
a Nonwoven Fabric Nov 22, 2018 94212         Pending Berry Global, Inc.
Argentina BREATHABLE FILM AND METHOD OF MAKING THE BREATHABLE FILM 11/08/2017
20170103095         Pending BERRY PLASTICS CORPORATION Argentina ELASTIC FILM
11/08/2017 20170103096         Pending BERRY PLASTICS CORPORATION Argentina
ELASTOMERIC MATERIALS 01/23/2009 P090100219     01/31/2017 AR070247B1 Issued
Clopay Plastic Products, Company Inc. Argentina POLYMERIC MATERIALS PROVIDING
IMPROVED INFRARED EMISSIVITY 03/11/2014 P140100830         Pending Clopay
Plastic Products, Company Inc. Argentina Loop Material For Loop And Hook Type
Fastener Used In A Disposable Article Or Garment Apr 16, 2008 AR2008P101570  
068304     Published Dounor SAS/Aplix, Inc. Argentina Loop Material For Loop And
Hook Type Fastener Used In A Disposable Article Or Garment Apr 16, 2008
AR2012P100569   085300     Published Dounor SAS/Aplix, Inc. Argentina Nonwoven
Fabrics (Soft Bond Pattern Designs) Oct 15, 2012 84628     Oct 15, 2012 84628
Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka - Soft Bond Pattern
Designs) Oct 15, 2012 84629     Oct 15, 2012 84629 Issued Polymer Group, Inc.
Argentina Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012 84630  
  Oct 15, 2012 84630 Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka -
Soft Bond Pattern Designs) Oct 15, 2012 84631     Oct 15, 2012 84631 Issued
Polymer Group, Inc. Argentina Nonwoven Fabric (aka: Soft Bond Pattern Designs)
Oct 15, 2012 84632     Oct 15, 2012 84632 Issued Polymer Group, Inc. Argentina
Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012 84633     Oct 15,
2012 84633 Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Oct 15, 2012 84634     Oct 15, 2012 84634 Issued Polymer Group,
Inc. Argentina Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012
84635     Oct 15, 2012 84635 Issued Polymer Group, Inc. Argentina Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012 84636     Oct 15, 2012
84636 Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Oct 15, 2012 84637     Oct 15, 2012 84637 Issued Polymer Group,
Inc. Argentina Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012
84638     Oct 15, 2012 84638 Issued Polymer Group, Inc. Argentina Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012 84639     Oct 15, 2012
84639 Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Oct 15, 2012 84640     Oct 15, 2012 84640 Issued Polymer Group,
Inc. Argentina Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012
84641     Oct 15, 2012 84641 Issued Polymer Group, Inc. Argentina Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012 84642     Oct 15, 2012
84642 Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Oct 15, 2012 84643     Oct 15, 2012 84643 Issued Polymer Group,
Inc. Argentina Soft Bond Pattern Designs Oct 15, 2012 84644     Oct 15, 2012
84644 Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Oct 15, 2012 84645     Oct 15, 2012 84645 Issued Polymer Group,
Inc. Argentina Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012
84646     Oct 15, 2012 84646 Issued Polymer Group, Inc. Argentina Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012 84647     Oct 15, 2012
84647 Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Oct 15, 2012 84648     Oct 15, 2012 84648 Issued Polymer Group,
Inc. Argentina Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012
84649     Oct 15, 2012 84649 Issued Polymer Group, Inc. Argentina Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012 84650     Oct 15, 2012
84650 Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Oct 15, 2012 84651     Oct 15, 2012 84651 Issued Polymer Group,
Inc. Argentina Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012
84652     Oct 15, 2012 84652 Issued Polymer Group, Inc. Argentina Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012 84653     Oct 15, 2012
84653 Issued Polymer Group, Inc. Argentina Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Oct 15, 2012 84654     Oct 15, 2012 84654 Issued Polymer Group,
Inc. Argentina Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012
84655     Oct 15, 2012 84655 Issued Polymer Group, Inc. Argentina Multi-zone
spinnerette Oct 2, 2013 20130103583   AR092889A1     Published Polymer Group,
Inc. Argentina Process and Apparatus for Producing Sub-Micron Fibers, and
Nonwovens and Articles Containing Same Sep 22, 2015 20150103042   AR104080A2    
Published Polymer Group, Inc. Argentina Process and Apparatus for Producing
Sub-Micron Fibers, and Nonwovens and Articles Containing Same Oct 12, 2007
P070104530   063271 Sep 30, 2015 AR063271B1 Issued Polymer Group, Inc. Argentina
Improved liquid barrier fabrics containing ribbon shaped filaments Aug 7, 2012
P120102889     Apr 18, 2017 087481 Issued Polymer Group, Inc. Argentina Nonwoven
Wipe With Bonding Pattern Apr 25, 2013 20130101393   AR090845     Published
Providencia USA, Inc. Argentina CLOSURE 11/10/2000 68558       68558 Issued
Rexam Closure Systems Inc. Australia FILM CUTTER ASSEMBLY 09/30/2002 2002337799
    04/22/2003 2002337799 Issued AEP Industies Inc. Australia Nonwoven Fabric
(Whistler Wave Design) Sep 8, 2016 201615033     Jan 9, 2017 201615033 Issued
AVINTIV Specialty Materials Inc. Australia Nonwoven Fabric (Tough Mudder Design)
Sep 9, 2016 201615044     Nov 28, 2016 201615044 Issued AVINTIV Specialty
Materials Inc. Australia Nonwoven Fabric (Tough Mudder Design) Nov 25, 2016
201616631     Dec 20, 2016 201616631 Issued AVINTIV Specialty Materials Inc.
Australia Nonwoven Fabric (Tough Mudder Design) Nov 25, 2016 201616632     Dec
19, 2016 201616632 Issued AVINTIV Specialty Materials Inc. Australia
Self-Crimped Ribbon Fiber and Nonwovens Manufactured Therefrom Aug 7, 2015
2015300833         Pending AVINTIV Specialty Materials Inc. Australia Low
Linting Imaged Hydroentangled Nonwoven Composite Jul 15, 2016 2016291657        
Pending AVINTIV Specialty Materials Inc. Australia Nonwoven Fabric With Improved
Hand-Feel Jan 5, 2017 2017205991         Pending AVINTIV Specialty Materials
Inc. Australia Treated Nonwoven Having an Affinity for an Active Ingredient Jul
13, 2016 AU2016291767         Pending AVINTIV Specialty Materials Inc. Australia
Reinforced Protective Covers and Guards for Trees, Shrubs, and Vines Oct 7, 2016
AU2016335751         Pending AVINTIV Specialty Materials Inc. Australia Bonding
Pattern for a Nonwoven Fabric Nov 20, 2018 201816968         Pending Berry
Global, Inc. Australia MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE
MICROPOROUS BREATHABLE FILM 07/08/2016 2016293826         Pending BERRY GLOBAL,
INC. Australia INSULATED CONTAINER 06/07/2012 2012271047     11/03/2016
2012271047 Issued Berry Plastics Corporation Australia POLYMERIC MATERIAL FOR AN
INSULATED CONTAINER 06/07/2012 2012302251     10/06/2016 2012302251 Issued BERRY
PLASTICS CORPORATION Australia POLYMERIC MATERIAL FOR AN INSULATED CONTAINER
06/07/2012 2016204692     07/26/2018 2016204692 Issued BERRY PLASTICS
CORPORATION Australia POLYMERIC FILMS AND METHODS FOR MAKING POLYMERIC FILMS
11/02/2016 2016350820         Pending BERRY PLASTICS CORPORATION Australia
CONTAINER WITH CHILD-RESISTANT CLOSURE 11/28/1997 3878/97     05/28/1999 137352
Issued BERRY PLASTICS CORPORATION Australia ELASTOMERIC MATERIALS 01/23/2009
2009206346     06/11/2015 2009206346 Issued Clopay Plastic Products, Company
Inc. Australia BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM 05/13/2015
2015259236         Pending Clopay Plastic Products, Company Inc. Australia
EMBOSSED MATTE AND GLOSSY PLASTIC FILM AND METHODS OF MAKING SAME 08/26/2015
2015306645         Pending Clopay Plastic Products, Company Inc. Australia A
Ground Reinforcing Grid Apr 23, 2010 2010247235   2010247235 Oct 15, 2015
2010247235 Issued Fiberweb Geosynthetics Limited Australia Area Bonded Nonwoven
Fabric From Single Polymer System Aug 14, 2008 2008289195   2008289195 Sep 6,
2012 2008289195 Issued Fiberweb, Inc. Australia HERMETIC PACKAGES WITH LASER
SCORED VENT SYSTEMS 05/20/2009 2009257891     06/12/2014 2009257891 Issued
PLIANT, LLC Australia Soft Polypropylene Melt Spun Nonwoven Fabrics Feb 12, 2001
1971901   782574 Feb 21, 2002 782574 Issued Polymer Group, Inc. Australia
Hydroentanglement Of Continuous Polymer Filaments Jan 12, 2001 2001229480  
AU2001229480B2 Dec 7, 2006 2001229480 Issued Polymer Group, Inc. Australia
Process and Apparatus for Producing Sub-Micron Fibers, and Nonwovens and
Articles Containing Same Sep 26, 2007 2007219330   2007219330 Aug 30, 2012
2007219330 Issued Polymer Group, Inc. Australia Process and Apparatus for
Producing Sub-micron Fibers, and Nonwovens and Articles Containing Same Sep 26,
2007 2012203368   2012203368 Feb 14, 2013 2012203368 Issued Polymer Group, Inc.
Australia RIGID RESEALABLE LABEL FLAP HAVING A HINGE 07/20/2009 2009202916    
05/08/2014 2009202916 Issued PRIME LABEL & SCREEN, INC. Australia CLOSURE
05/12/2000 1452/2000     11/27/2000 142356 Issued Rexam Closure Systems Inc.
Austria REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7
01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Austria
METHOD OF SEALING A JOINT BETWEEN TWO PIPES 03/03/2000 00907820.5     12/03/2003
E255705 Issued Covalence Specialty Materials Corp. Austria Nonwoven with
electret properties, manufacturing process thereof and its use Aug 18, 2011
117459768   2609238 Dec 7, 2016 2609238 Issued Fiberweb Holdings Limited Austria
Area Bonded Nonwoven Fabric From Single Polymer System Aug 14, 2008 087978755  
2183420 Sep 27, 2017 2183420 Issued Fiberweb, Inc. Austria RIGID RESEALABLE
LABEL FLAP HAVING A HINGE 07/17/2009 09251817.4 04/17/2013 2202176 04/17/2013
2202176 Issued PRIME LABEL & SCREEN, INC. Austria Nonwoven Wipe With Bonding
Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued Providencia
USA, Inc. Austria METHOD OF SEALING A JOINT BETWEEN TWO PIPES Mar 3, 2000
009078205   1159561 Dec 3, 2003 1159561 Issued Tyco Electronics Raychem N.V.
Belgium Process and Apparatus for Producing Fibrous Materials Jun 20, 2006
067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV Specialty Materials Inc.
Belgium REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7
01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Belgium
LAMINATED SHEET AND METHOD OF MAKING SAME 07/19/2002 02750200.4     03/15/2017
1412181 Issued Clopay Plastic Products, Company Inc. Belgium METHOD AND
APPARATUS FOR UNIFORMLY STRETCHING THERMOPLASTIC FILM AND PRODUCTS PRODUCED
THEREBY 03/25/2005 05727728.7     09/16/2015 1765572 Issued Clopay Plastic
Products, Company Inc. Belgium ELASTOMERIC MATERIALS 01/23/2009 09703318.7    
10/01/2014 2242465 Issued Clopay Plastic Products, Company Inc. Belgium
ELASTOMERIC MATERIALS 01/23/2009 13155905.6     04/15/2015 2612638 Issued Clopay
Plastic Products, Company Inc. Belgium ELASTOMERIC FILMS HAVING INCREASED TEAR
RESISTANCE 01/08/2016 16702244.1 11/15/2017 3242799 06/20/2018 3242799 Issued
Clopay Plastic Products, Company Inc. Belgium Non-woven Fabric of
Extruded-Linked Thermoplastic Filaments Having Improved Weldability Properties
and Method for Manufacturing Such a Non-Woven Fabric Oct 23, 2013 131898736  
2733240 Mar 4, 2015 2733240 Issued Dounor SAS Belgium Loop Material For Loop And
Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008 087449369
  2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Belgium Loop
Material For Loop And Hook Type Fastener Used In A Disposable Article Or Garment
Apr 2, 2008 131707135   2636782 May 23, 2018 2636782 Issued Dounor SAS/Aplix,
Inc. Belgium Nonwoven with electret properties, manufacturing process thereof
and its use Aug 18, 2011 117459768   2609238 Dec 7, 2016 2609238 Issued Fiberweb
Holdings Limited Belgium Breathable and Liquid Barrier Nonwoven and Bicomponent
Film Composite Material, and Method Jun 22, 2012 128029774   2723568 Sep 27,
2017 2723568 Issued Fiberweb, Inc. Belgium Process and Apparatus for Forming
Uniform Nanofiber Substrates Apr 19, 2006 067506956   1871532 Mar 27, 2013
1871532 Issued PGI Polymer, Inc. Belgium AGRICULTURAL BARRIER FILMS HAVING
SUPERIOR TEAR STRENGTH PROPERTIES 08/17/2007 07841071.9 12/21/2011 2051578
12/21/2011 2051578 Issued PLIANT, LLC Belgium RIGID RESEALABLE LABEL FLAP HAVING
A HINGE 07/17/2009 09251817.4 04/17/2013 2202176 04/17/2013 2202176 Issued PRIME
LABEL & SCREEN, INC. Belgium Nonwoven Wipe With Bonding Pattern Apr 23, 2013
137212015   2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc. Belgium
Cellular Confinement Systems Sep 24, 2007 101884948   2284320 Mar 1, 2017
2284320 Issued Terram Limited/J&S Franklin Limited Brazil Monolithic Breathable
Film and Composite Manufactured Therefrom Dec 17, 2015 1120170131994   2457    
Published AVINTIV Specialty Materials Inc. Brazil Nonwoven Fabric Dec 30, 2015
3020150060174   2421 Sep 12, 2017 BR302015006017-4 Issued AVINTIV Specialty
Materials Inc. Brazil Nonwoven Fabric (Vista Design Pattern) Aug 23, 2016
3020160036578     Mar 20, 2018 30 2016 003657 8 Issued AVINTIV Specialty
Materials Inc. Brazil Nonwoven Fabric Dec 30, 2015 3220170032209   2457 Feb 6,
2018 BR322017003220-9 Issued AVINTIV Specialty Materials Inc. Brazil
Self-Crimped Ribbon Fiber and Nonwovens Manufactured Therefrom Aug 7, 2015
BR1120170024381   2448     Published AVINTIV Specialty Materials Inc. Brazil
Treated Nonwoven Having an Affinity for an Active Ingredient Jul 13, 2016
BR1120180006483   2491     Published AVINTIV Specialty Materials Inc. Brazil Low
Linting Imaged Hydroentangled Nonwoven Composite Jul 15, 2016 BR1120180006629  
2489     Published AVINTIV Specialty Materials Inc. Brazil Nonwovens having
Aligned Segmented Fibers Oct 13, 2016 BR1120180076805   BR112018007680-5    
Published AVINTIV Specialty Materials Inc. Brazil Nonwovens With Additive
Enhancing Barrier Properties Feb 24, 2017 BR1120180694789   BR112018069478-9    
Pending AVINTIV Specialty Materials Inc. Brazil Nonwoven Fabric (New Spinlace
Design) Sep 17, 2015 BR3020150043199     Jul 31, 2018 BR302015004319-9 Issued
AVINTIV Specialty Materials Inc. Brazil Process and Apparatus for Producing
Sub-micron Fibers, and Nonwovens and Articles Containing Same Oct 18, 2007
PI07039620   10703962 May 2, 2017 PI0703962-0 Issued AVINTIV Specialty Materials
Inc. Brazil CONTOURED THERMOPLASTIC FILMS 07/17/2017 BR1120190012524        
Pending BERRY FILM PRODUCTS COMPANY, INC. Brazil MICROPOROUS BREATHABLE FILM AND
METHOD OF MAKING THE MICROPOROUS BREATHABLE FILM 07/08/2016 1120180005070      
  Pending BERRY GLOBAL, INC. Brazil POLYMERIC FILMS AND METHODS FOR MAKING
POLYMERIC FILMS 11/02/2016 BR1120180089958 10/30/2018       Pending BERRY
GLOBAL, INC. Brazil Bonding Pattern for a Nonwoven Fabric Nov 21, 2018
BR3020180553691         Pending Berry Global, Inc. Brazil PEELABLE FILM FOR
PACKAGING 05/10/2013 BR112014027766-4 06/27/2017       Pending BERRY PLASTICS
CORPORATION Brazil CLOSURE PATCH FOR HEAT-SHRINKABLE PIPE-JOINT SLEEVE
05/31/2017 BR112018074935.4         Pending BERRY PLASTICS CORPORATION Brazil
STAND-ALONE LINER--COMPRESSION MOLDED 05/06/1998 PI9801182.0     01/17/2006
PI9801182.0 Issued BERRY PLASTICS CORPORATION Brazil EASYSEAL CLOSURE WITH DRAIN
& INVERSION RELIEF FEATURES 12/07/1999 PI9907401-0     01/13/2009 PI9907401-0
Issued BERRY PLASTICS CORPORATION Brazil POLYMERIC MATERIALS PROVIDING IMPROVED
INFRARED EMISSIVITY 02/04/2014 BR1120150228933         Pending Clopay Plastic
Products, Company Inc. Brazil BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM
05/13/2015 BR1120160253671         Pending Clopay Plastic Products, Company Inc.
Brazil EMBOSSED MATTE AND GLOSSY PLASTIC FILM AND METHODS OF MAKING SAME
08/26/2015 BR1120170030934         Pending Clopay Plastic Products, Company Inc.
Brazil ELASTOMERIC FILMS AND ARTICLES HAVING INCREASED RESISTANCE TO DEFECTS
01/08/2016 BR1120170145871         Pending Clopay Plastic Products, Company Inc.
Brazil BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM 05/13/2015
BR1220180044136         Pending Clopay Plastic Products, Company Inc. Brazil
LAMINATED SHEET AND METHOD OF MAKING SAME 07/19/2002 PI0211279-5     09/17/2013
PI0211279-5 Issued Clopay Plastic Products, Company Inc. Brazil METHOD AND
APPARATUS FOR UNIFORMLY STRETCHING THERMOPLASTIC FILM AND PRODUCTS PRODUCED
THEREBY 03/25/2005 PI0510085-2     01/05/2016 PI0510085-2 Issued Clopay Plastic
Products, Company Inc. Brazil METHOD FOR CORRECTING PRINT REPEAT LENGTH
VARIABILITY IN PRINTED EXTENSIBLE MATERIALS AND PRODUCT 07/11/2005 PI0513167-7  
  05/22/2018 PI0513167-7 Issued Clopay Plastic Products, Company Inc. Brazil
ELASTOMERIC MATERIALS 01/23/2009 PI0906420-6         Pending Clopay Plastic
Products, Company Inc. Brazil Loop Material For Loop And Hook Type Fastener Used
In A Disposable Article Or Garment Apr 2, 2008 2008PI10473   PI0810473    
Published Dounor SAS/Aplix, Inc. Brazil Nonwoven with electret properties,
manufacturing process thereof and its use Aug 18, 2011 1120130042796  
BR112013004279A2     Published Fiberweb Holdings Limited Brazil Area Bonded
Nonwoven Fabric From Single Polymer System Aug 14, 2008 PI08155054  
BRPI0815505A2 Nov 13, 2018 PI0815505-4 Issued Fiberweb, Inc. Brazil Improved
liquid barrier fabrics containing ribbon shaped filaments Aug 7, 2012
1020120197839   2326     Published Polymer Group, Inc. Brazil Multi-Zone
Spinneret, Apparatus and Method for Making Filaments and Nonwoven Fabrics
Therefrom Oct 10, 2013 1120150086055         Pending Polymer Group, Inc. Brazil
Nonwoven Fabric (Soft Bond Pattern Designs) Oct 15, 2012 3020120053439     Oct
8, 2013 302012005343-9 Issued Polymer Group, Inc. Brazil Nonwoven Fabric (Soft
Bond Pattern Designs) Oct 15, 2012 3020120053447     Oct 8, 2013 302012005344-7
Issued Polymer Group, Inc. Brazil Nonwoven Fabric (Soft Bond Pattern Designs)
Oct 15, 2012 3020120053455     Oct 8, 2013 302012005345-5 Issued Polymer Group,
Inc. Brazil Nonwoven Wipe With Bonding Pattern Apr 23, 2013 1120140266620      
  Pending Providencia USA, Inc. Bulgaria REINFORCED FILM FOR BLAST RESISTANCE
PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued
BERRY PLASTICS CORPORATION Bulgaria Loop Material For Loop And Hook Type
Fastener Used In A Disposable Article Or Garment Apr 2, 2008 087449369   2137346
May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Bulgaria Loop Material For
Loop And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008
131707135   2636782 May 23, 2018 2636782 Issued Dounor SAS/Aplix, Inc. Bulgaria
Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018
2841633 Issued Providencia USA, Inc. Canada FILM CUTTER ASSEMBLY 12/20/2000
2395174 06/28/2001 2395174 04/01/2008 2395174 Issued AEP Industies Inc. Canada
FILM CUTTER ASSEMBLY 09/30/2002 2461308 04/17/2003 2461308 01/29/2008 2461308
Issued AEP Industies Inc. Canada DRAWSTRING BAG 07/02/2014 2855465 01/03/2015
2855465 04/12/2016 2855465 Issued AEP Industies Inc. Canada Nonwoven Fabric
(Vista Design Pattern) Aug 23, 2016 170122     Jun 12, 2017 170122 Issued
AVINTIV Specialty Materials Inc. Canada Nonwoven Fabric (Tough Mudder Design)
Aug 24, 2016 170123     Jun 21, 2018 170123 Issued AVINTIV Specialty Materials
Inc. Canada Nonwoven Fabric (Whistler Wave Design) Aug 24, 2016 170124     Jun
21, 2018 170124 Issued AVINTIV Specialty Materials Inc. Canada Nonwoven Fabric
(Tough Mudder Design) Sep 29, 2017 177487     Jun 21, 2018 177487 Issued AVINTIV
Specialty Materials Inc. Canada Nonwoven Fabric (Tough Mudder Design) Sep 29,
2017 177488     Jun 21, 2018 177488 Issued AVINTIV Specialty Materials Inc.
Canada Nonwoven Fabric (Whistler Wave Design) Aug 24, 2016 177489     Jun 21,
2018 177489 Issued AVINTIV Specialty Materials Inc. Canada Drainable Weather
Resistive Barrier Jan 6, 2017 2953904         Allowed AVINTIV Specialty
Materials Inc. Canada Self-Crimped Ribbon Fiber and Nonwovens Manufactured
Therefrom Aug 7, 2015 2957292         Pending AVINTIV Specialty Materials Inc.
Canada Monolithic Breathable Film and Composite Manufactured Therefrom Dec 17,
2015 2969478         Pending AVINTIV Specialty Materials Inc. Canada Treated
Nonwoven Having an Affinity for an Active Ingredient Jul 13, 2016 2990695      
  Pending AVINTIV Specialty Materials Inc. Canada Low Linting Imaged
Hydroentangled Nonwoven Composite Jul 15, 2016 2990701         Pending AVINTIV
Specialty Materials Inc. Canada Single-Sided Flat Cleaning Mop Frame Nov 21,
2016 3005881         Pending AVINTIV Specialty Materials Inc. Canada Nonwoven
Fabric With Improved Hand-Feel Jan 5, 2017 3010787         Pending AVINTIV
Specialty Materials Inc. Canada CONTOURED THERMOPLASTIC FILMS 07/17/2017 3030970
        Pending BERRY FILM PRODUCTS COMPANY, INC. Canada Bonding Pattern for a
Nonwoven Fabric Nov 21, 2018 184727         Pending Berry Global, Inc. Canada
PRODUCT INDENTIFICATION DOME FOR A DRINK CUP LID 02/08/2019 186040        
Pending BERRY GLOBAL, INC. Canada Container May 23, 2018 3005898         Pending
Berry Global, Inc. Canada INSULATED MULTI-LAYER SHEET AND METHOD OF MAKING THE
SAME 08/08/2018 3013576         Pending BERRY GLOBAL, INC. Canada INSULATED
CONTAINER 08/08/2018 3013585         Pending BERRY GLOBAL, INC. Canada CONTAINER
05/14/2014 156631     01/06/2015 156631 Issued BERRY PLASTICS CORPORATION Canada
INSERT FOR A DISPENSER 01/26/2017 172755     10/03/2017 172755 Issued BERRY
PLASTICS CORPORATION Canada CHILD-RESISTANT ONE-PIECE CONTAINER AND ONE-PIECE
CLOSURE ASSEMBLY 10/29/1996 2208549     08/01/2006 2208549 Issued BERRY PLASTICS
CORPORATION Canada EASYSEAL CLOSURE WITH DRAIN & INVERSION RELIEF FEATURES
12/02/1999 2291413     08/08/2006 2291413 Issued BERRY PLASTICS CORPORATION
Canada C/R FLIP TOP CLOSURE 07/23/2004 2475706     12/23/2008 2475706 Issued
BERRY PLASTICS CORPORATION Canada CLOSURE AND CONTAINER SYSTEM AND METHOD FOR
SEALING A CLOSURE ON A CONTAINER 01/07/2005 2551717     06/22/2010 2551717
Issued BERRY PLASTICS CORPORATION Canada CHILD-RESISTANT CLOSURE 12/04/2006
2569957     08/09/2011 2569957 Issued BERRY PLASTICS CORPORATION Canada
CORROSION PROTECTION SYSTEM FOR TRANSPORT PIPE 01/13/2006 2595168     11/06/2012
2595168 Issued BERRY PLASTICS CORPORATION Canada COMPRESSION MOLDING MACHINE
06/05/2006 2785844     04/22/2014 2785844 Issued BERRY PLASTICS CORPORATION
Canada INSULATED CONTAINER 06/07/2012 2842320     09/11/2018 2842320 Issued
Berry Plastics Corporation Canada POLYMERIC MATERIAL FOR AN INSULATED CONTAINER
06/07/2012 2845225         Pending BERRY PLASTICS CORPORATION Canada
HEAT-SHRINKABLE TUBE COVERING 01/03/2013 2859466         Pending BERRY PLASTICS
CORPORATION Canada HEAT-SHRINKABLE TUBE COVERING Jan 3, 2013 2859466        
Pending Berry Plastics Corporation Canada PEELABLE FILM FOR PACKAGING 05/10/2013
2871935         Pending BERRY PLASTICS CORPORATION Canada CELLULAR POLYMERIC
MATERIAL 03/13/2014 2896256         Pending BERRY PLASTICS CORPORATION Canada
MULTI-LAYER TUBE AND PROCESS OF MAKING THE SAME 09/02/2014 2918306        
Pending BERRY PLASTICS CORPORATION Canada DRINK CUP 03/01/2017 2959622        
Pending BERRY PLASTICS CORPORATION Canada BEVERAGE BREWING PACKAGE 06/27/2017
2971930         Pending BERRY PLASTICS CORPORATION Canada CONTAINER CLOSURE
05/02/2016 2983334         Pending BERRY PLASTICS CORPORATION Canada MICROPOROUS
BREATHABLE FILM AND METHOD OF MAKING THE MICROPOROUS BREATHABLE FILM 07/08/2016
2992140         Pending BERRY PLASTICS CORPORATION Canada MULTI-LAYER FILM
10/26/2016 3001846         Pending BERRY PLASTICS CORPORATION Canada POLYMERIC
FILMS AND METHODS FOR MAKING POLYMERIC FILMS 11/02/2016 3004264         Pending
BERRY PLASTICS CORPORATION Canada CLOSURE 05/04/2017 3022920         Pending
BERRY PLASTICS CORPORATION Canada CONTAINER 08/28/2017 NOT-YET-AVAIL        
Pending BERRY PLASTICS CORPORATION Canada Container Aug 28, 2017          
Pending Berry Plastics Corporation Canada CLOSURE CAP 11/12/1996 2190172    
06/14/2005 2190172 Issued Bouchons Mac Inc. Canada MOLDED BOTTLE WITH HOT FILL
WINDOWS 10/03/2003 104480     12/14/2004 104480 Issued Captive Plastics, Inc.
Canada FOOTBALL-SHAPED CONTAINER 12/21/2007 123951     12/02/2008 123951 Issued
Captive Plastics, Inc. Canada TAMPER-INDICATING CLOSURE AND METHOD OF
MANUFACTURE OF SAME 04/10/1989 596210     12/07/1993 1324984 Issued Captive
Plastics, Inc. Canada DEVICE FOR DISPENSING PLASTIC BAGS 07/12/1991 2047011    
05/04/1999 2047011 Issued Carlisle Plastics, Inc. Canada MICROPOROUS BREATHABLE
BUILDING AND CONSTRUCTION MATERIALS COMPRISING COATED WOVEN AND/OR NONWOVEN
FABRICS, AND METHOD 01/26/2007 2638019     07/17/2012 2638019 Issued Clopay
Plastic Products, Company Inc. Canada SHEET-LIKE BUILDING AND CONSTRUCTION
MATERIALS WITH HIGH WET SLIP RESISTANCE AND HIGH WATER PENETRATION RESISTANCE,
AND METHODS OF MAKING SAME 01/07/2008 2671555     06/17/2014 2671555 Issued
Clopay Plastic Products, Company Inc. Canada ELASTOMERIC MATERIALS 01/23/2009
2712517     12/22/2015 2712517 Issued Clopay Plastic Products, Company Inc.
Canada POLYMERIC MATERIALS PROVIDING IMPROVED INFRARED EMISSIVITY 02/04/2014
2905559         Pending Clopay Plastic Products, Company Inc. Canada EMBOSSED
MATTE AND GLOSSY PLASTIC FILM AND METHODS OF MAKING SAME 08/26/2015 2957409    
    Pending Clopay Plastic Products, Company Inc. Canada ELASTOMERIC FILMS
HAVING INCREASED TEAR RESISTANCE 01/08/2016 2972612         Pending Clopay
Plastic Products, Company Inc. Canada MULTI-LAYERED METALLOCENE STRETCH WRAP
FILMS 06/11/1998 2307183     01/23/2007 2307183 Issued Covalence Specialty
Materials Corp. Canada Nonwoven with electret properties, manufacturing process
thereof and its use Aug 18, 2011 2809200   WO2012/025451     Allowed Fiberweb
Holdings Limited Canada Bicomponent Sheet Material Having Liquid Barrier
Properties Jul 27, 2006 2616853   WO2007/016480 Feb 15, 2011 2616853 Issued
Fiberweb, Inc. Canada TAMPER-EVIDENT CLOSURE 02/17/1984 447667     06/25/1991
1285241 Issued KERR GLASS MANUFACTURING CORPORATION Canada ONE-PIECE
MOSTURE-TIGHT SAFETY CLOSURE AND CONTAINER 02/14/1986 501948     07/09/1991
1285904 Issued KERR GLASS MANUFACTURING CORPORATION Canada SAFETY CLOSURE WITH
NESTED CAPS 04/22/1986 507285     08/06/1991 1287324 Issued KERR GLASS
MANUFACTURING CORPORATION Canada TAMPER-EVIDENT CHILD-RESISTANT CLOSURE
07/31/1986 515113     08/21/1990 1272984 Issued KERR GLASS MANUFACTURING
CORPORATION Canada TAMPER-EVIDENT CLOSURE 09/08/1988 576773     04/20/1993
1316492 Issued KERR GLASS MANUFACTURING CORPORATION Canada TEAR STRIP CLOSURE
FOR A CONTAINER WITH A SECURITY RING 01/15/1988 556611     12/08/1992 1311217
Issued Landis Plastics, Inc. Canada THIN WALL CLOSURE FOR USE WITH A CONTAINER
11/16/2000 2326031     09/04/2007 2326031 Issued Landis Plastics, Inc. Canada
CORROSION PROTECTION SYSTEM 04/12/1995 2187020     12/28/2004 2187020 Issued
N.V. Raychem S.A. Canada HEAT RECOVERABLE ARTICLE 05/30/1996 2222651    
07/05/2005 2222651 Issued N.V. Raychem S.A. Canada THERMOPLASTIC RESIN THIN FILM
LAMINATE AND FABRICATION PROCESS THEREOF Dec 31, 2012 2870112   2870112 Oct 11,
2016 2870112 Issued PGI Nonwovens (China) Co. Ltd./FSPG Plastics Group Canada
AGRICULTURAL BARRIER FILMS HAVING SUPERIOR TEAR STRENGTH PROPERTIES 08/17/2007
2660844     10/23/2012 2660844 Issued PLIANT CORPORATION Canada STRETCHABLE
ELASTIC LAMINATE HAVING INCREASED CD ELONGATION ZONES AND METHOD OF PRODUCTION
11/21/2007 2670412     06/03/2014 2670412 Issued PLIANT CORPORATION Canada
HERMETIC PACKAGES WITH LASER SCORED VENT SYSTEMS 05/20/2009 2727938    
09/26/2017 2727938 Issued PLIANT, LLC Canada Nonwoven Farbic (aka Soft Bond
Pattern Designs) Oct 15, 2012 147935   147,935 Oct 24, 2013 147935 Issued
Polymer Group, Inc. Canada Nonwoven Fabric (aka Soft Bond Pattern Designs) Oct
15, 2012 147938   147,938 Oct 21, 2013 147938 Issued Polymer Group, Inc. Canada
Nonwoven Farbic (aka Soft Bond Pattern Designs) Oct 15, 2012 147939   147,939
Oct 21, 2013 147939 Issued Polymer Group, Inc. Canada Nonwoven Design (Geo
Nubtex Design) Nov 6, 2014 159347     Jul 23, 2015 159347 Issued Polymer Group,
Inc. Canada Nonwoven Fabric (Basket Weave 45 Degree Geometry) Mar 10, 2015
161332     Mar 14, 2016 161332 Issued Polymer Group, Inc. Canada Breathable Film
Compositions and Articles and Method Apr 11, 2000 2305826   2,305,826 Jun 30,
2009 2305826 Issued Polymer Group, Inc. Canada Hydroentangled, Low Basis Weight
Nonwoven Fabric And Process For Making Same Jan 12, 2001 2399962   2399962 Jul
7, 2009 2399962 Issued Polymer Group, Inc. Canada Composite Nonwoven Fabric Mar
14, 2002 2409662   2409662 Feb 2, 2010 2409662 Issued Polymer Group, Inc. Canada
Hydroentanglement Of Continuous Polymer Filaments Jan 12, 2001 2434432  
2,434,432 Jul 29, 2008 2434432 Issued Polymer Group, Inc. Canada Process and
Apparatus for Producing Sub-Micron Fibers, and Nonwovens and Articles Containing
Same Oct 2, 2007 2605101   2605101 Jul 22, 2014 2605101 Issued Polymer Group,
Inc. Canada Fire Retardant Nonwoven Fabric and Bedding Articles Jan 12, 2010
2690130   2,690,130 Apr 9, 2013 2690130 Issued Polymer Group, Inc. Canada Liquid
Barrier Nonwoven Fabrics with Ribbon-Shaped Fibers May 29, 2012 2778451  
2778451     Allowed Polymer Group, Inc. Canada ELASTOMER CONTAINING ADHESIVE
TAPE 11/23/1988 1333136     11/24/1994 1333136 Issued Power Lone Star, Inc.
Canada RIGID RESEALABLE LABEL FLAP HAVING A HINGE 11/12/2009 2685930    
01/08/2013 2685930 Issued PRIME LABEL & SCREEN, INC. Canada HEAT RECOVERABLE
ARTICLE 02/24/1993 2117533     10/12/2004 2117533 Issued Raychem Corporation
Canada CORROSION PROTECTION SYSTEM 07/24/1992 2112236     03/25/2003 2112236
Issued Raychem Limited Canada SQUEEZE-AND-TURN CHILD-RESISTANT PACKAGE
01/29/1997 2196247     11/21/2000 2196247 Issued Rexam Closure Systems Inc.
Canada CLOSURE 11/10/2000 2000-3027     11/16/2001 93846 Issued Rexam Closure
Systems Inc. Canada CLOSURE 11/10/2000 2001-2236     11/16/2001 93847 Issued
Rexam Closure Systems Inc. Canada Cellular Confinement Systems Sep 24, 2007
2663778   WO2008037972 Dec 23, 2014 2663778 Issued Terram Limited/J&S Franklin
Limited Canada METHOD OF SEALING A JOINT BETWEEN TWO PIPES 03/03/2000 2349713  
  11/30/2004 2349713 Issued Tyco Electronics Raychem N.V. Chile Nonwoven Fabric
Jan 4, 2016 12016     Jun 28, 2017 8.719 Issued AVINTIV Specialty Materials Inc.
Chile Low Linting Imaged Hydroentangled Nonwoven Composite Jul 15, 2016 742018  
1429280     Published AVINTIV Specialty Materials Inc. Chile Nonwoven Fabric
(Tough Mudder Design) Sep 28, 2016 001882018   CVE 1370285     Published AVINTIV
Specialty Materials Inc. Chile Self-Crimped Ribbon Fiber and Nonwovens
Manufactured Therefrom Aug 7, 2015 2017296         Pending AVINTIV Specialty
Materials Inc. Chile Liquid Management Layer for Personal Care Absorbent
Articles Jan 30, 2012 18712013   2013001871 Apr 20, 2018 55858 Issued AVINTIV
Specialty Materials Inc. Chile Nonwoven Fabric Jan 4, 2016 20170953     Oct 11,
2018 9.169 Issued AVINTIV Specialty Materials Inc. Chile Nonwoven Fabric (Tough
Mudder Design) Sep 28, 2016 024512016   CVE 1200814 Jul 26, 2018 8996 Issued
AVINTIV Specialty Materials Inc. Chile Nonwoven Fabric (Whistler Wave Design)
Sep 28, 2016 201602452   2452-2016 Apr 3, 2018 CL 8925 Issued AVINTIV Specialty
Materials Inc. Chile CORROSION PROTECTION SYSTEM 04/20/1995 608-1995 06/21/1996
  04/09/2009 45.039 Issued BERRY PLASTICS CORPORATION Chile ELASTOMERIC
MATERIALS 01/23/2009 140-2009     03/13/2015 50746 Issued Clopay Plastic
Products, Company Inc. Chile BREATHABLE MATERIALS COMPRISING LOW-ELONGATION
FABRICS, AND METHODS 07/26/2003 1487-2003     05/27/2011 47.596 Issued Clopay
Plastic Products, Company Inc. Chile BREATHABLE AND MICROPOROUS THIN
THERMOPLASTIC FILM 05/13/2015 2863-2016         Pending Clopay Plastic Products,
Company Inc. Chile EMBOSSED MATTE AND GLOSSY PLASTIC FILM AND METHODS OF MAKING
SAME 08/26/2015 413-2017         Pending Clopay Plastic Products, Company Inc.
Chile METHOD AND APPARATUS FOR UNIFORMLY STRETCHING THERMOPLASTIC FILM AND
PRODUCTS PRODUCED THEREBY 04/26/2005 974-2005     11/18/2009 46.165 Issued
Clopay Plastic Products, Company Inc. Chile Loop Material For Loop And Hook Type
Fastener Used In A Disposable Article Or Garment Apr 17, 2008 20080001094  
2008001094     Published Dounor SAS/Aplix, Inc. Chile Nonwoven Wipe With Bonding
Pattern Apr 23, 2013 201402914   2014002914 Jun 5, 2018 56.060 Issued
Providencia USA, Inc. Chile CLOSURE 06/30/2004 2004-1659     08/29/2006 4600
Issued Rexam Closure Systems Inc. China Multi-Zone Spinneret, Apparatus and
Method for Making Filaments and Nonwoven Fabrics Therefrom Oct 10, 2013
2013800542066   105228814 Oct 10, 2017 201380054206.6 Issued AVINTIV Specialty
Materials Inc. China Nonwoven Fabric (New Spinlace Design) Oct 16, 2015
2015304002035     May 18, 2016 ZL201530400203.5 Issued AVINTIV Specialty
Materials Inc. China Self-Crimped Ribbon Fiber and Nonwovens Manufactured
Therefrom Aug 7, 2015 2015800546564   107109743     Published AVINTIV Specialty
Materials Inc. China Monolithic Breathable Film and Composite Manufactured
Therefrom Dec 17, 2015 2015800695037   107206728     Published AVINTIV Specialty
Materials Inc. China Improved liquid barrier fabrics containing ribbon shaped
filaments Sep 12, 2016 2016108172518   106393840     Published AVINTIV Specialty
Materials Inc. China Nonwoven Fabric (Vista Design Pattern) Aug 23, 2016
2016304139935     Jun 9, 2017 201630413993.5 Issued AVINTIV Specialty Materials
Inc. China Treated Nonwoven Having an Affinity for an Active Ingredient Jul 13,
2016 2016800412935   107847372     Published AVINTIV Specialty Materials Inc.
China Low Linting Imaged Hydroentangled Nonwoven Composite Jul 15, 2016
2016800416391   107847355     Published AVINTIV Specialty Materials Inc. China
Alcohol Repellant Treated Nonwoven May 27, 2016 2016800444743   107849804    
Published AVINTIV Specialty Materials Inc. China Nonwovens having Aligned
Segmented Fibers Oct 13, 2016 2016800741059   108368653     Published AVINTIV
Specialty Materials Inc. China Nonwoven Fabric With Improved Hand-Feel Jan 5,
2017 2017800156204         Pending AVINTIV Specialty Materials Inc. China
Nonwovens With Additive Enhancing Barrier Properties Feb 24, 2017 2017800259094
  109310541     Published AVINTIV Specialty Materials Inc. China Bonding Pattern
for a Nonwoven Fabric May 22, 2018 2018302378127         Pending Berry Global,
Inc. China PEELABLE FILM FOR PACKAGING May 10, 2013 2013800309112   CN104364166
A Nov 16, 2016 ZL201380030911.2 Issued Berry Plastics Corporation China
Polymeric Films and Methods for Making Polymeric Films Nov 2, 2016 2016800778566
        Pending Berry Plastics Corporation China MICROPOROUS BREATHABLE FILM AND
METHOD OF MAKING THE MICROPOROUS BREATHABLE FILM Jul 8, 2016     107920926A    
Published Berry Plastics Corporation China Loop Material For Loop And Hook Type
Fastener Used In A Disposable Article Or Garment Apr 2, 2008 2008812328  
101663429 Dec 7, 2011 101663429 Issued Dounor SAS/Aplix, Inc. China Nonwoven
with electret properties, manufacturing process thereof and its use Feb 25, 2013
2011800410180   CN103348048A Oct 27, 2017 ZL 201180041018.0 Issued Fiberweb
Holdings Limited China Bicomponent Sheet Material Having Liquid Barrier
Properties Jul 27, 2006 2006800315594   CN 101253289A Sep 8, 2010 200680031559.4
Issued Fiberweb, Inc. China Area Bonded Nonwoven Fabric From Single Polymer
System Aug 14, 2008 2008801100993   CN101815817A Oct 19, 2011 20880110099.3
Issued Fiberweb, Inc. China Vapor Permeable, Substantially Water Impermeable
Multilayer Article Jun 22, 2012 2012800399542   CN103747955A Mar 22, 2017
201280039954.2 Issued Fiberweb, Inc. China A Thermoplastic Resin Film Laminate
and Method for Preparing the Same Jan 9, 2012 2012100053512   CN103192567A May
11, 2016 CN103192567B Issued PGI Nonwovens (China) Co. Ltd./FSPG Plastics Group
China Process and Apparatus for Forming Uniform Nanofiber Substrates Apr 19,
2006 2006800131800   101163553 Dec 30, 2009 200680013180.0 Issued PGI Polymer,
Inc. China Apparatus and Die Cartridge Assembly Adapted for Use Therewith, and
Process for Producing Fibrous Materials Jun 20, 2006 2006800047514   101137474
Aug 15, 2012 200680004751.4 Issued Polymer Group, Inc. China Process and
Apparatus for Producing Sub-Micron Fibers, and Nonwovens and Articles Containing
Same Oct 18, 2007 2007101811865   101182652 Jun 8, 2011 200710181186.5 Issued
Polymer Group, Inc. China Process and Apparatus for Producing Sub-Micron Fibers,
and Nonwovens and Articles Containing Same Oct 18, 2007 2011100938687  
102168346A Mar 25, 2015 ZL201110093868.7 Issued Polymer Group, Inc. China
Process and Apparatus for Producing Sub-Micron Fibers, and Nonwovens and
Articles Containing Same Oct 18, 2007 2011100938704   102154717 Jun 19, 2013
201110093870.4 Issued Polymer Group, Inc. China Improved liquid barrier fabrics
containing ribbon shaped filaments Aug 6, 2012 2012102767555   102922796 Oct 19,
2016 201210276755.5 Issued Polymer Group, Inc. China Nonwoven Fabric (aka - Soft
Bond Pattern Designs) Oct 15, 2012 2012304900190     Oct 30, 2013
ZL201230490019.0 Issued Polymer Group, Inc. China Soft Bond Pattern Designs Oct
15, 2012 2012304902957     Jul 17, 2013 ZL201230490295.7 Issued Polymer Group,
Inc. China Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012
2012305145117     Sep 25, 2013 ZL201230514511.7 Issued Polymer Group, Inc. China
Nonwoven  Fabric (aka Soft Bond Pattern Designs) Apr 15, 2013 2013301132451    
Dec 4, 2013 ZL201330113245.1 Issued Polymer Group, Inc. China Nonwoven Wipe With
Bonding Pattern Apr 23, 2013 2013800342549   CN104395518A Nov 28, 2017 ZL
2013800342549 Issued Providencia USA, Inc. China Nonwoven Wipe With Bonding
Pattern Apr 23, 2013 2017110113480   CN107587265A     Published Providencia USA,
Inc. China Cellular Confinement Systems Sep 24, 2007 2007800430296   CN10573496A
    Published Terram Limited/J&S Franklin Limited China (People's Republic)
CONTOURED THERMOPLASTIC FILMS 07/17/2017 201780045672.6         Pending BERRY
FILM PRODUCTS COMPANY, INC. China (People's Republic) POLYMERIC FILMS AND
METHODS FOR MAKING POLYMERIC FILMS 11/02/2016 201680077856.6 11/09/2018
108778674A     Pending BERRY GLOBAL, INC. China (People's Republic) CLOSURE
05/04/2017 201780027844.7 12/21/2018 109071072A     Pending BERRY GLOBAL, INC.
China (People's Republic) INSULATED CONTAINER 06/07/2012 201280034350.9
04/09/2014 103717500A 02/03/2016 ZL201280034350.9 Issued Berry Plastics
Corporation China (People's Republic) INSULATED SLEEVE FOR A CUP 06/18/2012
201280035667.4 04/09/2014 103717113A 11/25/2015 ZL 201280035667.4 issued Berry
Plastics Corporation China (People's Republic) POLYMERIC MATERIAL FOR AN
INSULATED CONTAINER 06/07/2012 201280051426.9 06/25/2014 103890079A     Pending
BERRY PLASTICS CORPORATION China (People's Republic) PEELABLE FILM FOR PACKAGING
05/10/2013 201380030911.2 02/18/2015 CN104364166 A 11/16/2016 ZL 201380030911.2
Issued BERRY PLASTICS CORPORATION China (People's Republic) CONTAINER 03/14/2014
201480021009.9 01/13/2016 105246676 A 11/02/2018 ZL201480021009.9 Issued BERRY
PLASTICS CORPORATION China (People's Republic) POLYMERIC MATERIAL FOR CONTAINER
07/14/2014 201480039581.8 03/09/2016 CN 105392829 A     Pending BERRY PLASTICS
CORPORATION China (People's Republic) POLYMERIC MATERIAL FOR A CONTAINER
08/26/2014 201480042446.9 03/30/2016 CN 105452354 A     Pending BERRY PLASTICS
CORPORATION China (People's Republic) MULTI-LAYER TUBE AND PROCESS OF MAKING THE
SAME 09/02/2014 201480047976.2 04/13/2016 CN 105492183 A     Pending BERRY
PLASTICS CORPORATION China (People's Republic) INSULATED CONTAINER 06/07/2012
201511030247.9 05/25/2016 CN105600061A 03/20/2018 ZL201711030247.9 Issued Berry
Plastics Corporation China (People's Republic) MICROPOROUS BREATHABLE FILM AND
METHOD OF MAKING THE MICROPOROUS BREATHABLE FILM 07/08/2016 201680047601.5
04/17/2018 107920926 A     Pending BERRY PLASTICS CORPORATION China (People's
Republic) INSERT FOR A DISPENSER 01/26/2017 201730030974.9     11/07/2017 ZL
201730030974.9 Issued BERRY PLASTICS CORPORATION China (People's Republic) PILL
DISPENSER 01/03/2017 201780011765.7 10/23/2018 108698749A     Pending BERRY
PLASTICS CORPORATION China (People's Republic) METHOD FOR CORRECTING PRINT
REPEAT LENGTH VARIABILITY IN PRINTED EXTENSIBLE MATERIALS AND PRODUCT 07/11/2005
200580022635.0     07/13/2011 ZL200580022635.0 Issued Clopay Plastic Products,
Company Inc. China (People's Republic) ELASTOMERIC MATERIALS 01/23/2009
200980109541.5     09/17/2014 ZL200980109541.5 Issued Clopay Plastic Products,
Company Inc. China (People's Republic) POLYMERIC MATERIALS PROVIDING IMPROVED
INFRARED EMISSIVITY 02/04/2014 201480016219.9     01/12/2018 ZL201480016219.9
Issued Clopay Plastic Products, Company Inc. China (People's Republic)
BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM 05/13/2015 201580027028.7    
    Pending Clopay Plastic Products, Company Inc. China (People's Republic)
ELASTOMERIC FILMS HAVING INCREASED TEAR RESISTANCE 01/08/2016 201680009617.7
12/08/2017 107454870A     Pending Clopay Plastic Products, Company Inc. China
(People's Republic) EMBOSSED MATTE AND GLOSSY PLASTIC FILM AND METHODS OF MAKING
SAME 08/26/2015 2015800473205         Pending Clopay Plastic Products, Company
Inc. China (People's Republic) POLYMERIC MATERIALS PROVIDING IMPROVED INFRARED
EMISSIVITY 08/31/2015 2015800490874     06/29/2018 ZL2015800490874 Issued Clopay
Plastic Products, Company Inc. China (People's Republic) BREATHABLE AND
MICROPOROUS THIN THERMOPLASTIC FILM 01/23/2019 2019100617856         Pending
Clopay Plastic Products, Company Inc. China (People's Republic) CHILD-RESISTANT
CLOSURE SHELL, CLOSURE, AND PACKAGE 12/03/2010 201080056399.5 12/19/2012
102834332 11/25/2015 ZL 2010800556399.5 Issued REXAM HEALTHCARE PACKAGING INC.
China (People's Republic) THE CONTAINER FOR CONTAINING A FLOWABLE PRODUCT
07/07/2014 201430225409.4     05/06/2015 ZL 201430225409.4 Issued REXAM
HEALTHCARE PACKAGING INC. China (People's Republic) METHOD OF SEALING A JOINT
BETWEEN TWO PIPES 03/03/2000 00804614.X     09/28/2005 1220839 Issued Tyco
Electronics Raychem N.V. Colombia Nonwoven Fabric Dec 29, 2015 15309426   756
May 24, 2016 9142 Issued AVINTIV Specialty Materials Inc. Colombia Nonwoven
Fabric Dec 29, 2015 15309684   756 May 24, 2016 9141 Issued AVINTIV Specialty
Materials Inc. Colombia Nonwoven Fabric (Vista Design Pattern) Aug 24, 2016
NC20160001117   775 Aug 24, 2016 9486 Issued AVINTIV Specialty Materials Inc.
Colombia Self-Crimped Ribbon Fiber and Nonwovens Manufactured Therefrom Aug 7,
2015 NC20170001962   795     Pending AVINTIV Specialty Materials Inc. Colombia
Monolithic Breathable Film and Composite Manufactured Therefrom Dec 17, 2015
NC20170006549         Published AVINTIV Specialty Materials Inc. Colombia Low
Linting Imaged Hydroentangled Nonwoven Composite Jul 15, 2016 NC20180001250  
825     Published AVINTIV Specialty Materials Inc. Colombia Treated Nonwoven
Having an Affinity for an Active Ingredient Jul 13, 2016 NC20180001251   826    
Published AVINTIV Specialty Materials Inc. Colombia Nonwovens With Additive
Enhancing Barrier Properties Feb 24, 2017 NC20180010067   841     Published
AVINTIV Specialty Materials Inc. Colombia Bonding Pattern for a Nonwoven Fabric
Nov 21, 2018 NC20180012495   NC2018/0012495     Published Berry Global, Inc.
Colombia MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE MICROPOROUS
BREATHABLE FILM Jul 8, 2016 20180000374         Pending Berry Plastics
Corporation Colombia Polymeric Films and Methods for Making Polymeric Films Nov
2, 2016 20180004912         Pending Berry Plastics Corporation Colombia
MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE MICROPOROUS BREATHABLE FILM
07/08/2016 2018/0000374         Pending BERRY PLASTICS CORPORATION Colombia
POLYMERIC FILMS AND METHODS FOR MAKING POLYMERIC FILMS 11/02/2016 2018/0004912
07/28/2018       Pending BERRY PLASTICS CORPORATION Colombia BREATHABLE AND
MICROPOROUS THIN THERMOPLASTIC FILM 05/13/2015 NC2016/0004872         Pending
Clopay Plastic Products, Company Inc. Colombia EMBOSSED MATTE AND GLOSSY PLASTIC
FILM AND METHOD OF MAKING SAME 08/26/2015 NC2017/0002066         Pending Clopay
Plastic Products, Company Inc. Colombia Loop Material For Loop And Hook Type
Fastener Used In A Disposable Article Or Garment Oct 22, 2009 20090118541  
6241175     Published Dounor SAS/Aplix, Inc. Colombia Process and Apparatus for
Producing Sub-Micron Fibers, and Nonwovens and Articles Containing Same Oct 18,
2007 07109912     May 15, 2012 29256 Issued Polymer Group, Inc. Colombia
Improved liquid barrier fabrics containing ribbon shaped filaments Jul 25, 2012
12125049   12.125.049   12125049 Published Polymer Group, Inc. Colombia Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Oct 16, 2012 12182240     Apr 8, 2013
7442 Issued Polymer Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Oct 16, 2012 12182245     Apr 8, 2013 7441 Issued Polymer
Group, Inc. Colombia Soft Bond Pattern Designs Oct 16, 2012 12182257  
D2012000001 Apr 8, 2013 7443 Issued Polymer Group, Inc. Colombia Nonwoven Fabric
(aka - Soft Bond Pattern Designs) Feb 21, 2013 13035443   128 Aug 8, 2013 7580
Issued Polymer Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond Pattern
Designs) Feb 21, 2013 13035449   129 Jun 25, 2013 7552 Issued Polymer Group,
Inc. Colombia Nonwoven Fabric (aka - Soft Bond Pattern Designs) Feb 21, 2013
13035453   130 Aug 8, 2013 7579 Issued Polymer Group, Inc. Colombia Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Feb 21, 2013 13035460   131 Jun 25,
2013 7551 Issued Polymer Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Feb 21, 2013 13035466   132 Jun 25, 2013 7550 Issued Polymer
Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond Pattern Designs) Feb 21,
2013 13035473     Jun 30, 2013 7549 Issued Polymer Group, Inc. Colombia Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Feb 21, 2013 13035485   134 Jun 25,
2013 7548 Issued Polymer Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Feb 21, 2013 13035491   135 Jun 25, 2013 7547 Issued Polymer
Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond Pattern Designs) Feb 21,
2013 13035494   136 Jun 30, 2013 7546 Issued Polymer Group, Inc. Colombia
Nonwoven Fabric (aka - Soft Bond Pattern Designs) Feb 21, 2013 13035501   137
Jun 25, 2013 7545 Issued Polymer Group, Inc. Colombia Nonwoven Fabric (aka -
Soft Bond Pattern Designs) Feb 21, 2013 13035508   138 Jun 25, 2013 7543 Issued
Polymer Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond Pattern Designs)
Feb 21, 2013 13035517   139 Jun 25, 2013 7544 Issued Polymer Group, Inc.
Colombia Nonwoven Fabric (aka - Soft Bond Pattern Designs) Feb 21, 2013 13035528
  141 Jun 25, 2013 7541 Issued Polymer Group, Inc. Colombia Nonwoven Fabric (aka
- Soft Bond Pattern Designs) Feb 21, 2013 13035544   142 Jun 25, 2013 7540
Issued Polymer Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond Pattern
Designs) Feb 21, 2013 13035549   143 Jun 25, 2013 7534 Issued Polymer Group,
Inc. Colombia Nonwoven Fabric (aka - Soft Bond Pattern Designs) Feb 21, 2013
13035554   144 Jun 25, 2013 7539 Issued Polymer Group, Inc. Colombia Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Feb 21, 2013 13035559   145 Jun 30,
2013 7538 Issued Polymer Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Feb 21, 2013 13035563   146 Jun 25, 2013 7537 Issued Polymer
Group, Inc. Colombia Nonwoven Fabric (aka - Soft Bond Pattern Designs) Feb 21,
2013 13035567   147 Jun 25, 2013 7536 Issued Polymer Group, Inc. Colombia
Nonwoven Fabric (aka - Soft Bond Pattern Designs) Feb 21, 2013 13035576   148
Jun 25, 2013 7535 Issued Polymer Group, Inc. Colombia Article Comprising A
Nonwoven Web Product Oct 18, 2007 07109912A     May 15, 2012 29259 Issued
Polymer Group, Inc. Colombia Apparatus for Producing Sub-micron Fibers Aug 3,
2011 07109912B     May 15, 2012 29257 Issued Polymer Group, Inc. Colombia
Nonwoven Wipe With Bonding Pattern Apr 23, 2013 14241392   718     Published
Providencia USA, Inc. Croatia REINFORCED FILM FOR BLAST RESISTANCE PROTECTION
01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY
PLASTICS CORPORATION Croatia Area Bonded Nonwoven Fabric From Single Polymer
System Aug 14, 2008 087978755   2183420 Sep 27, 2017 2183420 Issued Fiberweb,
Inc. Croatia Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633
Sep 5, 2018 2841633 Issued Providencia USA, Inc. Cyprus Loop Material For Loop
And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008
087449369   2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Cyprus
Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018
2841633 Issued Providencia USA, Inc. Cyprus Cellular Confinement Systems Sep 24,
2007 101884948   2284320 Mar 1, 2017 2284320 Issued Terram Limited/J&S Franklin
Limited Cyprus, Republic of REINFORCED FILM FOR BLAST RESISTANCE PROTECTION
01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY
PLASTICS CORPORATION Czech Republic Process and Apparatus for Producing Fibrous
Materials Jun 20, 2006 067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV
Specialty Materials Inc. Czech Republic REINFORCED FILM FOR BLAST RESISTANCE
PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued
BERRY PLASTICS CORPORATION Czech Republic METHOD FOR CORRECTING PRINT REPEAT
LENGTH VARIABILITY IN PRINTED EXTENSIBLE MATERIALS AND PRODUCT 07/11/2005
05770017.1     09/06/2017 1773594 Issued Clopay Plastic Products, Company Inc.
Czech Republic ELASTOMERIC FILMS HAVING INCREASED TEAR RESISTANCE 01/08/2016
16702244.1 11/15/2017 3242799 06/20/2018 3242799 Issued Clopay Plastic Products,
Company Inc. Czech Republic Non-woven Fabric of Extruded-Linked Thermoplastic
Filaments Having Improved Weldability Properties and Method for Manufacturing
Such a Non-Woven Fabric Oct 23, 2013 131898736   2733240 Mar 4, 2015 2733240
Issued Dounor SAS Czech Republic Loop Material For Loop And Hook Type Fastener
Used In A Disposable Article Or Garment Apr 2, 2008 087449369   2137346 May 17,
2017 2137346 Issued Dounor SAS/Aplix, Inc. Czech Republic Loop Material For Loop
And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008
131707135   2636782 May 23, 2018 2636782 Issued Dounor SAS/Aplix, Inc. Czech
Republic Nonwoven with electret properties, manufacturing process thereof and
its use Aug 18, 2011 117459768   2609238 Dec 7, 2016 2609238 Issued Fiberweb
Holdings Limited Czech Republic Area Bonded Nonwoven Fabric From Single Polymer
System Aug 14, 2008 087978755   2183420 Sep 27, 2017 2183420 Issued Fiberweb,
Inc. Czech Republic Breathable and Liquid Barrier Nonwoven and Bicomponent Film
Composite Material, and Method Jun 22, 2012 128029774   2723568 Sep 27, 2017
2723568 Issued Fiberweb, Inc. Czech Republic Process and Apparatus for Forming
Uniform Nanofiber Substrates Apr 19, 2006 067506956   1871532 Mar 27, 2013
1871532 Issued PGI Polymer, Inc. Czech Republic Improved liquid barrier fabrics
containing ribbon shaped filaments Aug 6, 2012 121793558   2557214 Mar 12, 2014
2557214 Issued Polymer Group, Inc. Czech Republic Improved liquid barrier
fabrics containing ribbon shaped filaments Aug 6, 2012 130023526   2626457 Mar
25, 2015 2626457 Issued Polymer Group, Inc. Czech Republic Nonwoven Wipe With
Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued
Providencia USA, Inc. Denmark Process and Apparatus for Producing Fibrous
Materials Jun 20, 2006 067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV
Specialty Materials Inc. Denmark METHOD OF SEALING A JOINT BETWEEN TWO PIPES
03/03/2000 00907820.5     12/03/2003 1159561 Issued BERRY PLASTICS CORPORATION
Denmark REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7
01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Denmark
METHODS OF MAKING HEAT RECOVERABLE TUBULAR ARTICLES 05/30/1996 96919923.1    
02/26/2003 0828601 Issued BERRY PLASTICS CORPORATION Denmark Non-woven Fabric of
Extruded-Linked Thermoplastic Filaments Having Improved Weldability Properties
and Method for Manufacturing Such a Non-Woven Fabric Oct 23, 2013 131898736  
2733240 Mar 4, 2015 2733240 Issued Dounor SAS Denmark Loop Material For Loop And
Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008 087449369
  2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Denmark Loop
Material For Loop And Hook Type Fastener Used In A Disposable Article Or Garment
Apr 2, 2008 131707135   2636782 May 23, 2018 2636782 Issued Dounor SAS/Aplix,
Inc. Denmark Nonwoven with electret properties, manufacturing process thereof
and its use Aug 18, 2011 117459768   2609238 Dec 7, 2016 2609238 Issued Fiberweb
Holdings Limited Denmark Breathable and Liquid Barrier Nonwoven and Bicomponent
Film Composite Material, and Method Jun 22, 2012 128029774   2723568 Sep 27,
2017 2723568 Issued Fiberweb, Inc. Denmark RIGID RESEALABLE LABEL FLAP HAVING A
HINGE 07/17/2009 09251817.4 04/17/2013 2202176 04/17/2013 2202176 Issued PRIME
LABEL & SCREEN, INC. Denmark Nonwoven Wipe With Bonding Pattern Apr 23, 2013
137212015   2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc. Denmark
METHOD OF SEALING A JOINT BETWEEN TWO PIPES Mar 3, 2000 009078205   1159561 Dec
3, 2003 1159561 Issued Tyco Electronics Raychem N.V. Dominican Republic PEELABLE
FILM FOR PACKAGING 05/10/2013 P20140246         Pending BERRY PLASTICS
CORPORATION Dominican Republic PEELABLE FILM FOR PACKAGING May 10, 2013
P20140246         Pending Berry Plastics Corporation Ecuador POLYMERIC FILMS AND
METHODS FOR MAKING POLYMERIC FILMS 11/02/2016 IEPI-2018-42587 08/31/2018      
Pending BERRY PLASTICS CORPORATION Egypt ELASTOMERIC FILMS HAVING INCREASED TEAR
RESISTANCE 01/08/2016 1140/2017         Pending Clopay Plastic Products, Company
Inc. Egypt BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM 05/13/2015
1816/2016         Pending Clopay Plastic Products, Company Inc. Egypt EMBOSSED
MATTE AND GLOSSY PLASTIC FILM AND METHODS OF MAKING SAME 08/26/2015 204/2017    
    Pending Clopay Plastic Products, Company Inc. Estonia REINFORCED FILM FOR
BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013
2125367 Issued BERRY PLASTICS CORPORATION Estonia Nonwoven Wipe With Bonding
Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued Providencia
USA, Inc. European Community INSERT FOR A DISPENSER 01/26/2017 001456289    
03/01/2017 001456289-0001 Issued BERRY PLASTICS CORPORATION European Community
CONTAINER 07/02/2014 002494856     07/02/2014 002494856-0001 Issued REXAM
HEALTHCARE PACKAGING INC. European Patent Convention CONTOURED THERMOPLASTIC
FILMS 07/17/2017 17834969.2 02/01/2018 2018/022341     Pending BERRY FILM
PRODUCTS COMPANY, INC. European Patent Convention MICROPOROUS BREATHABLE FILM
AND METHOD OF MAKING THE MICROPOROUS BREATHABLE FILM 07/08/2016 16824959.7
05/16/2018 3319571     Pending BERRY GLOBAL, INC. European Patent Convention
PRODUCT INDENTIFICATION DOME FOR A DRINK CUP LID 02/11/2019 006221040**        
Pending BERRY GLOBAL, INC. European Patent Convention DRINK CUP AND LID
04/13/2005 05735742.8 06/22/2011 1755974 06/22/2011 1755974 Issued BERRY
PLASTICS CORPORATION European Patent Convention REINFORCED FILM FOR BLAST
RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013
2125367 Issued BERRY PLASTICS CORPORATION European Patent Convention INSULATED
CONTAINER 06/07/2012 12727745.7 04/23/2014 2720954 09/13/2017 2720954 Issued
Berry Plastics Corporation European Patent Convention POLYMERIC MATERIAL FOR AN
INSULATED CONTAINER 06/07/2012 12727994.1 07/09/2014 2751194 08/30/2017 2751194
Issued BERRY PLASTICS CORPORATION European Patent Convention HEAT-SHRINKABLE
COATING 01/03/2013 13703910.3 11/12/2014 2800921     Pending BERRY PLASTICS
CORPORATION European Patent Convention PEELABLE FILM FOR PACKAGING 05/10/2013
13787056.4 03/18/2015 2847085     Pending BERRY PLASTICS CORPORATION European
Patent Convention BRIM OF AN INSULATED CONTAINER 12/13/2013 13862331.9
10/21/2015 2931627 10/04/2017 2931627 Issued BERRY PLASTICS CORPORATION European
Patent Convention HIGH-SLIP STRETCH FILM 03/14/2014 14159934.0 11/26/2014
2805814     Pending BERRY PLASTICS CORPORATION European Patent Convention
POLYMERIC FILMS AND METHODS FOR MAKING POLYMERIC FILMS 11/02/2016 16862828.7
09/12/2018 3370943     Pending BERRY PLASTICS CORPORATION European Patent
Convention PILL DISPENSER 01/03/2017 17736199.5 11/14/2018 3400182     Pending
BERRY PLASTICS CORPORATION European Patent Convention CLOSURE PATCH FOR
HEAT-SHRINKABLE PIPE-JOINT SLEEVE 05/31/2017 17807430.8         Pending BERRY
PLASTICS CORPORATION European Patent Convention CONTAINER 08/28/2017
NOT-YET-AVAIL         Pending BERRY PLASTICS CORPORATION European Patent
Convention CLOSURE CAP 10/17/1997 97944669.7 09/01/1999 0938432 04/11/2001
0938432 Issued Bouchons Mac Inc. European Patent Convention LAMINATED SHEET AND
METHOD OF MAKING SAME 07/19/2002 02750200.4     03/15/2017 1412181 Issued Clopay
Plastic Products, Company Inc. European Patent Convention MULTILAYER MICROPOROUS
FILMS AND METHODS OF MAKING 08/13/2002 02753454.4     10/05/2016 1420946 Issued
Clopay Plastic Products, Company Inc. European Patent Convention METHOD AND
APPARATUS FOR UNIFORMLY STRETCHING THERMOPLASTIC FILM AND PRODUCTS PRODUCED
THEREBY 03/25/2005 05727728.7     09/16/2015 1765572 Issued Clopay Plastic
Products, Company Inc. European Patent Convention METHOD FOR CORRECTING PRINT
REPEAT LENGTH VARIABILITY IN PRINTED EXTENSIBLE MATERIALS AND PRODUCT 07/11/2005
05770017.1     09/06/2017 1773594 Issued Clopay Plastic Products, Company Inc.
European Patent Convention ELASTOMERIC MATERIALS 01/23/2009 09703318.7    
10/01/2014 2242465 Issued Clopay Plastic Products, Company Inc. European Patent
Convention ELASTOMERIC MATERIALS 01/23/2009 13155905.6     04/15/2015 2612638
Issued Clopay Plastic Products, Company Inc. European Patent Convention
POLYMERIC MATERIALS PROVIDING IMPROVED INFRARED EMISSIVITY 02/04/2014 14708977.5
        Pending Clopay Plastic Products, Company Inc. European Patent Convention
BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM 05/13/2015 15724480.7
03/22/2017 3142858     Pending Clopay Plastic Products, Company Inc. European
Patent Convention EMBOSSED MATTE AND GLOSSY PLASTIC FILM AND METHODS OF MAKING
SAME 08/26/2015 15757631.5 07/05/2017 3186093     Pending Clopay Plastic
Products, Company Inc. European Patent Convention ELASTOMERIC FILMS HAVING
INCREASED TEAR RESISTANCE 01/08/2016 16702244.1 11/15/2017 3242799 06/20/2018
3242799 Issued Clopay Plastic Products, Company Inc. European Patent Convention
BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM 05/13/2015 18159121.5
07/25/2018 3351380     Pending Clopay Plastic Products, Company Inc. European
Patent Convention METHOD OF SEALING A JOINT BETWEEN TWO PIPES 03/03/2000
00907820.5     12/03/2003 1159561 Issued Covalence Specialty Materials Corp.
European Patent Convention HEAT RECOVERABLE ARTICLE 02/24/1993 93906170.1    
07/01/1998 0628144 Issued Covalence Specialty Materials Corp. European Patent
Convention STRETCHABLE ELASTIC LAMINATE AND METHOD OF PRODUCTION 02/09/2007
07717232.8 11/12/2008 1989348 08/08/2012 1989348 Issued PLIANT, LLC European
Patent Convention AGRICULTURAL BARRIER FILMS HAVING SUPERIOR TEAR STRENGTH
PROPERTIES 08/17/2007 07841071.9 12/21/2011 2051578 12/21/2011 2051578 Issued
PLIANT, LLC European Patent Convention MD STRETCH LAMINATE HAVING CD STRETCH
11/29/2007 07864913.4 04/03/2013 2086485 04/03/2013 2086485 Issued PLIANT, LLC
European Patent Convention RIGID RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009
09251817.4 04/17/2013 2202176 04/17/2013 2202176 Issued PRIME LABEL & SCREEN,
INC. European Patent Convention CORROSION PROTECTION SYSTEM 07/24/1992
92916188.3     12/27/1995 0595962 Issued Raychem Limited European Patent
Convention METHODS OF MAKING HEAT RECOVERABLE TUBULAR ARTICLES 05/30/1996
96919923.1     02/26/2003 0828601 Issued Raychem N.V. European Patent Convention
VENTED CLOSURE 10/31/2001 1986500.5     08/09/2006 1332097 Issued Rexam Closure
Systems Inc. European Patent Convention TAMPER EVIDENT CLOSURE 07/14/1993
2013299.9     05/24/2006 1256523 Issued Rexam Closure Systems Inc. European
Patent Convention LINERLESS CLOSURE FOR CONTAINER 08/19/1994 94924166.5    
11/24/1999 714367 Issued Rexam Closure Systems Inc. European Patent Convention
CHILD-RESISTANT CLOSURE SHELL, CLOSURE, AND PACKAGE 12/03/2010 10790494.8
10/17/2012 2509886 02/12/2014 2509886 Issued REXAM HEALTHCARE PACKAGING INC.
European Patent Convention ASSEMBLY FOR CONTAINING AND DISPENSING A LIQUID
02/22/2007 7731026.6   1993924 04/03/2013 1993924 Issued Rexam Pharma European
Patent Convention MASKING TAPE 07/24/1990 90308055.4     03/01/1995 0410674
Issued The Kendall Company European Patent Office Self-Crimped Ribbon Fiber and
Nonwovens Manufactured Therefrom Aug 7, 2015 157532771   3177757     Published
AVINTIV Specialty Materials Inc. European Patent Office Monolithic Breathable
Film and Composite Manufactured Therefrom Dec 17, 2015 158287136   3233470    
Published AVINTIV Specialty Materials Inc. European Patent Office Alcohol
Repellant Treated Nonwoven May 27, 2016 167316942   3303684     Published
AVINTIV Specialty Materials Inc. European Patent Office Low Linting Imaged
Hydroentangled Nonwoven Composite Jul 15, 2016 167418144   3322391     Published
AVINTIV Specialty Materials Inc. European Patent Office Treated Nonwoven Having
an Affinity for an Active Ingredient Jul 13, 2016 167446160   3322394    
Published AVINTIV Specialty Materials Inc. European Patent Office Reinforced
Protective Covers and Guards for Trees, Shrubs, and Vines Oct 7, 2016 167823830
  3358938     Published AVINTIV Specialty Materials Inc. European Patent Office
Nonwovens having Aligned Segmented Fibers Oct 13, 2016 167888635   3362596    
Pending AVINTIV Specialty Materials Inc. European Patent Office Single-Sided
Flat Cleaning Mop Frame Nov 21, 2016 168101681         Pending AVINTIV Specialty
Materials Inc. European Patent Office Nonwoven Fabric With Improved Hand-Feel
Jan 5, 2017 177007630   3400329     Pending AVINTIV Specialty Materials Inc.
European Patent Office Nonwovens With Additive Enhancing Barrier Properties Feb
24, 2017 177104486   3419577     Published AVINTIV Specialty Materials Inc.
European Patent Office HEAT-SHRINKABLE TUBE COVERING Jan 3, 2013 137039103  
2800921     Published Berry Plastics Corporation European Patent Office PEELABLE
FILM FOR PACKAGING May 10, 2013 137870564   2847085     Published Berry Plastics
Corporation European Patent Office MICROPOROUS BREATHABLE FILM AND METHOD OF
MAKING THE MICROPOROUS BREATHABLE FILM Jul 8, 2016 168249597         Pending
Berry Plastics Corporation European Patent Office Polymeric Films and Methods
for Making Polymeric Films Nov 2, 2016 168628287         Pending Berry Plastics
Corporation European Patent Office CLOSURE PATCH May 31, 2017 178074308        
Pending Berry Plastics Corporation European Patent Office Container Aug 28, 2017
          Pending Berry Plastics Corporation European Patent Office Area Bonded
Nonwoven Fabric From Single Polymer System Aug 14, 2008 171932643   3284854    
Published Fiberweb, Inc. European Patent Office Multi-Zone Spinneret, Apparatus
and Method for Making Filaments and Nonwoven Fabrics Therefrom Oct 10, 2013
138470976   2909017     Published Polymer Group, Inc. European Patent Office
Nonwoven Fabric for Increasing the Availability of Chlorine in Solution Feb 25,
2016 167098797   3262230     Published Polymer Group, Inc. European Patent
Office Nonwoven Fabric for Increasing the Availability of Quaternary Ammonium in
Solution Feb 25, 2016 167160746   3262229     Published Polymer Group, Inc.
European Patent Office Rapid deployment barrier system Mar 11, 2009 097208672  
2265770     Allowed Terram Limited European Union Nonwoven Fabric (New Spinlace
Design) Sep 16, 2015 002773192     Sep 16, 2015 002773192-0001 Issued AVINTIV
Specialty Materials Inc. European Union Nonwoven Fabric (Vista Design Pattern)
Aug 23, 2016 003350123     Aug 23, 2016 003350123-0001 Issued AVINTIV Specialty
Materials Inc. European Union Non-woven Fabrics Oct 15, 2012 0013469100001    
Oct 15, 2012 001346910-0001 Issued AVINTIV Specialty Materials Inc. European
Union Non-woven Fabrics Oct 15, 2012 0013469100002     Oct 15, 2012
001346910-0002 Issued AVINTIV Specialty Materials Inc. European Union Non-woven
Fabrics Oct 15, 2012 0013469100003     Oct 15, 2012 001346910-0003 Issued
AVINTIV Specialty Materials Inc. European Union Non-woven Fabrics Oct 15, 2012
0013469100004     Oct 15, 2012 001346910-0004 Issued AVINTIV Specialty Materials
Inc. European Union Non-woven Fabrics Oct 15, 2012 0013469100005     Oct 15,
2012 001346910-0005 Issued AVINTIV Specialty Materials Inc. European Union
Non-woven Fabrics Oct 15, 2012 0013469100006     Oct 15, 2012 001346910-0006
Issued AVINTIV Specialty Materials Inc. European Union Non-Woven Fabrics Oct 15,
2012 0013469100007     Oct 15, 2012 001346910-0007 Issued AVINTIV Specialty
Materials Inc. European Union Non-woven Fabrics Oct 15, 2012 0013469100008    
Oct 15, 2012 001346910-0008 Issued AVINTIV Specialty Materials Inc. European
Union Non-woven Fabrics Oct 15, 2012 0013469100009     Oct 15, 2012
001346910-0009 Issued AVINTIV Specialty Materials Inc. European Union Non-woven
Fabrics Oct 15, 2012 0013469100010     Oct 15, 2012 001346910-0010 Issued
AVINTIV Specialty Materials Inc. European Union Non-Woven Fabrics Oct 15, 2012
0013469100011     Oct 15, 2012 001346910-0011 Issued AVINTIV Specialty Materials
Inc. European Union Non-woven Fabrics Oct 15, 2012 0013469100012     Oct 15,
2012 001346910-0012 Issued AVINTIV Specialty Materials Inc. European Union
Non-woven Fabrics Oct 15, 2012 0013469100013     Oct 15, 2012 001346910-0013
Issued AVINTIV Specialty Materials Inc. European Union Non-woven Fabrics Oct 15,
2012 0013469100014     Oct 15, 2012 001346910-0014 Issued AVINTIV Specialty
Materials Inc. European Union Non-woven Fabrics Oct 15, 2012 0013469100015    
Oct 15, 2012 001346910-0015 Issued AVINTIV Specialty Materials Inc. European
Union Non-woven Fabrics Oct 15, 2012 0013469100016     Oct 15, 2012
001346910-0016 Issued AVINTIV Specialty Materials Inc. European Union Non-woven
Fabrics Oct 15, 2012 0013469100017     Oct 15, 2012 001346910-0017 Issued
AVINTIV Specialty Materials Inc. European Union Non-woven Fabrics Oct 15, 2012
0013469100019     Oct 15, 2012 001346910-0019 Issued AVINTIV Specialty Materials
Inc. European Union Non-Woven Fabrics Oct 15, 2012 0013469100020     Oct 15,
2012 001346910-0020 Issued AVINTIV Specialty Materials Inc. European Union
Non-woven Fabrics Oct 15, 2012 0013469100021     Oct 15, 2012 001346910-0021
Issued AVINTIV Specialty Materials Inc. European Union Non-woven Fabrics Oct 15,
2012 0013469100022     Oct 15, 2012 001346910-0022 Issued AVINTIV Specialty
Materials Inc. European Union Non-woven Fabrics Oct 15, 2012 0013469100024    
Oct 15, 2012 001346910-0024 Issued AVINTIV Specialty Materials Inc. European
Union Nonwoven Design (Geo Nubtex Design) Nov 6, 2014 0025724040001     Nov 6,
2014 002572404-0001 Issued AVINTIV Specialty Materials Inc. European Union
Nonwoven Fabric Dec 30, 2015 0029288200001     Dec 30, 2015 002928820-0001
Issued AVINTIV Specialty Materials Inc. European Union Nonwoven Fabric Dec 30,
2015 0029288200002     Dec 30, 2015 002928820-0002 Issued AVINTIV Specialty
Materials Inc. European Union Non-woven Fabrics Oct 15, 2012 0031469100018    
Oct 15, 2012 001346910-0018 Issued AVINTIV Specialty Materials Inc. European
Union Non-woven Fabrics Oct 15, 2012 0031469100023     Oct 15, 2012
001346910-0023 Issued AVINTIV Specialty Materials Inc. European Union Nonwoven
Fabric (Tough Mudder Design) Sep 14, 2016 0033792210001     Sep 14, 2016
003379221-0001 Issued AVINTIV Specialty Materials Inc. European Union Nonwoven
Fabric (Tough Mudder Design) Sep 14, 2016 0033792210002     Sep 14, 2016
003379221-0002 Issued AVINTIV Specialty Materials Inc. European Union Nonwoven
Fabric (Tough Mudder Design) Sep 14, 2016 0033792210003     Sep 14, 2016
003379221-0003 Issued AVINTIV Specialty Materials Inc. European Union Nonwoven
Fabric (Whistler Wave Design) Sep 14, 2016 0033795510001     Sep 14, 2016
003379551-0001 Issued AVINTIV Specialty Materials Inc. European Union Nonwoven
Fabric (Whistler Wave Design) Sep 14, 2016 0033795510002     Sep 14, 2016
003379551-0002 Issued AVINTIV Specialty Materials Inc. European Union Bonding
Pattern for a Nonwoven Fabric Nov 20, 2018 0058303040001     Nov 30, 2018  
Issued Berry Global, Inc. European Union Bonding Pattern for a Nonwoven Fabric
Nov 20, 2018 0058303040002         Pending Berry Global, Inc. European Union
Bonding Pattern for a Nonwoven Fabric Nov 20, 2018 0058303040003         Pending
Berry Global, Inc. European Union Nonwoven Fabric (Sensasoft) Dec 14, 2018
0058895730001     Dec 14, 2018 005889573-0001 Issued Berry Global, Inc. European
Union Nonwoven Fabric (Sensasoft) Dec 14, 2018 0058895730002     Dec 14, 2018
005889573-0002 Issued Berry Global, Inc. European Union Nonwoven Fabric
(Snuggie) Dec 14, 2018 0058895730003     Dec 14, 2018 005889573-0003 Issued
Berry Global, Inc. European Union Nonwoven Fabric (Snuggie) Dec 14, 2018
0058895730004     Dec 14, 2018 005889573-0004 Issued Berry Global, Inc. European
Union Fanciful Parrot Design Dec 8, 2004 0002638010001     Dec 8, 2004
000263801-0001 Issued PGI Nonwovens B.V. European Union Fanciful Parrot Design
Dec 8, 2004 0002638010002     Dec 8, 2004 000263801-0002 Issued PGI Nonwovens
B.V. European Union Fanciful Parrot Design Dec 8, 2004 0002638010003     Dec 8,
2004 000263801-0003 Issued PGI Nonwovens B.V. European Union Fanciful Parrot
Design Dec 8, 2004 0002638010004     Dec 8, 2004 000263801-0004 Issued PGI
Nonwovens B.V. European Union Nonwoven Fabric (Lazy S) Aug 1, 2005 0003795320001
    Sep 6, 2005 000379532-0001 Issued Polymer Group, Inc. European Union
Apertured, Nonwoven Fabric (Apertured Lazy S) Aug 1, 2005 0003795320002     Sep
6, 2005 000379532-0002 Issued Polymer Group, Inc. European Union Nonwoven Fabric
Aug 10, 2005 0003858770001     Aug 10, 2005 000385877-0001 Issued Polymer Group,
Inc. European Union Nonwoven Fabric Nov 10, 2005 0004285450001     Nov 10, 2005
000428545-0001 Issued Polymer Group, Inc. European Union Dot Weave Design Nov
10, 2005 0004285450002     Nov 10, 2005 000428545-0002 Issued Polymer Group,
Inc. European Union Dot Weave Design Nov 10, 2005 0004285450003     Nov 10, 2005
000428545-0003 Issued Polymer Group, Inc. European Union Dot Weave Design Nov
10, 2005 0004285450004     Nov 10, 2005 000428545-0004 Issued Polymer Group,
Inc. European Union Bar Weave Design Nov 10, 2005 0004285450005     Nov 10, 2005
000428545-0005 Issued Polymer Group, Inc. European Union Abstract Design Nov 10,
2005 0004285450006     Nov 10, 2005 000428545-0006 Issued Polymer Group, Inc.
Finland Process and Apparatus for Producing Fibrous Materials Jun 20, 2006
067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV Specialty Materials Inc.
Finland REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7
01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Finland
POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 06/07/2012 12727994.1 07/09/2014
2751194 08/30/2017 2751194 Issued BERRY PLASTICS CORPORATION Finland Loop
Material For Loop And Hook Type Fastener Used In A Disposable Article Or Garment
Apr 2, 2008 087449369   2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix,
Inc. Finland Loop Material For Loop And Hook Type Fastener Used In A Disposable
Article Or Garment Apr 2, 2008 131707135   2636782 May 23, 2018 2636782 Issued
Dounor SAS/Aplix, Inc. Finland Nonwoven with electret properties, manufacturing
process thereof and its use Aug 18, 2011 117459768   2609238 Dec 7, 2016 2609238
Issued Fiberweb Holdings Limited Finland Nonwoven Wipe With Bonding Pattern Apr
23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc.
France Process and Apparatus for Producing Fibrous Materials Jun 20, 2006
067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV Specialty Materials Inc.
France REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7
01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION France
INSULATED CONTAINER 06/07/2012 12727745.7 04/23/2014 2720954 09/13/2017 2720954
Issued Berry Plastics Corporation France POLYMERIC MATERIAL FOR AN INSULATED
CONTAINER 06/07/2012 12727994.1 07/09/2014 2751194 08/30/2017 2751194 Issued
BERRY PLASTICS CORPORATION France LAMINATED SHEET AND METHOD OF MAKING SAME
07/19/2002 02750200.4     03/15/2017 1412181 Issued Clopay Plastic Products,
Company Inc. France ELASTOMERIC MATERIALS 01/23/2009 09703318.7     10/01/2014
2242465 Issued Clopay Plastic Products, Company Inc. France ELASTOMERIC
MATERIALS 01/23/2009 13155905.6     04/15/2015 2612638 Issued Clopay Plastic
Products, Company Inc. France ELASTOMERIC FILMS HAVING INCREASED TEAR RESISTANCE
01/08/2016 16702244.1 11/15/2017 3242799 06/20/2018 3242799 Issued Clopay
Plastic Products, Company Inc. France Non-woven Fabric of Extruded-Linked
Thermoplastic Filaments Having Improved Weldability Properties and Method for
Manufacturing Such a Non-Woven Fabric Nov 15, 2012 1260877   2997968 Jan 16,
2015 2997968 Issued Dounor SAS France Non-woven Fabric of Extruded-Linked
Thermoplastic Filaments Having Improved Weldability Properties and Method for
Manufacturing Such a Non-Woven Fabric Oct 23, 2013 131898736   2733240 Mar 4,
2015 2733240 Issued Dounor SAS France Loop Material For Loop And Hook Type
Fastener Used In A Disposable Article Or Garment Apr 2, 2008 087449369   2137346
May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. France Loop Material For Loop
And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008
131707135   2636782 May 23, 2018 2636782 Issued Dounor SAS/Aplix, Inc. France
Nonwoven with electret properties, manufacturing process thereof and its use Aug
18, 2011 117459768   2609238 Dec 7, 2016 2609238 Issued Fiberweb Holdings
Limited France Confinement Structures - Defencell plastic gabion system Jul 20,
2012 128308988   2734677 Oct 28, 2015 2734677 Issued Fiberweb Holdings
Limited/J&S Franklin Limited France Bicomponent Sheet Material Having Liquid
Barrier Properties Jul 27, 2006 068005453   1913188 Jan 7, 2009 1913188 Issued
Fiberweb, Inc. France Area Bonded Nonwoven Fabric From Single Polymer System Aug
14, 2008 087978755   2183420 Sep 27, 2017 2183420 Issued Fiberweb, Inc. France
Breathable and Liquid Barrier Nonwoven and Bicomponent Film Composite Material,
and Method Jun 22, 2012 128029774   2723568 Sep 27, 2017 2723568 Issued
Fiberweb, Inc. France SQUEEZE AND TURN CHILD RESISTANT PACKAGE 01/28/1997
97300506.9     12/05/2001 787660 Issued Owens-Illinois Closure Inc. France
Process and Appartus for Forming Uniform Nanofiber Substrates Apr 19, 2006
067506956   1871532 Mar 27, 2013 1871532 Issued PGI Polymer, Inc. France MD
STRETCH LAMINATE HAVING CD STRETCH Nov 29, 2007 2086485   2086485 Apr 3, 2013
2086485 Issued Pliant, LLC France MD STRETCH LAMINATE HAVING CD STRETCH
11/29/2007 07864913.4 04/03/2013 2086485 04/03/2013 2086485 Issued PLIANT, LLC
France Hydroentangled, Low Basis Weight Nonwoven Fabric And Process For Making
Same Jan 12, 2001 012732350   1303660 Jul 30, 2008 1303660 Issued Polymer Group,
Inc. France Method Of Making Nonwoven Fabric Comprising Splittable Fibers May
16, 2001 019355791   1282737 Aug 23, 2006 1282737 Issued Polymer Group, Inc.
France Thermoplastic Constructs with Improved Softness Aug 7, 2002 027527266  
1423250 Jul 31, 2013 1423250 Issued Polymer Group, Inc. France Nonwoven Fabrics
Having a Durable Three-Dimensional Image Dec 17, 2002 027985324   1458914 Jul
25, 2007 1458914 Issued Polymer Group, Inc. France Nonwoven Fabrics Having
Intercalated Three-Dimensional Images May 7, 2003 037244803   1504144 Jan 18,
2012 1504144 Issued Polymer Group, Inc. France Nonwoven Fabrics Having Compound
Three-Dimensional Images Apr 7, 2003 037262128   1492912 Nov 11, 2009 1492912
Issued Polymer Group, Inc. France Two-Sided Nonwoven Fabrics Having A
Three-Dimensional Image Mar 27, 2003 037460599   1492914 Oct 12, 2011 1492914
Issued Polymer Group, Inc. France Anti-microbial Wipe Oct 31, 2003 037816295  
1560711 Dec 9, 2009 1560711 Issued Polymer Group, Inc. France Process and
Apparatus for Producing Sub-Micron Fibers, and Nonwovens and Articles Containing
Same Oct 18, 2007 070204367   1918430 Aug 19, 2009 1918430 Issued Polymer Group,
Inc. France Improved liquid barrier fabrics containing ribbon shaped filaments
Aug 6, 2012 121793558   2557214 Mar 12, 2014 2557214 Issued Polymer Group, Inc.
France Improved liquid barrier fabrics containing ribbon shaped filaments Aug 6,
2012 130023526   2626457 Mar 25, 2015 2626457 Issued Polymer Group, Inc. France
RIGID RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009 09251817.4 04/17/2013
2202176 04/17/2013 2202176 Issued PRIME LABEL & SCREEN, INC. France Nonwoven
Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633
Issued Providencia USA, Inc. France FILTRE COLLYRE EMPILE 03/24/2004 403040
09/30/2005 2868046 09/14/2007 2868046 Issued Rexam Closure Systems Inc. France
PRESERVATIVE FREE EYEDROPPER SYSTEM 10/25/2004 4805299.7   1682056 04/02/2008
1682056 Issued Rexam Closure Systems Inc. France LIQUID-PACKAGING AND
-DISPENSING ASSEMBLY COMPRISING A PILFER-PROOF BAND 11/22/2004 4805508.1  
1689654 05/27/2009 1689654 Issued Rexam Closure Systems Inc. France
CHILD-RESISTANT FLIP-TOP DISPENSING CLOSURE, PACKAGE AND METHOD OF MANUFACTURE
02/07/2006 6720341.4   1851130 07/23/2008 1851130 Issued Rexam Closure Systems
Inc. France ASSEMBLY FOR CONTAINING AND DISPENSING A LIQUID 02/22/2007 7731026.6
  1993924 04/03/2013 1993924 Issued Rexam Closures and Containers, Inc. France
CHILD-RESISTANT CLOSURE SHELL, CLOSURE, AND PACKAGE 12/03/2010 10790494.8
10/17/2012 2509886 02/12/2014 2509886 Issued REXAM HEALTHCARE PACKAGING INC.
France ASSEMBLY FOR CONDITIONING AND DISPENSING A MEDICAL LIQUID 01/03/2008
8761734.6   2111362 08/17/2011 2111362 Issued Rexam Pharma France LIQUID
DISPENSING END-PIECE AND LIQUID PACKAGING AND DISPENSING ASSEMBLY COMPRISING
SUCH AN END-PIECE 01/30/2009 9151767.2   2085068 07/28/2010 2085068 Issued Rexam
Pharma France Cellular Confinement Systems Sep 24, 2007 078043783   2074264 Apr
13, 2011 2074264 Issued Terram Limited/J&S Franklin Limited France Cellular
Confinement Systems Sep 24, 2007 101884948   2284320 Mar 1, 2017 2284320 Issued
Terram Limited/J&S Franklin Limited Frmr. Yug. Rep. of Macedonia Nonwoven Wipe
With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued
Providencia USA, Inc. Germany Process and Apparatus for Producing Fibrous
Materials Jun 20, 2006 067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV
Specialty Materials Inc. Germany REINFORCED FILM FOR BLAST RESISTANCE PROTECTION
01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY
PLASTICS CORPORATION Germany INSULATED CONTAINER 06/07/2012 12727745.7
04/23/2014 2720954 09/13/2017 2720954 Issued Berry Plastics Corporation Germany
POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 06/07/2012 12727994.1 07/09/2014
2751194 08/30/2017 2751194 Issued BERRY PLASTICS CORPORATION Germany INSULATED
CONTAINER 06/07/2012 112012002042.1 04/10/2014       Pending Berry Plastics
Corporation Germany POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 06/07/2012
112012003070.2 04/30/2014       Pending BERRY PLASTICS CORPORATION Germany
POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 04/21/2015 202012013192.3    
05/20/2015 202012013192.3 Issued BERRY PLASTICS CORPORATION Germany INSULATED
CONTAINER 06/07/2012 20 2012 013 293.8 04/10/2014   01/15/2016 20 2012 013 293.8
Issued Berry Plastics Corporation Germany LAMINATED SHEET AND METHOD OF MAKING
SAME 07/19/2002 02750200.4     03/15/2017 1412181 Issued Clopay Plastic
Products, Company Inc. Germany MULTILAYER MICROPOROUS FILMS AND METHODS OF
MAKING 08/13/2002 02753454.4     10/05/2016 60248391.3 Issued Clopay Plastic
Products, Company Inc. Germany METHOD AND APPARATUS FOR UNIFORMLY STRETCHING
THERMOPLASTIC FILM AND PRODUCTS PRODUCED THEREBY 03/25/2005 05727728.7    
09/16/2015 1765572 Issued Clopay Plastic Products, Company Inc. Germany METHOD
FOR CORRECTING PRINT REPEAT LENGTH VARIABILITY IN PRINTED EXTENSIBLE MATERIALS
AND PRODUCT 07/11/2005 05770017.1     09/06/2017 1773594 Issued Clopay Plastic
Products, Company Inc. Germany ELASTOMERIC MATERIALS 01/23/2009 09703318.7    
10/01/2014 2242465 Issued Clopay Plastic Products, Company Inc. Germany
ELASTOMERIC MATERIALS 01/23/2009 13155905.6     04/15/2015 2612638 Issued Clopay
Plastic Products, Company Inc. Germany ELASTOMERIC FILMS HAVING INCREASED TEAR
RESISTANCE 01/08/2016 16702244.1 11/15/2017 3242799 06/20/2018 3242799 Issued
Clopay Plastic Products, Company Inc. Germany METHOD OF SEALING A JOINT BETWEEN
TWO PIPES 03/03/2000 00907820.5     12/03/2003 60006940.0 Issued Covalence
Specialty Materials Corp. Germany HEAT RECOVERABLE ARTICLE 02/24/1993 93906170.1
    07/01/1998 0628144 Issued Covalence Specialty Materials Corp. Germany
Non-woven Fabric of Extruded-Linked Thermoplastic Filaments Having Improved
Weldability Properties and Method for Manufacturing Such a Non-Woven Fabric Oct
23, 2013 131898736   2733240 Mar 4, 2015 602013001114.1 Issued Dounor SAS
Germany Loop Material For Loop And Hook Type Fastener Used In A Disposable
Article Or Garment Apr 2, 2008 087449369   2137346 May 17, 2017 2137346 Issued
Dounor SAS/Aplix, Inc. Germany Loop Material For Loop And Hook Type Fastener
Used In A Disposable Article Or Garment Apr 2, 2008 131707135   2636782 May 23,
2018 2636782 Issued Dounor SAS/Aplix, Inc. Germany Nonwoven with electret
properties, manufacturing process thereof and its use Aug 18, 2011 117459768  
2609238 Dec 7, 2016 602011033155.8 Issued Fiberweb Holdings Limited Germany
Confinement Structures - Defencell plastic gabion system Jul 20, 2012 128308988
  2734677 Oct 28, 2015 602012012059.2 Issued Fiberweb Holdings Limited/J&S
Franklin Limited Germany Bicomponent Sheet Material Having Liquid Barrier
Properties Jul 27, 2006 068005453   1913188 Jan 7, 2009 602006004754.1 Issued
Fiberweb, Inc. Germany Area Bonded Nonwoven Fabric From Single Polymer System
Aug 14, 2008 087978755   2183420 Sep 27, 2017 2183420 Issued Fiberweb, Inc.
Germany Breathable and Liquid Barrier Nonwoven and Bicomponent Film Composite
Material, and Method Jun 22, 2012 128029774   2723568 Sep 27, 2017 2723568
Issued Fiberweb, Inc. Germany SQUEEZE AND TURN CHILD RESISTANT PACKAGE
01/28/1997 97300506.9     12/05/2001 69708710.7 Issued Owens-Illinois Closure
Inc. Germany Process and Appartus for Forming Uniform Nanofiber Substrates Apr
19, 2006 067506956   1871532 Mar 27, 2013 602006035304.9 Issued PGI Polymer,
Inc. Germany MD STRETCH LAMINATE HAVING CD STRETCH Nov 29, 2007 2086485  
2086485 Apr 3, 2013 2086485 Issued Pliant, LLC Germany MD STRETCH LAMINATE
HAVING CD STRETCH 11/29/2007 07864913.4 04/03/2013 2086485 04/03/2013
602007029516.5 Issued PLIANT, LLC Germany BREATHABLE FILM WITH INTERNAL VIRAL
AND ALCOHOL BARRIER LAYER 07/28/2010 112010002882.6 08/16/2012 112010002882    
Pending PLIANT, LLC Germany BREATHABLE FILM WITH INTERNAL VIRAL AND ALCOHOL
BARRIER LAYER Jul 28, 2010 1120100028826   112010002882     Published Pliant,
LLC Germany Hydroentangled, Low Basis Weight Nonwoven Fabric And Process For
Making Same Jan 12, 2001 012732350   1303660 Jul 30, 2008 60135126.6 Issued
Polymer Group, Inc. Germany Method Of Making Nonwoven Fabric Comprising
Splittable Fibers May 16, 2001 019355791   1282737 Aug 23, 2006 60122501.5
Issued Polymer Group, Inc. Germany Thermoplastic Constructs with Improved
Softness Aug 7, 2002 027527266   1423250 Jul 31, 2013 60245322.4 Issued Polymer
Group, Inc. Germany Nonwoven Fabrics Having a Durable Three-Dimensional Image
Dec 17, 2002 027985324   1458914 Jul 25, 2007 60221432.7 Issued Polymer Group,
Inc. Germany Nonwoven Fabrics Having Intercalated Three-Dimensional Images May
7, 2003 037244803   1504144 Jan 18, 2012 60339753.0 Issued Polymer Group, Inc.
Germany Nonwoven Fabrics Having Compound Three-Dimensional Images Apr 7, 2003
037262128   1492912 Nov 11, 2009 60329991.1 Issued Polymer Group, Inc. Germany
Two-Sided Nonwoven Fabrics Having A Three-Dimensional Image Mar 27, 2003
037460599   1492914 Oct 12, 2011 60338746.2 Issued Polymer Group, Inc. Germany
Anti-microbial Wipe Oct 31, 2003 037816295   1560711 Dec 9, 2009 60330490.7
Issued Polymer Group, Inc. Germany Process and Apparatus for Producing
Sub-Micron Fibers, and Nonwovens and Articles Containing Same Oct 18, 2007
070204367   1918430 Aug 19, 2009 602007002029.8 Issued Polymer Group, Inc.
Germany Improved liquid barrier fabrics containing ribbon shaped filaments Aug
6, 2012 121793558   2557214 Mar 12, 2014 602012001015.0 Issued Polymer Group,
Inc. Germany Improved liquid barrier fabrics containing ribbon shaped filaments
Aug 6, 2012 130023526   2626457 Mar 25, 2015 602012006232.0 Issued Polymer
Group, Inc. Germany RIGID RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009
09251817.4 04/17/2013 2202176 04/17/2013 602009015000.6 Issued PRIME LABEL &
SCREEN, INC. Germany Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015  
2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc. Germany METHODS OF
MAKING HEAT RECOVERABLE TUBULAR ARTICLES 05/30/1996 96919923.1     02/26/2003
69626391.2 Issued Raychem N.V. Germany PRESERVATIVE FREE EYEDROPPER SYSTEM
10/25/2004 4805299.7   1682056 04/02/2008 602004012882.1 Issued Rexam Closure
Systems Inc. Germany LIQUID-PACKAGING AND -DISPENSING ASSEMBLY COMPRISING A
PILFER-PROOF BAND 11/22/2004 4805508.1   1689654 05/27/2009 602004021282.2
Issued Rexam Closure Systems Inc. Germany CHILD-RESISTANT FLIP-TOP DISPENSING
CLOSURE, PACKAGE AND METHOD OF MANUFACTURE 02/07/2006 6720341.4   1851130
07/23/2008 602006001943.2 Issued Rexam Closure Systems Inc. Germany ASSEMBLY FOR
CONTAINING AND DISPENSING A LIQUID 02/22/2007 7731026.6   1993924 04/03/2013
602007029468.1 Issued REXAM HEALTHCARE PACKAGING INC. Germany ASSEMBLY FOR
CONDITIONING AND DISPENSING A MEDICAL LIQUID 01/03/2008 8761734.6   2111362
08/17/2011 602008008965.7 Issued REXAM HEALTHCARE PACKAGING INC. Germany
CHILD-RESISTANT CLOSURE SHELL, CLOSURE, AND PACKAGE 12/03/2010 10790494.8
10/17/2012 2509886 02/12/2014 602010013560.8 Issued REXAM HEALTHCARE PACKAGING
INC. Germany LIQUID DISPENSING END-PIECE AND LIQUID PACKAGING AND DISPENSING
ASSEMBLY COMPRISING SUCH AN END-PIECE 01/30/2009 9151767.2   2085068 07/28/2010
602009000078.0 Issued Rexam Pharma Germany Cellular Confinement Systems Sep 24,
2007 078043783   2074264 Apr 13, 2011 2074264 Issued Terram Limited/J&S Franklin
Limited Germany Cellular Confinement Systems Sep 24, 2007 101884948   2284320
Mar 1, 2017 2284320 Issued Terram Limited/J&S Franklin Limited Germany METHOD OF
SEALING A JOINT BETWEEN TWO PIPES Mar 3, 2000 009078205   1159561 Dec 3, 2003
1159561 Issued Tyco Electronics Raychem N.V. Greece Process and Apparatus for
Producing Fibrous Materials Jun 20, 2006 067735506   1893393 Nov 14, 2018
1893393 Issued AVINTIV Specialty Materials Inc. Greece REINFORCED FILM FOR BLAST
RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013
2125367 Issued BERRY PLASTICS CORPORATION Greece Nonwoven with electret
properties, manufacturing process thereof and its use Aug 18, 2011 117459768  
2609238 Dec 7, 2016 2609238 Issued Fiberweb Holdings Limited Greece Breathable
and Liquid Barrier Nonwoven and Bicomponent Film Composite Material, and Method
Jun 22, 2012 128029774   2723568 Sep 27, 2017 2723568 Issued Fiberweb, Inc.
Greece RIGID RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009 09251817.4
04/17/2013 2202176 04/17/2013 2202176 Issued PRIME LABEL & SCREEN, INC. Greece
Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018
2841633 Issued Providencia USA, Inc. Gulf Cooperation Council HEAT-SHRINKABLE
COATING 01/05/2013 23275     03/31/2017 GC0005088 Issued BERRY PLASTICS
CORPORATION Gulf Cooperation Council Sub Grade Separation Materials Sep 26, 2012
P201222370         Allowed Fiberweb Geosynthetics Limited Gulf Cooperation
Council Cellular Confinement Systems Sep 27, 2007 9141         Pending Terram
Limited/J&S Franklin Limited Hong Kong Self-Crimped Ribbon Fiber and Nonwovens
Manufactured Therefrom Dec 6, 2017 171129210   1240290     Published AVINTIV
Specialty Materials Inc. Hong Kong ELASTOMERIC MATERIALS 01/23/2009 11104174.7  
  07/03/2015 HK1149890 Issued Clopay Plastic Products, Company Inc. Hong Kong
BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM 05/13/2015 NOT-YET-AVAIL    
    Pending Clopay Plastic Products, Company Inc. Hong Kong Nonwoven with
electret properties, manufacturing process thereof and its use Dec 27, 2013
131143261     Jan 5, 2018 HK1188265 Issued Fiberweb Holdings Limited Hong Kong
Area Bonded Nonwoven Fabric From Single Polymer System Sep 29, 2010 101093709  
1142932A Aug 3, 2018 1142932B Issued Fiberweb, Inc. Hong Kong Area Bonded
Nonwoven Fabric From Single Polymer System Aug 14, 2008 181105477        
Pending Fiberweb, Inc. Hong Kong Process and Apparatus for Producing Sub-micron
Fibers, and Nonwovens and Articles Containing Same Dec 2, 2011 111130865  
1158713A Oct 16, 2015 HK1158713 Issued Polymer Group, Inc. Hong Kong Process and
Apparatus for Producing Sub-micron Fibers, and Nonwovens and Articles Containing
Same Dec 2, 2011 111130874   1158711A Nov 1, 2013 1158711 Issued Polymer Group,
Inc. Hong Kong Improved liquid barrier fabrics containing ribbon shaped
filaments Mar 26, 2013 131038223   1176978A Oct 3, 2014 1176978 Issued Polymer
Group, Inc. Hong Kong Improved liquid barrier fabrics containing ribbon shaped
filaments Mar 26, 2013 131124718   1185119 Dec 11, 2015 1185119 Issued Polymer
Group, Inc. Hong Kong Improved liquid barrier fabrics containing ribbon shaped
filaments Mar 26, 2013 131124727   1185120A Dec 11, 2015 1185120 Issued Polymer
Group, Inc. Hong Kong Liquid Management Layer for Personal Care Absorbent
Articles Jan 30, 2012 141126298   1199195A May 6, 2016 HK1199195 Issued Polymer
Group, Inc. Hong Kong Nonwoven Fabric for Increasing the Availability of
Quaternary Ammonium in Solution Jun 27, 2018 181082759   HK1248779     Published
Polymer Group, Inc. Hungary Process and Apparatus for Producing Fibrous
Materials Jun 20, 2006 067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV
Specialty Materials Inc. Hungary REINFORCED FILM FOR BLAST RESISTANCE PROTECTION
01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY
PLASTICS CORPORATION Hungary ELASTOMERIC MATERIALS 01/23/2009 09703318.7    
10/01/2014 2242465 Issued Clopay Plastic Products, Company Inc. Hungary
ELASTOMERIC MATERIALS 01/23/2009 13155905.6     04/15/2015 2612638 Issued Clopay
Plastic Products, Company Inc. Hungary ELASTOMERIC FILMS HAVING INCREASED TEAR
RESISTANCE 01/08/2016 16702244.1 11/15/2017 3242799 06/20/2018 3242799 Issued
Clopay Plastic Products, Company Inc. Hungary Loop Material For Loop And Hook
Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008 087449369  
2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Hungary Loop Material
For Loop And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2,
2008 131707135   2636782 May 23, 2018 2636782 Issued Dounor SAS/Aplix, Inc.
Hungary Nonwoven with electret properties, manufacturing process thereof and its
use Aug 18, 2011 117459768   2609238 Dec 7, 2016 2609238 Issued Fiberweb
Holdings Limited Hungary Area Bonded Nonwoven Fabric From Single Polymer System
Aug 14, 2008 087978755   2183420 Sep 27, 2017 2183420 Issued Fiberweb, Inc.
Hungary Process and Appartus for Forming Uniform Nanofiber Substrates Apr 19,
2006 067506956   1871532 Mar 27, 2013 1871532 Issued PGI Polymer, Inc. Hungary
Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018
2841633 Issued Providencia USA, Inc. Hungary Cellular Confinement Systems Sep
24, 2007 101884948   2284320 Mar 1, 2017 2284320 Issued Terram Limited/J&S
Franklin Limited Iceland REINFORCED FILM FOR BLAST RESISTANCE PROTECTION
01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY
PLASTICS CORPORATION Iceland Nonwoven Wipe With Bonding Pattern Apr 23, 2013
137212015   2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc. India
Nonwoven Fabric (New Spinlace Design) Sep 22, 2015 275943     Apr 17, 2015
275943 Issued AVINTIV Specialty Materials Inc. India Nonwoven Fabric (Vista
Design Pattern) Aug 23, 2016 286283     Aug 4, 2017 286283 Issued AVINTIV
Specialty Materials Inc. India Self-Crimped Ribbon Fiber and Nonwovens
Manufactured Therefrom Aug 7, 2015 201737004198         Pending AVINTIV
Specialty Materials Inc. India Treated Nonwoven Having an Affinity for an Active
Ingredient Jul 13, 2016 201737046782         Pending AVINTIV Specialty Materials
Inc. India Low Linting Imaged Hydroentangled Nonwoven Composite Jul 15, 2016
201737046968         Pending AVINTIV Specialty Materials Inc. India Nonwovens
having Aligned Segmented Fibers Oct 13, 2016 201837014218         Pending
AVINTIV Specialty Materials Inc. India Nonwovens With Additive Enhancing Barrier
Properties Feb 24, 2017 201837031565         Pending AVINTIV Specialty Materials
Inc. India PIERCING PIN 06/18/2018 306842         Pending Berry Global, Inc.
India PILL DISPENSER INSERT 01/27/2017 290423         Pending BERRY PLASTICS
CORPORATION India DROPPER 10/21/2016 201641036166 04/27/2018 201641036166A    
Pending BERRY PLASTICS CORPORATION India MICROPOROUS BREATHABLE FILM AND METHOD
OF MAKING THE MICROPOROUS BREATHABLE FILM 07/08/2016 201817001177 04/06/2018
201817001177A     Pending BERRY PLASTICS CORPORATION India PILL DISPENSER
01/03/2017 201817028399 12/07/2018 201817028399A     Pending BERRY PLASTICS
CORPORATION India CLOSURE PATCH FOR HEAT-SHRINKABLE PIPE-JOINT SLEEVE 05/31/2017
201817045408         Pending BERRY PLASTICS CORPORATION India DROPPER 08/26/2015
4496/CHE/2015 03/03/2017 4496/CHE/2015A     Pending BERRY PLASTICS CORPORATION
India HEAT-SHRINKABLE COATING 01/03/2013 5684/DELNP/2014 04/03/2015
5684/DELNP/2014     Pending BERRY PLASTICS CORPORATION India PEELABLE FILM FOR
PACKAGING 05/10/2013 9642/DELNP/2014 07/31/2015 31/2015     Pending BERRY
PLASTICS CORPORATION India BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM
05/13/2015 201627041571         Pending Clopay Plastic Products, Company Inc.
India ELASTOMERIC MATERIALS 01/23/2009 5325/DELNP/2010         Pending Clopay
Plastic Products, Company Inc. India Liquid Management Layer for Personal Care
Absorbent Articles Jan 30, 2012 645KOLNP2013         Pending Polymer Group, Inc.
India CLOSURE WITH STOPPING MECHANISM 09/11/2009 1721/CHENP/2011 12/02/2011
1721/CHENP/2011 03/01/2018 293681 Issued Rexam Closures and Containers, Inc.
India CONTAINER 07/04/2014 263896     03/12/2015 263896 Issued REXAM HEALTHCARE
PACKAGING INC. India CHILD-RESISTANT CLOSURE SHELL, CLOSURE, AND PACKAGE
12/03/2010 5046/CHENP/2012 12/04/2015 5046/CHENP/2012 A     Pending REXAM
HEALTHCARE PACKAGING INC. India 10 ML PP BOTTLE 09/09/2003 193158     09/09/2003
193158 Issued Rexam Pharma Packaging India PVT. LTD. India 30 ML FLAT BOTTLE
09/09/2003 193159     09/09/2003 193159 Issued Rexam Pharma Packaging India PVT.
LTD. India 10 ML FLAT BOTTLE 09/29/2003 193362     09/29/2003 193362 Issued
Rexam Pharma Packaging India PVT. LTD. India 10 ML PP VIAL 09/29/2003 193363    
09/29/2003 193363 Issued Rexam Pharma Packaging India PVT. LTD. India CAP
09/29/2003 193364     09/29/2003 193364 Issued Rexam Pharma Packaging India PVT.
LTD. India CONTAINER 09/29/2003 193365     09/29/2003 193365 Issued Rexam Pharma
Packaging India PVT. LTD. India CONTAINER 02/19/2004 194624     02/19/2004
194624 Issued Rexam Pharma Packaging India PVT. LTD. India 15 ML WR BOTTLE
02/19/2004 194625     02/19/2004 194625 Issued Rexam Pharma Packaging India PVT.
LTD. India CONTAINER 02/19/2004 194626     02/19/2004 194626 Issued Rexam Pharma
Packaging India PVT. LTD. India CAP 02/19/2004 194627     02/19/2004 194627
Issued Rexam Pharma Packaging India PVT. LTD. India DOUBLE SAFE CAP 02/18/2009
221302     02/18/2009 221302 Issued Rexam Pharma Packaging India PVT. LTD. India
10 ML EXTENDED NECK BOTTLE 02/18/2009 221303     02/18/2009 221303 Issued Rexam
Pharma Packaging India PVT. LTD. India NOZZLE 10/24/2011 240382     10/24/2011
240382 Issued Rexam Pharma Packaging India PVT. LTD. India BOTTLE 10/24/2011
240383     10/24/2011 240383 Issued Rexam Pharma Packaging India PVT. LTD. India
CORROSION PROTECTION SYSTEM FOR TRANSPORT PIPE 01/13/2006 2671/KOLNP/2007    
10/30/2018 302620 Issued Tyco Adhesives LP India TAMP SAFE R CAP 09/09/2003
193156     09/09/2003 193156 Issued Rexam Pharma Packaging India PVT. LTD. India
TAMP LOCK CAP 09/09/2003 193157     09/09/2003 193157 Issued Rexam Pharma
Packaging India PVT. LTD. India TAMP SAFE WILD RATCHET 02/19/2004 194628    
02/19/2004 194628 Issued Rexam Pharma Packaging India PVT. LTD. India WILD
RATCHET NOZZLE 02/19/2004 194629     02/19/2004 194629 Issued Rexam Pharma
Packaging India PVT. LTD. Indonesia Bonding Pattern for a Nonwoven Fabric Nov
22, 2018 AO201803406         Pending Berry Global, Inc. Indonesia CLOSURE PATCH
FOR HEAT-SHRINKABLE PIPE-JOINT SLEEVE 05/31/2017 PID201810934         Pending
BERRY PLASTICS CORPORATION Indonesia BREATHABLE AND MICROPOROUS THIN
THERMOPLASTIC FILM 05/13/2015 P-00201607612 10/20/2017 2017/11663     Pending
Clopay Plastic Products, Company Inc. Indonesia ELASTOMERIC MATERIALS 01/23/2009
W00201002518     09/07/2015 IDP000039320 Issued Clopay Plastic Products, Company
Inc. Ireland REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008
08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS
CORPORATION Ireland INSULATED CONTAINER 06/07/2012 12727745.7 04/23/2014 2720954
09/13/2017 2720954 Issued Berry Plastics Corporation Ireland POLYMERIC MATERIAL
FOR AN INSULATED CONTAINER 06/07/2012 12727994.1 07/09/2014 2751194 08/30/2017
2751194 Issued BERRY PLASTICS CORPORATION Ireland Loop Material For Loop And
Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008 087449369
  2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Ireland Sub Grade
Separation Materials Sep 25, 2012 127807766   2760664 Dec 6, 2017 2760664 Issued
Fiberweb Geosynthetics Limited Ireland Nonwoven with electret properties,
manufacturing process thereof and its use Aug 18, 2011 117459768   2609238 Dec
7, 2016 2609238 Issued Fiberweb Holdings Limited Ireland Breathable and Liquid
Barrier Nonwoven and Bicomponent Film Composite Material, and Method Jun 22,
2012 128029774   2723568 Sep 27, 2017 2723568 Issued Fiberweb, Inc. Ireland
Process and Appartus for Forming Uniform Nanofiber Substrates Apr 19, 2006
067506956   1871532 Mar 27, 2013 1871532 Issued PGI Polymer, Inc. Ireland RIGID
RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009 09251817.4 04/17/2013 2202176
04/17/2013 2202176 Issued PRIME LABEL & SCREEN, INC. Ireland Nonwoven Wipe With
Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued
Providencia USA, Inc. Ireland Cellular Confinement Systems Sep 24, 2007
078043783   2074264 Apr 13, 2011 2074264 Issued Terram Limited/J&S Franklin
Limited Ireland Cellular Confinement Systems Sep 24, 2007 101884948   2284320
Mar 1, 2017 2284320 Issued Terram Limited/J&S Franklin Limited Israel
Self-Crimped Ribbon Fiber and Nonwovens Manufactured Therefrom Aug 7, 2015
250465         Pending AVINTIV Specialty Materials Inc. Israel REINFORCED FILM
FOR BLAST RESISTANCE PROTECTION AND METHODS THEREOF 01/16/2008 199809 10/30/2008
WO2008/130726 09/01/2015 199809 Issued BERRY PLASTICS CORPORATION Israel
IMPACT-RESISTANT FILM 03/15/2015 237734         Pending BERRY PLASTICS
CORPORATION Israel MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE
MICROPOROUS BREATHABLE FILM 07/08/2016 256811         Pending BERRY PLASTICS
CORPORATION Israel MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE
MICROPOROUS BREATHABLE FILM Jul 8, 2016 256811         Pending Berry Plastics
Corporation Israel Hydroentanglement Of Continuous Polymer Filaments Jan 12,
2001 156862   IL56862 Dec 23, 2009 156862 Issued Polymer Group, Inc. Israel
Process and Apparatus for Producing Sub-micron Fibers, and Nonwovens and
Articles Containing Same Oct 14, 2007 186624   186624 Sep 29, 2012 186624 Issued
Polymer Group, Inc. Israel Process and Apparatus for Producing Sub-micron
Fibers, and Nonwovens and Articles Containing Same May 1, 2012 219512     Aug
30, 2017 219512 Issued Polymer Group, Inc. Israel Process and Apparatus for
Producing Sub-micron Fibers, and Nonwovens and Articles Containing Same May 1,
2012 219513   219513 Apr 30, 2015 219513 Issued Polymer Group, Inc. Israel
Improved liquid barrier fabrics containing ribbon shaped filaments Jul 31, 2012
221203     Jul 31, 2017 221203 Issued Polymer Group, Inc. Israel ASSEMBLY FOR
CONDITIONING AND DISPENSING A MEDICAL LIQUID 01/03/2008 199810     07/31/2013
199810 Issued Rexam Pharma Israel Cellular Confinement Systems Sep 24, 2007
197700   197700     Published Terram Limited/J&S Franklin Limited Italy Process
and Apparatus for Producing Fibrous Materials Jun 20, 2006 067735506   1893393
Nov 14, 2018 1893393 Issued AVINTIV Specialty Materials Inc. Italy REINFORCED
FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367
01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Italy POLYMERIC MATERIAL
FOR AN INSULATED CONTAINER 06/07/2012 12727994.1 07/09/2014 2751194 08/30/2017
2751194 Issued BERRY PLASTICS CORPORATION Italy LAMINATED SHEET AND METHOD OF
MAKING SAME 07/19/2002 02750200.4     03/15/2017 1412181 Issued Clopay Plastic
Products, Company Inc. Italy METHOD FOR CORRECTING PRINT REPEAT LENGTH
VARIABILITY IN PRINTED EXTENSIBLE MATERIALS AND PRODUCT 07/11/2005 05770017.1  
  09/06/2017 1773594 Issued Clopay Plastic Products, Company Inc. Italy
ELASTOMERIC MATERIALS 01/23/2009 09703318.7     10/01/2014 2242465 Issued Clopay
Plastic Products, Company Inc. Italy ELASTOMERIC MATERIALS 01/23/2009 13155905.6
    04/15/2015 2612638 Issued Clopay Plastic Products, Company Inc. Italy
ELASTOMERIC FILMS HAVING INCREASED TEAR RESISTANCE 01/08/2016 16702244.1
11/15/2017 3242799 06/20/2018 3242799 Issued Clopay Plastic Products, Company
Inc. Italy Non-woven Fabric of Extruded-Linked Thermoplastic Filaments Having
Improved Weldability Properties and Method for Manufacturing Such a Non-Woven
Fabric Oct 23, 2013 131898736   2733240 Mar 4, 2015 2733240 Issued Dounor SAS
Italy Loop Material For Loop And Hook Type Fastener Used In A Disposable Article
Or Garment Apr 2, 2008 087449369   2137346 May 17, 2017 2137346 Issued Dounor
SAS/Aplix, Inc. Italy Loop Material For Loop And Hook Type Fastener Used In A
Disposable Article Or Garment Apr 2, 2008 131707135   2636782 May 23, 2018
2636782 Issued Dounor SAS/Aplix, Inc. Italy Nonwoven with electret properties,
manufacturing process thereof and its use Aug 18, 2011 117459768   2609238 Dec
7, 2016 2609238 Issued Fiberweb Holdings Limited Italy Confinement Structures -
Defencell plastic gabion system Jul 20, 2012 128308988   2734677 Oct 28, 2015
502016000006303 Issued Fiberweb Holdings Limited/J&S Franklin Limited Italy
Bicomponent Sheet Material Having Liquid Barrier Properties Jul 27, 2006
068005453   1913188 Jan 7, 2009 502009901719547 Issued Fiberweb, Inc. Italy Area
Bonded Nonwoven Fabric From Single Polymer System Aug 14, 2008 087978755  
2183420 Sep 27, 2017 2183420 Issued Fiberweb, Inc. Italy Breathable and Liquid
Barrier Nonwoven and Bicomponent Film Composite Material, and Method Jun 22,
2012 128029774   2723568 Sep 27, 2017 2723568 Issued Fiberweb, Inc. Italy
CONTAINER WITH CHILD-RESISTANT CLOSURE 11/27/1997 MI970000671     03/01/2002
73949 Issued Kerr Group, Inc. Italy Process and Appartus for Forming Uniform
Nanofiber Substrates Apr 19, 2006 067506956   1871532 Mar 27, 2013
502013902158906 Issued PGI Polymer, Inc. Italy Hydroentangled, Low Basis Weight
Nonwoven Fabric And Process For Making Same Jan 12, 2001 012732350   1303660 Jul
30, 2008 1303660 Issued Polymer Group, Inc. Italy Nonwoven Fabrics Having
Intercalated Three-Dimensional Images May 7, 2003 037244803   1504144 Jan 18,
2012 502012902026765 Issued Polymer Group, Inc. Italy Two-Sided Nonwoven Fabrics
Having A Three-Dimensional Image Mar 27, 2003 037460599   1492914 Oct 12, 2011
502011901990566 Issued Polymer Group, Inc. Italy Process and Apparatus for
Producing Sub-Micron Fibers, and Nonwovens and Articles Containing Same Oct 18,
2007 070204367   1918430 Aug 19, 2009 1918430 Issued Polymer Group, Inc. Italy
Improved liquid barrier fabrics containing ribbon shaped filaments Aug 6, 2012
121793558   2557214 Mar 12, 2014 2557214 Issued Polymer Group, Inc. Italy
Improved liquid barrier fabrics containing ribbon shaped filaments Aug 6, 2012
130023526   2626457 Mar 25, 2015 502015902349243 Issued Polymer Group, Inc.
Italy RIGID RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009 09251817.4
04/17/2013 2202176 04/17/2013 2202176 Issued PRIME LABEL & SCREEN, INC. Italy
Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018
2841633 Issued Providencia USA, Inc. Italy Cellular Confinement Systems Sep 24,
2007 078043783   2074254 Apr 13, 2011 2074264 Issued Terram Limited/J&S Franklin
Limited Japan Nonwoven Fabric (Vista Design Pattern) Aug 23, 2016 2016017883    
May 26, 2017 1579439 Issued AVINTIV Specialty Materials Inc. Japan Self-Crimped
Ribbon Fiber and Nonwovens Manufactured Therefrom Aug 7, 2015 2017506746        
Pending AVINTIV Specialty Materials Inc. Japan Monolithic Breathable Film and
Composite Manufactured Therefrom Dec 17, 2015 2017532999         Pending AVINTIV
Specialty Materials Inc. Japan Alcohol Repellant Treated Nonwoven May 27, 2016
2017561853         Pending AVINTIV Specialty Materials Inc. Japan Low Linting
Imaged Hydroentangled Nonwoven Composite Jul 15, 2016 2018501227         Pending
AVINTIV Specialty Materials Inc. Japan Treated Nonwoven Having an Affinity for
an Active Ingredient Jul 13, 2016 2018501240         Pending AVINTIV Specialty
Materials Inc. Japan Nonwovens having Aligned Segmented Fibers Oct 13, 2016
2018519470         Pending AVINTIV Specialty Materials Inc. Japan Nonwoven
Fabric With Improved Hand-Feel Jan 5, 2017 2018535338         Pending AVINTIV
Specialty Materials Inc. Japan CONTOURED THERMOPLASTIC FILMS 07/17/2017
2019-503931         Pending BERRY FILM PRODUCTS COMPANY, INC. Japan Bonding
Pattern for a Nonwoven Fabric Nov 21, 2018 2018025403         Pending Berry
Global, Inc. Japan PEELABLE FILM FOR PACKAGING May 10, 2013 2015511776        
Pending Berry Plastics Corporation Japan Polymeric Films and Methods for Making
Polymeric Films Nov 2, 2016 2018522690         Pending Berry Plastics
Corporation Japan INSULATED CONTAINER 06/07/2012 2014-515882     11/02/2017
6235466 Issued Berry Plastics Corporation Japan INSULATED SLEEVE FOR A CUP
06/18/2012 2014-516089 07/19/2017   06/30/2017 6166719 issued Berry Plastics
Corporation Japan POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 06/07/2012
2014-528384     09/22/2017 6210985 Issued BERRY PLASTICS CORPORATION Japan
PEELABLE FILM FOR PACKAGING 05/10/2013 2015-511776         Pending BERRY
PLASTICS CORPORATION Japan POLYMERIC MATERIAL FOR AN INSULATED CONTAINER
06/07/2012 2017-173788         Pending BERRY PLASTICS CORPORATION Japan PEELABLE
FILM FOR PACKAGING 05/10/2013 2018-089089         Pending BERRY PLASTICS
CORPORATION Japan MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE
MICROPOROUS BREATHABLE FILM 07/08/2016 2018-521194         Pending BERRY
PLASTICS CORPORATION Japan POLYMERIC FILMS AND METHODS FOR MAKING POLYMERIC
FILMS 11/02/2016 2018-522690 12/06/2018 2018-535852     Pending BERRY PLASTICS
CORPORATION Japan CONTAINER WITH CHILD-RESISTANT CLOSURE 11/21/1997 9-75767    
08/24/2001 1123750 Issued BERRY PLASTICS CORPORATION Japan MICROPOROUS
BREATHABLE FILM AND METHOD OF MAKING THE MICROPOROUS BREATHABLE FILM Jul 8, 2016
          Pending Berry Plastics Corporation Japan EMBOSSED MATTE AND GLOSSY
PLASTIC FILM AND METHOD OF MAKING SAME 08/26/2015 2017511740         Pending
Clopay Plastic Products, Company Inc. Japan MULTILAYER MICROPOROUS FILMS AND
METHODS OF MAKING 08/13/2002 2003-520577     02/20/2009 4260623 Issued Clopay
Plastic Products, Company Inc. Japan ELASTOMERIC MATERIALS 01/23/2009
2010-544430     01/09/2015 5674475 Issued Clopay Plastic Products, Company Inc.
Japan ELASTOMERIC MATERIALS 01/23/2009 2013-162188     05/01/2015 5739490 Issued
Clopay Plastic Products, Company Inc. Japan POLYMERIC MATERIALS PROVIDING
IMPROVED INFRARED EMISSIVITY 02/04/2014 2016-500200         Pending Clopay
Plastic Products, Company Inc. Japan BREATHABLE AND MICROPOROUS THIN
THERMOPLASTIC FILM 05/13/2015 2016-567675         Pending Clopay Plastic
Products, Company Inc. Japan POLYMERIC MATERIALS PROVIDING IMPROVED INFRARED
EMISSIVITY 08/31/2015 2017-513794         Pending Clopay Plastic Products,
Company Inc. Japan ELASTOMERIC FILMS HAVING INCREASED TEAR RESISTANCE 01/08/2016
2017-536289         Pending Clopay Plastic Products, Company Inc. Japan Loop
Material For Loop And Hook Type Fastener Used In A Disposable Article Or Garment
Apr 2, 2008 20100504153   20100524573 Jul 14, 2012 4965704 Issued Dounor
SAS/Aplix, Inc. Japan Loop Material For Loop And Hook Type Fastener Used In A
Disposable Article Or Garment Apr 2, 2008 20120037125   2012125594 May 14, 2014
5492925 Issued Dounor SAS/Aplix, Inc. Japan Nonwoven Web and Fibers with
Electret Properties, Manufacturing Process Thereof and Their Use Sep 12, 2016
2016177699   2017-48494 Jun 1, 2018 6346640 Issued Fiberweb Holdings Limited
Japan Bicomponent Sheet Material Having Liquid Barrier Properties Jul 27, 2006
2008524257   2008-524257 Feb 24, 2012 4933546 Issued Fiberweb, Inc. Japan Area
Bonded Nonwoven Fabric From Single Polymer System Aug 14, 2008 2010521936  
2010-537068 Apr 12, 2013 5241841 Issued Fiberweb, Inc. Japan Area Bonded
Nonwoven Fabric From Single Polymer System Apr 1, 2013 2013075674   2013-174039
Apr 10, 2015 5727539 Issued Fiberweb, Inc. Japan A thermoplastic laminate and
manufacture thereof Dec 31, 2012 2014550626   2015503471     Pending PGI
Nonwovens (China) Co. Ltd./FSPG Plastics Group Japan Top Sheet Element of
Absorbing Material Sep 7, 2000 2000271881   2001-137285 May 22, 2009 4312939
Issued Polymer Group, Inc. Japan Process and Apparatus for Producing Sub-Micron
Fibers, and Nonwovens and Articles Containing Same Oct 17, 2007 2007270394  
08156807 Nov 16, 2012 5133025 Issued Polymer Group, Inc. Japan Process and
Apparatus for Producing Sub-micron Fibers, and Nonwovens and Articles Containing
Same Oct 17, 2007 2012089937   2012-154020 Mar 20, 2015 5714534 Issued Polymer
Group, Inc. Japan Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012
2013008116     May 9, 2014 1499705 Issued Polymer Group, Inc. Japan Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Apr 11, 2013 2013008118     Jul 4, 2014
1503975 Issued Polymer Group, Inc. Japan Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Apr 11, 2013 2013008120     Jul 4, 2014 1503976 Issued Polymer
Group, Inc. Japan Liquid Management Layer for Personal Care Absorbent Articles
Jan 30, 2012 2013553458   201451286 Dec 16, 2016 6058559 Issued Polymer Group,
Inc. Japan Nonwoven Fabric (aka - Soft Bond Pattern Designs) Apr 11, 2013
2014005362     Jul 4, 2014 1504056 Issued Polymer Group, Inc. Japan Nonwoven
Fabric (aka - Soft Bond Pattern Designs) Apr 11, 2013 2014005363     Jul 4, 2014
1504318 Issued Polymer Group, Inc. Japan Nonwoven Fabric (aka - Soft Bond
Pattern Designs) Apr 11, 2013 2014005364     Jul 4, 2014 1504319 Issued Polymer
Group, Inc. Japan Nonwoven Fabric (aka - Soft Bond Pattern Designs) Apr 11, 2013
2014005365     Jul 4, 2014 1504320 Issued Polymer Group, Inc. Japan Process and
Apparatus for Producing Sub-micron Fibers, and Nonwovens and Articles Containing
Same Nov 25, 2014 2014237618   2015061959 Aug 26, 2016 5992493 Issued Polymer
Group, Inc. Japan ASSEMBLY FOR CONTAINING AND DISPENSING A LIQUID 02/22/2007
2008-555838 07/30/2009 2009-527421 06/22/2012 5020981 Issued Rexam Pharma Japan
LIQUID DISPENSING END-PIECE AND LIQUID PACKAGING AND DISPENSING ASSEMBLY
COMPRISING SUCH AN END-PIECE 01/30/2009 2009-019585   2009-213876 01/10/2014
5449790 Issued Rexam Pharma Korea, Republic of PEELABLE FILM FOR PACKAGING
05/10/2013 10-2014-7034240         Pending BERRY PLASTICS CORPORATION Korea,
Republic of MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE MICROPOROUS
BREATHABLE FILM 07/08/2016 10-2018-7004084 03/23/2018 10-2018-0030628    
Pending BERRY PLASTICS CORPORATION Korea, Republic of POLYMERIC FILMS AND
METHODS FOR MAKING POLYMERIC FILMS 11/02/2016 10-2018-7015313         Pending
BERRY PLASTICS CORPORATION Korea, Republic of BREATHABLE AND MICROPOROUS THIN
THERMOPLASTIC FILM 05/13/2015 10-2016-7034770         Pending Clopay Plastic
Products, Company Inc. Korea, Republic of EMBOSSED MATTE AND GLOSSY PLASTIC FILM
AND METHODS OF MAKING SAME 08/26/2015 10-2017-7008114         Pending Clopay
Plastic Products, Company Inc. Korea, Republic of POLYMERIC MATERIALS PROVIDING
IMPROVED INFRARED EMISSIVITY 08/31/2015 10-2017-7008147         Pending Clopay
Plastic Products, Company Inc. Korea, Republic of ELASTOMERIC MATERIALS
01/23/2009 2010-7018507     03/18/2016 10-1606216 Issued Clopay Plastic
Products, Company Inc. Korea, Republic of POLYMERIC MATERIALS PROVIDING IMPROVED
INFRARED EMISSIVITY 02/04/2014 2015-7029217         Pending Clopay Plastic
Products, Company Inc. Korea, Republic of HEAT RECOVERABLE ARTICLE 05/30/1996
708683/97     07/20/2004 442180 Issued Tyco Electronics Raychem N.V. Kuwait
CLOSURE PATCH FOR HEAT-SHRINKABLE PIPE-JOINT SLEEVE 05/31/2017 PCT219/2018      
  Pending BERRY PLASTICS CORPORATION Latvia REINFORCED FILM FOR BLAST RESISTANCE
PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued
BERRY PLASTICS CORPORATION Latvia Nonwoven Wipe With Bonding Pattern Apr 23,
2013 137212015   2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc.
Liechtenstein Cellular Confinement Systems Sep 24, 2007 101884948   2284320 Mar
1, 2017 2284320 Issued Terram Limited/J&S Franklin Limited Lithuania REINFORCED
FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367
01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Lithuania Loop Material For
Loop And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008
087449369   2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Lithuania
Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018
2841633 Issued Providencia USA, Inc. Luxembourg Process and Apparatus for
Producing Fibrous Materials Jun 20, 2006 067735506   1893393 Nov 14, 2018
1893393 Issued AVINTIV Specialty Materials Inc. Luxembourg REINFORCED FILM FOR
BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013
2125367 Issued BERRY PLASTICS CORPORATION Luxembourg Loop Material For Loop And
Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008 087449369
  2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Luxembourg Nonwoven
with electret properties, manufacturing process thereof and its use Aug 18, 2011
117459768   2609238 Dec 7, 2016 2609238 Issued Fiberweb Holdings Limited
Luxembourg Process and Appartus for Forming Uniform Nanofiber Substrates Apr 19,
2006 067506956   1871532 Mar 27, 2013 1871532 Issued PGI Polymer, Inc.
Luxembourg Anti-microbial Wipe Oct 31, 2003 037816295   1560711 Dec 9, 2009
1560711 Issued Polymer Group, Inc. Luxembourg Cellular Confinement Systems Sep
24, 2007 078043783   2074254 Apr 13, 2011 2074264 Issued Terram Limited/J&S
Franklin Limited Luxembourg Cellular Confinement Systems Sep 24, 2007 101884948
  2284320 Mar 1, 2017 2284320 Issued Terram Limited/J&S Franklin Limited
Malaysia Bonding Pattern for a Nonwoven Fabric Nov 22, 2018 18012080101        
Pending Berry Global, Inc. Malaysia PEELABLE FILM FOR PACKAGING 05/10/2013 PI
2014703314         Pending BERRY PLASTICS CORPORATION Malaysia CONTAINER
03/14/2014 PI 2015002285         Pending BERRY PLASTICS CORPORATION Malaysia
POLYMERIC MATERIAL FOR CONTAINER 07/14/2014 PI 2016000038         Pending BERRY
PLASTICS CORPORATION Malaysia PEELABLE FILM FOR PACKAGING May 10, 2013
PI2014703314         Pending Berry Plastics Corporation Malaysia POLYMERIC
MATERIALS PROVIDING IMPROVED INFRARED EMISSIVITY 02/04/2014 PI2015702896        
Pending Clopay Plastic Products, Company Inc. Malta REINFORCED FILM FOR BLAST
RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013
2125367 Issued BERRY PLASTICS CORPORATION Malta Loop Material For Loop And Hook
Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008 087449369  
2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Malta Cellular
Confinement Systems Sep 24, 2007 101884948   2284320 Mar 1, 2017 2284320 Issued
Terram Limited/J&S Franklin Limited Mexico DRAWSTRING BAG 07/03/2014
MX/a/2014/008236     10/11/2017 351375 Issued AEP Industies Inc. Mexico Nonwoven
Fabric (General Purpose Industrial Wipe Design) Dec 15, 2015 MX2015003795    
Oct 19, 2017 51119 Issued AVINTIV Specialty Materials Inc. Mexico Self-Crimped
Ribbon Fiber and Nonwovens Manufactured Therefrom Aug 7, 2015 MXa2017001768    
    Pending AVINTIV Specialty Materials Inc. Mexico Monolithic Breathable Film
and Composite Manufactured Therefrom Dec 17, 2015 MXa2017007398         Pending
AVINTIV Specialty Materials Inc. Mexico Alcohol Repellant Treated Nonwoven May
27, 2016 MXa2017015171         Pending AVINTIV Specialty Materials Inc. Mexico
Low Linting Imaged Hydroentangled Nonwoven Composite Jul 15, 2016 MXa2018000378
        Pending AVINTIV Specialty Materials Inc. Mexico Treated Nonwoven Having
an Affinity for an Active Ingredient Jul 13, 2016 MXa2018000379         Pending
AVINTIV Specialty Materials Inc. Mexico Nonwoven Fabric With Improved Hand-Feel
Jan 5, 2017 MXa2018008437         Pending AVINTIV Specialty Materials Inc.
Mexico Nonwovens With Additive Enhancing Barrier Properties Feb 24, 2017
MXa2018010251         Pending AVINTIV Specialty Materials Inc. Mexico Nonwoven
Fabric (New Spinlace Design) Oct 15, 2015 MXf2015003111     Nov 24, 2016 48394
Issued AVINTIV Specialty Materials Inc. Mexico Nonwoven Fabric (Vista Design
Pattern) Aug 24, 2016 MXF2016002594     Nov 29, 2017 51474 Issued AVINTIV
Specialty Materials Inc. Mexico Nonwoven Fabric (Whistler Wave Design) Sep 27,
2016 MXF2016002990     Apr 2, 2018 52300 Issued AVINTIV Specialty Materials Inc.
Mexico Nonwoven Fabric (Tough Mudder Design) Sep 27, 2016 MXF2016002991  
MX/F/2016/002991 Aug 28, 2018 53384 Issued AVINTIV Specialty Materials Inc.
Mexico Nonwoven Fabric Aug 9, 2017 MXf2017002425         Allowed AVINTIV
Specialty Materials Inc. Mexico Nonwoven Fabric (Tough Mudder Design) Apr 20,
2018 MXF2018001181   MX/F/2018/001181     Pending AVINTIV Specialty Materials
Inc. Mexico Nonwoven Fabric (Tough Mudder Design) Apr 20, 2018 MXF2018001182  
MX/F/2018/001182     Pending AVINTIV Specialty Materials Inc. Mexico UV
Stablized Spunbond Fabrics With Enhanced Trapezoidal Tear Oct 4, 1999
PAa2001003500   MXPA2001003500 May 10, 2006 236730 Issued BBA Nonwovens
Simpsonville, Inc Mexico CONTOURED THERMOPLASTIC FILMS 07/17/2017
MX/a/2019/001003         Pending BERRY FILM PRODUCTS COMPANY, INC. Mexico
CLOSURE 05/04/2017 MX/a/2018/013443         Pending BERRY GLOBAL, INC. Mexico
TAMPER INDICATING CLOSURE WITH FOLDABLE TAB 07/28/1999 0003388     09/13/2004
222669 Issued BERRY PLASTICS CORPORATION Mexico PITCHER WITH LOCKING LID
10/22/1993 9306567     01/06/1998 187672 ISSUED BERRY PLASTICS CORPORATION
Mexico CHILD-RESISTANT CONTAINER AND CLOSURE ASSEMBLY 10/29/1996 9704960    
03/09/2001 201015 Issued BERRY PLASTICS CORPORATION Mexico CHILD-RESISTANT
PACKAGE HAVING A PLASTIC CONTAINER WITH A BLOW-MOLDED NECK FINISH, AND A
CONTAINER AND CLOSURE FOR SUCH A PACKAGE 08/29/2006 MX/a/2008/002867    
01/12/2010 273306 Issued BERRY PLASTICS CORPORATION Mexico INSULATED CONTAINER
06/07/2012 MX/a/2013/014993     04/28/2017 347519 Issued Berry Plastics
Corporation Mexico POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 06/07/2012
MX/a/2014/002373         Pending BERRY PLASTICS CORPORATION Mexico PEELABLE FILM
FOR PACKAGING 05/10/2013 MX/a/2014/013610         Pending BERRY PLASTICS
CORPORATION Mexico POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 10/25/2013
MX/a/2015/005207         Pending BERRY PLASTICS CORPORATION Mexico CELLULAR
POLYMERIC MATERIAL 03/13/2014 MX/a/2015/008525         Pending BERRY PLASTICS
CORPORATION Mexico CONTAINER 03/14/2014 MX/a/2015/012702         Pending BERRY
PLASTICS CORPORATION Mexico POLYMERIC MATERIAL FOR CONTAINER 07/14/2014
MX/a/2016/000323         Pending BERRY PLASTICS CORPORATION Mexico POLYMERIC
MATERIAL FOR A CONTAINER 08/26/2014 MX/a/2016/002374         Pending BERRY
PLASTICS CORPORATION Mexico MULTI-LAYER TUBE AND PROCESS OF MAKING THE SAME
09/02/2014 MX/a/2016/002490         Pending BERRY PLASTICS CORPORATION Mexico
BEVERAGE BREWING PACKAGE 06/27/2017 MX/a/2017/008605         Pending BERRY
PLASTICS CORPORATION Mexico CONTAINER CLOSURE 05/02/2016 MX/a/2017/013903      
  Pending BERRY PLASTICS CORPORATION Mexico MICROPOROUS BREATHABLE FILM AND
METHOD OF MAKING THE MICROPOROUS BREATHABLE FILM 07/08/2016 MX/a/2018/000414
10/01/2018       Pending BERRY PLASTICS CORPORATION Mexico MULTI-LAYER FILM
10/26/2016 MX/a/2018/005152         Pending BERRY PLASTICS CORPORATION Mexico
POLYMERIC FILMS AND METHODS FOR MAKING POLYMERIC FILMS 11/02/2016
MX/a/2018/005624 09/20/2018       Pending BERRY PLASTICS CORPORATION Mexico
PEELABLE FILM FOR PACKAGING May 10, 2013 MXa2014013610         Pending Berry
Plastics Corporation Mexico MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE
MICROPOROUS BREATHABLE FILM Jul 8, 2016 MXa2018000414         Pending Berry
Plastics Corporation Mexico Polymeric Films and Methods for Making Polymeric
Films Nov 2, 2016 MXa2018005624         Pending Berry Plastics Corporation
Mexico DRINK CUP AND LID 04/13/2005 PAa2006011920     06/19/2009 267669 Issued
BERRY PLASTICS CORPORATION Mexico CHILD-RESISTANT CLOSURE 12/04/2006
PAa2006014119     04/15/2011 285739 Issued BERRY PLASTICS CORPORATION Mexico
PIERCE AND CUT CLOSURE 11/23/1999 PA/a/1999/010811     11/24/2003 217721 Issued
BPRex Healthcare Packaging Inc. Mexico MICROPOROUS BREATHABLE BUILDING AND
CONSTRUCTION MATERIALS COMPRISING COATED WOVEN AND/OR NONWOVEN FABRICS, AND
METHOD 01/26/2007 MX/a/2008/009635     11/01/2013 314851 Issued Clopay Plastic
Products, Company Inc. Mexico ELASTOMERIC MATERIALS 01/23/2009 MX/a/2010/008067
    01/06/2015 326747 Issued Clopay Plastic Products, Company Inc. Mexico
ELASTOMERIC MATERIALS 01/23/2009 MX/a/2014/002655         Pending Clopay Plastic
Products, Company Inc. Mexico EMBOSSED MATTE AND GLOSSY PLASTIC FILM AND METHODS
OF MAKING SAME 08/26/2015 MX/A/2017/002604 06/21/2017       Pending Clopay
Plastic Products, Company Inc. Mexico ELASTOMERIC FILMS HAVING INCREASED TEAR
RESISTANCE 01/08/2016 MX/a/2017/009026 10/09/2017       Pending Clopay Plastic
Products, Company Inc. Mexico HIGH SPEED METHOD OF MAKING MICROPOROUS FILM
PRODUCTS 05/13/1999 PA/a/2000/011256     08/15/2003 215883 Issued Clopay Plastic
Products, Company Inc. Mexico HEAT RECOVERABLE ARTICLE 02/24/1993 9301004    
11/14/1997 187036 Issued Covalence Specialty Materials Corp. Mexico Loop
Material For Loop And Hook Type Fastener Used In A Disposable Article Or Garment
Oct 16, 2009 20090011151   2009011151     Published Dounor SAS/Aplix, Inc.
Mexico Nonwoven with electret properties, manufacturing process thereof and its
use Aug 18, 2011 MXa2013002223   MX2013002223 Aug 7, 2017 349639 Issued Fiberweb
Holdings Limited Mexico Bicomponent Sheet Material Having Liquid Barrier
Properties Jul 27, 2006 MXA08100333   WO2007/016840 Apr 13, 2010 275065 Issued
Fiberweb, Inc. Mexico Area Bonded Nonwoven Fabric From Single Polymer System Aug
14, 2008 MXA2010001860   MX/A/2010/001860 Oct 31, 2012 304806 Issued Fiberweb,
Inc. Mexico Area Bonded Nonwoven Fabric From Single Polymer System Aug 14, 2008
MXA2012008557   MX2012008557 Aug 20, 2013 312479 Issued Fiberweb, Inc. Mexico
Area Bonded Nonwoven Fabric From Single Polymer System Aug 14, 2008
MXA2013005991     Jun 17, 2016 339963 Issued Fiberweb, Inc. Mexico Process and
Appartus for Forming Uniform Nanofiber Substrates Apr 19, 2006 PAA07011823  
MX2007011823 Sep 10, 2010 278934 Issued PGI Polymer, Inc. Mexico MD STRETCH
LAMINATE HAVING CD STRETCH 11/29/2007 MX/a/2009/005714     10/29/2013 314706
Issued PLIANT CORPORATION Mexico MULTILAYER SEALABLE FILM HAVING A TEMPERATURE
RESISTANT LAYER THEREBETWEEN 03/30/2006 MX/a/2012/014643     02/10/2015 327753
Issued PLIANT CORPORATION Mexico AGRICULTURAL BARRIER FILMS HAVING SUPERIOR TEAR
STRENGTH PROPERTIES 08/17/2007 MXa2009001562     04/08/2011 285498 Issued PLIANT
CORPORATION Mexico HERMETIC PACKAGES WITH LASER SCORED VENT SYSTEMS 05/20/2009
MX/a/2010/013545     08/05/2014 322564 Issued PLIANT, LLC Mexico MD STRETCH
LAMINATE HAVING CD STRETCH Nov 29, 2007 MXa2009005714     Oct 29, 2013 314706
Issued Pliant, LLC Mexico Breathable Film Compositions and Articles and Method
Apr 14, 2000 2000003708   MXPA2000003708 Nov 16, 2006 242057 Issued Polymer
Group, Inc. Mexico Fire Retardant Nonwoven Fabric and Bedding Articles May 3,
2010 MXa2010004904   MX201000490 Nov 11, 2011 292009 Issued Polymer Group, Inc.
Mexico Durable Lightweight Nonwoven Wipe May 4, 2010 MXa2010004961        
Allowed Polymer Group, Inc. Mexico Process and Apparatus for Producing
Sub-micron Fibers, and Nonwovens and Articles Containing Same Oct 16, 2007
MXa2010012560   MX2010012560 Oct 16, 2011 291435 Issued Polymer Group, Inc.
Mexico Process and Apparatus for Producing Sub-micron Fibers, and Nonwovens and
Articles Containing Same Oct 16, 2007 MXa2010012561   MX2010012561 Apr 23, 2015
329613 Issued Polymer Group, Inc. Mexico Improved liquid barrier fabrics
containing ribbon shaped filaments Jul 16, 2012 MXa20128297     Apr 11, 2016
338273 Issued Polymer Group, Inc. Mexico Liquid Management Layer for Personal
Care Absorbent Articles Jan 30, 2012 MXa2013002740   MX2013002740 Apr 13, 2016
338348 Issued Polymer Group, Inc. Mexico Multi-Zone Spinneret, Apparatus and
Method for Making Filaments and Nonwoven Fabrics Therefrom Oct 10, 2013
MXa2015004551         Pending Polymer Group, Inc. Mexico Nonwoven Fabric (aka -
Soft Bond Pattern Designs) Oct 15, 2012 MXF12003291     Dec 7, 2013 40652 Issued
Polymer Group, Inc. Mexico Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct
15, 2012 MXF12003292     Jan 6, 2014 40697 Issued Polymer Group, Inc. Mexico
Nonwoven Fabric (aka - Soft Bond Pattern Designs) Oct 15, 2012 MXF12003293    
Dec 17, 2013 40653 Issued Polymer Group, Inc. Mexico Nonwoven Design (Geo Nubtex
Design) Nov 3, 2014 MXf2014003357     Apr 1, 2016 46653 Issued Polymer Group,
Inc. Mexico Nonwoven Fabric (Basket Weave 45 Degree Geometry) Apr 29, 2015
MXf2015001427     Dec 8, 2015 45863 Issued Polymer Group, Inc. Mexico Improved
Apertured Top Sheet for Absorbent Articles Jan 25, 2001 PAA01000892  
MXPA01000892 Mar 7, 2011 284435 Issued Polymer Group, Inc. Mexico Non-Woven
Elastic Laminate Jul 18, 2001 PAA04000404   MXPA04000404 Apr 28, 2010 275509
Issued Polymer Group, Inc. Mexico Lightweight Nonwoven Fabric Having Improved
Performance Jan 30, 2003 PAA04007331   MXPA04007331 Jan 22, 2009 263995 Issued
Polymer Group, Inc. Mexico Unitized Cover and Transfer Layer and Process for
Making the Same Jul 22, 2004 PAA06000778   MXPA06000778 Jul 29, 2011 288812
Issued Polymer Group, Inc. Mexico Durable Lightweight Imaged Nonwoven Wipe Dec
15, 2004 PAA06006856   MXPA060006856 Jun 24, 2010 276877 Issued Polymer Group,
Inc. Mexico Process and Apparatus for Producing Fibrous Materials Jun 20, 2006
PAA07007001   MX2007007001 Mar 10, 2011 284712 Issued Polymer Group, Inc. Mexico
Differentially Entangled Nonwoven Fabric Oct 12, 2001 PAa2003002925  
MXPA03002925 May 7, 2008 256921 Issued Polymer Group, Inc. Mexico Protective
Cover for Agricultural Products Dec 8, 2000 PAa2003005090   MXPA03005090 Dec 8,
2009 272474 Issued Polymer Group, Inc. Mexico Breathable Nonwoven/Film Laminate
Jan 8, 2002 PAa2003006209   MXPA030006209 Jun 17, 2010 276666 Issued Polymer
Group, Inc. Mexico Nonwoven Secondary Carpet Backing Oct 22, 2003 PAa2005004293
  MXPA05004293 Apr 5, 2010 274915 Issued Polymer Group, Inc. Mexico Lightweight,
Cloth-like Nonwoven Laminate and Articles Apr 6, 2004 PAa2005010913   MX5010913
Sep 23, 2009 270297 Issued Polymer Group, Inc. Mexico Nonwoven Protective Cover
for Biological Organisms Jul 23, 2003 PAa2006000976   MXPA06000976 Jun 2, 2011
287149 Issued Polymer Group, Inc. Mexico Protective Laminate and Method for
Making Same Jun 15, 2006 PAa2006006857   MXPA06006857A     Published Polymer
Group, Inc. Mexico Flame Retardant Cellulosic Nonwoven Fabric Feb 8, 2005
PAa2006009053   MXPA06009053(a) Jul 28, 2011 288774 Issued Polymer Group, Inc.
Mexico Structurally Stable Flame-Retardant Bedding Articles Sep 4, 2006
PAa2006009984   MXPA2006009984 Jan 20, 2009 263917 Issued Polymer Group, Inc.
Mexico Self-Extinguishing Differentially Entangled Nonwoven Fabrics May 4, 2005
PAa2006012599   MXPA06012599 Oct 7, 2011 290826 Issued Polymer Group, Inc.
Mexico Process and Apparatus for Producing Sub-Micron Fibers, and Nonwovens and
Articles Containing Same Oct 16, 2007 PAa2007012873   MX2007012873 Feb 3, 2011
283615 Issued Polymer Group, Inc. Mexico RIGID RESEALABLE LABEL FLAP HAVING A
HINGE 11/18/2009 MX/a/2009/012447 06/25/2010 MX/a/2009/012447 08/27/2012 302751
Issued PRIME LABEL & SCREEN, INC. Mexico STAND-ALONE LINER--COMPRESSION MOLDED
05/06/1998 983583     05/10/2002 207772 Issued Rexam Closure Systems Inc. Mexico
LINERLESS CLOSURE FOR CONTAINER 08/19/1994 9406357     02/08/1999 191179 Issued
Rexam Closure Systems Inc. Mexico EASYSEAL CLOSURE WITH DRAIN & INVERSION RELIEF
FEATURES 12/06/1999 9911275     03/25/2004 219563 Issued Rexam Closure Systems
Inc. Mexico CHILD-RESISTANT DISPENSING CLOSURE, PACKAGE AND METHOD OF
MANUFACTURE 09/20/2005 MX/a/07/004866     08/17/2011 289375 Issued REXAM
HEALTHCARE PACKAGING INC. Mexico PLASTIC PACKAGING HAVING A MARKER MATERIAL
08/02/2006 MX/a/08/001832     01/25/2011 283308 Issued REXAM HEALTHCARE
PACKAGING INC. Monaco REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008
08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS
CORPORATION Monaco Cellular Confinement Systems Sep 24, 2007 101884948   2284320
Mar 1, 2017 2284320 Issued Terram Limited/J&S Franklin Limited Netherlands
Process and Apparatus for Producing Fibrous Materials Jun 20, 2006 067735506  
1893393 Nov 14, 2018 1893393 Issued AVINTIV Specialty Materials Inc. Netherlands
REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013
2125367 01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Netherlands
INSULATED CONTAINER 06/07/2012 12727745.7 04/23/2014 2720954 09/13/2017 2720954
Issued Berry Plastics Corporation Netherlands POLYMERIC MATERIAL FOR AN
INSULATED CONTAINER 06/07/2012 12727994.1 07/09/2014 2751194 08/30/2017 2751194
Issued BERRY PLASTICS CORPORATION Netherlands ELASTOMERIC FILMS HAVING INCREASED
TEAR RESISTANCE 01/08/2016 16702244.1 11/15/2017 3242799 06/20/2018 3242799
Issued Clopay Plastic Products, Company Inc. Netherlands Loop Material For Loop
And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008
087449369   2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc.
Netherlands Loop Material For Loop And Hook Type Fastener Used In A Disposable
Article Or Garment Apr 2, 2008 131707135   2636782 May 23, 2018 2636782 Issued
Dounor SAS/Aplix, Inc. Netherlands Sub Grade Separation Materials Sep 25, 2012
127807766   2760664 Dec 6, 2017 2760664 Issued Fiberweb Geosynthetics Limited
Netherlands Nonwoven with electret properties, manufacturing process thereof and
its use Aug 18, 2011 117459768   2609238 Dec 7, 2016 2609238 Issued Fiberweb
Holdings Limited Netherlands Breathable and Liquid Barrier Nonwoven and
Bicomponent Film Composite Material, and Method Jun 22, 2012 128029774   2723568
Sep 27, 2017 2723568 Issued Fiberweb, Inc. Netherlands Process and Appartus for
Forming Uniform Nanofiber Substrates Apr 19, 2006 067506956   1871532 Mar 27,
2013 1871532 Issued PGI Polymer, Inc. Netherlands Hydroentangled, Low Basis
Weight Nonwoven Fabric And Process For Making Same Jan 12, 2001 012732350  
1303660 Jul 30, 2008 1303660 Issued Polymer Group, Inc. Netherlands
Hydroentanglement of Continuous Polymer Filaments Jan 12, 2001 012732368  
WO2002/055778 Jun 6, 2007 1360357 Issued Polymer Group, Inc. Netherlands Method
Of Making Nonwoven Fabric Comprising Splittable Fibers May 16, 2001 019355791  
1282737 Aug 23, 2006 1282737 Issued Polymer Group, Inc. Netherlands
Anti-microbial Wipe Oct 31, 2003 037816295   1560711 Dec 9, 2009 1560711 Issued
Polymer Group, Inc. Netherlands Process and Apparatus for Producing Sub-Micron
Fibers, and Nonwovens and Articles Containing Same Oct 18, 2007 070204367  
1918430 Aug 19, 2009 1918430 Issued Polymer Group, Inc. Netherlands RIGID
RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009 09251817.4 04/17/2013 2202176
04/17/2013 2202176 Issued PRIME LABEL & SCREEN, INC. Netherlands Nonwoven Wipe
With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued
Providencia USA, Inc. New Zealand FILM CUTTER ASSEMBLY 12/20/2000 519720
02/25/2005 519720 06/09/2005 519720 Issued AEP Industies Inc. New Zealand
Self-Crimped Ribbon Fiber and Nonwovens Manufactured Therefrom Aug 7, 2015
728856         Pending AVINTIV Specialty Materials Inc. New Zealand INSULATED
CONTAINER 06/07/2012 619614     09/01/2015 619614 Issued Berry Plastics
Corporation New Zealand POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 06/07/2012
621219 07/31/2015   11/03/2015 621219 Issued BERRY PLASTICS CORPORATION New
Zealand CELLULAR POLYMERIC MATERIAL 03/13/2014 709010         Pending BERRY
PLASTICS CORPORATION New Zealand HERMETIC PACKAGES WITH LASER SCORED VENT
SYSTEMS 05/20/2009 589982 01/25/2013   04/30/2013 589982 Issued PLIANT, LLC New
Zealand TAMPER EVIDENT CLOSURE 07/14/1993 253982       253982 Issued Rexam
Closure Systems Inc. New Zealand LINERLESS CLOSURE FOR CONTAINER 08/19/1994
271041     09/30/1997 271041 Issued Rexam Closure Systems Inc. New Zealand
TAMPER EVIDENT CLOSURE 05/10/1999 335673       335673 Issued Rexam Closure
Systems Inc. New Zealand EXTENDED SEAL 07/03/1998 502483       502483 Issued
Rexam Closure Systems Inc. New Zealand TAMPER-EVIDENT OVERCAP 01/13/1999 504472
    09/09/2000 504472 Issued Rexam Closure Systems Inc. Norway REINFORCED FILM
FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367
01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Norway INSULATED CONTAINER
06/07/2012 12727745.7 04/23/2014 2720954 09/13/2017 2720954 Issued Berry
Plastics Corporation Norway POLYMERIC MATERIAL FOR AN INSULATED CONTAINER
06/07/2012 12727994.1 07/09/2014 2751194 08/30/2017 2751194 Issued BERRY
PLASTICS CORPORATION Norway Nonwoven with electret properties, manufacturing
process thereof and its use Aug 18, 2011 117459768   2609238 Dec 7, 2016 2609238
Issued Fiberweb Holdings Limited Norway RIGID RESEALABLE LABEL FLAP HAVING A
HINGE 07/17/2009 09251817.4 04/17/2013 2202176 04/17/2013 2202176 Issued PRIME
LABEL & SCREEN, INC. Norway Nonwoven Wipe With Bonding Pattern Apr 23, 2013
137212015   2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc. Oman
CLOSURE PATCH FOR HEAT-SHRINKABLE PIPE-JOINT SLEEVE 05/31/2017 OM/P/2018/00378  
      Pending BERRY PLASTICS CORPORATION Pakistan Confinement Structures -
Defencell plastic gabion system Jul 20, 2012 4872012         Pending Fiberweb
Holdings Limited/J&S Franklin Limited Pakistan Sub-Grade Separation Materials
Sep 25, 2012 6432012         Pending Fiberweb, Inc. Pakistan CORROSION
PROTECTION SYSTEM 04/17/1995 218/95     12/11/1996 134652 Issued Tyco
Electronics Raychem N.V. Patent Cooperation Treaty FILM CUTTER ASSEMBLY
12/20/2000 US2000/034596 06/28/2001 WO2001/045911     Nationaliz AEP Industies
Inc. Patent Cooperation Treaty FILM CUTTER ASSEMBLY 09/30/2002 US2002/031341
04/17/2003 WO2003/031128     Nationaliz AEP Industies Inc. Patent Cooperation
Treaty EXTRUSION LAMINATES HAVING IMPROVED AESTHETICS AND PROCESSIBILITY
02/21/2018 PCT/US2018/018882 09/07/2018 WO2018/160399     Pending BERRY FILM
PRODUCTS COMPANY, INC. Patent Cooperation Treaty ELASTOMERIC FILMS HAVING LOW
TEAR PROPAGATION 02/21/2018 PCT/US2018/018935 09/20/2018 WO2018/169656    
Pending BERRY FILM PRODUCTS COMPANY, INC. Patent Cooperation Treaty PRESTRETCHED
ELASTIC FILM IN PERSONAL HYGIENE PRODUCTS 02/07/2017 PCT/US2017/060574
05/17/2018 WO2018/089448     Pending BERRY GLOBAL, INC. Patent Cooperation
Treaty STRUCTURALLY ENHANCED CONTAINER 03/15/2018 PCT/US2018/022610 09/20/2018
WO2018/170249     Pending Berry Global, Inc. Patent Cooperation Treaty CLOSURE
05/04/2018 PCT/US2018/031154 11/08/2018 WO2018/204825     Pending BERRY GLOBAL,
INC. Patent Cooperation Treaty ELASTIC NON-WOVEN LAMINATION METHOD AND APPARATUS
05/15/2018 PCT/US2018/032714 11/22/2018 WO2018/213276     Pending BERRY GLOBAL,
INC. Patent Cooperation Treaty HEAT-SHRINKABLE TUBE COVERING 08/03/2018
PCT/US2018/045089 02/07/2019 WO2019/028307     Pending BERRY GLOBAL, INC. Patent
Cooperation Treaty METHOD AND APPARATUS FOR THERMOFORMING AN ARTICLE 08/07/2018
PCT/US2018/045575 02/14/2019 WO2019/032564     Pending BERRY GLOBAL, INC. Patent
Cooperation Treaty BLOCKED SHRINK BUNDLING FILM 08/17/2018 PCT/US2018/046844
02/21/2019 WO2019/036565     Pending BERRY GLOBAL, INC. Patent Cooperation
Treaty CONTINUOUS COMPOUNDING SYSTEMS AND METHODS OF USE 02/19/2019
PCT/US2019/018465         Pending Berry Global, Inc. Patent Cooperation Treaty
PRESTRETCHED APERTURED ELASTIC FILM WITH RESISTANCE TO WEB BREAKS 11/08/2017
US/2017/60560 05/17/2018 WO2018/089440     Pending BERRY GLOBAL, INC. Patent
Cooperation Treaty PILL DISPENSER 01/03/2017 PCT/US17/12032 07/13/2017 WO
2017/120139     Pending BERRY PLASTICS CORPORATION Patent Cooperation Treaty
CLOSURE PATCH 05/31/2017 PCT/US2017/035292 12/07/2017 WO 2017/210348     Pending
BERRY PLASTICS CORPORATION Patent Cooperation Treaty CONTAINER 08/28/2017
PCT/US2017/048936 03/01/2018 WO2018/039676     Pending BERRY PLASTICS
CORPORATION Patent Cooperation Treaty CLOSURE 01/03/2018 PCT/US2018/012173
07/12/2018 WO2018/129032     Pending BERRY PLASTICS CORPORATION Patent
Cooperation Treaty DRINK CUP LID 04/06/2018 PCT/US2018/026467 10/11/2018
WO2018/187695     Pending BERRY PLASTICS CORPORATION Patent Cooperation Treaty
BREATHABLE FILMS HAVING INCREASED HYDROSTATIC HEAD PRESSURE 11/10/2017
PCT/US2017/061042 05/24/2018 WO2018/093672     Pending Clopay Plastic Products,
Company Inc. PCT Lofty Nonwoven Fabrics Feb 5, 2019 PCTUS1916607         Pending
Berry Global, Inc. PCT Fitment Sep 20, 2017 PCTUS2017052543   WO 2018/057640    
Published Berry Global, Inc. PCT Structurally Enhanced Container Mar 15, 2018
PCTUS2018022610         Pending Berry Global, Inc. PCT Elastic Non-Woven
Lamination Method and Apparatus May 15, 2018 PCTUS2018032714   WO2018213276    
Published Berry Global, Inc. PCT Multilayer Breathable Films and Laminates
Including the Same Jun 26, 2018 PCTUS2018039527         Pending Berry Global,
Inc. PCT Absorbent Composite Jul 18, 2018 PCTUS2018042676         Pending Berry
Global, Inc. PCT Cleaning Fabric Oct 5, 2018 PCTUS2018054675         Pending
Berry Global, Inc. PCT Multi-Component Fibers With Improved Inter-Component
Adhesion Nov 13, 2018 PCTUS2018060851         Pending Berry Global, Inc. PCT
Liquid Injection Innovation In Continuous Compounding Machines Feb 19, 2019
PCTUS2019018465         Pending Berry Global, Inc. PCT PRESTRETCHED APERTURED
ELASTIC FILM WITH RESISTANCE TO WEB BREAKS Nov 8, 2017 PCTUS2017060560  
WO2018/089440     Published Berry Plastics Corporation PCT PRESTRETCHED ELASTIC
FILM IN PERSONAL HYGIENE PRODUCTS Nov 8, 2017 PCTUS2017060574   WO2018/089448  
  Published Berry Plastics Corporation PCT HEAT-SHRINKABLE TUBE COVERING Aug 3,
2018 PCTUS2018045089         Pending Berry Plastics Corporation Peru
Ornamentation Applied to Textiles Jan 4, 2016 0000022016     Mar 24, 2017 4621
Issued AVINTIV Specialty Materials Inc. Peru Ornamentation Applied to Textiles
Jan 29, 2016 0001962016     Mar 24, 2017 4624 Issued AVINTIV Specialty Materials
Inc. Peru MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE MICROPOROUS
BREATHABLE FILM 07/08/2016 000046-2018/DIN 05/09/2018       Pending BERRY
PLASTICS CORPORATION Peru POLYMERIC FILMS AND METHODS FOR MAKING POLYMERIC FILMS
11/02/2016 000736-2018/DIN 09/13/2018       Pending BERRY PLASTICS CORPORATION
Peru Nonwoven Wipe With Bonding Pattern Apr 23, 2013 0019072014DIN   1242015    
Allowed Providencia USA, Inc. Philippines Bonding Pattern for a Nonwoven Fabric
Nov 21, 2018 32018001143         Pending Berry Global, Inc. Philippines Area
Bonded Nonwoven Fabric From Single Polymer System Oct 4, 2013 12013502076  
WO2009/026092     Published Fiberweb, Inc. Philippines Soft Polypropylene Melt
Spun Nonwoven Fabrics Feb 27, 2001 12001000450   1-2001-000450 Apr 11, 2016
1/2001/000450 Issued Polymer Group, Inc. Poland Process and Apparatus for
Producing Fibrous Materials Jun 20, 2006 067735506   1893393 Nov 14, 2018
1893393 Issued AVINTIV Specialty Materials Inc. Poland REINFORCED FILM FOR BLAST
RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013
2125367 Issued BERRY PLASTICS CORPORATION Poland METHOD AND APPARATUS FOR
UNIFORMLY STRETCHING THERMOPLASTIC FILM AND PRODUCTS PRODUCED THEREBY 03/25/2005
05727728.7     09/16/2015 1765572 Issued Clopay Plastic Products, Company Inc.
Poland ELASTOMERIC MATERIALS 01/23/2009 09703318.7     10/01/2014 2242465 Issued
Clopay Plastic Products, Company Inc. Poland ELASTOMERIC MATERIALS 01/23/2009
13155905.6     04/15/2015 2612638 Issued Clopay Plastic Products, Company Inc.
Poland ELASTOMERIC FILMS HAVING INCREASED TEAR RESISTANCE 01/08/2016 16702244.1
11/15/2017 3242799 06/20/2018 3242799 Issued Clopay Plastic Products, Company
Inc. Poland Non-woven Fabric of Extruded-Linked Thermoplastic Filaments Having
Improved Weldability Properties and Method for Manufacturing Such a Non-Woven
Fabric Oct 23, 2013 131898736   2733240 Mar 4, 2015 2733240 Issued Dounor SAS
Poland Loop Material For Loop And Hook Type Fastener Used In A Disposable
Article Or Garment Apr 2, 2008 087449369   2137346 May 17, 2017 2137346 Issued
Dounor SAS/Aplix, Inc. Poland Loop Material For Loop And Hook Type Fastener Used
In A Disposable Article Or Garment Apr 2, 2008 131707135   2636782 May 23, 2018
2636782 Issued Dounor SAS/Aplix, Inc. Poland Nonwoven with electret properties,
manufacturing process thereof and its use Aug 18, 2011 117459768   2609238 Dec
7, 2016 2609238 Issued Fiberweb Holdings Limited Poland Confinement Structures -
Defencell plastic gabion system Jul 20, 2012 128308988   2734677 Oct 28, 2015
2734677 Issued Fiberweb Holdings Limited/J&S Franklin Limited Poland Area Bonded
Nonwoven Fabric From Single Polymer System Aug 14, 2008 087978755   2183420 Sep
27, 2017 2183420 Issued Fiberweb, Inc. Poland Breathable and Liquid Barrier
Nonwoven and Bicomponent Film Composite Material, and Method Jun 22, 2012
128029774   2723568 Sep 27, 2017 2723568 Issued Fiberweb, Inc. Poland HEAT
RECOVERABLE ARTICLE 05/30/1996 323384     06/28/2001 180558 Issued N.V. Raychem
S.A. Poland Process and Appartus for Forming Uniform Nanofiber Substrates Apr
19, 2006 067506956   1871532 Mar 27, 2013 1871532 Issued PGI Polymer, Inc.
Poland RIGID RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009 09251817.4
04/17/2013 2202176 04/17/2013 2202176 Issued PRIME LABEL & SCREEN, INC. Poland
Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018
2841633 Issued Providencia USA, Inc. Poland Cellular Confinement Systems Sep 24,
2007 078043783   2075264 Apr 13, 2011 2074264 Issued Terram Limited/J&S Franklin
Limited Portugal Process and Apparatus for Producing Fibrous Materials Jun 20,
2006 067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV Specialty Materials
Inc. Portugal REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008
08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS
CORPORATION Portugal Loop Material For Loop And Hook Type Fastener Used In A
Disposable Article Or Garment Apr 2, 2008 087449369   2137346 May 17, 2017
2137346 Issued Dounor SAS/Aplix, Inc. Portugal Nonwoven with electret
properties, manufacturing process thereof and its use Aug 18, 2011 117459768  
2609238 Dec 7, 2016 2609238 Issued Fiberweb Holdings Limited Portugal Nonwoven
Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633
Issued Providencia USA, Inc. Republic of Korea Self-Crimped Ribbon Fiber and
Nonwovens Manufactured Therefrom Aug 7, 2015 1020177005914   10-2017-0038895    
Published AVINTIV Specialty Materials Inc. Republic of Korea Treated Nonwoven
Having an Affinity for an Active Ingredient Jul 13, 2016 1020187000907        
Pending AVINTIV Specialty Materials Inc. Republic of Korea Nonwoven Fabric With
Improved Hand-Feel Jan 5, 2017 1020187022238   20180099860     Published AVINTIV
Specialty Materials Inc. Republic of Korea Nonwoven Fabric (Vista Design
Pattern) Aug 23, 2016 3020160041132     Mar 17, 2017 30-0899824 Issued AVINTIV
Specialty Materials Inc. Republic of Korea Bonding Pattern for a Nonwoven Fabric
Nov 21, 2018 3020180054169         Pending Berry Global, Inc. Republic of Korea
PEELABLE FILM FOR PACKAGING May 10, 2013 1020147034240         Pending Berry
Plastics Corporation Republic of Korea MICROPOROUS BREATHABLE FILM AND METHOD OF
MAKING THE MICROPOROUS BREATHABLE FILM Jul 8, 2016 1020187004084         Pending
Berry Plastics Corporation Republic of Korea Polymeric Films and Methods for
Making Polymeric Films Nov 2, 2016 1020187015313         Pending Berry Plastics
Corporation Republic of Korea Loop Material For Loop And Hook Type Fastener Used
In A Disposable Article Or Garment Apr 2, 2008 20097023430   20090127952    
Published Dounor SAS/Aplix, Inc. Republic of Korea A thermoplastic laminate and
manufacture thereof Jan 9, 2013 1020147021577         Pending PGI Nonwovens
(China) Co. Ltd./FSPG Plastics Group Republic of Korea Process and Apparatus for
Producing Sub-Micron Fibers, and Nonwovens and Articles Containing Same Oct 17,
2007 102007104533   1014622776 Nov 10, 2014 10-1462276 Issued Polymer Group,
Inc. Republic of Korea Process and Apparatus for Producing Sub-micron Fibers,
and Nonwovens and Articles Containing Same Oct 16, 2012 102012114886  
20120123006 Feb 4, 2015 10-1492312 Issued Polymer Group, Inc. Republic of Korea
Soft Polypropylene Melt Spun Nonwoven Fabrics Aug 14, 2001 1020010048895  
20020013805 Jan 22, 2008 0798966 Issued Polymer Group, Inc. Romania Process and
Apparatus for Producing Fibrous Materials Jun 20, 2006 067735506   1893393 Nov
14, 2018 1893393 Issued AVINTIV Specialty Materials Inc. Romania REINFORCED FILM
FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367
01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Romania Area Bonded
Nonwoven Fabric From Single Polymer System Aug 14, 2008 087978755   2183420 Sep
27, 2017 2183420 Issued Fiberweb, Inc. Romania Nonwoven Wipe With Bonding
Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued Providencia
USA, Inc. Russian Federation Nonwoven Fabric (Vista Design Pattern) Aug 24, 2016
2016503293     Jul 7, 2017 104145 Issued AVINTIV Specialty Materials Inc.
Russian Federation Self-Crimped Ribbon Fiber and Nonwovens Manufactured
Therefrom Aug 7, 2015 2017107172         Pending AVINTIV Specialty Materials
Inc. Russian Federation Nonwovens With Additive Enhancing Barrier Properties Feb
24, 2017 2018133610         Pending AVINTIV Specialty Materials Inc. Russian
Federation Area Bonded Nonwoven Fabric From Single Polymer System Aug 14, 2008
2010109176   2435881 Dec 10, 2011 2435881 Issued Fiberweb, Inc. Russian
Federation HEAT RECOVERABLE ARTICLE 02/24/1993 94042937     01/27/1998 2103173
Issued Raychem Limited Russian Federation CORROSION PROTECTION SYSTEM 04/12/1995
96122248/02     02/10/1999 2126061 Issued Raychem N.V. Russian Federation METHOD
OF SEALING A JOINT BETWEEN TWO PIPES 03/03/2000 2001125437     10/10/2003
2213903 Issued Tyco Electronics Raychem N.V. Saudi Arabia BREATHABLE AND
MICROPOROUS THIN THERMOPLASTIC FILM 05/13/2015 516380252         Pending Clopay
Plastic Products, Company Inc. Serbia Nonwoven Wipe With Bonding Pattern Apr 23,
2013 137212015   2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc.
Singapore Bonding Pattern for a Nonwoven Fabric Nov 22, 2018 30201805903X      
  Pending Berry Global, Inc. Singapore Bonding Pattern for a Nonwoven Fabric Nov
22, 2018 30201805904V         Pending Berry Global, Inc. Singapore POLYMERIC
MATERIAL FOR AN INSULATED CONTAINER 06/07/2012 2014013825     11/08/2016
2014013825 Issued BERRY PLASTICS CORPORATION Singapore CELLULAR POLYMERIC
MATERIAL 03/13/2014 11201504756T     02/28/2017 11201504756T Issued BERRY
PLASTICS CORPORATION Singapore INSULATED CONTAINER 06/07/2012 201400227-3    
06/20/2016 196526 Issued Berry Plastics Corporation Singapore Process and
Apparatus for Producing Sub-Micron Fibers, and Nonwovens and Articles Containing
Same Oct 17, 2007 2007169782   142258 May 31, 2011 200716978.2 Issued Polymer
Group, Inc. Slovakia REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008
08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS
CORPORATION Slovakia Loop Material For Loop And Hook Type Fastener Used In A
Disposable Article Or Garment Apr 2, 2008 087449369   2137346 May 17, 2017
2137346 Issued Dounor SAS/Aplix, Inc. Slovakia Loop Material For Loop And Hook
Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008 131707135  
2636782 May 23, 2018 2636782 Issued Dounor SAS/Aplix, Inc. Slovakia Nonwoven
Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633
Issued Providencia USA, Inc. Slovenia REINFORCED FILM FOR BLAST RESISTANCE
PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued
BERRY PLASTICS CORPORATION Slovenia Loop Material For Loop And Hook Type
Fastener Used In A Disposable Article Or Garment Apr 2, 2008 087449369   2137346
May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc. Slovenia Loop Material For
Loop And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2, 2008
131707135   2636782 May 23, 2018 2636782 Issued Dounor SAS/Aplix, Inc. Slovenia
Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018
2841633 Issued Providencia USA, Inc. Slovenia Cellular Confinement Systems Sep
24, 2007 101884948   2284320 Mar 1, 2017 2284320 Issued Terram Limited/J&S
Franklin Limited South Africa Shelters for Plants Dec 20, 2018 201808594        
Pending Berry Global, Inc. South Africa BREATHABLE AND MICROPOROUS THIN
THERMOPLASTIC FILM 05/13/2015 2016/07246     01/31/2018 2016/07246 Issued Clopay
Plastic Products, Company Inc. South Africa Process and Apparatus for Producing
Sub-Micron Fibers, and Nonwovens and Articles Containing Same Oct 11, 2007
200708706   2007008706 Oct 29, 2008 2007/08706 Issued Polymer Group, Inc. Spain
Process and Apparatus for Producing Fibrous Materials Jun 20, 2006 067735506  
1893393 Nov 14, 2018 1893393 Issued AVINTIV Specialty Materials Inc. Spain
REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008 08799859.7 01/02/2013
2125367 01/02/2013 2125367 Issued BERRY PLASTICS CORPORATION Spain INSULATED
CONTAINER 06/07/2012 201390099 07/10/2014 2503890 09/21/2015 2503890 Issued
Berry Plastics Corporation Spain POLYMERIC MATERIAL FOR AN INSULATED CONTAINER
06/07/2012 P201490025 08/18/2014 2486615 03/01/2017 2486615 B2 Issued BERRY
PLASTICS CORPORATION Spain LAMINATED SHEET AND METHOD OF MAKING SAME 07/19/2002
02750200.4     03/15/2017 1412181 Issued Clopay Plastic Products, Company Inc.
Spain METHOD AND APPARATUS FOR UNIFORMLY STRETCHING THERMOPLASTIC FILM AND
PRODUCTS PRODUCED THEREBY 03/25/2005 05727728.7     09/16/2015 1765572 Issued
Clopay Plastic Products, Company Inc. Spain ELASTOMERIC MATERIALS 01/23/2009
13155905.6     04/15/2015 2612638 Issued Clopay Plastic Products, Company Inc.
Spain ELASTOMERIC FILMS HAVING INCREASED TEAR RESISTANCE 01/08/2016 16702244.1
11/15/2017 3242799 06/20/2018 3242799 Issued Clopay Plastic Products, Company
Inc. Spain Non-woven Fabric of Extruded-Linked Thermoplastic Filaments Having
Improved Weldability Properties and Method for Manufacturing Such a Non-Woven
Fabric Oct 23, 2013 131898736   2733240 Mar 4, 2015 2733240 Issued Dounor SAS
Spain Loop Material For Loop And Hook Type Fastener Used In A Disposable Article
Or Garment Apr 2, 2008 087449369   2137346 May 17, 2017 2137346 Issued Dounor
SAS/Aplix, Inc. Spain Loop Material For Loop And Hook Type Fastener Used In A
Disposable Article Or Garment Apr 2, 2008 131707135   2636782 May 23, 2018
2636782 Issued Dounor SAS/Aplix, Inc. Spain Nonwoven with electret properties,
manufacturing process thereof and its use Aug 18, 2011 117459768   2609238 Dec
7, 2016 2609238 Issued Fiberweb Holdings Limited Spain Confinement Structures -
Defencell plastic gabion system Jul 20, 2012 128308988   2734677 Oct 28, 2015
2734677 Issued Fiberweb Holdings Limited/J&S Franklin Limited Spain Area Bonded
Nonwoven Fabric From Single Polymer System Aug 14, 2008 087978755   2183420 Sep
27, 2017 2183420 Issued Fiberweb, Inc. Spain Breathable and Liquid Barrier
Nonwoven and Bicomponent Film Composite Material, and Method Jun 22, 2012
128029774   2723568 Sep 27, 2017 2723568 Issued Fiberweb, Inc. Spain Process and
Appartus for Forming Uniform Nanofiber Substrates Apr 19, 2006 067506956  
1871532 Mar 27, 2013 1871532 Issued PGI Polymer, Inc. Spain Process and
Apparatus for Producing Sub-Micron Fibers, and Nonwovens and Articles Containing
Same Oct 18, 2007 070204367   1918430 Aug 19, 2009 1918430 Issued Polymer Group,
Inc. Spain Improved liquid barrier fabrics containing ribbon shaped filaments
Aug 6, 2012 121793558   2557214 Mar 12, 2014 2557214 Issued Polymer Group, Inc.
Spain Improved liquid barrier fabrics containing ribbon shaped filaments Aug 6,
2012 130023526   2626457 Mar 25, 2015 2626457 Issued Polymer Group, Inc. Spain
RIGID RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009 09251817.4 04/17/2013
2202176 04/17/2013 2202176 Issued PRIME LABEL & SCREEN, INC. Spain Nonwoven Wipe
With Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued
Providencia USA, Inc. Sweden Process and Apparatus for Producing Fibrous
Materials Jun 20, 2006 067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV
Specialty Materials Inc. Sweden REINFORCED FILM FOR BLAST RESISTANCE PROTECTION
01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY
PLASTICS CORPORATION Sweden INSULATED CONTAINER 06/07/2012 12727745.7 04/23/2014
2720954 09/13/2017 2720954 Issued Berry Plastics Corporation Sweden POLYMERIC
MATERIAL FOR AN INSULATED CONTAINER 06/07/2012 12727994.1 07/09/2014 2751194
08/30/2017 2751194 Issued BERRY PLASTICS CORPORATION Sweden LAMINATED SHEET AND
METHOD OF MAKING SAME 07/19/2002 02750200.4     03/15/2017 1412181 Issued Clopay
Plastic Products, Company Inc. Sweden METHOD AND APPARATUS FOR UNIFORMLY
STRETCHING THERMOPLASTIC FILM AND PRODUCTS PRODUCED THEREBY 03/25/2005
05727728.7     09/16/2015 1765572 Issued Clopay Plastic Products, Company Inc.
Sweden ELASTOMERIC MATERIALS 01/23/2009 09703318.7     10/01/2014 2242465 Issued
Clopay Plastic Products, Company Inc. Sweden ELASTOMERIC MATERIALS 01/23/2009
13155905.6     04/15/2015 2612638 Issued Clopay Plastic Products, Company Inc.
Sweden ELASTOMERIC FILMS HAVING INCREASED TEAR RESISTANCE 01/08/2016 16702244.1
11/15/2017 3242799 06/20/2018 3242799 Issued Clopay Plastic Products, Company
Inc. Sweden Non-woven Fabric of Extruded-Linked Thermoplastic Filaments Having
Improved Weldability Properties and Method for Manufacturing Such a Non-Woven
Fabric Oct 23, 2013 131898736   2733240 Mar 4, 2015 2733240 Issued Dounor SAS
Sweden Loop Material For Loop And Hook Type Fastener Used In A Disposable
Article Or Garment Apr 2, 2008 087449369   2137346 May 17, 2017 2137346 Issued
Dounor SAS/Aplix, Inc. Sweden Loop Material For Loop And Hook Type Fastener Used
In A Disposable Article Or Garment Apr 2, 2008 131707135   2636782 May 23, 2018
2636782 Issued Dounor SAS/Aplix, Inc. Sweden Nonwoven with electret properties,
manufacturing process thereof and its use Aug 18, 2011 117459768   2609238 Dec
7, 2016 2609238 Issued Fiberweb Holdings Limited Sweden Area Bonded Nonwoven
Fabric From Single Polymer System Aug 14, 2008 087978755   2183420 Sep 27, 2017
2183420 Issued Fiberweb, Inc. Sweden Breathable and Liquid Barrier Nonwoven and
Bicomponent Film Composite Material, and Method Jun 22, 2012 128029774   2723568
Sep 27, 2017 2723568 Issued Fiberweb, Inc. Sweden MD STRETCH LAMINATE HAVING CD
STRETCH Nov 29, 2007 2086485   2086485 Apr 3, 2013 2086485 Issued Pliant, LLC
Sweden MD STRETCH LAMINATE HAVING CD STRETCH 11/29/2007 07864913.4 04/03/2013
2086485 04/03/2013 2086485 Issued PLIANT, LLC Sweden Improved liquid barrier
fabrics containing ribbon shaped filaments Aug 6, 2012 121793558   2557214 Mar
12, 2014 2557214 Issued Polymer Group, Inc. Sweden Improved liquid barrier
fabrics containing ribbon shaped filaments Aug 6, 2012 130023526   2626457 Mar
25, 2015 2626457 Issued Polymer Group, Inc. Sweden RIGID RESEALABLE LABEL FLAP
HAVING A HINGE 07/17/2009 09251817.4 04/17/2013 2202176 04/17/2013 2202176
Issued PRIME LABEL & SCREEN, INC. Sweden Nonwoven Wipe With Bonding Pattern Apr
23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc.
Sweden METHODS OF MAKING HEAT RECOVERABLE TUBULAR ARTICLES 05/30/1996 96919923.1
    02/26/2003 0828601 Issued Raychem N.V. Sweden Cellular Confinement Systems
Sep 24, 2007 078043783   2074264 Apr 13, 2011 2074264 Issued Terram Limited/J&S
Franklin Limited Switzerland REINFORCED FILM FOR BLAST RESISTANCE PROTECTION
01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY
PLASTICS CORPORATION Switzerland INSULATED CONTAINER 06/07/2012 12727745.7
04/23/2014 2720954 09/13/2017 2720954 Issued Berry Plastics Corporation
Switzerland POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 06/07/2012 12727994.1
07/09/2014 2751194 08/30/2017 2751194 Issued BERRY PLASTICS CORPORATION
Switzerland Loop Material For Loop And Hook Type Fastener Used In A Disposable
Article Or Garment Apr 2, 2008 087449369   2137346 May 17, 2017 2137346 Issued
Dounor SAS/Aplix, Inc. Switzerland Loop Material For Loop And Hook Type Fastener
Used In A Disposable Article Or Garment Apr 2, 2008 131707135   2636782 May 23,
2018 2636782 Issued Dounor SAS/Aplix, Inc. Switzerland Nonwoven with electret
properties, manufacturing process thereof and its use Aug 18, 2011 117459768  
2609238 Dec 7, 2016 2609238 Issued Fiberweb Holdings Limited Switzerland
Breathable and Liquid Barrier Nonwoven and Bicomponent Film Composite Material,
and Method Jun 22, 2012 128029774   2723568 Sep 27, 2017 2723568 Issued
Fiberweb, Inc. Switzerland RIGID RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009
09251817.4 04/17/2013 2202176 04/17/2013 2202176 Issued PRIME LABEL & SCREEN,
INC. Switzerland Nonwoven Wipe With Bonding Pattern Apr 23, 2013 137212015  
2841633 Sep 5, 2018 2841633 Issued Providencia USA, Inc. Switzerland Cellular
Confinement Systems Sep 24, 2007 101884948   2284320 Mar 1, 2017 2284320 Issued
Terram Limited/J&S Franklin Limited Taiwan ELASTIC NON-WOVEN LAMINATION METHOD
AND APPARATUS 05/16/2018 107116643 01/16/2019 201903239     Pending BERRY
GLOBAL, INC. Taiwan POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 06/15/2012
101121656 03/01/2013 201309757 08/11/2018 I632183 Issued BERRY PLASTICS
CORPORATION Taiwan BLANK FOR CONTAINER 12/13/2013 102146298 09/01/2014 201433509
04/01/2017 I576287 Issued BERRY PLASTICS CORPORATION Taiwan BRIM OF AN INSULATED
CONTAINER 12/13/2013 102146299 09/01/2014 201433511 04/01/2017 I576289 Issued
BERRY PLASTICS CORPORATION Taiwan BREATHABLE FILM AND METHOD OF MAKING THE
BREATHABLE FILM 11/08/2017 106138690 06/16/2018 201821494     Pending BERRY
PLASTICS CORPORATION Taiwan ELASTIC FILM 11/08/2017 106138691 06/16/2018
201821240     Pending BERRY PLASTICS CORPORATION Taiwan POLYMERIC MATERIALS
PROVIDING IMPROVED INFRARED EMISSIVITY 02/19/2014 103105525         Pending
Clopay Plastic Products, Company Inc. Taiwan R.O.C. Multi-Component Fibers With
Improved Inter-Component Adhesion Nov 12, 2018 107140112         Pending Berry
Global, Inc. Taiwan R.O.C. Loop Material For Loop And Hook Type Fastener Used In
A Disposable Article Or Garment Apr 11, 2008 20080113221   200927015 Oct 21,
2012 I374712 Issued Dounor SAS/Aplix, Inc. Taiwan R.O.C. Loop Material For Loop
And Hook Type Fastener Used In A Disposable Article Or Garment Apr 11, 2008
20120110367   201300036     Published Dounor SAS/Aplix, Inc. Taiwan R.O.C.
Nonwoven with electret properties, manufacturing process thereof and its use Aug
22, 2011 100130011   201217448 Oct 11, 2017 I601769 Issued Fiberweb Holdings
Limited Thailand Bonding Pattern for a Nonwoven Fabric Nov 22, 2018 1802005050  
      Pending Berry Global, Inc. Thailand Bonding Pattern for a Nonwoven Fabric
Nov 22, 2018 1802005051         Pending Berry Global, Inc. Thailand Bonding
Pattern for a Nonwoven Fabric Nov 22, 2018 1802005052         Pending Berry
Global, Inc. Thailand POLYMERIC FILMS AND METHODS FOR MAKING POLYMERIC FILMS
11/02/2016 1801002691         Pending BERRY PLASTICS CORPORATION Thailand
CLOSURE PATCH FOR HEAT-SHRINKABLE PIPE-JOINT SLEEVE 05/31/2017 1801007435      
  Pending BERRY PLASTICS CORPORATION Thailand POLYMERIC MATERIALS PROVIDING
IMPROVED INFRARED EMISSIVITY 02/04/2014 1501005538 02/09/2017       Pending
Clopay Plastic Products, Company Inc. Thailand Liquid Management Layer for
Personal Care Absorbent Articles Jan 30, 2012 1301001959   141718     Published
Polymer Group, Inc. Turkey Process and Apparatus for Producing Fibrous Materials
Jun 20, 2006 067735506   1893393 Nov 14, 2018 1893393 Issued AVINTIV Specialty
Materials Inc. Turkey REINFORCED FILM FOR BLAST RESISTANCE PROTECTION 01/16/2008
08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued BERRY PLASTICS
CORPORATION Turkey LAMINATED SHEET AND METHOD OF MAKING SAME 07/19/2002
02750200.4     03/15/2017 2017/07240 Issued Clopay Plastic Products, Company
Inc. Turkey METHOD FOR CORRECTING PRINT REPEAT LENGTH VARIABILITY IN PRINTED
EXTENSIBLE MATERIALS AND PRODUCT 07/11/2005 05770017.1     09/06/2017 1773594
Issued Clopay Plastic Products, Company Inc. Turkey ELASTOMERIC MATERIALS
01/23/2009 09703318.7     10/01/2014 2014/13801 Issued Clopay Plastic Products,
Company Inc. Turkey ELASTOMERIC MATERIALS 01/23/2009 13155905.6     04/15/2015
2015/06543 Issued Clopay Plastic Products, Company Inc. Turkey ELASTOMERIC FILMS
HAVING INCREASED TEAR RESISTANCE 01/08/2016 16702244.1 11/15/2017 3242799
06/20/2018 3242799 Issued Clopay Plastic Products, Company Inc. Turkey Non-woven
Fabric of Extruded-Linked Thermoplastic Filaments Having Improved Weldability
Properties and Method for Manufacturing Such a Non-Woven Fabric Oct 23, 2013
131898736   2733240 Mar 4, 2015 2733240 Issued Dounor SAS Turkey Loop Material
For Loop And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2,
2008 087449369   2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc.
Turkey Loop Material For Loop And Hook Type Fastener Used In A Disposable
Article Or Garment Apr 2, 2008 131707135   2636782 May 23, 2018 2636782 Issued
Dounor SAS/Aplix, Inc. Turkey Nonwoven with electret properties, manufacturing
process thereof and its use Aug 18, 2011 117459768   2609238 Dec 7, 2016 2609238
Issued Fiberweb Holdings Limited Turkey Confinement Structures - Defencell
plastic gabion system Jul 20, 2012 128308988   2734677 Oct 28, 2015 2734677
Issued Fiberweb Holdings Limited/J&S Franklin Limited Turkey Area Bonded
Nonwoven Fabric From Single Polymer System Aug 14, 2008 087978755   2183420 Sep
27, 2017 2183420 Issued Fiberweb, Inc. Turkey Breathable and Liquid Barrier
Nonwoven and Bicomponent Film Composite Material, and Method Jun 22, 2012
128029774   2723568 Sep 27, 2017 2723568 Issued Fiberweb, Inc. Turkey Improved
liquid barrier fabrics containing ribbon shaped filaments Aug 6, 2012 130023526
  2626457 Mar 25, 2015 2626457 Issued Polymer Group, Inc. Turkey RIGID
RESEALABLE LABEL FLAP HAVING A HINGE 07/17/2009 09251817.4 04/17/2013 2202176
04/17/2013 2202176 Issued PRIME LABEL & SCREEN, INC. Turkey Nonwoven Wipe With
Bonding Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued
Providencia USA, Inc. Turkey Cellular Confinement Systems Sep 24, 2007 101884948
  2284320 Mar 1, 2017 2284320 Issued Terram Limited/J&S Franklin Limited United
Arab Emirates CLOSURE PATCH May 31, 2017           Pending Berry Global, Inc.
United Arab Emirates CLOSURE PATCH FOR HEAT-SHRINKABLE PIPE-JOINT SLEEVE
05/31/2017 6001676/18         Pending BERRY PLASTICS CORPORATION United Kingdom
Process and Apparatus for Producing Fibrous Materials Jun 20, 2006 067735506  
1893393 Nov 14, 2018 1893393 Issued AVINTIV Specialty Materials Inc. United
Kingdom Retaining Peg Providing Multiple Anchor Points for Securing a Plant
Shelter and Kit Including the Same Jul 16, 2018 18116350         Pending Berry
Global, Inc. United Kingdom INSULATED CONTAINER 06/07/2012 1400762.9 04/09/2014
GB2506796A 03/22/2017 2506796 Issued Berry Plastics Corporation United Kingdom
POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 06/07/2012 1405600.6 06/11/2014
2508777A     Pending BERRY PLASTICS CORPORATION United Kingdom INSULATED
CONTAINER 06/07/2012 1616321.4 12/21/2016 GB2539589A 04/19/2017 2539589 Issued
Berry Plastics Corporation United Kingdom REINFORCED FILM FOR BLAST RESISTANCE
PROTECTION 01/16/2008 08799859.7 01/02/2013 2125367 01/02/2013 2125367 Issued
BERRY PLASTICS CORPORATION United Kingdom POLYMERIC MATERIAL FOR AN INSULATED
CONTAINER 06/07/2012 12727994.1 07/09/2014 2751194 08/30/2017 2751194 Issued
BERRY PLASTICS CORPORATION United Kingdom LAMINATED SHEET AND METHOD OF MAKING
SAME 07/19/2002 02750200.4     03/15/2017 1412181 Issued Clopay Plastic
Products, Company Inc. United Kingdom ELASTOMERIC MATERIALS 01/23/2009
09703318.7     10/01/2014 2242465 Issued Clopay Plastic Products, Company Inc.
United Kingdom ELASTOMERIC MATERIALS 01/23/2009 13155905.6     04/15/2015
2612638 Issued Clopay Plastic Products, Company Inc. United Kingdom ADHESIVE
COMPOSITONS AND TAPES COMPRISING SAME 02/06/2003 0422033.1     11/24/2004
2401874 Issued Covalence Specialty Materials Corp. United Kingdom Loop Material
For Loop And Hook Type Fastener Used In A Disposable Article Or Garment Apr 2,
2008 087449369   2137346 May 17, 2017 2137346 Issued Dounor SAS/Aplix, Inc.
United Kingdom Loop Material For Loop And Hook Type Fastener Used In A
Disposable Article Or Garment Apr 2, 2008 131707135   2636782 May 23, 2018
2636782 Issued Dounor SAS/Aplix, Inc. United Kingdom A Ground Reinforcing Grid
Apr 23, 2010 10068518   2470257 Dec 25, 2013 2470257 Issued Fiberweb
Geosynthetics Limited United Kingdom Sub Grade Separation Materials Sep 25, 2012
127807766   2760664 Dec 6, 2017 2760664 Issued Fiberweb Geosynthetics Limited
United Kingdom Nonwoven with electret properties, manufacturing process thereof
and its use Aug 18, 2011 117459768   2609238 Dec 7, 2016 2609238 Issued Fiberweb
Holdings Limited United Kingdom Confinement Structures - Defencell plastic
gabion system Jul 21, 2011 11125499   2493007 Aug 30, 2017 2493007 Issued
Fiberweb Holdings Limited/J&S Franklin Limited United Kingdom Confinement
Structures - Defencell plastic gabion system Jul 20, 2012 128308988   2734677
Oct 28, 2015 2734677 Issued Fiberweb Holdings Limited/J&S Franklin Limited
United Kingdom Bicomponent Sheet Material Having Liquid Barrier Properties Jul
27, 2006 068005453   1913188 Jan 7, 2009 1913188 Issued Fiberweb, Inc. United
Kingdom Area Bonded Nonwoven Fabric From Single Polymer System Aug 14, 2008
087978755   2183420 Sep 27, 2017 2183420 Issued Fiberweb, Inc. United Kingdom
Breathable and Liquid Barrier Nonwoven and Bicomponent Film Composite Material,
and Method Jun 22, 2012 128029774   2723568 Sep 27, 2017 2723568 Issued
Fiberweb, Inc. United Kingdom Process and Appartus for Forming Uniform Nanofiber
Substrates Apr 19, 2006 067506956   1871532 Mar 27, 2013 1871532 Issued PGI
Polymer, Inc. United Kingdom BREATHABLE FILM WITH INTERNAL VIRAL AND ALCOHOL
BARRIER LAYER 07/28/2010 1203704.0 05/23/2012 2485723 10/07/2015 2485723 Issued
PLIANT, LLC United Kingdom MD STRETCH LAMINATE HAVING CD STRETCH Nov 29, 2007
2086485   2086485 Apr 3, 2013 2086485 Issued Pliant, LLC United Kingdom MD
STRETCH LAMINATE HAVING CD STRETCH 11/29/2007 07864913.4 04/03/2013 2086485
04/03/2013 2086485 Issued PLIANT, LLC United Kingdom BREATHABLE FILM WITH
INTERNAL VIRAL AND ALCOHOL BARRIER LAYER Jul 28, 2010 12037040   2485723 Oct 7,
2015 2485723 Issued Pliant, LLC United Kingdom Thermoplastic Constructs with
Improved Softness Aug 7, 2002 027527266   1423250 Jul 31, 2013 1423250 Issued
Polymer Group, Inc. United Kingdom Anti-microbial Wipe Oct 31, 2003 037816295  
1560711 Dec 9, 2009 1560711 Issued Polymer Group, Inc. United Kingdom Process
and Apparatus for Producing Sub-Micron Fibers, and Nonwovens and Articles
Containing Same Oct 18, 2007 070204367   1918430 Aug 19, 2009 1918430 Issued
Polymer Group, Inc. United Kingdom Improved liquid barrier fabrics containing
ribbon shaped filaments Aug 6, 2012 121793558   2557214 Mar 12, 2014 2557214
Issued Polymer Group, Inc. United Kingdom Improved liquid barrier fabrics
containing ribbon shaped filaments Aug 6, 2012 130023526   2626457 Mar 25, 2015
2626457 Issued Polymer Group, Inc. United Kingdom RIGID RESEALABLE LABEL FLAP
HAVING A HINGE 07/17/2009 09251817.4 04/17/2013 2202176 04/17/2013 2202176
Issued PRIME LABEL & SCREEN, INC. United Kingdom Nonwoven Wipe With Bonding
Pattern Apr 23, 2013 137212015   2841633 Sep 5, 2018 2841633 Issued Providencia
USA, Inc. United Kingdom PRESERVATIVE FREE EYEDROPPER SYSTEM 10/25/2004
4805299.7   1682056 04/02/2008 1682056 Issued Rexam Closure Systems Inc. United
Kingdom LIQUID-PACKAGING AND -DISPENSING ASSEMBLY COMPRISING A PILFER-PROOF BAND
11/22/2004 4805508.1   1689654 05/27/2009 1689654 Issued Rexam Closure Systems
Inc. United Kingdom SQUEEZE AND TURN CHILD RESISTANT PACKAGE 01/28/1997
97300506.9     12/05/2001 787660 Issued Rexam Closures and Containers, Inc.
United Kingdom ASSEMBLY FOR CONTAINING AND DISPENSING A LIQUID 02/22/2007
7731026.6   1993924 04/03/2013 1993924 Issued REXAM HEALTHCARE PACKAGING INC.
United Kingdom CHILD-RESISTANT CLOSURE SHELL, CLOSURE, AND PACKAGE 12/03/2010
10790494.8 10/17/2012 2509886 02/12/2014 2509886 Issued REXAM HEALTHCARE
PACKAGING INC. United Kingdom ASSEMBLY FOR CONDITIONING AND DISPENSING A MEDICAL
LIQUID 01/03/2008 8761734.6   2111362 08/17/2011 2111362 Issued Rexam Pharma
United Kingdom LIQUID DISPENSING END-PIECE AND LIQUID PACKAGING AND DISPENSING
ASSEMBLY COMPRISING SUCH AN END-PIECE 01/30/2009 9151767.2   2085068 07/28/2010
2085068 Issued Rexam Pharma United Kingdom Cellular Confinement Systems Sep 24,
2007 078043783   2074254 Apr 13, 2011 2074264 Issued Terram Limited/J&S Franklin
Limited United Kingdom Cellular Confinement Systems Sep 24, 2007 101884948  
2284320 Mar 1, 2017 2284320 Issued Terram Limited/J&S Franklin Limited United
States of America INDUSTRIAL STRETCH FILMS 01/16/1996 08/591168     05/26/1998
5756219 Lapsed AEP Industies Inc. United States of America Wettable Soft
Polyolefin Fibers and Fabric Feb 19, 1999 09253327   6239047 May 29, 2001
6239047 Issued AVINTIV Specialty Materials Inc. United States of America
Hydroentanglement Continuous Polymer Filaments Apr 7, 1999 09287673   7091140
Aug 15, 2006 7091140 Issued AVINTIV Specialty Materials Inc. United States of
America Nonwoven Fabric Exhibiting Cross-Direction Extensibility And Recovery
Oct 1, 1999 09411689   6306234 Oct 23, 2001 6306234 Issued AVINTIV Specialty
Materials Inc. United States of America Hydroentanglement Continuous Polymer
Filaments Dec 30, 1999 09475544   6903034 Jun 7, 2005 6903034 Issued AVINTIV
Specialty Materials Inc. United States of America Hydroentangled, Low Basis
Weight Nonwoven Fabraic and Process for Making Same Dec 30, 1999 09475586  
6430788 Aug 13, 2002 6430788 Issued AVINTIV Specialty Materials Inc. United
States of America Hydroentangled, Low Basis Weight Nonwoven Fabric And Process
For Making Same Dec 30, 1999 09476313   6321425 Nov 27, 2001 6321425 Issued
AVINTIV Specialty Materials Inc. United States of America Process To Produce
Imaged Scrim Composite Nonwoven And Product Thereof Jun 1, 2000 09587419  
6735832 B1 May 18, 2004 6735832 Issued AVINTIV Specialty Materials Inc. United
States of America Soft Polypropylene Melt Spun Nonwoven Fabrics Aug 15, 2000
09638341     May 25, 2004 6740609 Issued AVINTIV Specialty Materials Inc. United
States of America Durable And Drapeable Imaged Nonwoven Fabric Jan 19, 2001
09766443   6669799 Dec 30, 2003 6669799 Issued AVINTIV Specialty Materials Inc.
United States of America Imaged Nonwoven Fabrics Feb 9, 2001 09780251  
2002/0007540 Jan 7, 2003 6502288 Issued AVINTIV Specialty Materials Inc. United
States of America Composite Nonwoven Fabric Mar 23, 2001 09815527   6381817 May
7, 2002 6381817 Issued AVINTIV Specialty Materials Inc. United States of America
Structurally Durable, Drapeable Breathable Barrier Film Compositions and
Articles Aug 24, 2001 09939353   6497691 Dec 24, 2002 6497691 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabrics by
Differential Entanglement Oct 12, 2001 09976537   2002/0146957 Feb 8, 2005
6852654 Issued AVINTIV Specialty Materials Inc. United States of America High
temperature polyester film extrusion Nov 29, 2001 09997676   2002/0120046 Aug 3,
2004 6770234 Issued AVINTIV Specialty Materials Inc. United States of America
Composite Nonwoven Fabric Mar 12, 2002 10095494   6516502 Feb 11, 2003 6516502
Issued AVINTIV Specialty Materials Inc. United States of America
Three-Dimensional Nonwoven Substrate Having Sub-millimeter Orifice Structure Jul
26, 2002 10205690   2004/0018791 Dec 5, 2006 7144831 Issued AVINTIV Specialty
Materials Inc. United States of America Thermoplastic Constructs with Improved
Softness Aug 7, 2002 10214071   2003/0049989 Jul 3, 2007 7238313 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabrics Having a
Durable Three-Dimensional Image Dec 17, 2002 10322064   2003/0135967 May 18,
2004 6735833 Issued AVINTIV Specialty Materials Inc. United States of America
Lightweight Nonwoven Fabric Having Improved Performance Jan 30, 2003 10354412  
2004/0007323 May 16, 2006 7045030 Issued AVINTIV Specialty Materials Inc. United
States of America Two-Sided Nonwoven Fabrics Having A Three-Dimensional Image
Mar 27, 2003 10400242   2004/0016091 May 23, 2006 7047606 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabrics Having
Compound Three-Dimensional Images Apr 7, 2003 10408487   2004/0000042 Mar 21,
2006 7013541 Issued AVINTIV Specialty Materials Inc. United States of America
Nonwoven Absorbent Fabric Apr 11, 2003 10411953   2003/0227106 Feb 5, 2008
7326314 Issued AVINTIV Specialty Materials Inc. United States of America
Nonwoven Fabrics Having Intercalated Three-Dimensional Images May 7, 2003
10431142   2004/0029479 Aug 1, 2006 7082654 Issued AVINTIV Specialty Materials
Inc. United States of America Nonwoven Secondary Carpet Backing Oct 22, 2003
10691040   2004/0134048 Dec 21, 2004 6832418 Issued AVINTIV Specialty Materials
Inc. United States of America Anti-microbial Wipe Oct 31, 2003 10699425  
2004/0137815 Mar 29, 2011 7915184 Issued AVINTIV Specialty Materials Inc. United
States of America Structurally Stable Flame-Retardant Bedding Articles Mar 5,
2004 10794315   2005/0197028 Feb 5, 2008 7326664 Issued AVINTIV Specialty
Materials Inc. United States of America Dual Sided Nonwoven Cleaning Articles
Apr 5, 2004 10818271   2004/0265498 Aug 9, 2005 6926931 Issued AVINTIV Specialty
Materials Inc. United States of America Method of making a graphically-printed
component for an absorbent disposable article Apr 6, 2004 10818793  
2005/0095641 May 27, 2008 7378130 Issued AVINTIV Specialty Materials Inc. United
States of America Nonwoven Fabrics by Differential Entanglement Nov 12, 2004
10986923   2005/0106981 Mar 20, 2007 7191501 Issued AVINTIV Specialty Materials
Inc. United States of America Durable Lightweight Nonwoven Wipe Dec 15, 2004
11013009   2005/0144766 Jul 4, 2006 7069629 Issued AVINTIV Specialty Materials
Inc. United States of America Flame Retardant Cellulosic Nonwoven Fabric Feb 8,
2005 11053138   2005/0215158 Dec 29, 2009 7638446 Issued AVINTIV Specialty
Materials Inc. United States of America Woven Scrim Material Mar 3, 2005
11073242   2005/0239354 Aug 21, 2007 7259113 Issued AVINTIV Specialty Materials
Inc. United States of America Hydroentanglement Continuous Polymer Filaments Apr
7, 2005 11101817   2005202744 Aug 5, 2008 7406755 Issued AVINTIV Specialty
Materials Inc. United States of America Hydroentanglement Continuous Polymer
Filaments Apr 7, 2005 11101829   2005/0215156 Nov 25, 2008 7455800 Issued
AVINTIV Specialty Materials Inc. United States of America Self-Extinguishing
Differentially Entangled Nonwoven Fabrics May 4, 2005 11121656   2005/0255780
Jun 3, 2008 7381668 Issued AVINTIV Specialty Materials Inc. United States of
America Cationic Fibrous Sanitizing Substrate Aug 2, 2005 11194939  
2007/0032151 Feb 3, 2009 7485589 Issued AVINTIV Specialty Materials Inc. United
States of America Apertured Dusting Wipe Sep 11, 2006 11530493   2007/0060003
Sep 4, 2012 8257818 Issued AVINTIV Specialty Materials Inc. United States of
America Process and Apparatus for Producing Sub-Micron Fibers, and Nonwovens and
Articles Containing Same Oct 18, 2006 11550624   2008/0093778 Feb 23, 2010
7666343 Issued AVINTIV Specialty Materials Inc. United States of America
Apparatus and Die Cartridge Assembly Adapted for Use herewith, and Proces for
Producing Fibrous Materials Jun 4, 2007 11720822   2009/0295020 May 25, 2010
7722347 Issued AVINTIV Specialty Materials Inc. United States of America Durable
Flame Resistant Nonwoven Fabric Sep 17, 2008 11913093   2009/0305590 Jul 23,
2013 8490259 Issued AVINTIV Specialty Materials Inc. United States of America
Process and Apparatus for Forming Uniform Nanofiber Substrates May 29, 2008
12095329   2009/0039564 Dec 8, 2009 7628941 Issued AVINTIV Specialty Materials
Inc. United States of America Multi-lobal Fibrous Constructs Dec 1, 2008
12159417   2009/0246492 Jun 28, 2011 7968480 Issued AVINTIV Specialty Materials
Inc. United States of America Fire Retardant Nonwoven Fabric and Bedding
Articles Jul 10, 2009 12501132   7816287 Oct 19, 2010 7816287 Issued AVINTIV
Specialty Materials Inc. United States of America Apparatus for Producing
Sub-micron Fibers, and Nonwovens and Articles Containing Same Nov 23, 2009
12623463   2010/0120314 Apr 26, 2011 7931457 Issued AVINTIV Specialty Materials
Inc. United States of America Liquid Management Layer for Personal Care
Absorbent Articles Feb 11, 2011 13026059   20120209233 Apr 23, 2013 8426671
Issued AVINTIV Specialty Materials Inc. United States of America Process and
Apparatus for Producing Sub-micron Fibers, and Nonwovens and Articles Containing
Same Mar 7, 2011 13041635   2011-0147301-A1 Feb 24, 2015 8962501 Issued AVINTIV
Specialty Materials Inc. United States of America Liquid Barrier Nonwoven
Fabrics with Ribbon-Shaped Fibers Aug 8, 2011 13205268   20130041335    
Published AVINTIV Specialty Materials Inc. United States of America Process and
Apparatus for Producing Sub-micron Fibers, and Nonwovens and Articles Containing
Same Jul 2, 2012 13539609   20120273986 Aug 20, 2013 8512626 Issued AVINTIV
Specialty Materials Inc. United States of America Multi-Zone spinneret,
apparatus and method for making filaments and nonwoven fabrics therefrom Oct 16,
2012 13652740   20140103556     Allowed AVINTIV Specialty Materials Inc. United
States of America THERMOPLASTIC RESIN THIN FILM LAMINATE AND PROCESS FOR
FABRICATION Jan 7, 2013 13735540   20130177747     Published AVINTIV Specialty
Materials Inc. United States of America Nonwoven Having High Microbial Kill Rate
And High Efficacy And Articles And Uses Therefrom Mar 25, 2015 14668513  
20150275404     Published AVINTIV Specialty Materials Inc. United States of
America Self-Crimped Ribbon Fiber and Nonwovens Manufactured Therefrom Aug 7,
2015 14821432   20160040323     Published AVINTIV Specialty Materials Inc.
United States of America Monolithic Breathable Film and Composite Manufactured
Therefrom Dec 17, 2015 14972944   2016/0176168     Published AVINTIV Specialty
Materials Inc. United States of America Composite Elastic Nonwoven Fabric Jan
19, 2016 15000732   2016/0207280     Published AVINTIV Specialty Materials Inc.
United States of America Absorbent Composite Comprising a Hydroentangled
Nonwoven Jan 19, 2016 15000750   2016/0206393     Published AVINTIV Specialty
Materials Inc. United States of America Fabrics Containing a Filler and Methods
of Enhancing Crop Growth Feb 4, 2016 15015987   2016/0219799     Published
AVINTIV Specialty Materials Inc. United States of America Vapor-Permeable,
Substantially Water-Impermeable, Corrosion-Inhibiting Composites and Methods of
Making the Same Feb 8, 2016 15017956   2016/0230333     Published AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabric for Increasing
the Availability of Quaternary Ammonium in Solution Feb 24, 2016 15052320  
2016/0249606 May 1, 2018 9955686 Issued AVINTIV Specialty Materials Inc. United
States of America Nonwoven Fabric for Increasing the Availability of Chlorine in
Solution Feb 24, 2016 15052357   2016/0250668     Published AVINTIV Specialty
Materials Inc. United States of America Alcohol Repellant Treated Nonwoven May
27, 2016 15166398   20160348307     Published AVINTIV Specialty Materials Inc.
United States of America Treated Nonwoven Having an Affinity for an Active
Ingredient Jul 13, 2016 15208845   2017/0014282     Published AVINTIV Specialty
Materials Inc. United States of America Low Linting Imaged Hydroentangled
Nonwoven Composite Jul 15, 2016 15211326   2017/0016158     Published AVINTIV
Specialty Materials Inc. United States of America Reinforced Protective Covers
and Guards for Trees, Shrubs, and Vines Oct 7, 2016 15287839   2017/0099786    
Published AVINTIV Specialty Materials Inc. United States of America Nonwovens
having Aligned Segmented Fibers Oct 13, 2016 15292223   2017/0107651    
Published AVINTIV Specialty Materials Inc. United States of America Single-Sided
Flat Cleaning Mop Frame Nov 21, 2016 15357009   2017/0143179     Published
AVINTIV Specialty Materials Inc. United States of America Soft Nonwoven Fabric
and Method of Manufacturing Thereof Dec 12, 2016 15375375   2017/0175313    
Published AVINTIV Specialty Materials Inc. United States of America Carbon Fiber
Nonwoven Composite Dec 15, 2016 15379968   2017/0173926     Published AVINTIV
Specialty Materials Inc. United States of America Drainable Weather Resistive
Barrier Jan 5, 2017 15398905   2017/0198470 Dec 25, 2018   Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabric With Improved
Hand-Feel Jan 5, 2017 15398952   2014/0196414     Published AVINTIV Specialty
Materials Inc. United States of America Nonwovens With Additive Enhancing
Barrier Properties Feb 24, 2017 15441780   20170246832     Published AVINTIV
Specialty Materials Inc. United States of America Barrier Laminates and Methods
of Making the Same Jun 13, 2017 15620921   2017/0355170     Published AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabric for Increasing
the Availability of Quaternary Ammonium in Solution Mar 15, 2018 15921781  
2018/0206485     Published AVINTIV Specialty Materials Inc. United States of
America Embossed, Non-woven Fabric (elongated arrow design) Mar 28, 2003
29178646     Jul 19, 2005 D507414 Issued AVINTIV Specialty Materials Inc. United
States of America Apertured Continuous Filament Fabric (Diamonds & Triangles)
Nov 24, 2003 29194442     Mar 1, 2005 D502325 Issued AVINTIV Specialty Materials
Inc. United States of America Nonwoven Fabric  (PINCHER) Aug 11, 2004 29211060  
  Jul 12, 2005 D507117 Issued AVINTIV Specialty Materials Inc. United States of
America Nonwoven Fabric  (ABORIGINE) Aug 11, 2004 29211070     Jun 14, 2005
D506071 Issued AVINTIV Specialty Materials Inc. United States of America
Nonwoven Fabric  (PUEBLO) Aug 11, 2004 29211077     Sep 20, 2005 D509666 Issued
AVINTIV Specialty Materials Inc. United States of America Nonwoven
Fabric  (PUEBLO/ABORIGINE) Aug 11, 2004 29211083     Mar 7, 2006 D516321 Issued
AVINTIV Specialty Materials Inc. United States of America Nonwoven
Fabric  (SUNBURST) Aug 11, 2004 29211099     Apr 18, 2006 D518964 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven
Fabric  (TRIFOS/PINCHER) Aug 11, 2004 29211100     May 30, 2006 D521743 Issued
AVINTIV Specialty Materials Inc. United States of America Nonwoven
Fabric  (TRIFOS) Aug 11, 2004 29211115     Jun 14, 2005 D506072 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabric (Jack's
Design) Aug 16, 2004 29211410     Aug 22, 2006 D526791 Issued AVINTIV Specialty
Materials Inc. United States of America Nonwoven Fabric (T Cell Design) Aug 18,
2004 29211560     Jun 14, 2005 D506073 Issued AVINTIV Specialty Materials Inc.
United States of America Nonwoven Fabric (Jacks & Balls) Aug 18, 2004 29211561  
  Sep 6, 2005 D509071 Issued AVINTIV Specialty Materials Inc. United States of
America Apertured, Continuous Filament Fabric Sep 29, 2004 29214357     Oct 4,
2005 D510194 Issued AVINTIV Specialty Materials Inc. United States of America
Apertured, Continuous Filament Fabric Sep 29, 2004 29214358     Nov 29, 2005
D511898 Issued AVINTIV Specialty Materials Inc. United States of America
Aperatured Continuous Filament Fabric (Cosmos-Octopi) Sep 29, 2004 29214359    
Dec 6, 2005 D512227 Issued AVINTIV Specialty Materials Inc. United States of
America Apertured, Nonwoven Fabric (Apertured Lazy S) Apr 7, 2005 29227253    
Jul 11, 2006 D524552 Issued AVINTIV Specialty Materials Inc. United States of
America Nonwoven Fabric (Lazy S) Apr 7, 2005 29227273     Jul 25, 2006 D525435
Issued AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric
Jun 28, 2005 29233147     Jun 26, 2006 D523643 Issued AVINTIV Specialty
Materials Inc. United States of America Nonwoven Fabric Aug 22, 2005 29236770  
  Apr 24, 2007 D541052 Issued AVINTIV Specialty Materials Inc. United States of
America Nonwoven Fabric Sep 28, 2005 29239245     Jul 25, 2006 D525436 Issued
AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric Sep
28, 2005 29239248     Jun 13, 2006 D522757 Issued AVINTIV Specialty Materials
Inc. United States of America Nonwoven Fabric Sep 28, 2005 29239249     Aug 1,
2006 D525793 Issued AVINTIV Specialty Materials Inc. United States of America
Nonwoven fabric Sep 28, 2005 29239255     Aug 8, 2006 D526128 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabric Sep 28, 2005
29239257     Aug 8, 2006 D526129 Issued AVINTIV Specialty Materials Inc. United
States of America Nonwoven Fabric Oct 27, 2006 29249954     Nov 27, 2007 D555909
Issued AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric
Oct 27, 2006 29249957     Nov 20, 2007 D555364 Issued AVINTIV Specialty
Materials Inc. United States of America Nonwoven Fabrics Jan 29, 2007 29276547  
  Dec 4, 2007 D556463 Issued AVINTIV Specialty Materials Inc. United States of
America Wave Design Aug 20, 2007 29283636     Feb 12, 2008 D561479 Issued
AVINTIV Specialty Materials Inc. United States of America Wave Design Aug 20,
2007 29283639     Feb 12, 2008 D561480 Issued AVINTIV Specialty Materials Inc.
United States of America Nonwoven fabric (aka: dogbone design) Sep 21, 2007
29295140     Nov 25, 2008 D581170 Issued AVINTIV Specialty Materials Inc. United
States of America Nonwoven Fabric Sep 28, 2007 29295401     Jul 1, 2008 D572018
Issued AVINTIV Specialty Materials Inc. United States of America Marquis Design
Pattern Apr 23, 2008 29317126     Feb 16, 2010 D609922 Issued AVINTIV Specialty
Materials Inc. United States of America Marquis Design Pattern Dec 4, 2009
29351378     Sep 7, 2010 D622965 Issued AVINTIV Specialty Materials Inc. United
States of America Marquis Design Pattern Dec 4, 2009 29351380     Sep 7, 2010
D622966 Issued AVINTIV Specialty Materials Inc. United States of America
Nonwoven Fabric Oct 15, 2012 29434539     Jun 3, 2014 D706042 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabric (aka - Soft
Bond Pattern Designs) Oct 15, 2012 29434541     Sep 3, 2013 D688882 Issued
AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric (aka -
Soft Bond Pattern Designs) Oct 15, 2012 29434542     Jan 7, 2014 D696869 Issued
AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric
(Segmented Wave Design) May 6, 2014 29489993     Nov 22, 2016 D771958 Issued
AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric (Geo
Nubtex Design) May 6, 2014 29490024     Oct 11, 2016 D768393 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabric (Basket Weave
45 Degree Geometry) Dec 17, 2014 29512217     Apr 11, 2017 D783294 Issued
AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric (New
Spinlace Design) Apr 17, 2015 29524160     Jul 25, 2017 D792714 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabric Jun 25, 2015
29531372     Jan 31, 2017 D777451 Issued AVINTIV Specialty Materials Inc. United
States of America Nonwoven Fabric Jul 2, 2015 29532220     Sep 26, 2017 D798066
Issued AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric
(Segmented Wave Design) Aug 3, 2015 29535041     Sep 19, 2017 D797463 Issued
AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric (Vista
Design Pattern) Feb 24, 2016 29555755     Jun 26, 2018 D821103 Issued AVINTIV
Specialty Materials Inc. United States of America Nonwoven Fabric (Whistler Wave
Design) Mar 28, 2016 29559412     May 8, 2018 D817008 Issued AVINTIV Specialty
Materials Inc. United States of America Nonwoven Fabric (Tough Mudder Design)
Mar 28, 2016 29559418     May 29, 2018 D818721 Issued AVINTIV Specialty
Materials Inc. United States of America Nonwoven Fabric (Leaves Design) Apr 29,
2016 29562822     Apr 24, 2018 D815840 Issued AVINTIV Specialty Materials Inc.
United States of America Nonwoven Fabric (Nucleus Image (GPI Wipes)) May 10,
2016 29563983     Apr 24, 2018 D815841 Issued AVINTIV Specialty Materials Inc.
United States of America Nonwoven Fabric Aug 17, 2017 29614245         Pending
AVINTIV Specialty Materials Inc. United States of America Nonwoven Fabric (Tough
Mudder Design) Apr 23, 2018 29644985         Pending AVINTIV Specialty Materials
Inc. United States of America UV Stablized Spunbond Fabrics With Enhanced
Trapezoidal Tear Oct 4, 1999 09411509   6492287 Dec 10, 2002 6492287 Issued BBA
Nonwovens Simpsonville, Inc United States of America UV Stabilized Outdoor Cover
With Barrier Properties Dec 22, 1999 09471043   6524981 Feb 25, 2003 6524981
Issued BBA Nonwovens Simpsonville, Inc United States of America IN-LINE WEB
SEPARATOR 07/29/1998 09/124442     07/25/2000 6092761 Issued BERRY FILM PRODUCTS
COMPANY, INC. United States of America LAMINATE WITH PIN-HOLE FREE AREA
07/29/1998 09/124583     07/21/2001 6265045 Issued BERRY FILM PRODUCTS COMPANY,
INC. United States of America BREATHABLE AND ELASTIC COMPOSITE MATERIALS AND
METHODS 03/22/2002 10/104725     03/09/2010 7674733 Issued BERRY FILM PRODUCTS
COMPANY, INC. United States of America LAMINATED SHEET AND METHOD OF MAKING SAME
07/19/2002 10/200700     11/16/2004 6818083 Issued BERRY FILM PRODUCTS COMPANY,
INC. United States of America MULTILAYER MICROPOROUS FILMS AND METHODS
08/13/2002 10/217880     12/08/2009 7629042 Issued BERRY FILM PRODUCTS COMPANY,
INC. United States of America HIGH SPEED METHOD OF MAKING PLASTIC FILM AND
NONWOVEN LAMINATES 09/30/2002 10/260003     10/04/2005 6951591 Issued BERRY FILM
PRODUCTS COMPANY, INC. United States of America FILM, LAMINATED SHEET AND
METHODS OF MAKING SAME 02/24/2003 10/373256     11/02/2004 6811643 Issued BERRY
FILM PRODUCTS COMPANY, INC. United States of America BREATHABLE MATERIALS
COMPRISING LOW-ELONGATION FABRICS, AND METHODS 07/18/2003 10/622790    
08/10/2010 7772137 Issued BERRY FILM PRODUCTS COMPANY, INC. United States of
America METHOD AND APPARATUS FOR UNIFORMLY STRETCHING THERMOPLASTIC FILM AND
PRODUCTS PRODUCED THEREBY 05/04/2004 10/838920     10/28/2008 7442332 Issued
BERRY FILM PRODUCTS COMPANY, INC. United States of America METHOD FOR CORRECTING
PRINT REPEAT LENGTH VARIABILITY IN PRINTED EXTENSIBLE MATERIALS AND PRODUCT
07/11/2005 11/179040     09/08/2009 7584699 Issued BERRY FILM PRODUCTS COMPANY,
INC. United States of America MICROPOROUS BREATHABLE BUILDING AND CONSTRUCTION
MATERIALS COMPRISING COATED WOVEN AND/OR NONWOVEN FABRICS, AND METHOD 01/26/2007
11/698324     08/30/2011 8007616 Issued BERRY FILM PRODUCTS COMPANY, INC. United
States of America SHEET-LIKE BUILDING AND CONSTRUCTION MATERIALS WITH HIGH WET
SLIP RESISTANCE AND HIGH WATER PENETRATION RESISTANCE, AND METHODS OF MAKING
SAME 01/07/2008 11/970148     01/10/2012 8091310 Issued BERRY FILM PRODUCTS
COMPANY, INC. United States of America METHOD AND APPARATUS FOR UNIFORMLY
STRETCHING THERMOPLASTIC FILM AND PRODUCTS PRODUCED THEREBY 09/18/2008 12/212815
    06/22/2010 7740469 Issued BERRY FILM PRODUCTS COMPANY, INC. United States of
America ELASTOMERIC MATERIALS 01/23/2009 12/358533     05/03/2016 9327477 Issued
BERRY FILM PRODUCTS COMPANY, INC. United States of America MULTILAYER
MICROPOROUS FILMS AND COMPOSITES FOR BARRIER PROTECTIVE MATERIALS, AND METHODS
12/07/2009 12/632249     10/09/2012 8283029 Issued BERRY FILM PRODUCTS COMPANY,
INC. United States of America ELASTOMERIC MATERIALS 04/17/2014 14/255374    
06/06/2017 9669606 Issued BERRY FILM PRODUCTS COMPANY, INC. United States of
America PRINTED WETNESS AND HEALTH INDICATORS ON ABSORBENT ARTICLES AND METHODS
OF MAKING SAME 08/18/2014 14/462536     02/21/2017 9572724 Issued BERRY FILM
PRODUCTS COMPANY, INC. United States of America POLYMERIC MATERIALS PROVIDING
IMPROVED INFRARED EMISSIVITY 10/09/2014 14/510344     10/25/2016 9476146 Issued
BERRY FILM PRODUCTS COMPANY, INC. United States of America BREATHABLE AND
MICROPOROUS THIN THERMOPLASTIC FILM 05/12/2015 14/709728     11/15/2016 9492332
Issued BERRY FILM PRODUCTS COMPANY, INC. United States of America EMBOSSED MATTE
AND GLOSSY PLASTIC FILM AND METHODS OF MAKING SAME 08/25/2015 14/834551
03/03/2016 US-2016-0059512-A1     Pending BERRY FILM PRODUCTS COMPANY, INC.
United States of America ELASTOMERIC FILMS HAVING INCREASED TEAR RESISTANCE
01/07/2016 14/989840 07/14/2016 US-2016-0200080-A1     Pending BERRY FILM
PRODUCTS COMPANY, INC. United States of America BREATHABLE AND MICROPOROUS THIN
THERMOPLASTIC FILM 10/06/2016 15/287119 01/26/2017 US-2017-0020740-A1    
Pending BERRY FILM PRODUCTS COMPANY, INC. United States of America CONTOURED
THERMOPLASTIC FILMS 07/17/2017 15/651228 02/01/2018 US-2018-0028711-A1    
Pending BERRY FILM PRODUCTS COMPANY, INC. United States of America BREATHABLE
AND MICROPOROUS THIN THERMOPLASTIC FILM 09/11/2017 15/700282         Pending
BERRY FILM PRODUCTS COMPANY, INC. United States of America BREATHABLE FILMS
HAVING INCREASED HYDROSTATIC HEAD PRESSURE 11/10/2017 15/809323 05/24/2018
US-2018-0141304-A1     Pending BERRY FILM PRODUCTS COMPANY, INC. United States
of America BREATHABLE AND MICROPOROUS THIN THERMOPLASTIC FILM 01/22/2018
15/876483 05/24/2018 US-2018-0140470-A1     Pending BERRY FILM PRODUCTS COMPANY,
INC. United States of America EXTRUSION LAMINATES HAVING IMPROVED AESTHETICS AND
PROCESSIBILITY 02/21/2018 15/900893 09/06/2018 US-2018-0250908-A1     Pending
BERRY FILM PRODUCTS COMPANY, INC. United States of America ELASTOMERIC FILMS
HAVING LOW TEAR PROPAGATION 02/21/2018 15/901240 09/20/2018 US-2018-0264163-A1  
  Pending BERRY FILM PRODUCTS COMPANY, INC. United States of America FILM CUTTER
ASSEMBLY 12/20/2000 09/741521 02/28/2002 US2002/0023526 04/12/2011 7921756
Issued Berry Global Films, LLC United States of America FILM CUTTER ASSEMBLY
10/03/2001 09/970015 08/29/2002 US2002/0117038 04/05/2011 7918151 Issued Berry
Global Films, LLC United States of America FILM CUTTER ASSEMBLY 03/16/2011
13/048964 09/08/2011 US2011/0214544 03/28/2017 9604382 Issued Berry Global
Films, LLC United States of America CYLINDRICAL SLEEVE 02/07/2014 14/175575
08/13/2015 US2015/0225197 11/01/2016 9481536 Issued Berry Global Films, LLC
United States of America DRAWSTRING BAG 07/01/2014 14/321566 01/15/2015
US2015/0016754 04/05/2016 9302823 Issued Berry Global Films, LLC United States
of America CYLINDRICAL SLEEVE 12/16/2014 14/572273 08/13/2015 US2015/0225204
08/15/2017 9731932 Issued Berry Global Films, LLC United States of America
SYSTEM AND METHOD OF ROLLING MATERIAL IN A CONVEYOR ENVIRONMENT 11/08/2016
15/346191 05/10/2018   03/13/2018 9914593 Issued Berry Global Films, LLC United
States of America FILM CUTTER ASSEMBLY 02/10/2017 15/429891 06/01/2017 US
2017-0151687 A1     Pending Berry Global Films, LLC United States of America
CYLINDRICAL SLEEVE 07/12/2017 15/647340 10/26/2017 US-2017-0305709-A1 10/02/2018
10087037 Issued Berry Global Films, LLC United States of America In-Line
Lamination Method and Apparatus Apr 21, 2017 15493240   20170305128     Allowed
Berry Global, Inc. United States of America Fitment Sep 20, 2017 15710598  
20180079565     Published Berry Global, Inc. United States of America Package
Feb 2, 2018 15887419   20180222639     Published Berry Global, Inc. United
States of America Container Having Varying Wall Thickness Mar 15, 2018 15921948
  20180265243     Published Berry Global, Inc. United States of America Elastic
Non-Woven Lamination Method and Apparatus May 15, 2018 15979726   20180333943  
  Published Berry Global, Inc. United States of America Container May 22, 2018
15986366   20180339840     Published Berry Global, Inc. United States of America
Multilayer Breathable Films and Laminates Including the Same Jun 26, 2018
16018637   US20190001638     Published Berry Global, Inc. United States of
America Absorbent Composite Jul 18, 2018 16038538   20190021913     Published
Berry Global, Inc. United States of America Multi-Pack of Articles With Indicia
Aug 31, 2018 16118772         Pending Berry Global, Inc. United States of
America Cleaning Fabric Oct 5, 2018 16153160         Pending Berry Global, Inc.
United States of America Multi-Component Fibers With Improved Inter-Component
Adhesion Nov 13, 2018 16189978         Pending Berry Global, Inc. United States
of America Selective Flow Member for a Container Nov 20, 2018 16196073        
Pending Berry Global, Inc. United States of America Shelters for Plants Dec 20,
2018 16228434         Pending Berry Global, Inc. United States of America Lofty
Nonwoven Fabrics Feb 5, 2019 16267780         Pending Berry Global, Inc. United
States of America In-Line Lamination Method and Apparatus Feb 15, 2019 16276825
        Pending Berry Global, Inc. United States of America Continuous
Compounding Systems And Methods Of Use Feb 19, 2019 16278825         Pending
Berry Global, Inc. United States of America Nonwoven Fabric Apr 10, 2017
29600050         Pending Berry Global, Inc. United States of America Bonding
Pattern for a Nonwoven Fabric May 22, 2018 29648478         Pending Berry
Global, Inc. United States of America Lofty Nonwoven Fabrics Feb 5, 2018
62626242         Pending Berry Global, Inc. United States of America Lid and
Scoop for a Container Mar 2, 2018 62637521         Pending Berry Global, Inc.
United States of America E-Beam Irradiation of Shrink Films Mar 5, 2018 62638335
        Pending Berry Global, Inc. United States of America Container (Get
Fresh) Mar 7, 2018 62639549         Pending Berry Global, Inc. United States of
America Container (Ready to Roll and Grind Away) Mar 7, 2018 62639595        
Pending Berry Global, Inc. United States of America Container (Take Your Pick,
Carry Away, At Ease, Feel No Pain) Mar 7, 2018 62639647         Pending Berry
Global, Inc. United States of America Closure Apr 9, 2018 62654590        
Pending Berry Global, Inc. United States of America Fitment or Adapter for a
Fluid Container Apr 11, 2018 62656106         Pending Berry Global, Inc. United
States of America Biaxially Stretchable Laminates Jun 29, 2018 62691738        
Pending Berry Global, Inc. United States of America Magnetic Adhesive For Use On
Skin Jun 29, 2018 62692036         Pending Berry Global, Inc. United States of
America Apparatus For The Application Of Heat Shrinkable Products Aug 1, 2018
62713334         Pending Berry Global, Inc. United States of America
Self-Crimped Multi-Component Fibers and Methods of Making the Same Sep 28, 2018
62738353         Pending Berry Global, Inc. United States of America Container
Coupling Oct 12, 2018 62745032         Pending Berry Global, Inc. United States
of America Machine-Direction Oriented Print Web Oct 12, 2018 62745089        
Pending Berry Global, Inc. United States of America Elastomeric Films Having Low
Tear Propagation Nov 8, 2018 62757347         Pending Berry Global, Inc. United
States of America Microfiber-Containing Nonwoven Fabrics Dec 6, 2018 62776257  
      Pending Berry Global, Inc. United States of America Machine-Direction
Oriented Polymeric Film, And Method of Making the Machine Direction-Oriented
Polymeric Film Jan 28, 2019 62797595         Pending Berry Global, Inc. United
States of America PRESTRETCHED APERTURED ELASTIC FILM WITH RESISTANCE TO WEB
BREAKS 11/08/2017 15/806402 05/10/2018 US-2018-0126618-A1     Pending BERRY
GLOBAL, INC. United States of America PRESTRETCHED ELASTIC FILM IN PERSONAL
HYGIENE PRODUCTS 11/08/2017 15/806403 05/10/2018 US-2018-0126619-A1     Pending
BERRY GLOBAL, INC. United States of America CONTAINER HAVING VARYING WALL
THICKNESS 03/15/2018 15/921948 09/20/2018 US-2018-0265243-A1     Pending BERRY
GLOBAL, INC. United States of America CLOSURE 05/04/2018 15/971511 11/08/2018
US-2018-0319555-A1     Pending BERRY GLOBAL, INC. United States of America
ELASTIC NON-WOVEN LAMINATION METHOD AND APPARATUS 05/15/2018 15/979726
11/22/2018 US-2018-0333943-A1     Pending BERRY GLOBAL, INC. United States of
America HEAT-SHRINKABLE TUBE COVERING 08/03/2018 16/053919 02/07/2019
US-2019-0040991-A1     Pending BERRY GLOBAL, INC. United States of America
METHOD AND APPARATUS FOR THERMOFORMING AN ARTICLE 08/07/2018 16/057122
02/07/2019 US-2019-0039328-A1     Pending BERRY GLOBAL, INC. United States of
America INSULATED MULTI-LAYER SHEET AND METHOD OF MAKING THE SAME 08/08/2018
16/058126 02/14/2019 US-2019-0047265-A1     Pending BERRY GLOBAL, INC. United
States of America INSULATED CONTAINER AND METHOD OF MAKING THE SAME 08/08/2018
16/058131 02/14/2019 US-2019-0045954-A1     Pending BERRY GLOBAL, INC. United
States of America BLOCKED SHRINK BUNDLING FILM 08/17/2018 16/104269 02/21/2019
US-2019-0054675-A1     Pending BERRY GLOBAL, INC. United States of America
CONTINUOUS COMPOUNDING SYSTEMS AND METHODS OF USE 02/19/2019 16/278825        
Pending Berry Global, Inc. United States of America DRINK CUP LID 08/10/2018
29/659611         Pending BERRY GLOBAL, INC. United States of America INSULATED
CONTAINER AND METHOD OF MAKING THE SAME 08/08/2017 62/542324         Pending
BERRY GLOBAL, INC. United States of America BLOCKED SHRINK BUNDLING FILM
08/17/2017 62/546747         Pending BERRY GLOBAL, INC. United States of America
CONTINUOUS COMPOUNDING SYSTEMS AND METHODS OF USE 02/20/2018 62/632701        
Pending Berry Global, Inc. United States of America SHRINK FILMS AND METHODS FOR
MAKING THE SAME 03/05/2018 62/638335         Pending BERRY GLOBAL, INC. United
States of America CLOSURE 04/09/2018 62/654590         Pending BERRY GLOBAL,
INC. United States of America MACHINE DIRECTION-ORIENTED POLYMERIC FILM, AND
METHOD OF MAKING THE MACHINE DIRECTION-ORIENTED POLYMERIC FILM 10/12/2018
62/745089         Pending BERRY GLOBAL, INC. United States of America MACHINE
DIRECTION-ORIENTED POLYMERIC FILM, AND METHOD OF MAKING THE MACHINE
DIRECTION-ORIENTED POLYMERIC FILM 01/28/2019 62/797595         Pending BERRY
GLOBAL, INC. United States of America PROCESS OF FORMING POLYMERIC MATERIAL
02/06/2019 62/802014         Pending BERRY GLOBAL, INC. United States of America
CONTAINER-FILLING SYSTEM 02/12/2019 62/804277         Pending Berry Global, Inc.
United States of America MACHINE DIRECTION-ORIENTED POLYMERIC  FILM, AND METHOD
OF MAKING THE MACHINE DIRECTION-ORIENTED POLYMERIC FILM 02/12/2019 62/804281    
    Pending Berry Global, Inc. United States of America CORROSION PROTECTION
SYSTEM FOR TRANSPORT PIPE Jan 14, 2005 11035521     Apr 22, 2008 7361384 Issued
Berry Plastics Corporation United States of America HEAT-SHRINKABLE TUBE
COVERING Jan 2, 2013 13732950   2013/0168958 Jun 2, 2015 9046200 Issued Berry
Plastics Corporation United States of America PEELABLE FILM FOR PACKAGING May
10, 2013 13892147   2013/0299373     Published Berry Plastics Corporation United
States of America MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE
MICROPOROUS BREATHABLE FILM Jul 8, 2016 15206072   2017/0008211     Published
Berry Plastics Corporation United States of America Dropper Aug 19, 2016
15241189   2017/0057709 Feb 19, 2019 10207844 Issued Berry Plastics Corporation
United States of America Polymeric Films and Methods for Making Polymeric Films
Nov 2, 2016 15341103   2017/0129228A1     Published Berry Plastics Corporation
United States of America GAS-PERMEABLE BARRIER FILM AND METHOD OF MAKING THE
GAS-PERMEABLE BARRIER FILM Feb 13, 2017 15431073   2017/0232652     Published
Berry Plastics Corporation United States of America PATTERNED MICROPOROUS
BREATHABLE FILM AND METHOD OF MAKING THE PATTERNED MICROPOROUS BREATHABLE FILM
Feb 27, 2017 15442867   2017/0246786     Published Berry Plastics Corporation
United States of America CLOSURE PATCH May 31, 2017 15610317   20170343149    
Published Berry Plastics Corporation United States of America Multi-Layer Film
(Next Generation Packaging Film) Jul 7, 2017 15643982   US20180009205    
Published Berry Plastics Corporation United States of America Container Aug 28,
2017 15688651   20180057226     Pending Berry Plastics Corporation United States
of America PRESTRETCHED APERTURED ELASTIC FILM WITH RESISTANCE TO WEB BREAKS Nov
8, 2017 15806402   20180126618     Published Berry Plastics Corporation United
States of America PRESTRETCHED ELASTIC FILM IN PERSONAL HYGIENE PRODUCTS Nov 8,
2017 15806403   20180126619     Published Berry Plastics Corporation United
States of America HEAT-SHRINKABLE TUBE COVERING Aug 3, 2018 16053919        
Pending Berry Plastics Corporation United States of America PEELABLE FILM FOR
PACKAGING Jan 9, 2019 16243189         Pending Berry Plastics Corporation United
States of America LINERLESS CLOSURE FOR CARBONATED BEVERAGE CONTAINER 06/15/1989
07/623911     06/13/1995 5423444 Issued BERRY PLASTICS CORPORATION United States
of America TAMPER-PROOF AND TAMPER-EVIDENT CONTAINER CLOSURE SYSTEM 09/27/1991
07/767115     05/03/1994 5307948 Issued BERRY PLASTICS CORPORATION United States
of America WARP SENSING APPARATUS 10/22/1991 07/780482     08/03/1993 5231767
Issued BERRY PLASTICS CORPORATION United States of America RECOVERABLE FABRIC
SLEEVE 03/25/1992 07/842404     11/22/1994 5366771 Issued BERRY PLASTICS
CORPORATION United States of America CONTAINER EJECTION SYSTEM 07/06/1992
07/908034     05/03/1994 5308237 Issued BERRY PLASTICS CORPORATION United States
of America CLOSING AND CLAMPING SYSTEM AND METHOD OF USE 09/16/1992 07/945773  
  11/16/1993 5261810 Issued BERRY PLASTICS CORPORATION United States of America
STACKABLE MUG 11/02/1992 07/970043     06/15/1993 5219419 ISSUED BERRY PLASTICS
CORPORATION United States of America STURDY AEROSOL CAN LID     11/30/1992
07/983808     08/16/1994 5337912 Issued BERRY PLASTICS CORPORATION United States
of America MULTI-LAYER STRETCH WRAP FILM INHERENTLY EXHIBITING A SIGNIFICANT
CLING PROPERTY 12/03/1992 07/985042     12/28/1993 5273809 Issued BERRY PLASTICS
CORPORATION United States of America LOW REVERSE TORQUE CLOSURE ASSEMBLY
12/15/1992 07/991053     01/25/1994 5280842 Issued BERRY PLASTICS CORPORATION
United States of America MULTI-LAYER COEXTRUDED POLYOLEFIN STRETCH WRAP FILMS
12/17/1992 07/992334     11/16/1993 5261536 Issued BERRY PLASTICS CORPORATION
United States of America MULTILAYER COEXTRUDED LINEAR LOW DENSITY POLYETHYLENE
STRETCH WRAP FILMS 12/28/1992 07/997411     08/02/1994 5334428 Issued BERRY
PLASTICS CORPORATION United States of America APPARATUS FOR COATING EXTERIOR
WELD JOINTS OF A PIPE 01/04/1993 08/000351     10/04/1994 5352292 Issued BERRY
PLASTICS CORPORATION United States of America POLYMER CONCRETE COATING FOR PIPE,
TUBULAR SHAPES, OTHER METAL MEMBERS AND METAL STRUCTURES 03/29/1993 08/039521  
  11/07/1995 5464886 Issued BERRY PLASTICS CORPORATION United States of America
METHOD OF FORMING BRIDGES IN TAMPER INDICATING CLOSURES 04/19/1993 08/048638    
02/06/1996 5488888 Issued BERRY PLASTICS CORPORATION United States of America
CLOSURE WITH CONCEALED HINGE 05/10/1993 08/060093     03/28/1995 5400912 Issued
BERRY PLASTICS CORPORATION United States of America METHOD AND APPARATUS FOR
PROCESSING OF RAW PLASTICS FOR REUSE 06/09/1993 08/073551     04/18/1995 5407624
Issued BERRY PLASTICS CORPORATION United States of America VENTING CLOSURE CAP
06/10/1993 08/074917     07/12/1994 5328063 Issued BERRY PLASTICS CORPORATION
United States of America DRIVE MODULE FOR MACHINE 06/15/1993 08/077338    
06/14/1994 5321341 Issued BERRY PLASTICS CORPORATION United States of America
RECYCLING STRETCH WRAP FILM 07/06/1993 08/086294     07/11/1995 5432231 Issued
BERRY PLASTICS CORPORATION United States of America PLASTIC PELLET DELIVERY
SYSTEM AND METHOD OF USE 07/22/1993 08/095463     02/07/1995 5386971 Issued
BERRY PLASTICS CORPORATION United States of America MULTI-LAYER COEXTRUDED
POLYOLEFIN STRETCH WRAPPED PLURALITY OF GOODS 09/14/1993 08/120503    
07/11/1995 5431284 Issued BERRY PLASTICS CORPORATION United States of America
METHOD AND APPARATUS FOR COMPRESSION MOLDING CLOSURE LINERS 10/14/1993 08/135828
    09/19/1995 5451360 Issued BERRY PLASTICS CORPORATION United States of
America METHOD AND APPARATUS FOR COMPRESSION MOLDING PLASTIC ARTICLES 10/14/1993
08/135829     09/10/1996 5554327 Issued BERRY PLASTICS CORPORATION United States
of America METHOD AND APPARATUS FOR ACCURATELY POSITIONING A KNIFE BLADE FOR
SCORING PLASTIC TAMPER INDICATING CLOSURES 10/14/1993 08/135830     06/04/1996
5522293 Issued BERRY PLASTICS CORPORATION United States of America FINGER
BANDAGE PACKAGE AND DISPENSER 12/06/1993 08/162244     08/02/1994 5333753 Issued
BERRY PLASTICS CORPORATION United States of America LINERLESS CLOSURE FOR
CARBONATED BEVERAGE CONTAINER 04/21/1994 08/181668     06/17/1997 5638972 Issued
BERRY PLASTICS CORPORATION United States of America CORROSION PROTECTION SYSTEM
01/20/1994 08/193171     04/30/1996 5512153 Issued BERRY PLASTICS CORPORATION
United States of America CONTAINER TIPPING APPARATUS 02/18/1994 08/198507    
07/25/1995 5435431 ISSUED BERRY PLASTICS CORPORATION United States of America
PLASTIC BAIL HANDLE 02/18/1994 08/199429     10/17/1995 5457850 ISSUED BERRY
PLASTICS CORPORATION United States of America FLEXIBLE CONTAINER HAVING
DISPENSING HEAD WITH EXPOSED SHOULDER 03/24/1994 08/216949     12/17/1996
5584418 Issued BERRY PLASTICS CORPORATION United States of America BOTTLE WITH
TWO-STAGE OPENING 03/31/1994 08/221242     12/05/1995 5472120 Issued BERRY
PLASTICS CORPORATION United States of America MULTI-POSITION SELF-GUIDING
CLOSURE FOR A CONTAINER 03/31/1994 08/221243     07/04/1995 5429282 Issued BERRY
PLASTICS CORPORATION United States of America DISPENSING CLOSURE 04/08/1994
08/225255     01/03/1995 5377873 Issued BERRY PLASTICS CORPORATION United States
of America TAMPER INDICATING CLOSURE 05/27/1994 08/250652     12/20/1994 5373954
Issued BERRY PLASTICS CORPORATION United States of America ADHESIVE COMPOSITION,
METHOD FOR MAKING SAME AND TAPES INCLUDING SAME 05/31/1994 08/250875    
04/11/1995 5405703 Issued BERRY PLASTICS CORPORATION United States of America
VERTICAL PACKAGING OF WEBBING ROLLS 06/29/1994 08/267990     03/14/1995 5396990
Issued BERRY PLASTICS CORPORATION United States of America HEAT-RECOVERABLE
ARTICLE 10/25/1994 08/290972     08/26/1997 5660660 Issued BERRY PLASTICS
CORPORATION United States of America APPARATUS FOR CUTTING AND DELIVERING
PLASTIC GOBS 10/07/1994 08/320083     02/18/1997 5603964 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE WITH SNAP-TYPE HINGE CAP 10/13/1994
08/322636     02/06/1996 5489035 Issued BERRY PLASTICS CORPORATION United States
of America PLASTIC PELLET DELIVERY SYSTEM 10/31/1994 08/332214     10/10/1995
5456587 Issued BERRY PLASTICS CORPORATION United States of America METHOD AND
APPARATUS FOR REVERSE GATED COMPRESSION MOLDING OF THERMOPLASTIC MATERIAL
12/07/1994 08/351504     01/02/1996 5480606 Issued BERRY PLASTICS CORPORATION
United States of America PROCESS FOR PREPARING EMBOSSED METAL FOIL LAMINATE
12/12/1994 08/353916     10/10/2000 6129800 Issued BERRY PLASTICS CORPORATION
United States of America APPARATUS FOR FORMING BRIDGES IN TAMPER INDICATING
CLOSURES 12/30/1994 08/367511     10/15/1996 5564319 Issued BERRY PLASTICS
CORPORATION United States of America REVERSE HELIX TAMPER-EVIDENT CONTAINER
01/20/1995 08/376198     08/26/1997 5660288 Issued BERRY PLASTICS CORPORATION
United States of America METHOD OF FORMING A TAMPER INDICATING CLOSURE
02/17/1995 08/390686     11/19/1996 5575967 Issued BERRY PLASTICS CORPORATION
United States of America PACKAGE HAVING CLOSURE ASSEMBLY WITH CONCEALED HINGE
03/28/1995 08/412184     07/14/1998 5779110 Issued BERRY PLASTICS CORPORATION
United States of America CLOSURE FOR PRESSURIZED CONTAINER 04/10/1995 08/419043
    04/02/1996 5503282 Issued BERRY PLASTICS CORPORATION United States of
America SECOND SEAL FOR CLOSURE LINERS 04/17/1995 08/422460     01/27/1998
5712042 Issued BERRY PLASTICS CORPORATION United States of America CLOSURE FOR A
RESEALABLE CONTAINER 04/24/1995 08/427567     04/30/1996 5511679 Issued BERRY
PLASTICS CORPORATION United States of America POLYMER CONCRETE COATING FOR PIPE,
TUBULAR SHAPES, OTHER METAL MEMBERS AND METAL STRUCTURES 06/07/1995 08/467211  
  11/12/1996 5573855 Issued BERRY PLASTICS CORPORATION United States of America
POLYMER CONCRETE COATING FOR PIPE, TUBULAR SHAPES, OTHER METAL MEMBERS AND METAL
STRUCTURES 06/06/1995 08/467617     04/15/1997 5621025 Issued BERRY PLASTICS
CORPORATION United States of America POLYMER CONCRETE COATING FOR PIPE, TUBULAR
SHAPES, OTHER METAL MEMBERS AND METAL STRUCTURES 06/06/1995 08/468966    
12/03/1996 5580659 Issued BERRY PLASTICS CORPORATION United States of America
POLYMER CONCRETE COATING FOR PIPE, TUBULAR SHAPES, OTHER METAL MEMBERS AND METAL
STRUCTURES 06/06/1995 08/470266     10/22/1996 5567528 Issued BERRY PLASTICS
CORPORATION United States of America POLYMER CONCRETE COATING FOR PIPE, TUBULAR
SHAPES, OTHER METAL MEMBERS AND METAL STRUCTURES 06/06/1995 08/470736    
12/03/1996 5580611 Issued BERRY PLASTICS CORPORATION United States of America
METHOD AND APPARATUS FOR COMPRESSION MOLDING PLASTIC ARTICLES 06/07/1995
08/473479     09/23/1997 5670100 Issued BERRY PLASTICS CORPORATION United States
of America METHOD FOR MAKING A TAMPER INDICATING PACKAGE 06/07/1995 08/486094  
  11/25/1997 5690882 Issued BERRY PLASTICS CORPORATION United States of America
METHOD AND APPARATUS FOR COMPRESSION MOLDING CLOSURE LINERS 08/18/1995 08/516710
    08/19/1997 5658518 Issued BERRY PLASTICS CORPORATION United States of
America CHILD RESISTANT TWIST OFF CLOSURE AND CONTAINER 09/29/1995 08/536113    
09/03/1996 5551582 Issued BERRY PLASTICS CORPORATION United States of America
FLIP STYLE CLOSURE 10/25/1995 08/548049     02/17/1998 5718371 Issued BERRY
PLASTICS CORPORATION United States of America CHILD-RESISTANT ONE-PIECE
CONTAINER AND ONE-PIECE CLOSURE ASSEMBLY 10/31/1995 08/551186     09/30/1997
5671853 Issued BERRY PLASTICS CORPORATION United States of America BEVERAGE
CONTAINER CONSTRUCTED TO ACCOMMODATE CUP HOLDERS OF DIFFERENT SIZES 11/08/1995
08/554668     08/19/1997 5657897 ISSUED BERRY PLASTICS CORPORATION United States
of America CONTAINER/DISPENSER FOR ROLLED PLASTIC BAGS 01/02/1996 08/582108    
07/01/1997 5642810 Issued BERRY PLASTICS CORPORATION United States of America
PRESS-ON SCREW-OFF SELF-TAPPING CLOSURE/CONTAINER PACKAGE 01/11/1996 08/583780  
  12/02/1997 5692628 Issued BERRY PLASTICS CORPORATION United States of America
THUMB TAB CHILD RESISTANT CLOSURE 02/02/1996 08/590027     01/13/1998 5706962
Issued BERRY PLASTICS CORPORATION United States of America TABLET DISPENSER WITH
CHILD-RESISTANT LOCKING FEATURE 02/05/1996 08/596934     08/19/1997 5657901
Issued BERRY PLASTICS CORPORATION United States of America DUAL CONTACT PLUG
SEAL FOR THREADED CLOSURE 02/09/1996 08/599064     05/20/1997 5630522 Issued
BERRY PLASTICS CORPORATION United States of America COMPOSITE CONSTRUCTION
MATERIAL 02/14/1996 08/599947     12/23/1997 5700570 Issued BERRY PLASTICS
CORPORATION United States of America LINERLESS CLOSURE FOR CONTAINER 08/19/1994
08/602754     07/21/1998 5782369 Issued BERRY PLASTICS CORPORATION United States
of America STRETCH WRAP FILMS 03/12/1996 08/614297     12/07/1999 5998017 Issued
BERRY PLASTICS CORPORATION United States of America STRETCH WRAP FILMS
03/12/1996 08/614299     05/12/1998 5749202 Issued BERRY PLASTICS CORPORATION
United States of America STRETCH WRAP FILMS 03/12/1996 08/614310     11/02/1999
5976682 Issued BERRY PLASTICS CORPORATION United States of America STRETCH WRAP
FILMS 03/12/1996 08/614380     09/29/1998 5814399 Issued BERRY PLASTICS
CORPORATION United States of America STRETCH WRAP FILMS 03/12/1996 08/614392    
05/19/1998 5752362 Issued BERRY PLASTICS CORPORATION United States of America
PERFORATED LAMINATE AND PROCESS FOR PREPARING SAME 03/28/1996 08/623230    
10/14/1997 5677032 Issued BERRY PLASTICS CORPORATION United States of America
TAMPER-RESISTANT CAP FOR A CONTAINER     03/29/1996 08/625758     08/04/1998
5788107 ISSUED BERRY PLASTICS CORPORATION United States of America TAMPER
INDICATING THREADED CLOSURE-CONTAINER PACKAGE 04/19/1996 08/635371    
04/14/1998 5738231 Issued BERRY PLASTICS CORPORATION United States of America
STRETCH WRAP FILM INHERENTLY EXHIBITING A SIGNIFICANT CLING PROPERTY 04/16/1996
08/639044     04/08/1997 5617707 Issued BERRY PLASTICS CORPORATION United States
of America SELF-SEALING DISPENSING CLOSURE 06/06/1996 08/659378     12/02/1997
5692651 Issued BERRY PLASTICS CORPORATION United States of America
TAMPER-EVIDENT CLOSURE WITH CAPTIVE BAND 05/15/1996 08/665063     10/14/1997
5676269 Issued BERRY PLASTICS CORPORATION United States of America
CHILD-RESISTANT CLOSURE 07/30/1996 08/689087     06/16/1998 5765705 Issued BERRY
PLASTICS CORPORATION United States of America LINED PLASTIC CLOSURE 08/12/1996
08/695519     07/20/1999 5925430 Issued BERRY PLASTICS CORPORATION United States
of America METHOD AND APPARATUS FOR COMPRESSION MOLDING PLASTIC ARTICLES
09/05/1996 08/708519     06/23/1998 5770130 Issued BERRY PLASTICS CORPORATION
United States of America THREAD ON-NON-REMOVABLE CAP FOR A THREADED NECK
CONTAINER 09/18/1996 08/710664     11/25/1997 5690241 Issued BERRY PLASTICS
CORPORATION United States of America BLOW MOLD WITH REPLACEABLE INSERTS
09/17/1996 08/715005     04/07/1998 5736168 Issued BERRY PLASTICS CORPORATION
United States of America TAMPER INDICATING CLOSURE SYSTEM 09/20/1996 08/717303  
  03/03/1998 5722547 Issued BERRY PLASTICS CORPORATION United States of America
TAMPER-EVIDENT OVERCAP 10/07/1996 08/726511     11/03/1998 5829611 Issued BERRY
PLASTICS CORPORATION United States of America CORROSION PROTECTION SYSTEM
01/29/1997 08/727481     09/07/1999 5948218 Issued BERRY PLASTICS CORPORATION
United States of America CLOSURE FOR A PRESSURIZED CONTAINER 10/29/1996
08/739302     07/28/1998 5785196 Issued BERRY PLASTICS CORPORATION United States
of America CHILD-RESISTANT MEASURING CUP CLOSURE AND DISPENSING CONTAINER
11/01/1996 08/742803     08/18/1998 5794803 Issued BERRY PLASTICS CORPORATION
United States of America DISPENSING CLOSURE AND METHOD OF MAKING 11/12/1996
08/746521     07/27/1999 5927567 Issued BERRY PLASTICS CORPORATION United States
of America TUFTED CARPET AND PROCESS FOR PREPARING SAME 11/26/1996 08/756983    
09/01/1998 5800898 Issued BERRY PLASTICS CORPORATION United States of America
METHOD AND APPARATUS FOR CUTTING AND DELIVERING PLASTIC GOBS 12/24/1996
08/773047     09/22/1998 5811044 Issued BERRY PLASTICS CORPORATION United States
of America COMPOSITE INSULATING DRAINAGE WALL SYSTEM 01/21/1997 08/786666    
10/27/1998 5826388 Issued BERRY PLASTICS CORPORATION United States of America
METHOD AND APPARATUS FOR PROVIDING OVERLOAD PROTECTION IN COMPRESSION MOLDING
MACHINES 02/27/1997 08/807183     08/03/1999 5932155 Issued BERRY PLASTICS
CORPORATION United States of America SAFETY CAP AND CONTAINER 03/12/1997
08/815538     08/17/1999 5938055 Issued BERRY PLASTICS CORPORATION United States
of America CLOSURE WITH INTEGRAL SELF-SEALING SILICONE VALVE AND METHOD FOR
MAKING SAME 03/28/1997 08/827299     04/18/2000 6050435 Issued BERRY PLASTICS
CORPORATION United States of America METHOD FOR MANUFACTURING A TAMPER-EVIDENT
CLOSURE 04/01/1997 08/829965     12/08/1998 5846471 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE WITH SNAP-TYPE HINGE CAP 04/21/1997
08/845069     06/22/1999 5913435 Issued BERRY PLASTICS CORPORATION United States
of America METHOD OF REMOVING BLEMISHES IN COMPRESSION MOLDED ARTICLES
04/21/1997 08/845114     09/28/1999 5958587 Issued BERRY PLASTICS CORPORATION
United States of America PLASTIC CLOSURE WITH COMPRESSION MOLDED LINER
05/06/1997 08/851551     07/20/1999 5924586 Issued BERRY PLASTICS CORPORATION
United States of America PLASTIC CLOSURE WITH LINER HAIVNG A PERIPHERY SPACED
FROM THE SKIRT OF THE CLOSURE AND A SEALING SURFACE ANGLED AXIALLY WITH RESPECT
TO THE BASE WALL OF THE CLOSURE 05/06/1997 08/851821     09/07/1999 5947311
Issued BERRY PLASTICS CORPORATION United States of America STRETCH WRAP FILMS
05/21/1997 08/861151     06/01/1999 5907942 Issued BERRY PLASTICS CORPORATION
United States of America METHOD AND APPARATUS FOR DELIVERING LABELS AND THE LIKE
TO A COMPRESSION MOLDING MACHINE FOR MOLDING PLASTIC CONTAINERS 06/02/1997
08/867090     03/23/1999 5885408 Issued BERRY PLASTICS CORPORATION United States
of America STRETCH WRAP FILMS 06/11/1997 08/872806     06/01/1999 5907943 Issued
BERRY PLASTICS CORPORATION United States of America INTEGRALLY MOLDED
MEASURE/DISPENSER 06/11/1997 08/872878     02/23/1999 5873493 Issued BERRY
PLASTICS CORPORATION United States of America STRETCH WRAP FILMS 06/11/1997
08/873004     07/13/1999 5922441 Issued BERRY PLASTICS CORPORATION United States
of America CHILD-RESISTANT ONE-PIECE CONTAINER AND ONE-PIECE CLOSURE ASSEMBLY
06/11/1997 08/873152     07/27/1999 5927526 Issued BERRY PLASTICS CORPORATION
United States of America CHILD-RESISTANT CLOSURE AND CONTAINER APPARATUS
06/24/1997 08/880454     08/24/1999 5941402 Issued BERRY PLASTICS CORPORATION
United States of America MULTILAYERED METALLOCENE STRETCH WRAP FILMS 07/02/1997
08/886953     05/11/1999 5902684 Issued BERRY PLASTICS CORPORATION United States
of America HEAT RECOVERABLE ARTICLE 08/26/1997 08/918825     01/18/2000 6015600
Issued BERRY PLASTICS CORPORATION United States of America LIGHTWEIGHT PEEL-TOP
CAN LID 09/11/1997 08/927714     11/24/1998 5839603 Issued BERRY PLASTICS
CORPORATION United States of America SAFETY CLOSURE AND CONTAINER HAVING BIASING
MEANS 09/19/1997 08/934360     09/14/1999 5950851 Issued BERRY PLASTICS
CORPORATION United States of America METHOD AND APPARATUS FOR COMPRESSION
MOLDING PLASTIC ARTICLES 09/22/1997 08/935217     06/13/2000 6074583 Issued
BERRY PLASTICS CORPORATION United States of America APPARATUS FOR SCORING
PLASTIC TAMPER INDICATING CLOSURES 09/29/1997 08/939857     06/29/1999 5916342
Issued BERRY PLASTICS CORPORATION United States of America METHOD OF INJECTION
MOLDING A CONTAINER 10/14/1997 08/950153     11/10/1998 5833912 Issued BERRY
PLASTICS CORPORATION United States of America SNAP-BAND TAMPER EVIDENT CLOSURE
10/16/1997 08/951379     09/29/1998 5813553 Issued BERRY PLASTICS CORPORATION
United States of America METHOD AND APPARATUS FOR ASSEMBLING A SEALING LINER TO
A PLASTIC CLOSURE 10/31/1997 08/962173     12/07/1999 5997684 Issued BERRY
PLASTICS CORPORATION United States of America ROLL WRAP FILM 11/12/1997
08/968999     07/04/2000 6083611 Issued BERRY PLASTICS CORPORATION United States
of America RECLOSABLE RECTANGULAR CONTAINER ASSEMBLY WITH TAMPER INDICATOR
11/19/1997 08/974241     11/09/1999 5979690 ISSUED BERRY PLASTICS CORPORATION
United States of America TAMPER INDICATING CLOSURE SYSTEM 11/21/1997 08/976535  
  04/06/1999 5890609 Issued BERRY PLASTICS CORPORATION United States of America
METHOD AND APPARATUS FOR COMPRESSION MOLDING PLASTIC ARTICLES 11/26/1997
08/979378     11/23/1999 5989007 Issued BERRY PLASTICS CORPORATION United States
of America PLASTIC CLOSURE WITH COMPRESSION MOLDED BARRIER LINER 12/24/1997
08/997871     06/04/2002 6399170 Issued BERRY PLASTICS CORPORATION United States
of America TAMPER INDICATING BRIDGED FITMENT 01/07/1998 09/004018     12/14/1999
6000566 Issued BERRY PLASTICS CORPORATION United States of America DISPENSING
BEVERAGE CLOSURE 01/09/1998 09/005063     10/05/1999 5961010 Issued BERRY
PLASTICS CORPORATION United States of America METHOD OF APPLYING PROTECTIVE
COVERING TO A SUBSTRATE 01/28/1998 09/014720     05/01/2001 6224710 Issued BERRY
PLASTICS CORPORATION United States of America TAMPER-EVIDENT CLOSURE 02/20/1998
09/027126     02/15/2000 6024256 Issued BERRY PLASTICS CORPORATION United States
of America VERTICAL PACKAGING OF WEBBING ROLLS 03/18/1998 09/040495    
04/11/2000 6047523 Issued BERRY PLASTICS CORPORATION United States of America
METHOD FOR INJECTION MOLDING PLASTIC CLOSURES 03/17/1998 09/042699    
08/08/2000 6099785 Issued BERRY PLASTICS CORPORATION United States of America
TAMPER-EVIDENT SNAP ON CAP WITH TEAR LEVER 04/13/1998 09/059089     12/01/1998
5842592 Issued BERRY PLASTICS CORPORATION United States of America
CHILD-RESISTANT CLOSURE AND CONTAINER WITH TAMPER INDICATION 05/14/1998
09/078643     04/25/2000 6053343 Issued BERRY PLASTICS CORPORATION United States
of America CLOSURE WITH TAMPER-EVIDENT BAND 05/18/1998 09/080672     10/26/1999
5971182 Issued BERRY PLASTICS CORPORATION United States of America HINGED
DISPENSING CLOSURE 05/20/1998 09/081811     12/07/1999 5996859 Issued BERRY
PLASTICS CORPORATION United States of America COMPOSITE SHEATHING MATERIAL
HAVING HIGH WATER VAPOR PERMEABILITY 06/19/1998 09/100688     01/09/2001 6171680
Issued BERRY PLASTICS CORPORATION United States of America TAMPER-RESISTANT CAP
FOR A CONTAINER     06/24/1998 09/103599     09/05/2000 6112933 ISSUED BERRY
PLASTICS CORPORATION United States of America TAMPER-INDICATING CLOSURE AND
METHOD OF MANUFACTURE 07/02/1998 09/110020     04/25/2000 6053344 Issued BERRY
PLASTICS CORPORATION United States of America TAMPER INDICATING CLOSURE WITH
FOLDABLE TAB 08/07/1998 09/131371     04/16/2002 6371317 Issued BERRY PLASTICS
CORPORATION United States of America METHOD OF MAKING A DISPENSING CLOSURE
09/14/1998 09/152925     01/06/2004 6673295 Issued BERRY PLASTICS CORPORATION
United States of America COATED SUBSTRATE HAVING HIGH MVTR 10/20/1998 09/175820
    10/17/2000 6133168 Issued BERRY PLASTICS CORPORATION United States of
America APPARATUS FOR MANUFACTURING A TAMPERED-EVIDENT CLOSURE HAVING A
PLURALITY OF TABS MOLDED TO EXTEND RADIALLY UPWARD AND INWARD 12/02/1998
09/203993     02/01/2000 6019592 Issued BERRY PLASTICS CORPORATION United States
of America TAMPER-INDICATING CLOSURE AND METHOD OF MANUFACTURE 12/07/1998
09/206214     09/19/2000 6119883 Issued BERRY PLASTICS CORPORATION United States
of America HINGED CLOSURE FOR A DUAL CHAMBER DISPENSING PACKAGE 01/19/1999
09/233613     09/21/1999 5954231 Issued BERRY PLASTICS CORPORATION United States
of America RECLOSABLE FITMENT WITH PULL OFF LINER FILM 02/23/1999 09/256434    
10/17/2000 6131804 Issued BERRY PLASTICS CORPORATION United States of America
TAMPER EVIDENT CLOSURE 11/23/2000 09/268324     12/04/2001 6325225 Issued BERRY
PLASTICS CORPORATION United States of America CHILD RESISTANT CLOSURE AND
CONTAINER 03/30/1999 09/280809     08/01/2000 6095354 Issued BERRY PLASTICS
CORPORATION United States of America TAMPER-INDICATING CLOSURE WITH LUGS ON A
STOP FLANGE FOR SPACING THE FLANGE FROM THE FINISH OF A CONTAINER 04/28/1999
09/301065     05/07/2002 6382443 Issued BERRY PLASTICS CORPORATION United States
of America TAMPER-INDICATING CLOSURE AND METHOD OF MANUFACTURE 05/17/1999
09/312096     11/28/2000 6152316 Issued BERRY PLASTICS CORPORATION United States
of America METHOD OF FORMING A PLASTIC CLOSURE WITH LINER HAVING A PERIPHERY
SPACED FROM THE SKIRT OF THE CLOSURE AND A SEALING SURFACE ANGLED AXIALLY WITH
RESPECT TO THE BASE WALL OF THE CLOSURE 06/23/1999 09/338068     08/15/2000
6103170 Issued BERRY PLASTICS CORPORATION United States of America DISPENSER
APPARATUS 07/16/1999 09/354618     12/19/2000 6161736 Issued BERRY PLASTICS
CORPORATION United States of America CHILD-RESISTANT ONE-PIECE CONTAINER AND
ONE-PIECE CLOSURE 07/26/1999 09/361078     03/19/2002 6357615 Issued BERRY
PLASTICS CORPORATION United States of America LAMINATE COMPOSITE MATERIAL
09/21/1999 09/399890     08/05/2003 6602809 Issued BERRY PLASTICS CORPORATION
United States of America UNIVERSAL BASE PULL-PUSH-TWIST CLOSURE 10/11/1999
09/415797     10/24/2000 6135329 Issued BERRY PLASTICS CORPORATION United States
of America DOUBLE-SIDED SINGLE-LINER PRESSURE-SENSITIVE ADHESIVE TAPE 11/11/1999
09/438181     02/18/2003 6521309 Issued BERRY PLASTICS CORPORATION United States
of America NECK FINISH FOR A CONTAINER AND MOLD FOR FORMING THE CONTAINER
11/16/1999 09/440864     05/14/2002 6386380 Issued BERRY PLASTICS CORPORATION
United States of America TWO PIECE HINGE CLOSURE 12/13/1999 09/459820    
09/12/2000 6116477 Issued BERRY PLASTICS CORPORATION United States of America
PUSH BODY VALVE CLOSURE 12/27/1999 09/472696     04/10/2001 6213351 Issued BERRY
PLASTICS CORPORATION United States of America VALVE CONTROLLED DISPENSING
CLOSURE 08/16/2000 09/640213     10/09/2001 6299027 Issued BERRY PLASTICS
CORPORATION United States of America TELESCOPING TWIST CLOSURE 09/06/2000
09/656431     10/09/2001 6299038 Issued BERRY PLASTICS CORPORATION United States
of America METHOD FOR MAKING A COATED SUBSTRATE HAVING HIGH MVTR 09/07/2000
09/657011     04/01/2003 6541072 Issued BERRY PLASTICS CORPORATION United States
of America DISPENSING CLOSURE 10/05/2000 09/680352     01/15/2002 6338425 Issued
BERRY PLASTICS CORPORATION United States of America TWO PIECE HINGED CLOSURE
01/24/2001 09/768735     11/12/2002 6478184 Issued BERRY PLASTICS CORPORATION
United States of America DOUBLE SHELL DISPENSER 01/25/2001 09/769992    
04/08/2003 6543650 Issued BERRY PLASTICS CORPORATION United States of America
MOLDED CLOSURE AND APPARATUS FOR MAKING SAME (POLYTOP) 02/21/2001 09/790128    
08/26/2003 6609694 Issued BERRY PLASTICS CORPORATION United States of America
SWIVEL TOP CLOSURE 04/11/2001 09/832701     04/15/2003 6547102 Issued BERRY
PLASTICS CORPORATION United States of America MODIFIED BOTTLE NECK FOR USE WITH
CHILD RESISTANT CAPS 05/21/2001 09/861959     03/02/2004 6698605 Issued BERRY
PLASTICS CORPORATION United States of America CONTAINER-LABELING AND -PRINTING
SYNCHRONIZATION APPARATUS AND PROCESS 07/19/2001 09/909284 01/23/2003
US-2003-0015105-A1 03/14/2006 7011728 Issued BERRY PLASTICS CORPORATION United
States of America TAMPER-EVIDENT CAP 08/20/2001 09/933367 02/20/2003
US-2003-0034347-A1 11/11/2003 6644491 Issued BERRY PLASTICS CORPORATION United
States of America CLOSURE HAVING AN IMPROVED THREAD DESIGN (A SEALING NON
BACKOFF BEAD) 08/21/2001 09/933919     02/15/2005 6854614 Issued BERRY PLASTICS
CORPORATION United States of America TOP LOAD SEAL PROTECTION FEATURE 08/30/2001
09/943153     02/24/2004 6695160 Issued BERRY PLASTICS CORPORATION United States
of America CLOSURE WITH GAS-BARRIER LINER AND PACKAGE INCORPORATING SAME
09/21/2001 09/960069     04/05/2005 6874648 Issued BERRY PLASTICS CORPORATION
United States of America EDGE SEAL CLOSURE 10/09/2001 09/973526     08/06/2002
6427881 Issued BERRY PLASTICS CORPORATION United States of America
TAMPER-INDICATING CLOSURE, CONTAINER, PACKAGE AND METHODS OF MANUFACTURE
11/28/2001 09/996190     12/09/2003 6659297 Issued BERRY PLASTICS CORPORATION
United States of America STRETCH WRAP FILMS 10/31/2001 09/999389     02/17/2004
RE38429 Issued BERRY PLASTICS CORPORATION United States of America STRETCH WRAP
FILMS 12/05/2001 10/006068     11/23/2004 RE38658 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE FOR A RETORT PROCESSED CONTAINER
HAVING A PEELABLE SEAL 12/21/2001 10/026161     10/07/2008 7431168 Issued BERRY
PLASTICS CORPORATION United States of America TAMPER INDICATING CLOSURE WITH
FOLDABLE TAB 01/08/2002 10/041398     01/06/2004 6673298 Issued BERRY PLASTICS
CORPORATION United States of America TAMPER-INDICATING CLOSURE WITH LUGS ON A
STOP FLANGE FOR SPACING THE FLANGE FROM THE FINISH OF A CONTAINER 01/22/2002
10/054431     09/23/2003 6622460 Issued BERRY PLASTICS CORPORATION United States
of America PLASTIC CLOSURE WITH COMPRESSION MOLDED BARRIER LINER 02/05/2002
10/068744     02/24/2004 6696123 Issued BERRY PLASTICS CORPORATION United States
of America ADHESIVE COMPOSITIONS AND TAPES COMPRISING SAME 02/07/2002 10/071801
    01/04/2005 6838500 Issued BERRY PLASTICS CORPORATION United States of
America CLOSURE AND CONTAINER AND COMBINATION THEREOF WITH ANTI-BACKOFF MEMBER
02/26/2002 10/083001     07/05/2005 6913157 Issued BERRY PLASTICS CORPORATION
United States of America NECK FINISH FOR A CONTAINER 04/18/2002 10/125145    
05/13/2003 6561369 Issued BERRY PLASTICS CORPORATION United States of America
CHILD RESISTANT DISPENSER (FLIP TOP DISPENSER) 04/26/2002 10/132997    
03/15/2005 6866164 Issued BERRY PLASTICS CORPORATION United States of America
PUSH-PULL DISPENSER WITH FOLDING FINGERS 06/05/2002 10/163203     04/05/2005
6874664 Issued BERRY PLASTICS CORPORATION United States of America FLUID
DISPENSING CLOSURE, PACKAGE AND METHOD OF MANUFACTURE 06/07/2002 10/164948    
01/06/2004 6672487 Issued BERRY PLASTICS CORPORATION United States of America
EDGE SEAL CLOSURE 07/09/2002 10/191206     07/06/2004 6758376 Issued BERRY
PLASTICS CORPORATION United States of America PLASTIC CLOSURE, CLOSURE AND
CONTAINER PACKAGE, AND METHOD OF MANUFACTURE 08/12/2002 10/217691     04/05/2005
6874647 Issued BERRY PLASTICS CORPORATION United States of America DISPENSING
CLOSURE, PACKAGE AND METHOD OF MANUFACTURE 09/23/2002 10/252917     04/19/2005
6880736 Issued BERRY PLASTICS CORPORATION United States of America SELF-DRAINING
CONTAINER NECK AND CLOSURE 10/21/2002 10/277072     09/27/2005 6948630 Issued
BERRY PLASTICS CORPORATION United States of America LOCKABLE DISC TOP-DISPENSING
CLOSURE 12/12/2002 10/317224 06/17/2004 US 2004-0112927 A1 05/24/2005 6896160
Issued BERRY PLASTICS CORPORATION United States of America DISPENSING PACKAGE
WITH LOCKABLE CLOSURE 02/05/2003 10/358168 08/05/2004 US 2004-0149787 A1
12/06/2005 6971547 Issued BERRY PLASTICS CORPORATION United States of America
PLASTIC CLOSURE WITH COMPRESSION MOLDED SEALING/BARRIER LINER 03/10/2003
10/384945     04/04/2006 7021478 Issued BERRY PLASTICS CORPORATION United States
of America LAMINATE COMPOSITE MATERIAL 05/21/2003 10/442469     03/16/2004
6706225 Issued BERRY PLASTICS CORPORATION United States of America
TAMPER-INDICATING CLOSURE WITH LUGS ON A STOP FLANGE FOR SPACING THE FLANGE FROM
THE FINISH OF A CONTAINER 05/28/2003 10/446411     11/29/2005 6968966 Issued
BERRY PLASTICS CORPORATION United States of America SELF-VENTING SPORTS TYPE
CLOSURE 01/09/2003 10/501190     02/23/2010 7665637 Issued BERRY PLASTICS
CORPORATION United States of America BEVERAGE CLOSURE WITH OPEN/CLOSE SPOUT AND
PROTECTED SEAL SURFACES 07/22/2003 10/624924     03/29/2005 6871764 Issued BERRY
PLASTICS CORPORATION United States of America CHILD-RESISTANT FLIP-TOP
DISPENSING CLOSURE AND PACKAGE 07/28/2003 10/628521     07/29/2008 7404495
Issued BERRY PLASTICS CORPORATION United States of America CLOSURE FOR A RETORT
PROCESSED CONTAINER HAVING A PEELABLE SEAL 07/28/2003 10/628599     01/30/2007
7168581 Issued BERRY PLASTICS CORPORATION United States of America APPARATUS FOR
INTRODUCING PLASTIC MATERIAL INTO AN ANNUAL MOLD CAVITY 08/05/2003 10/634530    
10/10/2006 7118371 Issued BERRY PLASTICS CORPORATION United States of America
FLUID DISPENSING CLOSURE, PACKAGE AND METHOD OF MANUFACTURE 08/27/2003 10/649125
    09/07/2004 6786363 Issued BERRY PLASTICS CORPORATION United States of
America DOUBLE SHELL DISPENSER 12/17/2003 10/738700     07/17/2007 RE39727
Issued BERRY PLASTICS CORPORATION United States of America TAMPER INDICATING
CLOSURE WITH FOLDABLE TAB 01/05/2004 10/752074 09/01/2005 US-2005-0189312-A1
03/18/2008 7344039 Issued BERRY PLASTICS CORPORATION United States of America
FLIP TOP CLOSURE 04/09/2004 10/821191     12/30/2008 7469795 Issued BERRY
PLASTICS CORPORATION United States of America DRINK CUP AND LID 04/15/2004
10/824753 10/20/2005 US-2005-0230406-A1 06/06/2006 7055715 Issued BERRY PLASTICS
CORPORATION United States of America DISPENSING CLOSURE, PACKAGE AND METHOD OF
MANUFACTURE 06/22/2004 10/874036     08/14/2007 7255250 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE WITH LINER SEAL VENTS 08/11/2004
10/917070     01/11/2011 7867425 Issued BERRY PLASTICS CORPORATION United States
of America LINERLESS CLOSURE FOR CARBONATED BEVERAGE CONTAINER 10/04/2004
10/956077     10/07/2008 7431877 Issued BERRY PLASTICS CORPORATION United States
of America ADHESIVE COMPOSITIONS AND TAPES COMPRISING SAME 11/17/2004 10/990613
    09/23/2008 7427645 Issued BERRY PLASTICS CORPORATION United States of
America CORROSION PROTECTION SYSTEM FOR TRANSPORT PIPE 01/14/2005 11/035521    
04/22/2008 7361384 Issued BERRY PLASTICS CORPORATION United States of America
INTEGRALLY MOLDED DISPENSING VALVE AND METHOD OF MANUFACTURE 03/09/2005
11/076376     03/17/2009 7503469 Issued BERRY PLASTICS CORPORATION United States
of America SYSTEM INCLUDING A HINGED CLOSURE AND TUBE CONTAINER AND METHOD FOR
SEALING A HINGED CLOSURE ON A TUBE CONTAINER 03/11/2005 11/077585 09/14/2006
US-2006-0201904-A1 03/31/2009 7510095 Issued BERRY PLASTICS CORPORATION United
States of America TRANSLUCENT FLAME RETARDANT TAPE 07/27/2005 11/190414
02/01/2007 US-2007-0026180-A1 03/10/2009 7501169 Issued BERRY PLASTICS
CORPORATION United States of America HEAT-SEALED, PEELABLE LIDDING MEMBRANE FOR
RETORT PACKAGING 07/28/2005 11/191881     09/21/2010 7798359 Issued BERRY
PLASTICS CORPORATION United States of America CHILD-RESISTANT PACKAGE HAVING A
PLASTIC CONTAINER WITH A BLOW-MOLDED NECK FINISH, AND A CONTAINER AND CLOSURE
FOR SUCH A PACKAGE 09/02/2005 11/218863 03/08/2007 US-2007-0051692-A1 07/03/2012
8210376 Issued BERRY PLASTICS CORPORATION United States of America DRINK CUP AND
LID 02/13/2006 11/276063 06/01/2006 US-2006-0113313-A1 02/03/2009 7484639 Issued
BERRY PLASTICS CORPORATION United States of America DISPENSING CLOSURE WITH
CHILD RESISTANT FEATURE 05/03/2006 11/381407     11/09/2010 7828166 Issued BERRY
PLASTICS CORPORATION United States of America DOUBLE SHELL DISPENSING WITH A
REVERSE TAPERED DROP LUG 08/09/2006 11/463324     01/19/2010 7648051 Issued
BERRY PLASTICS CORPORATION United States of America PLASTIC CLOSURE HAVING
MOUNTING RING FOR CONTAINERS 06/26/2006 11/474754     11/02/2010 7823736 Issued
BERRY PLASTICS CORPORATION United States of America TAMPER-EVIDENT CLOSURE WITH
DIRECTIONAL MOLDED RETENTION TABS 11/06/2006 11/556974 11/01/2007
US-2007-0251911-A1 11/06/2012 8302794 Issued BERRY PLASTICS CORPORATION United
States of America CHILD-RESISTANT CLOSURE 11/29/2006 11/564769 06/28/2007
US-2007-0144996-A1 09/21/2010 7798348 Issued BERRY PLASTICS CORPORATION United
States of America REVERSE TAPER DISPENSING ORIFICE SEAL 12/14/2006 11/610727    
01/12/2010 7644843 Issued BERRY PLASTICS CORPORATION United States of America
CLOSURE FOR A RETORT PROCESSED CONTAINER HAVING A PEELABLE SEAL 01/29/2007
11/668211     08/03/2010 7766178 Issued BERRY PLASTICS CORPORATION United States
of America CLSOURE AND PACKAGE FOR HIGH-TEMPERATURE APPLICATIONS 03/01/2007
11/711927     01/25/2011 7874441 Issued BERRY PLASTICS CORPORATION United States
of America DOUBLE SHELL DISPENSING CLOSURE WITH A REVERSE TAPERED DROP LUG
04/19/2007 11/737513     12/22/2009 7635071 Issued BERRY PLASTICS CORPORATION
United States of America MOLD-IN-PLACE TWO SHOT SEAL (TRITON) 05/22/2007
11/751971 02/14/2008 US-2008-0035674-A1 12/17/2013 8608001 Issued BERRY PLASTICS
CORPORATION United States of America SLIP-CLING STRETCH FILM 06/15/2007
11/763639 12/18/2008 US-2008-0311365-A1 10/13/2009 7601420 Issued BERRY PLASTICS
CORPORATION United States of America DISPENSING CLOSURE, PACKAGE AND METHOD OF
MANUFACTURE 07/02/2007 11/824696     01/04/2011 7861393 Issued BERRY PLASTICS
CORPORATION United States of America DRINK CUP AND LID 07/25/2007 11/828144
01/24/2008 US-2008-0017651-A1 12/13/2011 8074831 Issued BERRY PLASTICS
CORPORATION United States of America DRINK CUP AND LID 10/23/2007 11/876831
02/21/2008 US-2008-0041867-A1 06/09/2015 9051089 Issued BERRY PLASTICS
CORPORATION United States of America SLIP-CLING STRETCH FILM 11/16/2007
11/941425 12/18/2008 US-2008-0311366-A1 11/03/2009 7611768 Issued BERRY PLASTICS
CORPORATION United States of America REINFORCED FILM FOR BLAST RESISTANCE
PROTECTION 01/16/2008 12/015384 10/20/2011 US-2011-0256785-A1 10/18/2011 8039102
Issued BERRY PLASTICS CORPORATION United States of America AEROSOL OVERCAP WITH
EVAPORATION VENT 02/27/2008 12/038624 09/04/2008 US-2008-0210717-A1 12/08/2009
7628298 Issued BERRY PLASTICS CORPORATION United States of America CLOSURE WITH
ROTATIONAL STOP 06/04/2009 12/478497     08/21/2012 8245880 Issued BERRY
PLASTICS CORPORATION United States of America CHILD-RESISTANT CANISTER
07/22/2009 12/507557 02/04/2010 US-2010-0025355-A1 02/12/2013 8371463 Issued
BERRY PLASTICS CORPORATION United States of America PROCESS OF FORMING A
COMPRESSION-MOLDED CLOSURE LINER 08/17/2009 12/542569 03/04/2010
US-2010-0052210-A1 09/18/2012 8268216 Issued BERRY PLASTICS CORPORATION United
States of America CHILD-RESISTANT CANISTER 09/03/2009 12/553818 03/04/2010
US-2010-0051572-A1 08/14/2012 8240491 Issued BERRY PLASTICS CORPORATION United
States of America DISPENSING VALVE 01/06/2010 12/683030 07/07/2011
US-2011-0163134-A1 03/19/2013 8397957 Issued BERRY PLASTICS CORPORATION United
States of America VIAL WITH PUSH-BUTTON RELEASE CLOSURE 02/09/2010 12/703035
08/12/2010 US-2010-0200533-A1 12/23/2014 8915388 Issued BERRY PLASTICS
CORPORATION United States of America PROCESS FOR CLOSING A FILL PASSAGEWAY INTO
A CONTAINER 06/09/2010 12/796691 09/30/2010 US-2010-0242414-A1 09/06/2011
8011535 Issued BERRY PLASTICS CORPORATION United States of America
TAMPER-EVIDENT CONTAINER CLOSURE WITH FLIP-TOP CAP 09/03/2010 12/875901
05/05/2011 US-2011-0100990-A1 05/14/2013 8439212 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE WITH LINER SEAL VENTS 11/30/2010
12/956817 03/24/2011 US-2011-0068104-A1 12/11/2012 8328038 Issued BERRY PLASTICS
CORPORATION United States of America DISPENSING VALVE 02/18/2011 13/030198
08/23/2012 US-2012-0211530-A1 12/17/2013 8608034 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE UNIT WITH CAP AND POUR SPOUT FOR
CONTAINER NECK FINISH 08/05/2011 13/204221 12/15/2011 US-2011-0303698-A1
12/04/2012 8322573 Issued BERRY PLASTICS CORPORATION United States of America
CLOSURE UNIT WITH CAP AND POUR SPOUT FOR CONTAINER NECK FINISH 08/05/2011
13/204419 01/19/2012 US-2012-0012613-A1 07/09/2013 8479952 Issued BERRY PLASTICS
CORPORATION United States of America SEPARATION PROCESS FOR PLASTICS MATERIALS
08/05/2011 13/204501 02/09/2012 US-2012-0032009-A1 06/30/2015 9067214 Issued
BERRY PLASTICS CORPORATION United States of America DRINK CUP WITH ROLLED BRIM
10/07/2011 13/268206 05/31/2012 US-2012-0132699-A1 07/15/2014 8777046 Issued
BERRY PLASTICS CORPORATION United States of America DRINK CUP AND LID 11/07/2011
13/290785 03/01/2012 US-2012-0048856-A1 11/29/2016 9505528 Issued BERRY PLASTICS
CORPORATION United States of America PEELABLE CLOSURE FOR CONTAINER 12/15/2011
13/327211 06/20/2013 US-2013-0153577-A1 08/02/2016 9403347 Issued BERRY PLASTICS
CORPORATION United States of America SQUEEZE TUBE 02/07/2012 13/368203
08/09/2012 US-2012-0199610-A1 07/01/2014 8763859 Issued Berry Plastics
Corporation United States of America VENTED STEAM COOKING PACKAGE 05/31/2012
13/485334 12/05/2013 US-2013-0322790-A1 01/31/2017 9555947 Issued BERRY PLASTICS
CORPORATION United States of America INSULATED CONTAINER 06/07/2012 13/491007
12/20/2012 US-2012-0318805-A1 09/12/2017 9758292 Issued Berry Plastics
Corporation United States of America POLYMERIC MATERIAL FOR AN INSULATED
CONTAINER 06/07/2012 13/491327 02/28/2013 US-2013-0052385-A1 11/11/2014 8883280
Issued BERRY PLASTICS CORPORATION United States of America INSULATED CONTAINER
WITH MOLDED BRIM 06/18/2012 13/525640 12/20/2012 US-2012-0318806-A1 06/12/2018
9993098 Issued BERRY PLASTICS CORPORATION United States of America INSULATED
SLEEVE FOR A CUP 06/18/2012 13/526417 12/20/2012 US-2012-0318812-A1 08/11/2015
9102461 Issued BERRY PLASTICS CORPORATION United States of America PROCESS FOR
FORMING AN INSULATED CONTAINER HAVING ARTWORK 06/18/2012 13/526444 12/20/2012
US-2012-0318807-A1 05/06/2014 8715449 Issued BERRY PLASTICS CORPORATION United
States of America PROCESS FOR FORMING AN INSULATED CONTAINER HAVING ARTWORK
06/18/2012 13/526454 12/20/2012 US-2012-0318859-A1 06/30/2015 9067705 Issued
BERRY PLASTICS CORPORATION United States of America TAMPER-EVIDENT CLOSURE WITH
DIRECTIONAL MOLDED RETENTION TABS 08/10/2012 13/571449 12/06/2012
US-2012-0305517-A1 11/19/2013 8584874 Issued BERRY PLASTICS CORPORATION United
States of America CLOSURE WITH LINER SEAL VENTS 08/10/2012 13/571520 11/29/2012
US-2012-0298670-A1 08/05/2014 8794461 Issued BERRY PLASTICS CORPORATION United
States of America SPRAY PAINT MARKING SYSTEM WITH LOCATING DISPENSER GUARD
10/17/2012 13/653949 04/18/2013 US-2013-0092759-A1 12/27/2016 9527655 Issued
BERRY PLASTICS CORPORATION United States of America PEDIATRIC DOSING DISPENSER
12/20/2012 13/722674 06/27/2013 US-2013-0160891-A1 10/13/2015 9156569 Issued
BERRY PLASTICS CORPORATION United States of America HEAT-SHRINKABLE TUBE
COVERING 01/02/2013 13/732950 07/04/2013 US-2013-0168958-A1 06/02/2015 9046200
Issued BERRY PLASTICS CORPORATION United States of America TAMPER-EVIDENT
CONTAINER CLOSURE WITH FLIP-TOP CAP 02/14/2013 13/767684 06/20/2013
US-2013-0153575-A1 11/19/2013 8584875 Issued BERRY PLASTICS CORPORATION United
States of America DISPENSING VALVE 03/11/2013 13/793749 10/03/2013
US-2013-0256342-A1 08/05/2014 8794489 Issued BERRY PLASTICS CORPORATION United
States of America STAND-UP PACKAGE 03/20/2013 13/847929 09/26/2013
US-2013-0248526-A1 08/04/2015 9096347 Issued BERRY PLASTICS CORPORATION United
States of America ADHESIVE FOR USE ON SKIN 03/27/2013 13/851256 10/03/2013
US-2013-0260134-A1 07/21/2015 9084839 Issued BERRY PLASTICS CORPORATION United
States of America DRINK CUP LID 04/24/2013 13/869668 10/24/2013
US-2013-0277380-A1 09/27/2016 9452867 Issued BERRY PLASTICS CORPORATION United
States of America RETORTABLE PACKAGE 05/01/2013 13/875022 11/07/2013
US-2013-0292394-A1 10/11/2016 9463894 Issued BERRY PLASTICS CORPORATION United
States of America PEELABLE FILM FOR PACKAGING 05/10/2013 13/892147 11/14/2013
US-2013-0299373-A1     Pending BERRY PLASTICS CORPORATION United States of
America MICROWAVABLE FROZEN FOOD PACKAGE 06/14/2013 13/918283 12/19/2013
US-2013-0334217-A1 09/13/2016 9440780 Issued BERRY PLASTICS CORPORATION United
States of America CUP-FORMING PROCESS AND MACHINE 08/07/2013 13/961411
02/13/2014 US-2014-0041785-A1 07/25/2017 9713906 Issued BERRY PLASTICS
CORPORATION United States of America PROCESS FOR FORMING FILM 08/30/2013
14/014966 03/05/2015 US-2015-0061198-A1 02/27/2018 9902102 Issued BERRY PLASTICS
CORPORATION United States of America IMPACT-RESISTANT FILM 10/03/2013 14/045450
02/06/2014 US-2014-0037883-A1 10/17/2017 9790406 Issued BERRY PLASTICS
CORPORATION United States of America POLYMERIC MATERIAL FOR AN INSULATED
CONTAINER 10/25/2013 14/063252 05/01/2014 US-2014-0120288-A1 07/03/2018 10011696
Issued BERRY PLASTICS CORPORATION United States of America CLOSURE FOR CONTAINER
10/25/2013 14/063681 05/01/2014 US-2014-0116977-A1 06/20/2017 9682805 Issued
BERRY PLASTICS CORPORATION United States of America PACKAGE 10/25/2013 14/063902
05/01/2014 US-2014-0117025-A1 09/29/2015 9145251 Issued BERRY PLASTICS
CORPORATION United States of America BLANK FOR CONTAINER 12/13/2013 14/106114
06/19/2014 US-2014-0166738-A1 10/06/2015 9150344 Issued BERRY PLASTICS
CORPORATION United States of America BLANK FOR CONTAINER 12/13/2013 14/106212
06/19/2014 US-2014-0166734-A1 08/15/2017 9731888 Issued BERRY PLASTICS
CORPORATION United States of America BRIM OF AN INSULATED CONTAINER 12/13/2013
14/106358 06/19/2014 US-2014-0166674-A1 06/27/2017 9688456 Issued BERRY PLASTICS
CORPORATION United States of America CELLULAR POLYMERIC MATERIAL 12/16/2013
14/108110 06/19/2014 US-2014-0167314-A1 12/12/2017 9840049 Issued BERRY PLASTICS
CORPORATION United States of America PROCESS FOR FORMING AN INSULATED CONTAINER
HAVING ARTWORK 01/22/2014 14/161328 05/15/2014 US-2014-0131430-A1 06/07/2016
9358772 Issued BERRY PLASTICS CORPORATION United States of America BEVERAGE
BREWING PACKAGE 01/27/2014 14/165105 07/31/2014 US-2014-0212546-A1 05/03/2016
9326635 Issued BERRY PLASTICS CORPORATION United States of America HERMETIC
PACKAGES WITH LASER SCORED VENT SYSTEMS 02/13/2014 14/179818 06/19/2014
US-2014-0166652-A1 11/29/2016 9505543 Issued BERRY PLASTICS CORPORATION United
States of America CELLULAR POLYMERIC MATERIAL 02/24/2014 14/188504 09/18/2014
US-2014-0264139-A1 05/01/2018 9957365 Issued BERRY PLASTICS CORPORATION United
States of America DISPENSER APPARATUS 03/06/2014 14/199177 09/18/2014
US-2014-0263741-A1 05/31/2016 9352896 Issued Berry Plastics Corporation United
States of America DRINK CUP LID 03/13/2014 14/209984 09/18/2014
US-2014-0263378-A1 06/14/2016 9364107 Issued BERRY PLASTICS CORPORATION United
States of America PEELABLE FILM FOR CONTAINER LID 03/14/2014 14/211969
09/18/2014 US-2014-0263342-A1 02/09/2016 9254628 Issued BERRY PLASTICS
CORPORATION United States of America STACK SHOULDER FOR INSULATED CONTAINER
03/14/2014 14/213355 09/18/2014 US-2014-0263602-A1 05/17/2016 9340345 Issued
BERRY PLASTICS CORPORATION United States of America CONTAINER CLOSURE 03/17/2014
14/216208 09/18/2014 US-2014-0263151-A1 06/07/2016 9359117 Issued BERRY PLASTICS
CORPORATION United States of America POLYMERIC MATERIAL FOR CONTAINER 07/14/2014
14/331066 01/15/2015 US-2015-0014879-A1 09/20/2016 9447248 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE FOR CONTAINER 08/07/2014 14/454283
02/12/2015 US-2015-0041475-A1     Pending BERRY PLASTICS CORPORATION United
States of America POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 08/18/2014
14/462073 02/19/2015 US-2015-0051302-A1 02/07/2017 9562140 Issued BERRY PLASTICS
CORPORATION United States of America POLYMERIC MATERIAL FOR CONTAINER 08/26/2014
14/468789 02/26/2015 US-2015-0054189-A1 04/03/2018 9931781 Issued BERRY PLASTICS
CORPORATION United States of America POLYMERIC MATERIAL FOR CONTAINER 09/02/2014
14/475096 03/05/2015 US-2015-0061192-A1 11/07/2017 9808983 Issued BERRY PLASTICS
CORPORATION United States of America CONTAINER AND PROCESS FOR MAKING THE SAME
09/02/2014 14/475266 03/05/2015 US-2015-0061193-A1 05/15/2018 9969116 Issued
BERRY PLASTICS CORPORATION United States of America MULTI-LAYER TUBE AND PROCESS
OF MAKING THE SAME 09/02/2014 14/475411 03/05/2015 US-2015-0061194-A1 02/13/2018
9889594 Issued BERRY PLASTICS CORPORATION United States of America POLYMERIC
MATERIAL FOR AN INSULATED CONTAINER 09/15/2014 14/486618 01/01/2015
US-2015-0001435-A1 08/11/2015 9102802 Issued BERRY PLASTICS CORPORATION United
States of America CLOSURE FOR CONTAINER 12/19/2014 14/576596 06/25/2015
US-2015-0175325-A1 08/23/2016 9422091 Issued BERRY PLASTICS CORPORATION United
States of America CONTAINER CLOSURE WITH PRODUCT-DISCHARGE CONTROL SYSTEM
05/13/2015 14/711165 11/19/2015 US-2015-0328653-A1 12/05/2017 9833799 Issued
BERRY PLASTICS CORPORATION United States of America PROCESS FOR FORMING AN
INSULATED CONTAINER HAVING ARTWORK 05/21/2015 14/718836 09/10/2015
US-2015-0250342-A1 07/04/2017 9694962 Issued BERRY PLASTICS CORPORATION United
States of America SEPARATION PROCESS FOR PLASTICS MATERIALS 05/26/2015 14/721348
09/10/2015 US-2015-0251191-A1     Pending BERRY PLASTICS CORPORATION United
States of America PROCESS FOR FORMING AN INSULATED CONTAINER HAVING ARTWORK
05/29/2015 14/725319 09/17/2015 US-2015-0258771-A1 05/23/2017 9656793 Issued
BERRY PLASTICS CORPORATION United States of America POLYMERIC MATERIAL FOR AN
INSULATED CONTAINER 06/15/2015 14/739510 10/01/2015 US-2015-0274916-A1
10/10/2017 9783649 Issued BERRY PLASTICS CORPORATION United States of America
STAND UP PACKAGE 06/29/2015 14/753410 10/22/2015 US-2015-0298877-A1 08/09/2016
9409687 Issued BERRY PLASTICS CORPORATION United States of America SQUEEZE TUBE
AND METHOD OF MAKING A SQUEEZE TUBE 06/29/2015 14/753871 12/31/2015
US-2015-0375904-A1 09/12/2017 9758280 Issued BERRY PLASTICS CORPORATION United
States of America INSULATIVE CONTAINER 06/30/2015 14/755546 10/22/2015
US-2015-0298889-A1 05/24/2016 9346605 Issued BERRY PLASTICS CORPORATION United
States of America CONTAINER 10/29/2015 14/787901 04/21/2016 US-2016-0107784-A1
08/08/2017 9725202 Issued BERRY PLASTICS CORPORATION United States of America
PACKAGE 07/28/2015 14/811016 11/19/2015 US-2015-0329261-A1 02/06/2018 9884716
Issued BERRY PLASTICS CORPORATION United States of America PACKAGE WITH
TAMPER-EVIDENT FEATURE 09/15/2015 14/854478 03/16/2017 US-2017-0073136-A1
03/13/2018 9914576 Issued BERRY PLASTICS CORPORATION United States of America
CELLULAR POLYMERIC MATERIAL 09/18/2015 14/858158 03/24/2016 US-2016-0083569-A1
09/12/2017 9758655 Issued BERRY PLASTICS CORPORATION United States of America
PEDIATRIC DOSING DISPENSER 10/12/2015 14/881083 02/04/2016 US-2016-0030288-A1
12/26/2017 9849067 Issued BERRY PLASTICS CORPORATION United States of America
DRINK CUP LID 10/23/2015 14/921540 04/28/2016 US-2016-0113424-A1 11/14/2017
9814334 Issued BERRY PLASTICS CORPORATION United States of America PACKAGE
11/25/2015 14/952103 06/09/2016 US-2016-0159530-A1     Pending BERRY PLASTICS
CORPORATION United States of America PACKAGE 12/15/2015 14/969386 06/16/2016
US-2016-0167823-A1 10/02/2018 10086970 Issued BERRY PLASTICS CORPORATION United
States of America POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 01/22/2016
15/004263 07/28/2016 US-2016-0215114-A1     Pending BERRY PLASTICS CORPORATION
United States of America PEELABLE FILM FOR CONTAINER LID 02/08/2016 15/018049
06/02/2016 US-2016-0152013-A1 01/31/2017 9555603 Issued BERRY PLASTICS
CORPORATION United States of America POLYMERIC MATERIAL FOR CONTAINER 03/03/2016
15/059995 09/08/2016 US-2016-0257799-A1 04/10/2018 9937652 Issued BERRY PLASTICS
CORPORATION United States of America MULTI-LAYER TUBE AND PROCESS OF MAKING THE
SAME 03/04/2016 15/061005 09/08/2016 US-2016-0257030-A1 01/08/2019 10173359
Issued BERRY PLASTICS CORPORATION United States of America CONTAINER AND PROCESS
FOR MAKING THE SAME 03/04/2016 15/061070 09/08/2016 US-2016-0257052-A1    
Pending BERRY PLASTICS CORPORATION United States of America BEVERAGE BREWING
PACKAGE 04/14/2016 15/098706 08/11/2016 US-2016-0227957-A1 04/25/2017 9629495
Issued BERRY PLASTICS CORPORATION United States of America INSULATIVE CONTAINER
04/25/2016 15/137657 08/18/2016 US-2016-0236851-A1 09/12/2017 9758293 Issued
BERRY PLASTICS CORPORATION United States of America PROCESS FOR FORMING AN
INSULATED CONTAINER HAVING ARTWORK 04/27/2016 15/139573 08/18/2016
US-2016-0236850-A1 05/22/2018 9975687 Issued BERRY PLASTICS CORPORATION United
States of America CONTAINER CLOSURE 05/02/2016 15/144057 11/03/2016
US-2016-0318686-A1 06/12/2018 9994379 Issued BERRY PLASTICS CORPORATION United
States of America DRINK CUP LID 06/03/2016 15/172650 09/29/2016
US-2016-0278554-A1     Pending BERRY PLASTICS CORPORATION United States of
America STAND UP PACKAGE 06/17/2016 15/185108 10/06/2016 US-2016-0288973-A1
03/28/2017 9604769 Issued BERRY PLASTICS CORPORATION United States of America
CLOSURE FOR CONTAINER 07/08/2016 15/205449 11/03/2016 US-2016-0318290-A1    
Pending BERRY PLASTICS CORPORATION United States of America MICROPOROUS
BREATHABLE FILM AND METHOD OF MAKING THE MICROPOROUS BREATHABLE FILM 07/08/2016
15/206072 01/12/2017 US-2017-0008211-A1     Pending BERRY PLASTICS CORPORATION
United States of America CHILD-RESISTANT PACKAGE 07/29/2016 15/223553 02/02/2017
US-2017-0029179-A1 02/20/2018 9896250 Issued BERRY PLASTICS CORPORATION United
States of America POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 08/04/2016
15/228667 12/15/2016 US-2016-0362529-A1 04/18/2017 9624348 Issued BERRY PLASTICS
CORPORATION United States of America BEVERAGE BREWING PACKAGE 08/12/2016
15/236010 02/16/2017 US-2017-0042362-A1     Pending BERRY PLASTICS CORPORATION
United States of America POLYMERIC MATERIAL FOR CONTAINER 08/18/2016 15/239894
12/08/2016 US-2016-0355659-A1     Pending BERRY PLASTICS CORPORATION United
States of America DROPPER 08/19/2016 15/241189 03/02/2017 US-2017-0057709-A1
02/19/2019 10207844 Issued BERRY PLASTICS CORPORATION United States of America
CHILD-RESISTANT CANISTER 10/21/2016 15/299676 04/27/2017 US-2017-0113851-A1
01/29/2019 10189615 Issued BERRY PLASTICS CORPORATION United States of America
MULTI-LAYER FILM 10/26/2016 15/334991 04/27/2017 US-2017-0113840-A1     Pending
BERRY PLASTICS CORPORATION United States of America POLYMERIC FILMS AND METHODS
FOR MAKING POLYMERIC FILMS 11/02/2016 15/341103 05/11/2017 US-2017-0129228-A1  
  Pending BERRY PLASTICS CORPORATION United States of America HERMETIC PACKAGES
WITH LASER SCORED VENT SYSTEMS 11/04/2016 15/344237 03/09/2017
US-2017-0066581-A1     Pending BERRY PLASTICS CORPORATION United States of
America PEELABLE FILM FOR CONTAINER LID 12/02/2016 15/367556 06/08/2017
US-2017-0158404-A1     Pending BERRY PLASTICS CORPORATION United States of
America VENTED STEAM COOKING PACKAGE 12/15/2016 15/380556 04/06/2017
US-2017-0096277-A1     Pending BERRY PLASTICS CORPORATION United States of
America CONTAINER 12/19/2016 15/383115 04/13/2017 US-2017-0101208-A1 08/14/2018
10046880 Issued BERRY PLASTICS CORPORATION United States of America POLYMERIC
MATERIAL FOR AN INSULATED CONTAINER 12/22/2016 15/388319 04/13/2017
US-2017-0101518-A1     Pending BERRY PLASTICS CORPORATION United States of
America PILL DISPENSER 01/03/2017 15/396983 07/06/2017 US-2017-0190503-A1    
Pending BERRY PLASTICS CORPORATION United States of America GAS-PERMEABLE
BARRIER FILM AND METHOD OF MAKING THE GAS-PERMEABLE FILM 02/13/2017 15/431073
08/17/2017 US-2017-0232652-A1     Pending BERRY PLASTICS CORPORATION United
States of America PATTERNED MICROPOROUS BREATHABLE FILM AND METHOD OF MAKING THE
PATTERNED MICROPOROUS BREATHABLE FILM 02/27/2017 15/442867 08/31/2017
US-2017-0246786-A1     Pending BERRY PLASTICS CORPORATION United States of
America DRINK CUP 02/28/2017 15/444944 09/07/2017 US-2017-0251852-A1     Pending
BERRY PLASTICS CORPORATION United States of America POLYMERIC MATERIAL FOR
CONTAINER 04/19/2017 15/491443 08/03/2017 US-2017-0217058-A1     Pending BERRY
PLASTICS CORPORATION United States of America IN-LINE LAMINATION METHOD AND
APPARATUS 04/21/2017 15/493240 10/26/2017 US-2017-0305128-A1     Pending BERRY
PLASTICS CORPORATION United States of America CLOSURE 05/04/2017 15/586969
11/09/2017 US-2017-0320631-A1 02/19/2019 10207840 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE PATCH 05/31/2017 15/610317
11/30/2017 US-2017-0343149-A1     Pending BERRY PLASTICS CORPORATION United
States of America BEVERAGE BREWING PACKAGE 06/23/2017 15/631236 12/28/2017
US-2017-0367521-A1     Pending BERRY PLASTICS CORPORATION United States of
America MULTI-LAYER FILM 07/07/2017 15/643982 01/11/2018 US-2018-0009205-A1    
Pending BERRY PLASTICS CORPORATION United States of America PILL-DISPENSING
PACKAGE 07/12/2017 15/647404 02/01/2018 US-2018-0029778-A1     Pending BERRY
PLASTICS CORPORATION United States of America POLYMERIC MATERIAL FOR AN
INSULATED CONTAINER 07/14/2017 15/650424 11/02/2017 US-2017-0313840-A1
07/17/2018 10023710 Issued BERRY PLASTICS CORPORATION United States of America
INSULATED CONTAINER 07/17/2017 15/651284 11/02/2017 US-2017-0313493-A1    
Pending Berry Plastics Corporation United States of America LIQUID DISPENSER
07/31/2017 15/664447 02/01/2018 US-2018-0029863-A1     Pending BERRY PLASTICS
CORPORATION United States of America SQUEEZE TUBE AND METHOD OF MAKING A SQUEEZE
TUBE 08/09/2017 15/672338 11/23/2017 US-2017-0334609-A1     Pending BERRY
PLASTICS CORPORATION United States of America INSULATED SLEEVE FOR A CONTAINER
08/09/2017 15/672668 11/23/2017 US-2017-0334629-A1     Pending BERRY PLASTICS
CORPORATION United States of America CONTAINER 08/28/2017 15/688651 03/01/2018
US-2018-0057226-A1     Pending BERRY PLASTICS CORPORATION United States of
America POLYMERIC MATERIAL FOR A CONTAINER 09/25/2017 15/713799 01/11/2018
US-2018-0009153-A1     Pending BERRY PLASTICS CORPORATION United States of
America DRINK CUP LID 10/25/2017 15/792825 02/15/2018 US-2018-0042414-A1
02/12/2019 10201241 Issued BERRY PLASTICS CORPORATION United States of America
MULTI-LAYER TUBE AND PROCESS OF MAKING THE SAME 12/06/2017 15/832828 04/05/2018
US-2018-0093408-A1     Pending BERRY PLASTICS CORPORATION United States of
America PEDIATRIC DOSING DISPENSER 12/08/2017 15/835523 04/12/2018
US-2018-0098913-A1     Pending BERRY PLASTICS CORPORATION United States of
America CLOSURE 01/03/2018 15/861052 07/05/2018 US-2018-0186520-A1     Pending
BERRY PLASTICS CORPORATION United States of America CHILD-RESISTANT PACKAGE
01/17/2018 15/873047 05/24/2018 US-2018-0141728-A1     Pending BERRY PLASTICS
CORPORATION United States of America PACKAGE 02/02/2018 15/887419 08/09/2018
US-2018-0222639-A1     Pending BERRY PLASTICS CORPORATION United States of
America POLYMERIC MATERIAL FOR CONTAINER 02/22/2018 15/902489 06/28/2018
US-2018-0178434-A1     Pending BERRY PLASTICS CORPORATION United States of
America CONTAINER 03/28/2018 15/938352 08/02/2018 US-2018-0215493-A1     Issued
BERRY PLASTICS CORPORATION United States of America DRINK CUP LID 04/05/2018
15/946023 10/11/2018 US-2018-0290798-A1     Pending BERRY PLASTICS CORPORATION
United States of America POLYMERIC MATERIAL FOR AN INSULATED CONTAINER
06/29/2018 16/023218 11/01/2018 US-2018-0312652-A1     Pending BERRY PLASTICS
CORPORATION United States of America CONTAINER 10/02/2018 16/149351 01/31/2019
US-2019-0031387-A1     Pending BERRY PLASTICS CORPORATION United States of
America HIGH-SLIP STRETCH FILM 12/17/2018 16/222213 04/25/2019       Pending
BERRY PLASTICS CORPORATION United States of America CLOSURE 12/28/2018 16/235809
05/09/2019       Pending BERRY PLASTICS CORPORATION United States of America
CHILD-RESISTANT CANISTER 12/31/2018 16/236729 05/30/2019       Pending BERRY
PLASTICS CORPORATION United States of America PEELABLE FILM FOR PACKAGING
01/09/2019 16/243189 05/16/2019       Pending BERRY PLASTICS CORPORATION United
States of America IN-LINE LAMINATION METHOD AND APPARATUS 02/15/2019 16/276825  
      Pending BERRY PLASTICS CORPORATION United States of America TAMPER EVIDENT
CLOSURE 03/07/1997 29/067708     08/18/1998 D397031 Issued BERRY PLASTICS
CORPORATION United States of America COMBINED CONTAINER AND CHILD-RESISTANT
CLOSURE 06/09/1997 29/072091     07/04/2000 D427528 Issued BERRY PLASTICS
CORPORATION United States of America CONTAINER WITH CHILD-RESISTANT CLOSURE
05/30/1997 29/072207     02/09/1999 D405371 Issued BERRY PLASTICS CORPORATION
United States of America DISPENSING CLOSURE 04/29/1998 29/087241     05/11/1999
D409489 Issued BERRY PLASTICS CORPORATION United States of America JAR    
05/21/1998 29/088349     05/04/1999 D409084 Issued BERRY PLASTICS CORPORATION
United States of America JAR     05/21/1998 29/088350     12/21/1999 D417839
Issued BERRY PLASTICS CORPORATION United States of America JAR     05/21/1998
29/088351     04/20/1999 D408276 Issued BERRY PLASTICS CORPORATION United States
of America TWIST TOP CLOSURE 10/26/1998 29/095517     05/09/2000 D424442 Issued
BERRY PLASTICS CORPORATION United States of America DISPENSING JAR COVER
02/22/1999 29/100979     06/20/2000 D426772 Issued BERRY PLASTICS CORPORATION
United States of America WIDE MOUTH CONTAINER 03/03/1999 29/102691    
07/11/2000 D427910 Issued BERRY PLASTICS CORPORATION United States of America
FINISH FOR A CONTAINER 05/04/1999 29/104539     05/09/2000 D424436 Issued BERRY
PLASTICS CORPORATION United States of America CLOSURE FOR DISPENSING NOZZLE
05/12/1999 29/104779     01/18/2000 D419069 Issued BERRY PLASTICS CORPORATION
United States of America CONTAINER 08/12/1999 29/109245     01/11/2000 D418760
Issued BERRY PLASTICS CORPORATION United States of America DUAL FLOW CLOSURE
08/24/1999 29/109802     12/05/2000 D434657 Issued BERRY PLASTICS CORPORATION
United States of America TWIST TOP CLOSURE 09/01/1999 29/110168     04/25/2000
D423358 Issued BERRY PLASTICS CORPORATION United States of America TWIST TOP CAP
WITH VERTICAL RIBS 11/05/1999 29/113452     01/02/2001 D435793 Issued BERRY
PLASTICS CORPORATION United States of America PLASTIC CLOSURE 04/19/2000
29/122068     06/12/2001 D443513 Issued BERRY PLASTICS CORPORATION United States
of America TWIST TOP CLOSURE 06/22/2000 29/125334     02/27/2001 D438114 Issued
BERRY PLASTICS CORPORATION United States of America CONTAINER 09/14/2000
29/129466     10/21/2003 D480974 Issued BERRY PLASTICS CORPORATION United States
of America OVERCAP FOR DISPENSING CLOSURE 11/01/2000 29/132083     11/27/2001
D451021 Issued BERRY PLASTICS CORPORATION United States of America CLOSURE
11/13/2000 29/132510     09/24/2002 D463281 Issued BERRY PLASTICS CORPORATION
United States of America CLOSURE 03/27/2001 29/139209     06/04/2002 D458138
Issued BERRY PLASTICS CORPORATION United States of America CUP 04/03/2001
29/139593     08/13/2002 D461369 Issued BERRY PLASTICS CORPORATION United States
of America CONTAINER WITH CLOSURE 05/08/2001 29/141542     08/20/2002 D461718
Issued BERRY PLASTICS CORPORATION United States of America CONTAINER 11/01/2001
29/151234     02/24/2004 D487020 Issued BERRY PLASTICS CORPORATION United States
of America CLOSURE 11/08/2001 29/151402     09/24/2002 D463280 Issued BERRY
PLASTICS CORPORATION United States of America COMBINED CONTAINER AND CLOSURE
11/08/2001 29/151403     07/08/2003 D476897 Issued BERRY PLASTICS CORPORATION
United States of America CLOSURE 11/08/2001 29/151405     10/01/2002 D463744
Issued BERRY PLASTICS CORPORATION United States of America CLOSURE AND CONTAINER
PACKAGE 11/08/2001 29/151456     03/25/2003 D472137 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE AND CONTAINER PACKAGE 11/08/2001
29/151457     03/25/2003 D472138 Issued BERRY PLASTICS CORPORATION United States
of America CLOSURE 01/11/2002 29/153552     11/19/2002 D465730 Issued BERRY
PLASTICS CORPORATION United States of America DISPENSING PACKAGE 01/15/2002
29/154009     09/30/2003 D480003 Issued BERRY PLASTICS CORPORATION United States
of America BOTTLE 01/31/2002 29/154950     10/07/2003 D480313 Issued BERRY
PLASTICS CORPORATION United States of America BOTTLE 01/31/2002 29/154952    
10/07/2003 D480314 Issued BERRY PLASTICS CORPORATION United States of America
CLOSURE 06/13/2002 29/162230     10/14/2003 D480644 Issued BERRY PLASTICS
CORPORATION United States of America PITCHER 08/08/2002 29/165373     09/02/2003
D479090 Issued BERRY PLASTICS CORPORATION United States of America BOWL
08/08/2002 29/165374     08/19/2003 D478475 Issued BERRY PLASTICS CORPORATION
United States of America PITCHER 09/04/2002 29/166776     10/21/2003 D480904
Issued BERRY PLASTICS CORPORATION United States of America DISPOSABLE DINNERWARE
WITH NEW DESIGN 11/19/2002 29/171199     02/17/2004 D486693 Issued BERRY
PLASTICS CORPORATION United States of America CONTAINER CAP 02/21/2003 29/176388
    11/25/2003 D482616 Issued BERRY PLASTICS CORPORATION United States of
America CLOSURE 03/13/2003 29/177631     01/13/2004 D485180 Issued BERRY
PLASTICS CORPORATION United States of America DISPOSABLE PALETTE TRAY WITH NEW
DESIGN 03/24/2003 29/178154     02/15/2005 D501761 Issued BERRY PLASTICS
CORPORATION United States of America DISPOSABLE SERVING TRAY WITH NEW DESIGN
07/29/2003 29/178155     03/06/2007 D537678 Issued BERRY PLASTICS CORPORATION
United States of America MOLDED BOTTLE WITH HOT FILL WINDOWS 04/04/2003
29/179005     09/07/2004 D495602 Issued BERRY PLASTICS CORPORATION United States
of America CLOSURE 08/15/2003 29/188209     01/11/2005 D500677 Issued BERRY
PLASTICS CORPORATION United States of America POLYGONAL CONTAINER DESIGN WITH
PLURAL TRANSITION LEVELS 11/03/2003 29/193091     09/05/2006 D527647 Issued
BERRY PLASTICS CORPORATION United States of America SERVING TRAY LID 12/05/2003
29/195121     01/03/2006 D513383 Issued BERRY PLASTICS CORPORATION United States
of America FOOD SERVING PLATE 12/05/2003 29/195123     01/31/2006 D513933 Issued
BERRY PLASTICS CORPORATION United States of America FOOD SERVING BOWL 12/05/2003
29/195124     09/06/2005 D509105 Issued BERRY PLASTICS CORPORATION United States
of America FOOD SERVING BOWL 12/05/2003 29/195125     10/19/2004 D497287 Issued
BERRY PLASTICS CORPORATION United States of America CLOSURE SHELL 03/11/2004
29/201323     12/27/2005 D513181 Issued BERRY PLASTICS CORPORATION United States
of America CONTAINER 05/18/2004 29/205699     12/19/2006 D533787 Issued BERRY
PLASTICS CORPORATION United States of America CONTAINER 05/18/2004 29/205700    
05/15/2007 D542672 Issued BERRY PLASTICS CORPORATION United States of America
DISPENSING CLOSURE 10/27/2004 29/216040     03/07/2006 D516425 Issued BERRY
PLASTICS CORPORATION United States of America SYRUP BOTTLE 10/29/2004 29/216060
    08/29/2006 D527276 Issued BERRY PLASTICS CORPORATION United States of
America CONTAINER 12/07/2004 29/218715     04/21/2009 D590716 Issued BERRY
PLASTICS CORPORATION United States of America BOTTLE 12/16/2004 29/219282    
11/07/2006 D531514 Issued BERRY PLASTICS CORPORATION United States of America
DISPENSING CLOSURE 06/22/2005 29/232719     05/08/2007 D542132 Issued BERRY
PLASTICS CORPORATION United States of America CLOSURE SHELL 08/11/2005 29/236106
    03/14/2006 D516911 Issued BERRY PLASTICS CORPORATION United States of
America PLASTIC FILM SURFACE PATTERN 06/06/2006 29/247219     04/07/2009 D589707
Issued BERRY PLASTICS CORPORATION United States of America CONTAINER WITH
HORIZONTAL GROOVES 12/08/2006 29/250997     01/01/2008 D558584 Issued BERRY
PLASTICS CORPORATION United States of America DISPENSING CLOSURE 02/15/2006
29/253981     10/31/2006 D531035 Issued BERRY PLASTICS CORPORATION United States
of America DISPENSING CLOSURE 02/15/2006 29/253983     03/20/2007 D538653 Issued
BERRY PLASTICS CORPORATION United States of America DISPENSING CLOSURE
01/08/2007 29/270996     11/17/2009 D604159 Issued BERRY PLASTICS CORPORATION
United States of America PORTION OF A LID 12/15/2006 29/275177     03/18/2008
D564354 Issued BERRY PLASTICS CORPORATION United States of America LID
12/15/2006 29/275179     01/22/2008 D560120 Issued BERRY PLASTICS CORPORATION
United States of America SERVING UTENSIL 02/22/2007 29/277354     05/20/2008
D569173 Issued BERRY PLASTICS CORPORATION United States of America SERVING
UTENSIL 02/22/2007 29/277357     10/02/2007 D551900 Issued BERRY PLASTICS
CORPORATION United States of America FOOTBALL-SHAPED CONTAINER 06/26/2007
29/281572     11/11/2008 D580775 Issued BERRY PLASTICS CORPORATION United States
of America PORTION OF A LID 07/25/2007 29/282624     01/27/2009 D585279 Issued
BERRY PLASTICS CORPORATION United States of America LID 07/25/2007 29/282629    
08/05/2008 D574238 Issued BERRY PLASTICS CORPORATION United States of America
CLOSURE 04/21/2008 29/307446     12/23/2008 D583236 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE 04/21/2008 29/307450     12/23/2008
D583237 Issued BERRY PLASTICS CORPORATION United States of America CLOSURE
HAVING AN AXIALLY OFFSET INNER SHELL 08/18/2008 29/323099     03/30/2010 D612731
Issued BERRY PLASTICS CORPORATION United States of America CLOSURE 11/20/2008
29/328232     01/19/2010 D608201 Issued BERRY PLASTICS CORPORATION United States
of America CONTAINER 11/04/2009 29/346712     10/05/2010 D624817 Issued BERRY
PLASTICS CORPORATION United States of America CLOSURE 12/10/2009 29/351731    
05/18/2010 D615864 Issued BERRY PLASTICS CORPORATION United States of America
CONTAINER 03/10/2010 29/357328     04/03/2012 D656815 Issued BERRY PLASTICS
CORPORATION United States of America CLOSURE SHELL 06/22/2010 29/364301    
02/22/2011 D632958 Issued BERRY PLASTICS CORPORATION United States of America
DISPENSING CLOSURE 12/03/2010 29/380390     06/28/2011 D640556 Issued BERRY
PLASTICS CORPORATION United States of America FOOD CONTAINER 07/11/2011
29/397073     10/23/2012 D669313 Issued BERRY PLASTICS CORPORATION United States
of America CONTAINER 11/15/2013 29/472732     09/29/2015 D739723 Issued BERRY
PLASTICS CORPORATION United States of America CONTAINER 01/15/2014 29/479352    
09/01/2015 D737682 Issued BERRY PLASTICS CORPORATION United States of America
INSERT FOR A DISPENSER 07/29/2016 29/572712     05/15/2018 D817762 Issued BERRY
PLASTICS CORPORATION United States of America CUP BOTTOM 11/10/2016 29/583932  
  10/30/2018 D832035 Issued BERRY PLASTICS CORPORATION United States of America
PORTION OF A DRINK CUP 02/28/2017 29/595450     03/27/2018 D813606 Issued BERRY
PLASTICS CORPORATION United States of America PORTION OF A DRINK CUP 02/28/2017
29/595453         Pending BERRY PLASTICS CORPORATION United States of America
DRINK CUP LID 04/07/2017 29/599942         Pending BERRY PLASTICS CORPORATION
United States of America DRINK CUP LID 04/07/2017 29/599948         Pending
BERRY PLASTICS CORPORATION United States of America RETORTABLE PACKAGE
05/01/2012 61/641066         Pending BERRY PLASTICS CORPORATION United States of
America POLYMERIC MATERIAL FOR AN INSULATED CONTAINER 12/14/2012 61/737564      
  Pending BERRY PLASTICS CORPORATION United States of America STANDUP BAG
06/07/2013 61/832692         Pending BERRY PLASTICS CORPORATION United States of
America DRINK CUP LID 08/23/2013 61/869447         Pending BERRY PLASTICS
CORPORATION United States of America CLOSURE FOR CONTAINER 12/19/2013 61/918502
        Pending BERRY PLASTICS CORPORATION United States of America POLYMERIC
MATERIAL FOR AN INSULATED CONTAINER 03/06/2014 61/949126         Pending BERRY
PLASTICS CORPORATION United States of America SQUEEZE TUBE 06/30/2014 62/018988
        Pending BERRY PLASTICS CORPORATION United States of America PEELABLE
FILM FOR CONTAINER LID 12/02/2015 62/261950         Pending BERRY PLASTICS
CORPORATION United States of America GAS-PERMEABLE BARRIER FILM AND METHOD OF
MAKING THE GAS-PERMEABLE BARRIER FILM 02/17/2016 62/296181         Pending BERRY
PLASTICS CORPORATION United States of America PATTERNED MICROPOROUS BREATHABLE
FILM AND METHOD OF MAKING THE PATTERNED MICROPOROUS BREATHABLE FILM 02/29/2016
62/301167         Pending BERRY PLASTICS CORPORATION United States of America
DRINK CUP 03/01/2016 62/301859         Pending BERRY PLASTICS CORPORATION United
States of America IN-LINE LAMINATION METHOD AND APPARTUS 04/22/2016 62/326374  
      Pending BERRY PLASTICS CORPORATION United States of America
BEVERAGE-BREWING PACKAGE 06/28/2016 62/355366         Pending BERRY PLASTICS
CORPORATION United States of America MULTI-LAYER FILM 07/07/2016 62/359439      
  Pending BERRY PLASTICS CORPORATION United States of America LIQUID DISPENSER
07/29/2016 62/368461         Pending BERRY PLASTICS CORPORATION United States of
America PILL-DISPENSING PACKAGE 07/29/2016 62/368487         Pending BERRY
PLASTICS CORPORATION United States of America BEVERAGE BREWING PACKAGE
08/26/2016 62/379995         Pending BERRY PLASTICS CORPORATION United States of
America POLYPROPYLENE SHEETS AND ARTICLES 02/06/2019 62/802012         Pending
BERRY PLASTICS CORPORATION United States of America TWO PIECE HINGE CLOSURE
09/16/2005 95/000111     12/25/2007 6116477 Issued BERRY PLASTICS CORPORATION
United States of America CLOSURE CAP 02/03/1997 08/794095     01/19/1999 5860543
Issued Bouchons Mac Inc. United States of America DUAL TAMPER EVIDENT CLOSURE
06/15/1999 09/333039     09/12/2000 6116441 Issued Bouchons Mac Inc. United
States of America INJECTION BLOW MOLDING MACHINE-STACKED MOLDS 02/15/1995
08/388928     09/03/1996 5552105 Issued BPRex Healthcare Packaging Inc. United
States of America CHILD-RESISTANT REMINDER CLOSURE 05/26/1995 08/451613    
10/21/1997 5678712 Issued BPRex Healthcare Packaging Inc. United States of
America SQUEEZE AND TURN CHILD RESISTANT PACKAGE 01/30/1996 08/594095    
11/18/1997 5687863 Issued BPRex Healthcare Packaging Inc. United States of
America INJECTION BLOW MOLDING MACHINE-STACKED MOLDS 02/12/1996 08/599917    
09/02/1997 5662945 Issued BPRex Healthcare Packaging Inc. United States of
America DISPENSING CLOSURE FOR SEALED ENTERAL FLUID CONTAINERS 09/04/1996
08/706253     07/21/1998 5782383 Issued BPRex Healthcare Packaging Inc. United
States of America CHILD-RESISTANT CLOSURE AND CONTAINER 12/13/1996 08/766527    
03/03/1998 5722546 Issued BPRex Healthcare Packaging Inc. United States of
America CLOSURE CAP HAVING AN UNPLEASANT TASTING COATING 05/06/1997 08/851905  
  10/06/1998 5816421 Issued BPRex Healthcare Packaging Inc. United States of
America SAFETY CLOSURE AND CONTAINER ASSEMBLY 05/22/1997 08/861793    
11/17/1998 5836466 Issued BPRex Healthcare Packaging Inc. United States of
America DOUBLE-SHELL CLOSURE HAVING AN ARCUATE GROOVE 05/22/1997 08/862077    
11/17/1998 5836467 Issued BPRex Healthcare Packaging Inc. United States of
America SQUEEZE AND TURN CHILD RESISTANT CLOSURE WITH TAMPER INDICATING BAND
10/08/1997 08/947343     07/27/1999 5927527 Issued BPRex Healthcare Packaging
Inc. United States of America CLOSURE HAVING BACK-ANGLED LUGS 10/14/1997
08/949629     11/28/2000 6152315 Issued BPRex Healthcare Packaging Inc. United
States of America SAFETY CLOSURE HAVING AN INTERNAL LOCKING LUG 12/17/1997
08/992422     11/23/1999 5988412 Issued BPRex Healthcare Packaging Inc. United
States of America TAMPER-EVIDENT SQUEEZE-AND-TURN CHILD-RESISTANT CLOSURE
01/14/1998 09/006993     07/06/1999 5918752 Issued BPRex Healthcare Packaging
Inc. United States of America SAFETY DISPENSER 02/13/1998 09/023495    
09/21/1999 5954228 Issued BPRex Healthcare Packaging Inc. United States of
America CHILD-RESISTANT SAFETY CLOSURE 04/15/1998 09/060263     06/29/1999
5915576 Issued BPRex Healthcare Packaging Inc. United States of America LARGE
DIAMETER SAFETY CLOSURE 05/08/1998 09/075079     07/13/1999 5921417 Issued BPRex
Healthcare Packaging Inc. United States of America PIERCE AND CUT CLOSURE
11/24/1998 09/198253     03/21/2000 6039198 Issued BPRex Healthcare Packaging
Inc. United States of America SAFETY CLOSURE WITH TAMPER RESISTANT LOCKING TAB
AND METHOD AND APPARATUS FOR MAKING SAME 08/10/1999 09/371308     08/28/2001
6279766 Issued BPRex Healthcare Packaging Inc. United States of America
CHILD-RESISTANT SQUEEZE-AND-TURN CLOSURE, PACKAGE AND METHOD OF MANUFACTURING
10/12/1999 09/416303     09/05/2000 6112921 Issued BPRex Healthcare Packaging
Inc. United States of America PIERCE AND CUT CLOSURE 12/17/1999 09/464810    
02/06/2001 6182845 Issued BPRex Healthcare Packaging Inc. United States of
America CHILD-RESISTANT MEDICATION COMPACT 01/31/2000 09/495272     01/16/2001
6173838 Issued BPRex Healthcare Packaging Inc. United States of America CHILD
RESISTANT PILL DISPENSING PACKAGE 12/17/1999 09/545846     04/02/2002 6364155
Issued BPRex Healthcare Packaging Inc. United States of America CLOSURE HAVING
BACK-ANGLED LUGS 05/31/2000 09/583627     02/05/2002 6343705 Issued BPRex
Healthcare Packaging Inc. United States of America TABLET PACKAGE INCLUDING A
TABLET HOLD-DOWN DEVICE 07/19/2000 09/619091     06/04/2002 6398051 Issued BPRex
Healthcare Packaging Inc. United States of America CHILD RESISTANT FLIP TOP
CLOSURE 10/20/2000 09/692787     08/13/2002 6431380 Issued BPRex Healthcare
Packaging Inc. United States of America SELF-CLOSING FLUID DISPENSING CLOSURE
02/02/2001 09/776357     12/04/2001 6325253 Issued BPRex Healthcare Packaging
Inc. United States of America SYRINGE PLUNGER ROD AND METHOD OF MANUFACTURE
04/05/2001 09/826584     12/17/2002 6494866 Issued BPRex Healthcare Packaging
Inc. United States of America SAFETY CLOSURE AND CONTAINER 05/16/2001 09/859068
  2001-0019033 04/30/2002 6378713 Issued BPRex Healthcare Packaging Inc. United
States of America CHILD-RESISTANT CLOSURE AND CONTAINER PACKAGE 10/16/2001
09/982249 07/03/2003 US-2003-0121877-A1 02/01/2005 6848590 Issued BPRex
Healthcare Packaging Inc. United States of America CHILD-RESISTANT CONTAINER AND
OVERCAP PACKAGE 01/28/2002 10/058440     07/06/2004 6758358 Issued BPRex
Healthcare Packaging Inc. United States of America TABLET PACKAGE INCLUDING A
TABLET HOLD-DOWN DEVICE 03/11/2002 10/094753     09/16/2003 6619494 Issued BPRex
Healthcare Packaging Inc. United States of America CHILD RESISTANT CLOSURE AND
CONTAINER 07/16/2002 10/196434   2004-0011791 07/20/2004 6763960 Issued BPRex
Healthcare Packaging Inc. United States of America SAFETY CLOSURE AND CONTAINER
07/15/2002 10/205971     01/27/2004 RE38399 Issued BPRex Healthcare Packaging
Inc. United States of America METHOD AND APPARATUS FOR INJECTION MOLDING A
THREADED SYRINGE PLUNGER ROD 09/06/2002 10/236241     07/27/2004 6767494 Issued
BPRex Healthcare Packaging Inc. United States of America SELF-CLOSING FLUID
DISPENSING CLOSURE 11/04/2002 10/287841     05/24/2005 6896151 Issued BPRex
Healthcare Packaging Inc. United States of America CONTAINER HAVING FLUORESCENT
INDICIA 02/27/2004 10/789875     04/15/2008 7357967 Issued BPRex Healthcare
Packaging Inc. United States of America THREADED CHILD-RESISTANT PACKAGE HAVING
LINERLESS CLOSURE 03/11/2004 10/799115     05/05/2009 7527159 Issued BPRex
Healthcare Packaging Inc. United States of America CLOSURE WITH LINER CUTTER
04/27/2004 10/832914     08/12/2008 7410071 Issued BPRex Healthcare Packaging
Inc. United States of America CHILD-RESISTANT SQUEEZE-AND-TURN CLOSURE AND
CONTAINER PACKAGE 10/13/2004 10/965553 05/25/2006 US-2006-0108312-A1 01/05/2010
7641064 Issued BPRex Healthcare Packaging Inc. United States of America
CHILD-RESISTANT DISPENSING CLOSURE, PACKAGE AND METHOD OF MANUFACTURE 10/27/2004
10/975689   2006-0086757 11/18/2008 7451896 Issued BPRex Healthcare Packaging
Inc. United States of America CHILD-RESISTANT FLIP-TOP DISPENSING CLOSURE,
PACKAGE AND METHOD OF MANUFACTURE 02/18/2005 11/062177     06/15/2010 7735665
Issued BPRex Healthcare Packaging Inc. United States of America SLIDE RAILS AND
FRICTION SURFACES FOR CLOSURE 03/31/2006 11/278185     02/07/2012 8109396 Issued
BPRex Healthcare Packaging Inc. United States of America FRICTION SURFACE FOR
PUSH AND TURN CHILD RESISTANT CLOSURE 03/31/2006 11/278190     10/19/2010
7815061 Issued BPRex Healthcare Packaging Inc. United States of America
CHILD-RESISTANT CLOSURE AND CONTAINER PACKAGE 06/06/2006 11/447633    
10/26/2010 7819265 Issued BPRex Healthcare Packaging Inc. United States of
America FLIP-TOP DISPENSING SYSTEM WITH A CHILD RESISTANT LATCH MECHANISM
05/29/2007 11/754471     01/04/2011 7861873 Issued BPRex Healthcare Packaging
Inc. United States of America RATCHET PUSH AND TURN CHILD RESISTANT CLOSURE
04/10/2008 12/100601     08/02/2011 7988003 Issued BPRex Healthcare Packaging
Inc. United States of America CHILD-RESISTANT CLOSURE SHELL, CLOSURE, AND
PACKAGE 12/11/2009 12/636070 06/16/2011 US-2011-0139742-A1 09/17/2013 8534476
Issued BPRex Healthcare Packaging Inc. United States of America FLIP-TOP
DISPENSING SYSTEM WITH A CHILD RESISTANT LATCH MECHANISM 01/18/2010 12/689109  
  10/23/2012 8292101 Issued BPRex Healthcare Packaging Inc. United States of
America CHILD-RESISTANT CLOSURE WITH VENTS 04/30/2010 12/770843     07/02/2013
8474634 Issued BPRex Healthcare Packaging Inc. United States of America
PUSH-AND-TURN CHILD-RESISTANT CLOSURE, SHELLS, AND PACKAGE 12/03/2010 12/959509
06/07/2012 US-2012-0138561-A1 10/14/2014 8857638 Issued BPRex Healthcare
Packaging Inc. United States of America CLOSURE FOR A CONTAINER 05/15/1999
29/105252     06/27/2000 D427070 Issued BPRex Healthcare Packaging Inc. United
States of America CONTAINER CLOSURE 01/03/2002 29/153301     02/11/2003 D470051
Issued BPRex Healthcare Packaging Inc. United States of America PICTOGRAM FOR
SQUEEZE AND TURN CLOSURE 03/10/2003 29/167174     07/01/2003 D476563 Issued
BPRex Healthcare Packaging Inc. United States of America SQUEEZE AND TURN
CHILD-RESISTANT CLOSURE 09/09/2002 29/177529     11/11/2003 D481948 Issued BPRex
Healthcare Packaging Inc. United States of America CONTAINER BASE 03/08/2005
29/224929     10/02/2007 D551980 Issued BPRex Healthcare Packaging Inc. United
States of America SQUEEZE AND TURN PACKAGE 12/09/2003 29/261524     04/24/2007
D541159 Issued BPRex Healthcare Packaging Inc. United States of America
CHILD-RESISTANT HINGED CLOSURE 09/26/2006 29/266645     04/17/2007 D540678
Issued BPRex Healthcare Packaging Inc. United States of America CONTAINER
10/10/2008 29/326035     07/06/2010 D619007 Issued BPRex Healthcare Packaging
Inc. United States of America SQUEEZE-AND-TURN CHILD RESISTANT CLOSURE
11/25/2008 29/328513     01/05/2010 D607326 Issued BPRex Healthcare Packaging
Inc. United States of America SQUEEZE-AND-TURN CHILD RESISTANT CLOSURE
11/25/2008 29/328515     04/07/2009 D589794 Issued BPRex Healthcare Packaging
Inc. United States of America CONTAINER 09/25/2013 29/467936     10/21/2014
D715650 Issued BPRex Healthcare Packaging Inc. United States of America
CONTAINER 01/07/2014 29/478587     10/21/2014 D715651 Issued BPRex Healthcare
Packaging Inc. United States of America HIGH SPEED METHOD OF MAKING PLASTIC FILM
AND NONWOVEN LAMINATES 10/17/2002 10/272742     05/25/2004 6740184 Issued Clopay
Plastic Products, Company Inc. United States of America TAPE COATING 07/30/1992
07/921670     04/05/1994 5300356 Issued Covalence Specialty Materials Corp.
United States of America Non-woven of Spunbonded Thermoplastic Filaments Having
Improved Weldability Properties and Method for Manufacturing Such a Non-Woven
Nov 8, 2013 14074755   20140135725     Published Dounor SAS United States of
America Loop Material For Loop And Hook Type Fastener Used In A Disposable
Article Or Garment Apr 1, 2008 12060590   20080260989 Sep 7, 2010 7790264 Issued
Dounor SAS/Aplix, Inc. United States of America Loop Material For Loop And Hook
Type Fastener Used In A Disposable Article Or Garment Jul 28, 2010 12844871  
2010291341 Jun 14, 2011 7960008 Issued Dounor SAS/Aplix, Inc. United States of
America Loop Material For Loop And Hook Type Fastener Used In A Disposable
Article Or Garment Jul 2, 2012 13540165   201213540165 Apr 15, 2014 RE44842
Issued Dounor SAS/Aplix, Inc. United States of America Loop Material For Loop
And Hook Type Fastener Used In A Disposable Article Or Garment Aug 29, 2013
14013892     Mar 29, 2016 RE45946 Issued Dounor SAS/Aplix, Inc. United States of
America A Ground Reinforcing Grid (BodPave 85) Apr 23, 2010 13320355  
2012-0057932 A1 Mar 19, 2013 8398332 Issued Fiberweb Geosynthetics Limited
United States of America Nonwoven with electret properties, manufacturing
process thereof and its use Jul 8, 2013 13818402   2013-0288555-A1 Jul 31, 2018
10036107 Issued Fiberweb Holdings Limited United States of America Confinement
Structures - Defencell plastic gabion system Jul 20, 2012 14233993   20140190111
    Allowed Fiberweb Holdings Limited/J&S Franklin Limited United States of
America Microporous Composite Sheet Material Mar 11, 2003 10386004  
2004-0029469 Jul 5, 2011 7972981 Issued Fiberweb, LLC United States of America
Bicomponent Sheet Material Having Liquid Barrier Properties Jul 27, 2006
11460453   2007-0054579 Sep 7, 2010 7790641 Issued Fiberweb, LLC United States
of America Area Bonded Nonwoven Fabric From Single Polymer System Aug 14, 2008
12228656   2009/0047856A1 Aug 9, 2011 7994081 Issued Fiberweb, LLC United States
of America Microporous Composite Sheet Material May 19, 2011 13111186  
2011/0217526 Jul 17, 2012 8222164 Issued Fiberweb, LLC United States of America
Area Bonded Nonwoven Fabric From Single Polymer System Jun 1, 2011 13150461  
US2011/0230110 A1 Jun 18, 2013 8465611 Issued Fiberweb, LLC United States of
America Microporous Composite Sheet Material Apr 16, 2012 13447898  
2012/0211915 Dec 11, 2012 8328968 Issued Fiberweb, LLC United States of America
Vapor Permeable, Substantially Water Impermeable Multilayer Article Jun 14, 2012
13523028   20120321856A1 Nov 28, 2017 9827696 Issued Fiberweb, LLC United States
of America Breathable and Liquid Barrier Nonwoven and Bicomponent Film Composite
Material, and Method Jun 22, 2012 13530425   20120328841 Nov 28, 2017 9827755
Issued Fiberweb, LLC United States of America Vapor Permeable, Substantially
Water Impermeable Multilayer Article Jun 22, 2012 13530432   2012/0328842 Sep
19, 2017 9765459 Issued Fiberweb, LLC United States of America Vapor Permeable,
Substantially Water Impermeable Multilayer Article Jun 22, 2012 13530674  
2012/0329354     Published Fiberweb, LLC United States of America Microporous
Composite Sheet Material Nov 19, 2012 13680380   2013/0082414A1 Oct 17, 2017
9790629 Issued Fiberweb, LLC United States of America Area Bonded Nonwoven
Fabric From Single Polymer System Jan 11, 2013 13739588   2013/0122772A1 Feb 10,
2015 8951633 Issued Fiberweb, LLC United States of America Vapor-Permeable,
Substantially Water-Impermeable Multilayer Article Aug 15, 2017 15677383  
2017/0342614     Allowed Fiberweb, LLC United States of America Vapor-Permeable,
Substantially Water-Impermeable Multilayer Article Oct 26, 2017 15794110  
2018/0043674     Published Fiberweb, LLC United States of America Vapor
Permeable, Substantially Water Impermeable Multilayer Article Oct 26, 2017
15794167   2018/0043586     Published Fiberweb, LLC United States of America
Vapor-Permeable, Substantially Water-Impermeable Multilayer Article Feb 26, 2019
16285454         Pending Fiberweb, LLC United States of America CONTAINER FOR
FOOD PRODUCTS 09/16/1997 29/077026     06/13/2000 D426463 Issued GENERAL MILLS,
INC. United States of America EASY-OPEN TEAR STRIP LID 03/18/1992 07/854560    
08/24/1993 5238135 Issued Landis Plastics, Inc. United States of America THIN
WALL CLOSURE FOR USE WITH A CONTAINER 05/15/2000 09/571634     02/03/2004
6685049 Issued Landis Plastics, Inc. United States of America PLASTIC CONTAINER
LID 01/06/1995 29/033189     01/13/1998 D389058 Issued Landis Plastics, Inc.
United States of America RECOVERABLE FABRIC SLEEVE 12/18/1992 08/256063    
06/18/1996 5527575 Issued N.V. Raychem S.A. United States of America PLASTIC
PELLET DELIVERY SYSTEM AND METHOD OF USE 07/22/1993 95463     02/07/1995 5386971
Issued Owens-Illinois Closure Inc. United States of America STRETCHABLE ELASTIC
LAMINATE HAVING INCREASED CD ELONGATION ZONES AND METHOD OF PRODUCTION Nov 21,
2007 12516002   2010062221 Apr 29, 2014 8709579 Issued Pliant Corporation United
States of America FREEZABLE/MICROWAVEABLE PACKAGING FILMS Mar 14, 2006 11374893
  2007-0215609 Apr 5, 2011 7919738 Issued Pliant, LLC United States of America
FREEZABLE/MICROWAVEABLE PACKAGING FILMS AND VENTING PACKAGES Jan 5, 2007
11650903   2007-0215610 Oct 12, 2010 7812293 Issued Pliant, LLC United States of
America BREATHABLE FILM WITH INTERNAL VIRAL AND ALCOHOL BARRIER LAYER Aug 12,
2009 12540205   2011/0039083 Nov 3, 2015 9174420 Issued Pliant, LLC United
States of America FREEZABLE/MICROWAVEABLE PACKAGING FILMS AND VENTING PACKAGES
Jul 29, 2010 12845902   2011/0024412 Apr 1, 2014 8686323 Issued Pliant, LLC
United States of America PEELABLE THERMOPLASTIC FILM 12/17/1993 08/168581    
10/17/1995 5459186 Issued PLIANT, LLC United States of America WICKETLESS
PLASTIC BAG PACK WITH TAPERED WELD HOLD 04/29/1994 08/235499     06/18/1996
5526934 Issued PLIANT, LLC United States of America STRETCH FILM 06/03/1994
08/253487     07/02/1996 5531393 Issued PLIANT, LLC United States of America
WICKETLESS SADDLE PACK OF PLASTIC BAGS 12/19/1994 08/358736     03/05/1996
5495946 Issued PLIANT, LLC United States of America AUTOMATIC WICKETING
APPARATUS 05/11/1995 08/438782     06/04/1996 5522690 Issued PLIANT, LLC United
States of America AUTOMATIC WICKETING APPARATUS 05/02/1996 08/641899    
04/14/1998 5738478 Issued PLIANT, LLC United States of America AGRICULTURAL
MULCH FILMS AND METHODS FOR THEIR USE 07/25/1996 08/671322     03/24/1998
5729929 Issued PLIANT, LLC United States of America CARRIER RELEASE SHEET FOR
MOLDING COMPOUND 08/12/1997 08/909541     11/16/1999 5985391 Issued PLIANT, LLC
United States of America SYSTEM, APPARATUS AND METHOD FOR UNLOADING AND LOADING
WINDER SHAFTS 10/07/1997 08/946236     08/24/1999 5941474 Issued PLIANT, LLC
United States of America METHOD AND APPARATUS FOR PRODUCING CORELESS ROLLS OF
SHEET MATERIAL AND A CORELESS ROLL OF MATERIAL 05/10/1998 09/021505    
08/15/2000 6102313 Issued PLIANT, LLC United States of America AUTOMATIC
WICKETING APPARATUS 04/13/1998 09/059652     06/15/1999 5911553 Issued PLIANT,
LLC United States of America AUTOMATIC WICKETING APPARATUS 03/26/1999 09/277077
    08/14/2001 6273663 Issued PLIANT, LLC United States of America LOW GAUGE
STRETCH WRAP FILM 03/04/2002 10/092381     02/06/2007 7172815 Issued PLIANT, LLC
United States of America MULTILAYER SEALABLE FILM HAVING A TEMPERATURE RESISTANT
LAYER THEREIN 05/02/2005 11/119672     10/16/2007 7282258 Issued PLIANT, LLC
United States of America FREEZABLE/MICROWAVEABLE PACKAGING FILMS 03/14/2006
11/374893 09/20/2007 US-2007-0215609-A1 04/05/2011 7919738 Issued PLIANT, LLC
United States of America FREEZABLE/MICROWAVEABLE PACKAGING FILMS AND VENTING
PACKAGES 01/05/2007 11/650903 09/20/2007 US-2007-0215610-A1 10/12/2010 7812293
Issued PLIANT, LLC United States of America AGRICULTURAL BARRIER FILMS HAVING
SUPERIOR TEAR STRENGTH PROPERTIES 08/17/2007 11/840706     02/16/2010 7662463
Issued PLIANT, LLC United States of America MULTILAYER SEALABLE FILM HAVING A
TEMPERATURE RESISTANT LAYER THEREIN 10/16/2007 11/873162     06/23/2009 7550198
Issued PLIANT, LLC United States of America STRETCHABLE ELASTIC LAMINATE HAVING
INCREASED CD ELONGATION ZONES AND METHOD OF PRODUCTION 05/22/2009 12/516002
03/11/2010 US-2010-0062221-A1 04/29/2014 8709579 Issued PLIANT, LLC United
States of America BREATHABLE FILM WITH INTERNAL VIRAL AND ALCOHOL BARRIER LAYER
08/12/2009 12/540205 02/17/2011 US-2011-0039083-A1 11/03/2015 9174420 Issued
PLIANT, LLC United States of America MULTI-LAYER FILMS HAVING BREATHABLE REGIONS
FOR USE IN BROADCAST FUMIGATION 11/10/2009 12/615887   US-2010-0202835-A1
08/14/2012 8241722 Issued PLIANT, LLC United States of America
FREEZABLE/MICROWAVEABLE PACKAGING FILMS AND VENTING PACKAGES 07/29/2010
12/845902 02/03/2011 US-2011-0024412-A1 04/01/2014 8686323 Issued PLIANT, LLC
United States of America HERMETIC PACKAGES WITH LASER SCORED VENT SYSTEMS
12/09/2010 12/997175 07/07/2011 US-2011-0163105-A1 04/01/2014 8686324 Issued
PLIANT, LLC United States of America CARRIER RELEASE SHEET FOR MOLDING COMPOUND
08/12/1997 90/006117     11/16/1999 5985391 Issued PLIANT, LLC United States of
America Method Of Making Nonwoven Fabric Comprising Splittable Fibers May 16,
2001 09859049   US2002/0028623 Feb 17, 2004 6692541 Issued Polymer Group, Inc.
United States of America Hydroentangled Filter Media and Method Jan 16, 2002
10050413   2002/0187703 Mar 21, 2006 7015158 Issued Polymer Group, Inc. United
States of America Abrasion Resistant and Drapeable Nonwoven Fabrics Sep 7, 2004
10935011   2005/0022321 Jun 19, 2007 7232468 Issued Polymer Group, Inc. United
States of America Hydroentangled Filter Media And Method Jan 9, 2006 11328305  
2006/0111004-A1 Jun 3, 2008 7381669 Issued Polymer Group, Inc. United States of
America Nonwoven Fabric Jul 19, 2013 29461158     Nov 5, 2013 D692673 Issued
Polymer Group, Inc. United States of America Nonwoven Fabric Jul 19, 2013
29461159     Nov 12, 2013 D693130 Issued Polymer Group, Inc. United States of
America Nonwoven Fabric (aka - Soft Bond Pattern Designs) 12-550-2 DIV3CON Sep
24, 2013 29467779     Apr 8, 2014 D702047 Issued Polymer Group, Inc. United
States of America RESEALABLE LABEL FLAP INCLUDING LABEL STOP 03/11/1999
09/266393     09/05/2000 6113271 Issued PRIME LABEL & SCREEN, INC. United States
of America RESEALABLE TAMPER INDICATING LABEL FLAP INCLUDING PRINTER INDICIA
12/14/1999 09/460683     08/06/2002 6428867 Issued PRIME LABEL & SCREEN, INC.
United States of America REMOVABLE LABEL FLAP INCLUDING HIDDEN COUPON 03/21/2000
09/531742     07/16/2002 6420006 Issued PRIME LABEL & SCREEN, INC. United States
of America RIGID RESEALABLE LABEL FLAP HAVING A HINGE 12/18/2008 12/338105
06/24/2010 US 2010-0154264 A1 05/22/2012 8182891 Issued PRIME LABEL & SCREEN,
INC. United States of America Nonwoven Wipe With Bonding Pattern Apr 27, 2012
13458169   20130288013 Aug 4, 2015 9096961 Issued Providencia USA, Inc. United
States of America Nonwoven Fabric With Bonding Pattern Jun 19, 2015 14744547  
20150284888 Dec 20, 2016 9523164 Issued Providencia USA, Inc. United States of
America PLASTIC RECYCLABLE CONTAINER 05/17/1994 08/243699     04/09/1996 5505331
Issued RATHBUN FAMILY REAL ESTATE GROUP United States of America DOUBLE SHELL
CLOSURE WITH SUPPORT RIBS 06/07/2001 09/876336     08/31/2004 6783014 Issued
Rexam Closure Systems Inc. United States of America SLOTTED SAFETY CLOSURE
HAVING OVERSIZED THUMBPADS 09/04/1998 29/093138     02/29/2000 D421223 Issued
REXAM HEALTHCARE PACKAGING INC. United States of America SAFETY CLOSURE HAVING
OVERSIZED THUMBPADS 09/04/1998 29/093139     06/06/2000 D426159 Issued REXAM
HEALTHCARE PACKAGING INC. United States of America SAFETY CLOSURE HAVING LUG
WINDOW 09/04/1998 29/093172     03/07/2000 D421389 Issued REXAM HEALTHCARE
PACKAGING INC. United States of America SQUEEZE AND TURN PACKAGE 06/15/2006
29/195355     09/19/2006 D528419 Issued REXAM HEALTHCARE PACKAGING INC. United
States of America ASSEMBLY FOR CONTAINING AND DISPENSING A LIQUID 02/22/2007
12/280354   2009-0152302 11/15/2011 8056766 Issued Rexam Pharma United States of
America LIQUID DISPENSING END-PIECE AND LIQUID PACKAGING AND DISPENSING ASSEMBLY
COMPRISING SUCH AN END-PIECE 02/03/2009 12/364730   2009-0223883 06/28/2011
7967983 Issued Rexam Pharma United States of America ASSEMBLY FOR CONDITIONING
AND DISPENSING A MEDICAL LIQUID 01/03/2008 12/522793   2010-0145287 05/21/2013
8444610 Issued Rexam Pharma United States of America SAFETY CLOSURE HAVING
OVERSIZED THUMBPADS 09/04/1998 29/093137     01/25/2000 D419451 Issued Rexam
Plastics Inc. United States of America TEAR-OFF FLAP FOR A CONTAINER 08/11/2000
29/127660     09/25/2001 D448291 Issued SUPERFOS A/S United States of America
OVAL CONTAINER AND LID 11/16/2001 29/150238     02/25/2003 D470768 Issued
SUPERFOS A/S United States of America OVAL CONTAINER WITH LID 10/31/2002
29/170038     02/08/2005 D501636 Issued SUPERFOS A/S United States of America
CONTAINER 07/24/2006 29/263445     09/29/2009 D600915 Issued SUPERFOS A/S United
States of America DRINK DISPENSER 01/26/2009 29/311229     08/18/2009 D598232
Issued SUPERFOS A/S United States of America Rapid deployment barrier system Sep
10, 2010 12879124   2011/0033654-A1 Oct 9, 2018 10094085 Issued Terram Limited
United States of America Rapid deployment barrier system Sep 6, 2018 16123307  
      Pending Terram Limited United States of America Cellular Confinement
Systems Mar 25, 2009 12442756   US20090324346 Apr 23, 2013 8425158 Issued Terram
Limited/J&S Franklin Limited United States of America Cellular Confinement
Systems Apr 16, 2013 13863827   2013/0294847 Sep 27, 2016 9453322 Issued Terram
Limited/J&S Franklin Limited United States of America COMPOSITE SHEATHING
MATERIAL HAVING HIGH MOISTURE VAPOR PERMEABILITY 11/17/1998 09/193516    
04/11/2000 6048605 Issued Tyco Plastics Services AG Venezuela Nonwovens With
Additive Enhancing Barrier Properties Mar 1, 2017 1700090         Published
AVINTIV Specialty Materials Inc. Vietnam Bonding Pattern for a Nonwoven Fabric
Nov 21, 2018 3201802496         Pending Berry Global, Inc.

 

   

 

 

Trademark Name Country Application Number Filing Date Registration Number
Registration Date Owner 293 United States of America 86/713901 08/04/2015
5105998 12/20/2016 Berry Plastics Corporation 13 GALLON (AND DESIGN) United
States of America 87/588668 08/29/2017     Berry Global, Inc. 13 GALLON (AND
DESIGN) (PRODUCT PACKAGING) United States of America 87/593312 09/01/2017    
Berry Global, Inc. 293 LOGO United States of America 86/774080 09/30/2015
5110911 12/27/2016 Berry Plastics Corporation 3-D Canada 0728713 May 5, 1993
432023 Aug 19, 1994 Fabrene Inc. 3i China (People's Republic) TBD 01/25/2019    
Berry Global, Inc. (DE Corporation) 3i India 3413486 11/18/2016     Berry
Plastics Corporation 3i European Union (Community) 016044455 11/15/2016
016044455 04/07/2017 Berry Plastics Corporation 3i China (People's Republic)
22147472 12/06/2016     Berry Plastics Corporation 3i China (People's Republic)
31731347 06/21/2018     Berry Plastics Corporation 3i China (People's Republic)
22147472A 12/06/2016 22147472A 02/07/2018 Berry Plastics Corporation 3i United
States of America 87/083502 06/24/2016 5336325 11/14/2017 Berry Plastics
Corporation A NO NONSENSE CHOICE United States of America 85/977224 11/22/2010
4211674 09/18/2012 Berry Plastics Corporation ADCHEM United States of America
76/419468 06/11/2002 2777474 10/28/2003 Adchem Corporation ADCHEM THE ADHESIVE
TAPE ENGINEERS United States of America 76/347760 12/11/2001 2659012 12/10/2002
Adchem Corporation ADCHEM THE FOAM BONDING ADHESIVE TAPE EXPERTS United States
of America 87/176693 09/20/2016     Adchem Corporation ADMOUNT United States of
America 77/857352 10/26/2009 3906350 01/18/2011 Adchem Corporation AEP Australia
923273 08/13/2002 923273 06/02/2003 AEP Industries Inc. AEP United States of
America 74/403968 06/17/1993 1,896,144 05/30/1995 AEP Industries Inc. AEP United
States of America 76/451229 08/12/2002 2,752,507 08/19/2003 AEP Industries Inc.
AEP United States of America 77/679318 02/26/2009 3,682,810 09/15/2009 AEP
Industries Inc. AEP & Design United States of America 76/455754 09/30/2002
2,801,936 01/06/2004 AEP Industries Inc. AEP INDUSTRIES INC. United States of
America 76/097599 07/27/2000 2,506,137 11/13/2001 AEP Industries Inc. AEP SAFETY
SLIDE CUTTER Australia 943002 02/10/2003 943002 10/20/2003 AEP Industries Inc.
AGRIBAN Mexico 451228 May 10, 2000 749225 May 29, 2002 Bonlam, S.A. DE C.V.
AGRIBAN Costa Rica   Dec 6, 2001 137877 Mar 24, 2003 Bonlam, S.A. DE C.V.
AGRIBAN Dominican Republic   Apr 9, 2009 174893 Jun 30, 2009 Bonlam, S.A. DE
C.V. AGRIBAN Ecuador   Feb 17, 2001 84624 Jul 4, 2002 Bonlam, S.A. DE C.V.
AGRIBAN Ecuador   Dec 17, 2001 17999 Jul 4, 2002 Bonlam, S.A. DE C.V. AGRIBAN
Guatemala   Jan 2, 2002 119847 Sep 9, 2002 Bonlam, S.A. DE C.V. AGRIBAN Honduras
  Apr 23, 2009 110641 Nov 13, 2009 Bonlam, S.A. DE C.V. AGRIBAN (and design)
Argentina 2992958 Apr 7, 2010 2422369 Feb 3, 2011 Bonlam, S.A. DE C.V. AGRIBAN
(word & design) Chile 937727 Mar 23, 2010 937727 Nov 11, 2011 Bonlam, S.A. DE
C.V. AGRIBAN (word & design) Mexico 1054921 Dec 16, 2009 1168295 Jul 13, 2010
Bonlam, S.A. DE C.V. AGRIBAN (word & design) Venezuela 70942010 May 14, 2010
70942010 Jun 9, 2011 Bonlam, S.A. DE C.V. AGRIBAN (word & design) Brazil
830479430 Dec 17, 2009 830479430 Mar 1, 2016 Bonlam, S.A. DE C.V. AGRIBAN (word
& design) Colombia   Mar 8, 2010 407208 Aug 25, 2010 Bonlam, S.A. DE C.V.
AGRIBAN (word & design) Costa Rica   Dec 7, 2009 200252 Apr 16, 2010 Bonlam,
S.A. DE C.V. AGRIBAN (word & design) Dominican Republic   Dec 8, 2009 179043 Feb
16, 2010 Bonlam, S.A. DE C.V. AGRIBAN (word & design) Ecuador   Dec 11, 2009
313810 May 27, 2010 Bonlam, S.A. DE C.V. AGRIBAN (word & design) Guatemala   Dec
11, 2009 170191 Jun 11, 2010 Bonlam, S.A. DE C.V. AGRIBAN (word & design)
Honduras   Aug 12, 2009 112760 Jun 17, 2010 Bonlam, S.A. DE C.V. AGRIBON Mexico
87679 May 25, 1990 382424 Aug 30, 1990 Bonlam, S.A. DE C.V. AGRIBON Canada
807099 Mar 15, 1996 TMA510203 Mar 29, 1999 Bonlam, S.A. DE C.V. AGRIBON
Dominican Republic   Apr 9, 2009 174892 Jun 30, 2009 Bonlam, S.A. DE C.V.
AGRIBON Honduras   Apr 23, 2009 110613 Nov 12, 2009 Bonlam, S.A. DE C.V. AGRIBON
Guatemala 126580 Oct 27, 2003 20131803 Oct 27, 2003 Bonlam, S.A. de C.V.
Corporation Mexico AGRIBON Mexico 764710 Feb 8, 2006 951626 Aug 31, 2006 Bonlam,
S.A. de C.V. Corporation Mexico AGRIBON United States of America 75072842 Mar
14, 1996 2090689 Aug 26, 1997 Bonlam, S.A. de C.V. Corporation Mexico AGRIBON
Costa Rica 20030001699 Mar 19, 2003 141456 Sep 25, 2003 Bonlam, S.A. de C.V.
Corporation Mexico AGRIBON (and design) Argentina 2992959 Apr 7, 2010 2422368
Feb 3, 2011 Bonlam, S.A. DE C.V. AGRIBON (word & design) Mexico 1090158 May 18,
2010 1167381 Jul 6, 2010 Bonlam, S.A. DE C.V. AGRIBON (word & design) Venezuela
70952010 May 14, 2010 70952010 Jun 9, 2011 Bonlam, S.A. DE C.V. AGRIBON (word &
design) Brazil 830628126 May 25, 2010 830628126 Oct 18, 2016 Bonlam, S.A. DE
C.V. AGRIBON (word & design) Colombia   Mar 8, 2010 407207 Aug 25, 2010 Bonlam,
S.A. DE C.V. AGRIBON (word & design) Costa Rica   Dec 7, 2009 200254 Apr 16,
2010 Bonlam, S.A. DE C.V. AGRIBON (word & design) Dominican Republic   Dec 8,
2009 179044 Feb 16, 2010 Bonlam, S.A. DE C.V. AGRIBON (word & design) Guatemala
  Dec 11, 2009 170192 Jun 11, 2010 Bonlam, S.A. DE C.V. AGRIBON (word & design)
Honduras   Dec 8, 2009 112781 Jun 17, 2010 Bonlam, S.A. DE C.V. AGRIBON (Word &
Design) Brazil 830479422 Dec 17, 2009 830479422 Mar 1, 2016 Bonlam. S.A. de C.V.
AGRIBON (word and design) Mexico 1054922 Dec 16, 2009 1168296 Jul 13, 2010
Bonlam, S.A. DE C.V. AGROTEC Brazil 825889960 Sep 26, 2003 825889960 Jun 9, 2009
Companhia Providencia Industria E Comercio AGRYL France 122348 Apr 6, 1989
1522915 Sep 22, 1989 Fiberweb France SAS AGRYL International Bureau (WIPO)
447793 Oct 12, 1979 447793 Oct 12, 1979 Fiberweb France SAS AGRYL United Kingdom
1209046 Dec 13, 1983 1209046 Mar 5, 1986 Fiberweb France SAS AGRYL European
Union 5629126 Jan 19, 2007 5629126 Jan 18, 2008 Fiberweb France SAS AGRYL
Honduras 3042105 Nov 2, 2005 97922 Aug 4, 2006 Fiberweb Holdings Limited AGRYL
Costa Rica 200600045 May 30, 2006 163633 Nov 3, 2006 Fiberweb Holdings Limited
AGRYL El Salvador 703652005 Nov 3, 2005 79 Aug 31, 2006 Fiberweb Holdings
Limited AGRYL Fmr. Serbia and Montenegro Z7612013 May 16, 2013 RS67018 Feb 24,
2014 Fiberweb Holdings Limited Agryl & Design European Union 011831682 May 21,
2013 011831682 Oct 16, 2013 Fiberweb France SAS AGRYL & Design France 93469606
May 19, 1993 93469606 Jul 22, 1994 Fiberweb France SAS Agryl & Design Norway
201313819 Nov 13, 2013 274792 Mar 3, 2014 Fiberweb France SAS Agryl & Design
Russian Federation 2013739639 Nov 15, 2013 537612 Mar 20, 2015 Fiberweb France
SAS AGRYL & Design Germany S48682 Jun 26, 1989 1145530 Aug 31, 1989 Fiberweb
France SAS AGRYL P 17 Finland 101390 Jul 18, 1985 101390 May 5, 1988 Fiberweb
France SAS AGRYL P 17 Norway 125549 Jul 12, 1985 125549 Jun 19, 1986 Fiberweb
France SAS AGRYL P 17 Mexico 909311 Oct 27, 2005 909311 Nov 22, 2005 Fiberweb
France SAS AGRYL P 17 France 1322060 Sep 4, 1985 1322060 Jan 1, 1986 Fiberweb
France SAS AGRYL P 17 European Union 5629431 Jan 19, 2007 5629431 Jan 18, 2008
Fiberweb France SAS AIR-GARD Canada 0662946 Jul 25, 1990 TMA392887 Jan 17, 1992
Fabrene Inc. AIR-GARD United States of America 75600344 Dec 7, 1998 2516120 Dec
11, 2001 Fabrene Inc. AIR-GARD (Stylized) Canada 0899119 Dec 10, 1998 TMA532300
Sep 7, 2000 Fabrene Inc. AIRSTOP Canada 1337148 02/27/2007 749819 10/08/2009
Covalence Specialty Coatings LLC AIRTEN Benelux 1378355 Jul 12, 2018 1036222 Oct
10, 2018 Berry Global, Inc. AIRTEN South Africa 201900627 Jan 8, 2019     Berry
Global, Inc. AIRTEN South Africa 201900628 Jan 8, 2019     Berry Global, Inc.
AIRTEN South Africa 201900629 Jan 8, 2019     Berry Global, Inc. AIRTEN Brazil
916555470 Jan 11, 2019     Berry Global, Inc. AIRTEN Brazil 916555518 Jan 11,
2019     Berry Global, Inc. AIRTEN Brazil 916555569 Jan 11, 2019     Berry
Global, Inc. AIRTEN Nigeria FTMO2019142119 Jan 9, 2019     Berry Global, Inc.
AIRTEN Nigeria FTMO2019142122 Jan 9, 2019     Berry Global, Inc. AIRTEN Nigeria
FTMO2019142124 Jan 9, 2019     Berry Global, Inc. AIRTEN International Bureau
(WIPO)   Jan 11, 2019     Berry Global, Inc. AMIRA Algeria 132038 May 30, 2013  
  PGI Spain S.L. AMIRA Morocco 153669 Jul 25, 2013 153669 Jul 25, 2013 PGI Spain
S.L. AMIRA Thailand 909498 Sep 17, 2013     PGI Spain S.L. AMIRA Chile 1067433
Jul 19, 2013 1165597 May 12, 2015 PGI Spain S.L. AMIRA Mexico 1377016 May 27,
2013 1400433 Sep 26, 2013 PGI Spain S.L. AMIRA Australia 1559353 May 27, 2013
1559353 May 27, 2013 PGI Spain S.L. AMIRA Argentina 3282624 Oct 23, 2014 2687853
Oct 23, 2014 PGI Spain S.L. AMIRA China 12952650 Jul 22, 2013 12952650 Apr 7,
2015 PGI Spain S.L. AMIRA Colombia 13129423 May 27, 2013 37056 Jun 6, 2014 PGI
Spain S.L. AMIRA Costa Rica 20134733 May 31, 2013 232606 Jan 10, 2014 PGI Spain
S.L. AMIRA Brazil 840556950 Jun 25, 2013 840556950 Oct 24, 2017 PGI Spain S.L.
AMIRA Japan 2013045390 Jun 13, 2013 5673595 May 30, 2014 PGI Spain S.L. AMIRA
Peru 5344752013 May 28, 2013 203669 Oct 2, 2013 PGI Spain S.L. AMIRA Tunisia
TNE201300961 May 28, 2013 TNE201300961 Apr 1, 2014 PGI Spain S.L. AMIRA
NONWOVENS Colombia 14050840 Mar 10, 2014 506477 Jan 29, 2015 PGI Spain S.L.
AMIRA NONWOVENS Brazil 907716431 May 20, 2014 907716431 Jan 9, 2018 PGI Spain
S.L. ANODEFLEX Denmark 123085 Feb 27, 1985 198601223 May 16, 1986 Covalence
Specialty Adhesives, LLC ANODEFLEX Portugal 485030   485030 03/19/1984 Covalence
Specialty Adhesives, LLC ANODEFLEX Austria 485030 Mar 19, 1984 485030 Mar 19,
1984 Covalence Specialty Adhesives, LLC ANODEFLEX France 485030 Mar 19, 1984
485030 Mar 19, 1984 Covalence Specialty Adhesives, LLC ANODEFLEX Hungary 485030
Mar 19, 1984 485030 Mar 19, 1984 Covalence Specialty Adhesives, LLC ANODEFLEX
International Bureau (WIPO) 485030 Mar 19, 1984 485030 Mar 19, 1984 Covalence
Specialty Adhesives, LLC ANODEFLEX Italy 485030 Mar 19, 1984 485030 Mar 19, 1984
Covalence Specialty Adhesives, LLC ANODEFLEX Romania 485030 Mar 19, 1984 485030
Mar 19, 1984 Covalence Specialty Adhesives, LLC ANODEFLEX Russian Federation
485030 Mar 19, 1984 485030 Mar 19, 1984 Covalence Specialty Adhesives, LLC
ANODEFLEX Serbia 485030 Mar 19, 1984 485030 Mar 19, 1984 Covalence Specialty
Adhesives, LLC ANODEFLEX Spain 485030 Mar 19, 1984 485030 Mar 19, 1984 Covalence
Specialty Adhesives, LLC ANODEFLEX Switzerland 485030 Mar 19, 1984 485030 Mar
19, 1984 Covalence Specialty Adhesives, LLC ANODEFLEX Canada 537188 02/26/1985
313180 04/11/1986 Covalence Specialty Adhesives, LLC ANODEFLEX Benelux 00661455
Oct 20, 1983 394524 Jun 28, 1984 Covalence Specialty Adhesives, LLC ANODEFLEX
India 2902137 02/13/2015     Covalence Specialty Adhesives, LLC ANODEFLEX Japan
2015042632 May 1, 2015 5950303 May 26, 2017 Covalence Specialty Adhesives, LLC
ANODEFLEX Denmark 1230/85 02/27/1985 1986 01223 05/16/1986 Covalence Specialty
Adhesives, LLC ANODEFLEX Japan 2015-042632 05/01/2015 5950303 05/26/2017
Covalence Specialty Adhesives, LLC ANODEFLEX Austria   03/19/1984 485030
03/19/1984 Covalence Specialty Adhesives, LLC ANODEFLEX Benelux   10/20/1983
394524 06/28/1984 Covalence Specialty Adhesives, LLC ANODEFLEX Switzerland  
03/19/1984 485030 03/19/1984 Covalence Specialty Adhesives, LLC ANODEFLEX Spain
  03/19/1984 485030 03/19/1984 Covalence Specialty Adhesives, LLC ANODEFLEX
France   03/19/1984 485030 03/19/1984 Covalence Specialty Adhesives, LLC
ANODEFLEX Hungary   03/19/1984 485030 03/19/1984 Covalence Specialty Adhesives,
LLC ANODEFLEX Italy   03/19/1984 485030 03/19/1984 Covalence Specialty
Adhesives, LLC ANODEFLEX Romania   03/19/1984 485030 03/19/1984 Covalence
Specialty Adhesives, LLC ANODEFLEX Serbia   03/19/1984 485030 03/19/1984
Covalence Specialty Adhesives, LLC ANODEFLEX Russian Federation   03/19/1984
485030 03/19/1984 Covalence Specialty Adhesives, LLC ANODEFLEX Int'l
Registration - Madrid Protocol Only   03/19/1984 485030 03/19/1984 Covalence
Specialty Adhesives, LLC ANODEFLEX Brazil 812109457 Jul 26, 1985 812109457 Apr
14, 1987 Raychem Corporation ANODEFLEX Brazil   07/26/1985 812109457 04/14/1987
Raychem Corporation APEX China     1456695 Oct 14, 2000 Chicopee, Inc. APEX
United States of America 75461238 Apr 3, 1998 2366859 Jul 11, 2000 PGI Polymer,
Inc. APEX United States of America 85160990 Oct 26, 2010 4025218 Sep 13, 2011
PGI Polymer, Inc. AQUA-SEAL Canada 1871096 Dec 4, 2017     Berry Global, Inc.
AQUA-SEAL Mexico 2034668 Apr 13, 2018     Berry Global, Inc. AQUA-SEAL United
States of America 87710540 Dec 6, 2017     Berry Global, Inc. ARBRENE Canada
0514154 Dec 20, 1983 TMA297322 Nov 23, 1984 Fabrene Inc. ARBRENE Canada 574122
Dec 4, 1986 TMA337559 Feb 26, 1988 Fabrene Inc. ARBRENE United States of America
73682859 Sep 8, 1987 1492291 Jun 14, 1988 Fabrene Inc. ARGUS-LOC United States
of America 73/348181 02/01/1982 1290089 08/14/1984 BPREX HEALTHCARE PACKAGING
INC. ARIUM European Union 011275773 Oct 18, 2012 011275773 Mar 18, 2013 AVINTIV
Specialty Materials Inc. AUTO-LOC United States of America 76/485934 01/29/2003
2927230 02/22/2005 Berry Plastics Corporation AVINTIV Chile 1164514 Jul 31, 2015
1220082 Sep 6, 2016 AVINTIV Specialty Materials Inc. AVINTIV Australia 1687128
Apr 14, 2015 1687128 Oct 21, 2015 AVINTIV Specialty Materials Inc. AVINTIV
Australia 1697986 Jun 6, 2015 1697986 Oct 21, 2015 AVINTIV Specialty Materials
Inc. AVINTIV Argentina 3442744 Sep 22, 2015 2820067 Jul 22, 2016 AVINTIV
Specialty Materials Inc. AVINTIV Argentina 3442745 Sep 22, 2015 2820068 Jul 22,
2016 AVINTIV Specialty Materials Inc. AVINTIV Panama 24429201 Sep 24, 2015
244292 Sep 24, 2015 AVINTIV Specialty Materials Inc. AVINTIV Taiwan R.O.C.
104056804 Sep 23, 2015 01787020 Aug 16, 2016 AVINTIV Specialty Materials Inc.
AVINTIV Hong Kong 303544579 Sep 22, 2015 303544579 Sep 22, 2015 AVINTIV
Specialty Materials Inc. AVINTIV Guatemala 2015009327 Sep 21, 2015 215539 Jun
27, 2016 AVINTIV Specialty Materials Inc. AVINTIV Malaysia 2015009763 Sep 22,
2015 2015009763 Jul 5, 2016 AVINTIV Specialty Materials Inc. AVINTIV Peru
6344652015 Sep 22, 2015 12558 Jan 18, 2016 AVINTIV Specialty Materials Inc.
AVINTIV Costa Rica 20150009270 Sep 23, 2015 249295 Jan 21, 2016 AVINTIV
Specialty Materials Inc. BAND United States of America 87/593265 09/01/2017    
Berry Global, Inc. BANTAM United States of America 87/154359 08/29/2016    
Berry Plastics Corporation BARRICADE United States of America 85/758780
10/19/2012 4941638 04/19/2016 Berry Plastics Corporation BERRY Canada 1860901
10/04/2017     Berry Plastics Corporation BERRY Mexico 1954934 10/05/2017    
Berry Plastics Corporation BERRY Argentina 3649155 10/04/2017     Berry Plastics
Corporation BERRY India 3650058 10/05/2017     Berry Plastics Corporation BERRY
European Union (Community) 017291139 10/05/2017 017291139 04/27/2018 Berry
Plastics Corporation BERRY China (People's Republic) 26758097 10/09/2017    
Berry Plastics Corporation BERRY Brazil 913514861 10/05/2017     Berry Plastics
Corporation BERRY United States of America 87/399443 04/05/2017     Berry
Plastics Corporation BERRY United States of America 87/976978 04/05/2017    
Berry Plastics Corporation BERRY Japan T2017-132420 10/05/2017     Berry
Plastics Corporation BERRY selecTE Canada 1946056 02/13/2019     Berry Global,
Inc. BI-BO Mexico 1348826 02/14/2013 1370595 05/27/2013 Berry Plastics
Corporation BI-BO & Design Mexico 1348827 02/14/2013 1370596 05/27/2013 Berry
Plastics Corporation BIG CITY United States of America 74/345795 01/05/1993
1788140 08/17/1993 Berry Plastics Corporation BIOBARRIER Germany R5047224W Feb
13, 1991 2037667 Jan 4, 1993 A.B. Dick Company and Reemay, Inc. BIOBARRIER Japan
201720142 Feb 20, 2017 5992930 Nov 2, 2017 Berry Global, Inc. BIOBARRIER Israel
82171 Jan 23, 1992 82171 Jan 23, 1992 Fiberweb, Inc. BIOBARRIER New Zealand
207998 Feb 4, 1991 207998 Aug 26, 1994 Fiberweb, Inc. BIOBARRIER France 286054
Mar 26, 2001 1662156 Oct 11, 1991 Fiberweb, Inc. BIOBARRIER Australia 549723 Jan
31, 1991 549723 Jan 31, 1991 Fiberweb, Inc. BIOBARRIER Taiwan R.O.C. 806427 Apr
24, 1991 557372 Apr 16, 1992 Fiberweb, Inc. BIOBARRIER Portugal 271567 Feb 26,
1991 271567 Feb 3, 2003 Fiberweb, LLC BIOBARRIER Benelux 759187 Feb 4, 1991
495725 Feb 4, 1991 Fiberweb, LLC BIOBARRIER United States of America 78363167
Feb 5, 2004 2962402 Jun 14, 2005 Fiberweb, LLC BIOBARRIER Republic of Korea
4019910003 Feb 5, 1991 40235570 Jun 21, 2002 Fiberweb, LLC BIOBARRIER
Switzerland 8921991O Feb 8, 1991 P388730 Jan 6, 1992 Fiberweb, LLC BIOBARRIER
Thailand 225807 Mar 24, 1992 TM593 Jan 30, 1993 Reemay, Inc. BIOBARRIER Canada
674473 Jan 24, 1991 391865 Dec 13, 1991 Reemay, Inc. BLOCKADE United States of
America 77/026151 10/20/2006 3278836 08/14/2007 Pliant, LLC BLUE CLOVER STUDIOS
New Zealand 1015546 03/10/2015 1015546 09/11/2015 Berry Plastics Corporation
BLUE CLOVER STUDIOS Mexico 1589939 03/18/2015 1550183 06/24/2015 Berry Plastics
Corporation BLUE CLOVER STUDIOS Australia 1679949 03/10/2015 1679949 06/03/2015
Berry Plastics Corporation BLUE CLOVER STUDIOS Canada 1718555 03/10/2015 950923
09/29/2016 Berry Plastics Corporation BLUE CLOVER STUDIOS India 2920015
03/11/2015 2920015 10/27/2017 Berry Plastics Corporation BLUE CLOVER STUDIOS
Argentina 3393087 03/10/2015 2813284 07/12/2016 Berry Plastics Corporation BLUE
CLOVER STUDIOS European Union (Community) 013816806 03/10/2015 013816806
08/14/2015 Berry Plastics Corporation BLUE CLOVER STUDIOS China (People's
Republic) 16551453 03/24/2015 16551453 05/14/2016 Berry Plastics Corporation
BLUE CLOVER STUDIOS Taiwan 104015455 03/23/2015 01736778 11/01/2015 Berry
Plastics Corporation BLUE CLOVER STUDIOS Hong Kong 303323772 03/10/2015
303323772 05/23/2016 Berry Plastics Corporation BLUE CLOVER STUDIOS Brazil
909162379 03/25/2015 909162379 07/10/2018 Berry Plastics Corporation BLUE CLOVER
STUDIOS Malaysia 2015002679 03/10/2015 2015002679 12/14/2015 Berry Plastics
Corporation BLUE CLOVER STUDIOS Russian Federation 2015706250 03/10/2015 576960
06/06/2016 Berry Plastics Corporation BLUE CLOVER STUDIOS Japan 2015-21350
03/10/2015 5780713 07/24/2015 Berry Plastics Corporation BLUE CLOVER STUDIOS
Singapore 40201504488T 03/17/2015 40201504488T 09/23/2015 Berry Plastics
Corporation BLUE CLOVER STUDIOS Korea, Republic of 41-2015-0013858 03/25/2015
41-0344959 01/14/2016 Berry Plastics Corporation BLUE CLOVER STUDIOS United
States of America 86/405895 09/25/2014 4847505 11/03/2015 Berry Plastics
Corporation BLUE CLOVER STUDIOS Indonesia J002015012068 03/24/2015     Berry
Plastics Corporation Boddingtons European Union 005276027 Aug 25, 2006 005276027
Apr 24, 2008 Fiberweb Geosynthetics Limited Boddingtons United States of America
77012839 Oct 3, 2006 3963932 May 24, 2011 Fiberweb Geosynthetics Limited
Boddingtons & Design European Union 5276019 Aug 25, 2006 5276019 Nov 28, 2007
Boddingtons Limited Boddingtons & Design European Union 011828589 May 20, 2013
011828589 Dec 17, 2013 Fiberweb Geosynthetics Limited Bodpave New Zealand 809090
Jul 7, 2009 809090 Mar 11, 2010 Fiberweb Geosynthetics Limited Bodpave Australia
1308237 Jul 7, 2009 1308237 Jul 7, 2009 Fiberweb Geosynthetics Limited Bodpave
Canada 1626832 May 15, 2013 TMA919357 Nov 4, 2015 Fiberweb Geosynthetics Limited
Bodpave United Kingdom 2464923 Aug 22, 2007 2464923 Jan 25, 2008 Fiberweb
Geosynthetics Limited BODPAVE European Union 011779337 Apr 29, 2013 011779337
Sep 20, 2013 Fiberweb Geosynthetics Limited Bodpave United States of America
76700167 Nov 2, 2009 3917299 Feb 8, 2011 Fiberweb Geosynthetics Limited BONLAM
(word & design) Mexico 215098 Jul 10, 1994 486195 Mar 27, 1995 Bonlam, S.A. DE
C.V. BULLSEYE Mexico 1474554 04/07/2014 1531713 04/22/2015 Berry Plastics
Corporation BULLSEYE Canada 1671334 04/04/2014     Berry Plastics Corporation
BULLSEYE United States of America 86/720164 08/10/2015 5633193 12/18/2018 Berry
Plastics Corporation BULLSEYE & Design Mexico 1474553 04/07/2014     Berry
Plastics Corporation BULLSEYE & DESIGN Canada 1671335 04/04/2014 982699
10/12/2017 Berry Plastics Corporation BUSINESS BAGS United States of America
74/356912 02/08/1993 1850323 08/16/1994 Berry Plastics Corporation C (Stylized)
United States of America 78801261 Jan 27, 2006 3189283 Dec 26, 2006 Chicopee,
Inc. C CHICOPEE (Stylized) United States of America 73280772 Oct 6, 1980 1174277
Oct 20, 1981 PGI Polymer, Inc. C CHICOPEE (Stylized) United States of America
75564804 Oct 5, 1998 2420492 Jan 16, 2001 PGI Polymer, Inc. C CHIX (Stylized)
United States of America 73303969 Apr 2, 1981 1187714 Jan 26, 1982 PGI Polymer,
Inc. C PRO-CHLOR Canada 1321900 Oct 27, 2006 TMA747827 Sep 16, 2009 Chicopee,
Inc. C PRO-CHLOR United States of America 78961765 Aug 28, 2006 3514345 Oct 7,
2008 Chicopee, Inc. C PRO-CHLOR & design (Stylized) Canada 1322387 Nov 1, 2006
TMA748805 Sep 28, 2009 Chicopee, Inc. C PRO-CHLOR & design (Stylized) United
States of America 78973608 Sep 13, 2006 3420755 Apr 29, 2008 Chicopee, Inc. C
PRO-QUAT Mexico 818769 Nov 10, 2006 974958 Feb 27, 2007 Chicopee, Inc. C
PRO-QUAT Canada 1321902 Oct 27, 2006 TMA760741 Mar 3, 2010 Chicopee, Inc. C
PRO-QUAT United States of America 78961670 Aug 28, 2006 3607776 Apr 14, 2009
Chicopee, Inc. C PRO-QUAT & design  (Stylized) Mexico 818770 Nov 10, 2006 975578
Mar 7, 2007 Chicopee, Inc. C PRO-QUAT & design  (Stylized) Canada 1322389 Nov 1,
2006 TMA745634 Aug 18, 2009 Chicopee, Inc. C PRO-QUAT & design  (Stylized)
United States of America 78973638 Sep 13, 2006 3447079 Jun 10, 2008 Chicopee,
Inc. CARTEX Canada 1023083 Jul 21, 1999 TMA563096 Jun 6, 2002 PGI Nonwovens B.V.
CARTEX China 4707402 Jun 8, 2005 4707402 Nov 14, 2008 PGI Nonwovens B.V. CHEF
Logo Canada 1796162 08/17/2016     AEP Industries Inc. CHICOPEE India 3929536
Aug 29, 2018     Berry Global, Inc. CHICOPEE European Union 118828 Apr 1, 1996
118828 Apr 1, 1996 Chicopee, Inc. CHICOPEE Canada 0231530 Jul 8, 1955 TMA105116
Nov 30, 1956 Chicopee, Inc. CHICOPEE Mexico 733935 Aug 15, 2005 923568 Mar 3,
2006 Chicopee, Inc. CHICOPEE Mexico 818772 Nov 10, 2006 974488 Feb 26, 2007
Chicopee, Inc. CHICOPEE Mexico 818773 Nov 10, 2006 975579 Mar 7, 2007 Chicopee,
Inc. CHICOPEE Canada 1323794 Nov 10, 2006 TMA727231 Oct 28, 2008 Chicopee, Inc.
CHICOPEE European Union 1371855 Nov 4, 1999 1371855 Mar 12, 2001 Chicopee, Inc.
CHICOPEE European Union 4588398 Aug 11, 2005 4588398 Jul 10, 2006 Chicopee, Inc.
CHICOPEE United States of America 78881727 May 11, 2006 3286167 Aug 28, 2007
Chicopee, Inc. CHICOPEE Japan 753752005 Aug 11, 2005 4929220 Feb 17, 2006
Chicopee, Inc. CHICOPEE Brazil 827682387 Aug 12, 2005 827682387 Aug 12, 2008
Chicopee, Inc. CHICOPEE Brazil 828846642 Nov 13, 2006 828846642 Aug 5, 2014
Chicopee, Inc. CHICOPEE Russian Federation 2014741557 Dec 10, 2014 564960 Feb
17, 2016 Chicopee, Inc. CHICOPEE Austria 303685 Oct 18, 1965 303685 Oct 18, 1965
PGI Nonwovens B.V. CHICOPEE Egypt 303685 Oct 18, 1965 303685 Oct 18, 1965 PGI
Nonwovens B.V. CHICOPEE France 303685 Oct 18, 1965 303685 Oct 18, 1965 PGI
Nonwovens B.V. CHICOPEE Germany 303685 Oct 18, 1965 303685 Oct 18, 1965 PGI
Nonwovens B.V. CHICOPEE Hungary 303685 Oct 18, 1965 303685 Oct 18, 1965 PGI
Nonwovens B.V. CHICOPEE International Bureau (WIPO) 303685 Oct 18, 1965 303685
Oct 18, 1965 PGI Nonwovens B.V. CHICOPEE Italy 303685 Oct 18, 1965 303685 Oct
18, 1965 PGI Nonwovens B.V. CHICOPEE Liechtenstein 303685 Oct 18, 1965 303685
Oct 18, 1965 PGI Nonwovens B.V. CHICOPEE Monaco 303685 Oct 18, 1965 303685 Oct
18, 1965 PGI Nonwovens B.V. CHICOPEE Morocco 303685 Oct 18, 1965 303685 Oct 18,
1965 PGI Nonwovens B.V. CHICOPEE Romania 303685 Oct 18, 1965 303685 Oct 18, 1965
PGI Nonwovens B.V. CHICOPEE Serbia 303685 Oct 18, 1965 303685 Oct 18, 1965 PGI
Nonwovens B.V. CHICOPEE Switzerland 303685 Oct 18, 1965 303685 Oct 18, 1965 PGI
Nonwovens B.V. CHICOPEE Mexico 0818771 Nov 10, 2006 992413 Jul 13, 2007 Polymer
Group, Inc. CHICOPEE "CROSS HATCH" [word & design] Czech Republic 391904 Sep 13,
1972 391904 Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS HATCH" [word &
design] Italy 391904 Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V.
CHICOPEE "CROSS HATCH. . . A Sign of Quality" [word & design] Austria 391904 Sep
13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS HATCH. . . A
Sign of Quality" [word & design] Croatia 391904 Sep 13, 1972 391904 Sep 13, 1972
PGI Nonwovens B.V. CHICOPEE "CROSS HATCH. . . A Sign of Quality" [word & design]
Egypt 391904 Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS
HATCH. . . A Sign of Quality" [word & design] France 391904 Sep 13, 1972 391904
Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS HATCH. . . A Sign of Quality"
[word & design] Frmr. Yug. Rep. of Macedonia 391904 Sep 13, 1972 391904 Sep 13,
1972 PGI Nonwovens B.V. CHICOPEE "CROSS HATCH. . . A Sign of Quality" [word &
design] Hungary 391904 Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V.
CHICOPEE "CROSS HATCH. . . A Sign of Quality" [word & design] International
Bureau (WIPO) 391904 Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V.
CHICOPEE "CROSS HATCH. . . A Sign of Quality" [word & design] Liechtenstein
391904 Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS
HATCH. . . A Sign of Quality" [word & design] Monaco 391904 Sep 13, 1972 391904
Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS HATCH. . . A Sign of Quality"
[word & design] Morocco 391904 Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens
B.V. CHICOPEE "CROSS HATCH. . . A Sign of Quality" [word & design] Portugal
391904 Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS
HATCH. . . A Sign of Quality" [word & design] Romania 391904 Sep 13, 1972 391904
Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS HATCH. . . A Sign of Quality"
[word & design] San Marino 391904 Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens
B.V. CHICOPEE "CROSS HATCH. . . A Sign of Quality" [word & design] Serbia 391904
Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS HATCH. . . A
Sign of Quality" [word & design] Slovakia 391904 Sep 13, 1972 391904 Sep 13,
1972 PGI Nonwovens B.V. CHICOPEE "CROSS HATCH. . . A Sign of Quality" [word &
design] Slovenia 391904 Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V.
CHICOPEE "CROSS HATCH. . . A Sign of Quality" [word & design] Switzerland 391904
Sep 13, 1972 391904 Sep 13, 1972 PGI Nonwovens B.V. CHICOPEE "CROSS HATCH. . . A
Sign of Quality" [word & design] Algeria     391904 Sep 13, 1972 PGI Nonwovens
B.V. CHICOPEE "DIAMOND . . . A Sign of Quality" [word & design] Austria 399190
Jun 25, 1973 399190 Jun 25, 1973 Polymer Group, Inc. CHICOPEE "DIAMOND . . . A
Sign of Quality" [word & design] Czech Republic 399190 Jun 25, 1973 399190 Jun
25, 1973 Polymer Group, Inc. CHICOPEE "DIAMOND . . . A Sign of Quality" [word &
design] Egypt 399190 Jun 25, 1973 399190 Jun 25, 1973 Polymer Group, Inc.
CHICOPEE "DIAMOND . . . A Sign of Quality" [word & design] France 399190 Jun 25,
1973 399190 Jun 25, 1973 Polymer Group, Inc. CHICOPEE "DIAMOND . . . A Sign of
Quality" [word & design] Hungary 399190 Jun 25, 1973 399190 Jun 25, 1973 Polymer
Group, Inc. CHICOPEE "DIAMOND . . . A Sign of Quality" [word & design]
International Bureau (WIPO) 399190 Jun 25, 1973 399190 Jun 25, 1973 Polymer
Group, Inc. CHICOPEE "DIAMOND . . . A Sign of Quality" [word & design] Italy
399190 Jun 25, 1973 399190 Jun 25, 1973 Polymer Group, Inc. CHICOPEE "DIAMOND .
. . A Sign of Quality" [word & design] Portugal 399190 Jun 25, 1973 399190 Jun
25, 1973 Polymer Group, Inc. CHICOPEE "DIAMOND . . . A Sign of Quality" [word &
design] Romania 399190 Jun 25, 1973 399190 Jun 25, 1973 Polymer Group, Inc.
CHICOPEE "DIAMOND . . . A Sign of Quality" [word & design] Serbia 399190 Jun 25,
1973 399190 Jun 25, 1973 Polymer Group, Inc. CHICOPEE "DIAMOND . . . A Sign of
Quality" [word & design] Spain 399190 Jun 25, 1973 399190 Jun 25, 1973 Polymer
Group, Inc. CHICOPEE "DIAMOND . . . A Sign of Quality" [word & design]
Switzerland 399190 Jun 25, 1973 399190 Jun 25, 1973 Polymer Group, Inc. Chicopee
"WAVY LINE" design Sweden 190147763   147763 Jun 28, 1974 Chicopee, Inc.
Chicopee "WAVY LINES ... A SIGN OF QUALITY" [word & design] Algeria     391903
Sep 13, 1972 PGI Nonwovens B.V. Chicopee "WAVY LINES ... A SIGN OF QUALITY"
[word & design] Austria     391903 Sep 13, 1972 Polymer Group, Inc. Chicopee
"WAVY LINES ... A SIGN OF QUALITY" [word & design] Egypt     391903 Sep 13, 1972
Polymer Group, Inc. Chicopee "WAVY LINES ... A SIGN OF QUALITY" [word & design]
France     391903 Sep 13, 1972 Polymer Group, Inc. Chicopee "WAVY LINES ... A
SIGN OF QUALITY" [word & design] Germany     391903 Sep 13, 1972 Polymer Group,
Inc. Chicopee "WAVY LINES ... A SIGN OF QUALITY" [word & design] Hungary    
391903 Sep 13, 1972 Polymer Group, Inc. Chicopee "WAVY LINES ... A SIGN OF
QUALITY" [word & design] International Bureau (WIPO)     391903 Sep 13, 1972
Polymer Group, Inc. Chicopee "WAVY LINES ... A SIGN OF QUALITY" [word & design]
Italy     391903 Sep 13, 1972 Polymer Group, Inc. Chicopee "WAVY LINES ... A
SIGN OF QUALITY" [word & design] Liechtenstein     391903 Sep 13, 1972 Polymer
Group, Inc. Chicopee "WAVY LINES ... A SIGN OF QUALITY" [word & design] Monaco  
  391903 Sep 13, 1972 Polymer Group, Inc. Chicopee "WAVY LINES ... A SIGN OF
QUALITY" [word & design] Morocco     391903 Sep 13, 1972 Polymer Group, Inc.
Chicopee "WAVY LINES ... A SIGN OF QUALITY" [word & design] Portugal     391903
Sep 13, 1972 Polymer Group, Inc. Chicopee "WAVY LINES ... A SIGN OF QUALITY"
[word & design] Romania     391903 Sep 13, 1972 Polymer Group, Inc. Chicopee
"WAVY LINES ... A SIGN OF QUALITY" [word & design] San Marino     391903 Sep 13,
1972 Polymer Group, Inc. Chicopee "WAVY LINES ... A SIGN OF QUALITY" [word &
design] Serbia     391903 Sep 13, 1972 Polymer Group, Inc. Chicopee "WAVY LINES
... A SIGN OF QUALITY" [word & design] Spain     391903 Sep 13, 1972 Polymer
Group, Inc. Chicopee "WAVY LINES ... A SIGN OF QUALITY" [word & design]
Switzerland     391903 Sep 13, 1972 Polymer Group, Inc. CHICOPEE Cross Hatch
Design United States of America 72427934 Jun 21, 1972 1256427 Nov 1, 1983
AVINTIV Specialty Materials Inc. CHICOPEE CROSSHATCH [word & design] Croatia    
401612 Oct 3, 1973 Polymer Group, Inc. CHICOPEE CROSSHATCH [word & design] Czech
Republic     401612 Oct 3, 1973 Polymer Group, Inc. CHICOPEE CROSSHATCH [word &
design] Egypt     401612 Oct 3, 1973 Polymer Group, Inc. CHICOPEE CROSSHATCH
[word & design] France     401612 Oct 3, 1973 Polymer Group, Inc. CHICOPEE
CROSSHATCH [word & design] Hungary     401612 Oct 3, 1973 Polymer Group, Inc.
CHICOPEE CROSSHATCH [word & design] International Bureau (WIPO)     401612 Oct
3, 1973 Polymer Group, Inc. CHICOPEE CROSSHATCH [word & design] Italy     401612
Oct 3, 1973 Polymer Group, Inc. CHICOPEE CROSSHATCH [word & design] Portugal    
401612 Oct 3, 1973 Polymer Group, Inc. CHICOPEE CROSSHATCH [word & design]
Romania     401612 Oct 3, 1973 Polymer Group, Inc. CHICOPEE CROSSHATCH [word &
design] Serbia     401612 Oct 3, 1973 Polymer Group, Inc. CHICOPEE CROSSHATCH
[word & design] Slovakia     401612 Oct 3, 1973 Polymer Group, Inc. CHICOPEE
CROSSHATCH [word & design] Slovenia     401612 Oct 3, 1973 Polymer Group, Inc.
CHICOPEE CROSSHATCH [word & design] Spain     401612 Oct 3, 1973 Polymer Group,
Inc. CHICOPEE CROSSHATCH [word & design] Switzerland     401612 Oct 3, 1973
Polymer Group, Inc. CHICOPEE DIAMOND [Design] United States of America 86003939
Jul 8, 2013 4488013 Feb 25, 2014 Chicopee, Inc. CHICOPEE DIAMOND [word & design]
Croatia   Oct 3, 1973 401609 Oct 3, 1973 PGI Nonwovens B.V. CHICOPEE DIAMOND
[word & design] Czech Republic   Oct 3, 1973 401609 Oct 3, 1973 PGI Nonwovens
B.V. CHICOPEE DIAMOND [word & design] Egypt   Oct 3, 1973 401609 Oct 3, 1973 PGI
Nonwovens B.V. CHICOPEE DIAMOND [word & design] France   Oct 3, 1973 401609 Oct
3, 1973 PGI Nonwovens B.V. CHICOPEE DIAMOND [word & design] Hungary   Oct 3,
1973 401609 Oct 3, 1973 PGI Nonwovens B.V. CHICOPEE DIAMOND [word & design]
International Bureau (WIPO)   Oct 3, 1973 401609 Oct 3, 1973 PGI Nonwovens B.V.
CHICOPEE DIAMOND [word & design] Italy   Oct 3, 1973 401609 Oct 3, 1973 PGI
Nonwovens B.V. CHICOPEE DIAMOND [word & design] Portugal   Oct 3, 1973 401609
Oct 3, 1973 PGI Nonwovens B.V. CHICOPEE DIAMOND [word & design] Romania   Oct 3,
1973 401609 Oct 3, 1973 PGI Nonwovens B.V. CHICOPEE DIAMOND [word & design]
Serbia   Oct 3, 1973 401609 Oct 3, 1973 PGI Nonwovens B.V. CHICOPEE DIAMOND
[word & design] Slovakia   Oct 3, 1973 401609 Oct 3, 1973 PGI Nonwovens B.V.
CHICOPEE DIAMOND [word & design] Slovenia   Oct 3, 1973 401609 Oct 3, 1973 PGI
Nonwovens B.V. CHICOPEE DIAMOND [word & design] Spain   Oct 3, 1973 401609 Oct
3, 1973 PGI Nonwovens B.V. CHICOPEE DIAMOND [word & design] Switzerland   Oct 3,
1973 401609 Oct 3, 1973 PGI Nonwovens B.V. CHICOPEE DIAMOND PATTERN [Design]
United States of America 85112269 Aug 20, 2010 4047140 Oct 25, 2011 Chicopee,
Inc. CHICOPEE WAVY LINES (word and design) Croatia 401610 Oct 3, 1973 401610 Oct
3, 1973 PGI Nonwovens B.V. CHICOPEE WAVY LINES (word and design) Czech Republic
401610 Oct 3, 1973 401610 Oct 3, 1973 PGI Nonwovens B.V. CHICOPEE WAVY LINES
(word and design) International Bureau (WIPO) 401610 Oct 3, 1973 401610 Oct 3,
1973 PGI Nonwovens B.V. CHICOPEE WAVY LINES (word and design) Slovakia 401610
Oct 3, 1973 401610 Oct 3, 1973 PGI Nonwovens B.V. CHICOPEE WAVY LINES (word and
design) Slovenia 401610 Oct 3, 1973 401610 Oct 3, 1973 PGI Nonwovens B.V.
CHICOPEE WAVY LINES (word and design) Spain 401610 Oct 3, 1973 401610 Oct 3,
1973 PGI Nonwovens B.V. CHICOPEE WAVY LINES (word and design) Switzerland 401610
Oct 3, 1973 401610 Oct 3, 1973 PGI Nonwovens B.V. CHICOPEECARES Brazil 828846650
Nov 13, 2006 828846650 Aug 5, 2014 Chicopee, Inc. CHIFONET European Union
001371657 Nov 4, 1999 001371657 Mar 12, 2001 Chicopee, Inc. CHIFONET Benelux
991031 Jun 5, 2001 686107 Jun 5, 2001 PGI Nonwovens B.V. CHIFONET Czech Republic
WO0762788 Jun 26, 2001 762788 Jun 26, 2001 PGI Nonwovens B.V. CHIFONET Hungary
WO0762788 Jun 26, 2001 762788 Jun 26, 2001 PGI Nonwovens B.V. CHIFONET
International Bureau (WIPO) WO0762788 Jun 26, 2001 762788 Jun 26, 2001 PGI
Nonwovens B.V. CHIFONET Poland WO0762788 Jun 26, 2001 762788 Jun 26, 2001 PGI
Nonwovens B.V. CHIFONET Slovakia WO0762788 Jun 26, 2001 762788 Jun 26, 2001 PGI
Nonwovens B.V. CHIFONET Slovenia WO0762788 Jun 26, 2001 762788 Jun 26, 2001 PGI
Nonwovens B.V. CHIX Canada 0206518 Mar 16, 1950 UCA040541 Mar 16, 1950 Chicopee,
Inc. CHIX United States of America 73303794 Apr 2, 1981 1185839 Jan 12, 1982 PGI
Polymer, Inc. CHOICE-WRAP United States of America 72/266325 03/09/1967 857929
10/01/1968 Pliant Corporation CHUX Canada 0837155 Feb 20, 1997 TMA517228 Sep 28,
1999 Chicopee, Inc. CHUX Thailand 850810 Jun 19, 2012     PGI Nonwovens B.V.
CHUX Thailand 850811 Jun 19, 2012 Kor397436 Jun 19, 2012 PGI Nonwovens B.V. CHUX
Sweden 201201588 Feb 22, 2012 506636 Sep 7, 2012 PGI Nonwovens B.V. CHUX South
Africa 201207536 Mar 23, 2012 201207536 Oct 25, 2013 PGI Nonwovens B.V. CHUX
United States of America 75212870 Dec 13, 1996 2177919 Aug 4, 1998 PGI Polymer,
Inc. CHUX [word & design] France WO0314545   314545 Jun 6, 1966 PGI Nonwovens
B.V. CHUX [word & design] Germany WO0314545   314545 Jun 6, 1966 PGI Nonwovens
B.V. CHUX [word & design] International Bureau (WIPO) WO0314545   314545 Jun 6,
1966 PGI Nonwovens B.V. CIRRUS India 2902134 02/13/2015     Berry Plastics
Corporation CLEANDRAPE United States of America 77/593515 10/15/2008 3703220
10/27/2009 Berry Plastics Corporation CLEAR-SEAL United States of America
77/840464 10/02/2009 3826642 07/27/2010 Pliant, LLC CLIC LOC United States of
America 72/433562 08/23/1972 986568 06/18/1974 BPREX HEALTHCARE PACKAGING INC.
CLIC-LOC Canada 0563204 05/15/1986 324964 03/20/1987 BPREX HEALTHCARE PACKAGING
INC. CLIC-LOC United Kingdom 1377491 03/16/1989 1377491 02/23/1996 BPREX
HEALTHCARE PACKAGING INC. CLING Canada 0347943 11/18/1971 TMA200980 08/09/1974
AEP Industries Inc. CLINGCLASSIC United States of America 76/288230 07/23/2001
2,676,786 01/21/2003 AEP Industries Inc. CLINGMASTER Canada 0366131 07/06/1973
198281 03/22/1974 AEP Industries Inc. CLINGMASTER United States of America
73/781415 02/17/1989 1564473 11/07/1989 AEP Industries Inc. Cluster Design
(Keybak) United States of America 72305549 Aug 20, 1968 0873879 Jul 29, 1969
Chicopee, Inc. Cluster Device (Keybak) United Kingdom   May 2, 1972 991420 May
2, 1972 Chicopee, Inc. Color Band Design United States of America 87/588695
08/29/2017     Berry Global, Inc. COLOR SCENTS United States of America
73/679062 08/17/1987 1564382 11/07/1989 Berry Plastics Corporation COMFORTLACE
Japan 244702005 Mar 22, 2005 4989289 Sep 22, 2006 Polymer Group, Inc.
COMFORTSILK China 1476683 Nov 21, 2000 1476683 Nov 21, 2000 Chicopee, Inc.
COMFORTSILK Japan 4424671 Oct 13, 2000 4424671 Oct 13, 2000 Chicopee, Inc.
CONTOUR Indonesia D002514 04/13/2000 473026 04/11/2001 REXAM CLOSURE SYSTEMS
INC. CONTOUR and Design United States of America 78/247042 05/08/2003 3058137
02/07/2006 Covalence Specialty Coatings LLC CONVENIENCE PACK United States of
America 73/506663 11/01/1984 1350132 07/16/1985 Berry Plastics Corporation
COVALENCE Canada 1766683 02/05/2016     Berry Global, Inc. COVALENCE United Arab
Emirates 251055 03/28/2016 251055 03/01/2018 Berry Plastics Corporation
COVALENCE United Arab Emirates 251064 03/28/2016 251064 02/28/2018 Berry
Plastics Corporation COVALENCE Mexico 1712284 02/10/2016 1650295 07/01/2016
Berry Plastics Corporation COVALENCE Mexico 1712285 02/10/2016 1761533
06/07/2017 Berry Plastics Corporation COVALENCE European Union (Community)
015092125 02/09/2016 015092125 06/15/2016 Berry Plastics Corporation COVALENCE
China (People's Republic) 19112218 02/18/2016 19112218 03/21/2017 Berry Plastics
Corporation COVALENCE China (People's Republic) 19112339 02/18/2016 19112339
03/21/2017 Berry Plastics Corporation COVALENCE United States of America
77704030 Apr 1, 2009 3854524 Sep 28, 2010 Berry Plastics Corporation COVALENCE
Brazil 910671656 02/24/2016 910671656 04/03/2018 Berry Plastics Corporation
COVALENCE Brazil 910671850 02/24/2016 910671850 04/03/2018 Berry Plastics
Corporation COVALENCE Japan 2016015221 Feb 12, 2016 5868765 Jul 22, 2016 Berry
Plastics Corporation COVALENCE Russian Federation 2016703294 02/08/2016 607208
03/01/2017 Berry Plastics Corporation COVALENCE Russian Federation 2016703295
02/08/2016 607209 03/01/2017 Berry Plastics Corporation COVALENCE Japan
2016-015221 02/12/2016 5868765 07/22/2016 Berry Plastics Corporation COVALENCE
United States of America 77/704030 04/01/2009 3854524 09/28/2010 Berry Plastics
Corporation COVALENCE India 2902131 02/13/2015     Covalence Specialty
Adhesives, LLC COVERTAN Austria 464044 Oct 5, 1981 464044 Oct 5, 1981 Fiberweb
Holdings Limited COVERTAN Benelux 464044 Oct 5, 1981 464044 Oct 5, 1981 Fiberweb
Holdings Limited COVERTAN International Bureau (WIPO) 464044 Oct 5, 1981 464044
Oct 5, 1981 Fiberweb Holdings Limited COVERTAN Italy 464044 Oct 5, 1981 464044
Oct 5, 1981 Fiberweb Holdings Limited COVERTAN Switzerland 464044 Oct 5, 1981
464044 Oct 5, 1981 Fiberweb Holdings Limited COVERTAN Austria 481934 Nov 26,
1983 481934 Nov 26, 1983 Fiberweb Holdings Limited COVERTAN Benelux 481934 Nov
26, 1983 481934 Nov 26, 1983 Fiberweb Holdings Limited COVERTAN International
Bureau (WIPO) 481934 Nov 26, 1983 481934 Nov 26, 1983 Fiberweb Holdings Limited
COVERTAN Italy 481934 Nov 26, 1983 481934 Nov 26, 1983 Fiberweb Holdings Limited
COVERTAN Switzerland 481934 Nov 26, 1983 481934 Nov 26, 1983 Fiberweb Holdings
Limited COVERTAN Finland 481984 Aug 27, 1984 96930 Nov 5, 1986 Fiberweb Holdings
Limited COVERTAN United Kingdom 1225690 Sep 1, 1984 1225690 Jun 12, 1986
Fiberweb Holdings Limited COVERTAN United Kingdom 1427119 May 30, 1990 1427119
Mar 27, 1992 Fiberweb Holdings Limited COVERTAN Norway 19842953 Aug 24, 1984
121304 Jun 20, 1985 Fiberweb Holdings Limited COVERTAN Denmark 198404668 Aug 27,
1984 198502289 Jul 26, 1985 Fiberweb Holdings Limited COVERTAN Sweden 2012054331
Mar 29, 1985 195473 Mar 29, 1985 Fiberweb Holdings Limited COVERTAN Germany
B48638 Jun 21, 1972 914648 Feb 4, 1974 Fiberweb Holdings Limited COVERTAN France
  Nov 26, 1983 481934 Nov 26, 1983 Fiberweb Holdings Limited COVERTAN France  
Oct 5, 1981 464044 Oct 5, 1981 Fiberweb Holdings Limited Covertan & Design
European Union 011832185 May 21, 2013 011832185 Oct 30, 2013 Fiberweb Holdings
Limited Covertan & Design Norway 201313820 Nov 13, 2013 276275 Jun 3, 2014
Fiberweb Holdings Limited CRAVE CUP Mexico 1517858 08/18/2014 1491244 10/29/2014
Berry Plastics Corporation CRAVE CUP Mexico 1517868 08/18/2014 1491246
10/29/2014 Berry Plastics Corporation CRAVE CUP United States of America
86/195985 02/18/2014 4918683 03/15/2016 Berry Plastics Corporation CR-I
Australia 360747 05/27/1981 360747 05/27/1981 Berry Plastics Corporation CR-I
Germany 41966 03/24/1980 1009221 10/16/1980 Kerr Group, Inc. CR-III Korea,
Republic of 1997-0006513 02/14/1997 40-0436387 12/30/1998 Berry Global, Inc.
CR-III Mexico 286943 02/14/1997 553524 07/28/1997 Berry Plastics Corporation
CR-III European Union (Community) 00464156 02/14/1997 00464156 11/16/1998 Berry
Plastics Corporation CR-III United States of America 77/040777 11/09/2006
3465150 07/15/2008 Berry Plastics Corporation CR-III Canada 836557 02/14/1997
533302 09/25/2000 Kerr Group, Inc. DefenCell European Union 5264663 Dec 21, 2006
5624663 Dec 10, 2007 Fiberweb Geosynthetics Limited and J&S Franklin Limited
DefenCell United States of America 77069732 Dec 21, 2006 3756420 Mar 9, 2010
Fiberweb Geosynthetics Limited and J&S Franklin Limited DELTOP United States of
America 75/494316 06/01/1998 2330988 03/21/2000 Berry Plastics Corporation
DESIGN United States of America 73/800242 05/15/1989 1575832 01/02/1990
Covalence Specialty Coatings LLC Detectamesh New Zealand 747397 May 4, 2006
747397 Jan 11, 2007 Boddingtons Limited Detectamesh Australia 1111853 May 4,
2006 1111853 May 4, 2006 Boddingtons Limited Detectamesh United Kingdom 1509259
Aug 10, 1992 1509259 Aug 29, 1994 Boddingtons Limited DETECTATAPE United Kingdom
1501261 May 8, 1992 1501261 Dec 10, 1993 Boddingtons Limited Diamondweb China
930180 Apr 7, 2011 930180 Aug 21, 2012 Fiberweb, Inc. DIAMONDWEB China 7554950
Jul 20, 2009 7554950 Feb 14, 2011 Fiberweb, Inc. Diamondweb China 7555276 Jul
20, 2009 7555276 Nov 14, 2010 Fiberweb, Inc. Diamondweb China 7555354 Jul 20,
2009 7555354 Oct 21, 2010 Fiberweb, Inc. Diamondweb European Union 8760183 Dec
16, 2009 8760183 Jun 11, 2010 Fiberweb, Inc. DIRAX Australia 540460 08/20/1990
540460 12/17/1991 Berry Plastics Corporation DIRAX European Union (Community)
8446866 07/23/2009 8446866 05/31/2010 Berry Plastics Corporation DIRAX India
2884387 01/16/2015 2884387 12/13/2018 Covalence Specialty Adhesives, LLC DIRAX
Argentina 3357189 09/29/2014 2750585 09/07/2015 Covalence Specialty Adhesives,
LLC DIRAX United States of America 74095248 Sep 10, 1990 1708179 Aug 18, 1992
Covalence Specialty Adhesives, LLC DIRAX United States of America 74/095248
09/10/1990 1708179 08/18/1992 Covalence Specialty Adhesives, LLC DIRECT SEAL
Mexico 1669493 10/16/2015 1624944 04/06/2016 Berry Plastics Corporation DIRECT
SEAL Mexico 1669495 10/16/2015 1618017 03/01/2016 Berry Plastics Corporation
DIRECT SEAL India 3066163 09/28/2015     Berry Plastics Corporation DIRECT SEAL
European Union (Community) 014604599 09/25/2015     Berry Plastics Corporation
DIRECT SEAL China (People's Republic) 19378253 03/22/2016     Berry Plastics
Corporation DIRECT SEAL Brazil 910075034 10/01/2015 910075034 01/09/2018 Berry
Plastics Corporation DIRECT SEAL Brazil 910075077 10/01/2015     Berry Plastics
Corporation DIRECTSEAL European Union 014604599 Sep 25, 2015     Berry Plastics
Corporation DIRECTSEAL United States of America 86599108 Apr 16, 2015 5526453
Jul 24, 2018 Berry Plastics Corporation DIRECTSEAL United States of America
86/599108 04/16/2015 5526453 07/24/2018 Berry Plastics Corporation
DISPENSE-A-SEAL United States of America 76/440357 08/12/2002 2865536 07/20/2004
Berry Plastics Corporation DOSE NEATLY United States of America 87884577 Apr 19,
2018     Berry Global, Inc. DOSE NEATLY (Word and Design) United States of
America 87884584 Apr 19, 2018     Berry Global, Inc. DOUBLE SQUARE DESIGN United
States of America 75/199658 11/18/1996 2123453 12/23/1997 Laddawn, Inc. DRAW 'N
TIE United States of America 73/703788 01/04/1988 1508095 10/11/1988 Berry
Global Films, LLC DRIBULK CONTAINER LINERS and design Mexico 1305178 08/31/2012
1449287 04/25/2014 Berry Plastics Corporation DRIBULK CONTAINER LINERS and
Design United States of America 85/716844 08/30/2012 4846354 11/03/2015 Berry
Plastics Corporation DRYBON China 4932796 Aug 8, 2005 4932796 Apr 28, 2009 PGI
Polymer, Inc. DUAL-LOC Brazil 830376364 09/04/2009 830376364 07/31/2012 REXAM
CLOSURE SYSTEMS INC. DUALSEAL Korea, Republic of 4020140029204 04/29/2014
40-1120647 07/31/2015 Berry Plastics Corporation DUALSEAL Republic of Korea
4020140029204 Apr 29, 2014 401120647 Jul 31, 2015 Berry Plastics Corporation
DUALSEAL Benelux 398668 Feb 2, 1984 398668 Nov 1, 1984 Covalence Specialty
Adhesives, LLC DUALSEAL France INPI690308 02/01/1984 1259287 02/01/1984
Covalence Specialty Adhesives, LLC DUALSEAL Italy MI2004C 002347 03/27/1984
694167 05/23/1986 Covalence Specialty Adhesives, LLC DUALSEAL Benelux  
02/02/1984 398668 11/01/1984 Covalence Specialty Adhesives, LLC DURADRY European
Union 008748691 Dec 11, 2009 008748691 Jun 2, 2010 PGI Nonwovens B.V. DURAMED
Australia 1370081 Sep 7, 2017 1370081 Apr 3, 2018 Berry Global, Inc. DURAMED
China 1370081 Sep 7, 2017 1370081 Sep 7, 2018 Berry Global, Inc. DURAMED
Colombia 1370081 Sep 7, 2017 1370081 Sep 7, 2017 Berry Global, Inc. DURAMED
International Bureau (WIPO) 1370081 Sep 7, 2017 1370081 Sep 7, 2017 Berry
Global, Inc. DURAMED Japan 1370081 Sep 7, 2017 1370081 Sep 7, 2017 Berry Global,
Inc. DURAMED Mexico 1370081 Sep 7, 2017 1370081 Sep 7, 2017 Berry Global, Inc.
DURAMED Singapore 1370081 Sep 7, 2017 1370081 Sep 7, 2017 Berry Global, Inc.
DURAMED United Kingdom 1370081   1370081 Jan 19, 2018 Berry Global, Inc. DURAMED
Canada 1855016 Aug 29, 2017     Berry Global, Inc. DURAMED Argentina 3638055 Aug
31, 2017     Berry Global, Inc. DURAMED United States of America 87589534 Aug
30, 2017 5582051 Oct 9, 2018 Berry Global, Inc. DURAMED Dominican Republic
201733383 Aug 30, 2017 244610 Nov 14, 2017 Berry Global, Inc. DURAMED Brazil
913327557 Sep 1, 2017 913327557 Dec 4, 2018 Berry Global, Inc. DURAMED Malaysia
2017066720 Aug 30, 2017 2017066720 Aug 6, 2018 Berry Global, Inc. DURAWIPE
Mexico 1738188 Apr 20, 2016 1668172 Aug 24, 2016 AVINTIV Specialty Materials
Inc. DURAWIPE India 3243624 Apr 26, 2016 3243624 Apr 26, 2016 AVINTIV Specialty
Materials Inc. DURAWIPE Argentina 3497062 Apr 20, 2016 2862231 Jan 4, 2017
AVINTIV Specialty Materials Inc. DURAWIPE European Union 015358872 Apr 21, 2016
015358872 Sep 22, 2016 AVINTIV Specialty Materials Inc. DURAWIPE China 19775297
Apr 27, 2016 19775297 Jun 14, 2017 AVINTIV Specialty Materials Inc. DURAWIPE
Brazil 910929041 Apr 19, 2016 910929041 Mar 20, 2018 AVINTIV Specialty Materials
Inc. DURAWIPE United States of America 73696257 Nov 18, 1987 1555808 Sep 12,
1989 Chicopee, Inc. DUSTY France 99779962 Mar 10, 1999 99779962 Mar 10, 1999 PGI
Nonwovens B.V. DWELL United States of America 86192355 Feb 12, 2014 4762882 Jun
30, 2015 AVINTIV Specialty Materials Inc. EARTH SENSE Canada 0826886 10/24/1996
TMA561414 05/06/2002 AEP Industries Inc. EARTH SENSE Canada 1373290 11/22/2007
TMA751378 10/28/2009 AEP Industries Inc. EARTH SENSE United States of America
77/188423 05/23/2007 3456718 07/01/2008 AEP Industries Inc. EARTH SMART United
States of America 75/452316 03/18/1998 2,344,053 04/18/2000 AEP Industries Inc.
EASYCUTTER Canada 1217341 05/14/2004 691693 07/09/2007 Pliant, LLC EASYSEAL
United States of America 74/389603 05/12/1993 1978648 06/04/1996 Berry Plastics
Corporation ECO-CHOICE United States of America 74/255283 03/13/1992 1748429
01/26/1993 Berry Plastics Corporation Econonet Australia 869889 Mar 21, 2001
869889 Mar 21, 2001 Boddingtons Limited ELITE Canada 1411531 09/22/2008
TMA782841 11/19/2010 AEP Industries Inc. ELITE United States of America
77/569766 09/15/2008 3,608,721 04/21/2009 AEP Industries Inc. ELIXIR United Arab
Emirates 135931 Nov 16, 2009 156340 Oct 11, 2011 Fiberweb, Inc. ELIXIR
International Bureau (WIPO) 1021058 Nov 11, 2009 IR1021058 Nov 11, 2009
Fiberweb, Inc. ELIXIR Mexico 1055724 Dec 18, 2009 1188309 Oct 21, 2010 Fiberweb,
Inc. ELIXIR Canada 1458874 Nov 12, 2009 TMA798756 May 27, 2011 Fiberweb, Inc.
ELIXIR Australia IR1021058 Nov 11, 2009 1336946 Jun 23, 2010 Fiberweb, Inc.
ELIXIR China IR1021058 Nov 11, 2009 IR1021058 Nov 11, 2009 Fiberweb, Inc. ELIXIR
European Union IR1021058 Nov 11, 2009 IR1021058 Nov 11, 2009 Fiberweb, Inc.
ELIXIR Japan IR1021058 Nov 11, 2009 IR1021058 Nov 11, 2009 Fiberweb, Inc. ELIXIR
Norway IR1021058 Nov 11, 2009 IR1021058 Jun 13, 2010 Fiberweb, Inc. ELIXIR
Russian Federation IR1021058 Nov 11, 2009 IR1021058 Nov 11, 2009 Fiberweb, Inc.
ELIXIR Switzerland IR1021058 Nov 11, 2009 IR1021058 Nov 11, 2009 Fiberweb, Inc.
ELIXIR Turkey IR1021058 Nov 11, 2009 IR1021058 Nov 11, 2009 Fiberweb, Inc.
ELIXIR Israel   Nov 12, 2009 224796 Jan 9, 2011 Fiberweb, Inc. EMBARK United
States of America 88123117 Sep 19, 2018     Berry Global, Inc. EM-PRESS Canada
854574 08/27/1997 TMA533333 09/25/2000 Berry Plastics Corporation ENDURA
European Union 4976833 Mar 23, 2006 4976833 Feb 15, 2007 PGI Polymer, Inc.
ENTOUR Canada 1809753 11/16/2016     Berry Plastics Corporation ENTOUR Mexico
1826910 12/01/2016 1743111 04/17/2017 Berry Plastics Corporation ENTOUR United
States of America 87/066401 06/09/2016     Berry Plastics Corporation ESCAPE THE
ORDINARY Canada 1824757 02/27/2017     Berry Global, Inc. ESCAPE THE ORDINARY
Mexico 1859069 02/28/2017 1755535 05/18/2017 Berry Plastics Corporation ESCAPE
THE ORDINARY United States of America 87/210637 10/20/2016 5509176 07/03/2018
Berry Plastics Corporation EURO-M & Design Benelux 0053445 04/29/1985 410521
04/29/1985 AEP Industries Inc. Eurotape & Design United Kingdom 2005047 Dec 7,
1994 2005047 Sep 13, 1996 Boddingtons Limited EVERIST European Union 1253518 Apr
21, 2015 1253518 Apr 21, 2015 AVINTIV Specialty Materials Inc. EVERIST
International Bureau (WIPO) 1253518 Apr 21, 2015 1253518 Apr 20, 2015 AVINTIV
Specialty Materials Inc. EVERIST Mexico 1253518 Apr 20, 2015 1253518 May 16,
2017 AVINTIV Specialty Materials Inc. EVERIST Canada 1724438 Apr 20, 2015    
AVINTIV Specialty Materials Inc. EVERIST United States of America 86434272 Oct
24, 2014 4789004 Aug 11, 2015 AVINTIV Specialty Materials Inc. EVERIST Australia
1253518 Apr 21, 2015 1253518 Apr 21, 2015 Polymer Group, Inc. EVERIST Japan
1253518 Apr 21, 2015 1253518 Jan 29, 2016 Polymer Group, Inc. EVERIST Taiwan
R.O.C. 104019402 Apr 10, 2015 01749923 Jan 16, 2016 Polymer Group, Inc. EVERIST
Brazil 909277540 Apr 22, 2015     Polymer Group, Inc. EVERSPUN United States of
America 76391988 Apr 4, 2002 2680737 Jan 28, 2003 Fiberweb Holdings Limited
EVIPHARM European Union (Community) 010847391 04/30/2012     Rexam Healthcare
Offranville EVIPHARM France 123912852 04/13/2012 123912852 03/21/2013 Rexam
Healthcare Offranville EXCALIBUR Mexico 690303 11/29/2004 896911 05/25/2005 AEP
Industries Inc. EXCALIBUR Canada 1239536 12/03/2004 TMA648974 09/26/2005 AEP
Industries Inc. EXCALIBUR United States of America 76/619541 11/05/2004
3,039,532 01/10/2006 AEP Industries Inc. EZCUT United States of America
77/950770 03/04/2010 4060692 11/22/2011 Berry Plastics Corporation FAB WRAP
United States of America 72/442125 11/24/1972 974,619 12/11/1973 AEP Industries
Inc. FABGUARD United States of America 75/586793 11/12/1998 2296045 11/30/1999
AEP INDUSTRIES INC FABRENE New Zealand 172102 May 13, 1987 172102 Jan 29, 1990
Fabrene Inc. FABRENE France 290151 Jun 7, 1991 1670069 Jun 7, 2001 Fabrene Inc.
FABRENE Canada 0308315 Oct 13, 1967 TMA158664 Oct 11, 1968 Fabrene Inc. FABRENE
Australia 310646 Aug 26, 1977 310646 Aug 26, 1977 Fabrene Inc. FABRENE France
946498 Aug 3, 1988 1481346 Oct 24, 2008 Fabrene Inc. FABRENE United Kingdom
1151418 Mar 27, 1981 1151418 Mar 27, 1988 Fabrene Inc. FABRENE United States of
America 73053879 Jun 2, 1975 1034832 Mar 2, 1976 Fabrene Inc. FABRENE Sweden
198101652 Mar 25, 1981 180269 Feb 26, 1982 Fabrene Inc. FABRENE Germany F3532924
May 14, 1987 1114419 Nov 17, 1987 Fabrene Inc. FAST-GRIP Canada 1874158 Dec 20,
2017     Berry Global, Inc. FAST-GRIP Mexico 2034671 Apr 13, 2018     Berry
Global, Inc. FAST-GRIP Mexico 2148701 Jan 7, 2019     Berry Global, Inc.
FAST-GRIP United States of America 87726803 Dec 19, 2017     Berry Global, Inc.
FASTLAY United Kingdom 2319312 Dec 21, 2002 2319312 Jun 30, 2003 Fiberweb
Geosynthetics Limited FIBERWEB Mexico 59407 Mar 26, 2003 855381 Jun 2, 2009
Fiberweb Holdings Limited FIBERWEB Mexico 594096 Mar 26, 2003 1139959 Jan 27,
2010 Fiberweb Holdings Limited FIBERWEB Mexico 594098 Mar 26, 2003 1077838 Aug
18, 2004 Fiberweb Holdings Limited FIBERWEB Mexico 594099 Mar 26, 2003 847593
Apr 30, 2003 Fiberweb Holdings Limited FIBERWEB Mexico 594100 Mar 26, 2003
862028 Nov 30, 2004 Fiberweb Holdings Limited FIBERWEB Mexico 594101 Mar 26,
2003 790307 Oct 20, 2004 Fiberweb Holdings Limited FIBERWEB Canada 1170997 Mar
13, 2003 660000 Mar 3, 2006 Fiberweb Holdings Limited FIBERWEB India 1487130 Sep
13, 2006 1037533 Feb 25, 2012 Fiberweb Holdings Limited FIBERWEB European Union
003091303 Mar 11, 2003 003091303 Sep 29, 2005 Fiberweb Holdings Limited FIBERWEB
Taiwan R.O.C. 92012993 Mar 17, 2003 1117928 Sep 1, 2004 Fiberweb Holdings
Limited FIBERWEB Taiwan R.O.C. 92012994 Mar 17, 2003 1083933 Feb 1, 2004
Fiberweb Holdings Limited FIBERWEB Taiwan R.O.C. 092012995 Mar 17, 2003 1106758
Jun 16, 2004 Fiberweb Holdings Limited FIBERWEB Taiwan R.O.C. 92012996 Mar 17,
2003 1111684 Jul 16, 2004 Fiberweb Holdings Limited FIBERWEB Brazil 828828946
Nov 6, 2006 828828946 Sep 9, 2017 Fiberweb Holdings Limited FIBERWEB China
3609086 Jun 27, 2003 3609086 Jun 7, 2005 Fiberweb, Inc. FIBERWEB Taiwan R.O.C.
92012991 Mar 17, 2003 1090839 Apr 1, 2004 Fiberweb, Inc. FIBERWEB Taiwan R.O.C.
92012992 Mar 17, 2003 1088267 Mar 1, 2004 Fiberweb, Inc. FIBERWEB United States
of America 78815111 Feb 15, 2006 3410680 Apr 8, 2008 Fiberweb, LLC fiberweb
(Stylized) European Union 1195999 May 23, 2013 1195999 May 23, 2013 Fiberweb
Holdings Limited fiberweb (Stylized) Fmr. Serbia and Montenegro 1195999 May 23,
2013 1195999 May 23, 2013 Fiberweb Holdings Limited fiberweb (Stylized) Iceland
1195999 May 23, 2013 1195999 May 23, 2013 Fiberweb Holdings Limited fiberweb
(Stylized) Montenegro 1195999 May 23, 2013 1195999 May 23, 2013 Fiberweb
Holdings Limited fiberweb (Stylized) Morocco 1195999 May 23, 2013 1195999 May
23, 2013 Fiberweb Holdings Limited fiberweb (Stylized) Republic of Moldova
1195999 May 23, 2013 1195999 May 23, 2013 Fiberweb Holdings Limited fiberweb
(Stylized) India 2538375 May 27, 2013 2538375 May 12, 2018 Fiberweb Holdings
Limited fiberweb (Stylized) International Bureau (WIPO) USPTOReferenceNoA0035975
May 23, 2013 1195999 May 23, 2013 Fiberweb Holdings Limited fiberweb (Stylized)
United States of America 85790605 Nov 29, 2012 4473668 Jan 28, 2014 Fiberweb,
LLC FILMCO United States of America 74/087619 08/14/1990 1812923 12/21/1993
Berry Plastics Filmco, Inc. FILMCO & Design United States of America 74/421551
08/05/1993 1840516 06/21/1994 Berry Plastics Filmco, Inc. FILMCO THE CLEAR
ADVANTAGE & Design United States of America 74/421403 08/05/1993 1840515
06/21/1994 Berry Plastics Filmco, Inc. FILM-GARD United States of America
73/193538 11/16/1978 1130866 02/12/1980 Berry Plastics Corporation FILM-GARD and
Design United States of America 73/199262 01/08/1979 1130869 02/12/1980 Berry
Plastics Corporation FILMLASTIC Mexico 1698581 01/07/2016 1758013 05/24/2017
Berry Plastics Corporation FILMLASTIC Canada 1761458 12/29/2015     Berry
Plastics Corporation FILMLASTIC United States of America 86/853730 12/18/2015  
  Berry Plastics Corporation FILTRAM Austria 194379 Oct 29, 1979 92352 Oct 29,
2009 Terram Limited FILTRAM United Kingdom 1101125 Sep 6, 1978 1101125 Sep 6,
1978 Terram Limited FILTRAM European Union 8426595 Jul 15, 2009 8426595 Feb 17,
2010 Terram Limited FILTRAM Switzerland 39181979 Jul 24, 1979 302505 Jul 24,
1999 Terram Limited FILTRAM France INPI146990 Jul 31, 1989 1549963 Jul 31, 1999
Terram Limited FILTRAM Germany J15396 Jul 26, 1979 998623 Feb 28, 1980 Terram
Limited Finix Mexico 1270353 Apr 30, 2012 1347943 Feb 12, 2013 Polymer Group,
Inc. FIRST WRAP United States of America 76/345019 12/05/2001 2,870,060
08/03/2004 AEP Industries Inc. FLEX LOC United States of America 74/219412
11/06/1991 1809209 12/07/1993 Berry Plastics Corporation FLEX LOC Venezuela
06834-2007 03/30/2007 P-293723 05/04/2009 REXAM CLOSURE SYSTEMS INC. FLEXFIX
Mexico 1652695 09/03/2015 1666847 08/22/2016 Berry Plastics Corporation FLEXFIX
Canada 1740327 08/04/2015     Berry Plastics Corporation FLEXFIX Mexico 1741828
04/29/2016 1668994 08/26/2016 Berry Plastics Corporation FLEXFIX United States
of America 86/713889 08/04/2015 4950007 05/03/2016 Berry Plastics Corporation
FLEXTEX & Design Canada 1188289 Aug 25, 2003 670601 Aug 21, 2006 Reemay, Inc.
FLIP LOK United States of America 78/359193 01/29/2004 3308135 10/09/2007 Berry
Plastics Corporation FOILASTIC United States of America 73/678787 08/17/1987
1483433 04/05/1988 Covalence Specialty Adhesives, LLC FOILMASTIC United States
of America 85222391 Jan 20, 2011 3985899 Jun 28, 2011 Berry Plastics Corporation
FOILMASTIC United States of America 85/222391 01/20/2011 3985899 06/28/2011
Berry Plastics Corporation FORTITUDE Mexico 1673391 10/27/2015 1613858
02/15/2016 Berry Plastics Corporation FORTITUDE Canada 1746278 09/16/2015
1000796 07/13/2018 Berry Plastics Corporation FORTITUDE United States of America
86/758362 09/16/2015 5237647 07/04/2017 Berry Plastics Corporation FREESWELL
International Bureau (WIPO) 701328 Sep 9, 1998 701328 Sep 9, 1998 Geca-Tapes
B.V. FREESWELL Australia 772976 Sep 11, 1998 772976 Sep 11, 1998 Geca-Tapes B.V.
FREESWELL Benelux 911964 Mar 12, 1998 627836 Mar 12, 1998 Geca-Tapes B.V.
FREESWELL United States of America 75552119 Sep 14, 1998 2331373 Mar 21, 2000
Geca-Tapes B.V. FREESWELL France     701328 Sep 9, 1998 Geca-Tapes B.V.
FREESWELL Italy     701328 Sep 9, 1998 Geca-Tapes B.V. FREESWELL Spain    
701328 Sep 9, 1998 Geca-Tapes B.V. FREESWELL Sweden     701328 Sep 9, 1998
Geca-Tapes B.V. Freezer Bag Packaging Design United States of America 85/604930
04/23/2012 4,319,977 04/16/2013 AEP Industries Inc. FRESH DELIVERED SAFE United
States of America 87766247 Jan 23, 2018     Berry Global, Inc. FRESH DELIVERED
SAFE and Black and White Car and Fork Logo (Word & Design) United States of
America 87766237 Jan 23, 2018     Berry Global, Inc. FRESH DELIVERED SAFE Black
and White Car and Fork (Design Only) United States of America 87766244 Jan 23,
2018     Berry Global, Inc. FRESH GUY United States of America 73405623 Dec 10,
1982 1270820 Mar 20, 1984 PGI Polymer, Inc. FRIENDLY & SAFE United States of
America 75210163 12/09/1996 2201996 11/03/1998 Berry Plastics Corporation FTCR
Canada 1266988 07/25/2005 685062 03/29/2007 Bouchons MAC Inc. GLIDE SMOOTH CORE
Mexico 1476918 04/11/2014 1501093 12/08/2014 AEP Industries Inc. GLIDE SMOOTH
CORE Canada 1673480 04/11/2014 TMA922236 12/03/2015 AEP Industries Inc. GLIDE
SMOOTH CORE United States of America 86/103562 10/28/2013 5,041,493 09/13/2016
AEP Industries Inc. GLOBAL EDGEGUARD Canada 1854998 Aug 29, 2017     Berry
Global, Inc. GLOBAL EDGEGUARD Mexico 1940469 Aug 31, 2017 1826106 Nov 28, 2017
Berry Global, Inc. GLOBAL EDGEGUARD United States of America 87583707 Aug 25,
2017     Berry Global, Inc. GLOBAL SAFEGUARD Canada 1854999 Aug 29, 2017    
Berry Global, Inc. GLOBAL SAFEGUARD Mexico 1940471 Aug 31, 2017 1826107 Nov 28,
2017 Berry Global, Inc. GLOBAL SAFEGUARD United States of America 87583698 Aug
25, 2017     Berry Global, Inc. GOOD 'N TUFF United States of America 73/403395
11/22/1982 1,285,290 07/10/1984 AEP Industries Inc. GOOD SCENTS United States of
America 73/707859 01/27/1988 1521875 01/24/1989 Berry Global Films, LLC GOOD
SENSE Canada 0707489 06/19/1992 TMA435275 11/11/1994 AEP Industries Inc. GOOD
SENSE Canada 0707490 06/19/1992 TMA436767 12/09/1994 AEP Industries Inc. GOOD
SENSE United States of America 73/650112 03/19/1987 1,460,105 10/06/1987 AEP
Industries Inc. GOOD SENSE United States of America 74/280006 06/01/1992
1,762,802 04/06/1993 AEP Industries Inc. GOOD SENSE United States of America
78/596889 03/29/2005 3,068,259 03/14/2006 AEP Industries Inc. GOODSENSE United
States of America 85/643777 06/05/2012 4282338 01/29/2013 Berry Global Films,
LLC GOODSENSE China (People's Republic) 31639680 06/15/2018     Berry Global,
Inc. GOODSENSE ZIPPERSEAL (Stylized) (Color) United States of America 85/604936
04/23/2012 4,319,980 04/16/2013 AEP Industries Inc. GRASSPROTECTA New Zealand
809088 Jul 7, 2009 809088 Mar 10, 2010 Boddingtons Limited GRASSPROTECTA United
Kingdom 2464924 Aug 22, 2007 2464924 Oct 10, 2008 Boddingtons Limited
GRASSPROTECTA European Union 011779279 Apr 29, 2013 011779279 Sep 20, 2013
Boddingtons Limited GTA European Union 018019680 Feb 7, 2019     Berry Global,
Inc. GTA Turkey 201911831 Feb 7, 2019     Berry Global, Inc. GTB European Union
018019678 Feb 7, 2019     Berry Global, Inc. GTB Turkey 201911840 Feb 7, 2019  
  Berry Global, Inc. HANDI-BAG & Design United States of America 74/325558
10/23/1992 1,802,070 11/02/1993 AEP Industries Inc. HANDLES United States of
America 75/071561 03/12/1996 2,785,104 11/18/2003 AEP Industries Inc. HANDY BAND
United States of America 75/842384 11/06/1999 2502895 10/30/2001 Berry Plastics
Corporation HBS United States of America 77/436132 03/31/2008 3543022 12/09/2008
Covalence Specialty Adhesives LLC HIBLOC United States of America 87/144890
08/19/2016     Berry Plastics Corporation HL United States of America 73/779067
02/06/1989 1600831 06/12/1990 Pliant, LLC HOSPI-TUFF United States of America
76/321859 10/09/2001 2578656 06/11/2002 Berry Plastics Corporation House/Scarf
Logo New Zealand 290611 Apr 3, 1998 290611 Apr 3, 1998 Fabrene Inc. House/Scarf
Logo New Zealand 291580 Apr 28, 1998 291580 Apr 28, 1998 Fabrene Inc.
House/Scarf Logo Australia 773934 Sep 24, 1998 773934 Sep 24, 1998 Fabrene Inc.
House/Scarf Logo Australia 1068962 Aug 10, 2005 1068962 Aug 10, 2005 Fabrene
Inc. HYDRA-LOC Canada 1469291 Feb 11, 2010 TMA837034 Nov 26, 2012 Fabrene Inc.
HYDRA-LOC United States of America 77937488 Feb 17, 2010 4333212 May 14, 2013
Fabrene Inc. HYDROTEX European Union 8751241 Dec 11, 2009 8751241 Aug 4, 2011
Fiberweb Geosynthetics Limited HYTON Canada 299799 Sep 24, 1966 153253 Sep 22,
1967 Fiberweb Holdings Limited HYTON United States of America 72139302 Mar 7,
1962 0747567 Apr 2, 1963 Fiberweb Holdings Limited I BEAM & Design Mexico
1581018 02/23/2015 1545967 06/10/2015 Berry Plastics Corporation I BEAM DESIGN
Mexico 1473199 04/02/2014 1561659 08/10/2015 Berry Plastics Corporation I BEAM
DESIGN Mexico 1473200 04/02/2014 1605802 01/21/2016 Berry Plastics Corporation I
BEAM Design Mexico 1473201 04/02/2014 1623540 03/28/2016 Berry Plastics
Corporation I BEAM Design Mexico 1473202 04/02/2014 1663057 08/11/2016 Berry
Plastics Corporation I BEAM DESIGN Canada 1669518 03/25/2014 981723 09/28/2017
Berry Plastics Corporation I BEAM DESIGN United States of America 86/977023
03/19/2014 4819931 09/22/2015 Berry Plastics Corporation ICONIC United States of
America 85/275491 03/24/2011 4155354 06/05/2012 Berry Plastics Corporation
ICONIC United States of America 87/206561 10/18/2016 5213160 05/30/2017 Berry
Plastics Corporation INNOVATION BLUEPRINT India 3413487 11/18/2016     Berry
Plastics Corporation INNOVATION BLUEPRINT European Union (Community) 016044448
11/15/2016 016044448 04/19/2017 Berry Plastics Corporation INNOVATION BLUEPRINT
China (People's Republic) 24954268 06/23/2017     Berry Plastics Corporation
INNOVATION BLUEPRINT United States of America 87/063383 06/07/2016 5509051
07/03/2018 Berry Plastics Corporation INSPIRA Benelux 1390151 Feb 11, 2019    
Berry Global, Inc. INSPIRA Taiwan R.O.C. 108008546 Feb 14, 2019     Berry
Global, Inc. INSPIRA Argentina   Feb 22, 2019     Berry Global, Inc. INTISSLINE
Greece F66036 Mar 31, 1980 F66036 Feb 17, 1982 Intissel France IRONFORCE Canada
1648870 10/22/2013 969142 04/26/2017 Berry Plastics Corporation IRONFORCE United
States of America 86/977041 09/27/2013 4833791 10/13/2015 Berry Plastics
Corporation IRONFORCE Mexico 1425635 10/24/2013 1433712 02/12/2014 Covalence
Specialty Adhesives, LLC IRONFORCE Mexico 1425636 10/24/2013 1640800 05/25/2016
Covalence Specialty Adhesives, LLC IRONFORCE Mexico 1425637 10/24/2013 1493718
11/10/2014 Covalence Specialty Adhesives, LLC IRONFORCE Mexico 1425638
10/24/2013 1663055 08/11/2016 Covalence Specialty Adhesives, LLC IRONFORCE
United States of America 77/105531 02/12/2007 3290220 09/11/2007 Covalence
Specialty Adhesives, LLC IRONFORCE United States of America 87/761056 01/18/2018
    Covalence Specialty Adhesives, LLC IRON-HOLD United States of America
73/669938 07/02/1987 1485253 04/19/1988 Berry Plastics Corporation IRON-HOLD and
Design United States of America 73/587559 03/12/1986 1425792 01/20/1987 Berry
Plastics Corporation IRON-HOLD MAXIMUM and Design United States of America
75/570805 10/14/1998 2406993 11/21/2000 Berry Plastics Corporation I-SOLVE
European Union 002164226 Apr 5, 2001 002164226 Aug 7, 2002 PGI Nonwovens B.V.
I-TACK China 4707417 Jun 8, 2005 4707417 Nov 14, 2008 PGI Nonwovens B.V. I-TACK
European Union 007016331 Jun 27, 2008 007016331 Aug 26, 2009 PGI Nonwovens B.V.
J CLOTH United Kingdom   Jan 19, 1971 970235 Jan 31, 1973 Chicopee, Inc. J-CLOTH
European Union 1627462 Apr 26, 2000 1627462 Feb 12, 2002 Chicopee, Inc. J-CLOTH
Austria 406157 Apr 2, 1974 406157 Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH Croatia
406157 Apr 2, 1974 406157 Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH Czech Republic
406157 Apr 2, 1974 406157 Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH Egypt 406157
Apr 2, 1974 406157 Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH France 406157 Apr 2,
1974 406157 Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH Hungary 406157 Apr 2, 1974
406157 Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH International Bureau (WIPO) 406157
Apr 2, 1974 406157 Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH Italy 406157 Apr 2,
1974 406157 Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH Morocco 406157 Apr 2, 1974
406157 Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH Portugal 406157 Apr 2, 1974 406157
Apr 2, 1974 PGI Nonwovens B.V. J-CLOTH Romania 406157 Apr 2, 1974 406157 Apr 2,
1974 PGI Nonwovens B.V. J-CLOTH Serbia 406157 Apr 2, 1974 406157 Apr 2, 1974 PGI
Nonwovens B.V. J-CLOTH Slovakia 406157 Apr 2, 1974 406157 Apr 2, 1974 PGI
Nonwovens B.V. J-CLOTH Slovenia 406157 Apr 2, 1974 406157 Apr 2, 1974 PGI
Nonwovens B.V. J-CLOTH Spain 406157 Apr 2, 1974 406157 Apr 2, 1974 PGI Nonwovens
B.V. J-CLOTH China 4707421 Jun 8, 2005 4707421 Nov 14, 2008 PGI Nonwovens B.V.
KAMI Brazil 825889952 Sep 26, 2003 825889952 Jun 7, 2011 Companhia Providencia
Industria E Comercio KAMI and Design Brazil 814240003 May 20, 1988 814240003 Feb
6, 1990 Companhia Providencia Industria E Comercio KAMI and Design Brazil
814304974 Jun 16, 1988 814304974 Jun 14, 2005 Companhia Providencia Industria E
Comercio KAMI Naotecido and Design Brazil 900754346 Feb 22, 2008 900754346 Aug
24, 2010 Companhia Providencia Industria E Comercio KAMI Naotecido and Design
Brazil 900754540 Feb 22, 2008 900754540 Aug 24, 2010 Companhia Providencia
Industria E Comercio KAMIFRUIT Brazil 824558162 Apr 25, 2002 824558162 Apr 24,
2007 Companhia Providencia Industria E Comercio KAMIFRUIT Brazil 824558170 Apr
25, 2002 824558170 Apr 24, 2007 Companhia Providencia Industria E Comercio
KAMIFRUIT Brazil 825889987 Sep 26, 2003 825889987 Jun 19, 2007 Companhia
Providencia Industria E Comercio KAMISOFT Chile 1213943 Jul 21, 2016 1248036 May
17, 2017 AVINTIV Specialty Materials Inc. KAMISOFT Mexico 1779409 Aug 2, 2016
1696963 Nov 18, 2016 AVINTIV Specialty Materials Inc. KAMISOFT Mexico 1779410
Aug 2, 2016 1696964 Nov 18, 2016 AVINTIV Specialty Materials Inc. KAMISOFT
Canada 1792355 Jul 20, 2016     AVINTIV Specialty Materials Inc. KAMISOFT India
3316388 Jul 22, 2016 1528211 Apr 14, 2017 AVINTIV Specialty Materials Inc.
KAMISOFT Argentina 3535247 Aug 22, 2016 2903565 Sep 1, 2017 AVINTIV Specialty
Materials Inc. KAMISOFT Argentina 3535248 Aug 22, 2016 2899029 Aug 3, 2017
AVINTIV Specialty Materials Inc. KAMISOFT European Union 015775281 Aug 25, 2016
015775281 Jan 25, 2017 AVINTIV Specialty Materials Inc. KAMISOFT China 21096699
Aug 25, 2016 21096699 Oct 28, 2017 AVINTIV Specialty Materials Inc. KAMISOFT
China 21096700 Aug 25, 2016 21096700 Oct 28, 2017 AVINTIV Specialty Materials
Inc. KAMISOFT United States of America 87149736 Aug 24, 2016     AVINTIV
Specialty Materials Inc. KAMISOFT Thailand 160102834 Aug 18, 2016 160102834 Feb
27, 2018 AVINTIV Specialty Materials Inc. KAMISOFT Thailand 160102835 Aug 18,
2016     AVINTIV Specialty Materials Inc. KAMISOFT Japan 201692436 Aug 24, 2016
6056857 Jun 29, 2018 AVINTIV Specialty Materials Inc. KAMISOFT Brazil 910678880
Feb 25, 2016 910678880 Feb 20, 2018 AVINTIV Specialty Materials Inc. KAMISOFT
Brazil 910678910 Feb 25, 2016 910678910 Feb 20, 2018 AVINTIV Specialty Materials
Inc. KAMISOFT Venezuela 2016011312 Jul 29, 2016 P362087 Jul 26, 2017 AVINTIV
Specialty Materials Inc. KAMISOFT Venezuela 2016011313 Jul 29, 2016 P362086 Jul
26, 2017 AVINTIV Specialty Materials Inc. KAMISOFT Malaysia 2016065587 Aug 24,
2016 2016065587 Jul 11, 2017 AVINTIV Specialty Materials Inc. KAMISOFT Malaysia
2016065589 Aug 24, 2016 2016065589 Jul 14, 2017 AVINTIV Specialty Materials Inc.
KAMISOFT Russian Federation 2016726870 Jul 25, 2016 618102 May 31, 2017 AVINTIV
Specialty Materials Inc. KAMISOFT Japan 2018017900 Feb 14, 2018 6092809 Oct 26,
2018 AVINTIV Specialty Materials Inc. KAMISOFT Peru 6704132016 Jul 22, 2016
14911 Nov 29, 2016 AVINTIV Specialty Materials Inc. KAMISOFT Republic of Korea
40201656945 Jul 26, 2016 401262788 Jun 22, 2017 AVINTIV Specialty Materials Inc.
KAMISOFT Indonesia D002016035406 Jul 29, 2016     AVINTIV Specialty Materials
Inc. KAMISOFT Indonesia D002016035407 Jul 29, 2016     AVINTIV Specialty
Materials Inc. KAMISOFT Colombia SD20160003944 Jul 29, 2016 569953 Jul 25, 2017
AVINTIV Specialty Materials Inc. KAMISOFT Bolivia SM041892016 Aug 24, 2016
170971C Jan 10, 2017 AVINTIV Specialty Materials Inc. KAMISOFT Bolivia
SM041902016 Aug 24, 2016 170972C Jan 10, 2017 AVINTIV Specialty Materials Inc.
KEEP FRESH United States of America 73/784237 03/02/1989 1582061 02/06/1990 AEP
Industries Inc. KEYBAK United States of America 71681663 Feb 23, 1955 0609200
Jul 19, 1955 PGI Polymer, Inc. KEYBAK (word & design) Egypt     386651 Mar 20,
1972 PGI Nonwovens B.V. KEYBAK (word & design) France     386651 Mar 20, 1972
PGI Nonwovens B.V. KEYBAK (word & design) Germany     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) Italy     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) Liechtenstein     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) Monaco     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) Morocco     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) Portugal     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) Romania     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) San Marino     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) Serbia     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) Spain     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word & design) Switzerland     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word and design) Austria     386651 Mar 20, 1972 PGI
Nonwovens B.V. KEYBAK (word and design) International Bureau (WIPO)     386651
Mar 20, 1972 PGI Nonwovens B.V. KITCHEN SCENTSATIONS United States of America
74/666686 04/27/1995 2,044,719 03/11/1997 AEP Industries Inc. LADDAWN United
States of America 75/199656 11/18/1996 2125354 12/30/1997 Laddawn, Inc. LADDAWN
AND DESIGN United States of America 76/709928 12/07/2011 4208151 09/18/2012
Laddawn, Inc. LADDAWN AND DESIGN (2) United States of America 76/710182
01/05/2012 4208154 09/18/2012 Laddawn, Inc. LAVETTE Spain 2780158 Jun 26, 2007
2780158 Apr 1, 2008 AVINTIV Specialty Materials Inc. LAVETTE Ireland 200701545
Jun 22, 2007 236933 Jun 22, 2007 AVINTIV Specialty Materials Inc. LAVETTE United
Kingdom 2107471 Aug 12, 1996 2107471 Mar 12, 1999 PGI Nonwovens B.V. LAVETTE
China 4707420 Jun 8, 2005 4707420 Nov 14, 2008 PGI Nonwovens B.V. LAVETTE SUPER
United Kingdom 2107459 Aug 12, 1996 2107459 Mar 12, 1999 PGI Nonwovens B.V.
LINEAIR European Union 008800435 Jan 8, 2010 8800435 Jun 28, 2010 PGI Nonwovens
B.V. LINOKRAFT Germany 30163333901 Nov 6, 2001 30163333901 Feb 15, 2002 Linotec
Development GmbH LINOLIGHT Germany 30163334701 Nov 6, 2011 30163334 Feb 15, 2002
Linotec Development GmbH LINOPORE Germany 3007731601 Sep 11, 2000 30067731 Aug
22, 2001 Linotec Development GmbH LINOSOFT Germany 30163331201 Nov 6, 2001
30163331 Jan 18, 2002 Linotec Development GmbH LITE TOUCH United States of
America 75/259445 03/18/1997 2428649 02/13/2001 Berry Plastics Corporation
LITESWELL China 728914 Feb 3, 2000 728914 Feb 3, 2000 Geca-Tapes B.V. LITESWELL
International Bureau (WIPO) 728914 Feb 3, 2000 728914 Feb 3, 2000 Geca-Tapes
B.V. LITESWELL Switzerland 728914   728914 Mar 2, 2000 Geca-Tapes B.V. LITESWELL
Benelux 943562 Aug 4, 1999 657151 Aug 4, 1999 Geca-Tapes B.V. LITESWELL Austria
    728914 Feb 3, 2000 Geca-Tapes B.V. LITESWELL Czech Republic     728914 Feb
3, 2000 Geca-Tapes B.V. LITESWELL Denmark     728914 Feb 3, 2000 Geca-Tapes B.V.
LITESWELL Finland     728914 Feb 3, 2000 Geca-Tapes B.V. LITESWELL France    
728914 Feb 3, 2000 Geca-Tapes B.V. LITESWELL Germany     728914 Feb 3, 2000
Geca-Tapes B.V. LITESWELL Hungary     728914 Feb 3, 2000 Geca-Tapes B.V.
LITESWELL Italy     728914 Feb 3, 2000 Geca-Tapes B.V. LITESWELL Norway    
728914 Feb 3, 2000 Geca-Tapes B.V. LITESWELL Poland     728914 Feb 3, 2000
Geca-Tapes B.V. LITESWELL Portugal     728914 Feb 3, 2000 Geca-Tapes B.V.
LITESWELL Russian Federation     728914 Feb 3, 2000 Geca-Tapes B.V. LITESWELL
Slovakia     728914 Feb 3, 2000 Geca-Tapes B.V. LITESWELL Spain     728914 Feb
3, 2000 Geca-Tapes B.V. LITESWELL Sweden     728914 Feb 3, 2000 Geca-Tapes B.V.
LITESWELL United Kingdom     728914 Feb 3, 2000 Geca-Tapes B.V. LOADMASTER
Canada 0510798 10/11/1983 TMA297021 11/09/1984 AEP Industries Inc. LOCK BAND
United States of America 77/586479 10/06/2008 3904814 01/11/2011 Berry Plastics
Corporation LPI United States of America 73/197703 12/21/1978 1153982 05/12/1981
Berry Plastics Corporation LPI DESIGN United States of America 74/362174
12/31/1992 1813752 12/28/1993 Berry Plastics Corporation LUMBER GARD Canada
0771864 Dec 23, 1994 TMA460757 Aug 2, 1996 Fabrene Inc. LUSTER United States of
America 86/766639 09/23/2015 5351068 12/05/2017 Berry Plastics Corporation MAC
Canada 1855000 Aug 29, 2017     Berry Global, Inc. MAC Mexico 1940467 Aug 31,
2017     Berry Global, Inc. MAC United States of America 87583677 Aug 25, 2017  
  Berry Global, Inc. MACDUMA United States of America 78/105408 01/29/2002
2762873 09/09/2003 Berry Plastics Canada, Inc. MACPACK Canada 1270806 08/26/2005
735156 02/25/2009 Bouchons MAC Inc. MACPACK European Union (Community) 004606133
08/22/2005 004606133 03/13/2007 Bouchons MAC Inc. MAGNUM United States of
America 74/453412 10/28/1993 1889276 04/11/1995 Rollpak Corporation MAPAC Mexico
248676 11/23/1995 512656 12/11/1995 AEP Industries Inc. MAPAC Canada 0811492
05/01/1996 TMA509091 03/10/1999 AEP Industries Inc. MAPAC United States of
America 75/454694 03/23/1998 2278514 09/14/1999 Berry Global Films, LLC MARQUE
DEPOSEE Algeria 407 Mar 29, 1911 27782 Mar 29, 1911 Lainiere de
Picardie-Intissel MARVEL United States of America 85/967812 06/24/2013 4777755
07/21/2015 Berry Plastics Corporation MARVELBOARD United States of America
77/294602 10/02/2007 3709287 11/10/2009 Covalence Specialty Coatings LLC
MARVELCOTE-E United States of America 85/799749 12/11/2012 4507066 04/01/2014
Berry Plastics Corporation MARVELPEEL Mexico 830478 01/17/2007 1082373
02/05/2009 Berry Plastics Corporation MARVELPEEL United States of America
77/294547 10/02/2007 3491655 08/26/2008 Covalence Specialty Coatings LLC
MARVELPEEL United States of America 78/943519 08/02/2006 3359754 12/25/2007
Covalence Specialty Coatings LLC MARVELPEEL Canada 1328630 12/18/2006 711526
04/09/2008 Covalence Specialty Materials Corp. MARVELSEAL United States of
America 78/226135 03/17/2003 2973091 07/19/2005 Covalence Specialty Coatings LLC
MARVELWRAP Canada 1328628 12/18/2006 766988 05/17/2010 Covalence Specialty
Materials Corp. MASSLINN European Union 001371715 Nov 4, 1999 001371715 Mar 12,
2001 Chicopee, Inc. MASSLINN South Africa 200506366 Apr 1, 2005 200506366 Apr 1,
2005 Chicopee, Inc. MASSLINN Austria 303688 Oct 18, 1965 303688 Oct 18, 1965 PGI
Nonwovens B.V. MASSLINN Egypt 303688 Oct 18, 1965 303688 Oct 18, 1965 PGI
Nonwovens B.V. MASSLINN France 303688 Oct 18, 1965 303688 Oct 18, 1965 PGI
Nonwovens B.V. MASSLINN Germany 303688 Oct 18, 1965 303688 Oct 18, 1965 PGI
Nonwovens B.V. MASSLINN Hungary 303688 Oct 18, 1965 303688 Oct 18, 1965 PGI
Nonwovens B.V. MASSLINN International Bureau (WIPO) 303688 Oct 18, 1965 303688
Oct 18, 1965 PGI Nonwovens B.V. MASSLINN Italy 303688 Oct 18, 1965 303688 Oct
18, 1965 PGI Nonwovens B.V. MASSLINN Liechtenstein 303688 Oct 18, 1965 303688
Oct 18, 1965 PGI Nonwovens B.V. MASSLINN Morocco 303688 Oct 18, 1965 303688 Oct
18, 1965 PGI Nonwovens B.V. MASSLINN Portugal 303688 Oct 18, 1965 303688 Oct 18,
1965 PGI Nonwovens B.V. MASSLINN Romania 303688 Oct 18, 1965 303688 Oct 18, 1965
PGI Nonwovens B.V. MASSLINN Serbia 303688 Oct 18, 1965 303688 Oct 18, 1965 PGI
Nonwovens B.V. MASSLINN Spain 303688 Oct 18, 1965 303688 Oct 18, 1965 PGI
Nonwovens B.V. MASSLINN Switzerland 303688 Oct 18, 1965 303688 Oct 18, 1965 PGI
Nonwovens B.V. MASSLINN International Bureau (WIPO) 862094 Jul 6, 2005 862094
Jul 6, 2005 PGI Nonwovens B.V. MASSLINN Norway 862094 Jul 6, 2005 862094 Jul 6,
2005 PGI Nonwovens B.V. MASSLINN Switzerland 862094 Jul 6, 2005 862094 Jul 6,
2005 PGI Nonwovens B.V. MASSLINN Benelux 1079386 Jun 14, 2005 0767171 Jun 17,
2005 PGI Nonwovens B.V. MASSLINN United States of America 71615371 Jun 19, 1951
0564988 Oct 7, 1952 PGI Polymer, Inc. MASSLINN United States of America 72013419
Aug 6, 1956 0647808 Jul 2, 1957 PGI Polymer, Inc. MASTERFLO United States of
America 75173044 Sep 27, 1996 2153087 Apr 21, 1998 Fiberweb, LLC MATLINE Austria
679042 Sep 1, 1997 679042 Sep 1, 1997 NORDLYS societe par actions simplifiee
MATLINE Benelux 679042 Sep 1, 1997 679042 Sep 1, 1997 NORDLYS societe par
actions simplifiee MATLINE Czech Republic 679042 Sep 1, 1997 679042 Sep 1, 1997
NORDLYS societe par actions simplifiee MATLINE Germany 679042 Sep 1, 1997 679042
Sep 1, 1997 NORDLYS societe par actions simplifiee MATLINE Hungary 679042 Sep 1,
1997 679042 Sep 1, 1997 NORDLYS societe par actions simplifiee MATLINE Italy
679042 Sep 1, 1997 679042 Sep 1, 1997 NORDLYS societe par actions simplifiee
MATLINE Poland 679042 Sep 1, 1997 679042 Sep 1, 1997 NORDLYS societe par actions
simplifiee MATLINE Portugal 679042 Sep 1, 1997 679042 Sep 1, 1997 NORDLYS
societe par actions simplifiee MATLINE Russian Federation 679042 Sep 1, 1997
679042 Sep 1, 1997 NORDLYS societe par actions simplifiee MATLINE Spain 679042
Sep 1, 1997 679042 Sep 1, 1997 NORDLYS societe par actions simplifiee MATLINE
Switzerland 679042 Sep 1, 1997 679042 Sep 1, 1997 NORDLYS societe par actions
simplifiee MATLINE International Bureau (WIPO) 679042 Sep 1, 1997 679042 Sep 1,
1997 PGI FRANCE SAS MATLINE Canada 0871201 Mar 3, 1998 TMA540134 Jan 23, 2001
PGI FRANCE SAS MATLINE United Kingdom 00002144778 Sep 10, 1997 00002144778 Dec
8, 2000 PGI FRANCE SAS MATLINE United States of America 75445851 Mar 19, 1997
2277484 Sep 14, 1999 PGI FRANCE SAS MATLINE France 97669331 Mar 19, 1997
97669331 Mar 19, 1997 PGI FRANCE SAS MAXTECH United States of America 75/060451
02/21/1996 2098248 09/16/1997 Berry Plastics Corporation MEAN GREEN United
States of America 78/219520 02/27/2003 2874439 08/17/2004 Berry Plastics
Corporation MEDISOFT Canada 1254436 Apr 18, 2005 TMA741558 Jun 8, 2009 AVINTIV
Specialty Materials Inc. MEDISOFT China 4616800 Apr 21, 2005 4616800 Feb 7, 2009
AVINTIV Specialty Materials Inc. MEDISOFT European Union 4336996 Apr 11, 2005
4336996 Dec 19, 2008 Polymer Group, Inc. MEDISOFT Hong Kong 300400111 Apr 9,
2005 300400111 Nov 22, 2005 Polymer Group, Inc. MEDISOFT Japan 330402005 Apr 13,
2005 4924790 Jan 27, 2006 Polymer Group, Inc. MegaGrip Canada 1945620 Feb 11,
2019     Berry Global, Inc. MegaGrip Mexico 2166516 Feb 14, 2019     Berry
Global, Inc. MegaGrip United States of America 88290898 Feb 6, 2019     Berry
Global, Inc. MELFAB Finland 128537 Sep 23, 1992 128537 Oct 5, 1993 Terram
Limited MELFAB Norway 197701058 Apr 14, 1977 101981 May 3, 1979 Terram Limited
METALLO-TUFF United States of America 75/897078 01/14/2000 2538586 02/12/2002
Berry Plastics Corporation MICROCELL United States of America 75412806 Dec 31,
1997 2268451 Aug 10, 1999 Fiberweb, LLC MICROTEX Benelux 958178 Feb 24, 2000
666008 Feb 24, 2000 PGI Nonwovens B.V. MICROTEX France WO074310 Jul 14, 2000
740310 Jul 14, 2000 PGI Nonwovens B.V. MICROTEX International Bureau (WIPO)
WO074310 Jul 14, 2000 740310 Jul 14, 2000 PGI Nonwovens B.V. MISCELLANEOUS
DESIGN (CHEF LOGO) United States of America 87/137035 08/12/2016     Berry
Global Films, LLC MISS WEBRIL United States of America 72135276 Jan 5, 1962
740699 Nov 13, 1962 Fiberweb Holdings Limited MLx United States of America
87884562 Apr 19, 2018     Berry Global, Inc. MOISTURE SEAL Mexico 1814227
10/28/2016 1760624 06/05/2017 Berry Plastics Corporation MOISTURE SEAL India
3399934 10/29/2016     Berry Plastics Corporation MOISTURE SEAL China 21716155
Oct 28, 2016     Berry Plastics Corporation MOISTURE SEAL United States of
America 87018257 Apr 28, 2016     Berry Plastics Corporation MOISTURE SEAL
Ecuador 201685032 10/28/2016 2018TI7381 07/09/2018 Berry Plastics Corporation
MOISTURE SEAL Malaysia 2016070247 Oct 28, 2016     Berry Plastics Corporation
MOISTURE SEAL Peru 6822592016 Oct 28, 2016 247944 Mar 30, 2017 Berry Plastics
Corporation MOISTURE SEAL Singapore 40201618099T Oct 28, 2016     Berry Plastics
Corporation MOISTURE SEAL Peru 682259-2016 10/28/2016 247944 03/30/2017 Berry
Plastics Corporation MOISTURE SEAL Colombia SD20160041199 10/28/2016 579767
11/29/2017 Berry Plastics Corporation MOISTURE SEAL Japan T2016120406 10/28/2016
5946490 05/12/2017 Berry Plastics Corporation MORANA Poland 178659 Oct 3, 1997
124123 Sep 14, 2000 PGI Nonwovens B.V. MORANA Poland 200775 Apr 21, 1999 138140
May 28, 2002 PGI Nonwovens B.V. MORANA Benelux 1046001 Dec 16, 2003 0743209 Dec
16, 2003 PGI Nonwovens B.V. MORANA European Union 003585213 Dec 16, 2003 3585213
Jun 10, 2005 PGI Nonwovens B.V. MORANA European Union 010434264 Nov 22, 2011
010434264 Apr 26, 2012 PGI Nonwovens B.V. MORANA Belarus WO0818466 Jan 16, 2004
818466 Jan 16, 2004 PGI Nonwovens B.V. MORANA Bulgaria WO0818466 Jan 16, 2004
818466 Jan 16, 2004 PGI Nonwovens B.V. MORANA Croatia WO0818466 Jan 16, 2004
818466 Jan 16, 2004 PGI Nonwovens B.V. MORANA International Bureau (WIPO)
WO0818466 Jan 16, 2004 818466 Jan 16, 2004 PGI Nonwovens B.V. MORANA Romania
WO0818466 Jan 16, 2004 818466 Jan 16, 2004 PGI Nonwovens B.V. MORANA Russian
Federation WO0818466 Jan 16, 2004 818466 Jan 16, 2004 PGI Nonwovens B.V. MORANA
Ukraine WO0818466 Jan 16, 2004 818466 Jan 16, 2004 PGI Nonwovens B.V. MORANA
Poland Z393166 Nov 23, 2011 253129 Feb 11, 2013 PGI Nonwovens B.V. M-TAK United
States of America 77/436127 03/31/2008 3543021 12/09/2008 Covalence Specialty
Adhesives, LLC NASHUA Colombia 15020546 02/03/2015 524914 09/21/2015 Berry
Plastics Corporation NASHUA China (People's Republic) 23680499 04/20/2017    
Covalence Specialty Adhesives LLC NASHUA Bahrain 6098 12/17/1980 6098  
Covalence Specialty Adhesives, LLC NASHUA Israel 50721 08/25/1980 50721
08/25/1980 Covalence Specialty Adhesives, LLC NASHUA Israel 50722 08/25/1980
50722 08/25/1980 Covalence Specialty Adhesives, LLC NASHUA Egypt 57725
07/13/1980 57725   Covalence Specialty Adhesives, LLC NASHUA Egypt 57726
07/13/1980 57726 07/13/1980 Covalence Specialty Adhesives, LLC NASHUA Malaysia
96580 09/09/1982 M/96580 03/30/1988 Covalence Specialty Adhesives, LLC NASHUA
Australia 381378 09/22/1982 381378 04/30/1987 Covalence Specialty Adhesives, LLC
NASHUA New Zealand 1005816 09/25/2014 1005816 03/26/2015 Covalence Specialty
Adhesives, LLC NASHUA Mexico 1398749 08/01/2013 1422017 12/16/2013 Covalence
Specialty Adhesives, LLC NASHUA Mexico 1398750 08/01/2013 1414576 11/27/2013
Covalence Specialty Adhesives, LLC NASHUA Canada 1704661 11/26/2014    
Covalence Specialty Adhesives, LLC NASHUA Argentina 2513837 05/11/2004 3370271
12/10/2004 Covalence Specialty Adhesives, LLC NASHUA European Union (Community)
013273685 09/16/2014 013273685 02/02/2015 Covalence Specialty Adhesives, LLC
NASHUA Colombia 14204912 09/16/2014 521744 07/29/2015 Covalence Specialty
Adhesives, LLC NASHUA China (People's Republic) 16370763 02/12/2015 16370763
08/28/2017 Covalence Specialty Adhesives, LLC NASHUA China (People's Republic)
17744865 08/25/2015     Covalence Specialty Adhesives, LLC NASHUA Puerto Rico
206884171 12/03/2014 209119 03/14/2016 Covalence Specialty Adhesives, LLC NASHUA
Brazil 909101493 03/12/2015 909101493 08/15/2017 Covalence Specialty Adhesives,
LLC NASHUA Venezuela 002906-2015 02/27/2015   08/11/2016 Covalence Specialty
Adhesives, LLC NASHUA Panama 238098-01 02/02/2015 238098-01 08/18/2015 Covalence
Specialty Adhesives, LLC NASHUA Singapore 40201618684T 11/04/2016 40201618684T
03/21/2017 Covalence Specialty Adhesives, LLC NASHUA Peru 605759-2015 02/04/2015
228261 08/18/2015 Covalence Specialty Adhesives, LLC NASHUA United States of
America 71/636142 10/03/1952 579753 09/08/1953 Covalence Specialty Adhesives,
LLC NASHUA United States of America 72/418542 03/16/1972 964502 07/24/1973
Covalence Specialty Adhesives, LLC NASHUA United States of America 85/191072
12/06/2010 4043324 10/18/2011 Covalence Specialty Adhesives, LLC NASHUA
Guatemala M-008630-2014 09/22/2014 211303 12/17/2015 Covalence Specialty
Adhesives, LLC NASHUA Sabah S/030548 09/09/1982 S/030548 03/30/1988 Covalence
Specialty Adhesives, LLC NASHUA Singapore T1415071C 09/19/2014     Covalence
Specialty Adhesives, LLC NASHUA Thailand 233932 09/17/1982 TM1791 09/17/1982
Nashua Corporation NASHUA Thailand 241796 03/07/1983 TM2801 03/07/1983 Nashua
Corporation NASHUA United Kingdom 2004420 12/07/1994 2004420 02/02/1996 Nashua
Corporation NASHUA (English and Korean Characters) Korea, Republic of
40-2018-0083419 06/20/2018     Berry Global, Inc. NASHUA (English and Korean
Characters) Korea, Republic of 4019860014912 08/09/1986 4001469430000 11/04/1987
Nashua Corporation NASHUA (stylized - old logo) United Arab Emirates 14968
02/19/1996 17579 08/18/1998 Covalence Specialty Adhesives, LLC NASHUA (stylized
- old logo) Indonesia 411378   186269 04/28/1997 Covalence Specialty Adhesives,
LLC NASHUA STRETCH & SEAL Canada 1606673 12/14/2012 933614 04/04/2016 Covalence
Specialty Adhesives, LLC NASHUA STRETCH & SEAL European Union (Community)
011473592 12/18/2012 011473592 05/09/2013 Covalence Specialty Adhesives, LLC
NASHUA TAPE PRODUCTS (STYLIZED) Indonesia D002018064235 12/07/2018     Berry
Global, Inc. (DE Corporation) NASHUA TRUSTED TAPE PRODUCTS & Design New Zealand
1016691 03/27/2015 1016691 09/29/2015 Covalence Specialty Adhesives, LLC NASHUA
TRUSTED TAPE PRODUCTS & Design Mexico 1562908 12/19/2014 1726717 02/24/2017
Covalence Specialty Adhesives, LLC NASHUA TRUSTED TAPE PRODUCTS & Design Mexico
1562911 12/19/2014 1655820 07/14/2016 Covalence Specialty Adhesives, LLC NASHUA
TRUSTED TAPE PRODUCTS & Design Australia 1661033 11/27/2014 1661033 06/08/2016
Covalence Specialty Adhesives, LLC NASHUA TRUSTED TAPE PRODUCTS & Design Canada
1704663 11/26/2014 994063 04/10/2018 Covalence Specialty Adhesives, LLC NASHUA
TRUSTED TAPE PRODUCTS & Design European Union (Community) 013872924 03/23/2015  
  Covalence Specialty Adhesives, LLC NASHUA TRUSTED TAPE PRODUCTS & Design Peru
618074-2015 05/12/2015 230665 10/28/2015 Covalence Specialty Adhesives, LLC
NASHUA TRUSTED TAPE PRODUCTS & Design United States of America 86/405896
09/25/2014 4738691 05/19/2015 Covalence Specialty Adhesives, LLC NATIONAL Canada
1569431 03/19/2012 847446 04/03/2013 Berry Plastics Corporation NATIONAL United
States of America 85/497661 12/16/2011 4186280 08/07/2012 Berry Plastics
Corporation NEWSFLASH United States of America 86/165834 01/15/2014 4927983
03/29/2016 Joseph Pufahl N'ICE & COOL Mexico 1515128 08/08/2014 1512070
02/04/2015 Berry Plastics Corporation N'ICE & COOL United States of America
86/360604 08/07/2014 4695990 03/03/2015 Berry Plastics Corporation N'ICE & COOL
& Design United States of America 86/360599 08/07/2014 4695989 03/03/2015 Berry
Plastics Corporation N'ICE & COOL and Design Mexico 1515129 08/08/2014     Berry
Plastics Corporation NOVAGRYL & Design Finland 138759 Mar 30, 1994 138759 Jul
20, 1995 Fiberweb France SAS NOVAGRYL & Design Russian Federation 147813 Aug 10,
1995 147813 Nov 15, 1996 Fiberweb France SAS NOVAGRYL & Design United Kingdom
1567117 Mar 28, 1994 1567117 Mar 15, 1996 Fiberweb France SAS NOVAGRYL & Design
European Union 011832491 May 21, 2013 011832491 Oct 16, 2013 Fiberweb France SAS
NUBTEX United States of America 74096471 Sep 11, 1990 1844465 Jul 12, 1994
Fiberweb Holdings Limited NUBTEX United States of America 75475576 Apr 28, 1998
2333778 Mar 21, 2000 Fiberweb Holdings Limited NUSEAL United States of America
85/734315 09/20/2012 4731913 05/05/2015 Berry Plastics Corporation NUVEX Mexico
428224 May 31, 2000 661572 Jun 27, 2000 Bonlam, S.A. DE C.V. NUVIBOND Venezuela
2017013515 Aug 15, 2017     Berry Global, Inc. NUVIBOND Algeria 132037 May 30,
2013 85490 May 30, 2013 PGI Spain S.L. NUVIBOND Morocco 153670 Jul 25, 2013
153670 Jul 25, 2013 PGI Spain S.L. NUVIBOND Thailand 909499 Sep 17, 2013     PGI
Spain S.L. NUVIBOND Chile 1067434 Jul 19, 2013 1158592 Mar 6, 2015 PGI Spain
S.L. NUVIBOND Australia 1559358 May 27, 2013 1559358 Oct 3, 2013 PGI Spain S.L.
NUVIBOND Canada 1628880 May 30, 2013     PGI Spain S.L. NUVIBOND India 2545566
Jun 7, 2013 2545566 May 20, 2018 PGI Spain S.L. NUVIBOND Argentina 3282626 Oct
4, 2013 2694798 Nov 28, 2014 PGI Spain S.L. NUVIBOND European Union 011713138
Apr 4, 2013 011713138 Sep 25, 2013 PGI Spain S.L. NUVIBOND China 12952651 Jul
22, 2013 12952651 Jan 14, 2015 PGI Spain S.L. NUVIBOND Colombia 13129419 May 27,
2013 484528 Dec 18, 2013 PGI Spain S.L. NUVIBOND Costa Rica 20134732 May 31,
2013 232900 Jan 10, 2014 PGI Spain S.L. NUVIBOND United States of America
85964176 Jun 19, 2013 4477739 Feb 4, 2014 PGI Spain S.L. NUVIBOND Brazil
840556969 Jun 25, 2013 840556969 Apr 26, 2016 PGI Spain S.L. NUVIBOND Malaysia
2013010569 Jul 26, 2013 2013010569 Jul 13, 2015 PGI Spain S.L. NUVIBOND Japan
2013045386 Jun 13, 2013 5625388 Oct 25, 2013 PGI Spain S.L. NUVIBOND Peru
5344762013 May 28, 2013 203670 Oct 2, 2013 PGI Spain S.L. NUVIBOND Indonesia
D002016064628 Dec 27, 2016 IDM000610123 Apr 3, 2018 PGI Spain S.L. NUVIBOND
Tunisia TNE201300962 May 28, 2013 TNE201300962 Apr 1, 2014 PGI Spain S.L.
NUVISOFT Chile 1234812 Dec 21, 2016 1252635 Jun 28, 2017 Berry Global, Inc.
NUVISOFT Algeria 1344026 Jan 24, 2017 1344026 Apr 2, 2018 Berry Global, Inc.
NUVISOFT China 1344026 Jan 24, 2017 1344026 Jan 25, 2017 Berry Global, Inc.
NUVISOFT Colombia 1344026 Jan 24, 2017 1344026 Jan 25, 2017 Berry Global, Inc.
NUVISOFT India 1344026 Jan 24, 2017 1344026 Jan 24, 2017 Berry Global, Inc.
NUVISOFT International Bureau (WIPO) 1344026 Jan 24, 2017 1344026 Jan 25, 2017
Berry Global, Inc. NUVISOFT Japan 1344026 Jan 24, 2017 1344026 Jan 25, 2017
Berry Global, Inc. NUVISOFT Morocco 1344026 Jan 24, 2017 1344026 Feb 19, 2018
Berry Global, Inc. NUVISOFT Republic of Korea 1344026 Jan 24, 2017 1344026 Jan
25, 2017 Berry Global, Inc. NUVISOFT Australia 1843936 Jan 24, 2017 1344026 Aug
16, 2017 Berry Global, Inc. NUVISOFT European Union 016282105 Jan 24, 2017
016282105 Jun 26, 2017 Berry Global, Inc. NUVISOFT Malaysia 2017056673 Apr 18,
2017 2017056673 Jan 22, 2018 Berry Global, Inc. NUVISOFT Malaysia 2017056675 Apr
18, 2017 2017056675 Jan 23, 2018 Berry Global, Inc. NUVISOFT Peru 6883682016 Dec
22, 2016 16921 Apr 28, 2017 Berry Global, Inc. NUVISOFT Canada 1815346 Dec 21,
2016     Berry Plastics Corporation NUVISOFT Argentina 3568473 Dec 22, 2016    
Berry Plastics Corporation NUVISOFT Argentina 3568474 Dec 22, 2016 2951084 Aug
7, 2018 Berry Plastics Corporation NUVISOFT Argentina 3568475 Dec 22, 2016
2932986 Apr 6, 2018 Berry Plastics Corporation NUVISOFT Costa Rica 20170250 Jan
12, 2017 262031 May 15, 2017 Berry Plastics Corporation NUVISOFT United States
of America 87299328 Jan 12, 2017     Berry Plastics Corporation NUVISOFT
Thailand 170100968 Jan 12, 2017 181113562 Jan 12, 2017 Berry Plastics
Corporation NUVISOFT Thailand 170100969 Jan 12, 2017 181113508 Jan 12, 2017
Berry Plastics Corporation NUVISOFT Thailand 170100970 Jan 12, 2017 181113514
Jan 12, 2017 Berry Plastics Corporation NUVISOFT Brazil 912152028 Jan 11, 2017
912152028 Oct 9, 2018 Berry Plastics Corporation NUVISOFT Venezuela 2017000145
Jan 5, 2017     Berry Plastics Corporation NUVISOFT Venezuela 2017000146 Jan 5,
2017     Berry Plastics Corporation NUVISOFT Venezuela 2017000147 Jan 5, 2017  
  Berry Plastics Corporation NUVISOFT Malaysia 2017056678 Apr 18, 2017
2017056678 Jan 25, 2018 Berry Plastics Corporation NUVISOFT Peru 688368A2016 Dec
22, 2016 257095 Sep 21, 2017 Berry Plastics Corporation NUVISOFT Indonesia
DID2017000728 Jan 5, 2017 IDM000608566 Mar 27, 2018 Berry Plastics Corporation
OMNIFILM Russian Federation 99713978 09/02/1999 202155 05/16/2001 Pliant
Corporation OMNIFILM Canada 481632 02/01/1982 279614 05/20/1983 Pliant, LLC
OMNIFILM United Kingdom 1186260 11/30/1982 1186260 11/30/1982 Pliant, LLC
OMNIFILM Switzerland 07597/1999 08/25/1999 469638 06/15/2000 Pliant, LLC
OMNIFILM Norway 1999/08826 08/31/1999 201362 02/03/2000 Pliant, LLC OMNIFILM
United States of America 73/339450 11/30/1981 1208308 09/14/1982 Pliant, LLC
OMNIFILM European Union (Community)   08/26/1999 1295153 03/04/2002 Pliant, LLC
OMNIFILM Mexico   11/25/1983 339684 12/24/1987 Pliant, LLC OPTI FLASH United
States of America 78/043077 01/13/2001 2626657 09/24/2002 Berry Plastics
Corporation OPTIMIL United States of America 77/795615 08/03/2009 4147012
05/22/2012 Berry Plastics Corporation OPTISEAL United States of America
77/022805 10/17/2006 3631883 06/02/2009 Berry Plastics Corporation OPTX Canada
1080661 10/27/2000 1080661 08/29/2006 Pliant, LLC OPTX United States of America
76/131982 09/20/2000 2652495 11/19/2002 Pliant, LLC OPTX Mexico   10/19/2000
741080 03/27/2002 Pliant, LLC P 17 France 1322061 Sep 4, 1985 1322061 Feb 14,
1986 Fiberweb France SAS P 17 European Union 5629134 Jan 19, 2007 5629134 Dec
19, 2007 Fiberweb France SAS P PARTY PEACOCK and Design Mexico 1288270
07/02/2012 1328005 11/16/2012 Berry Plastics Corporation P PARTY PEACOCK and
Design Canada 1530621 06/06/2011 878999 05/29/2014 Berry Plastics Corporation P
PARTY PEACOCK and Design Canada 1591288 08/23/2012 859504 09/09/2013 Berry
Plastics Corporation PACKERWARE Chile 654319   703496 09/12/1994 PackerWare
Corporation PACKERWARE (stylized) United States of America 73/353872 03/10/1982
1235737 04/26/1983 Berry Plastics Corporation PALMSOFT China (People's Republic)
25834421 08/14/2017 25834421 08/14/2018 Berry Global, Inc. (DE Corporation)
PALMSOFT Mexico 1925880 08/01/2017 1815379 10/26/2017 Berry Plastics Corporation
PALMSOFT India 3604381 08/02/2017 3604381 02/21/2019 Berry Plastics Corporation
PALMSOFT European Union (Community) 017057101 08/01/2017 017057101 12/28/2017
Berry Plastics Corporation PALMSOFT United States of America 87/320851
02/01/2017     Berry Plastics Corporation PARTY PEACOCK New Zealand 982201
08/05/2013 982201 02/11/2014 Berry Plastics Corporation PARTY PEACOCK Mexico
1232843 12/05/2011 1284476 05/10/2012 Berry Plastics Corporation PARTY PEACOCK
Mexico 1232845 12/05/2011 1284770 05/14/2012 Berry Plastics Corporation PARTY
PEACOCK Canada 1530623 06/06/2011 879000 05/29/2014 Berry Plastics Corporation
PARTY PEACOCK Australia 1572721 08/05/2013 1572721 05/06/2014 Berry Plastics
Corporation PARTY PEACOCK United States of America 86/186785 02/06/2014 4705110
03/17/2015 Berry Plastics Corporation PATCO United States of America 77/677327
02/24/2009 3666753 08/11/2009 Berry Plastics Corporation PENTAMAX United States
of America 77023510 Oct 18, 2006 3454372 Jun 24, 2008 Chicopee, Inc. PENTAMAX
and Design United States of America 77028318 Oct 24, 2006 3454383 Jun 24, 2008
Chicopee, Inc. PERFOCUT Denmark VA197405046 12/02/1974 VR197503815 09/19/1975
AEP Industries Inc. PERFORMANCE PLUS United States of America 73/680017
08/24/1987 1,550,145 08/01/1989 AEP Industries Inc. PGI Canada 813777 May 29,
1996 475010 Apr 21, 1997 AVINTIV Specialty Materials Inc. PGI European Union
271130 Jun 3, 1996 271130 Mar 17, 1999 Polymer Group, Inc. PGI Mexico 283697 Jan
9, 1997 894192007(551243) Jun 25, 1997 Polymer Group, Inc. PGI Mexico 283698 Jan
9, 1997 624612 Sep 27, 1999 Polymer Group, Inc. PGI India 723091 Jul 2, 1996
723091 Mar 12, 2005 Polymer Group, Inc. PGI India 723092 Jul 2, 1996 317575 Feb
16, 2005 Polymer Group, Inc. PGI Chile 877639 Sep 11, 2009 869058 Oct 28, 2009
Polymer Group, Inc. PGI Venezuela 2367198 Dec 23, 1998 P217920 Feb 25, 2000
Polymer Group, Inc. PGI Argentina 2915007 May 14, 2009 2353615 Mar 18, 2010
Polymer Group, Inc. PGI Argentina 2981015 Dec 23, 1998 2424284 Feb 14, 2011
Polymer Group, Inc. PGI Malaysia 05021209 Dec 16, 2005 05021209 Dec 16, 2005
Polymer Group, Inc. PGI Colombia 98075517 Dec 18, 1998 235276 Mar 29, 2001
Polymer Group, Inc. PGI Brazil 200037153 Jul 18, 1996 200037153 Aug 12, 2003
Polymer Group, Inc. PGI Brazil 819383341 Jul 18, 1996 819383341 Aug 12, 2003
Polymer Group, Inc. PGI Guatemala 2009001424 Apr 24, 2009 166565 Nov 16, 2009
Polymer Group, Inc. PGI Costa Rica 2009002645 Mar 26, 2009 192104 Jul 3, 2009
Polymer Group, Inc. PGI Bolivia     121029   Polymer Group, Inc. PGI [Stylized]
United States of America 77609754 Nov 7, 2008 3635048 Jun 9, 2009 AVINTIV
Specialty Materials Inc. PGI [Stylized] Mexico 1121741 Sep 24, 2010 1195231 Dec
17, 2010 Polymer Group, Inc. PGI [Stylized] Argentina 3025543 Aug 24, 2010
2461648 Sep 9, 2011 Polymer Group, Inc. PGI [Stylized] European Union 009428293
Oct 6, 2010 009428293 Mar 18, 2011 Polymer Group, Inc. PGI [Stylized] Brazil
907755321 May 28, 2014 907755321 Jan 17, 2017 Polymer Group, Inc. PGI [Stylized]
Brazil 907755364 May 28, 2014 907755364 Jan 17, 2017 Polymer Group, Inc. PGI
Nonwovens Thailand 331884 Apr 4, 1997 Kor74231 Jun 26, 1998 Polymer Group, Inc.
PHOTEX United States of America 72139303 Mar 7, 1962 741439 Dec 4, 1962 Fiberweb
Holdings Limited PIVOT United States of America 78/558012 02/01/2005 3102208
06/06/2006 Berry Plastics Corporation PLASTOP United States of America 73/452304
11/09/1983 1352840 08/06/1985 Berry Plastics Corporation PLAS-TUFF United States
of America 76/323103 10/10/2001 2576193 06/04/2002 Berry Plastics Corporation
PLATINUM PLUS United States of America 74/091475 08/27/1990 1,689,581 05/26/1992
AEP Industries Inc. POL E LOC United States of America 74/297141 07/23/1992
1794306 09/21/1993 Berry Plastics Corporation POLY BREATHE United States of
America 74591239 Oct 27, 1994 2051227 Apr 8, 1997 AVINTIV Specialty Materials
Inc. POLYBREATHE LIGHT United States of America 78961869 Aug 28, 2006 3459740
Jul 1, 2008 Chicopee, Inc. POLYBREATHE LIGHT and Design United States of America
78962044 Aug 28, 2006 3455824 Jun 24, 2008 Chicopee, Inc. POLYKEN Canada 203512
06/22/1949 33637 06/22/1949 Berry Global, Inc. POLYKEN Canada 480715 01/11/1982
276866 02/18/1983 Berry Global, Inc. POLYKEN Japan 2018-033478 03/22/2018    
Berry Global, Inc. POLYKEN Chile 941.691 02/21/2011 942152 01/12/2012 Berry
Plastics Corporation POLYKEN Chile 941.692 02/21/2011 942153 01/12/2012 Berry
Plastics Corporation POLYKEN Nigeria 20184 06/14/1973 20184 07/31/1970 Berry
Plastics Corporation POLYKEN Nigeria 21069 06/14/1973 21069 11/05/1976 Berry
Plastics Corporation POLYKEN Trinidad and Tobago 44008 07/01/2011 44008
03/15/2012 Berry Plastics Corporation POLYKEN Russian Federation 57386
11/17/1970 45710 01/29/1973 Berry Plastics Corporation POLYKEN Mexico 68739
06/24/1955 91786 02/01/1958 Berry Plastics Corporation POLYKEN Norway 95921  
79186 04/30/1990 Berry Plastics Corporation POLYKEN Oman 103904 08/02/2016
103904 05/24/2017 Berry Plastics Corporation POLYKEN Oman 103905 08/02/2016
103905 05/24/2017 Berry Plastics Corporation POLYKEN Qatar 108758 09/19/2016
108758 10/16/2017 Berry Plastics Corporation POLYKEN Qatar 108759 09/19/2016
108759 10/16/2017 Berry Plastics Corporation POLYKEN Bahrain 117157 08/31/2016
117157 10/19/2017 Berry Plastics Corporation POLYKEN Bahrain 117158 08/31/2016
117158 10/19/2017 Berry Plastics Corporation POLYKEN Kuwait 181961 07/21/2016
153023 12/01/2017 Berry Plastics Corporation POLYKEN Kuwait 181962 07/21/2016
153024 12/01/2017 Berry Plastics Corporation POLYKEN Panama 201375 06/15/2011
201375 06/15/2011 Berry Plastics Corporation POLYKEN Panama 201376 06/15/2011
201376 01/17/2012 Berry Plastics Corporation POLYKEN Panama 201376 Jun 15, 2011
201376 Jan 17, 2012 Berry Plastics Corporation POLYKEN Panama 201377 06/15/2011
201377 06/15/2011 Berry Plastics Corporation POLYKEN Mexico 204620 08/16/1982
283246 01/04/1983 Berry Plastics Corporation POLYKEN Mexico 240187 08/16/1995
639991 01/31/2000 Berry Plastics Corporation POLYKEN Mexico 240188 08/16/1995
544531 03/25/1997 Berry Plastics Corporation POLYKEN United Arab Emirates 257575
08/01/2016 257575 03/18/2018 Berry Plastics Corporation POLYKEN United Arab
Emirates 257576 08/01/2016 257576 03/18/2018 Berry Plastics Corporation POLYKEN
Colombia 271365 06/14/1987 89879 06/15/1977 Berry Plastics Corporation POLYKEN
Uruguay 418944 12/22/2010 418944 08/15/2012 Berry Plastics Corporation POLYKEN
Pakistan 428132 08/01/2016 185759 05/25/2018 Berry Plastics Corporation POLYKEN
Pakistan 428133 08/01/2016     Berry Plastics Corporation POLYKEN Hong Kong
478286 Nov 1, 1986 19873406 Nov 1, 1986 Berry Plastics Corporation POLYKEN
Thailand 733016 06/18/2009 98627 10/29/2010 Berry Plastics Corporation POLYKEN
Thailand 733017 06/18/2009 Kor320384 06/18/2010 Berry Plastics Corporation
POLYKEN Thailand 733018 06/18/2009 Kor327833 05/26/2011 Berry Plastics
Corporation POLYKEN Chile 941691 Feb 21, 2011 942152 Jan 12, 2012 Berry Plastics
Corporation POLYKEN Chile 941692 Feb 21, 2011 942153 Jan 12, 2012 Berry Plastics
Corporation POLYKEN New Zealand 1047105 07/19/2016 1047105 01/20/2017 Berry
Plastics Corporation POLYKEN Mexico 1781139 08/05/2016 1845751 02/15/2018 Berry
Plastics Corporation POLYKEN Mexico 1781140 08/05/2016 1849803 02/22/2018 Berry
Plastics Corporation POLYKEN Australia 1784291 07/19/2016 1784291 04/24/2018
Berry Plastics Corporation POLYKEN Canada 1793795 07/29/2016     Berry Plastics
Corporation POLYKEN Argentina 3530269 08/10/2016     Berry Plastics Corporation
POLYKEN Argentina 3530270 08/10/2016     Berry Plastics Corporation POLYKEN
China (People's Republic) 7227444 03/02/2009 7227444 08/28/2010 Berry Plastics
Corporation POLYKEN China (People's Republic) 7227445 03/02/2009 7227445
07/21/2010 Berry Plastics Corporation POLYKEN European Union (Community) 8458821
07/29/2009 8458821 11/24/2012 Berry Plastics Corporation POLYKEN European Union
(Community) 015866544 09/28/2016 015866544 04/06/2017 Berry Plastics Corporation
POLYKEN China (People's Republic) 20960088 08/12/2016 20960088 10/07/2017 Berry
Plastics Corporation POLYKEN China (People's Republic) 20960089 08/12/2016    
Berry Plastics Corporation POLYKEN Taiwan 105045054 08/02/2016 01876245
10/16/2017 Berry Plastics Corporation POLYKEN Thailand 160103450 08/23/2016
181108203 04/02/2018 Berry Plastics Corporation POLYKEN Ukraine 201616638
08/02/2016 241284 05/10/2018 Berry Plastics Corporation POLYKEN Azerbaijan
201633094 08/02/2016 20180281 03/07/2018 Berry Plastics Corporation POLYKEN
Brazil 911529012 08/25/2016 911529012 06/26/2018 Berry Plastics Corporation
POLYKEN Brazil 911529039 08/25/2016     Berry Plastics Corporation POLYKEN Saudi
Arabia 1437028183 09/27/2016 1437028183 03/12/2017 Berry Plastics Corporation
POLYKEN Saudi Arabia 1437028184 09/27/2016 1437028184 03/12/2017 Berry Plastics
Corporation POLYKEN Malaysia 2016063035 07/19/2016 2016063035 11/29/2017 Berry
Plastics Corporation POLYKEN Malaysia 2016063044 07/19/2016 2016063044
11/28/2017 Berry Plastics Corporation POLYKEN Russian Federation 2016726687
07/22/2016 626053 08/09/2017 Berry Plastics Corporation POLYKEN Venezuela
12446-16 08/12/2016     Berry Plastics Corporation POLYKEN Venezuela 12447-16
08/12/2016     Berry Plastics Corporation POLYKEN South Africa 2016/21969
08/04/2016     Berry Plastics Corporation POLYKEN South Africa 2016/21970
08/04/2016     Berry Plastics Corporation POLYKEN Korea, Republic of
40-2016-0064492 08/24/2016 40-1318632 01/04/2018 Berry Plastics Corporation
POLYKEN Singapore 40201612456X 08/01/2016     Berry Plastics Corporation POLYKEN
Korea, Republic of 40-2017-96398 08/24/2016     Berry Plastics Corporation
POLYKEN Hong Kong 4782/86 11/01/1986 19873406 11/01/1986 Berry Plastics
Corporation POLYKEN Hong Kong 4782/86 11/01/1986 19873407 01/11/1986 Berry
Plastics Corporation POLYKEN Peru 671687-2016 08/03/2016 15820 02/15/2017 Berry
Plastics Corporation POLYKEN United States of America 87/109166 07/19/2016
5586738 10/16/2018 Berry Plastics Corporation POLYKEN Bolivia C-22299   103239
04/16/1999 Berry Plastics Corporation POLYKEN Indonesia D002011012001 03/29/2011
000407003 02/10/2014 Berry Plastics Corporation POLYKEN Indonesia D002011012014
03/29/2011 IDM000384086 02/28/2013 Berry Plastics Corporation POLYKEN Indonesia
D002016039615 08/24/2016     Berry Plastics Corporation POLYKEN Indonesia
D002016039616 08/24/2016     Berry Plastics Corporation POLYKEN Ecuador
IEPI-2016-61956 07/20/2016     Berry Plastics Corporation POLYKEN Ecuador
IEPI-2016-61957 07/20/2016     Berry Plastics Corporation POLYKEN Malaysia
M/068976 07/16/1975 M/068976 07/13/1998 Berry Plastics Corporation POLYKEN
Malaysia M068976 Jul 16, 1975 M068976 Jul 13, 1998 Berry Plastics Corporation
POLYKEN Uzbekistan MGU20161878 08/02/2016     Berry Plastics Corporation POLYKEN
Colombia SD2016/0004325 08/01/2016 574234 09/12/2017 Berry Plastics Corporation
POLYKEN United Kingdom UK00003179391 08/09/2016 UK00003179391 12/02/2016 Berry
Plastics Corporation POLYKEN Serbia Z-298/68   18644 07/10/2000 Berry Plastics
Corporation POLYKEN Serbia Z29868 May 13, 1968 18644 Jul 22, 1970 Berry Plastics
Corporation POLYKEN Hong Kong   06/28/1960 19610066 01/20/1961 Berry Plastics
Corporation POLYKEN Singapore     64845 07/17/1975 Berry Plastics Corporation
POLYKEN South Africa     64/2309 07/07/1964 Berry Plastics Corporation POLYKEN
Bahrain 12060 01/13/1989 12060 01/13/1989 Covalence Specialty Adhesives, LLC
POLYKEN Bahrain 12135 07/22/1989 12135 07/22/1989 Covalence Specialty Adhesives,
LLC POLYKEN Pakistan 49477 05/27/1968 49477 05/27/1968 Covalence Specialty
Adhesives, LLC POLYKEN India 2902132 02/13/2015     Covalence Specialty
Adhesives, LLC POLYKEN Venezuela 10102-1988   148743 08/02/1992 Covalence
Specialty Adhesives, LLC POLYKEN United States of America 71/511527 10/24/1946
435666 01/06/1948 Covalence Specialty Adhesives, LLC POLYKEN United States of
America 72/438351 10/13/1972 980849 03/26/1974 Covalence Specialty Adhesives,
LLC POLYKEN United States of America 73/389442 09/27/1982 1260006 12/06/1983
Covalence Specialty Adhesives, LLC POLYKEN Switzerland     277506 06/19/1975
Covalence Specialty Adhesives, LLC POLYKEN Venezuela     32369 08/05/1957
Covalence Specialty Adhesives, LLC POLYKEN South Africa     642311 07/07/1964
Covalence Specialty Adhesives, LLC POLYKEN South Africa     64/2310 07/07/1964
Covalence Specialty Adhesives, LLC POLYKEN South Africa     64/2312 07/07/1964
Covalence Specialty Adhesives, LLC POLYKEN Czech Republic 44730 10/13/1970
160379 10/13/1970 Covalence Specialty Materials Corp. POLYKEN Brazil 37.339/80
12/22/1980 800373391 01/15/1985 Covalence Specialty Materials Corp. POLYKEN
Brazil 37338/80 12/22/1980 800373383 12/28/1982 Covalence Specialty Materials
Corp. POLYKEN Singapore     64844 07/17/1975 Covalence Specialty Materials Corp.
POLYKEN Argentina 571257   2144002 02/28/2007 Tyco Adhesives LP POLYKEN
Argentina 1421246 04/26/1960 3572116 01/09/2007 Tyco Adhesives LP POLYKEN
Argentina 1444465 04/03/1961 3572117 01/09/2007 Tyco Adhesives LP POLYKEN Korea,
Republic of 92-023495   317791 07/20/1995 Tyco Adhesives LP POLYKEN Dominican
Republic   01/24/1980 30265 04/28/1980 Tyco Adhesives LP POLYKEN Japan
957646/1982 10/29/1982 2599753 11/30/1993 Tyco Healthcare Group LP POLYKEN Japan
38386/60 10/26/1960 586610 05/11/1962 Tyco International (US) Inc. POLYKEN
Turkey 858261/12416 08/28/1967 98918 08/28/1967 Tyco International (US) Inc.
POLYKEN Japan 95745/1982 10/29/1982 2599752 11/30/1993 Tyco International (US)
Inc. POLYKEN Puerto Rico     22308 07/02/1979 Tyco International (US) Inc.
POLYKEN (Korean characters) Republic of Korea 92024859 Jun 9, 1994 291258 Jun 9,
1994 Tyco Adhesives LP POLYKEN (Korean characters) Korea, Republic of 92-024859
  291258 06/09/1994 Tyco Adhesives LP POLYKEN YGIII United States of America
73256161 Mar 31, 1980 1180165 Dec 1, 1981 Covalence Specialty Adhesives, LLC
POLYKEN YGIII United States of America 73/256161 03/31/1980 1180165 12/01/1981
Covalence Specialty Adhesives, LLC POLYNASH Canada 1323295 11/07/2006 784022
12/03/2010 Covalence Specialty Adhesives, LLC POLYNASH Brazil 900091975
11/22/2006 900091975 08/16/2011 Covalence Specialty Materials Corp. POLYSAFE
United States of America 75035137 Dec 21, 1995 2089913 Aug 19, 1997 AVINTIV
Specialty Materials Inc. POLYSAFE and Design United States of America 78962031
Aug 28, 2006 3510171 Sep 30, 2008 Chicopee, Inc. POWERCRETE China (People's
Republic) 7227442 03/02/2009 7227442 09/28/2010 Berry Plastics Corporation
POWERCRETE China (People's Republic) 7227443 03/02/2009 7227443 09/28/2010 Berry
Plastics Corporation POWERCRETE United States of America 76335963 Nov 9, 2001
2707884 Apr 15, 2003 Berry Plastics Corporation POWERCRETE United States of
America 76/335963 11/09/2001 2707884 04/15/2003 Berry Plastics Corporation
POWERCRETE Oman 36403 05/11/2005 36403 08/01/2006 Covalence Specialty Adhesives,
LLC POWERCRETE Mexico 549055 05/29/2002 752028 06/26/2002 Covalence Specialty
Adhesives, LLC POWERCRETE Mexico 549056 05/29/2002 752029 06/26/2002 Covalence
Specialty Adhesives, LLC POWERCRETE Canada 1142740 06/04/2002 641792 06/10/2005
Covalence Specialty Adhesives, LLC POWERCRETE Canada 1142740 Jun 4, 2002 641792
Jun 10, 2005 Covalence Specialty Adhesives, LLC POWERCRETE India 2902133
02/13/2015     Covalence Specialty Adhesives, LLC POWERCRETE United States of
America 74091827 Aug 22, 1990 1730200 Nov 3, 1992 Covalence Specialty Adhesives,
LLC POWERCRETE United States of America 74/091827 08/22/1990 1730200 11/03/1992
Covalence Specialty Adhesives, LLC POWERCRETE United Arab Emirates 73304
09/19/2005 60804 06/20/2006 Tyco Adhesives LP POWERCRETE (in chinese characters)
China (People's Republic) 7227440 03/02/2009 7227440 09/28/2010 Berry Plastics
Corporation POWERCRETE (in chinese characters) China (People's Republic) 7227441
03/02/2009 7227441 09/28/2010 Berry Plastics Corporation PRO-CHLOR European
Union 1258879 Nov 20, 2014 1258879 Jun 9, 2016 Chicopee, Inc. PRO-CHLOR
International Bureau (WIPO) 1258879 Nov 20, 2014 1258879 Nov 20, 2014 Chicopee,
Inc. PRO-CHLOR Mexico 1258879 Nov 20, 2014 1258879 Nov 20, 2014 Chicopee, Inc.
PRO-CHLOR United States of America 86291110 May 23, 2014 4663719 Dec 30, 2014
Chicopee, Inc. PROFORMANCE FILMS (Stylized) United States of America 75/587300
11/12/1998 2,640,011 10/22/2002 AEP Industries Inc. PRO-QUAT European Union
1256898 Nov 20, 2014 1256898 May 25, 2016 Chicopee, Inc. PRO-QUAT International
Bureau (WIPO) 1256898 Nov 20, 2014 1256898 Nov 20, 2014 Chicopee, Inc. PRO-QUAT
Mexico 1256898   1256898 Nov 20, 2014 Chicopee, Inc. PRO-QUAT Canada 1703762 Nov
21, 2014 TMA929132 Feb 17, 2016 Chicopee, Inc. PRO-QUAT United States of America
86291111 May 23, 2014 4663720 Dec 30, 2014 Chicopee, Inc. PROVIDENCIA Brazil
006079733 Dec 13, 1968 006079733 May 10, 1975 Companhia Providencia Industria E
Comercio PROVIDENCIA (Word & Design) Brazil 825889936 Sep 26, 2003 825889936 Jul
7, 2009 Companhia Providencia Industria E Comercio PROVIDENCIA (Word & Design)
Brazil 900451920 Aug 16, 2007 900451920 Dec 15, 2009 Companhia Providencia
Industria E Comercio PROVIDENCIA (Word & Design) Brazil 900452080 Aug 16, 2007
900452080 Dec 15, 2009 Companhia Providencia Industria E Comercio PROVIDENCIA
(Word & Design) Brazil 900754311 Feb 22, 2008 900754311 Aug 24, 2010 Companhia
Providencia Industria E Comercio PROVIDENCIA (Word & Design) Brazil 900754508
Feb 22, 2008 900754508 Aug 24, 2010 Companhia Providencia Industria E Comercio
PROVIDENCIA PROTECT Brazil 900912880 May 14, 2008 900912880 Oct 5, 2010
Companhia Providencia Industria E Comercio PROVIDENCIA PROTECT Brazil 900913207
May 14, 2008 900913207 Sep 8, 2010 Companhia Providencia Industria E Comercio
PROVIDENCIA PROTECT Brazil 900914939 May 15, 2008 900914939 Nov 3, 2010
Companhia Providencia Industria E Comercio PROVIDENCIA PROTECT ADVANCED Brazil
900912936 May 14, 2008 900912936 Oct 5, 2010 Companhia Providencia Industria E
Comercio PROVIDENCIA PROTECT ADVANCED Brazil 900913231 May 14, 2008 900913231
Sep 21, 2010 Companhia Providencia Industria E Comercio PROVIDENCIA PROTECT
ADVANCED Brazil 900914963 May 15, 2008 900914963 Oct 19, 2010 Companhia
Providencia Industria E Comercio PROVIDENCIA PROTECT INDUSTRIAL Brazil 900913142
May 14, 2008 900913142 Sep 21, 2010 Companhia Providencia Industria E Comercio
PROVIDENCIA PROTECT INDUSTRIAL Brazil 900913274 May 14, 2008 900913274 Sep 8,
2010 Companhia Providencia Industria E Comercio PROVIDENCIA PROTECT INDUSTRIAL
Brazil 900915021 May 15, 2008 900915021 Oct 19, 2010 Companhia Providencia
Industria E Comercio PROVIDENCIA PROTECT STRUCTURAL Brazil 900913150 May 14,
2008 900913150 Sep 21, 2010 Companhia Providencia Industria E Comercio
PROVIDENCIA PROTECT STRUCTURAL Brazil 900913290 May 14, 2008 900913290 Sep 8,
2010 Companhia Providencia Industria E Comercio PROVIDENCIA PROTECT STRUCTURAL
Brazil 900915080 May 15, 2008 900915080 Nov 9, 2010 Companhia Providencia
Industria E Comercio PROVIDENCIA PROTECT ULTRA Brazil 900913240 May 14, 2008
900913240 Sep 8, 2010 Companhia Providencia Industria E Comercio PROVIDENCIA
PROTECT ULTRA Brazil 900914998 May 15, 2008 900914998 Oct 19, 2010 Companhia
Providencia Industria E Comercio PURE FLEXX Mexico 1338970 01/11/2013 1360475
04/11/2013 Berry Plastics Corporation PURE FLEXX United States of America
85/779832 11/15/2012 4625478 10/21/2014 Berry Plastics Corporation PW & Device
United Kingdom 2280621 Sep 10, 2001 2280621 Mar 8, 2002 Terram Limited PW
Permanent Way & Device United Kingdom 2280623 Sep 10, 2001 2280623 Mar 8, 2002
Terram Limited QUBIC Mexico 1448207 01/15/2014     Berry Plastics Corporation
QUBIC Canada 1659282 01/13/2014 976156 07/19/2017 Berry Plastics Corporation
QUBIC United States of America 86/158466 01/06/2014 5195910 05/02/2017 Berry
Plastics Corporation QUIX Canada 0714500 Oct 9, 1992 TMA425726 Mar 23, 1994
Chicopee, Inc. QUIX United States of America 74236940 Jan 13, 1992 1797050 Oct
5, 1993 PGI Polymer, Inc. R410 United States of America 76/628019 01/14/2005
3298500 09/25/2007 Pliant, LLC RAY JOINT (Stylized) Switzerland 022131998 Mar
18, 1998 P457225 Mar 18, 2000 Covalence Specialty Adhesives, LLC RAY JOINT
(stylized) Switzerland 02213/1998 03/18/1998 P-457225 03/18/2000 Covalence
Specialty Adhesives, LLC RAYCHEM ANODEFLEX Germany 1093759 Aug 31, 1985 1093759
Aug 31, 1985 Covalence Specialty Adhesives, LLC RAYCHEM ANODEFLEX United Kingdom
1206332 Nov 1, 1983 1206332 Nov 1, 1983 Covalence Specialty Adhesives, LLC
RAYCHEM ANODEFLEX Germany     1093759 08/31/1985 Covalence Specialty Adhesives,
LLC RAYCHEM ANODEFLEX United Kingdom     1206332 11/01/1983 Covalence Specialty
Adhesives, LLC RAYCHEM DUALSEAL Austria 2901984 Feb 1, 1984 106228 Jul 6, 1984
Covalence Specialty Adhesives, LLC RAYCHEM DUALSEAL Austria 290/84 02/01/1984
106228 07/06/1984 Covalence Specialty Adhesives, LLC RAYCHEM DUALSEAL Germany
1067823 Feb 4, 1984 1067823 Sep 4, 1984 Tyco Electronics Corp. RAYCHEM DUALSEAL
Sweden 198400968 Feb 7, 1984 193158 Oct 5, 1984 Tyco Electronics Corp. RAYCHEM
DUALSEAL Sweden 193158   193158 10/05/1984 Tyco Electronics Corporation RAYCLAD
Australia 215395 12/04/1967 215395 12/04/1967 Berry Plastics Corporation RAYCLAD
Canada 319075 01/17/1969 165878 10/24/1969 Covalence Specialty Adhesives, LLC
RAYCLAD France 1527241 Jan 25, 1988 1527241 Jan 25, 1988 Covalence Specialty
Adhesives, LLC RAYCLAD Italy MI2008C 008609 01/31/1968 362018000003651
08/28/1968 Covalence Specialty Adhesives, LLC RAYCLAD United Kingdom
UK00000917796 Nov 27, 1967 UK00000917796 Nov 27, 1967 Covalence Specialty
Adhesives, LLC RAYCLAD France     1527241 01/25/1988 Covalence Specialty
Adhesives, LLC RAYCLAD United Kingdom     917796 11/27/1967 Covalence Specialty
Adhesives, LLC RAYJOINT China (People's Republic) 7983046 01/11/2010 7983046
02/14/2011 Berry Plastics Corporation RAYJOINT European Union (Community)
8910002 02/25/2010 8910002 10/19/2010 Berry Plastics Corporation RAYJOINT
European Union 8910002 Feb 25, 2010 8910002 Oct 19, 2010 Berry Plastics
Corporation RAYJOINT Republic of Korea 4020130006479 Feb 1, 2013 401012487 Dec
12, 2013 Berry Plastics Corporation RAYJOINT Korea, Republic of 40-2013-0006479
02/01/2013 401012487 12/12/2013 Berry Plastics Corporation RAYJOINT Japan
0307521998 Apr 9, 1998 4282744 Jun 11, 1999 Tyco Electronics Corp. RAYJOINT
Japan 030752/1998 04/09/1998 4282744 06/11/1999 Tyco Electronics Corporation
RAYJOINT (stylized) Poland 184900 03/23/1998 129853 06/04/2001 Covalence
Specialty Adhesives, LLC RAYJOINT (stylized) Hungary M9800991 03/18/1998 155333
01/27/1999 Covalence Specialty Adhesives, LLC RAYJOINT (stylized) Poland Z184900
Mar 23, 1998 R129853 Jun 4, 2001 Covalence Specialty Adhesives, LLC RAYJOINT
(stylized) Czech Republic 13099 03/19/1998 216718 03/29/1999 Raychem Corporation
RAYJOINT (stylized) Czech Republic 130999 Mar 19, 1998 216718 Mar 29, 1999
Raychem Corporation RAYJOINT (stylized) Russian Federation 98704541 Mar 20, 1998
178954 Aug 20, 1999 Tyco Electronics Corp. RAYJOINT (stylized) Russian
Federation 98704541 03/20/1998 178954 08/20/1999 Tyco Electronics Corporation
RAYLINK Finland 335394 Jul 5, 1994 137246 Apr 5, 1995 Covalence Specialty
Adhesives, LLC RAYLINK Finland 3353/94 07/05/1994 137246 04/05/1995 Covalence
Specialty Adhesives, LLC RAYTRANS France 1368865 08/28/1986 1368865 08/28/1986
Berry Plastics Corporation RAYTRANS France 1368865 Aug 28, 1986 1368865 Aug 28,
1986 Berry Plastics Corporation RAYTRANS United States of America 73/682387
09/03/1987 1500516 08/16/1988 Berry Plastics Corporation RECLAIM & Design Canada
137774 01/02/2008 TMA740940 05/28/2009 AEP Industries Inc. RED 1 European Union
000537506 May 16, 1997 000537506 Feb 25, 2000 Fiberweb Holdings Limited RED
RUNNER United States of America 75646068 Feb 22, 1999 2332042 Mar 20, 2000
Fiberweb Holdings Limited RED RUNNER Japan 1808171997 Nov 27, 1997 4785831 Jul
9, 2004 Fiberweb Holdings Limited RED•1 United States of America 78521606 Nov
23, 2004 3028751 Dec 13, 2005 Fiberweb Holdings Limited RED-1 Brazil 822361264
Jan 12, 2000 822361264 Oct 11, 2005 Fiberweb Simpsonville, Inc. REEMAY Ecuador
10922 Jan 29, 1988 14789 Mar 20, 1989 Fiberweb, Inc. REEMAY New Zealand 69924
Nov 23, 1961 69924 Jul 19, 1962 Fiberweb, Inc. REEMAY Peru 141548 Jul 12, 1988
77920 Nov 24, 1988 Fiberweb, Inc. REEMAY Peru 141551 Jul 12, 1988 77923 Nov 24,
1988 Fiberweb, Inc. REEMAY Australia 170679 Nov 21, 1961 170679 Feb 20, 1963
Fiberweb, Inc. REEMAY Canada 267064 Jan 17, 1962 130598 Apr 19, 1963 Fiberweb,
Inc. REEMAY Mexico 305617 Feb 27, 1989 365527 Aug 9, 1989 Fiberweb, Inc. REEMAY
Mexico 305618 Feb 27, 1989 365528 Aug 9, 1989 Fiberweb, Inc. REEMAY Thailand
336273 Oct 16, 1986 Kor84022 Jun 13, 1987 Fiberweb, Inc. REEMAY Spain 392148 Nov
27, 1961 392148 Jun 4, 1962 Fiberweb, Inc. REEMAY Brazil 404080 May 15, 1970
004040805 May 15, 1980 Fiberweb, Inc. REEMAY South Africa 611973 Nov 21, 1961
611973 Nov 21, 1963 Fiberweb, Inc. REEMAY China 5137992 Jan 24, 2006 5137992 Jun
7, 2009 Fiberweb, Inc. REEMAY Japan 2003520421 Nov 25, 1961 607772 Nov 21, 1961
Fiberweb, Inc. REEMAY Germany D13386 Nov 21, 1961 780140 Nov 22, 1963 Fiberweb,
Inc. REEMAY Finland T196200128 Jan 13, 1962 41340 Aug 26, 1963 Fiberweb, Inc.
REEMAY India   Nov 23, 1961 205902 Nov 23, 1989 Fiberweb, Inc. REEMAY Portugal
177902 Feb 5, 1962 177902 Dec 21, 1962 Fiberweb, LLC REEMAY United Kingdom
827666 Nov 20, 1961 827666 Nov 20, 1961 Fiberweb, LLC REEMAY France 936440 Jun
23, 1998 1527756 Apr 3, 1987 Fiberweb, LLC REEMAY Switzerland 061291981 Nov 20,
1981 315480 May 12, 1982 Fiberweb, LLC REEMAY United States of America 72131480
Nov 7, 1961 739855 Oct 30, 1962 Fiberweb, LLC REEMAY United States of America
72131481 Nov 7, 1961 740087 Oct 30, 1962 Fiberweb, LLC REEMAY Republic of Korea
4019870001 Jan 23, 1987 40153811 Apr 29, 1998 Fiberweb, LLC REEMAY Indonesia
R00200701028 Apr 6, 1978 IDM000175073 Aug 13, 1998 Fiberweb, LLC REEMAY
Indonesia R00200701030 Aug 13, 1998 IDM000174384 Aug 13, 1988 Fiberweb, LLC
REEMAY Israel 20293 Nov 21, 1961 20293 Nov 21, 1961 Reemay, Inc. REEMAY Honduras
40743 Sep 16, 1982 40743 Sep 16, 1982 Reemay, Inc. REEMAY Norway 74875 Nov 29,
1961 59669 Jun 14, 1962 Reemay, Inc. REEMAY Benelux 076403 Nov 26, 1971 076403
Dec 1, 1973 Reemay, Inc. REEMAY France 821525 Oct 30, 1986 1377273 Oct 20, 1989
Reemay, Inc. REEMAY Chile 857602 Dec 21, 1992 891817 Dec 21, 1992 Reemay, Inc.
REEMAY Argentina 3572846 Jan 12, 2017     Reemay, Inc. REEMAY Austria 26031961
Nov 22, 1961 47317 Jun 11, 1991 Reemay, Inc. REEMAY Costa Rica 190025481 Feb 19,
1961 25481 Feb 19, 1962 Reemay, Inc. REEMAY Sweden 190104201 Jan 1, 1900 104201
Nov 2, 1962 Reemay, Inc. REEMAY Denmark VA1961037 Nov 23, 1961 VR196201406 Jul
28, 1962 Reemay, Inc. Reemay & Design India 112213   1189566 Nov 22, 2013
Fiberweb, Inc. Reemay & Design Peru 555379 Nov 21, 2013 210528 May 5, 2014
Fiberweb, Inc. Reemay & Design Thailand 918733 Nov 26, 2013 171133080 Nov 26,
2013 Fiberweb, Inc. Reemay & Design Chile 1083865 Nov 22, 2013 1150200 Jan 13,
2015 Fiberweb, Inc. Reemay & Design Australia 1189566 Nov 22, 2013 1189566 Nov
22, 2013 Fiberweb, Inc. Reemay & Design China 1189566 Nov 22, 2013 1189566 Nov
22, 2013 Fiberweb, Inc. Reemay & Design European Union 1189566 Nov 22, 2013
1189566 Nov 22, 2013 Fiberweb, Inc. Reemay & Design India 1189566 Nov 22, 2013
1189566 Oct 10, 2018 Fiberweb, Inc. Reemay & Design International Bureau (WIPO)
1189566   1189566 Nov 22, 2013 Fiberweb, Inc. Reemay & Design Israel 1189566 Nov
22, 2013 1189566 Feb 2, 2016 Fiberweb, Inc. Reemay & Design Japan 1189566 Nov
22, 2013 1189566 Mar 13, 2015 Fiberweb, Inc. Reemay & Design New Zealand 1189566
Nov 22, 2013 1189566 Nov 22, 2013 Fiberweb, Inc. Reemay & Design Norway 1189566
Nov 22, 2013 1189566 Nov 7, 2014 Fiberweb, Inc. Reemay & Design Republic of
Korea 1189566 Nov 22, 2013 1189566 Nov 22, 2013 Fiberweb, Inc. Reemay & Design
Mexico 1438279 Dec 4, 2013 1481107 Sep 15, 2014 Fiberweb, Inc. Reemay & Design
Canada 1652816 Nov 20, 2013 TMA955740 Nov 18, 2016 Fiberweb, Inc. Reemay &
Design Argentina 3292491 Nov 20, 2013 2891545 Jun 12, 2017 Fiberweb, Inc. Reemay
& Design Costa Rica 201310219 Nov 25, 2013 236436 Jul 3, 2014 Fiberweb, Inc.
Reemay & Design South Africa 201332616 Nov 21, 2013     Fiberweb, Inc. Reemay &
Design Brazil 840720050 Nov 27, 2013 840720050 Aug 30, 2016 Fiberweb, Inc.
Reemay & Design Ecuador IEPIUIOPISD201351063RE Nov 26, 2013 898114 Oct 16, 2014
Fiberweb, Inc. Reemay & Design United States of America 85947422 May 31, 2013
4808993 Sep 8, 2015 Fiberweb, LLC REGAL Australia 985176 01/16/2004 985176
01/16/2004 REXAM CLOSURE SYSTEMS INC. REIBOND European Union 014424287 Jul 29,
2015 014424287 Nov 16, 2015 PGI Spain S.L. REICOTEX Brazil 827097468 Nov 17,
2004 827097468 Apr 13, 2010 Companhia Providencia Industria E Comercio REICROP
European Union 014424295 Jul 29, 2015 014424295 Nov 16, 2015 PGI Spain S.L.
RESINITE Romania 005791 02/28/1992 007429 10/20/1995 AEP Industries Inc.
RESINITE Russian Federation 61659 04/20/1972 46476 04/20/1972 AEP Industries
Inc. RESINITE Czech Republic 63962 10/03/1991 172621 05/11/1993 AEP Industries
Inc. RESINITE Slovakia 63962 10/03/1991 173955 03/02/1995 AEP Industries Inc.
RESINITE Macedonia 79295 10/20/1995 06574 10/20/1995 AEP Industries Inc.
RESINITE Norway 84658 01/23/1965 66924 09/09/1965 AEP Industries Inc. RESINITE
Mexico 0091200 07/09/1990 385529 10/23/1990 AEP Industries Inc. RESINITE Mexico
0105774 01/31/1991 397240 06/27/1991 AEP Industries Inc. RESINITE Montenegro
0116089 12/16/2011 39473 04/09/1996 AEP Industries Inc. RESINITE Australia
200219 02/15/1966 200219 02/15/1966 AEP Industries Inc. RESINITE Canada 0311981
03/25/1968 TMA160844 01/31/1969 AEP Industries Inc. RESINITE Benelux 502757
09/22/1966 003518 07/01/1977 AEP Industries Inc. RESINITE New Zealand 674648
03/04/2003 674648 09/04/2003 AEP Industries Inc. RESINITE New Zealand 674649
03/04/2003 674649 09/04/2003 AEP Industries Inc. RESINITE France 700849
05/30/1985 1310893 05/30/1985 AEP Industries Inc. RESINITE Serbia 1992701
06/10/1992 39473 04/09/1996 AEP Industries Inc. RESINITE European Union
(Community) 005230735 07/13/2006 005230735 08/23/2007 AEP Industries Inc.
RESINITE Estonia 9310039 12/07/1993 11900 07/05/1994 AEP Industries Inc.
RESINITE Slovenia 9471175 08/25/1994 9471175 12/07/1995 AEP Industries Inc.
RESINITE Ukraine 93073952 07/23/1993 8694 08/29/1997 AEP Industries Inc.
RESINITE Sweden 190131277   0131277 05/08/1970 AEP Industries Inc. RESINITE
United States of America 72/134515 12/22/1961 739,023 10/09/1962 AEP Industries
Inc. RESINITE Bulgaria 72000174N 03/09/1972 00008521 07/17/1972 AEP Industries
Inc. RESINITE Germany B3434520WZ 09/01/1965 818407 04/18/1966 AEP Industries
Inc. RESINITE Hungary M7200269 02/07/1972 115115 11/28/1972 AEP Industries Inc.
RESINITE Latvia M933963 04/19/1993 M15317 05/31/1994 AEP Industries Inc.
RESINITE Lithuania RL6322 04/06/1993 9690 02/08/1994 AEP Industries Inc.
RESINITE Denmark VA196503215 09/07/1965 VR196602364 09/09/1966 AEP Industries
Inc. RESINITE Poland Z102166 09/26/1991 R077097 02/28/1994 AEP Industries Inc.
RESINITE Croatia Z930170A 02/02/1993 Z930170 11/18/1996 AEP Industries Inc.
Resinite End Panel Packaging Design Canada 1205080 01/26/2004 TMA644753
07/21/2005 AEP Industries Inc. Resinite Side Panel Packaging Design Canada
1205079 01/26/2004 TMA644788 07/21/2005 AEP Industries Inc. RETICULON Canada
1233754 Oct 14, 2004 TMA663835 May 9, 2006 AVINTIV Specialty Materials Inc.
REVOLUTION Russian Federation 2001723481 08/03/2001 256563 10/03/2003 Pliant
Corporation REVOLUTION Mexico 497869 07/24/2001 724454 11/28/2001 Pliant, LLC
REVOLUTION Canada 1110218 07/20/2001 634791 03/09/2005 Pliant, LLC REVOLUTION
European Union (Community) 2328268 07/24/2001 2328268 10/01/2002 Pliant, LLC
REVOLUTION Switzerland 11397/2001 12/03/2001 496933 03/28/2002 Pliant, LLC
REVOLUTION Norway 2001-09021 07/25/2001 213805 03/27/2002 Pliant, LLC REVOLUTION
United States of America 76/267751 06/06/2001 2753870 08/19/2003 Pliant, LLC
RHINO-X and Design United States of America 74/082267 07/26/1990 1773651
05/25/1993 Berry Plastics Corporation RIGHT-FIT Canada 1383459 02/14/2008 804878
08/22/2011 Berry Global, Inc. RIGHT-FIT United States of America 77/219991
07/01/2007 3410190 04/08/2008 Berry Plastics Corporation RIP STOP and Design
United States of America 74/519522 05/03/1994 1937932 11/28/1995 Berry Plastics
Corporation RIP-STOP Canada 1207106 02/20/2004 679749 01/18/2007 Berry Plastics
Corporation RISDROP India 3610045 Aug 10, 2017 3610045 Feb 6, 2018 Berry Global,
Inc. RISDROP European Union 017089641 Aug 10, 2017 017089641 Jan 8, 2018 Berry
Global, Inc. RISDROP China 26055578 Aug 25, 2017 26055578 Sep 14, 2018 Berry
Global, Inc. RISDROP United States of America 87560880 Aug 8, 2017     Berry
Global, Inc. RISPHARM India 2439383 12/07/2012 1412758 12/14/2016 Rexam
Healthcare Offranville ROLLPAK and Design United States of America 74/374166
04/01/1993 1846703 07/26/1994 Rollpak Corporation ROOFSTAT Germany 1066014 Mar
22, 1983 1066014 Jul 17, 1984 Terram Limited ROOFSTAT France INPI1713853 Sep 5,
1984 N1283278 Feb 1, 1985 Terram Limited ROOTSTONE United Kingdom 2319314 Dec
21, 2002 2319314 Jun 27, 2003 Fiberweb Geosynthetics Limited RUFFIES Mexico
1278667 05/30/2012 1395975 09/09/2013 Berry Plastics Corporation RUFFIES Canada
1548267 10/18/2011 966252 03/21/2017 Berry Plastics Corporation RUFFIES United
States of America 73/104601 10/27/1976 1203613 08/03/1982 Berry Plastics
Corporation RUFFIES PRO United States of America 75/130666 07/08/1996 2102329
09/30/1997 Berry Plastics Corporation RUFFIES PRO United States of America
85/183595 11/23/2010 4021890 09/06/2011 Berry Plastics Corporation RUFFIES SURE
STRENGTH United States of America 75/017328 11/09/1995 2080749 07/22/1997 Berry
Plastics Corporation S.U.D.S. Canada 1701672 Nov 7, 2014 TMA957066 Dec 2, 2016
Chicopee, Inc. S.U.D.S. United States of America 86284333 May 17, 2014 4687565
Feb 17, 2015 Chicopee, Inc. S.U.D.S. European Union A0046056 Oct 30, 2014
1239200 Oct 30, 2014 Chicopee, Inc. S.U.D.S. International Bureau (WIPO)
A0046056 Oct 30, 2014 1239200 Oct 30, 2014 Chicopee, Inc. SAFE AGAIN Mexico
1347911 02/12/2013 1425625 01/13/2014 Berry Plastics Corporation Sandwich Bag
Packaging Design United States of America 85/604933 04/23/2012 4,319,978
04/16/2013 AEP Industries Inc. SCRIPTVISION United States of America 75/150413
08/14/1996 2290366 11/02/1999 Berry Plastics Corporation SCROLLWARE Canada
0627704 03/17/1989 366026 02/23/1990 Anchor Hocking Corporation SEALWRAP Canada
0497531 01/20/1983 TMA317220 08/08/1986 AEP Industries Inc. SEALWRAP Australia
537250 07/02/1990 537250 04/30/1993 AEP Industries Inc. SEALWRAP Canada 1085127
12/04/2000 TMA605895 03/22/2004 AEP Industries Inc. SEALWRAP United States of
America 76/175034 12/04/2000 2,632,910 10/08/2002 AEP Industries Inc. SEALWRAP
United States of America 75/393797 11/20/1997 2221529 02/02/1999 Berry Global
Films, LLC SECUPHARM Int'l Registration - Madrid Agreement / Protocol 1168749
02/26/2013 1168749 02/26/2013 Rexam Healthcare Offranville SECUPHARM European
Union (Community) 010847465 04/30/2012 1168749 01/02/2013 Rexam Healthcare
Offranville SECUPHARM France 123912813 04/13/2012 123912813 03/21/2013 Rexam
Healthcare Offranville SECUPHARM United States of America 79/133396 02/26/2013  
  Rexam Healthcare Offranville SECURE LOC United States of America 75/002132
10/05/1995 2190194 09/22/1998 Berry Plastics Corporation SECURON European Union
002798692 Aug 5, 2002 002798692 Aug 23, 2004 Fiberweb Holdings Limited SECURON &
Design Mexico 290747 Mar 25, 1997 558829 Sep 25, 1997 Fiberweb Holdings Limited
SECURSEAL United States of America 77/022776 10/17/2006 3420828 04/29/2008 Berry
Plastics Corporation SECURSEAL United States of America 86/295338 05/29/2014
4632526 11/04/2014 Berry Plastics Corporation SELECTE Mexico 1631249 07/09/2015
1751770 05/09/2017 Berry Plastics Corporation SELECTE United States of America
86/500556 01/12/2015 5124885 01/17/2017 Berry Plastics Corporation selecTE.
PREMIUM. REINVENTED. Canada 1946057 02/13/2019     Berry Global, Inc. SENSASOFT
European Union 017986153 Nov 15, 2018     Berry Global, Inc. SENTINEL United
States of America 86/771190 09/28/2015 5242136 07/11/2017 Berry Plastics
Corporation SETCO United States of America 88/131242 09/25/2018     Berry
Global, Inc. (DE Corporation) SHADOWLASTIC United States of America 85/666953
07/02/2012 4283055 01/29/2013 Berry Plastics Corporation Shelterguard United
Kingdom B1554200 Nov 19, 1993 B1554200 Aug 19, 1994 Boddingtons Limited SILENT
GARDENER Canada 1786257 Jun 9, 2016 TMA980235 Sep 8, 2017 Fiberweb, LLC SILENT
GARDENER United States of America 87807138 Feb 22, 2018     Fiberweb, LLC SILENT
GARDENER and Design Canada 1799329 Sep 8, 2016 TMA980240 Sep 8, 2017 Fiberweb,
LLC SILENT GARDENER and Design United States of America 87807130 Feb 22, 2018  
  Fiberweb, LLC SILENTIO European Union 017986165 Nov 15, 2018     Berry Global,
Inc. SilkyLoft Benelux 1389966 Feb 7, 2019     Berry Global, Inc. SilkyLoft
Malaysia TM2019004326 Feb 8, 2019     Berry Global, Inc. SilkyLoft Malaysia
TM2019004328 Feb 8, 2019     Berry Global, Inc. SilkyLoft Malaysia TM2019004329
Feb 8, 2019     Berry Global, Inc. SLIDE 'N SEAL United States of America
78/323663 11/05/2003 2,986,347 08/16/2005 AEP Industries Inc. SMART TECH BAGS
AND DESIGN United States of America 76/709927 12/07/2011 4219792 10/09/2012
Laddawn, Inc. Snack Bag Packaging Design United States of America 85/604935
04/23/2012 4,319,979 04/16/2013 AEP Industries Inc. SNAP LOK United States of
America 78/511323 11/04/2004 3339254 11/20/2007 Berry Plastics Corporation
SNAP-LOC Canada 1157439 10/30/2002 651448 10/26/2005 Berry Plastics Corporation
SNOWTEX United States of America 75328796 Jul 22, 1997 2256429 Jun 29, 1999
Fiberweb Holdings Limited SNUGGIE European Union 017985512 Nov 15, 2018    
Berry Global, Inc. SOFSPAN United States of America 74411959 Jul 12, 1993
2039232 Feb 18, 1997 Fiberweb Holdings Limited SPINLACE Chile 1233316 Dec 9,
2016 1253295 Jul 5, 2017 AVINTIV Specialty Materials Inc. SPINLACE Mexico
1834071 Dec 16, 2016 1746128 Apr 21, 2017 AVINTIV Specialty Materials Inc.
SPINLACE United States of America 77386404 Feb 1, 2008 3498569 Sep 9, 2008
AVINTIV Specialty Materials Inc. SPINLACE Uruguay 460302 Nov 20, 2014 460302 Jan
19, 2016 Polymer Group, Inc. SPINLACE Argentina 3368598 Nov 17, 2014     Polymer
Group, Inc. SPINLACE European Union 4334331 Apr 8, 2005 4334331 Feb 28, 2006
Polymer Group, Inc. SPINLACE Colombia 14254398 Nov 19, 2014 519322 May 15, 2015
Polymer Group, Inc. SPINLACE Brazil 908615620 Nov 18, 2014 908615620 Jun 20,
2017 Polymer Group, Inc. SPINLACE Peru 5967782014 Nov 17, 2014 220796 Jan 16,
2015 Polymer Group, Inc. SPRING-LOC China (People's Republic) 8541321 08/04/2010
8541321 08/14/2011 BPREX HEALTHCARE PACKAGING INC. SPRING-LOC Brazil 830696903
08/04/2010 830696903 06/11/2013 BPREX HEALTHCARE PACKAGING INC. SPRING-LOC
United States of America 77/932556 02/10/2010 4063947 11/29/2011 BPREX
HEALTHCARE PACKAGING INC. SPRING-LOC India 2001895 07/30/2010 2001895 04/04/2016
Rexam Healthcare Packaging, Inc. SPRING-LOC Japan 2010060148 07/30/2010 5383278
01/14/2011 Rexam Healthcare Packaging, Inc. SPUNSOfT (figurative) European Union
6154199 Jul 31, 2007 6154199 Jul 22, 2008 PGI Spain S.L. SQUEEZE-LOK United
States of America 73/018683 04/12/1974 1001059 01/07/1975 BPREX HEALTHCARE
PACKAGING INC. STA-DRI United States of America 75/484941 05/14/1998 2313280
02/01/2000 AEP Industries Inc. STARWEB United States of America 75565136 Oct 6,
1998 2380016 Aug 22, 2000 Fiberweb, LLC STEAM QUICK United States of America
78/831149 03/07/2006 3370615 01/15/2008 Pliant, LLC STEEL-FLEX United States of
America 73/471490 03/21/1984 1314697 01/15/1985 Berry Plastics Corporation
STEEL-FLEX United States of America 74/316061 09/21/1992 1771431 05/18/1993
Berry Plastics Corporation S-TEX International Bureau (WIPO) 542059 Jul 26, 1989
542059 Jul 26, 1989 Fiberweb France SAS S-TEX Russian Federation 542059 Jul 26,
1989 542059 Jul 26, 1989 Fiberweb France SAS S-TEX Switzerland 542059 Jul 26,
1989 542059 Jul 26, 1989 Fiberweb France SAS S-TEX European Union 5629449 Jan
19, 2007 5629449 Jan 18, 2008 Fiberweb France SAS STRATOS European Union
(Community) 011304623 10/16/2012 011304623 05/14/2013 Berry Plastics Corporation
STRATOS United States of America 77/705724 04/02/2009 3698601 10/20/2009 Pliant,
LLC STRETCH & SEAL United States of America 77/697001 03/23/2009 3704813
11/03/2009 Berry Plastics Corporation STRETCH FIT Canada 1565174 02/21/2012
879201 06/02/2014 Berry Global, Inc. STRETCH-FIT United States of America
78/497194 10/08/2004 3240830 05/08/2007 Berry Plastics Corporation STRETCH'N
DUST European Union 011396736 Dec 4, 2012 011396736 May 2, 2013 AVINTIV
Specialty Materials Inc. STRETCH'N DUST Canada 0468214 Apr 9, 1981 TMA281032 Jun
30, 1983 Chicopee, Inc. STRETCH'N DUST United States of America 73537192 May 13,
1985 1369062 Nov 5, 1985 PGI Polymer, Inc. STYLIZED "N" United States of America
75/306555 06/10/1997 2152541 04/21/1998 Laddawn, Inc. SUNFILM Canada 0729279
05/19/1993 TMA430770 07/22/1994 AEP Industries Inc. SUNFILM United States of
America 73/639352 01/12/1987 1,458,347 09/22/1987 AEP Industries Inc. SUPER
TOUGH CONTRACTOR BAGS United States of America 86/848450 12/14/2015 5278255
08/29/2017 Berry Plastics Corporation SUPER TOUGH IRONFORCE & I BEAM DESIGN
Mexico 1473194 04/02/2014 1658461 07/21/2016 Berry Plastics Corporation SUPER
TOUGH IRONFORCE & I BEAM DESIGN Mexico 1473195 04/02/2014 1668012 08/24/2016
Berry Plastics Corporation SUPER TOUGH IRONFORCE & I BEAM DESIGN Mexico 1473196
04/02/2014 1623539 03/28/2016 Berry Plastics Corporation SUPER TOUGH IRONFORCE &
I BEAM DESIGN Mexico 1473198 04/02/2014 1663056 08/11/2016 Berry Plastics
Corporation SUPER TOUGH IRONFORCE & I BEAM DESIGN Mexico 1581017 02/23/2015
1628458 04/14/2016 Berry Plastics Corporation SUPER TOUGH IRONFORCE & I BEAM
DESIGN Canada 1669519 03/25/2014 980148 09/07/2017 Berry Plastics Corporation
SUPER TOUGH IRONFORCE & I BEAM DESIGN United States of America 86/977001
03/19/2014 4819926 09/22/2015 Berry Plastics Corporation SURE SAK United States
of America 73/746102 08/15/1988 1536375 04/25/1989 Berry Plastics Corporation
SURE STRENGTH United States of America 86/960352 03/31/2016 5546358 08/21/2018
Berry Plastics Corporation SURE STRENGTH FLEX TECHNOLOGY Canada 1937832 Dec 21,
2018     Berry Global, Inc. SURE STRENGTH FLEX TECHNOLOGY United States of
America 88241610 Dec 26, 2018     Berry Global, Inc. SURE-GRIP Canada 1937699
Dec 21, 2018     Berry Global, Inc. SURE-GRIP United States of America 88241603
Dec 26, 2018     Berry Global, Inc. SURE-TUFF Canada 528394 09/13/1984 TMA320417
11/07/1986 AEP Industries Inc. SURE-TUFF United States of America 73/477446
04/26/1984 1,346,263 07/02/1985 AEP Industries Inc. SURE-TUFF United States of
America 74/131082 01/17/1991 1,671,742 01/14/1992 AEP Industries Inc. SURROUND
China 1046024 Jul 9, 2010 1046024 Jul 9, 2010 Fiberweb, Inc. SURROUND European
Union 1046024 Jul 9, 2010 1046024 Jul 9, 2010 Fiberweb, Inc. SURROUND
International Bureau (WIPO) 1046024 Jul 9, 2010 1046024 Sep 7, 2010 Fiberweb,
Inc. SURROUND Republic of Korea 1046024 Jul 9, 2010 1046024 Jul 9, 2010
Fiberweb, Inc. SURROUND Ukraine 1046024 Jul 9, 2010 1046024 Jul 9, 2010
Fiberweb, Inc. SURROUND Canada 1274136 Sep 27, 2005 728943 Nov 20, 2008
Fiberweb, Inc. SURROUND India 1875460 Oct 22, 2009 1875460 Mar 22, 2011
Fiberweb, Inc. SURROUND United States of America 77980214 Jul 22, 2009 3862137
Oct 12, 2010 Fiberweb, LLC SURROUND United States of America 78717243 Sep 21,
2005 3420112 Apr 29, 2008 Fiberweb, LLC SURROUND Ukraine 1046024 Jul 9, 2010
1046024 Jul 9, 2010 Reemay, Inc. SYNERGEX European Union 011864063 Jun 3, 2013
011864063 Oct 25, 2013 Fiberweb, Inc. SYNERGEX United States of America 74203480
Sep 16, 1991 1786167 Aug 3, 1993 Fiberweb, LLC SYNERGY Mexico 237824 07/19/1995
500995 08/11/1995 Covalence Specialty Adhesives, LLC SYNERGY United States of
America 74053444 Apr 27, 1990 1736555 Dec 1, 1992 Covalence Specialty Adhesives,
LLC SYNERGY United States of America 74/053444 04/27/1990 1736555 12/01/1992
Covalence Specialty Adhesives, LLC TAB-II European Union (Community) 1412956
11/30/1999 1412956 01/18/2001 Kerr Group, Inc. TAB-II United States of America
75/717512 06/01/1999 2779773 11/04/2003 Kerr Group, LLC TEKTON Australia 46421
Apr 29, 1987 464261 Apr 29, 1987 Fiberweb, Inc. TEKTON United Arab Emirates
137484 Dec 29, 2009 156540 Oct 16, 2011 Fiberweb, Inc. TEKTON Spain 1201853 Jul
3, 1987 1201853 Mar 20, 1991 Fiberweb, Inc. TEKTON India 1901021 Dec 24, 2009
1901021 Dec 24, 2009 Fiberweb, Inc. TEKTON Japan 4966187 May 7, 1987 2156952 Jul
31, 1989 Fiberweb, Inc. TEKTON China 7749936 Oct 12, 2009 7749936 Dec 7, 2010
Fiberweb, Inc. TEKTON Norway 19872416 Jun 12, 1987 134250 Nov 17, 1988 Fiberweb,
Inc. TEKTON Taiwan R.O.C. 098957812 Dec 23, 2009 1421943 Aug 1, 2010 Fiberweb,
Inc. TEKTON Turkey 201352939 Jun 11, 2013 201352939 Apr 8, 2014 Fiberweb, Inc.
TEKTON Russian Federation 2008724967 Aug 5, 2008 392856 Nov 2, 2009 Fiberweb,
Inc. TEKTON Singapore S99691 Feb 21, 1991 T9100996E Feb 21, 1991 Fiberweb, Inc.
TEKTON Finland T198702931 Jul 3, 1987 104791 Aug 7, 1989 Fiberweb, Inc. TEKTON
Denmark VA1987039 Jun 16, 1987 VR198804575 Dec 30, 1988 Fiberweb, Inc. TEKTON
United Kingdom 1308740 Apr 30, 1987 1308740 Apr 28, 1989 Fiberweb, LLC TEKTON
Switzerland 028491987 Apr 29, 1987 P357579 Jan 8, 1988 Fiberweb, LLC TEKTON Hong
Kong 32421987 Jul 2, 1987 36711988 Jul 2, 1987 Fiberweb, LLC TEKTON Malaysia
201002145 Feb 5, 2010 2010002145 Aug 11, 2011 Fiberweb, LLC TEKTON Benelux
00058692 May 11, 1987 0431383 Mar 1, 1988 Reemay, Inc. TEKTON Greece 86026 Jun
30, 1987 86026 Jan 17, 1990 Reemay, Inc. TEKTON New Zealand 171877 Apr 30, 1987
171877 Oct 27, 1989 Reemay, Inc. TEKTON France 861613 Jun 16, 1987 1413969 Dec
11, 1987 Reemay, Inc. TEKTON Italy 34918C87 Jul 2, 1987 1272635 Jun 1, 1999
Reemay, Inc. TEKTON Austria AM157778 Apr 28, 1987 117619 Oct 8, 1987 Reemay,
Inc. TEKTON Germany R4541924W May 7, 1987 1114074 Nov 11, 1987 Reemay, Inc.
Tekton & Design United Arab Emirates 201066 Nov 17, 2013 201066 Oct 3, 2017
Fiberweb, Inc. Tekton & Design United Arab Emirates 201067 Nov 17, 2013    
Fiberweb, Inc. Tekton & Design United Arab Emirates 201068 Nov 17, 2013 201068
Nov 1, 2015 Fiberweb, Inc. Tekton & Design Taiwan R.O.C. 102064128 Nov 15, 2013
1664454 Sep 1, 2014 Fiberweb, Inc. Tekton & Design Malaysia 2013062315 Nov 15,
2013 2013062315 May 17, 2013 Fiberweb, LLC Tekton & Design Malaysia 2013062318
Nov 15, 2013 2013062318 May 17, 2013 Fiberweb, LLC TEKTON (in Katakana) Japan
S63123241 Nov 1, 1988 2386389 Mar 28, 1992 Reemay, Inc. Tenotex United Arab
Emirates 98581 Aug 8, 2007 102660 Apr 28, 2010 Tenotex S.p.A. Tenotex United
Arab Emirates 98582 Aug 8, 2007 108657 Oct 31, 2010 Tenotex S.p.A. Tenotex
United Arab Emirates 98583 Aug 8, 2007 152079 Sep 22, 2011 Tenotex S.p.A.
Tenotex Israel 203200 Aug 14, 2007 203200 Jan 22, 2009 Tenotex S.p.A. Tenotex
Israel 203202 Aug 14, 2007 203202 Jan 22, 2009 Tenotex S.p.A. Tenotex European
Union 006121867 Jul 11, 2007 006121867 May 2, 2012 Tenotex S.p.A. Tenotex
Republic of Korea 307110869 Feb 16, 2007 450026180 Jan 21, 2009 Tenotex S.p.A.
TERRAM Qatar 125647 09/12/2018     Berry Global, Inc. TERRAM Bahrain 3538 Jan
14, 1976 3538 Jan 14, 1976 Fiberweb Geosynthetics Limited TERRAM Oman 6442 Jan
5, 1992 6442 Jun 24, 2000 Fiberweb Geosynthetics Limited TERRAM Brunei
Darussalam 6948 Apr 16, 1975 6948 Apr 16, 1975 Fiberweb Geosynthetics Limited
TERRAM Kuwait 7643 Jul 9, 1975 6953 Jul 9, 1975 Fiberweb Geosynthetics Limited
TERRAM Bangladesh 12286 Jul 7, 1976 12886 Jul 7, 1976 Fiberweb Geosynthetics
Limited TERRAM Austria 13173 Jan 17, 1973 74430 Oct 20, 1973 Fiberweb
Geosynthetics Limited TERRAM Sarawak 14099 Apr 24, 1975 14099 Apr 19, 2000
Fiberweb Geosynthetics Limited TERRAM Sabah 18880 Apr 19, 1975 18880 Aug 30,
2011 Fiberweb Geosynthetics Limited TERRAM Ghana 20154 Jan 30, 1976 20154 Jan
19, 1976 Fiberweb Geosynthetics Limited TERRAM Kenya 22457 Dec 17, 1985 22457
Dec 17, 1986 Fiberweb Geosynthetics Limited TERRAM Nigeria 25405 Apr 18, 1975
25405 Apr 18, 1975 Fiberweb Geosynthetics Limited TERRAM Morocco 26309 Feb 8,
1975 55887 Dec 17, 1975 Fiberweb Geosynthetics Limited TERRAM Sri Lanka 36947
Dec 29, 1975 36947 Dec 12, 1975 Fiberweb Geosynthetics Limited TERRAM Russian
Federation 54114 May 4, 1975 54114 May 4, 1975 Fiberweb Geosynthetics Limited
TERRAM Pakistan 62034 Apr 16, 1975 62034 Apr 16, 1975 Fiberweb Geosynthetics
Limited TERRAM Finland 67164 Mar 20, 1978 67164 Mar 20, 1978 Fiberweb
Geosynthetics Limited TERRAM Malaysia 68276 Apr 18, 1975 68276 Apr 18, 1975
Fiberweb Geosynthetics Limited TERRAM China 75431 May 20, 1976 75431 May 20,
1976 Fiberweb Geosynthetics Limited TERRAM Ireland 80983 Oct 13, 1972 80983 Oct
13, 1972 Fiberweb Geosynthetics Limited TERRAM New Zealand 107232 Feb 11, 1974
107232 Feb 4, 1976 Fiberweb Geosynthetics Limited TERRAM Norway 113378 Dec 18,
1972 88572 Jun 21, 1973 Fiberweb Geosynthetics Limited TERRAM Portugal 187071
Aug 13, 1974 187071 Jan 20, 1982 Fiberweb Geosynthetics Limited TERRAM Australia
276314 Feb 21, 1974 276314 Feb 21, 1974 Fiberweb Geosynthetics Limited TERRAM
India 304509 Apr 11, 1975 304509 Apr 11, 1975 Fiberweb Geosynthetics Limited
TERRAM Canada 0456512 Jul 22, 1980 262287 Sep 11, 1981 Fiberweb Geosynthetics
Limited TERRAM Benelux 0594697 Nov 24, 1972 0314650 Nov 24, 1972 Fiberweb
Geosynthetics Limited TERRAM South Africa 756602 Dec 9, 1975 756602 Dec 9, 1975
Fiberweb Geosynthetics Limited TERRAM Germany 986235 Nov 29, 1972 986235 Jun 5,
1979 Fiberweb Geosynthetics Limited TERRAM United Kingdom 999181 Sep 29, 1972
999181 Jul 17, 1974 Fiberweb Geosynthetics Limited TERRAM France 1217878 Nov 5,
1982 1217878 Nov 5, 1982 Fiberweb Geosynthetics Limited TERRAM Iceland 4201976
Apr 7, 1976 1211976 Apr 7, 1976 Fiberweb Geosynthetics Limited TERRAM Brazil
007139098 Apr 29, 1975 7139098 May 25, 1980 Fiberweb Geosynthetics Limited
TERRAM Hong Kong 19770657 Jul 13, 1976 19770657 May 12, 1977 Fiberweb
Geosynthetics Limited TERRAM Taiwan R.O.C. 064032523 Dec 27, 1975 00082857 Jul
1, 1976 Fiberweb Geosynthetics Limited TERRAM Switzerland 078841992 Nov 3, 1992
402675 Jun 21, 1993 Fiberweb Geosynthetics Limited TERRAM United States of
America 87194594 Oct 6, 2016 5336745 Nov 14, 2017 Fiberweb Geosynthetics Limited
TERRAM Sweden 197403654 Aug 6, 1974 149702 Dec 13, 1974 Fiberweb Geosynthetics
Limited TERRAM Indonesia IDM000113913 Apr 3, 1977 IDM000113913 Apr 3, 1977
Fiberweb Geosynthetics Limited TERRAM Germany J12525 Mar 10, 1976 984396 Apr 11,
1979 Fiberweb Geosynthetics Limited TERRAM Germany J12526 Mar 10, 1976 953259
Jan 4, 1977 Fiberweb Geosynthetics Limited TERRAM Italy M20026966 Dec 20, 1992
1556196 Aug 13, 2013 Fiberweb Geosynthetics Limited TERRAM Japan S51004240 Feb
2, 1979 1419456 May 30, 1980 Fiberweb Geosynthetics Limited TERRAM Singapore
T7564146F May 5, 1975 T7564146F Mar 25, 1977 Fiberweb Geosynthetics Limited
TERRAM Denmark VA0000631973 Jan 5, 1973 VR197302905 Sep 28, 1973 Fiberweb
Geosynthetics Limited TERRAM Germany W49278 Jan 2, 1973 DD639254 Feb 14, 1973
Fiberweb Geosynthetics Limited TERRAM (in Cyrillic) Russian Federation 75399 Mar
17, 1976 57177 Dec 7, 1976 Fiberweb Geosynthetics Limited Terram Gravelsure
(Figurative) United Kingdom 2521812D Jul 22, 2009 2521812D Dec 3, 2010 Terram
Limited Terram Groundsure (Figurative) United Kingdom 2521812E Jul 22, 2009
2521812E Dec 3, 2010 Fiberweb Geosynthetics Limited Terram in Katakana Japan
1419457 Feb 2, 1976 1419457 May 30, 1980 Fiberweb Geosynthetics Limited Terram
Rootguard (Figurative) United Kingdom 2521812C Jul 22, 2009 2521812C Dec 3, 2010
Fiberweb Geosynthetics Limited Terram Turfguard (Figurative) United Kingdom
2521812B Jul 22, 2009 2521812B Dec 3, 2010 Fiberweb Geosynthetics Limited Terram
Weedguard (Figurative) United Kingdom 2521812A Jul 22, 2009 2521812A Dec 3, 2010
Fiberweb Geosynthetics Limited TEXNOVO (Stylized) European Union 014424311 Jul
29, 2015 014424311 Nov 26, 2015 PGI Spain S.L. TEXPUN Spain 150327 Jun 6, 1989
150327 May 18, 1991 PGI Spain S.L. TEXPUN European Union 014424303 Jul 29, 2015
014424303 Nov 30, 2015 PGI Spain S.L. THE ADHESIVE TAPE ENGINEERS United States
of America 76/347763 12/11/2001 2626992 09/24/2002 Adchem Corporation THE
ADHESIVE TAPE ENGINEERS United States of America 77/575784 09/22/2008 3618928
05/12/2009 Adchem Corporation The Most Trusted Name In Earth United Kingdom
2502553 Nov 14, 2008 2502553 Aug 20, 2010 Terram Limited THE NEXT ANSWER China
1176690 May 23, 2013 1176690 May 23, 2013 Fiberweb Holdings Limited THE NEXT
ANSWER Germany 1176690 May 23, 2013 1176690 May 23, 2013 Fiberweb Holdings
Limited THE NEXT ANSWER Iceland 1176690 May 23, 2013 1176690 May 23, 2013
Fiberweb Holdings Limited THE NEXT ANSWER International Bureau (WIPO) 1176690
May 23, 2013 1176690 May 23, 2013 Fiberweb Holdings Limited THE NEXT ANSWER
United States of America 85790613 Nov 29, 2012 4473669 Jan 28, 2014 Fiberweb
Holdings Limited THE NEXT ANSWER Fmr. Serbia and Montenegro   May 23, 2013
1176690 May 23, 2013 Fiberweb Holdings Limited THE NEXT ANSWER Morocco   May 23,
2013 1176690 May 23, 2013 Fiberweb Holdings Limited THE NEXT ANSWER Republic of
Moldova   May 23, 2013 1176690 Aug 5, 2014 Fiberweb Holdings Limited THE
PROFESSIONALS' CHOICE LE CHOIX DES PROFESSIONNELS & Design Canada 0829698
11/22/1996 TMA500523 09/11/1998 AEP Industries Inc. THE SILENT GARDNER United
States of America 74135874 Feb 4, 1991 1689094 May 26, 1992 Fiberweb, LLC
TILT-TOP United States of America 74/053194 04/26/1990 1651504 07/23/1991 Berry
Plastics Corporation TOP DRAW United States of America 77/531478 07/25/2008
3659184 07/21/2009 Berry Plastics Corporation TOPSWELL Austria 621236 May 26,
1994 621236 May 26, 1994 Geca-Tapes B.V. TOPSWELL China 621236 May 26, 1994
621236 May 26, 1994 Geca-Tapes B.V. TOPSWELL Czech Republic 621236 May 26, 1994
621236 May 26, 1994 Geca-Tapes B.V. TOPSWELL Denmark 621236 May 26, 1994 621236
May 26, 1994 Geca-Tapes B.V. TOPSWELL Finland 621236 May 26, 1994 621236 May 26,
1994 Geca-Tapes B.V. TOPSWELL France 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Germany 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Hungary 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL International Bureau (WIPO) 621236   621236 May 26,
1994 Geca-Tapes B.V. TOPSWELL Italy 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Norway 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Poland 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Portugal 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Russian Federation 621236 May 26, 1994 621236 May 26,
1994 Geca-Tapes B.V. TOPSWELL Slovakia 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Spain 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Sweden 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Switzerland 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL United Kingdom 621236 May 26, 1994 621236 May 26, 1994
Geca-Tapes B.V. TOPSWELL Australia 772977 Sep 11, 1998 772977 Sep 11, 1998
Geca-Tapes B.V. TOPSWELL Benelux 821598 Feb 8, 1994 0543325 Feb 8, 1994
Geca-Tapes B.V. TOPSWELL United States of America 75552746 Sep 14, 1998 2337642
Apr 4, 2000 Geca-Tapes B.V. TOUGH STUFF Canada 600621 02/10/1988 369182
06/08/1990 Covalence Specialty Adhesives, LLC TPS Venezuela 66061983   120186
Apr 25, 1986 Berry Plastics Corporation TPS Venezuela 6606-1983   120186
04/25/1986 Berry Plastics Corporation TRACKCELL United Kingdom 2554445 Jul 30,
2010 2554445 Jan 14, 2011 Fiberweb Geosynthetics Limited TRANSCEND Canada
1809696 11/16/2016     Berry Plastics Corporation TRANSCEND Mexico 1826907
12/01/2016 1745537 04/20/2017 Berry Plastics Corporation TRANSCEND European
Union (Community) 016044463 11/15/2016 016044463 05/26/2017 Berry Plastics
Corporation TRANSCEND United States of America 87/102868 07/13/2016     Berry
Plastics Corporation TRIKO-TON China 4707441 Jun 8, 2005 4707441 Nov 14, 2008
PGI Nonwovens B.V. TRIPLINE Greece 75083 Jul 12, 1983 75083 Jul 12, 1983
Intissel France TRIPLINE Taiwan R.O.C. 072029177 Jul 15, 1983 00237361 Mar 1,
1984 Intissel France TRIPLINE Taiwan R.O.C. 072029178 Jul 15, 1983 00233759 Jan
16, 1984 Intissel France Truckpave United Kingdom 2406802 Nov 17, 2005 2406802
May 26, 2006 Fiberweb Geosynthetics Limited TRUE CONFIDENCE European Union
015365596 Apr 21, 2016 015365596 Sep 22, 2016 AVINTIV Specialty Materials Inc.
TRUE CONFIDENCE United States of America 87205812 Oct 17, 2016 5217234 Jun 6,
2017 AVINTIV Specialty Materials Inc. T-TAK United States of America 77/436123
03/31/2008 3505199 09/23/2008 Covalence Specialty Adhesives, LLC Tubex Austria
295089 Jun 19, 1989 128256 Nov 20, 1989 Fiberweb Geosynthetics Limited Tubex
Germany 1189579 Jul 18, 1989 1189579 Jan 24, 1994 Fiberweb Geosynthetics Limited
Tubex France 1604394 Aug 4, 1988 1604394 Aug 4, 1988 Fiberweb Geosynthetics
Limited Tubex Canada 63562900 Jul 7, 1989 TMA383838 May 3, 1991 Fiberweb
Geosynthetics Limited Tubex United States of America 73802693 May 26, 1989
1600876 Jun 12, 1990 Fiberweb Geosynthetics Limited Tubex Finland 198903153 Jun
22, 1989 113019 Aug 5, 1991 Fiberweb Geosynthetics Limited TUBEX Brazil
908984928 Feb 11, 2015     Fiberweb Geosynthetics Limited Tubex Spain 1507386M6
Jun 23, 1989 1507386M6 May 5, 1992 Fiberweb Geosynthetics Limited Tubex United
Kingdom B1251542 Oct 4, 1985 B1251542 Oct 4, 1985 Fiberweb Geosynthetics Limited
Tubex (stylized) United Kingdom 1288786 Oct 1, 1986 1288786 Oct 1, 1986 Fiberweb
Geosynthetics Limited TUFFLITE Canada 1142261 06/04/2002 TMA606614 03/30/2004
Berry Global, Inc. TUFFLITE United States of America 78/098606 12/17/2001
2649593 11/12/2002 Berry Plastics Corporation TURFPROTECTA New Zealand 809089
Jul 7, 2009 809089 Mar 11, 2010 Boddingtons Limited TURFPROTECTA United Kingdom
2464926 Aug 22, 2007 2464926 Oct 10, 2008 Boddingtons Limited TYPAR Canada
302777 Feb 16, 1967 159699 Dec 6, 1968 Berry Global, Inc. TYPAR Panama 67592 Sep
1, 1993 67592 Mar 27, 1995 Fiberweb, Inc. TYPAR Chile 434107 Nov 27, 1998 852701
Feb 17, 1999 Fiberweb, Inc. TYPAR Brazil 789386 Apr 28, 2000 007134770 May 25,
1990 Fiberweb, Inc. TYPAR Argentina 2366542 Feb 21, 2002 1872355 May 22, 2002
Fiberweb, Inc. TYPAR Argentina 2425498 Apr 21, 2003 1937267 Jun 30, 2003
Fiberweb, Inc. TYPAR Brazil 006022057 Dec 25, 1974 006022057 Dec 25, 1984
Fiberweb, Inc. TYPAR Costa Rica 1900354932 Jan 4, 1967 35493 May 25, 1982
Fiberweb, Inc. TYPAR Costa Rica 1900354941 Jan 4, 1967 35494 May 25, 1967
Fiberweb, Inc. TYPAR Venezuela 1966007665 Jan 1, 1966 F057384 Mar 16, 1970
Fiberweb, Inc. TYPAR Peru 2003186225 Jul 12, 1998 P10077922 Nov 24, 1993
Fiberweb, Inc. TYPAR Peru 2003186365 Jul 12, 1988 P10077921 Nov 24, 1988
Fiberweb, Inc. TYPAR Ecuador     90988 Apr 25, 1998 Fiberweb, Inc. TYPAR Mexico
  Jan 18, 1967 139000 Jan 18, 1967 Fiberweb, Inc. TYPAR Mexico     136025 Jan
17, 1967 Fiberweb, Inc. TYPAR United States of America 74206636 Sep 25, 1991
1704986 Aug 4, 1992 Fiberweb, LLC TYPAR Venezuela 1966007664 Jan 1, 1966 F057383
Mar 30, 1970 Reemay, Inc. Typar & Design Canada 1652259 Nov 15, 2013 TMA954332
Nov 3, 2016 Berry Global, Inc. Typar & Design Argentina 329019 Nov 18, 2013
2710890 Feb 18, 2015 Fiberweb, Inc. Typar & Design Argentina 329020 Nov 18, 2013
2710278 Feb 18, 2015 Fiberweb, Inc. Typar & Design Peru 554935 Nov 18, 2013 8323
Jun 17, 2014 Fiberweb, Inc. Typar & Design Chile 1083078 Nov 15, 2013 1165603
May 12, 2015 Fiberweb, Inc. Typar & Design Mexico 1432773 Nov 15, 2013 1433354
Feb 11, 2014 Fiberweb, Inc. Typar & Design Mexico 1432774 Nov 15, 2013 1469772
Jul 14, 2014 Fiberweb, Inc. Typar & Design Mexico 1432775 Nov 15, 2013 1434131
Feb 13, 2014 Fiberweb, Inc. Typar & Design Venezuela 2182313 Nov 18, 2013    
Fiberweb, Inc. Typar & Design Venezuela 2182413 Nov 18, 2013     Fiberweb, Inc.
Typar & Design Venezuela 2182513 Nov 18, 2013     Fiberweb, Inc. Typar & Design
Argentina 3292018 Nov 18, 2013 2695889 Nov 28, 2014 Fiberweb, Inc. Typar &
Design Costa Rica 20139949 Nov 15, 2013 235092 May 7, 2014 Fiberweb, Inc. Typar
& Design Panama 22768701 Nov 18, 2013 227687 Dec 10, 2014 Fiberweb, Inc. Typar &
Design Brazil 840711034 Nov 18, 2013     Fiberweb, Inc. Typar & Design Brazil
840711050 Nov 18, 2013 840711050 Aug 9, 2016 Fiberweb, Inc. Typar & Design
Brazil 840711077 Nov 18, 2013     Fiberweb, Inc. Typar & Design Ecuador
201350436RE Nov 18, 2013 794614 Sep 30, 2014 Fiberweb, Inc. Typar & Design
Ecuador 201350440RE Nov 18, 2013 794414 Sep 30, 2014 Fiberweb, Inc. Typar &
Design United States of America 85934979 May 17, 2013 4808980 Sep 8, 2015
Fiberweb, LLC TYPAR BuildingWrap Canada 1818413 Jan 17, 2017     Berry Global,
Inc. TYPAR BuildingWrap Chile 1238524 Jan 17, 2017 1267261 Jan 10, 2018
Fiberweb, Inc. TYPAR Drainable Wrap Canada 1818414 Jan 17, 2017     Berry
Global, Inc. TYPAR ROOFWRAP Canada 1148015 Jul 25, 2002 648618 Sep 21, 2005
Berry Global, Inc. TYPAVE Canada 1715821 Feb 18, 2015 TMA995304 Apr 25, 2018
AVINTIV Specialty Materials Inc. TYPAVE United States of America 86538848 Feb
18, 2015 5069378 Oct 25, 2016 AVINTIV Specialty Materials Inc. TYPAVE Mexico
1614322 May 27, 2015 1614725 Feb 17, 2016 Polymer Group, Inc. ULTRASTAR United
States of America 74/644721 03/10/1995 1949164 01/16/1996 Berry Plastics
Corporation ULTRA-TEX Portugal 453963 Sep 4, 2009 453963 Nov 23, 2009 PGI
Nonwovens B.V. ULTRA-TEX United Kingdom 2521432 Jul 20, 2009 2521432 Jul 20,
2009 PGI Nonwovens B.V. ULTRA-TEX Spain 2891107 Sep 9, 2009 2891107 Dec 21, 2009
PGI Nonwovens B.V. ULTRA-TEX France 093674773 Sep 8, 2009 093674773 Sep 8, 2009
PGI Nonwovens B.V. ULTRA-TEX Ireland 200901228 Jul 16, 2009 241926 Jul 16, 2009
PGI Nonwovens B.V. ULTRA-TEX Germany 302009052924821 Sep 4, 2009 302009052925
Dec 3, 2009 PGI Nonwovens B.V. UNITY India 2561994 07/10/2013     Berry Plastics
Corporation UNITY China (People's Republic) 12900297 07/11/2013 12900297
12/14/2014 Berry Plastics Corporation UNITY Hong Kong 302667385 07/10/2013
302667385 03/07/2014 Berry Plastics Corporation UNITY United States of America
87/097906 07/08/2016     Berry Plastics Corporation U-STRAW United States of
America 86/521318 02/02/2015 5034215 09/06/2016 Berry Plastics Corporation UV
PROTEK United States of America 77/436197 03/31/2008 3693493 10/06/2009
Covalence Specialty Adhesives LLC VALU SAK United States of America 74/038165
03/13/1990 1640449 04/09/1991 Berry Plastics Corporation VALUBOND United States
of America 78/216579 02/19/2003 3086069 04/25/2006 Adchem Corporation VERACLEAN
Mexico 1670765 Oct 21, 2015 1625818 Apr 8, 2016 AVINTIV Specialty Materials Inc.
VERACLEAN India 3081061 Oct 19, 2015     AVINTIV Specialty Materials Inc.
VERACLEAN Argentina 3461492 Dec 1, 2015 2860305 Dec 29, 2016 AVINTIV Specialty
Materials Inc. VERACLEAN Brazil 014180566 Nov 30, 2015 910344337 Jan 9, 2018
AVINTIV Specialty Materials Inc. VERACLEAN European Union 014180566 Jun 1, 2015
014180566 Oct 28, 2015 AVINTIV Specialty Materials Inc. VERACLEAN China 18473398
Dec 1, 2015     AVINTIV Specialty Materials Inc. VERACLEAN China 20259671 Jun
12, 2016 20259671 Apr 7, 2018 AVINTIV Specialty Materials Inc. VERACLEAN China
20259672 Jun 12, 2016 20259672 Apr 7, 2018 AVINTIV Specialty Materials Inc.
VERACLEAN United States of America 75475501 Apr 28, 1998 2406776 Nov 21, 2000
Fiberweb Holdings Limited VERASORB United States of America 73839778 Nov 15,
1989 1608768 Aug 7, 1990 Fiberweb Holdings Limited VERATACK United States of
America 75475573 Apr 28, 1998 2396256 Oct 17, 2000 Fiberweb Holdings Limited
VERATEC Canada 619362 Nov 16, 1998 TMA376686 Dec 7, 1990 Veratec, Inc. VERDANT
Canada 1924590 Oct 11, 2018     Berry Global, Inc. VERDANT Mexico 2118564 Oct
19, 2018     Berry Global, Inc. VERDANT Mexico 2118567 Oct 19, 2018     Berry
Global, Inc. VERDANT Mexico 2118569 Oct 19, 2018     Berry Global, Inc. VERDANT
United States of America 88150933 Oct 11, 2018     Berry Global, Inc. VERDANT
Brazil 916069745 Oct 11, 2018     Berry Global, Inc. VERSALITE Mexico 1344994
01/31/2013 1436262 02/21/2014 Berry Plastics Corporation VERSALITE Canada
1611149 01/24/2013 999560 06/21/2018 Berry Plastics Corporation VERSALITE United
States of America 85/698444 08/08/2012 5091369 11/29/2016 Berry Plastics
Corporation VERSALITE United States of America 85/977955 08/08/2012 4739688
05/19/2015 Berry Plastics Corporation VERSALITE & Design Mexico 1573161
01/29/2015 1655821 07/14/2016 Berry Plastics Corporation VERSALITE & DESIGN
United States of America 85/758768 10/19/2012 5082451 11/15/2016 Berry Plastics
Corporation VERSALITE & DESIGN United States of America 85/977956 10/19/2012
4739689 05/19/2015 Berry Plastics Corporation VITAFILM Kosovo 4168 10/16/2008
713 03/22/2010 Pliant Corporation VITAFILM Serbia Z-1947-313 11/11/1947 11622
12/30/1947 Pliant Corporation VITAFILM Puerto Rico   09/30/1946 6478 07/09/1947
Pliant Corporation VITAFILM Mexico 49058 03/21/1945 49058 03/21/1945 Pliant, LLC
VITAFILM Canada 186799 04/28/1945 020577 04/28/1945 Pliant, LLC VITAFILM
Switzerland 351660 12/23/1946 351660 12/23/1946 Pliant, LLC VITAFILM European
Union (Community) 10032944 06/09/2011 10032944 11/10/2011 Pliant, LLC VITAFILM
United States of America 71/479120 01/29/1945 422922 08/20/1946 Pliant, LLC
VITAFILM Norway   11/13/1946 34879 11/13/1946 Pliant, LLC VITAFILM (stylized)
Sweden 4642/72 10/24/1972 146027 02/15/1974 Pliant Corporation VITAFILM
(stylized) New Zealand 100823 06/12/1972 100823 10/04/1974 Pliant, LLC VITAFRESH
European Union (Community) 1960442 11/15/2000 1960442 08/18/2003 Pliant, LLC
VITAPAK Ireland 70563 08/23/1966 70563 09/04/1967 Pliant, LLC VITAPAK United
Kingdom 898662 08/23/1966 898662 08/23/1966 Pliant, LLC VITASPENSER European
Union (Community) 10032911 06/09/2011 10032911 11/10/2011 Pliant, LLC
VITASPENSER South Africa 72/2155 04/17/1972 72/2155 04/17/1972 Pliant, LLC
VITASPENSER Mexico   02/10/1972 171630 04/21/1972 Pliant, LLC VITAWRAP Denmark
2868/66 10/26/1966 73/1967 01/06/1967 Pliant Corporation VITAWRAP Sweden
3597/1966 08/24/1966 124401 08/02/1968 Pliant Corporation VITAWRAP Austria    
62412 08/20/1968 Pliant Corporation VITAWRAP Greece   06/26/1968 39843
06/17/1969 Pliant Corporation VITAWRAP Norway 90195 08/23/1966 70896 01/06/1967
Pliant, LLC VITAWRAP Canada 299952 10/03/1966 152251 07/28/1967 Pliant, LLC
VITAWRAP Spain 512384 09/01/1966 512384 03/29/1968 Pliant, LLC VITAWRAP Benelux
532335 06/09/1971 37379 09/14/1972 Pliant, LLC VITAWRAP France 802579 06/23/1986
1360174 06/23/1986 Pliant, LLC VITAWRAP United Kingdom 898661 08/23/1966 898661
01/01/1968 Pliant, LLC VITAWRAP Italy 2006C006434 11/13/2006 1221367 10/08/2009
Pliant, LLC VITAWRAP United States of America 72/260546 12/12/1966 839152
11/21/1967 Pliant, LLC VITAWRAP Germany D2027/21 10/04/1966 835025 10/04/1966
Pliant, LLC VITAWRAP Finland     51121 10/05/1967 Pliant, LLC VITAWRAP Ireland  
08/23/1966 70562 09/04/1967 Pliant, LLC VL (AND DESIGN) United States of America
87/169077 09/13/2016     Berry Plastics Corporation VL DESIGN United States of
America 85/758777 10/19/2012 5091374 11/29/2016 Berry Plastics Corporation VL
Design United States of America 85/981770 10/19/2012 4540386 05/27/2014 Berry
Plastics Corporation VL Design United States of America 85/983380 10/19/2012
4732190 05/05/2015 Berry Plastics Corporation WATERWRAP United States of America
77471592 May 12, 2008 3563732 Jan 20, 2009 Covalence Specialty Adhesives, LLC
WATERWRAP United States of America 77/471592 05/12/2008 3563732 01/20/2009
Covalence Specialty Adhesives, LLC WAVY LINES (Stylized) Austria 886279 Feb 22,
2006 886279 Feb 22, 2006 Chicopee Holdings B. V. WAVY LINES (Stylized) Denmark
886279 Feb 22, 2006 886279 Feb 22, 2006 Chicopee Holdings B. V. WAVY LINES
(Stylized) Finland 886279 Feb 22, 2006 886279 Feb 22, 2006 Chicopee Holdings B.
V. WAVY LINES (Stylized) International Bureau (WIPO) 886279 Feb 22, 2006 886279
Feb 22, 2006 Chicopee Holdings B. V. WAVY LINES (Stylized) Poland 886279 Feb 22,
2006 886279 Feb 22, 2006 Chicopee Holdings B. V. WAVY LINES (Stylized) Sweden
886279 Feb 22, 2006 886279 Feb 22, 2006 Chicopee Holdings B. V. WAVY LINES
(Stylized) International Bureau (WIPO) 887422 May 19, 2006 887422 May 19, 2006
Chicopee Holdings B. V. WAVY LINES (Stylized) Switzerland 887422 May 19, 2006
887422 May 19, 2006 Chicopee Holdings B. V. WAVY LINES (Stylized) Benelux
1092149 Nov 24, 2005 785492 Dec 23, 2005 Chicopee Holdings B. V. WAVY LINES
(Stylized) Germany 306073854 Feb 3, 2006 30607385 Jul 18, 2006 Chicopee Holdings
B. V. WAVY LINES (Stylized) Mexico 693433 Dec 16, 2004 872737 Dec 16, 2004
Chicopee, Inc. WAVY LINES (Stylized) United States of America 72427931 Jun 21,
1972 1175550 Oct 27, 1981 PGI Polymer, Inc. WAVY LINES (Stylized) Egypt 385008
Jan 27, 1972 385008 Jan 27, 1972 Polymer Group, Inc. WAVY LINES (Stylized)
France 385008 Jan 27, 1972 385008 Jan 27, 1972 Polymer Group, Inc. WAVY LINES
(Stylized) Germany 385008 Jan 27, 1972 385008 Jan 27, 1972 Polymer Group, Inc.
WAVY LINES (Stylized) Hungary 385008 Jan 27, 1972 385008 Jan 27, 1972 Polymer
Group, Inc. WAVY LINES (Stylized) International Bureau (WIPO) 385008 Jan 27,
1972 385008 Jan 27, 2012 Polymer Group, Inc. WAVY LINES (Stylized) Italy 385008
Jan 27, 1972 385008 Jan 27, 1972 Polymer Group, Inc. WAVY LINES (Stylized)
Liechtenstein 385008 Jan 27, 1972 385008 Jan 27, 1972 Polymer Group, Inc. WAVY
LINES (Stylized) Monaco 385008 Jan 27, 1972 385008 Jan 27, 1972 Polymer Group,
Inc. WAVY LINES (Stylized) Morocco 385008 Jan 27, 1972 385008 Jan 27, 1972
Polymer Group, Inc. WAVY LINES (Stylized) Portugal 385008 Jan 27, 1972 385008
Jan 27, 1972 Polymer Group, Inc. WAVY LINES (Stylized) Romania 385008 Jan 27,
1972 385008 Jan 27, 1972 Polymer Group, Inc. WAVY LINES (Stylized) San Marino
385008 Jan 27, 1972 385008 Jan 27, 1972 Polymer Group, Inc. WAVY LINES
(Stylized) Serbia 385008 Jan 27, 1972 385008 Jan 27, 1972 Polymer Group, Inc. WE
BUILD TAPE United States of America 77/677328 02/24/2009 3663662 08/04/2009
Berry Plastics Corporation WEB-LOCK United States of America 74238945 Jan 21,
1992 1725615 Oct 20, 1992 Fiberweb Holdings Limited WEB-LOCK Canada 565635 Jul
4, 1986 327092 May 1, 1987 Veratec, Inc. WEBRIL United States of America
71593990 Mar 15, 1950 565501 Oct 21, 1952 Fiberweb Holdings Ltd. WEBRIL United
States of America 72060293 Oct 8, 1958 701556 Jul 26, 1960 Fiberweb Holdings
Ltd. WEBRIL United States of America 72145565 May 28, 1962 751702 Jun 25, 1963
Fiberweb Holdings Ltd. WEBRIL United States of America 73276197 Sep 2, 1980
1202475 Jul 27, 1982 Fiberweb Holdings Ltd. WEBRIL United States of America
74189063 Jul 25, 1991 1740811 Dec 22, 1992 Fiberweb Holdings Ltd. WEBRIL Canada
208003 Jul 7, 1950 UCA37164 Jul 7, 1950 Fiberweb Simpsonville, Inc. WEBRIL
Sweden 804101 Aug 13, 1980 175309 Feb 13, 1981 Fiberweb Simpsonville, Inc.
WEBRIL Sweden 190126668 Apr 24, 1967 126668 Mar 21, 1969 Fiberweb Simpsonville,
Inc. WEBRIL Germany K1818141W Nov 28, 1960 772021 Mar 29, 1963 Fiberweb
Simpsonville, Inc. WEBRIL Germany K424043WZ Aug 13, 1980 1045692 Mar 7, 1983
Fiberweb Simpsonville, Inc. WEBRIL Spain 681077 Jun 21, 1972 681077 Jan 25, 1974
Fiberweb, Inc. WEBRIL Spain 681078 Jun 21, 1972 681078 Oct 13, 1975 Fiberweb,
Inc. WEBRIL Spain 2516396 Dec 5, 2002 2516396 Jun 19, 2003 Fiberweb, Inc. WEBRIL
Japan 148091968 Mar 6, 1968 879862 Nov 16, 1970 Fiberweb, Inc. WEBRIL Italy
RM2010C006462 Aug 27, 1980 0001366499 Feb 24, 1986 Fiberweb, Inc. WEBRIL Italy
RM2010C007060 Aug 26, 1980 0001434724 Feb 24, 1986 Fiberweb, Inc. WEBRIL Denmark
VA0226719 Jun 19, 1972 VR197303304 Nov 2, 1973 Fiberweb, Inc. WEBRIL Ireland
200401858 Aug 30, 2004 233673 Aug 16, 2006 Fiberweb, LLC WEBRIL Benelux 18688
Nov 23, 1963 74797 Nov 23, 1971 International Paper Company WEBRIL Benelux
074476 Oct 23, 1992 521276 Oct 23, 1992 International Paper Company WEBRIL
Panama 74809 Mar 15, 1995 74809 Jul 29, 1996 International Paper Company WEBRIL
Portugal 188906 Mar 31, 1975 188906 Apr 23, 1982 International Paper Company
WEBRIL Portugal 188907 Mar 31, 1975 188907 Apr 23, 1982 International Paper
Company WEBRIL South Africa 652121 May 25, 1965 652121 Jan 27, 1966
International Paper Company WEBRIL France 756985 Aug 29, 1985 1321492 Aug 29,
1995 International Paper Company WEBRIL European Union 000094094 Apr 1, 1996
7101998 Jul 10, 1998 Reemay, Inc. WEBRIL Denmark VA0057519 Feb 11, 1975
VR197600316 Jan 16, 1976 Reemay, Inc. WEBRIL Denmark VA0357119 Aug 13, 1980
VR198100629 Feb 6, 1981 Reemay, Inc. WEBRIL Ireland 228680 Aug 12, 1980 102357
Aug 12, 1980 Veratec, Inc. WEBRIL Japan S55009123 Feb 12, 1980 2368835 Jan 31,
1992 Veratec, Inc. WEBSTER ULTRA PLUS United States of America 74/317458
09/24/1992 1,841,325 06/21/1994 AEP Industries Inc. WEPS Switzerland 09585/1993
03/08/1993 415291 08/03/1993 Berry Plastics Corporation WEPS Austria 372593 Aug
6, 1993 150068 Nov 19, 1993 Covalence Specialty Adhesives, LLC WEPS Germany
2070903 Aug 3, 1993 2070903 Jul 12, 1994 Covalence Specialty Adhesives, LLC WEPS
Sweden 9306956 Aug 3, 1993 257535 Apr 22, 1994 Covalence Specialty Adhesives,
LLC WEPS Denmark 049201993 Aug 2, 1993 199307842 Nov 5, 1993 Covalence Specialty
Adhesives, LLC WEPS Switzerland 095851993 Mar 8, 1993 415291 Aug 3, 1993
Covalence Specialty Adhesives, LLC WEPS Sweden 93-06956 08/03/1993 257535
04/22/1994 Covalence Specialty Adhesives, LLC WEPS Finland T199303399 Aug 3,
1993 132600 Jun 20, 1994 Covalence Specialty Adhesives, LLC WEPS Poland Z123833
Aug 5, 1993 86004 Aug 5, 1993 Covalence Specialty Adhesives, LLC WEPS Germany  
08/03/1993 2070903 07/12/1994 Covalence Specialty Adhesives, LLC WEPS Finland  
  132600 06/20/1994 Covalence Specialty Adhesives, LLC WEPS Poland     86004
08/05/1993 Covalence Specialty Adhesives, LLC WEPS Denmark 04.920 1993
08/02/1993 1993 07842 11/05/1993 Covalence Specialty Materials Corp. WEPS
Austria 3725/93 08/06/1993 150068 11/19/1993 Covalence Specialty Materials Corp.
WING TIE United States of America 75/625169 01/22/1999 2451637 05/15/2001 Berry
Plastics Corporation WINLOCK Canada 1685666 07/17/2014 993669 04/04/2018 Berry
Global, Inc. WINLOCK Mexico 1509180 07/23/2014 1485335 10/06/2014 Berry Plastics
Corporation WINLOCK United States of America 86/339063 07/16/2014 4998823
07/12/2016 Berry Plastics Corporation WINLOCK PERFORMANCE HAND WRAP & Design
Mexico 1527033 09/12/2014 1509317 01/26/2015 Berry Plastics Corporation WINLOCK
PERFORMANCE HAND WRAP & DESIGN United States of America 86/383780 09/03/2014
5023110 08/16/2016 Berry Plastics Corporation WINWRAP Mexico 233812 06/07/1995
530686 06/14/2001 Pliant, LLC WINWRAP Canada 786197 06/27/1995 508886 03/05/1999
Pliant, LLC WINWRAP United States of America 74/487444 02/07/1994 1882217
03/07/1995 Pliant, LLC WORXWELL United States of America 73742745 Jul 28, 1988
1559861 Oct 10, 1989 Chicopee, Inc. WPC Venezuela 66081983 Apr 25, 1983 120188
Apr 25, 1986 Berry Plastics Corporation WPC Venezuela 6608-1983   120188
04/25/1986 Berry Plastics Corporation WPC United States of America 73/668107
06/18/1987 1474988 02/02/1988 Covalence Specialty Adhesives LLC WPC United
States of America 73668107 Jun 18, 1987 1474988 Feb 2, 1988 Covalence Specialty
Adhesives, LLC WRAP-IT Canada 786875 07/06/1995 461071 08/09/1996 Pliant
Corporation of Canada Ltd X-FLEX Israel 233630 11/11/2010 233630 11/07/2012
Berry Plastics Corporation X-FLEX European Union (Community) 009514258
11/11/2010 009514258 05/02/2011 Berry Plastics Corporation X-Flex BLAST
PROTECTION SYSTEM and Design Israel 233583 11/11/2010 233583 11/07/2012 Berry
Plastics Corporation X-Flex BLAST PROTECTION SYSTEM and Design European Union
(Community) 009514407 11/11/2010 009514407 05/02/2011 Berry Plastics Corporation
XH United States of America 76/618517 10/29/2004 3,098,680 05/30/2006 AEP
Industries Inc. X-H Mexico 690304 11/29/2004 896912 08/25/2005 AEP Industries
Inc. X-H Canada 1239479 12/02/2004 TMA655486 12/20/2005 AEP Industries Inc. XR
United States of America 76/618520 10/29/2004 3,202,516 01/23/2007 AEP
Industries Inc. X-R Mexico 690305 11/29/2004 896913 08/25/2005 AEP Industries
Inc. X-R Canada 1239482 12/02/2004 TMA655702 12/22/2005 AEP Industries Inc.
XTREME FLEX United States of America 78/828364 03/03/2006 3363551 01/01/2008 AEP
Industries Inc. YIELDMASTER United States of America 87671716 Nov 3, 2017    
Berry Global, Inc. ZIP SAFE Australia 945581 03/04/2003 945581 10/23/2003 AEP
Industries Inc. ZIP SAFE Canada 1085126 12/04/2000 TMA605823 03/19/2004 AEP
Industries Inc. ZIP SAFE United States of America 76/175035 12/04/2000 2,640,641
10/22/2002 AEP Industries Inc.

 

 

 

 

Exhibit A

to Guarantee and

Collateral Agreement

 

SUPPLEMENT NO. _________ dated as of _________________ (this “Supplement”), to
the FIRST LIEN GUARANTEE AND COLLATERAL AGREEMENT, dated and effective as of [
], 2019 (the “Guarantee and Collateral Agreement”), among BERRY GLOBAL GROUP,
INC. (“Holdings”), BERRY GLOBAL, INC. (the “Company”), each Subsidiary of the
Company identified herein as a party (each, a “Subsidiary Party”), and [    ],
as collateral agent for the Secured Parties (in such capacity, the “Collateral
Agent”).

 

A.          Reference is made to (i) that certain Term Loan Credit Agreement,
dated as of [    ], 2019, among Holdings, the Company, the lenders party thereto
from time to time (the “Lenders”), and [    ], as administrative agent for the
lenders named therein (in such capacity, the “Administrative Agent”) and
collateral agent for the lenders named therein (as the same may be amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”);

 

B.          Capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Guarantee and Collateral Agreement.

 

C.          The Pledgors have entered into the Guarantee and Collateral
Agreement in order to induce the Lenders to make Loans. Section 7.16 of the
Guarantee and Collateral Agreement provides that additional Subsidiaries may
become Subsidiary Parties under the Guarantee and Collateral Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Subsidiary”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Subsidiary
Party under the Guarantee and Collateral Agreement in order to induce the
Lenders to make additional Loans and as consideration for Loans previously made.

 

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

 

SECTION 1.           In accordance with Section 7.16 of the Guarantee and
Collateral Agreement, the New Subsidiary by its signature below becomes a
Subsidiary Party, a Guarantor and a Pledgor under the Guarantee and Collateral
Agreement with the same force and effect as if originally named therein as a
Subsidiary Party, a Guarantor and a Pledgor, and the New Subsidiary hereby (a)
agrees to all the terms and provisions of the Guarantee and Collateral Agreement
applicable to it as a Subsidiary Party, a Guarantor and a Pledgor thereunder,
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor and a Pledgor thereunder are true and correct, in all material
respects, on and as of the date hereof. In furtherance of the foregoing, the New
Subsidiary, as security for the payment and performance in full of the
Obligations (as defined in the Guarantee and Collateral Agreement), does hereby
create and grant to the Collateral Agent and its successors and permitted
assigns for the benefit of the Secured Parties a security interest in and Lien
on all the New Subsidiary’s right, title and interest in and to the Collateral
(as defined in the Guarantee and Collateral Agreement) of the New Subsidiary.
Each reference to a “Subsidiary Party” or a “Guarantor” a “Pledgor” in the
Guarantee and Collateral Agreement shall be deemed to include the New
Subsidiary. The Guarantee and Collateral Agreement is hereby incorporated herein
by reference.

 

SECTION 2.           The New Subsidiary represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors”
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.

 



   

 

 

SECTION 3.           This Supplement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract. This Supplement shall become
effective when (a) the Collateral Agent shall have received a counterpart of
this Supplement that bears the signature of the New Subsidiary, and (b) the
Collateral Agent has executed a counterpart hereof.

 

SECTION 4.           The New Subsidiary hereby represents and warrants that (a)
set forth on Schedule I attached hereto is a true and correct schedule of the
location of any and all Article 9 Collateral of the New Subsidiary, (b) set
forth on Schedule II attached hereto is a true and correct schedule of all the
Pledged Securities of the New Subsidiary, and (c) set forth under its signature
hereto, is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.

 

SECTION 5.           Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.

 

SECTION 6.           THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.           In the event any one or more of the provisions contained in
this Supplement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.01 of the Guarantee and Collateral Agreement.

 

SECTION 9. The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, disbursements and other charges of counsel for the
Collateral Agent.

 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

  [NAME OF NEW SUBSIDIARY]         By:       Name:     Title:         Legal
Name:         Jurisdiction of Formation:   :   [      ],   as Collateral Agent  
      By:       Name:     Title:

 

 -2- 

 

 

Schedule I

to Supplement No. _______ to the

Guarantee and

Collateral Agreement

 

LOCATION OF ARTICLE 9 COLLATERAL

 

Description   Location      

 



  

 

 

Schedule II

to Supplement No. _______

to the Guarantee and

Collateral Agreement

 

Pledged Securities of the New Subsidiary

 

EQUITY INTERESTS

 

Number of Issuer       Number and Class of Percentage of Certificate  
Registered Owner   Equity Interest   Equity Interests                          
               

 

DEBT SECURITIES

 

Issuer   Principal Amount   Date of Note   Maturity Date                        
                 

 

OTHER PROPERTY

 



   

 



 

EXHIBIT F

[FORM OF]

TERM LOAN JOINDER TO SENIOR LENDER INTERCREDITOR AGREEMENT

 

[See attached.]

 

F-1

 

 

 

JOINDER AGREEMENT

 

JOINDER AGREEMENT (this “Agreement”) dated as of March [8], 2019, among Goldman
Sachs Bank USA (the “New Administrative Agent”), as an Other First Priority Lien
Obligations Administrative Agent, Goldman Sachs Bank USA (the “New Collateral
Agent”), as an Other First Priority Lien Obligations Collateral Agent, BANK OF
AMERICA, N.A., as administrative agent for the Revolving Facility Secured
Parties, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (formerly, Credit Suisse,
Cayman Islands Branch), as administrative agent for the Term Loan Secured
Parties, BANK OF AMERICA, N.A., as collateral agent for the Revolving Facility
Secured Parties, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as collateral agent
for the Term Loan Secured Parties, any Other Representative and Other Collateral
Agent from time to time a party hereto, Berry Global Group, Inc., a Delaware
corporation (“Holdings”), Berry Global, Inc., a Delaware corporation (the
“Company”) and the subsidiaries of the Company signatory hereto.

 

This Agreement is supplemental to that certain Second Amended and Restated
Senior Lender Priority and Intercreditor Agreement, dated as of February 5, 2008
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among BANK OF AMERICA, N.A., as
administrative agent for the Revolving Facility Secured Parties, CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH (formerly, Credit Suisse, Cayman Islands Branch), as
administrative agent for the Term Loan Secured Parties, BANK OF AMERICA, N.A.,
as collateral agent for the Revolving Facility Secured Parties, CREDIT SUISSE
AG, CAYMAN ISLANDS BRANCH (formerly, Credit Suisse, Cayman Islands Branch), as
collateral agent for the Term Loan Secured Parties, Holdings, the Company and
the subsidiaries of the Company party thereto. This Agreement has been entered
into to record the accession of the New Administrative Agent as an Other First
Priority Lien Obligations Administrative Agent under the Intercreditor Agreement
and to record the accession of the New Collateral Agent as an Other First
Priority Lien Obligations Collateral Agent under the Intercreditor Agreement.

 

Article I

 

Definitions

 

Section 1.01 Capitalized terms used but not defined herein shall have the
meanings assigned thereto in the Intercreditor Agreement.

 

Article II

 

Accession

 

Section 2.01 The New Administrative Agent agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the Intercreditor
Agreement as an Other First Priority Lien Obligations Administrative Agent as if
it had originally been party to the Intercreditor Agreement as an Other First
Priority Lien Obligations Administrative Agent.

 

 

 

 

Section 2.02 The New Collateral Agent agrees to become, with immediate effect, a
party to and agrees to be bound by the terms of, the Intercreditor Agreement as
an Other First Priority Lien Obligations Collateral Agent as if it had
originally been party to the Intercreditor Agreement as an Other First Priority
Lien Obligations Collateral Agent.

 

Section 2.03 The New Administrative Agent and the New Collateral Agent each
confirm that their address details for notices pursuant to the Intercreditor
Agreement are as follows:

 

Goldman Sachs Bank USA

2001 Ross Ave, 29th Floor

Dallas, TX 75201

Telephone: 972-368-2323

Facsimile: (646) 769-7829

E-mail: gs-dallas-adminagency@ny.email.gs.com and
gs-sbdagency-borrowernotices@ny.email.gs.com

Attention: SBD Operations

 

With a copy to:

 

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Attn: Bank Debt Portfolio Group

Joshua Desai

Joshua.desai@gs.com

212-357-1706

 

Section 2.04 Each party to this Agreement (other than the New Administrative
Agent and New Collateral Agent) confirms the acceptance of the New
Administrative Agent and the New Collateral Agent as an Other First Priority
Lien Obligations Administrative Agent and an Other First Priority Lien
Obligations Collateral Agent, respectively, for purposes of the Intercreditor
Agreement.

 

Section 2.05 Except as expressly provided herein, in the Intercreditor Agreement
or in any Other First Priority Lien Obligations Security Documents, the New
Administrative Agent is acting in the capacity of Other First Priority Lien
Obligations Administrative Agent and the New Collateral Agent is acting in the
capacity as Other First Priority Lien Obligations Collateral Agent solely for
themselves and the lenders under the term loan credit agreement, dated as of
March [8], 2019, among Holdings, the Company, the New Collateral Agent, as
collateral agent and the New Administrative Agent, as administrative agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“New Credit Agreement”).

 

 2 

 

 

Article III

 

Miscellaneous

 

Section 3.01 This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

Section 3.02 This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

 

Section 3.03 The effectiveness of this Agreement is conditioned upon the
occurrence of the Closing Date (as defined in the New Credit Agreement).

 

[Signature Pages Follow]

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BERRY GLOBAL GROUP, INC.         By:     Name: Mark W. Miles   Title: Chief
Financial Officer and Treasurer         BERRY GLOBAL, INC.         By:     Name:
Mark W. Miles   Title: Chief Financial Officer and Treasurer

 

Joinder Agreement – Senior Lender Priority and Intercreditor Agreement (Term
Loan Credit Agreement)

 

 

 

 

  AEROCON, LLC   AVINTIV ACQUISITION CORPORATION   AVINTIV INC.   AVINTIV
SPECIALTY MATERIALS INC.   BERRY FILM PRODUCTS ACQUISITION COMPANY, INC.   BERRY
FILM PRODUCTS COMPANY, INC.   BERRY PLASTICS ACQUISITION CORPORATION V   BERRY
PLASTICS ACQUISITION CORPORATION XII   BERRY PLASTICS ACQUISITION CORPORATION
XIII   BERRY GLOBAL FILMS, LLC   BERRY PLASTICS ACQUISITION LLC X   BERRY
PLASTICS DESIGN, LLC   BERRY PLASTICS FILMCO, INC.   BERRY PLASTICS 1K, LLC  
BERRY PLASTICS OPCO, INC.   BERRY PLASTICS SP, INC.   BERRY PLASTICS TECHNICAL
SERVICES, INC.   BERRY SPECIALTY TAPES, LLC   BERRY STERLING CORPORATION   BPREX
BRAZIL HOLDING INC.   BPREX CLOSURE SYSTEMS, LLC   BPREX CLOSURES KENTUCKY INC.
  BPREX CLOSURES, LLC   BPREX DELTA INC.   BPREX HEALTHCARE BROOKVILLE INC.  
BPREX HEALTHCARE PACKAGING INC.   BPREX PLASTIC PACKAGING INC.   BPREX PLASTICS
SERVICES COMPANY INC.   BPREX PRODUCT DESIGN AND ENGINEERING INC.   BPREX
SPECIALTY PRODUCTS PUERTO RICO INC.   CAPLAS LLC   CAPLAS NEPTUNE, LLC   CAPTIVE
PLASTICS HOLDINGS, LLC   CAPTIVE PLASTICS, LLC   CARDINAL PACKAGING, INC.  
CHICOPEE, INC.   COVALENCE SPECIALTY ADHESIVES LLC   COVALENCE SPECIALTY
COATINGS LLC   CPI HOLDING CORPORATION       DOMINION TEXTILE (USA), L.L.C.    
  FABRENE, L.L.C.   FIBERWEB GEOS, INC.   FIBERWEB, LLC   KERR GROUP, LLC  
KNIGHT PLASTICS, LLC

 

Joinder Agreement – Senior Lender Priority and Intercreditor Agreement (Term
Loan Credit Agreement)

 

 

 

 

  OLD HICKORY STEAMWORKS, LLC   PACKERWARE, LLC   PESCOR, INC.   PGI EUROPE,
INC.   PGI POLYMER, INC.   PLIANT INTERNATIONAL, LLC   PLIANT, LLC   POLY-SEAL,
LLC   PRIME LABEL & SCREEN INCORPORATED   PRISTINE BRANDS CORPORATION  
PROVIDENCIA USA, INC.   ROLLPAK CORPORATION   SAFFRON ACQUISITION, LLC   SEAL
FOR LIFE INDUSTRIES, LLC   SETCO, LLC   SUN COAST INDUSTRIES, LLC   UNIPLAST
HOLDINGS, LLC   UNIPLAST U.S., INC.   VENTURE PACKAGING, INC.   VENTURE
PACKAGING MIDWEST, INC.

 

  By:        Name: Jason K. Greene   Title: Executive Vice President, General
Counsel and Secretary

 

Joinder Agreement – Senior Lender Priority and Intercreditor Agreement (Term
Loan Credit Agreement)

 

 

 

 

  LADDAWN, INC.   DUMPLING ROCK, LLC   ESTERO PORCH, LLC   LAMB’S GROVE, LLC  
MILLHAM, LLC   SUGDEN, LLC         By:     Name:  Jason K. Greene  
Title:  Executive Vice President         GRAFCO INDUSTRIES LIMITED PARTNERSHIP  
      By: Caplas Neptune, LLC, its General Partner         By:     Name:  Jason
K. Greene   Title:  Executive Vice President, General Counsel and Secretary    
    CHOCKSETT ROAD LIMITED PARTNERSHIP         By: Berry Global, Inc., its
General Partner         By:     Name:  Jason K. Greene   Title:  Executive Vice
President, General Counsel and Secretary         CHOCKSETT ROAD REALTY TRUST    
    By: Laddawn, Inc., its Trustee         By:     Name:  Jason K. Greene  
Title:  Executive Vice President

 

Joinder Agreement – Senior Lender Priority and Intercreditor Agreement (Term
Loan Credit Agreement)

 

 

 

 

  GOLDMAN SACHS BANK USA, as New Administrative Agent and New Collateral Agent  
      By:                  Name:     Title:  

 

Joinder Agreement – Senior Lender Priority and Intercreditor Agreement (Term
Loan Credit Agreement)

 

 

 



 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Term Facility Administrative
Agent, Term Facility Collateral Agent and as First Lien Agent         By:
                 Name:     Title:           By:     Name:     Title:  

 

Joinder Agreement – Senior Lender Priority and Intercreditor Agreement (Term
Loan Credit Agreement)

 

 

 

 

  BANK OF AMERICA, N.A., as Revolving Facility Administrative Agent, Revolving
Facility Collateral Agent and as First Lien Agent         By:                  
Name:     Title:  

 

Joinder Agreement – Senior Lender Priority and Intercreditor Agreement (Term
Loan Credit Agreement)

 

 

 



 

EXHIBIT G

[FORM OF]

TERM LOAN JOINDER TO SECOND PRIORITY INTERCREDITOR AGREEMENT

 

[See attached.]

 

G-1

 

 

 

JOINDER AGREEMENT

 

JOINDER AGREEMENT (this “Agreement”) dated as of March [8], 2019, among Goldman
Sachs Bank USA (the “New Administrative Agent”), as an Other First Priority Lien
Obligations Administrative Agent for Other First Priority Lien Obligations,
Goldman Sachs Bank USA (the “New Collateral Agent”), as Other First Priority
Lien Obligations Collateral Agent for Other First Priority Lien Obligations,
BANK OF AMERICA, N.A., as administrative agent for the Revolving Facility
Secured Parties, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative
agent for the Term Loan Secured Parties, BANK OF AMERICA, N.A., as collateral
agent for the Revolving Facility Secured Parties, CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH, as collateral agent for the Term Loan Secured Parties, U.S. BANK
NATIONAL ASSOCIATION, as Second Priority Agent, U.S. BANK NATIONAL ASSOCIATION,
as trustee under (i) that certain Indenture, dated as of May 22, 2014, among
Berry Global, Inc., U.S. Bank National Association as trustee, and the other
parties thereto providing for the issuance of 5.500% Second Priority Senior
Secured Notes due 2022 (as supplemented from time to time, the “2014 Second
Priority Senior Secured Notes Indenture”), (ii) that certain Indenture, dated as
of June 5, 2015, among Berry Global, Inc. (formerly known as Berry Plastics
Corporation), U.S. Bank National Association as trustee, and the other parties
thereto providing for the issuance of 5.125% Second Priority Senior Secured
Notes due 2023 (as supplemented from time to time, the “June 2015 Second
Priority Senior Secured Notes Indenture”), (iii) that certain Indenture, dated
as October 1, 2015, among Berry Global, Inc. (formerly known as Berry Plastics
Corporation), U.S. Bank National Association as trustee, and the other parties
thereto providing for the issuance of 6.00% Second Priority Senior Secured Notes
due 2022 (as supplemented from time to time, the “October 2015 Second Priority
Senior Secured Notes Indenture”) and (iv) that certain Indenture, dated as
January 26, 2018, among Berry Global, Inc., U.S. Bank National Association as
trustee, and the other parties thereto providing for the issuance of 4.50%
Second Priority Senior Secured Notes due 2026 (as supplemented from time to
time, the “2018 Second Priority Senior Secured Notes Indenture”), BERRY GLOBAL
GROUP, INC., a Delaware corporation (“Holdings”), BERRY GLOBAL, INC., a Delaware
corporation (the “Company”), the subsidiaries of the Company party thereto, and
any other First Lien Agent and other Second Priority Agent from time to time
party hereto.

 

This Agreement is supplemental to that certain Second Amended and Restated
Intercreditor Agreement, dated as of February 5, 2008 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), between BANK OF AMERICA, N.A., as administrative and
collateral agent for the Revolving Facility Secured Parties, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as administrative and collateral agent for the Term Loan
Secured Parties, U.S. BANK NATIONAL ASSOCIATION, as Second Priority Agent,
Holdings, the Company and its subsidiaries named therein, as supplemented from
time to time prior to the date hereof and on the date hereof through the
execution and delivery of this Agreement. This Agreement has been entered into
to record the accession of the New Administrative Agent as an Other First
Priority Lien Obligations Administrative Agent under the Intercreditor Agreement
and to record the accession of the New Collateral Agent as an Other First
Priority Lien Obligations Collateral Agent under the Intercreditor Agreement.

 

Definitions

 

Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Intercreditor Agreement.

 

Accession

 

A.       The New Administrative Agent agrees to become, with immediate effect, a
party to and agrees to be bound by the terms of, the Intercreditor Agreement as
an Other First Priority Lien Obligations Administrative Agent as if it had
originally been party to the Intercreditor Agreement as an Other First Priority
Lien Obligations Administrative Agent.

 

 

 

 

B.       The New Collateral Agent agrees to become, with immediate effect, a
party to and agrees to be bound by the terms of, the Intercreditor Agreement as
an Other First Priority Lien Obligations Collateral Agent as if it had
originally been party to the Intercreditor Agreement as an Other First Priority
Lien Obligations Collateral Agent.

 

C.       The New Administrative Agent and the New Collateral Agent each confirm
that their address details for notices pursuant to the Intercreditor Agreement
are as follows:

 

Goldman Sachs Bank USA

2001 Ross Ave, 29th Floor

Dallas, TX 75201

Telephone: 972-368-2323

Facsimile: (646) 769-7829

E-mail: gs-dallas-adminagency@ny.email.gs.com and
gs-sbdagency-borrowernotices@ny.email.gs.com

Attention: SBD Operations

 

With a copy to:

 

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Attn: Bank Debt Portfolio Group

Joshua Desai

Joshua.desai@gs.com

212-357-1706

 

D.       Each party to this Agreement (other than the New Administrative Agent
and the New Collateral Agent) confirms the acceptance of the New Administrative
Agent and the New Collateral Agent as an Other First Priority Lien Obligations
Administrative Agent and an Other First Priority Lien Obligations Collateral
Agent, respectively, for purposes of the Intercreditor Agreement.

 

E.       The New Administrative Agent is acting in the capacity of Other First
Priority Lien Obligations Administrative Agent and the New Collateral Agent is
acting in the capacity of Other First Priority Lien Obligations Collateral Agent
solely for themselves and the lenders under the term loan credit agreement,
dated as of March [8], 2019, among Holdings, the Company, the New Collateral
Agent, as collateral agent and the New Administrative Agent, as administrative
agent (as amended, restated, supplemented or otherwise modified from time to
time, the “New Credit Agreement”)

 

F.       Pursuant to Section 11.09 of each of (i) the 2014 Second Priority
Senior Secured Notes Indenture, (ii) the June 2015 Second Priority Senior
Secured Notes Indenture, (iii) the October 2015 Second Priority Senior Secured
Notes Indenture, and (iv) the 2018 Second Priority Senior Secured Notes
Indenture, the Company designates the obligations under the New Credit Agreement
as “First Priority Lien Obligations” under each of (i) the 2014 Second Priority
Senior Secured Notes Indenture, (ii) the June 2015 Second Priority Senior
Secured Notes Indenture, (iii) the October 2015 Second Priority Senior Secured
Notes Indenture, and (iv) the 2018 Second Priority Senior Secured Notes
Indenture. The Company hereby represents and warrants that (a) the incurrence of
obligations under the New Credit Agreement by the Company is permitted by each
of (i) the 2014 Second Priority Senior Secured Notes Indenture, (ii) the June
2015 Second Priority Senior Secured Notes Indenture, (iii) the October 2015
Second Priority Senior Secured Notes Indenture, and (iv) the 2018 Second
Priority Senior Secured Notes Indenture and (b) it has designated the
obligations under the New Credit Agreement as Other First Priority Lien
Obligations.

 

 

 

 

Miscellaneous

 

A.       This Agreement shall be construed in accordance with and governed by
the law of the State of New York.

 

B.       This Agreement may be executed in counterparts, each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

 

C.       The effectiveness of this Agreement is conditioned upon the occurrence
of the Closing Date (as defined in the New Credit Agreement).

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BERRY GLOBAL, INC.         By:       Name: Mark W. Miles     Title: Chief
Financial Officer and Treasurer         BERRY GLOBAL GROUP, INC.         By:    
  Name: Mark W. Miles     Title: Chief Financial Officer and Treasurer

 

Joinder Agreement – Second Priority Intercreditor Agreement (Term Loan Credit
Agreement)

 

 

 

 

  AEROCON, LLC   AVINTIV ACQUISITION CORPORATION   AVINTIV INC.   AVINTIV
SPECIALTY MATERIALS INC.   BERRY FILM PRODUCTS ACQUISITION COMPANY, INC.   BERRY
FILM PRODUCTS COMPANY, INC.   BERRY PLASTICS ACQUISITION CORPORATION V   BERRY
PLASTICS ACQUISITION CORPORATION XII   BERRY PLASTICS ACQUISITION CORPORATION
XIII   BERRY GLOBAL FILMS, LLC   BERRY PLASTICS ACQUISITION LLC X   BERRY
PLASTICS DESIGN, LLC   BERRY PLASTICS FILMCO, INC.   BERRY PLASTICS 1K, LLC  
BERRY PLASTICS OPCO, INC.   BERRY PLASTICS SP, INC.   BERRY PLASTICS TECHNICAL
SERVICES, INC.   BERRY SPECIALTY TAPES, LLC   BERRY STERLING CORPORATION   BPREX
BRAZIL HOLDING INC.   BPREX CLOSURE SYSTEMS, LLC   BPREX CLOSURES KENTUCKY INC.
  BPREX CLOSURES, LLC   BPREX DELTA INC.   BPREX HEALTHCARE BROOKVILLE INC.  
BPREX HEALTHCARE PACKAGING INC.   BPREX PLASTIC PACKAGING INC.   BPREX PLASTICS
SERVICES COMPANY INC.   BPREX PRODUCT DESIGN AND ENGINEERING INC.   BPREX
SPECIALTY PRODUCTS PUERTO RICO INC.   CAPLAS LLC   CAPLAS NEPTUNE, LLC   CAPTIVE
PLASTICS HOLDINGS, LLC   CAPTIVE PLASTICS, LLC   CARDINAL PACKAGING, INC.  
CHICOPEE, INC.   COVALENCE SPECIALTY ADHESIVES LLC   COVALENCE SPECIALTY
COATINGS LLC   CPI HOLDING CORPORATION   DOMINION TEXTILE (USA), L.L.C.  
FABRENE, L.L.C.   FIBERWEB GEOS, INC.   FIBERWEB, LLC   KERR GROUP, LLC   KNIGHT
PLASTICS, LLC   OLD HICKORY STEAMWORKS, LLC   PACKERWARE, LLC   PESCOR, INC.  
PGI EUROPE, INC.   PGI POLYMER, INC.

 

Joinder Agreement – Second Priority Intercreditor Agreement (Term Loan Credit
Agreement)

 

 

 

 

  PLIANT INTERNATIONAL, LLC   PLIANT, LLC   POLY-SEAL, LLC   PRIME LABEL &
SCREEN INCORPORATED   PRISTINE BRANDS CORPORATION   PROVIDENCIA USA, INC.  
ROLLPAK CORPORATION   SAFFRON ACQUISITION, LLC   SEAL FOR LIFE INDUSTRIES, LLC  
SETCO, LLC   SUN COAST INDUSTRIES, LLC   UNIPLAST HOLDINGS, LLC   UNIPLAST U.S.,
INC.   VENTURE PACKAGING, INC.   VENTURE PACKAGING MIDWEST, INC.

 

  By:     Name: Jason K. Greene   Title: Executive Vice President, General
Counsel and Secretary

 

Joinder Agreement – Second Priority Intercreditor Agreement (Term Loan Credit
Agreement)

 

 

 

 

  LADDAWN, INC.   DUMPLING ROCK, LLC   ESTERO PORCH, LLC   LAMB’S GROVE, LLC  
MILLHAM, LLC   SUGDEN, LLC         By:     Name:  Jason K. Greene  
Title:  Executive Vice President         GRAFCO INDUSTRIES LIMITED PARTNERSHIP  
      By: Caplas Neptune, LLC, its General Partner         By:     Name:  Jason
K. Greene   Title:  Executive Vice President, General Counsel and Secretary    
    CHOCKSETT ROAD LIMITED PARTNERSHIP         By: Berry Global, Inc., its
General Partner         By:     Name:  Jason K. Greene   Title:  Executive Vice
President, General Counsel and Secretary         CHOCKSETT ROAD REALTY TRUST  
By: Laddawn, Inc., its Trustee         By:     Name:  Jason K. Greene  
Title:  Executive Vice President

 

Joinder Agreement – Second Priority Intercreditor Agreement (Term Loan Credit
Agreement)

 

 

 

 

  GOLDMAN SACHS BANK USA, as New Administrative Agent and New Collateral Agent  
      By:       Name:     Title:

 

Joinder Agreement – Second Priority Intercreditor Agreement (Term Loan Credit
Agreement)

 

 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,   as Term Facility Administrative
Agent, Term Facility Collateral Agent and as First Lien Agent           By:    
  Name:       Title: Authorized Signatory           By:       Name:       Title:
Authorized Signatory

 

Joinder Agreement – Second Priority Intercreditor Agreement (Term Loan Credit
Agreement)

 

 

 

 

  BANK OF AMERICA, N.A.,   as Revolving Facility Administrative Agent, Revolving
Facility Collateral Agent and as First Lien Agent         By:       Name:    
Title:

 

Joinder Agreement – Second Priority Intercreditor Agreement (Term Loan Credit
Agreement)

 

 

 



 

  U.S. BANK NATIONAL ASSOCIATION,   as existing Second Priority Agent          
By:       Name:       Title:  

 

Joinder Agreement – Second Priority Intercreditor Agreement (Term Loan Credit
Agreement)

 

 

 



 

EXHIBIT H

[FORM OF]

TERM LOAN JOINDER TO SENIOR FIXED COLLATERAL INTERCREDITOR AGREEMENT

 

[See attached.]

 



H-1

 



 

JOINDER AGREEMENT

 

JOINDER AGREEMENT (this “Agreement”), dated as of March [8], 2019, among Goldman
Sachs Bank USA (the “New Administrative Agent”), as an Other First Priority Lien
Obligations Administrative Agent, Goldman Sachs Bank USA (the “New Collateral
Agent”), as an Other First Priority Lien Obligations Collateral Agent, CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent for the Term Loan
Secured Parties referred to herein, CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
collateral agent for the Term Loan Secured Parties, BERRY GLOBAL GROUP, INC.
(“Holdings”), BERRY GLOBAL, INC., a Delaware corporation (the “Company”) the
subsidiaries of the Company signatory thereto, and any other Senior Fixed
Obligations Representative and other Senior Fixed Obligations Collateral Agent
from time to time party hereto.

 

This Agreement is supplemental to that certain Senior Fixed Collateral Priority
and Intercreditor Agreement, dated as of February 5, 2008 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative and collateral agent for the Term Loan Secured Parties, Holdings,
the Company and each of its subsidiaries named therein, as supplemented on the
date hereof through the execution and delivery of this Agreement. This Agreement
has been entered into to record the accession of the New Administrative Agent as
an Other First Priority Lien Obligations Administrative Agent under the
Intercreditor Agreement and to record the accession of the New Collateral Agent
as an Other First Priority Lien Obligations Collateral Agent under the
Intercreditor Agreement.

 

Article I

 

Definitions

 

Section 1.01         Capitalized terms used but not defined herein shall have
the meanings assigned thereto in the Intercreditor Agreement.

 

Article II

 

Accession

 

Section 2.01         The New Administrative Agent agrees to become, with
immediate effect, a party to and agrees to be bound by the terms of, the
Intercreditor Agreement as an Other First Priority Lien Obligations
Administrative Agent as if it had originally been party to the Intercreditor
Agreement as an Other First Priority Lien Obligations Administrative Agent.

 

Section 2.02         The New Collateral Agent agrees to become, with immediate
effect, a party to and agrees to be bound by the terms of, the Intercreditor
Agreement as an Other First Priority Lien Obligations Collateral Agent as if it
had originally been party to the Intercreditor Agreement as an Other First
Priority Lien Obligations Collateral Agent.

 

 

 

 

Section 2.03         The New Administrative Agent and the New Collateral Agent
each confirm that their address details for notices pursuant to the
Intercreditor Agreement are as follows:

 

Goldman Sachs Bank USA

2001 Ross Ave, 29th Floor

Dallas, TX 75201

Telephone: 972-368-2323

Facsimile: (646) 769-7829

E-mail: gs-dallas-adminagency@ny.email.gs.com and
gs-sbdagency-borrowernotices@ny.email.gs.com

Attention: SBD Operations

 

With a copy to:

 

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Attn: Bank Debt Portfolio Group

Joshua Desai

Joshua.desai@gs.com

212-357-1706

 

Section 2.04         Each party to this Agreement (other than the New
Administrative Agent and New Collateral Agent) confirms the acceptance of the
New Administrative Agent and the New Collateral Agent as an Other First Priority
Lien Obligations Administrative Agent and an Other First Priority Lien
Obligations Collateral Agent, respectively, for purposes of the Intercreditor
Agreement.

 

Section 2.05         Except as expressly provided herein, in the Intercreditor
Agreement or in any Other First Priority Lien Obligations Security Documents,
the New Administrative Agent is acting in the capacity of Other First Priority
Lien Obligations Administrative Agent and the New Collateral Agent is acting in
the capacity as Other First Priority Lien Obligations Collateral Agent solely
for themselves and the lenders under the term loan credit agreement, dated as of
March [8], 2019, among Holdings, the Company, the New Collateral Agent, as
collateral agent and the New Administrative Agent, as administrative agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“New Credit Agreement”).

 

Article III

 

Miscellaneous

 

Section 3.01         This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

 -2- 

 

 

Section 3.02         This Agreement may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

 

Section 3.03         The effectiveness of this Agreement is conditioned upon the
occurrence of the Closing Date (as defined in the New Credit Agreement).

 

[Signature Pages Follow]

 

 -3- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BERRY GLOBAL GROUP, INC.           By:       Name: Mark W. Miles     Title:
Chief Financial Officer and Treasurer           BERRY GLOBAL, INC.           By:
      Name: Mark W. Miles     Title: Chief Financial Officer and Treasurer

 

Joinder Agreement – Senior Fixed Collateral Intercreditor Agreement (Term Loan
Credit Agreement)

 

  

 

 

  AEROCON, LLC   AVINTIV ACQUISITION CORPORATION   AVINTIV INC.   AVINTIV
SPECIALTY MATERIALS INC.   BERRY FILM PRODUCTS ACQUISITION COMPANY, INC.   BERRY
FILM PRODUCTS COMPANY, INC.   BERRY PLASTICS ACQUISITION CORPORATION V   BERRY
PLASTICS ACQUISITION CORPORATION XII   BERRY PLASTICS ACQUISITION CORPORATION
XIII   BERRY GLOBAL FILMS, LLC   BERRY PLASTICS ACQUISITION LLC X   BERRY
PLASTICS DESIGN, LLC   BERRY PLASTICS FILMCO, INC.   BERRY PLASTICS 1K, LLC  
BERRY PLASTICS OPCO, INC.   BERRY PLASTICS SP, INC.   BERRY PLASTICS TECHNICAL
SERVICES, INC.   BERRY SPECIALTY TAPES, LLC   BERRY STERLING CORPORATION   BPREX
BRAZIL HOLDING INC.   BPREX CLOSURE SYSTEMS, LLC   BPREX CLOSURES KENTUCKY INC.
  BPREX CLOSURES, LLC   BPREX DELTA INC.   BPREX HEALTHCARE BROOKVILLE INC.  
BPREX HEALTHCARE PACKAGING INC.   BPREX PLASTIC PACKAGING INC.   BPREX PLASTICS
SERVICES COMPANY INC.   BPREX PRODUCT DESIGN AND ENGINEERING INC.   BPREX
SPECIALTY PRODUCTS PUERTO RICO INC.   CAPLAS LLC   CAPLAS NEPTUNE, LLC   CAPTIVE
PLASTICS HOLDINGS, LLC   CAPTIVE PLASTICS, LLC   CARDINAL PACKAGING, INC.  
CHICOPEE, INC.   COVALENCE SPECIALTY ADHESIVES LLC   COVALENCE SPECIALTY
COATINGS LLC

 

Joinder Agreement – Senior Fixed Collateral Intercreditor Agreement (Term Loan
Credit Agreement)

 

 

 

 

  CPI HOLDING CORPORATION   DOMINION TEXTILE (USA), L.L.C.   FABRENE, L.L.C.  
FIBERWEB GEOS, INC.   FIBERWEB, LLC   KERR GROUP, LLC   KNIGHT PLASTICS, LLC  
OLD HICKORY STEAMWORKS, LLC   PACKERWARE, LLC   PESCOR, INC.   PGI EUROPE, INC.
  PGI POLYMER, INC.   PLIANT INTERNATIONAL, LLC   PLIANT, LLC   POLY-SEAL, LLC  
PRIME LABEL & SCREEN INCORPORATED   PRISTINE BRANDS CORPORATION   PROVIDENCIA
USA, INC.   ROLLPAK CORPORATION   SAFFRON ACQUISITION, LLC   SEAL FOR LIFE
INDUSTRIES, LLC   SETCO, LLC   SUN COAST INDUSTRIES, LLC   UNIPLAST HOLDINGS,
LLC   UNIPLAST U.S., INC.   VENTURE PACKAGING, INC.   VENTURE PACKAGING MIDWEST,
INC.

 

  By:       Name Jason K. Greene     Title: Executive Vice President, General  
    Counsel and Secretary

 

Joinder Agreement – Senior Fixed Collateral Intercreditor Agreement (Term Loan
Credit Agreement)

 

 

 

 

  LADDAWN, INC.   DUMPLING ROCK, LLC   ESTERO PORCH, LLC   LAMB’S GROVE, LLC  
MILLHAM, LLC   SUGDEN, LLC           By:       Name: Jason K. Greene     Title:
Executive Vice President           GRAFCO INDUSTRIES LIMITED PARTNERSHIP        
  By: Caplas Neptune, LLC, its General Partner           By:       Name: Jason
K. Greene     Title: Executive Vice President, General       Counsel and
Secretary           CHOCKSETT ROAD LIMITED PARTNERSHIP           By: Berry
Global, Inc., its General Partner           By:       Name: Jason K. Greene    
Title: Executive Vice President, General       Counsel and Secretary          
CHOCKSETT ROAD REALTY TRUST           By: Laddawn, Inc., its Trustee          
By:       Name: Jason K. Greene     Title: Executive Vice President

 

Joinder Agreement – Senior Fixed Collateral Intercreditor Agreement (Term Loan
Credit Agreement)

 

 

 

 

  GOLDMAN SACHS BANK USA, as New Administrative Agent and New Collateral Agent  
      By:       Name:     Title:

 

Joinder Agreement – Senior Fixed Collateral Intercreditor Agreement (Term Loan
Credit Agreement)

 

 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Term Facility Administrative
Agent, Term Facility Collateral Agent and as First Lien Agent         By:      
Name:     Title:         By:       Name:     Title:

 

Joinder Agreement – Senior Fixed Collateral Intercreditor Agreement (Term Loan
Credit Agreement)

 

 

 





 

SCHEDULE 1.01(a)

 

Certain U.S. Subsidiaries

 

Berry Plastics Acquisition Corporation XIV, LLC

 

 

 

 

Schedule 1.01 (c)

 

Mortgaged Properties

 

Chicopee, Inc.

 

111 Excellence Lane, Mooresville, NC 28115

 

1020 Shenandoah Village Drive, Waynesboro, VA 22980

 

1203 Chicopee Road, Benson, NC 27504

 

Fiberweb, LLC

 

70 Old Hickory Boulevard, Old Hickory, TN 37138

 

Berry Global Films, LLC

 

20 Elmwood Drive, Mountaintop, PA 18707

 

Berry Film Products Company, Inc. (f/k/a Clopay Plastic Products Company, Inc.)

 

531 E. Fourth St., Augusta, KY 41002

 

 

 

 

Schedule 1.01(d)

 

Immaterial Subsidiaries

 

Berry Plastics Acquisition Corporation XIV, LLC

Berry Plastics Asia Pte. Ltd.

Berry Plastics de Mexico, S. de R.L. de C.V.

Grupo de Servicios Berpla, S. de R.L. de C.V.

 

 

 

 

Schedule 1.01(i)

 

Unrestricted Subsidiaries

 

None.

 

 

 

 

Schedule 2.01

 

Commitments

 

Initial Euro Term Loan Commitment

 

Lender  Commitment        Goldman Sachs Bank USA  €790,324,000.00        
Goldman Sachs Lending Partners, LLC  €459,676,000.00         Wells Fargo Bank,
National Association  €1,250,000,000.00         Total  €2,500,000,000.00 

 

Initial Sterling Term Loan Commitment

 

Lender  Commitment        Goldman Sachs Bank USA  £126,452,000.00        
Goldman Sachs Lending Partners, LLC  £73,548,000.00         Wells Fargo Bank,
National Association  £200,000,000.00         Total  £400,000,000.00 

 

Backstop Term Q Commitment

 

Lender  Commitment        Goldman Sachs Bank USA  $488,420,000.00        
Goldman Sachs Lending Partners, LLC  $284,080,000.00         Wells Fargo Bank,
National Association  $772,500,000.00         Total  $1,545,000,000.00 

 

 

 

 

Backstop Term R Commitment

 

Lender  Commitment        Goldman Sachs Bank USA  $155,852,000.00        
Goldman Sachs Lending Partners, LLC  $90,648,000.00         Wells Fargo Bank,
National Association  $246,500,000.00         Total  $493,000,000.00 

 

Backstop Term S Commitment

 

Lender  Commitment        Goldman Sachs Bank USA  $221,291,000.00        
Goldman Sachs Lending Partners, LLC  $128,709,000.00         Wells Fargo Bank,
National Association  $350,000,000.00         Total  $700,000,000.00 

 

Backstop Term T Commitment

 

Lender  Commitment        Goldman Sachs Bank USA  $257,330,000.00        
Goldman Sachs Lending Partners, LLC  $149,670,000.00         Wells Fargo Bank,
National Association  $407,000,000.00         Total  $814,000,000.00 

 

 

 

 

Schedule 3.01

 

Organization and Good Standing

 

Chocksett Road Realty Trust is a Massachusetts realty trust created by a
Declaration of Trust filed in the Office of the Worchester Registry of Deeds.

 

 

 

 

Schedule 3.04

 

Governmental Approvals

 

Filings, notifications, and/or authorizations or clearances sought under or in
respect of:

 

1.European Union merger control pursuant to Council Regulation (EC) 139/2004
(including any referral to a National Competition Authority of any Member State
of the European Union);

2.United States of America merger control pursuant to the United States
Hart-Scott-Rodino Antitrust Improvements Act of 1976 (as amended) and the
regulations promulgated thereunder;

3.China merger control pursuant to the Anti-Monopoly Law of the People’s
Republic of China;

4.Mexican merger control pursuant to the Mexican Federal Economic Competition
Law;

5.Russian merger control pursuant to Federal Law No. 135-FZ (as amended);

6.South African merger control pursuant to South African Competition Act; and

7.Turkish merger control pursuant to the Law on Protection of Competition No.
4054 dated December 13, 1994 and Article 5 et seq. of the Turkish Competition
Board’s Communiqué No. 2010/4.

 

 

 

 

Schedule 3.07(b)

 

Possession under Leases

 

None.

 

 

 

 

Schedule 3.08(a)

 

Subsidiaries

 

Schedule 3.08(a) sets forth as of the Effective Date the name and jurisdiction
of incorporation, formation or organization of each subsidiary of Holdings and,
as to each such subsidiary, the percentage of each class of Equity Interests
owned by Holdings or by any such subsidiary.

 

    Name of Company   Country   State   Parent/Owned by   Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 1.   159422 Canada Inc.   Canada       DT Acquisition, Inc.   35.00%
2.   AEP Canada Inc.   Canada       Berry Global Films, LLC   100.00% 3.   AEP
Industries Finance Inc.   USA   DE   Berry Global Films, LLC   100.00% 4.  
AeroCon, LLC   USA   DE   Berry Global, Inc.   100.00% 5.   Aspen Industrial
S.A. de C.V.   Mexico       Pliant, LLC and Pliant Corporation International (1
share)   100.00% 6.   AVINTIV  Inc.   USA   DE   Berry Global, Inc.   100.00% 7.
  AVINTIV Acquisition Corporation   USA   DE   AVINTIV  Inc.   100.00% 8.  
AVINTIV Specialty Materials, Inc.   USA   DE   AVINTIV Acquisition Corporation  
100.00% 9.   Berry Film Products Acquisition Company, Inc. (f/k/a Clopay Plastic
Products Acquisition Company, Inc.)   USA   DE   Berry Film Products Company,
Inc. (f/k/a Clopay Plastic Products Company, Inc.)   100.00% 10.   Berry Film
Products Company, Inc. (f/k/a Clopay Plastic Products Company, Inc.)   USA   DE
  Berry Global, Inc.   100.00% 11.   Berry Global Films, LLC (f/k/a Berry
Plastics Acquisition Corporation XV, LLC)   USA   DE   Berry Global, Inc.  
100.00% 12.   Berry Global Group, Inc. (f/k/a Berry Plastics Group, Inc.)   USA
  DE         13.   Berry Global, Inc. (f/k/a Berry Plastics Corporation)   USA  
DE   Berry Plastics Group, Inc.   100.00% 14.   Berry Plastics Acquisition
Corporation V   USA   DE   Berry Global, Inc.   100.00% 15.   Berry Plastics
Acquisition Corporation XII   USA   DE   Berry Global, Inc.   100.00% 16.  
Berry Plastics Acquisition Corporation XIII   USA   DE   Berry Global, Inc.  
100.00% 17.   Berry Plastics Acquisition Corporation XIV, LLC   USA   DE   Berry
Global, Inc.   100.00% 18.   Berry Plastics Acquisition LLC II   USA   DE  
Berry Global, Inc.   100.00%

 

 

 

 

    Name of Company   Country   State   Parent/Owned by   Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 19.   Berry Plastics Acquisition LLC X   USA   DE   Berry Global, Inc.
  100.00% 20.   Berry Plastics Asia Pacific Limited   Hong Kong       Berry
Plastics Hong Kong Limited   100.00% 21.   Berry Plastics Asia Pte. Ltd.  
Singapore       Berry Plastics International B.V.   100.00% 22.   Berry Plastics
Beheer B.V.   Netherlands       Berry Global Dutch Holding B.V.   100.00% 23.  
Berry Plastics Canada, Inc.   Canada       Berry Global, Inc.   100.00% 24.  
Berry Plastics de Mexico, S. de R.L. de C.V.   Mexico       Berry Plastics
Acquisition Corporation V   100.00% 25.   Berry Plastics Design, LLC   USA   DE
  Berry Global, Inc.   100.00% 26.   Berry Global Dutch Holding B.V.  
Netherlands       Berry Plastics International B.V.   100.00% 27.   Berry
Plastics Escrow Corporation   USA   DE   Berry Global, Inc.   100.00% 28.  
Berry Plastics Escrow, LLC   USA   DE   Berry Global, Inc.   100.00% 29.   Berry
Plastics Filmco, Inc.   USA   DE   Berry Global, Inc.   100.00% 30.   Berry
Plastics France Holdings SAS   France       Berry Plastics International B.V.  
100.00% 31.   Berry Plastics GmbH   Germany       Berry Plastics Holding GmbH &
Co. KG   100.00% 32.   Berry Plastics Holding GmbH & Co. KG   Germany      
Berry Plastics International GmbH is the General Partner and Berry Plastics
International B.V. is the limited partner   100.00% 33.   Berry Plastics Hong
Kong Limited   Hong Kong       Berry Plastics International B.V.   100.00% 34.  
Berry Plastics IK, LLC   USA   DE   Berry Global, Inc.   100.00% 35.   Berry
Plastics International B.V.   Netherlands       Berry Plastics International
C.V.   100.00% 36.   Berry Plastics International C.V.   Netherlands      
Pliant, LLC (1%) and Berry Global, Inc. (99%)   100.00% 37.   Berry Plastics
International GmbH   Germany       Berry Plastics International B.V.   100.00%
38.   Berry Plastics International, LLC   USA   DE   Berry Plastics
International B.V.   100.00% 39.   Berry Plastics Malaysia SDN BHD   Malaysia  
    Berry Plastics Singapore Pte. Ltd.   60.00% 40.   Berry Plastics Opco, Inc.
  USA   DE   Berry Global, Inc.   100.00% 41.   Berry Plastics Qingdao Limited  
CHINA       Berry Plastics Hong Kong Limited   100.00%

 

 

 

 

    Name of Company   Country   State   Parent/Owned by   Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 42.   Berry Plastics SP, Inc.   USA   DE   Berry Global, Inc.  
100.00% 43.   Berry Plastics Technical Services, Inc.   USA   DE   Venture
Packaging, Inc.   100.00% 44.   Berry Specialty Tapes, LLC (f/k/a Berry Plastics
Acquisition Corporation XI)   USA   DE   Berry Global, Inc.   100.00% 45.  
Berry Sterling Corporation   USA   DE   Berry Global, Inc.   100.00% 46.  
Bonlam, S.A. DE C.V.   Mexico       Pristine Brands Corporation   99.99% 47.  
Bonlam, S.A. DE C.V.   Mexico       Chicopee, Inc.   0.01% 48.   BP Parallel,
LLC   USA   DE   Berry Global, Inc.   100.00% 49.   BPRex Brazil Holding Inc.  
USA   DE   BPRex Healthcare Brookville, Inc.   100.00% 50.   BPRex Closure
Systems, LLC   USA   DE   Berry Global, Inc.   100.00% 51.   BPRex Closures
Kentucky Inc.   USA   DE   Berry Global, Inc.   100.00% 52.   BPRex Closures,
LLC   USA   DE   Berry Global, Inc.   100.00% 53.   BPRex de Mexico S.A. de R.L.
de CV   Mexico       Berry Global, Inc. and Berry Plastics Acquisition LLC X (1
share)   100.00% 54.   BPRex Delta Inc.   USA   DE   Berry Global, Inc.  
100.00% 55.   BPRex Healthcare Brookville Inc.   USA   DE   BPRex Plastic
Packaging, Inc.   100.00% 56.   BPRex Healthcare Offranville   France      
Berry Plastics France Holdings SAS   100.00% 57.   BPRex Healthcare Packaging,
Inc.   USA   DE   BPRex Plastic Packaging, Inc.   100.00% 58.   BPRex
Partipacoes Ltda   Brazil       Berry Plastics International B.V.   99.00% 59.  
BPRex Partipacoes Ltda   Brazil       Berry Plastics Acquisition LLC X   1.00%
60.   BPRex Plastic Packaging (India Holdings) Limited   UK       Berry Plastics
International B.V.   100.00% 61.   BPRex Plastic Packaging de Mexico S.A. de
C.V.   Mexico       Berry Global, Inc.   50.00% 62.   BPRex Plastic Packaging de
Mexico S.A. de C.V.   Mexico       BPRex Plastics Services Company Inc.   0.002%
63.   BPRex Plastic Packaging de Mexico S.A. de C.V.   Mexico       BPRex
Healthcare Packaging, Inc.   49.998% 64.   BPRex Plastic Packaging, Inc.   USA  
DE   Berry Global, Inc.   100.00% 65.   BPRex Plastic Services Company Inc.  
USA   DE   BPRex Plastic Packaging, Inc.   100.00% 66.   BPRex Plasticos Do
Brasil Ltda   Brazil       BPRex Partipacoes Ltda   100.00%

 

 

 

 

    Name of Company   Country   State   Parent/Owned by   Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 67.   BPRex Product Design & Engineering Inc.   USA   MN   BPRex
Healthcare Brookville, Inc.   100.00% 68.   BPRex Singapore Pte. Ltd.  
Singapore       Berry Plastics International B.V.   100.00% 69.   BPRex
Specialty Products Puerto Rico Inc.   USA   NJ   BPRex Plastic Packaging, Inc.  
100.00% 70.   Caplas LLC   USA   DE   Captive Plastics LLC   100.00% 71.  
Caplas Neptune, LLC   USA   DE   Captive Plastics LLC   100.00% 72.   Captive
Plastics Holdings, LLC   USA   DE   Berry Plastics SP, Inc.   100.00% 73.  
Captive Plastics, LLC   USA   DE   Berry Plastics SP, Inc.   100.00% 74.  
Cardinal Packaging, Inc.   USA   DE   CPI Holding Corporation   100.00% 75.  
Chicopee Asia, Limited   Hong Kong       Chicopee, Inc.   100.00% 76.   Chicopee
Holdings B.V.   Netherlands       PGI Europe, Inc.   100.00% 77.   Chicopee
Holdings C.V.   Netherlands       Chicopee Holdings, B.V.   99.99% 78.  
Chicopee Holdings C.V.   Netherlands       PGI Holdings, B.V.   0.01% 79.  
Chicopee, Inc.   USA   DE   PGI Polymer, Inc.   100.00% 80.   Chocksett Road
Limited Partnership   USA   MA   Berry Global, Inc.  

98% Limited Partnership Interests

2% General Partnership Interests

81.   Chocksett Road Realty Trust   USA   MA   Chocksett Road Limited
Partnership   Sole Beneficiary 82.   Berry Acquisition Company do Brasil Ltda.  
Brazil       Berry Holding Company do Brasil Ltda.   99.99% 83.   Berry
Acquisition Company do Brasil Ltda.   Brazil       Berry Film Products Company,
Inc. (f/k/a Clopay Plastic Products Company, Inc.)   00.01% 84.   Berry
Aschersleben GmbH   Germany       Berry Europe GmbH   100.00% 85.   Berry do
Brasil Ltda.   Brazil       Berry Acquisition Company do Brasil Ltda.   92.74%
86.   Berry do Brasil Ltda.   Brazil       Berry Holding Company do Brasil Ltda.
  00.01%

 

 

 

 

    Name of Company   Country   State   Parent/Owned by   Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 87.   Berry do Brasil Ltda.   Brazil       Berry Film Products
Company, Inc. (f/k/a Clopay Plastic Products Company, Inc.)   07.25% 88.   Berry
Dombühl GmbH   Germany       Berry Europe GmbH   100.00% 89.   Berry Europe GmbH
  Germany       Berry Film Products Company, Inc. (f/k/a Clopay Plastic Products
Company, Inc.)   100.00% 90.   Berry Holding Company do Brasil Ltda.   Brazil  
    Berry Film Products Company, Inc. (f/k/a Clopay Plastic Products Company,
Inc.)   99.99% 91.   Berry Holding Company do Brasil Ltda.   Brazil       Berry
Global, Inc.   00.01% 92.   Berry Trading (Shanghai) Co., Ltd.   China      
Berry Plastic Products Acquisition Company, Inc.   100.00% 93.   Companhai
Providencia Industria e Comercio   Brazil       PGI Polimeros do Brazil S.A.  
100.00% 94.   Covalence Specialty Adhesives LLC   USA   DE   Berry Global, Inc.
  100.00% 95.   Covalence Specialty Coatings LLC   USA   DE   Berry Global, Inc.
  100.00% 96.   CPI Holding Corporation   USA   DE   Berry Global, Inc.  
100.00% 97.   CSM Mexico SPV LLC   USA   DE   Berry Global, Inc.   100.00% 98.  
Dominion Textile (USA), L.L.C.   USA   DE   Chicopee, Inc.   100.00% 99.  
Dominion Textile Inc.   Canada       DT Acquisition, Inc.   100.00% 100.  
Dominion Textile Mauritius Inc.   Mauritius       PGI Polymer Group Inc.  
100.00% 101.   Dounor SAS   France       PGI France Holdings SAS   100.00% 102.
  DT Acquisition Inc.   Canada       AVINTIV Specialty Materials, Inc.   100.00%
103.   Dumpling Rock, LLC   USA   MA   Berry Global, Inc.   100.00% 104.  
Estero Porch, LLC   USA   DE   Berry Global, Inc.   100.00% 105.   Fabrene, Inc.
  Canada       Chicopee Holdings B.V.   100.00% 106.   Fabrene, L.L.C.   USA  
DE   PGI Europe, Inc.   100.00% 107.   Fiberweb (Tianjin) Specialty Nonwovens
Company Limited   China       Fiberweb Asia Pacific Limited   100.00%

 

 

 

 

    Name of Company   Country   State   Parent/Owned by   Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 108.   Fiberweb Asia Pacific Limited   Hong Kong       Fiberweb
Holdings Limited   100.00% 109.   Fiberweb Berlin GmbH   Germany       Fiberweb
Holding Deutschland Gmbh   100.00% 110.   Fiberweb France SAS   France       PGI
Holdings France SAS   100.00% 111.   Fiberweb Geos, Inc.   USA   VA   PGI
Europe, Inc.   100.00% 112.   Fiberweb Geosynthetics Limited   UK       Fiberweb
Holdings Limited   100.00% 113.   Fiberweb Geosynthetiques Sarl   France      
Fiberweb France SAS   100.00% 114.   Fiberweb Holding Deutschland GmbH   Germany
      Fiberweb Holdings Limited   100.00% 115.   Fiberweb Holdings Limited   UK
      Fiberweb Limited   100.00% 116.   Fiberweb Italia S.p.A.   Italy      
Fiberweb Holdings Limited   100.00% 117.   Fiberweb Limited   UK       PGI
Acquisition Limited   100.00% 118.   Fiberweb Terno D’Isola Srl   Italy      
Fiberweb Italia S.p.A.   100.00% 119.   Fiberweb, LLC f/k/a Fiberweb, Inc.   USA
  DE   PGI Europe, Inc.   100.00% 120.   Fortunes Best Trading Limited   Hong
Kong       Berry Plastics Hong Kong Ltd   100.00% 121.   Frans Nooren
Afdichtingssystemen B.V.   Netherlands       Berry Plastics Beheer B.V.  
100.00% 122.   Geca-Tapes B.V.   Netherlands       PGI Nonwovens B.V.   100.00%
123.   Genius World Holding Ltd   Hong Kong       Berry Plastics Hong Kong Ltd  
100.00% 124.   Grafco Industries Limited Partnership   USA   MD   Caplas LLC  
99.00% 125.   Grafco Industries Limited Partnership   USA   MD   Caplas Neptune,
LLC   1.00% 126.   Grupo de Servicios Berpla, S. de R.L. de C.V.   Mexico      
Berry Plastics Acquisition Corporation V   65.00% 127.   Jacinto Mexico, S.A. de
C.V.   Mexico       Pliant, LLC   <1% 128.   Jacinto Mexico, S.A. de C.V.  
Mexico       Aspen Industrial S.A. de C.V.   99+% 129.   Kerr Group, LLC   USA  
DE   Berry Global, Inc.   100.00% 130.   Knight Plastics, LLC   USA   DE   Berry
Plastics SP, Inc.   100.00% 131.   Korma S.p.A.   Italy       Fiberweb Italia
S.p.A.   100.00% 132.   Laddawn, Inc.   USA   MA   Berry Global, Inc.   100.00%
133.   Lamb’s Grove, LLC   USA   DE   Berry Global, Inc.   100.00% 134.  
Millham, LLC   USA   DE   Berry Global, Inc.   100.00% 135.   Nanhai Nanxin Non
Woven Co. Ltd   China       PGI Nonwovens (Mauritius)   100.00%

 

 

 

 

    Name of Company   Country   State   Parent/Owned by   Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 136.   Old Hickory Steamworks, LLC   USA   DE   Fiberweb, LLC  
100.00% 137.   Packerware, LLC   USA   DE   Berry Plastics SP, Inc.   100.00%
138.   Pescor, Inc.   USA   DE   Berry Global, Inc.   100.00% 139.   Pfizer
Investment Ltd   Hong Kong       Berry Plastics Hong Kong Ltd   100.00% 140.  
PGI Acquisition Limited   UK       PGI Europe, Inc.   100.00% 141.   PGI
Argentina S.A.   Argentina       PGI Nonwovens B.V.   97.41% 142.   PGI
Argentina S.A.   Argentina       PGI Netherlands Holdings (No. 2) B.V.   2.59%
143.   PGI Colombia LTDA   Columbia       Plymer Group Holdings C.V.   5.30%
144.   PGI Columbia LTDA   Columbia       PGI Netherlands Holdings (No. 2) B.V.
  94.70% 145.   PGI Europe, Inc.   USA   DE   Chicopee, Inc.   100.00% 146.  
PGI France Holdings SAS   France       PGI Netherlands Holdings B.V.   100.00%
147.   PGI France SAS   France       PGI France Holdings SAS   100.00% 148.  
PGI Holdings B.V.   Netherlands       Chicopee Holdings B.V.   100.00% 149.  
PGI Netherlands Holdings (NO. 2) B.V.   Netherlands       Polymer Group Holdings
C.V.   100.00% 150.   PGI Netherlands Holdings B.V.   Netherlands       Polymer
Group Holdings C.V.   100.00% 151.   PGI Non-Woven (China) Co. Ltd   China      
PGI Nonwovens (Mauritius)   100.00% 152.   PGI Nonwovens (Mauritius)  
Netherlands       PGI Polymer, Inc.   100.00% 153.   PGI Nonwovens B.V.  
Netherlands       Polymer Group Holdings C.V.   94.90% 154.   PGI Nonwovens B.V.
  Netherlands       Chicopee Holdings B.V.   5.10% 155.   PGI Nonwovens Germany
GmbH   Germany       PGI Nonwovens B.V.   100.00% 156.   PGI Polimeros Do Brazil
S.A.   Brazil       Polymer Group Holdings C.V.   99.80% 157.   PGI Polimeros Do
Brazil S.A.   Brazil       PGI Netherlands Holdings B.V.   0.20% 158.   PGI
Polymer, Inc.   USA   DE   Avintiv Specialty Materials, Inc.   100.00% 159.  
PGI Spain S.L. U   Spain       Chicopee Holdings B.V.   100.00% 160.   Pliant de
Mexico S.A. de C.V.   Mexico       Aspen Industrial S.A. de C.V.   63.97%

 

 

 

 

    Name of Company   Country   State   Parent/Owned by   Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 161.   Pliant de Mexico S.A. de C.V.   Mexico       Pliant, LLC  
36.03% 162.   Pliant International, LLC   USA   DE   Pliant, LLC   100.00% 163.
  Pliant, LLC   USA   DE   Berry Global, Inc.   100.00% 164.   Polymer Group
Holdings C.V.   Netherlands       Chicopee Holdings C.V.   100.00% 165.  
Poly-Seal, LLC   USA   DE   Berry Global, Inc.   100.00% 166.   Prime Label &
Screen Incorporated   USA   WI   Berry Global, Inc.   100.00% 167.   Pristine
Brands Corporation   USA   DE   PGI Europe, Inc.   100.00% 168.   Providencia
USA, Inc.   USA   NC   Chicopee, Inc.   100.00% 169.   Rafypak, S.A. de C.V.  
Mexico       Tyco Acquisition Alpha LLC   99.00% 170.   Rafypak, S.A. de C.V.  
Mexico       CSM Mexico SPV LLC   1.00% 171.   Rexam Pharma Packaging India Pvt.
Ltd.   India       BPRex Plastic Packaging (India) Ltd.   100.00% 172.   Rollpak
Corporation   USA   DE   Berry Global, Inc.   100.00% 173.   Saffron
Acquisition, LLC   USA   DE   Kerr Group, LLC   100.00% 174.   SCI Vertuquet  
France       Dounor SAS   100.00% 175.   Seal for Life India Private Limited  
India       Berry Global, Inc.   100.00% 176.   Seal for Life Industries Beta
LLC   USA   DE   Seal for Life Industries Tijuana LLC   100.00% 177.   Seal for
Life Industries BVBA   Belgium       Berry Plastics Acquisition LLC II and Berry
Plastics Holding Gmbh & Co. KG (99.99%)   100.00% 178.   Seal for Life
Industries Mexico, S. de R.L. de C.V.   Mexico       Seal for Life Industries
Beta LLC   99+% 179.   Seal for Life Industries Mexico, S. de R.L. de C.V.  
Mexico       Seal for Life Industries Tijuana LLC   One Share 180.   Seal for
Life Industries Tijuana LLC   USA   DE   Berry Global, Inc.   100.00% 181.  
Seal for Life Industries, LLC   USA   DE   Berry Global, Inc.   100.00% 182.  
Setco, LLC   USA   DE   Kerr Group, LLC   100.00% 183.   Stopaq B.V.  
Netherlands       Berry Plastics Beheer B.V.   100.00% 184.   Stopaq Saudi
Factory LLC   Saudi       Stopaq B.V.   51.00% 185.   Sugden, LLC   USA   DE  
Berry Global, Inc.   100.00% 186.   Sun Coast Industries, LLC   USA   DE  
Saffron Acquisition, LLC   100.00% 187.   Berry Film Products Co., Ltd.   China
      Berry Film Products Acquisition Company, Inc.   100.00%

 

 

 

 

    Name of Company   Country   State   Parent/Owned by   Percentage of
Outstanding
Shares/
Membership/
Partnership
Interests 188.   Terram Defencell Limited   UK       Terram Limited   50.00%
189.   Terram Geosynthetics Private Limited   India       Fiberweb Holdings
Limited   53.20% 190.   Terram Geosynthetics Private Limited   India      
Terram Limited   11.80% 191.   Terram Limited   UK       Fiberweb Holdings
Limited   100.00% 192.   Tyco Acquisition Alpha LLC   USA   DE   CSM Mexico SPF
LLC   100.00% 193.   Uniplast Holdings, LLC   USA   DE   Pliant, LLC   100.00%
194.   Uniplast U.S., Inc.   USA   DE   Uniplast Holdings, Inc.   100.00% 195.  
United Packaging Dongguan   China       Genius World Holding Ltd   100.00% 196.
  United Packaging Jiangmen   China       Genius World Holding Ltd   100.00%
197.   Venture Packaging Midwest, Inc.   USA   DE   Venture Packaging, Inc.  
100.00% 198.   Venture Packaging, Inc.   USA   DE   Berry Global, Inc.   100.00%

 

 

 

 

Schedule 3.08(b)

 

Subscriptions

 

Berry Plastics Holding Corporation 2006 Equity Incentive Plan

Berry Plastics Holding Corporation 2012 Equity Incentive Plan

Berry Plastics Holding Corporation 2015 Equity Incentive Plan

 

 

 

 

Schedules 3.13

 

Taxes

 

None.

 

 

 

Schedule 3.16

 

Environmental Matters

 

None.

 

 

 

Schedule 3.21

 

Insurance

 

·Automobile: (US only)

oLiberty Insurance Corporation Policy Number AS7-631-510609-028

·General Liability: (US only)

oLiberty Insurance Corporation Policy Number EB2-631-510609-038

·Workers Compensation: (US only)

oSafety National Casualty Corp. Policy Numbers LDS4047041 and PS4047044

·Property:

oFactory Mutual Insurance Company Policy Number 1021650

·Cargo:

oAffiliated FM Insurance Company Policy Number OCP/OCWP-41171

·International Package (General Liability, Auto, Workers Compensation)

oContinental Casualty Company Policy Number PST WP 61 385 9259

 

 

 

 

Schedule 3.23

 

Intellectual Property

 

None.

 

 

 

 

Schedule 5.13

 

Post-Closing Interest Deliveries

 

Not applicable.

 

 

 

 

Schedule 6.01

 

Indebtedness

 

1.       Master Receivables Purchase Agreement, dated September 22, 2014, as
amended by that (a) that certain First Amendment dated December 23, 2014, (b)
that certain Second Amendment dated as of August 2015, (c) that certain Third
Amendment dated as of October 25, 2015, (d) that certain Fourth Amendment dated
as of January 13, 2016, (e) that certain Fifth Amendment dated as of September
26, 2016, (f) that certain Sixth Amendment dated as of December 2, 2016, (g)
that certain Seventh Amendment dated as of May 9, 2017, and (h) that certain
Eighth Amendment dated as of October 16, 2017, by and among Berry Global Inc.
(f/k/a Berry Plastics Corporation), certain of its subsidiaries party thereto
and Fifth Third Bank.

 

2.       Amended and Restated Supplier Agreement, dated September 20, 2017, by
and between Berry Global Inc. (f/k/a Berry Plastics Corporation) and Citibank,
NA, certain of its branches, subsidiaries and affiliates.

 

3.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between BPRex Delta Inc. and JPMorgan Chase Bank, N.A.

 

4.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between Berry Global Inc. (f/k/a Berry Plastics Corporation) and JPMorgan Chase
Bank, N.A.

 

5.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between Sun Coast Industries, LLC and JPMorgan Chase Bank, N.A.

 

6.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between BPRex Closures, LLC and JPMorgan Chase Bank, N.A.

 

7.       Equipment Lease Agreement dated as of June 24, 2010 between Gossamer,
as lessor, and Chicopee, as lessee, as amended by Amendment and Waiver to
Equipment Lease Agreement dated as of January 19, 2011, Second Amendment to
Equipment Lease Agreement dated as of October 7, 2011, Third Amendment to
Equipment Lease Agreement dated as of February 28, 2012, Fourth Amendment to
Equipment Lease Agreement dated as of March 22, 2013, Fifth Amendment to
Equipment Lease Agreement dated as of May 23, 2014, and Modification Agreement
(FMV with EBO) dated as of October 29, 2015 (the “Waynesboro Equipment Lease”);

 

8.       Guaranty dated as of June 24, 2010, from AVINTIV Specialty Materials
Inc. (formerly known as Polymer Group, Inc.) and PGI Polymer, Inc., as
guarantors, in favor of Gossamer with respect to the Waynesboro Equipment Lease;
and

 

9.       Support Agreement dated as of June 24, 2010 between Chicopee, as
grantor, and Gossamer, as beneficiary, relating to the Waynesboro Equipment
Lease.

 

10.       Supplier Agreement, dated as of February 28, 2012, by and between
Fiberweb, LLC formerly known as Fiberweb, Inc., and Citibank, N.A.

 

11.       Supplier Agreement, dated as of February 11, 2013, by and between Old
Hickory Steamworks, LLC and Citibank, N.A.

 

 

 

 

12.       Receivables Purchase Agreement, dated as of July 18, 2013, by and
between Fiberweb, LLC formerly known as Fiberweb, Inc., and Citibank, N.A.

 

13.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between Setco, LLC and JPMorgan Chase Bank, N.A.

 

14.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between Poly-Seal, LLC and JPMorgan Chase Bank, N.A.

 

15.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between Knight Plastics, LLC and JPMorgan Chase Bank, N.A.

 

16.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between Kerr Group, LLC and JPMorgan Chase Bank, N.A.

 

17.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between Captive Plastics, LLC and JPMorgan Chase Bank, N.A.

 

18.       Receivables Purchase Agreement, dated as of September 15, 2014, by and
between Berry Plastics Opco, Inc. and JPMorgan Chase Bank, N.A.

 

19.       Receivables Purchase Agreement, dated as of September 26, 2016, by and
between Setco, LLC and JPMorgan Chase Bank, N.A.

 

20.       Receivables Purchase Agreement, dated as of September 26, 2016, by and
between BPRex Closures, LLC and JPMorgan Chase Bank, N.A.

 

21.       Receivables Purchase Agreement, dated as of September, 2016, by and
between BPRex Healthcare Packaging Inc. and JPMorgan Chase Bank, N.A.

 

22.       Receivables Purchase Agreement, dated as of September 26, 2016, by and
between Kerr Group, LLC and JPMorgan Chase Bank, N.A.

 

23.       Receivables Purchase Agreement, dated as of August 18, 2017, by and
among Berry Global, Inc., Berry Plastics Opco, Inc., Packerware, LLC, Knight
Plastics, LLC, Kerr Group, LLC, Venture Packaging Midwest, Inc., Poly-Seal, LLC,
Sun Coast Industries, LLC, Setco, LLC, Captive Plastics, LLC, Pliant, LLC,
Covalence Specialty Adhesives LLC, Covalence Specialty Coatings LLC, BPREX
Closures, LLC, BPREX Healthcare Packaging Inc., Prime Label & Screen
Incorporated, BPREX Healthcare Brookville Inc., Chicopee, Inc. Providencia USA,
Inc. and Wells Fargo Bank, National Association.

 

24.       Receivables Purchase Agreement, dated as of September 25, 2017, by and
between Berry Global Films, LLC and Wells Fargo Bank, National Association.

 

25.       Draft Purchase Agreement, dated as of September 22, 2017, by and
between Berry Global, Inc. and Bank of America, N.A.

 

26.       Draft Purchase Agreement, dated as of September 22, 2017, by and
between Berry Global, Films LLC and Bank of America, N.A.

 

 

 

 

27.       Draft Purchase Agreement, dated as of September 22, 2017, by and
between Covalence Specialty Coatings LLC and Bank of America, N.A.

 

28.       Draft Purchase Agreement, dated as of September 22, 2017, by and
between Pliant, LLC and Bank of America, N.A.

 

29.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Chicopee, Inc. and JPMorgan Chase Bank, N.A.

 

30.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Captive Plastics, LLC and JPMorgan Chase Bank, N.A.

 

31.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Covalence Specialty Adhesives LLC and JPMorgan Chase Bank,
N.A.

 

32.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Berry Global, Inc. and JPMorgan Chase Bank, N.A.

 

33.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Berry Plastics Opco, Inc. and JPMorgan Chase Bank, N.A.

 

34.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Berry Global Films, LLC and JPMorgan Chase Bank, N.A.

 

35.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between BPRex Healthcare Packaging Inc. and JPMorgan Chase Bank,
N.A.

 

36.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between BPRex Healthcare Brookville Inc. and JPMorgan Chase Bank,
N.A.

 

37.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Setco, LLC and JPMorgan Chase Bank, N.A.

 

38.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Pliant, LLC and JPMorgan Chase Bank, N.A.

 

39.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Old Hickory Steamworks, LLC and JPMorgan Chase Bank, N.A.

 

40.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Poly-Seal, LLC and JPMorgan Chase Bank, N.A.

 

41.       Master Receivables Purchase Acceptance Letter, dated September 28,
2017, by and between Captive Plastics, LLC and JPMorgan Chase Bank, N.A.

 

42.       Receivables Purchase Agreement (US Supplier), dated August 18, 2017,
by and between Berry Global Films, LLC and JPMorgan Chase Bank, N.A.

 

43.       Supplier Agreement, dated as of June 27, 2014, by and between Berry
Film Products Company, Inc. (formerly known as Clopay Plastic Products Company,
Inc.) and Citibank, N.A., as amended by that certain name Change Amendment to
the Supplier Agreement dated as of March 9, 2018 by and between Berry Film
Products Company, Inc. and Citibank, N.A.

 

 

 

 

44.       Master Receivables Purchase Acceptance Letter, dated November 1, 2018,
by and between Berry Global Films, LLC and JPMorgan Chase Bank, N.A. (for Becton
Dickinson)

 

45.       Master Receivables Purchase Acceptance Letter, dated November 1, 2018,
by and between BPRex Healthcare Packaging, Inc. and JPMorgan Chase Bank, N.A.
(for Becton Dickinson)

 

46.        Master Receivables Purchase Acceptance Letter, dated November 1,
2018, by and between Covalence Specialty Coatings LLC and JPMorgan Chase Bank,
N.A. (for Becton Dickinson)

 

47.       Master Receivables Purchase Acceptance Letter, dated November 1, 2018,
by and between Pliant, LLC and JPMorgan Chase Bank, N.A. (for Becton Dickinson)

 

48.       Master Receivables Purchase Acceptance Letter, dated November 1, 2018,
by and between Poly-Seal, LLC and JPMorgan Chase Bank, N.A. (for Becton
Dickinson)

 

49.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Berry Global Films, LLC and JPMorgan Chase Bank, N.A. (for J&J)

 

50.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Berry Global, Inc. and JPMorgan Chase Bank, N.A. (for J&J)

 

51.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between BPRex Healthcare Brookville Inc. and JPMorgan Chase Bank, N.A. (for
J&J)

 

52.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between BPrex Healthcare Packaging Inc. and JPMorgan Chase Bank, N.A. (for
J&J)

 

53.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Captive Plastics, LLC and JPMorgan Chase Bank, N.A. (for J&J)

 

54.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Poly-Seal, LLC and JPMorgan Chase Bank, N.A. (for J&J)

 

55.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Kerr Group LLC and JPMorgan Chase Bank, N.A. (for J&J)

 

56.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Setco LLC and JPMorgan Chase Bank, N.A. (for J&J)

 

57.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Venture Packaging Midwest, Inc. and JPMorgan Chase Bank, N.A. (for
J&J)

 

58.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Cardinal Packaging, Inc. and JPMorgan Chase Bank, N.A. (for J&J)

 

59.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Pliant LLC and JPMorgan Chase Bank, N.A. (for J&J)

 

60.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between BPRex Closures, LLC and JPMorgan Chase Bank, N.A. (for J&J)

 

 

 

 

61.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between BPRex Delta, LLC and JPMorgan Chase Bank, N.A. (for J&J)

 

62.       Master Receivables Purchase Acceptance Letter, dated July 31, 2018, by
and between Venture Packaging Midwest, Inc. and JPMorgan Chase Bank, N.A. (for
J&J)

 

63.       Draft Purchase Agreement dated March 20, 2018 between Berry Global,
Inc. and Bank of America, N. A (Anheuser)

 

64.       Supplier Receivables Purchase Agreement dated September 7, 2018
between Berry Global, Inc. and Bank of America, N.A. (Pfizer)

 

65.       Supplier Receivables Purchase Agreement dated September 7, 2018
between Berry Global, Inc. and Bank of America, N.A. (Nestle)

 

Intercompany Notes for legacy Berry entities:

 

·Promissory Note in the initial principal amount of approximately USD 30,000,000
dated April 1, 2016, by Berry Europe GmbH to Clopay Plastic Products Company,
Inc., now known as Berry Film Products Company, Inc.

 

Intercompany Notes for legacy AVINTIV Entities:

 

Type of Instrument  Debtor  Percentage
Pledged   Initial Principal Amount  AVINTIV Specialty Materials Inc. (f/k/a
Polymer Group, Inc.)  Promissory Note  Chicopee Holdings B.V.   65% 
$37,000,000  Promissory Note  Dominion Textile Mauritius Inc.   65%  $5,225,000 
Promissory Note  PGI Nonwovens Germany GmbH   65%  €6,845,000  PGI Europe, Inc. 
         Promissory Note  Polymer Group Holdings C.V.   65%  $244,438,341 
Promissory Note  Polymer Group Holdings C.V.   65%  $65,984,955  PGI Polymer,
Inc.           Promissory Note  PGI Nonwovens Germany GmbH   65%  €6,844,731 

 

Intercompany Notes in connection with the Acquisition

 

·Promissory Note dated March 8, 2019, by Berry Global International Holdings
Limited to AVINTIV Inc.

·Promissory Note dated March 8, 2019, by AVINTIV Inc. to Berry Global Inc.

 

Capital Leases

 

·Equipment lease agreement between Wells Fargo, as lessor, and Berry Global, as
lessee, dated June 1, 2015.

·Equipment lease agreement between CapitalSource Bank, as lessor, and Berry
Global, as lessee, dated March 28, 2013.

 

 

 

 

·Equipment lease agreement between NYCB Specialty Finance Company, LLC, as
lessor, and Berry Global, as lessee, dated December 21, 2012.

·Equipment lease agreement between Cole Taylor Equipment Finance, LLC, as
lessor, and Berry Global, as lessee, dated March 22, 2013.

·Equipment lease agreements between Fifth Third Equipment Finance Company, as
lessor, and Berry Global, as lessee, dated July 1, 2013; December 29, 2014;
September 23, 2016; June 22, 2018; and October 1, 2018.

·Equipment lease agreements between US Bank Equipment Finance, as lessor, and
Berry Global, as lessee, dated September 30, 2013; November 15, 2013; and
September 26, 2014.

·Equipment lease agreements between Banc of America Leasing & Capital, LLC, as
lessor, and Berry Global, as lessee, dated March 13, 2015; June 22, 216, and
September 25, 2017.

·Equipment lease agreement between GABC Leasing, Inc, as lessor, and Berry
Global, as lessee, dated June 26, 2014.

·Equipment lease agreement between Key Equipment Finance, as lessor, and Berry
Global, as lessee, dated June 17, 2015.

·Building lease agreement between First Midwest Bank, as lessor, and Berry
Global, as lessee, dated May 25, 2018.

·Building lease agreement between Mackinac, LLC, the lessor, and Pliant, LLC, as
lessee, dated October 1, 2013.

·Building lease agreement between the Board of County Commissioners of Allegany
County, Maryland, as lessor, and Berry Plastics SP, Inc., as lessee, last
amended on April 23, 2015. Berry Plastics is the successor in interest to
Superfos Packaging, Incorporated, which entered into a Lease Agreement dated
September 11, 1985. Said lease was amended by Lease Addendums dated June 14,
1989; June 30, 1994; July 1, 2005; and July 1, 2011.

 

 

 

 

Schedule 6.02(a)

 

Liens

 

See attached.

 

 

 

 

 

PERMITTED LIENS

 

Berry Film Products Company, Inc.             Delaware, Secretary of State    
        File Type  File No  File Date  Expiration
Date  Debtor  Secured Party  Collateral Original  20132377530  06/20/2013 
06/20/2023  BERRY FILM PRODUCTS COMPANY, INC.  THE DOW CHEMICAL COMPANY 
Purchase Money Security Interest in Inventory and products and proceeds thereof
AMENDMENT  20183702442  05/31/2018             AMENDMENT  20183703978 
05/31/2018             CONTINUATION  20183704299  05/31/2018                  
              Original  20132377548  06/20/2013  06/20/2023  BERRY FILM PRODUCTS
COMPANY, INC.  THE DOW CHEMICAL COMPANY  Purchase Money Security Interest in
Inventory and products and proceeds thereof AMENDMENT  20183701725  05/31/2018 
           AMENDMENT  20183701857  05/31/2018             CONTINUATION 
20183701915  05/31/2018                                 Original  20142135226 
06/02/2014  06/02/2019  BERRY FILM PRODUCTS COMPANY, INC.  EXXONMOBIL CHEMICAL
COMPANY, A DIVISION OF EXXON MOBIL CORPORATION  Polyethylene AMENDMENT 
20153657250  08/21/2015             AMENDMENT  20190897541  02/07/2019          
                      Original  20185313024  08/02/2018  08/02/2023  BERRY FILM
PRODUCTS COMPANY, INC.  CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND
AFFILIATES  Accounts Receivable                     Original  20185420803 
08/07/2018  08/07/2023  BERRY FILM PRODUCTS COMPANY, INC.  CITIBANK, N .A. , ITS
BRANCHES, SUBSIDIARIES AND AFFILIATES  Accounts Receivable

 



   

 

 

PERMITTED LIENS

 

Berry Global Films, LLC (f/k/a Berry Plastics Acquisition Corporation XV, LLC,
successor by merger to AEP Industries Inc.) Delaware, Secretary of State        
    File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20140801647   03/03/2014  
03/03/2019   AEP INDUSTRIES INC.  BERRY GLOBAL FILMS, LLC   WELLS FARGO
FINANCIAL LEASING, INC.   Copier lease AMENDMENT   20170684206   01/31/2017    
                                      Original   20140867002   03/06/2014  
03/06/2019   BERRY GLOBAL FILMS, LLC   CSI LEASING, INC.   Equipment lease
AMENDMENT   20144384582   10/30/2014                 AMENDMENT   20170732120  
02/01/2017                                           Original   20142078699  
05/28/2014   05/28/2019   BERRY GLOBAL FILMS, LLC   CSI LEASING, INC.  
Equipment lease AMENDMENT   20145245006   12/24/2014                 AMENDMENT  
20170732104   02/01/2017                                           Original  
20143804101   09/23/2014   09/23/2019   BERRY GLOBAL FILMS, LLC   CSI LEASING,
INC.   Equipment lease AMENDMENT   20151752657   04/23/2015                
AMENDMENT   20170732096   02/01/2017                                          
Original   20144760344   11/25/2014   11/25/2019   BERRY GLOBAL FILMS, LLC   SG
EQUIPMENT FINANCE USA CORP.   Computer equipment lease AMENDMENT   20151765972  
04/24/2015                 ASSIGNMENT   20151996759   04/27/2015                
AMENDMENT   20170731940   02/01/2017                                          
Original   20150812502   02/26/2015   02/26/2020   BERRY GLOBAL FILMS, LLC   SG
EQUIPMENT FINANCE USA CORP.   Computer equipment lease

 



   

 

 

PERMITTED LIENS

 

Berry Global Films, LLC (f/k/a Berry Plastics Acquisition Corporation XV, LLC,
successor by merger to AEP Industries Inc.) Delaware, Secretary of State        
    File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral AMENDMENT   20153422465   08/06/2015
                ASSIGNMENT   20153569109   08/07/2015                 AMENDMENT
  20170731601   02/01/2017                                           Original  
20152190741   05/21/2015   05/21/2020   BERRY GLOBAL FILMS, LLC   CSI LEASING,
INC. SG EQUIPMENT FINANCE USA CORP.   Computer equipment lease AMENDMENT  
20154842018   10/21/2015                 ASSIGNMENT   20155028856   10/22/2015  
              AMENDMENT   20170731577   02/01/2017                              
            Original   20153845707   09/01/2015   09/01/2020   BERRY GLOBAL
FILMS, LLC   CSI LEASING, INC.  BANCORPSOUTH EQUIPMENT FINANCE, A DIVISION OF
BANCORPSOUTH BANK   Computer equipment lease AMENDMENT   20160513323  
01/27/2016                 ASSIGNMENT   20160519031   01/27/2016                
AMENDMENT   20170731486   02/01/2017                                          
Original   20155777775   12/03/2015   12/03/2020   BERRY GLOBAL FILMS, LLC   CSI
LEASING, INC.  SG EQUIPMENT FINANCE USA CORP.   Computer equipment and software
lease AMENDMENT   20162941431   05/17/2016                 ASSIGNMENT  
20162942181   05/17/2016                 AMENDMENT   20170731478   02/01/2017  
                                        Original   20160406403   01/21/2016  
01/21/2021   AEP INDUSTRIES INC.  BERRY GLOBAL FILMS, LLC   WELLS FARGO
FINANCIAL LEASING INC.   Copier lease

 



   

 

 

PERMITTED LIENS

 

Berry Global Films, LLC (f/k/a Berry Plastics Acquisition Corporation XV, LLC,
successor by merger to AEP Industries Inc.) Delaware, Secretary of State        
    File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral AMENDMENT   20170684214   01/31/2017
                                          Original   20161317492   03/04/2016  
03/04/2021   BERRY GLOBAL FILMS, LLC   CSI LEASING, INC.  SG EQUIPMENT FINANCE
USA CORP.   Computer equipment and software lease ASSIGNMENT   20164227482  
07/13/2016                 AMENDMENT   20165156557   08/24/2016                
AMENDMENT   20170728813   02/01/2017                                          
Original   20164849038   08/10/2016   08/10/2021   BERRY GLOBAL FILMS, LLC   CSI
LEASING, INC.   Computer equipment and software lease AMENDMENT   20170728011  
02/01/2017                                           Original   20165062623  
08/19/2016   08/19/2021   BERRY GLOBAL FILMS, LLC   CSI LEASING, INC.   Computer
equipment and software lease AMENDMENT   20170728334   02/01/2017              
  AMENDMENT   20173474365   05/26/2017                                          
Original   20165621121   09/14/2016   09/14/2021   BERRY GLOBAL FILMS, LLC   CSI
LEASING, INC.   Computer equipment and software lease AMENDMENT   20170728540  
02/01/2017                                           Original   20166044778  
10/03/2016   10/03/2021   BERRY GLOBAL FILMS, LLC   CSI LEASING, INC.   Computer
equipment and software lease AMENDMENT   20170728599   02/01/2017              
                            Original   20166741936   11/01/2016   11/01/2021  
BERRY GLOBAL FILMS, LLC   CSI LEASING, INC.   Computer equipment and software
lease

 



   

 

 

PERMITTED LIENS

 

Berry Global Films, LLC (f/k/a Berry Plastics Acquisition Corporation XV, LLC,
successor by merger to AEP Industries Inc.) Delaware, Secretary of State        
    File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral AMENDMENT   20170728706   02/01/2017
                                          Original   20175575433   08/22/2017  
    BERRY GLOBAL FILMS, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable  
                        Original   20176487331   09/28/2017   09/28/2022   BERRY
GLOBAL FILMS, LLC   WELLS FARGO BANK, NATIONAL ASSOCIATION   Purchased
Receivables                           Original   20176513136   09/29/2017  
09/29/2022   BERRY GLOBAL FILMS, LLC   JPMORGAN CHASE BANK, N .A.   Accounts
Receivable                           Original   20183866957   06/07/2018  
06/07/2023   BERRY GLOBAL FILMS, LLC   TOYOTA INDUSTRIES COMMERCIAL FINANCE,
INC.   Toyota Forklift                           Original   20185390865  
08/06/2018   08/06/2023   BERRY GLOBAL FILMS, LLC   JPMORGAN CHASE BANK, N .A.  
Accounts Receivable                           Original   20187425701  
10/25/2018   10/25/2023   BERRY GLOBAL FILMS, LLC   JPMORGAN CHASE BANK, N .A.  
Accounts Receivable

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral                           Original  
20080006427   01/02/2008      

Berry Global, Inc.

Covalence Specialty Coatings LLC

  HYG FINANCIAL SERVICES, INC.   Equipment lease AMENDMENT   20124363661  
11/13/2012                

 



   

 

 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral CONTINUATION   20124363687  
11/13/2012                 AMENDMENT   20175626848   08/24/2017                
AMENDMENT   20175826240   09/01/2017                 CONTINUATION   20175833816
  09/01/2017                                           Original   20080272870  
01/23/2008   01/23/2023  

Berry Global, Inc.

Covalence Specialty Coatings LLC

  NMHG FINANCIAL SERVICES INC. HYG FINANCIAL SERVICES, INC.   Equipment lease
AMENDMENT   20124331015   11/09/2012                 AMENDMENT   20124331031  
11/09/2012                 CONTINUATION   20124337046   11/09/2012              
  AMENDMENT   20176615329   10/04/2017                 AMENDMENT   20176874736  
10/16/2017                 CONTINUATION   20176974502   10/19/2017              
                            Original   20080768018   03/04/2008       BERRY
GLOBAL, INC.   NMHG FINANCIAL SERVICES INC. HYG FINANCIAL SERVICES, INC.  
Equipment lease AMENDMENT   20124930675   12/18/2012                
CONTINUATION   20124930683   12/18/2012                 AMENDMENT   20177380720
  11/07/2017                 AMENDMENT   20177633425   11/16/2017              
  CONTINUATION   20177649769   11/17/2017                                      
    Original   20113018622   08/04/2011   08/04/2021   BERRY GLOBAL, INC.  
VESEY AIR, LLC   Equipment lease CONTINUATION   20161903226   03/31/2016        
        AMENDMENT   20180726865   01/31/2018                

 



   

 

 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20131130765   03/25/2013  
03/25/2023   BERRY GLOBAL, INC.   MB EQUIPMENT FINANCE, LLC   Equipment
ASSIGNMENT   20131195487   03/28/2013                 AMENDMENT   20162365615  
04/21/2016                 AMENDMENT   20173063689   05/09/2017                
CONTINUATION   20176775669   10/11/2017                                        
  Original   20131220764   04/01/2013   04/01/2023   BERRY GLOBAL, INC. BERRY
GLOBAL, INC.   CAPITALSOURCE BANK WELLS FARGO EQUIPMENT FINANCE, INC.  
Equipment lease ASSIGNMENT   20140824573   03/04/2014                 AMENDMENT
  20140828061   03/04/2014                 AMENDMENT   20174731128   07/18/2017
                ASSIGNMENT   20178631576   12/28/2017                
CONTINUATION   20180000014   01/01/2018                 AMENDMENT   20180682993
  01/30/2018                 CONTINUATION   20180698551   01/30/2018            
                              Original   20131220772   04/01/2013   04/01/2023  
BERRY GLOBAL, INC.   GE CAPITAL COMMERCIAL INC. WELLS FARGO EQUIPMENT FINANCE,
INC.   Equipment lease ASSIGNMENT   20178631568   12/28/2017                
AMENDMENT   20180682274   01/30/2018                 CONTINUATION   20180683710
  01/30/2018                                           Original   20131657239  
05/01/2013   05/01/2023   BERRY GLOBAL, INC.   HYG FINANCIAL SERVICES, INC.  
Equipment lease AMENDMENT   20180365094   01/16/2018                

 



   

 

 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral AMENDMENT   20180404075   01/18/2018
                CONTINUATION   20180590493   01/25/2018                        
                  Original   20132369271   06/20/2013   06/20/2023   BERRY
GLOBAL, INC.   GE CAPITAL COMMERCIAL INC. WELLS FARGO EQUIPMENT FINANCE, INC.  
Equipment lease ASSIGNMENT   20181605506   03/08/2018                 AMENDMENT
  20181608799   03/08/2018                 CONTINUATION   20181621040  
03/08/2018                                           Original   20132586742  
07/05/2013       BERRY PLASTICS IK, LLC  CAPTIVE PLASTICS, LLC  BERRY GLOBAL,
INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment CONTINUATION  
20183845456   06/06/2018                 AMENDMENT   20183944390   06/11/2018  
                                        Original   20133763548   09/26/2013  
09/26/2023   BERRY PLASTICS CORPORATION  BERRY GLOBAL, INC.   U.S. BANK
EQUIPMENT FINANCE, A DIVISION OF U.S. BANK NATIONAL ASSOCIATION   Equipment
AMENDMENT   20174203763   06/26/2017                 CONTINUATION   20185357849
  08/03/2018                                           Original   20134446457  
11/12/2013   11/12/2023   BERRY GLOBAL, INC.   EXXONMOBIL CHEMICAL COMPANY, A
DIVISION OF EXXON MOBIL CORPORATION   Consigned Product AMENDMENT   20153658191
  08/21/2015                 AMENDMENT   20184816654   07/13/2018              
 

 



   

 

 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral CONTINUATION   20184816712  
07/13/2018                                           Original   20141208750  
03/27/2014   03/27/2024   BERRY GLOBAL, INC.   GE CAPITAL COMMERCIAL INC. WELLS
FARGO EQUIPMENT FINANCE, INC.   Equipment lease ASSIGNMENT   20190713367  
01/31/2019                 AMENDMENT   20190761093   02/01/2019                
CONTINUATION   20190763313   02/01/2019                                        
  Original   20142694792   07/08/2014   07/08/2019   BERRY PLASTICS
CORPORATION  BERRY GLOBAL, INC.   WELLS FARGO EQUIPMENT FINANCE, INC.   Toyota
Forklift and Cascade Roll Clamps AMENDMENT   20174147408   06/23/2017          
                                Original   20143868494   09/18/2014   09/18/2019
  BERRY GLOBAL, INC.   JPMORGAN CHASE BANK, N .A.   Accounts Receivable
AMENDMENT   20175217911   08/07/2017                                          
Original   20143868502   09/18/2014   09/18/2019   BERRY GLOBAL, INC.   JPMORGAN
CHASE BANK, N .A.   Accounts Receivable AMENDMENT   20175217903   08/07/2017    
                                      Original   20143812443   09/24/2014  
09/24/2019   BERRY GLOBAL, INC.   FIFTH THIRD BANK, AN OHIO BANKING CORPORATION
  Accounts Receivable AMENDMENT   20172985619   05/05/2017                
AMENDMENT   20173023741   05/08/2017                                          
Original   20145207477   12/22/2014   12/22/2019   BERRY PLASTICS IK, LLC  BERRY
GLOBAL, INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment

 



   

 

 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral AMENDMENT   20183944424   06/11/2018
                                          Original   20150428424   01/30/2015  
01/30/2020   BERRY GLOBAL, INC.   CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES
AND AFFILIATES   Accounts Receivable AMENDMENT   20180714358   01/31/2018      
                                    Original   20151550226   04/10/2015  
04/10/2020   BERRY GLOBAL, INC. BERRY GLOBAL, INC.   BANC OF AMERICA LEASING &
CAPITAL, LLC BBVA COMPASS FINANCIAL CORPORATION   Equipment covered by Master
Equipment Lease Agreement ASSIGNMENT   20176163510   09/15/2017                
AMENDMENT   20182915474   04/30/2018                 AMENDMENT   20183280415  
05/14/2018                                           Original   20165951403  
09/28/2016   09/28/2021   BERRY GLOBAL, INC.   FIFTH THIRD EQUIPMENT FINANCE
COMPANY   Equipment AMENDMENT   20183944416   06/11/2018                        
                  Original   20167206681   11/21/2016   11/21/2021   BERRY
GLOBAL, INC.   BANC OF AMERICA LEASING & CAPITAL, LLC   Leased equipment
AMENDMENT   20183280951   05/14/2018                                          
Original   20170354339   01/17/2017       BERRY PLASTICS CORPORATION BERRY
GLOBAL, INC.   DELL FINANCIAL SERVICES L.L.C.   Computer Equipment AMENDMENT  
20174049240   06/20/2017                                           Original  
20173033476   05/08/2017   05/08/2022   BERRY GLOBAL, INC.   FLINT GROUP NORTH
AMERICA CORPORATION  FLINT GROUP PACKAGING INKS NORTH AMERICA LLC   Printing
Equipment (Consignment) ASSIGNMENT   20184092009   06/15/2018                

 



   

 

 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20173190706   05/15/2017  
05/15/2022   BERRY GLOBAL, INC.   CIT BANK, N.A.   Equipment                    
      Original   20173190714   05/15/2017   05/15/2022   BERRY GLOBAL, INC.  
CIT BANK, N.A.   Equipment                           Original   20173671127  
06/05/2017   06/05/2022   BERRY GLOBAL, INC.   IBM CREDIT LLC   Equipment and
related software lease                           Original   20174023468  
06/19/2017   06/19/2022   BERRY GLOBAL, INC.   DE LAGE LANDEN FINANCIAL
SERVICES, INC.   Leased Equipment                           Original  
20174603418   07/13/2017       BERRY GLOBAL, INC.   CIT BANK, N.A.   Equipment  
                        Original   20174775372   07/19/2017   09/02/0022   BERRY
GLOBAL, INC.  BERRY PLASTICS CORPORATION   WELLS FARGO VENDOR FINANCIAL
SERVICES, LLC   Equipment Lease (Stretch Wrapper)                          
Original   20175433468   08/15/2017   08/15/2022   BERRY GLOBAL, INC.  
CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts
Receivable AMENDMENT   20175587511   08/22/2017                                
          Original   20175434441   08/15/2017   08/15/2022   BERRY GLOBAL, INC.
  CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts
Receivable                           Original   20175434458   08/15/2017  
08/15/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES
AND AFFILIATES   Accounts Receivable                           Original  
20175434508   08/15/2017   08/15/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. ,
ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts Receivable

 



   

 

 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20175434532   08/15/2017  
08/15/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES
AND AFFILIATES   Accounts Receivable                           Original  
20175434581   08/15/2017   08/15/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. ,
ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts Receivable                
          Original   20175434672   08/15/2017   08/15/2022   BERRY GLOBAL, INC.
  CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts
Receivable                           Original   20175434680   08/15/2017  
08/15/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES
AND AFFILIATES   Accounts Receivable                           Original  
20175434698   08/15/2017   08/15/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. ,
ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts Receivable                
          Original   20175434730   08/15/2017   08/15/2022   BERRY GLOBAL, INC.
  CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts
Receivable                           Original   20175434748   08/15/2017  
08/15/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES
AND AFFILIATES   Accounts Receivable                           Original  
20175435604   08/15/2017   08/15/2022   BERRY GLOBAL INC.   CITIBANK EUROPE PLC
  Accounts Receivable                           Original   20175461642  
08/16/2017   08/16/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. , ITS BRANCHES,
SUBSIDIARIES AND AFFILIATES   Accounts Receivable                          
Original   20175461790   08/16/2017   08/16/2022   BERRY GLOBAL, INC.  
CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts
Receivable                           Original   20175461873   08/16/2017  
08/16/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES
AND AFFILIATES   Accounts Receivable

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20175461907   08/16/2017  
08/16/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES
AND AFFILIATES   Accounts Receivable                           Original  
20175523581   08/18/2017   08/18/2022   BERRY GLOBAL, INC.   WELLS FARGO BANK,
N.A.   Receivables                           Original   20176466657   09/28/2017
  09/28/2022   BERRY GLOBAL, INC.   BANC OF AMERICA LEASING & CAPITAL, LLC  
Equipment                           Original   20176513615   09/29/2017  
09/29/2022   BERRY GLOBAL, INC.   JPMORGAN CHASE BANK, N .A.   Accounts
Receivable                           Original   20176565250   10/02/2017  
02/02/0022   BERRY GLOBAL, INC.   JPMORGAN CHASE BANK, N .A.   Accounts
Receivable                           Original   20170701849   10/25/2017  
10/25/2022   BERRY GLOBAL, INC.   CIT BANK, N.A.   Equipment                    
      Original   20177414008   11/08/2017   11/08/2022   BERRY GLOBAL, INC.  
CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts
Receivable                           Original   20177555370   11/14/2017  
11/14/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES
AND AFFILIATES   Accounts Receivable                           Original  
20177649272   11/17/2017   11/17/2022   BERRY GLOBAL, INC.   CITIBANK, N .A. ,
ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts Receivable                
          Original   20180387437   01/17/2018       BERRY GLOBAL, INC.   SACIEII
IMOLA S. C.   Equipment                           Original   20180571832  
01/25/2018   01/25/2023   BERRY GLOBAL, INC.   CIT BANK, N.A.   Equipment and
products and proceeds thereof                           Original   20181215710  
02/21/2018   02/21/2023   BERRY GLOBAL, INC.   FORMOSA PLASTICS CORPORATION,
U.S.A.   Formolon Resin

 



   

 

 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20181390877   02/28/2018  
02/28/2023   BERRY GLOBAL, INC.   TOYOTA INDUSTRIES COMMERCIAL FINANCE, INC.  
Toyota Model #8FGCSU20                           Original   20182074934  
03/27/2018       BERRY GLOBAL, INC.   RAYMOND LEASING CORPORATION   Equipment
Master Lease                           Original   20182737548   04/23/2018  
04/23/2023   BERRY GLOBAL, INC.   CIT BANK, N.A.   Equipment                    
      Original   20183554488   05/24/2018   05/24/2023   BERRY GLOBAL, INC.  
CITIBANK EUROPE PLC   Accounts Receivable                           Original  
20183883515   06/07/2018   06/07/2023   BERRY GLOBAL, INC.   CITIBANK EUROPE PLC
  Accounts Receivable                           Original   20184355190  
06/26/2018   06/26/2023   PACKERWARE, LLC  KERR GROUP, LLC  CAPTIVE PLASTICS,
LLC  BERRY PLASTICS OPCO, INC.  BERRY GLOBAL, INC.   FIFTH THIRD EQUIPMENT
FINANCE COMPANY   Equipment                           Original   20184618076  
07/05/2018       BERRY GLOBAL INC.   CITIBANK, N .A. , ITS BRANCHES,
SUBSIDIARIES AND AFFILIATES   Accounts Receivable                          
Original   20185317116   08/02/2018   08/02/2023   BERRY GLOBAL, INC.   JPMORGAN
CHASE BANK, N .A.   Accounts Receivable                           Original  
20185844978   08/23/2018   08/23/2023   BERRY GLOBAL, INC.   U.S. BANK EQUIPMENT
FINANCE   Copier

 



   

 



 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20186292656   09/12/2018  
09/12/2023   BERRY GLOBAL, INC.   BANK OF AMERICA, N. A.   Accounts Receivable  
                        Original   20186464537   09/19/2018   09/19/2023   BERRY
GLOBAL, INC.   BANK OF AMERICA, N. A.   Accounts Receivable                    
      Original   20186740100   09/29/2018   09/29/2023   CAPTIVE PLASTICS,
LLC  BERRY PLASTICS OPCO, INC.  KERR GROUP, LLC  PACKERWARE, LLC  BERRY GLOBAL,
INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment                        
  Original   20187688787   11/06/2018   11/06/2023   BERRY GLOBAL, INC.   PNC
EQUIPMENT FINANCE, LLC   Equipment, Furniture, & Fixtures                      
    Original   20187833672   11/12/2018   11/12/2023   BERRY GLOBAL, INC.   U.S.
BANK EQUIPMENT FINANCE   Copiers                           Original  
20187868751   11/13/2018   11/13/2023   BERRY GLOBAL, INC.   U.S. BANK EQUIPMENT
FINANCE   Copiers                           Original   20188084648   11/21/2018
  11/21/2023   BERRY GLOBAL, INC.   CIT BANK, N.A.   Equipment                  
        Original   20188841617   12/19/2018   12/19/2023   BERRY GLOBAL, INC.  
U.S. BANK EQUIPMENT FINANCE   Copiers                           Original  
20188885879   12/21/2018   12/21/2023   BERRY GLOBAL, INC.   CIT BANK, N.A.  
Equipment                           Original   20189098324   12/31/2018  
12/31/2023   BERRY GLOBAL , INC.   MIZUHO BANK, LTD.   Accounts Receivable      
                    Original   20190349139   01/15/2019   01/15/2024   BERRY
GLOBAL, INC.   PACKAGING CORPORATION OF AMERICA   Equipment

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20190438668   01/18/2019  
01/18/2024   BERRY GLOBAL, INC.   U.S. BANK EQUIPMENT FINANCE   Printers        
                  Original   20190471800   01/21/2019   01/21/2024   BERRY
GLOBAL, INC.   U.S. BANK EQUIPMENT FINANCE   Copiers                          
Original   20190482450   01/22/2019   01/22/2024   BERRY GLOBAL, INC.   DE LAGE
LANDEN FINANCIAL SERVICES, INC.   Equipment                           Original  
20190967229   02/11/2019   02/11/2024   BERRY GLOBAL, INC.   CIT BANK, N.A.  
Equipment                           Original   20190978473   02/11/2019  
02/11/2024   BERRY GLOBAL, INC.   DE LAGE LANDEN FINANCIAL SERVICES, INC.  
Equipment                           Original   20191105647   02/15/2019  
02/15/2024   BERRY GLOBAL, INC.   U.S. BANK EQUIPMENT FINANCE   Copiers        
                  Original   20191105654   02/15/2019   02/15/2024   BERRY
GLOBAL, INC.   U.S. BANK EQUIPMENT FINANCE   Copiers                          
Original   20050777673   03/07/2005   03/07/2020   BERRY PLASTICS CORPORATION  
GENERAL ELECTRIC CAPITAL CORPORATION   Equipment Lease CONTINUATION  
20093133524   09/30/2009                 AMENDMENT   20134800828   12/05/2013  
              AMENDMENT   20140823476   03/04/2014                 CONTINUATION
  20144308078   10/27/2014                                           Original  
20051063263   04/07/2005   04/07/2020   BERRY PLASTICS CORPORATION   THE FIFTH
THIRD LEASING COMPANY   Equipment Lease AMENDMENT   20082945523   08/29/2008    
            CONTINUATION   20093438816   10/27/2009                 CONTINUATION
  20144213781   10/20/2014                

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20053317048   10/18/2005  
10/18/2020   BERRY PLASTICS CORPORATION   GENERAL ELECTRIC CAPITAL CORPORATION  
Equipment Lease CONTINUATION   20102758435   08/09/2010                
CONTINUATION   20152420007   06/05/2015                 AMENDMENT   20152420015
  06/05/2015                                           Original   20060145250  
01/13/2006   01/13/2021   BERRY PLASTICS CORPORATION   RBS ASSET FINANCE, INC.  
Equipment Lease CONTINUATION   20104477570   12/17/2010                
CONTINUATION   20156288798   12/28/2015                                        
  Original   20061215672   03/31/2006   03/31/2021   BERRY PLASTICS CORPORATION
  DE LAGE LANDEN FINANCIAL SERVICES, INC.   Equipment Lease CONTINUATION  
20110108160   01/11/2011                 CONTINUATION   20160924785   02/16/2016
                                          Original   20061597962   05/11/2006  
05/11/2021   BERRY PLASTICS CORPORATION   NMHG FINANCIAL SERVICES INC. NMHG
FINANCIAL SERVICES, INC.   Equipment Lease CONTINUATION   20111056772  
03/22/2011                 AMENDMENT   20131121855   03/25/2013                
CONTINUATION   20156133275   12/18/2015                                        
  Original   20062297794   07/03/2006   07/03/2021   BERRY PLASTICS CORPORATION
  GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE   Equipment Lease
CONTINUATION   20111007866   03/18/2011                 ASSIGNMENT   20152834793
  07/01/2015                

 


   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral CONTINUATION   20161060282  
02/22/2016                                                                    
Original   20070008002   01/02/2007       BERRY PLASTICS CORPORATION   GENERAL
ELECTRIC CREDIT CORPORATION OF TENNESSEE  WELLS FARGO EQUIPMENT FINANCE, INC.  
Leased Printing System CONTINUATION   20114290683   11/07/2011                
AMENDMENT   20114290691   11/07/2011                 AMENDMENT   20114926278  
12/22/2011                 ASSIGNMENT   20152862026   07/02/2015                
ASSIGNMENT   20165551088   09/12/2016                 CONTINUATION   20165553472
  09/12/2016                                           Original   20074645171  
12/10/2007      

Berry Plastics Corporation

Covalence Specialty Coatings LLC

  NMHG FINANCIAL SERVICES INC. HYG FINANCIAL SERVICES, INC.   EQUIPMENT LEASE
CONTINUATION   20123691195   09/25/2012                 AMENDMENT   20123691211
  09/25/2012                 AMENDMENT   20124330348   11/09/2012              
  AMENDMENT   20174703176   07/17/2017                 CONTINUATION  
20174705114   07/17/2017                                           Original  
20081702222   05/16/2008   05/16/2023   BERRY PLASTICS CORPORATION   AGFA
CORPORATION   Goods on Consignment AMENDMENT   20104271056   12/06/2010        
        AMENDMENT   20120191785   01/17/2012                

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral CONTINUATION   20124821197  
12/12/2012                 CONTINUATION   20181983887   03/23/2018              
                            Original   20082207742   06/27/2008   06/27/2023  
BERRY GLOBAL, INC.   NMHG FINANCIAL SERVICES INC. HYG FINANCIAL SERVICES, INC.  
Equipment Lease CONTINUATION   20131595041   04/25/2013                
AMENDMENT   20131595058   04/25/2013                 AMENDMENT   20181804919  
03/15/2018                 AMENDMENT   20182563209   04/16/2018                
CONTINUATION   20182564934   04/16/2018                                        
  Original   20083793179   11/12/2008   11/12/2023   BERRY PLASTICS CORPORATION
  CISCO SYSTEMS CAPITAL CORPORATION   Equipment Lease CONTINUATION   20134351566
  11/05/2013                 CONTINUATION   20187821289   11/12/2018            
                              Original   20092421995   07/29/2009   07/29/2019  
BERRY GLOBAL, INC.   CROWN EQUIPMENT CORPORATION   Equipment Lease AMENDMENT  
20100490445   02/15/2010                 CONTINUATION   20142559300   06/30/2014
                AMENDMENT   20162200515   04/14/2016                 AMENDMENT  
20186852202   10/04/2018                                           Original  
20093367882   10/20/2009   10/20/2019   BERRY PLASTICS CORPORATION   GENERAL
ELECTRIC CAPITAL CORPORATION   Equipment Lease AMENDMENT   20134798378  
12/05/2013                 CONTINUATION   20142271781   06/11/2014              
 

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral                           Original  
20100494033   02/15/2010   02/15/2020   BERRY PLASTICS CORPORATION   UNITED
LEASING  FIFTH THIRD BANK AS AGENT   Equipment Lease CONTINUATION   20150433168
  01/30/2015                                           Original   20101330723  
04/16/2010   04/16/2020   BERRY PLASTICS CORPORATION   NMHG FINANCIAL SERVICES
INC.   Equipment Lease CONTINUATION   20144925582   12/05/2014                  
                        Original   20102228595   06/25/2010   06/25/2020   BERRY
PLASTICS CORPORATION   CIT FINANCE LLC GE CAPITAL COMMERCIAL INC.   Equipment
Lease ASSIGNMENT   20130039934   01/03/2013                 AMENDMENT  
20130178625   01/14/2013                 ASSIGNMENT   20142543130   06/27/2014  
              CONTINUATION   20150707355   02/19/2015                          
                Original   20102330334   07/02/2010       BERRY PLASTICS
CORPORATION   UNITED LEASING, LLC FIFTH THIRD BANK AS AGENT UNITED LEASING, INC.
  Equipment Lease AMENDMENT   20133334464   08/26/2013                 AMENDMENT
  20133334589   08/26/2013                 AMENDMENT   20135071486   12/23/2013
                AMENDMENT   20135071536   12/23/2013                
CONTINUATION   20151547859   04/10/2015                                        
  Original   20103346743   09/24/2010   09/24/2020   BERRY PLASTICS CORPORATION
  NMHG FINANCIAL SERVICES INC.   Equipment Lease

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral CONTINUATION   20151928158  
05/05/2015                                           Original   20103377490  
09/28/2010   09/28/2020   BERRY PLASTICS CORPORATION   NMHG FINANCIAL SERVICES
INC.   Equipment Lease CONTINUATION   20151991123   05/08/2015                  
                        Original   20103628322   10/18/2010   10/18/2020   BERRY
PLASTICS CORPORATION   CITIBANK, N.A.   Accounts Receivable Under Supplier
Agreement AMENDMENT   20113377622   08/31/2011                 CONTINUATION  
20152396215   06/04/2015                                           Original  
20111903460   05/19/2011   05/19/2021   BERRY PLASTICS CORPORATION   KOLMTSU
FINANCIAL LIMITED PARTNERSHIP   Equipment Lease CONTINUATION   20161231552  
03/01/2016                                           Original   20111903627  
05/19/2011   05/19/2021   BERRY PLASTICS CORPORATION   KOLMTSU FINANCIAL LIMITED
PARTNERSHIP   Equipment Lease CONTINUATION   20161231545   03/01/2016          
                                Original   20111903692   05/19/2011   05/19/2021
  BERRY PLASTICS CORPORATION   KOLMTSU FINANCIAL LIMITED PARTNERSHIP   Equipment
Lease CONTINUATION   20161231610   03/01/2016                                  
        Original   20111904690   05/19/2011   05/19/2021   BERRY PLASTICS
CORPORATION   CITIBANK CANADA   Accounts Receivable Under Supplier Agreement
AMENDMENT   20113377671   08/31/2011                 CONTINUATION   20156049950
  12/15/2015                

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20113126151   08/12/2011  
08/12/2021   BERRY PLASTICS CORPORATION   FIFTH THIRD EQUIPMENT FINANCE COMPANY
  Equipment, products and proceeds CONTINUATION   20163633615   06/16/2016      
                                    Original   20113367839   08/31/2011  
08/31/2021   BERRY PLASTICS CORPORATION   UNITED LEASING, INC. FIFTH THIRD BANK
AS AGENT   Equipment lease CONTINUATION   20165064777   08/19/2016              
                            Original   20122210179   06/08/2012   06/08/2022  
BERRY PLASTICS CORPORATION   GE CAPITAL COMMERCIAL, INC. GENERAL ELECTRIC CREDIT
CORPORATION OF TENNESSEE WELLS FARGO EQUIPMENT FINANCE, INC.   Equipment lease
ASSIGNMENT   20152834835   07/01/2015                 ASSIGNMENT   20170888658  
02/08/2017                 CONTINUATION   20170891843   02/08/2017              
                            Original   20122447227   06/25/2012   06/25/2022  
BERRY PLASTICS CORPORATION   CITIBANK NA   Accounts Receivable CONTINUATION  
20172618608   04/21/2017                                           Original  
20122447235   06/25/2012   06/25/2022   BERRY PLASTICS CORPORATION   CITIBANK
CANADA   Accounts Receivable CONTINUATION   20172626403   04/21/2017            
                              Original   20122447268   06/25/2012   06/25/2022  
BERRY PLASTICS CORPORATION   CITIBANK NA   Accounts Receivable CONTINUATION  
20172618616   04/21/2017                                           Original  
20122447284   06/25/2012   06/25/2022   BERRY PLASTICS CORPORATION   CITIBANK NA
  Accounts Receivable

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral CONTINUATION   20172618582  
04/21/2017                                           Original   20123505387  
09/11/2012   09/11/2022   BERRY PLASTICS CORPORATION   HYG FINANCIAL SERVICES,
INC.   Equipment lease AMENDMENT   20172332903   04/10/2017                
CONTINUATION   20172359245   04/11/2017                                        
  Original   20125038502   12/26/2012   12/26/2022   BERRY PLASTICS CORPORATION
  NYCB SPECIALTY FINANCE COMPANY, LLC   Equipment and related agreements
ASSIGNMENT   20152520665   06/12/2015                 CONTINUATION   20174325558
  06/30/2017                                           Original   20131130765  
03/25/2013   03/25/2023   BERRY GLOBAL, INC.   MB EQUIPMENT FINANCE, LLC  
Equipment ASSIGNMENT   20131195487   03/28/2013                 AMENDMENT  
20162365615   04/21/2016                 AMENDMENT   20173063689   05/09/2017  
              CONTINUATION   20176775669   10/11/2017                          
                Original   20131220772   04/01/2013   04/01/2023   BERRY GLOBAL,
INC.   GE CAPITAL COMMERCIAL INC. WELLS FARGO EQUIPMENT FINANCE, INC.  
Equipment lease ASSIGNMENT   20178631568   12/28/2017                 AMENDMENT
  20180682274   01/30/2018                 CONTINUATION   20180683710  
01/30/2018                                           Original   20131272013  
04/03/2013   04/03/2023   BERRY PLASTICS CORPORATION   RAYMOND LEASING
CORPORATION   Equipment lease CONTINUATION   20182040133   03/26/2018          
     

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20131798975   05/10/2013  
05/10/2023   BERRY PLASTICS CORPORATION   PACKAGING CORPORATION OF AMERICA  
Corrugated containers AMENDMENT   20150863679   03/02/2015                
AMENDMENT   20176557828   10/02/2017                 CONTINUATION   20180727202
  01/31/2018                 AMENDMENT   20186537712   09/21/2018              
                            Original   20132586742   07/05/2013       BERRY
PLASTICS IK, LLC  CAPTIVE PLASTICS, LLC  BERRY GLOBAL, INC.   FIFTH THIRD
EQUIPMENT FINANCE COMPANY   Equipment CONTINUATION   20183845456   06/06/2018  
              AMENDMENT   20183944390   06/11/2018                              
            Original   20133350015   08/27/2013   08/27/2023   BERRY PLASTICS
CORPORATION   SUN CHEMICAL CORP.   Equipment AMENDMENT   20172400809  
04/12/2017                 CONTINUATION   20185511890   08/10/2018              
                            Original   20134478468   11/13/2013   11/13/2023  
BERRY PLASTICS CORPORATION   U.S. BANK EQUIPMENT FINANCE, A DIVISION OF U.S.
BANK NATIONAL ASSOCIATION   Equipment Agreement CONTINUATION   20186188607  
09/07/2018                                           Original   20134897279  
12/11/2013   12/11/2023   BERRY PLASTICS CORPORATION   CITIBANK, N .A. , ITS
BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts Receivable

 



   

 

 

PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral CONTINUATION   20188157642  
11/26/2018                                           Original   20140926212  
03/10/2014   03/10/2019   BERRY PLASTICS CORPORATION   WELLS FARGO BANK, N.A.  
Equipment                           Original   20140932145   03/11/2014  
03/11/2019   BERRY PLASTICS CORPORATION   WELLS FARGO BANK, N.A.   Equipment    
                      Original   20140932160   03/11/2014   03/11/2019   BERRY
PLASTICS CORPORATION   WELLS FARGO BANK, N.A.   Equipment                      
    Original   20141062942   03/18/2014   03/18/2024   BERRY PLASTICS
CORPORATION   GENERAL ELECTRIC CAPITAL CORPORATION WELLS FARGO EQUIPMENT
FINANCE, INC.   Equipment Lease ASSIGNMENT   20190580121   01/25/2019          
      CONTINUATION   20190583372   01/25/2019                                  
        Original   20141333624   04/04/2014   04/04/2019   BERRY PLASTICS
CORPORATION   VA&F FINANCIAL   Equipment                           Original  
20141770395   05/06/2014   05/06/2019   BERRY PLASTICS CORPORATION   WELLS FARGO
BANK, N.A.   Equipment (forklift)                           Original  
20142111557   05/30/2014   05/30/2019   BERRY PLASTICS CORPORATION   WELLS FARGO
BANK, N.A.   Equipment (forklift)                           Original  
20142205284   06/06/2014   06/06/2019   BERRY PLASTICS CORPORATION   WELLS FARGO
BANK, N.A.   Equipment                           Original   20142994911  
07/28/2014   07/28/2019   BERRY PLASTICS CORPORATION   WELLS FARGO BANK, N.A.  
Equipment

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20143245347   08/13/2014  
08/13/2019   BERRY PLASTICS CORPORATION   GENERAL ELECTRIC CAPITAL CORPORATION  
Equipment and Other Assets                           Original   20143282480  
08/15/2014   08/15/2019   BERRY PLASTICS CORPORATION   WELLS FARGO BANK, N.A.  
Equipment and Other Accessories                           Original   20143282498
  08/15/2014   08/15/2019   BERRY PLASTICS CORPORATION   WELLS FARGO BANK, N.A.
  Equipment                           Original   20143852043   09/25/2014  
09/25/2019   BERRY PLASTICS CORPORATION   U.S. BANK EQUIPMENT FINANCE, A
DIVISION OF U.S. BANK NATIONAL ASSOCIATION   Equipment, Rents, Income Accounts
and Proceeds                           Original   20143852084   09/25/2014  
09/25/2019   BERRY PLASTICS CORPORATION   U.S. BANK EQUIPMENT FINANCE, A
DIVISION OF U.S. BANK NATIONAL ASSOCIATION   Equipment, Rents, Income Accounts
and Proceeds                           Original   20144379293   10/30/2014  
10/30/2019   BERRY PLASTICS CORPORATION   U.S. BANK EQUIPMENT FINANCE, A
DIVISION OF U.S. BANK NATIONAL ASSOCIATION   Equipment                          
Original   20144607107   11/14/2014   11/14/2019   BERRY PLASTICS CORPORATION  
GENERAL ELECTRIC CAPITAL CORPORATION   Equipment                          
Original   20144748463   11/24/2014   11/24/2019   BERRY PLASTICS CORPORATION  
CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts
Receivable                           Original   20144748570   11/24/2014  
11/24/2019   BERRY PLASTICS CORPORATION   CITIBANK, N .A. , ITS BRANCHES,
SUBSIDIARIES AND AFFILIATES   Accounts Receivable AMENDMENT   20152999216  
07/10/2015                 AMENDMENT   20153443354   08/07/2015                

 

   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20144957015   12/08/2014  
12/08/2019   BERRY PLASTICS CORPORATION   CRESIIEIARK EQUIPMENT FINANCE, INC.
TYCO GLOBAL FINANCIAL SOLUTIONS   Equipment Lease                              
                      Original   20145194915   12/22/2014   12/22/2019   BERRY
PLASTICS CORPORATION   CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND
AFFILIATES   Accounts Receivable                           Original  
20145207477   12/22/2014   12/22/2019   BERRY PLASTICS IK, LLC  BERRY GLOBAL,
INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment AMENDMENT   20183944424
  06/11/2018                                           Original   20150196393  
01/15/2015   01/15/2020   BERRY PLASTICS CORPORATION   LIARLIN BUSINESS BANK  
Equipment Lease                           Original   20150740208   02/21/2015  
02/21/2020   PHOENIX PACKAGING OPERATIONS, LLC  RAINBOW GRAPHICS,
INC.  INTEGRATED PRINT & GRAPHICS, INC.  ESSELPROPACK AMERICA, LLC  BERRY
PLASTICS CORPORATION  BANKNOTE CORPORATION OF AMERICA   ZELLER + GMELIN
CORPORATION   Inks and Related Equipment                           Original  
20150740273   02/22/2015       BERRY PLASTICS CORPORATION   ZELLER + QIELIN
CORPORATION   Inks and Related Equipment

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20151348951   03/31/2015  
03/31/2020   BERRY PLASTICS CORPORATION   BANK OF THE WEST   Forklift and
Related Equipment                           Original   20151550218   04/10/2015
  04/10/2020   BERRY PLASTICS CORPORATION   NYCB SPECIALTY FINANCE COMPANY, LLC
  Equipment covered by Master Equipment Lease Agreement AMENDMENT   20152337342
  06/02/2015                 ASSIGNMENT   20152414133   06/05/2015              
                                                      Original   20152628831  
06/19/2015   06/19/2020   BERRY PLASTICS CORPORATION   KEY EQUIPMENT FINANCE, A
DIVISION OF KEYBANK NA   Equipment                           Original  
20153225173   07/24/2015   07/24/2020   BERRY PLASTICS CORPORATION   U.S. BANK
EQUIPMENT FINANCE   Copiers and Related Accessories                          
Original   20153643318   08/13/2015   08/13/2020   BERRY PLASTICS CORPORATION  
TOYOTA MOTOR CREDIT CORPORATION   Sweeper                           Original  
20154274832   09/24/2015   09/24/2020   BERRY PLASTICS CORPORATION   TOYOTA
MOTOR CREDIT CORPORATION   Equipment                           Original  
20154925359   10/26/2015   10/26/2020   BERRY PLASTICS CORPORATION   IDEXX
OPERATIONS INC.   Equipment                           Original   20155592562  
11/24/2015   11/24/2020   BERRY PLASTICS CORPORATION   WELLS FARGO BANK, N.A.  
Equipment                           Original   20155769996   12/03/2015  
12/03/2020   BERRY PLASTICS CORPORATION   NMHG FINANCIAL SERVICES INC.  
Equipment lease

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20156173800   12/21/2015  
12/21/2020   BERRY PLASTICS CORPORATION   NMHG FINANCIAL SERVICES INC.  
Equipment lease                           Original   20156255268   12/23/2015  
12/23/2020   BERRY PLASTICS CORPORATION   CITIBANK, N.A.   Accounts Receivable
Under Supplier Agreement                           Original   20160000123  
01/01/2016   01/01/2021   BERRY PLASTICS CORPORATION   U.S. BANK EQUIPMENT
FINANCE   Copier                           Original   20160000131   01/01/2016  
01/01/2021   BERRY PLASTICS CORPORATION   U.S. BANK EQUIPMENT FINANCE   Copier  
                        Original   20160291615   01/14/2016   01/14/2021   BERRY
PLASTICS CORPORATION   NISSAN MOTOR ACCEPTANCE CORPORATION   Forklifts          
                Original   20160499101   01/26/2016   01/26/2021   BERRY
PLASTICS CORPORATION   U.S. BANK EQUIPMENT FINANCE   Copiers                    
      Original   20161559614   03/15/2016   03/15/2021   BERRY PLASTICS
CORPORATION   CITIBANK EUROPE PLC   Accounts Receivable                        
  Original   20161579604   03/16/2016   03/16/2021   BERRY PLASTICS CORPORATION
  NMHG FINANCIAL SERVICES INC.   Equipment lease                          
Original   20162218616   04/14/2016   04/14/2021   BERRY PLASTICS CORPORATION  
WELLS FARGO VENDOR FINANCIAL SERVICES, LLC   Equipment lease                    
      Original   20162882320   05/13/2016   05/13/2021   BERRY PLASTICS
CORPORATION   TOYOTA INDUSTRIES COMMERCIAL FINANCE, INC.  KENCO MATERIAL
HANDLING SOLUTIONS LLC   Equipment

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20162941159   05/17/2016  
    BERRY PLASTICS CORPORATION   EL.HDENT FINANCIAL CORP.  PNC EQUIPMENT
FINANCE, LLC   Equipment ASSIGNMENT   20176078940   09/13/2017                  
                        Original   20163773890   06/23/2016   06/23/2021   BERRY
PLASTICS CORPORATION   IBM CREDIT LLC   Equipment                          
Original   20163773916   06/23/2016   06/23/2021   BERRY PLASTICS CORPORATION  
IBM CREDIT LLC   Equipment and Related Software                          
Original   20163791181   06/23/2016   06/23/2021   BERRY PLASTICS CORPORATION  
TOYOTA INDUSTRIES COMMERCIAL FINANCE, INC.  TOYOTA MATERIAL HANDLING MIDWEST,
INC.   Toyota Forklift                           Original   20163989777  
07/01/2016   07/01/2021   BERRY PLASTICS CORPORATION   THE COLORMATRIX
CORPORATION   Dosing Equipment                           Original   20164332340
  07/18/2016   07/18/2021   BERRY PLASTICS CORPORATION   U.S. BANK EQUIPMENT
FINANCE   Copiers and Related Proceeds                           Original  
20164392336   07/20/2016   07/20/2021   BERRY PLASTICS CORPORATION   U.S. BANK
EQUIPMENT FINANCE   Copiers                           Original   20165056989  
08/19/2016   08/19/2021   BERRY PLASTICS CORPORATION   NISSAN MOTOR ACCEPTANCE
CORPORATION   Equipment                           Original   20165070394  
08/19/2016   08/19/2021   BERRY PLASTICS CORPORATION   U.S. BANK EQUIPMENT
FINANCE   Copiers

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20165099922   08/22/2016  
08/22/2021   BERRY PLASTICS CORPORATION   ADVANCE RESOURCES   Equipment and
Personal Property lease AMENDMENT   20167513342   12/05/2016                    
                      Original   20165142144   08/23/2016   08/23/2021   BERRY
PLASTICS CORPORATION   U.S. BANK EQUIPMENT FINANCE   Copiers                    
      Original   20165622822   09/14/2016   09/14/2021   BERRY PLASTICS
CORPORATION   U.S. BANK EQUIPMENT FINANCE   Copiers                            
                        Original   20165951403   09/28/2016   09/28/2021   BERRY
GLOBAL, INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment AMENDMENT  
20183944416   06/11/2018                                           Original  
20165982523   09/29/2016   09/29/2021   BERRY PLASTICS CORPORATION   TOYOTA
INDUSTRIES COMMERCIAL FINANCE, INC.   Equipment                          
Original   20166870966   11/07/2016   11/07/2021   BERRY PLASTICS CORPORATION  
WELLS FARGO VENDOR FINANCIAL SERVICES, LLC   Leased Equipment                  
        Original   20167615337   12/08/2016   12/08/2021   BERRY PLASTICS
CORPORATION   CIT BANK, N.A.   Specific Equipment                          
Original   20170130259   01/06/2017   01/06/2022   BERRY PLASTICS CORPORATION  
CONNEXT FINANCIAL, LTD.   Leased stretch wrapper                          
Original   20170207677   01/10/2017   01/10/2022   BERRY PLASTICS CORPORATION  
CITIBANK, N .A. , ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts
receivable

 



   

 

 



PERMITTED LIENS

 

Berry Global, Inc.           Delaware, Secretary of State           File Type  
File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20170382066   01/18/2017  
01/18/2022   BERRY PLASTICS CORPORATION   WELLS FARGO VENDOR FINANCIAL SERVICES,
LLC   Leased equipment                           Original   20171209698  
02/22/2017       BERRY PLASTICS CORPORATION   TOYOTA INDUSTRIES COMMERCIAL
FINANCE, INC.   Forklift                           Original   20171271391  
02/24/2017       BERRY PLASTICS CORPORATION   CIT BANK, N.A.   Specific
equipment                           Original   20171306593   02/27/2017  
07/02/0022   BERRY PLASTICS CORPORATION   CIT BANK, N.A.   Specific equipment  
                        Original   20171885711   03/22/2017       BERRY PLASTICS
CORPORATION   CIT BANK, N.A.   Specific equipment                          
Original   20185732025   08/20/2018   08/20/2023   BERRY PLASTICS CORPORATION  
TOYOTA INDUSTRIES COMMERCIAL FINANCE, INC.   Lease Covering a Toyota Lift

 

Berry Plastics IK, LLC                     Delaware, Secretary of State        
          File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20132586742   07/05/2013  
07/05/2023   BERRY PLASTICS IK, LLC  CAPTIVE PLASTICS, LLC  BERRY GLOBAL, INC.  
FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment CONTINUATION   20183845456  
06/06/2018                 AMENDMENT   20183944390   06/11/2018                

 



   

 

 



PERMITTED LIENS

 

Berry Plastics IK, LLC           Delaware, Secretary of State           File
Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20145207477   12/22/2014  
12/22/2019   BERRY PLASTICS IK, LLC  BERRY GLOBAL, INC.   FIFTH THIRD EQUIPMENT
FINANCE COMPANY   Equipment AMENDMENT   20183944424   06/11/2018                

 

Berry Plastics Opco, Inc.           Delaware, Secretary of State           File
Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral                           Original  
20143868668   09/18/2014   09/18/2019   BERRY PLASTICS OPCO, INC.   JPMORGAN
CHASE BANK, N .A.   Accounts Receivable                           Original  
20143812658   09/24/2014   09/24/2019   BERRY PLASTICS OPCO, INC.   FIFTH THIRD
BANK, AN OHIO BANKING CORPORATION   Receivables                          
Original   20175523607   08/18/2017   08/18/2022   BERRY PLASTICS OPCO, INC.  
WELLS FARGO BANK, N.A.   Receivables                           Original  
20176513607   09/29/2017       BERRY PLASTICS OPCO, INC.   JPMORGAN CHASE BANK,
N .A.   Accounts Receivable                           Original   20176565318  
10/02/2017   10/02/2022   BERRY PLASTICS OPCO, INC.   JPMORGAN CHASE BANK, N .A.
  Accounts Receivable                           Original   20184355190  
06/26/2018       PACKERWARE, LLC  
KERR GROUP, LLC 
CAPTIVE PLASTICS, LLC  
BERRY PLASTICS OPCO, INC. 
BERRY GLOBAL, INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment

 



   

 

 



PERMITTED LIENS

 

Berry Plastics Opco, Inc.           Delaware, Secretary of State           File
Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20186740100   09/29/2018  
09/29/2023   CAPTIVE PLASTICS, LLC
BERRY PLASTICS OPCO, INC. 
KERR GROUP, LLC 
PACKERWARE, LLC  
BERRY GLOBAL, INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment

 

BPRex Closures, LLC                   Delaware, Secretary of State              
  State Lien Search (All available liens)   Record Found   Through Date:   File
Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20143868742   09/18/2014  
09/18/2019   BPREX CLOSURES, LLC   JPMORGAN CHASE BANK, N .A.   Accounts
Receivable                           Original   20143868825   09/18/2014      
BPREX CLOSURES, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable          
                Original   20165927320   09/27/2016   09/27/2021   BPREX
CLOSURES, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable

 



   

 

 

PERMITTED LIENS

 

BPRex Closures, LLC                 Delaware, Secretary of State              
State Lien Search (All available liens)   Record Found   Through Date:   File
Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20165943350   09/28/2016  
    BPREX CLOSURES, LLC   FIFTH THIRD BANK, AN OHIO BANKING CORPORATION  
Receivables                           Original   20175523615   08/18/2017  
08/18/2022   BPREX CLOSURES, LLC   WELLS FARGO BANK, N.A.   Receivables purchase
agreement                           Original   20185390873   08/06/2018      
BPREX CLOSURES, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable

 

 

BPRex Delta Inc.                   Delaware, Secretary of State                
File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20143876729   09/18/2014  
09/18/2019   BPREX DELTA INC.   JPMORGAN CHASE BANK, N .A.   Accounts Receivable
                          Original   20143876968   09/18/2014       BPREX DELTA
INC.   JPMORGAN CHASE BANK, N .A.   Accounts Receivable                        
  Original   20165943764   09/28/2016   09/28/2021   BPREX DELTA INC.   FIFTH
THIRD BANK, AN OHIO BANKING CORPORATION   Receivables                          
Original   20185390840   08/06/2018       BPREX DELTA INC.   JPMORGAN CHASE
BANK, N .A.   Accounts Receivable

 



   

 

 

PERMITTED LIENS

 

BPRex Healthcare Brookville Inc.                 Delaware, Secretary of State  
              File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20081660198   05/13/2008  
    BPREX HEALTHCARE BROOKVILLE INC.   NMHG FINANCIAL SERVICES INC.   Equipment
Lease AMENDMENT   20130742099   02/26/2013                 CONTINUATION  
20130743501   02/26/2013                 AMENDMENT   20180839298   02/05/2018  
              AMENDMENT   20180859856   02/06/2018                 CONTINUATION
  20181027743   02/13/2018                                           Original  
20130743477   02/26/2013   02/26/2023   BPREX HEALTHCARE BROOKVILLE INC.   HYG
FINANCIAL SERVICES, INC.   Equipment lease AMENDMENT   20178208813   12/11/2017
                AMENDMENT   20178220560   12/12/2017                
CONTINUATION   20178224331   12/12/2017                                        
                            Original   20175523623   08/18/2017   08/18/2022  
BPREX HEALTHCARE BROOKVILLE INC.   WELLS FARGO BANK, N.A.   Receivables pursuant
to purchase agreement                           Original   20176565326  
10/02/2017   10/02/2022   BPREX HEALTHCARE BROOKVILLE INC.   JPMORGAN CHASE
BANK, N .A.   Accounts Receivable

 

 

BPRex Healthcare Packaging Inc.                 Delaware, Secretary of State    
            File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20165927338   09/27/2016  
09/27/2021   BPREX HEALTHCARE PACKAGING INC.   JPMORGAN CHASE BANK, N .A.  
Accounts Receivable Need                           Original   20175523631  
08/18/2017   08/18/2022   BPREX HEALTHCARE PACKAGING INC.   WELLS FARGO BANK,
N.A.   Receivables pursuant to purchase agreement

 

   

 

 

PERMITTED LIENS

 

BPRex Healthcare Packaging Inc.               Delaware, Secretary of State      
          File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20176565334   10/02/2017  
10/02/2022   BPREX HEALTHCARE PACKAGING INC.   JPMORGAN CHASE BANK, N .A.  
Accounts Receivable                           Original   20185390857  
08/06/2018   08/06/2023   BPREX HEALTHCARE PACKAGING INC.   JPMORGAN CHASE BANK,
N .A.   Accounts Receivable                           Original   20187425719  
10/25/2018   10/25/2023   BPREX HEALTHCARE PACKAGING INC.   JPMORGAN CHASE BANK,
N .A.   Accounts Receivable

 

Captive Plastics, LLC                   Delaware, Secretary of State            
      File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20125091014   12/28/2012  
12/28/2022   CAPTIVE PLASTICS, LLC   GE CAPITAL COMMERCIAL INC. WELLS FARGO
EQUIPMENT FINANCE, INC.   Equipment lease AMENDMENT   20134761640   12/04/2013  
              ASSIGNMENT   20176575440   10/02/2017                 CONTINUATION
  20176617580   10/04/2017                                           Original  
20132586742   07/05/2013       BERRY PLASTICS IK, LLC  CAPTIVE PLASTICS,
LLC  BERRY GLOBAL, INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment

 



   

 

 

PERMITTED LIENS

 

Captive Plastics, LLC                   Delaware, Secretary of State            
      File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral CONTINUATION   20183845456  
06/06/2018                 AMENDMENT   20183944390   06/11/2018                
                          Original   20143050358   07/31/2014   07/31/2019  
CAPTIVE PLASTICS, LLC   WISCONSIN ECONOMIC DEVELOPMENT CORPORATION   Equipment  
                        Original   20143876901   09/18/2014   09/18/2019  
CAPTIVE PLASTICS, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable        
                                            Original   20165944614   09/28/2016
  09/28/2021   CAPTIVE PLASTICS, LLC   FIFTH THIRD BANK, AN OHIO BANKING
CORPORATION   Receivables                           Original   20175523656  
08/18/2017   08/18/2022   CAPTIVE PLASTICS, LLC   WELLS FARGO BANK, N.A.  
Receivables pursuant to purchase agreement                           Original  
20176513748   09/29/2017   09/29/2022   CAPTIVE PLASTICS, LLC   JPMORGAN CHASE
BANK, N .A.   Accounts Receivable                           Original  
20176565441   10/02/2017   02/02/0022   CAPTIVE PLASTICS, LLC   JPMORGAN CHASE
BANK, N .A.   Accounts Receivable                           Original  
20184355190   06/26/2018   06/26/2023   PACKERWARE, LLC  KERR GROUP,
LLC  CAPTIVE PLASTICS, LLC  BERRY PLASTICS OPCO, INC.  BERRY GLOBAL, INC.  
FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment

 



   

 

 

PERMITTED LIENS

 

Captive Plastics, LLC                   Delaware, Secretary of State            
    File Type   File No   File Date   Expiration
Date   Debtor   Secured Party  



 Collateral

Original   20185390923   08/06/2018   08/06/2023   CAPTIVE PLASTICS, LLC  
JPMORGAN CHASE BANK, N .A.   Accounts Receivable                          
Original   20186740100   09/29/2018   09/29/2023   CAPTIVE PLASTICS, LLC  BERRY
PLASTICS OPCO, INC.  KERR GROUP, LLC  PACKERWARE, LLC  BERRY GLOBAL, INC.  
FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment

 

Cardinal Packaging, Inc.                   Delaware, Secretary of State        
      File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20185391020   08/06/2018  
08/06/2023   CARDINAL PACKAGING, INC.   JPMORGAN CHASE BANK, N .A.   Accounts
Receivable

 

Chicopee, Inc.                   Delaware, Secretary of State                  
File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral                           Original  
20091551081   05/08/2009   05/08/2024   CHICOPEE, INC.   GENERAL ELECTRIC
CAPITAL CORPORATION  CF EQUIPMENT LEASES, LLC   Equipment and assets Covered by
Sublease CONTINUATION   20140311928   01/24/2014                

 



   

 

 

PERMITTED LIENS

 

Chicopee, Inc.                   Delaware, Secretary of State                
File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral AMENDMENT   20140311936   01/24/2014
                ASSIGNMENT   20160087138   01/06/2016                
CONTINUATION   20190996293   02/12/2019                                        
  Original   20102222770   06/25/2010   06/25/2020   CHICOPEE, INC.   GOSSAMER
HOLDINGS, LLC  CF EQUIPMENT LEASES, LLC   Equipment and assets Covered by Lease
CONTINUATION   20150917467   03/04/2015                 ASSIGNMENT   20160687382
  02/04/2016                                           Original   20111722423  
05/06/2011   05/06/2021   CHICOPEE INC.   NMHG FINANCIAL SERVICES INC.  
Equipment CONTINUATION   20155276059   11/10/2015                              
            Original   20151846350   04/30/2015   04/30/2020   CHICOPEE, INC.  
CITIBANK, N.A., ITS BRANCHES, SUBSIDIARIES AND AFFILIATES   Accounts Receivable
                          Original   20154969258   10/28/2015   10/28/2020  
CHICOPEE, INC.   GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE  CF EQUIPMENT
LEASES, LLC   Equipment Lease ASSIGNMENT   20160683126   02/04/2016            
                              Original   20163813480   06/24/2016   06/24/2021  
MB CHICOPEE, LLC   MERCEDES-BENZ FINANCIAL SERVICES USA LLC   Accounts,
Inventory, and Equipment AMENDMENT   20176372046   09/25/2017                  
                        Original   20175523664   08/18/2017   08/18/2022  
CHICOPEE, INC.   WELLS FARGO BANK, N.A.   Receivables pursuant to purchase
agreement

 



   

 

 

PERMITTED LIENS

 

Chicopee, Inc.                 Delaware, Secretary of State                 File
Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20176487364   09/28/2017  
    CHICOPEE, INC.   WELLS FARGO BANK, NATIONAL ASSOCIATION   Receivables
pursuant to purchase agreement                           Original   20176513805
  09/29/2017   09/29/2022   CHICOPEE, INC.   JPMORGAN CHASE BANK, N .A.  
Accounts Receivable

 

Covalence Specialty Adhesives LLC                 Delaware, Secretary of State  
                File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20070925940   03/12/2007  
03/12/2022   COVALENCE SPECIALTY ADHESIVES LLC   CIT TECHNOLOGIES CORPORATION  
Equipment CONTINUATION   20120332587   01/26/2012                 CONTINUATION  
20170785516   02/03/2017                                           Original  
20175523672   08/18/2017   08/18/2022   COVALENCE SPECIALTY ADHESIVES LLC  
WELLS FARGO BANK, N.A.   Receivables pursuant to purchase agreement            
              Original   20176513755   09/29/2017   09/29/2022   COVALENCE
SPECIALTY ADHESIVES, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable

 

Covalence Specialty Coatings LLC                 Delaware, Secretary of State  
              File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral                           Original  
20074645171   12/10/2007   12/10/2022  

BERRY PLASTICS CORPORATION

Covalence Specialty Coatings LLC

  NMHG FINANCIAL SERVICES INC. HYG FINANCIAL SERVICES, INC.   Equipment lease

 

 



   

 

 

PERMITTED LIENS

 

Covalence Specialty Coatings LLC               Delaware, Secretary of State    
              File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral CONTINUATION   20123691195  
09/25/2012                 AMENDMENT   20123691211   09/25/2012                
AMENDMENT   20124330348   11/09/2012                 AMENDMENT   20174703176  
07/17/2017                 CONTINUATION   20174705114   07/17/2017              
                            Original   20080006427   01/02/2008   01/02/2023  

Berry Global, Inc.

Covalence Specialty Coatings LLC

  HYG FINANCIAL SERVICES, INC.   Equipment lease AMENDMENT   20124363661  
11/13/2012                 CONTINUATION   20124363687   11/13/2012              
  AMENDMENT   20175626848   08/24/2017                 AMENDMENT   20175826240  
09/01/2017                 CONTINUATION   20175833816   09/01/2017              
                            Original   20080272870   01/23/2008   01/23/2023  

Berry Global, Inc.

Covalence Specialty Coatings LLC

  NMHG FINANCIAL SERVICES INC. HYG FINANCIAL SERVICES, INC.   Equipment lease
AMENDMENT   20124331015   11/09/2012                 AMENDMENT   20124331031  
11/09/2012                 CONTINUATION   20124337046   11/09/2012              
  AMENDMENT   20176615329   10/04/2017                 AMENDMENT   20176874736  
10/16/2017                 CONTINUATION   20176974502   10/19/2017              
 

 



   

 

 

PERMITTED LIENS

 

Covalence Specialty Coatings LLC                 Delaware, Secretary of State  
              File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20145256490   12/26/2014  
12/26/2019   COVALENCE SPECIALTY COATINGS, LLC   FIFTH THIRD BANK, AN OHIO
BANKING CORPORATION   Receivables                           Original  
20175523680   08/18/2017   08/18/2022   COVALENCE SPECIALTY COATINGS LLC   WELLS
FARGO BANK, N.A.   Receivables pursuant to purchase agreement                  
        Original   20187425784   10/25/2018   10/25/2023   COVALENCE SPECIALTY
COATINGS LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable

  

Kerr Group, LLC                   Delaware, Secretary of State                
File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20143867850   09/18/2014  
09/18/2019   KERR GROUP, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable
                          Original   20143812872   09/24/2014       KERR GROUP,
LLC   FIFTH THIRD BANK, AN OHIO BANKING CORPORATION   Receivables              
                                      Original   20165927353   09/27/2016  
09/27/2021   KERR GROUP, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable
                          Original   20175523698   08/18/2017       KERR GROUP,
LLC   WELLS FARGO BANK, N.A.   Receivables pursuant to purchase agreement      
                    Original   20184355190   06/26/2018   06/26/2023  
PACKERWARE, LLC  KERR GROUP, LLC  CAPTIVE PLASTICS, LLC  BERRY PLASTICS OPCO,
INC.  BERRY GLOBAL, INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment

 



   

 

 

PERMITTED LIENS

 

Kerr Group, LLC                   Delaware, Secretary of State                
File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20185391095   08/06/2018  
    KERR GROUP, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable          
                Original   20186740100   09/29/2018   09/29/2023   CAPTIVE
PLASTICS, LLC  BERRY PLASTICS OPCO, INC.  KERR GROUP, LLC  PACKERWARE,
LLC  BERRY GLOBAL, INC.   FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment

 

Knight Plastics, LLC                   Delaware, Secretary of State            
    File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20143867116   09/18/2014  
09/18/2019   KNIGHT PLASTICS, LLC   JPMORGAN CHASE BANK, N .A.   Accounts
Receivable                           Original   20145256516   12/26/2014  
12/26/2019   KNIGHT PLASTICS, LLC   FIFTH THIRD BANK, AN OHIO BANKING
CORPORATION   Receivables                           Original   20175523714  
08/18/2017   08/18/2022   KNIGHT PLASTICS, LLC   WELLS FARGO BANK, N.A.  
Receivables pursuant to purchase agreement

 



   

 

 



PERMITTED LIENS

 

Laddawn, Inc.                     Commonwealth of Massachusetts                
File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   201307990870   11/12/2013
  11/12/2023   LADDAWN, INC. 155 JACKSON ROAD DEVENS  MA 01434   WELLS FARGO
BANK, NATIONAL ASSOCIATION 301 S. COLLEGE ST., 5TH FLOOR, MAIL CODE D1053-05G
CHARLOTTE NC 28202   Receivables pursuant to purchase agreement AMENDMENT  
201740394570   10/10/2017                 CONTINUATION   201847921480  
07/12/2018                

  

Old Hickory Steamworks, LLC                   Delaware, Secretary of State      
            File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20130891508   03/07/2013  
    OLD HICKORY STEAMWORKS, LLC   CITIBANK NA   Accounts Receivable AMENDMENT  
20153815510   08/31/2015                 CONTINUATION   20180901294   02/07/2018
                                          Original   20176513938   09/29/2017  
09/29/2022   OLD HICKORY STEAMWORKS, LLC   JPMORGAN CHASE BANK, N .A.   Accounts
Receivable

  



   

 

 

PERMITTED LIENS

 

PACKERWARE, LLC                   Delaware, Secretary of State              
File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral                           Original  
20142666816   07/07/2014   07/07/2019   PACKERWARE, LLC   NMHG FINANCIAL
SERVICES, INC.   Equipment Lease                           Original  
20175523722   08/18/2017   08/18/2022   PACKERWARE, LLC   WELLS FARGO BANK, N.A.
  Receivables pursuant to purchase agreement                           Original
  20184355190   06/26/2018      

PACKERWARE, LLC KERR GROUP, LLC

CAPTIVE PLASTICS, LLC BERRY PLASTICS OPCO, INC. BERRY GLOBAL, INC.

  FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment                          
Original   20186740100   09/29/2018      

CAPTIVE PLASTICS, LLC

 

BERRY PLASTICS OPCO, INC.

 

KERR GROUP, LLC

 

PACKERWARE, LLC

 

BERRY GLOBAL, INC.

  FIFTH THIRD EQUIPMENT FINANCE COMPANY   Equipment

 

Pliant, LLC                   Delaware, Secretary of State                 File
Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20145256524   12/26/2014  
12/26/2019   PLIANT, LLC   FIFTH THIRD BANK, AN OHIO BANKING ORGANIZATION  
Receivables                           Original   20175523748   08/18/2017  
08/18/2022   PLIANT, LLC   WELLS FARGO BANK, N.A.   Receivables pursuant to
purchase agreement                           Original   20176513920   09/29/2017
  09/29/2022   PLIANT, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable  
                        Original   20185391145   08/06/2018   08/06/2023  
PLIANT, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable                  
        Original   20187425743   10/25/2018   10/25/2023   PLIANT, LLC  
JPMORGAN CHASE BANK, N .A.   Accounts Receivable

 



   

 

 

PERMITTED LIENS

 

Poly-Seal, LLC               Delaware, Secretary of State                 File
Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20143867918   09/18/2014  
09/18/2019   POLY-SEAL, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable  
                        Original   20143813235   09/24/2014   09/24/2019  
POLY-SEAL, LLC   FIFTH THIRD BANK, AN OHIO BANKING CORPORATION   Receivables    
                                                Original   20175523755  
08/18/2017   08/18/2022   POLY-SEAL, LLC   WELLS FARGO BANK, N.A.   Receivables
                          Original   20176565433   10/02/2017   02/02/0022  
POLY-SEAL, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable              
            Original   20185391251   08/06/2018   08/06/2023   POLY-SEAL, LLC  
JPMORGAN CHASE BANK, N .A.   Accounts Receivable                          
Original   20187425768   10/25/2018   10/25/2023   POLY-SEAL, LLC   JPMORGAN
CHASE BANK, N .A.   Accounts Receivable

  

PRIME LABEL & SCREEN INCORPORATED             Wisconsin, Dept. of Financial
Institution             File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   170011453014   08/21/2017
  08/21/2022   PRIME LABEL & SCREEN INCORPORATED C/O BERRY GLOBAL, INC. 101
OAKLEY STREET EVANSVILLE IN 47710   WELLS FARGO BANK, N.A. 301 SOUTH COLLEGE
STREET 5TH FLOOR CHARLOTTE NC 28202   Receivables

 



   

 

 

PERMITTED LIENS

 



Providencia USA, Inc.                     North Carolina, Secretary of State    
            File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20140080102K   08/21/2014
  08/21/2019   PROVIDENCIA USA, INC. 200 DEER RIDGE DRIVE STATESVILLE NC 28625  
CHICOPEE, INC. 9335 HARRIS CORNER PKWY, SUITE 300 CHARLOTTE NC 28269   Equipment
and related proceeds                           Original   20170087121M  
08/21/2017   08/21/2022   PROVIDENCIA USA, INC. C/O BERRY GLOBAL, INC., 101
OAKLEY STREET EVANSVILLE IN 47710   WELLS FARGO BANK, N.A. 301 SOUTH COLLEGE
STREET, 5TH FLOOR CHARLOTTE NC 28202   Receivables

  

Rollpak Corporation                   Delaware, Secretary of State              
    File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20190300678   01/14/2019  
01/14/2024   ROLLPAK CORPORATION   TOYOTA INDUSTRIES COMMERCIAL FINANCE, INC.  
Toyota Equipment

  

Seal for Life Industries, LLC                 Delaware, Secretary of State      
          File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral                           Original  
20182224331   04/02/2018   04/02/2023   SEAL FOR LIFE INDUSTRIES, LLC   RAYMOND
LEASING CORPORATION   Equipment

 

   

 

 

PERMITTED LIENS

 

Setco, LLC                 Delaware, Secretary of State                 File
Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20143867215   09/18/2014  
09/18/2019   SETCO, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable      
                    Original   20145256532   12/26/2014   12/26/2019   SETCO,
LLC   FIFTH THIRD BANK, AN OHIO BANKING CORPORATION   Receivables              
            Original   20165927346   09/27/2016   09/27/2021   SETCO, LLC  
JPMORGAN CHASE BANK, N .A.   Accounts Receivable                          
Original   20175523763   08/18/2017   08/18/2022   SETCO, LLC   WELLS FARGO
BANK, N.A.   Receivables                           Original   20176512914  
09/29/2017   09/29/2022   SETCO, LLC   JPMORGAN CHASE BANK, N .A.   Accounts
Receivable                           Original   20185391244   08/06/2018  
08/06/2023   SETCO, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable

 

Sun Coast Industries, LLC                 Delaware, Secretary of State          
      File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20143877008   09/18/2014  
09/18/2019   SUN COAST INDUSTRIES, LLC   JPMORGAN CHASE BANK, N .A.   Accounts
Receivable                           Original   20143877065   09/18/2014      
SUN COAST INDUSTRIES, LLC   JPMORGAN CHASE BANK, N .A.   Accounts Receivable    
                      Original   20143813664   09/24/2014   09/24/2019   SUN
COAST INDUSTRIES, LLC   FIFTH THIRD BANK, AN OHIO BANKING CORPORATION  
Receivables

 



   

 

 

PERMITTED LIENS

 

Sun Coast Industries, LLC

Delaware, Secretary of State

 

File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20175523771   08/18/2017  
08/18/2022   SUN COAST INDUSTRIES, LLC   WELLS FARGO BANK, N.A.   Receivables

  

VENTURE PACKAGING MIDWEST, INC.             Delaware, Secretary of State        
        File Type   File No   File Date   Expiration
Date   Debtor   Secured Party   Collateral Original   20143813953   09/24/2014  
09/24/2019   VENTURE PACKAGING MIDWEST, INC.   FIFTH THIRD BANK, AN OHIO BANKING
CORPORATION   Receivables                                                    
Original   20175523789   08/18/2017   08/18/2022   VENTURE PACKAGING MIDWEST,
INC.   WELLS FARGO BANK, N.A.   Receivables                           Original  
20185391061   08/06/2018       VENTURE PACKAGING MIDWEST, INC.   JPMORGAN CHASE
BANK, N .A.   Accounts Receivable

 



   

 

 

Schedule 6.04

 

Investments

 

Intercompany Notes for legacy Berry entities:

 

·Promissory Note in the initial principal amount of approximately USD 30,000,000
dated April 1, 2016, by Berry Europe GmbH to Clopay Plastic Products Company,
Inc., now known as Berry Film Products Company, Inc.

 

Intercompany Notes for legacy AVINTIV Entities:

 

Type of Instrument  Debtor  Percentage
Pledged   Initial Principal Amount  AVINTIV Specialty Materials Inc. (f/k/a
Polymer Group, Inc.)       Promissory Note  Chicopee Holdings B.V.   65% 
$37,000,000  Promissory Note  Dominion Textile Mauritius Inc.   65%  $5,225,000 
Promissory Note  PGI Nonwovens Germany GmbH   65%  €6,845,000  PGI Europe, Inc. 
         Promissory Note  Polymer Group Holdings C.V.   65%  $244,438,341 
Promissory Note  Polymer Group Holdings C.V.   65%  $65,984,955  PGI Polymer,
Inc.           Promissory Note  PGI Nonwovens Germany GmbH   65%  €6,844,731 

 

 

 

 

Schedule 6.05

 

Mergers, Consolidations, Sales of Assets and Acquisitions

 

None.

 

 

 

 

Schedule 6.07

 

Transactions with Affiliates

 

None.

 

 

 

 

Schedule 9.01

 

Notice Information

 

Loan Parties:

 

c/o Berry Global, Inc.

101 Oakley St.

Evansville, IN 47710

Attention: Jason Greene

Telecopier: (812) 492-9391

 

Administrative Agent:

 

Goldman Sachs Bank USA

2001 Ross Ave, 29th Floor

Dallas, TX 75201

Telephone: 972-368-2323

Facsimile: (646) 769-7829

E-mail: gs-dallas-adminagency@ny.email.gs.com and
gs-sbdagency-borrowernotices@ny.email.gs.com

Attention: SBD Operations

 

With a copy to:

Goldman Sachs Bank USA

200 West Street

New York, NY 10282

Attn: Bank Debt Portfolio Group

Joshua Desai

Joshua.desai@gs.com

212-357-1706

 

 

 